
		Calendar No. 349AMENDMENT NO.
  3739In the nature of a substitute.
		IN THE SENATE OF THE UNITED STATES
		111th Cong.
		2d Sess.
		S. 3217
		To promote the financial stability of the United States by
	 improving accountability and transparency in the financial system, to end
	 too big to fail, to protect the American taxpayer by ending
	 bailouts, to protect consumers from abusive financial services practices, and
	 for other purposes.
		
			April 29, 2010
			Ordered to be printed
			Proposed by Mr. Reid for
		(Mr. Dodd (for himself and
		Mrs. Lincoln))
		
		Strike all after the
	 enacting clause and insert the
	 following:
				1.Short title; table of
		contents
					(a)Short
		titleThis Act may be cited as the Restoring American Financial Stability Act of
		2010.
					(b)Table of
		ContentsThe table of contents for this Act is as
		follows:
						
							Sec. 1. Short title; table of contents.
							Sec. 2. Definitions.
							Sec. 3. Severability.
							Sec. 4. Effective date.
							TITLE I—Financial Stability
							Sec. 101. Short title.
							Sec. 102. Definitions.
							Subtitle A—Financial Stability Oversight
		  Council
							Sec. 111. Financial Stability Oversight
		  Council established.
							Sec. 112. Council authority.
							Sec. 113. Authority to require supervision and
		  regulation of certain nonbank financial companies.
							Sec. 114. Registration of nonbank financial
		  companies supervised by the Board of Governors.
							Sec. 115. Enhanced supervision and prudential
		  standards for nonbank financial companies supervised by the Board of Governors
		  and certain bank holding companies.
							Sec. 116. Reports.
							Sec. 117. Treatment of certain companies that
		  cease to be bank holding companies.
							Sec. 118. Council funding.
							Sec. 119. Resolution of supervisory
		  jurisdictional disputes among member agencies.
							Sec. 120. Additional standards applicable to
		  activities or practices for financial stability purposes.
							Sec. 121. Mitigation of risks to financial
		  stability.
							Subtitle B—Office of Financial
		  Research
							Sec. 151. Definitions.
							Sec. 152. Office of Financial Research
		  established.
							Sec. 153. Purpose and duties of the
		  Office.
							Sec. 154. Organizational structure;
		  responsibilities of primary programmatic units.
							Sec. 155. Funding.
							Sec. 156. Transition oversight.
							Subtitle C—Additional Board of Governors
		  authority for certain nonbank financial companies and bank holding
		  companies
							Sec. 161. Reports by and examinations of
		  nonbank financial companies supervised by the Board of Governors.
							Sec. 162. Enforcement.
							Sec. 163. Acquisitions.
							Sec. 164. Prohibition against management
		  interlocks between certain financial companies.
							Sec. 165. Enhanced supervision and prudential
		  standards for nonbank financial companies supervised by the Board of Governors
		  and certain bank holding companies.
							Sec. 166. Early remediation
		  requirements.
							Sec. 167. Affiliations.
							Sec. 168. Regulations.
							Sec. 169. Avoiding duplication.
							Sec. 170. Safe harbor.
							TITLE II—Orderly liquidation
		  authority
							Sec. 201. Definitions.
							Sec. 202. Orderly Liquidation Authority
		  Panel.
							Sec. 203. Systemic risk
		  determination.
							Sec. 204. Orderly liquidation.
							Sec. 205. Orderly liquidation of covered
		  brokers and dealers.
							Sec. 206. Mandatory terms and conditions for
		  all orderly liquidation actions.
							Sec. 207. Directors not liable for acquiescing
		  in appointment of receiver.
							Sec. 208. Dismissal and exclusion of other
		  actions.
							Sec. 209. Rulemaking; non-conflicting
		  law.
							Sec. 210. Powers and duties of the
		  corporation.
							Sec. 211. Miscellaneous
		  provisions.
							TITLE III—Transfer of powers to the Comptroller
		  of the Currency, the Corporation, and the Board of Governors
							Sec. 300. Short title.
							Sec. 301. Purposes.
							Sec. 302. Definition.
							Subtitle A—Transfer of powers and
		  duties
							Sec. 311. Transfer date.
							Sec. 312. Powers and duties
		  transferred.
							Sec. 313. Abolishment.
							Sec. 314. Amendments to the Revised
		  Statutes.
							Sec. 315. Federal information
		  policy.
							Sec. 316. Savings provisions.
							Sec. 317. References in Federal law to Federal
		  banking agencies.
							Sec. 318. Funding.
							Sec. 319. Contracting and leasing
		  authority.
							Subtitle B—Transitional
		  provisions
							Sec. 321. Interim use of funds, personnel, and
		  property.
							Sec. 322. Transfer of employees.
							Sec. 323. Property transferred.
							Sec. 324. Funds transferred.
							Sec. 325. Disposition of affairs.
							Sec. 326. Continuation of
		  services.
							Subtitle C—Federal Deposit Insurance
		  Corporation
							Sec. 331. Deposit insurance
		  reforms.
							Sec. 332. Management of the Federal Deposit
		  Insurance Corporation.
							Subtitle D—Termination of Federal Thrift
		  Charter
							Sec. 341. Termination of Federal savings
		  associations.
							Sec. 342. Branching.
							TITLE IV—Regulation of advisers to hedge funds
		  and others
							Sec. 401. Short title.
							Sec. 402. Definitions.
							Sec. 403. Elimination of private adviser
		  exemption; limited exemption for foreign private advisers; limited intrastate
		  exemption.
							Sec. 404. Collection of systemic risk data;
		  reports; examinations; disclosures.
							Sec. 405. Disclosure provision
		  eliminated.
							Sec. 406. Clarification of rulemaking
		  authority.
							Sec. 407. Exemption of venture capital fund
		  advisers.
							Sec. 408. Exemption of and record keeping by
		  private equity fund advisers.
							Sec. 409. Family offices.
							Sec. 410. State and Federal responsibilities;
		  asset threshold for Federal registration of investment advisers.
							Sec. 411. Custody of client
		  assets.
							Sec. 412. Adjusting the accredited investor
		  standard for inflation.
							Sec. 413. GAO study and report on accredited
		  investors.
							Sec. 414. GAO study on self-regulatory
		  organization for private funds.
							Sec. 415. Commission study and report on short
		  selling.
							Sec. 416. Transition period.
							TITLE V—Insurance
							Subtitle A—Office of National
		  Insurance
							Sec. 501. Short title.
							Sec. 502. Establishment of Office of National
		  Insurance.
							Subtitle B—State-based Insurance
		  Reform
							Sec. 511. Short title.
							Sec. 512. Effective date.
							PART I—Nonadmitted insurance
							Sec. 521. Reporting, payment, and allocation
		  of premium taxes.
							Sec. 522. Regulation of nonadmitted insurance
		  by insured’s home State.
							Sec. 523. Participation in national producer
		  database.
							Sec. 524. Uniform standards for surplus lines
		  eligibility.
							Sec. 525. Streamlined application for
		  commercial purchasers.
							Sec. 526. GAO study of nonadmitted insurance
		  market.
							Sec. 527. Definitions.
							PART II—Reinsurance
							Sec. 531. Regulation of credit for reinsurance
		  and reinsurance agreements.
							Sec. 532. Regulation of reinsurer
		  solvency.
							Sec. 533. Definitions.
							PART III—Rule of construction
							Sec. 541. Rule of construction.
							Sec. 542. Severability.
							TITLE VI—Improvements to regulation of bank and
		  savings association holding companies and depository institutions
							Sec. 601. Short title.
							Sec. 602. Definition.
							Sec. 603. Moratorium and study on treatment of
		  credit card banks, industrial loan companies, and certain other companies under
		  the Bank Holding Company Act of 1956.
							Sec. 604. Reports and examinations of holding
		  companies; regulation of functionally regulated subsidiaries.
							Sec. 605. Assuring consistent oversight of
		  permissible activities of depository institution subsidiaries of holding
		  companies.
							Sec. 606. Requirements for financial holding
		  companies to remain well capitalized and well managed.
							Sec. 607. Standards for interstate
		  acquisitions.
							Sec. 608. Enhancing existing restrictions on
		  bank transactions with affiliates.
							Sec. 609. Eliminating exceptions for
		  transactions with financial subsidiaries.
							Sec. 610. Lending limits applicable to credit
		  exposure on derivative transactions, repurchase agreements, reverse repurchase
		  agreements, and securities lending and borrowing transactions.
							Sec. 611. Application of national bank lending
		  limits to insured State banks.
							Sec. 612. Restriction on conversions of
		  troubled banks.
							Sec. 613. De novo branching into
		  States.
							Sec. 614. Lending limits to
		  insiders.
							Sec. 615. Limitations on purchases of assets
		  from insiders.
							Sec. 616. Regulations regarding capital levels
		  of holding companies.
							Sec. 617. Elimination of elective investment
		  bank holding company framework.
							Sec. 618. Securities holding
		  companies.
							Sec. 619. Restrictions on capital market
		  activity by banks and bank holding companies.
							Sec. 620. Concentration limits on large
		  financial firms.
							TITLE VII—Wall Street Transparency and
		  Accountability
							Sec. 701. Short title.
							Subtitle A—Regulation of Over-the-Counter
		  Swaps Markets
							PART I—Regulatory authority
							Sec. 711. Definitions.
							Sec. 712. Review of regulatory
		  authority.
							Sec. 713. Recommendations for changes to
		  portfolio margining laws.
							Sec. 714. Abusive swaps.
							Sec. 715. Authority to prohibit participation
		  in swap activities.
							Sec. 716. Prohibition against Federal
		  Government bailouts of swaps entities.
							Sec. 717. New product approval – CFTC-SEC
		  process.
							Sec. 718. Determining status of novel
		  derivative products.
							PART II—Regulation of Swap Markets
							Sec. 721. Definitions.
							Sec. 722. Jurisdiction.
							Sec. 723. Clearing.
							Sec. 724. Swaps; segregation and bankruptcy
		  treatment.
							Sec. 725. Derivatives clearing
		  organizations.
							Sec. 726. Rulemaking on conflict of
		  interest.
							Sec. 727. Public reporting of swap transaction
		  data.
							Sec. 728. Swap data repositories.
							Sec. 729. Reporting and
		  recordkeeping.
							Sec. 730. Large swap trader
		  reporting.
							Sec. 731. Registration and regulation of swap
		  dealers and major swap participants.
							Sec. 732. Conflicts of interest.
							Sec. 733. Swap execution
		  facilities.
							Sec. 734. Derivatives transaction execution
		  facilities and exempt boards of trade.
							Sec. 735. Designated contract
		  markets.
							Sec. 736. Margin.
							Sec. 737. Position limits.
							Sec. 738. Foreign boards of trade.
							Sec. 739. Legal certainty for
		  swaps.
							Sec. 740. Multilateral clearing
		  organizations.
							Sec. 741. Enforcement.
							Sec. 742. Retail commodity
		  transactions.
							Sec. 743. Other authority.
							Sec. 744. Restitution remedies.
							Sec. 745. Enhanced compliance by registered
		  entities.
							Sec. 746. Insider trading.
							Sec. 747. Antidisruptive practices
		  authority.
							Sec. 748. Commodity whistleblower incentives
		  and protection.
							Sec. 749. Conforming amendments.
							Sec. 750. Study on oversight of carbon
		  markets.
							Sec. 751. Energy and Environmental Markets
		  Advisory Committee.
							Sec. 752. International
		  harmonization.
							Sec. 753. Effective date.
							Subtitle B—Regulation of Security-Based Swap
		  Markets
							Sec. 761. Definitions under the Securities
		  Exchange Act of 1934.
							Sec. 762. Repeal of prohibition on regulation
		  of security-based swap agreements.
							Sec. 763. Amendments to the Securities
		  Exchange Act of 1934.
							Sec. 764. Registration and regulation of
		  security-based swap dealers and major security-based swap
		  participants.
							Sec. 765. Rulemaking on conflict of
		  interest.
							Sec. 766. Reporting and
		  recordkeeping.
							Sec. 767. State gaming and bucket shop
		  laws.
							Sec. 768. Amendments to the Securities Act of
		  1933; treatment of security-based swaps.
							Sec. 769. Definitions under the Investment
		  Company Act of 1940.
							Sec. 770. Definitions under the Investment
		  Advisors Act of 1940.
							Sec. 771. Other authority.
							Sec. 772. Jurisdiction.
							Sec. 773. Effective date.
							TITLE VIII—Payment, clearing, and settlement
		  supervision
							Sec. 801. Short title.
							Sec. 802. Findings and purposes.
							Sec. 803. Definitions.
							Sec. 804. Designation of systemic
		  importance.
							Sec. 805. Standards for systemically important
		  financial market utilities and payment, clearing, or settlement
		  activities.
							Sec. 806. Operations of designated financial
		  market utilities.
							Sec. 807. Examination of and enforcement
		  actions against designated financial market utilities.
							Sec. 808. Examination of and enforcement
		  actions against financial institutions subject to standards for designated
		  activities.
							Sec. 809. Requests for information, reports,
		  or records.
							Sec. 810. Rulemaking.
							Sec. 811. Other authority.
							Sec. 812. Effective date.
							TITLE IX—Investor protections and improvements
		  to the regulation of securities
							Subtitle A—Increasing investor
		  protection
							Sec. 911. Investor Advisory Committee
		  established.
							Sec. 912. Clarification of authority of the
		  Commission to engage in investor testing.
							Sec. 913. Study and rulemaking regarding
		  obligations of brokers, dealers, and investment advisers.
							Sec. 914. Office of the Investor
		  Advocate.
							Sec. 915. Streamlining of filing procedures
		  for self-regulatory organizations.
							Sec. 916. Study regarding financial literacy
		  among investors.
							Sec. 917. Study regarding mutual fund
		  advertising.
							Sec. 918. Clarification of Commission
		  authority to require investor disclosures before purchase of investment
		  products and services.
							Sec. 919. Study on conflicts of
		  interest.
							Sec. 919A. Study on improved investor access
		  to information on investment advisers and broker-dealers.
							Sec. 919B. Study on financial planners and the
		  use of financial designations.
							Subtitle B—Increasing regulatory enforcement
		  and remedies
							Sec. 921. Authority to issue rules related to
		  mandatory predispute arbitration.
							Sec. 922. Whistleblower
		  protection.
							Sec. 923. Conforming amendments for
		  whistleblower protection.
							Sec. 924. Implementation and transition
		  provisions for whistleblower protection.
							Sec. 925. Collateral bars.
							Sec. 926. Authority of State regulators over
		  Regulation D offerings.
							Sec. 927. Equal treatment of self-regulatory
		  organization rules.
							Sec. 928. Clarification that Section 205 of
		  the Investment Advisers Act of 1940 does not apply to State-registered
		  advisers.
							Sec. 929. Unlawful margin lending.
							Sec. 929A. Protection for employees of
		  subsidiaries and affiliates of publicly traded companies.
							Sec. 929B. FAIR Fund amendments.
							Sec. 929C. Increasing the borrowing limit on
		  Treasury loans.
							Subtitle C—Improvements to the Regulation of
		  Credit Rating Agencies
							Sec. 931. Findings.
							Sec. 932. Enhanced regulation, accountability,
		  and transparency of nationally recognized statistical rating
		  organizations.
							Sec. 933. State of mind in private
		  actions.
							Sec. 934. Referring tips to law enforcement or
		  regulatory authorities.
							Sec. 935. Consideration of information from
		  sources other than the issuer in rating decisions.
							Sec. 936. Qualification standards for credit
		  rating analysts.
							Sec. 937. Timing of regulations.
							Sec. 938. Universal ratings
		  symbols.
							Sec. 939. Government Accountability Office
		  study and Federal agency review of required uses of nationally recognized
		  statistical rating organization ratings.
							Sec. 939A. Securities and Exchange Commission
		  study on strengthening credit rating agency independence.
							Sec. 939B. Government Accountability Office
		  study on alternative business models.
							Sec. 939C. Government Accountability Office
		  study on the creation of an independent professional analyst
		  organization.
							Subtitle D—Improvements to the Asset-Backed
		  Securitization Process
							Sec. 941. Regulation of credit risk
		  retention.
							Sec. 942. Disclosures and reporting for
		  asset-backed securities.
							Sec. 943. Representations and warranties in
		  asset-backed offerings.
							Sec. 944. Exempted transactions under the
		  Securities Act of 1933.
							Sec. 945. Due diligence analysis and
		  disclosure in asset-backed securities issues.
							Subtitle E—Accountability and Executive
		  Compensation
							Sec. 951. Shareholder vote on executive
		  compensation disclosures.
							Sec. 952. Compensation committee
		  independence.
							Sec. 953. Executive compensation
		  disclosures.
							Sec. 954. Recovery of erroneously awarded
		  compensation.
							Sec. 955. Disclosure regarding employee and
		  director hedging.
							Sec. 956. Excessive compensation by holding
		  companies of depository institutions.
							Sec. 957. Voting by brokers.
							Subtitle F—Improvements to the Management of
		  the Securities and Exchange Commission
							Sec. 961. Report and certification of internal
		  supervisory controls.
							Sec. 962. Triennial report on personnel
		  management.
							Sec. 963. Annual financial controls
		  audit.
							Sec. 964. Report on oversight of national
		  securities associations.
							Sec. 965. Compliance examiners.
							Sec. 966. Suggestion program for employees of
		  the Commission.
							Subtitle G—Strengthening Corporate
		  Governance
							Sec. 971. Election of directors by majority
		  vote in uncontested elections.
							Sec. 972. Proxy access.
							Sec. 973. Disclosures regarding chairman and
		  CEO structures.
							Subtitle H—Municipal Securities
							Sec. 975. Regulation of municipal securities
		  and changes to the board of the MSRB.
							Sec. 976. Government Accountability Office
		  study of increased disclosure to investors.
							Sec. 977. Government Accountability Office
		  study on the municipal securities markets.
							Sec. 978. Study of funding for Government
		  Accounting Standards Board.
							Sec. 979. Commission Office of Municipal
		  Securities.
							Subtitle I—Public Company Accounting
		  Oversight Board, portfolio margining, and other matters
							Sec. 981. Authority to share certain
		  information with foreign authorities.
							Sec. 982. Oversight of brokers and
		  dealers.
							Sec. 983. Portfolio margining.
							Sec. 984. Loan or borrowing of
		  securities.
							Sec. 985. Technical corrections to Federal
		  securities laws.
							Sec. 986. Conforming amendments relating to
		  repeal of the Public Utility Holding Company Act of 1935.
							Sec. 987. Amendment to definition of material
		  loss and nonmaterial losses to the Deposit Insurance Fund for purposes of
		  Inspector General reviews.
							Sec. 988. Amendment to definition of material
		  loss and nonmaterial losses to the National Credit Union Share Insurance Fund
		  for purposes of Inspector General reviews.
							Sec. 989. Government Accountability Office
		  study on proprietary trading.
							Sec. 989A. Senior investor
		  protections.
							Sec. 989B. Changes in appointment of certain
		  Inspectors General.
							Subtitle J—Self-funding of the Securities and
		  Exchange Commission
							Sec. 991. Securities and Exchange Commission
		  self-funding.
							TITLE X—Bureau of Consumer Financial
		  Protection
							Sec. 1001. Short title.
							Sec. 1002. Definitions.
							Subtitle A—Bureau of Consumer Financial
		  Protection
							Sec. 1011. Establishment of the
		  Bureau.
							Sec. 1012. Executive and administrative
		  powers.
							Sec. 1013. Administration.
							Sec. 1014. Consumer Advisory
		  Board.
							Sec. 1015. Coordination.
							Sec. 1016. Appearances before and reports to
		  Congress.
							Sec. 1017. Funding; penalties and
		  fines.
							Sec. 1018. Effective date.
							Subtitle B—General Powers of the
		  Bureau
							Sec. 1021. Purpose, objectives, and
		  functions.
							Sec. 1022. Rulemaking authority.
							Sec. 1023. Review of Bureau
		  regulations.
							Sec. 1024. Supervision of nondepository
		  covered persons.
							Sec. 1025. Supervision of very large banks,
		  savings associations, and credit unions.
							Sec. 1026. Other banks, savings associations,
		  and credit unions.
							Sec. 1027. Limitations on authorities of the
		  Bureau; preservation of authorities.
							Sec. 1028. Authority to restrict mandatory
		  pre-dispute arbitration.
							Sec. 1029. Effective date.
							Subtitle C—Specific Bureau
		  Authorities
							Sec. 1031. Prohibiting unfair, deceptive, or
		  abusive acts or practices.
							Sec. 1032. Disclosures.
							Sec. 1033. Consumer rights to access
		  information.
							Sec. 1034. Response to consumer complaints and
		  inquiries.
							Sec. 1035. Private education loan
		  ombudsman.
							Sec. 1036. Prohibited acts.
							Sec. 1037. Effective date.
							Subtitle D—Preservation of State
		  Law
							Sec. 1041. Relation to State law.
							Sec. 1042. Preservation of enforcement powers
		  of States.
							Sec. 1043. Preservation of existing
		  contracts.
							Sec. 1044. State law preemption standards for
		  national banks and subsidiaries clarified.
							Sec. 1045. Clarification of law applicable to
		  nondepository institution subsidiaries.
							Sec. 1046. State law preemption standards for
		  Federal savings associations and subsidiaries clarified.
							Sec. 1047. Visitorial standards for national
		  banks and savings associations.
							Sec. 1048. Effective date.
							Subtitle E—Enforcement Powers
							Sec. 1051. Definitions.
							Sec. 1052. Investigations and administrative
		  discovery.
							Sec. 1053. Hearings and adjudication
		  proceedings.
							Sec. 1054. Litigation authority.
							Sec. 1055. Relief available.
							Sec. 1056. Referrals for criminal
		  proceedings.
							Sec. 1057. Employee protection.
							Sec. 1058. Effective date.
							Subtitle F—Transfer of Functions and
		  Personnel; Transitional Provisions
							Sec. 1061. Transfer of consumer financial
		  protection functions.
							Sec. 1062. Designated transfer
		  date.
							Sec. 1063. Savings provisions.
							Sec. 1064. Transfer of certain
		  personnel.
							Sec. 1065. Incidental transfers.
							Sec. 1066. Interim authority of the
		  Secretary.
							Sec. 1067. Transition oversight.
							Subtitle G—Regulatory
		  Improvements
							Sec. 1071. Collection of deposit account
		  data.
							Sec. 1072. Small business data
		  collection.
							Sec. 1073. GAO study on the effectiveness and
		  impact of various appraisal methods.
							Sec. 1074. Prohibition on certain prepayment
		  penalties.
							Sec. 1075. Assistance for economically
		  vulnerable individuals and families.
							Sec. 1076. Remittance transfers.
							Subtitle H—Conforming Amendments
							Sec. 1081. Amendments to the Inspector General
		  Act.
							Sec. 1082. Amendments to the Privacy Act of
		  1974.
							Sec. 1083. Amendments to the Alternative
		  Mortgage Transaction Parity Act of 1982.
							Sec. 1084. Amendments to the Electronic Fund
		  Transfer Act.
							Sec. 1085. Amendments to the Equal Credit
		  Opportunity Act.
							Sec. 1086. Amendments to the Expedited Funds
		  Availability Act.
							Sec. 1087. Amendments to the Fair Credit
		  Billing Act.
							Sec. 1088. Amendments to the Fair Credit
		  Reporting Act and the Fair and Accurate Credit Transactions Act.
							Sec. 1089. Amendments to the Fair Debt
		  Collection Practices Act.
							Sec. 1090. Amendments to the Federal Deposit
		  Insurance Act.
							Sec. 1091. Amendments to the
		  Gramm-Leach-Bliley Act.
							Sec. 1092. Amendments to the Home Mortgage
		  Disclosure Act.
							Sec. 1093. Amendments to the Homeowners
		  Protection Act of 1998.
							Sec. 1094. Amendments to the Home Ownership
		  and Equity Protection Act of 1994.
							Sec. 1095. Amendments to the Omnibus
		  Appropriations Act, 2009.
							Sec. 1096. Amendments to the Real Estate
		  Settlement Procedures Act.
							Sec. 1097. Amendments to the Right to
		  Financial Privacy Act of 1978.
							Sec. 1098. Amendments to the Secure and Fair
		  Enforcement for Mortgage Licensing Act of 2008.
							Sec. 1099. Amendments to the Truth in Lending
		  Act.
							Sec. 1100. Amendments to the Truth in Savings
		  Act.
							Sec. 1101. Amendments to the Telemarketing and
		  Consumer Fraud and Abuse Prevention Act.
							Sec. 1102. Amendments to the Paperwork
		  Reduction Act.
							Sec. 1103. Adjustments for inflation in the
		  Truth in Lending Act.
							Sec. 1104. Effective date.
							TITLE XI—Federal Reserve System
		  provisions
							Sec. 1151. Federal Reserve Act amendments on
		  emergency lending authority.
							Sec. 1152. Reviews of special Federal Reserve
		  credit facilities.
							Sec. 1153. Public access to
		  information.
							Sec. 1154. Liquidity event
		  determination.
							Sec. 1155. Emergency financial
		  stabilization.
							Sec. 1156. Additional related
		  amendments.
							Sec. 1157. Federal Reserve Act amendments on
		  Federal reserve bank governance.
							Sec. 1158. Amendments to the Federal Reserve
		  Act relating to supervision and regulation policy.
							TITLE XII—Improving access to mainstream
		  financial institutions
							Sec. 1201. Short title.
							Sec. 1202. Purpose.
							Sec. 1203. Definitions.
							Sec. 1204. Expanded access to mainstream
		  financial institutions.
							Sec. 1205. Low-cost alternatives to payday
		  loans.
							Sec. 1206. Grants to establish loan-loss
		  reserve funds.
							Sec. 1207. Procedural provisions.
							Sec. 1208. Authorization of
		  appropriations.
							Sec. 1209. Regulations.
							Sec. 1210. Evaluation and reports to
		  Congress.
						
					2.DefinitionsAs used in this Act, the following
		definitions shall apply, except as the context otherwise requires or as
		otherwise specifically provided in this Act:
					(1)AffiliateThe
		term affiliate means any company that controls, is controlled by,
		or is under common control with another company.
					(2)Appropriate
		Federal banking agencyOn and after the transfer date, the term
		appropriate Federal banking agency has the same meaning as in
		section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q)), as
		amended by title III.
					(3)Board of
		governorsThe term Board of Governors means the
		Board of Governors of the Federal Reserve System.
					(4)BureauThe
		term Bureau means the Bureau of Consumer Financial Protection
		established under title X.
					(5)CommissionThe
		term Commission means the Securities and Exchange Commission,
		except in the context of the Commodity Futures Trading Commission.
					(6)CorporationThe
		term Corporation means the Federal Deposit Insurance
		Corporation.
					(7)CouncilThe
		term Council means the Financial Stability Oversight Council
		established under title I.
					(8)Credit
		unionThe term credit union means a Federal credit
		union, State credit union, or State-chartered credit union, as those terms are
		defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).
					(9)Federal banking
		agencyThe term—
						(A)Federal
		banking agency means, individually, the Board of Governors, the Office
		of the Comptroller of the Currency, and the Corporation; and
						(B)Federal
		banking agencies means all of the agencies referred to in subparagraph
		(A), collectively.
						(10)Functionally
		regulated subsidiaryThe term functionally regulated
		subsidiary has the same meaning as in section 5(c)(5) of the Bank
		Holding Company Act of 1956 (12 U.S.C. 1844(c)(5)).
					(11)Primary
		financial regulatory agencyThe term primary financial
		regulatory agency means—
						(A)the appropriate
		Federal banking agency, with respect to institutions described in section 3(q)
		of the Federal Deposit Insurance Act, except to the extent that an institution
		is or the activities of an institution are otherwise subject to the
		jurisdiction of an agency listed in subparagraph (B), (C), (D), or (E);
						(B)the Securities
		and Exchange Commission, with respect to—
							(i)any
		broker or dealer that is registered with the Commission under the Securities
		Exchange Act of 1934;
							(ii)any
		investment company that is registered with the Commission under the Investment
		Company Act of 1940;
							(iii)any
		investment adviser that is registered with the Commission under the Investment
		Advisers Act of 1940, with respect to the investment advisory activities of
		such company and activities that are incidental to such advisory activities;
		and
							(iv)any
		clearing agency registered with the Commission under the Securities Exchange
		Act of 1934;
							(C)the Commodity
		Futures Trading Commission, with respect to any futures commission merchant,
		any commodity trading adviser, and any commodity pool operator registered with
		the Commodity Futures Trading Commission under the Commodity Exchange Act, with
		respect to the commodities activities of such entity and activities that are
		incidental to such commodities activities;
						(D)the State
		insurance authority of the State in which an insurance company is domiciled,
		with respect to the insurance activities and activities that are incidental to
		such insurance activities of an insurance company that is subject to
		supervision by the State insurance authority under State insurance law;
		and
						(E)the Federal Housing Finance Agency, with
		respect to Federal Home Loan Banks or the Federal Home Loan Bank System, and
		with respect to the Federal National Mortgage Association or the Federal Home
		Loan Mortgage Corporation.
						(12)Prudential
		standardsThe term prudential standards means
		enhanced supervision and regulatory standards developed by the Board of
		Governors under section 115 or 165.
					(13)SecretaryThe
		term Secretary means the Secretary of the Treasury.
					(14)Securities
		termsThe—
						(A)terms
		broker, dealer, issuer, nationally
		recognized statistical ratings organization, security, and
		securities laws have the same meanings as in section 3 of the
		Securities Exchange Act of 1934 (15 U.S.C. 78c);
						(B)term
		investment adviser has the same meaning as in section 202 of the
		Investment Advisers Act of 1940 (15 U.S.C. 80b–2); and
						(C)term
		investment company has the same meaning as in section 3 of the
		Investment Company Act of 1940 (15 U.S.C. 80a–3).
						(15)StateThe
		term State means any State, commonwealth, territory, or possession
		of the United States, the District of Columbia, the Commonwealth of Puerto
		Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam,
		or the United States Virgin Islands.
					(16)Transfer
		dateThe term transfer date means the date
		established under section 311.
					(17)Other
		incorporated definitions
						(A)Federal Deposit
		insurance actThe terms affiliate,
		bank, bank holding company, control
		(when used with respect to a depository institution), deposit,
		depository institution, Federal depository
		institution, Federal savings association, foreign
		bank, including, insured branch,
		insured depository institution, national member bank,
		national nonmember bank, savings association,
		State bank, State depository institution,
		State member bank, State nonmember bank, State
		savings association, and subsidiary have the same meanings
		as in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
						(B)Holding
		CompaniesThe term—
							(i)bank
		holding company  has the same meaning as in section 2 of the Bank
		Holding Company Act of 1956 (12 U.S.C. 1841);
							(ii)financial
		holding company has the same meaning as in section 2(p) of the Bank
		Holding Company Act of 1956 (12 U.S.C. 1841(p)); and
							(iii)savings
		and loan holding company has the same meaning as in section 10 of the
		Home Owners' Loan Act (12 U.S.C. 1467a(a)).
							3.SeverabilityIf any provision of this Act, an amendment
		made by this Act, or the application of such provision or amendment to any
		person or circumstance is held to be unconstitutional, the remainder of this
		Act, the amendments made by this Act, and the application of the provisions of
		such to any person or circumstance shall not be affected thereby.
				4.Effective
		dateExcept as otherwise
		specifically provided in this Act or the amendments made by this Act, this Act
		and such amendments shall take effect 1 day after the date of enactment of this
		Act.
				IFinancial
		Stability
					101.Short
		titleThis title may be cited
		as the Financial Stability Act of 2010.
					102.Definitions
						(a)In
		generalFor purposes of this
		title, unless the context otherwise requires, the following definitions shall
		apply:
							(1)Bank holding
		companyThe term bank holding company has the same
		meaning as in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C.
		1841). A foreign bank or company that is treated as a bank holding company for
		purposes of the Bank Holding Company Act of 1956, pursuant to section 8(a) of
		the International Banking Act of 1978 (12 U.S.C. 3106(a)), shall be treated as
		a bank holding company for purposes of this title.
							(2)ChairpersonThe
		term Chairperson means the Chairperson of the Council.
							(3)Member
		agencyThe term member agency means an agency
		represented by a voting member of the Council.
							(4)Nonbank
		financial company definitions
								(A)Foreign nonbank
		financial companyThe term foreign nonbank financial
		company means a company (other than a company that is, or is treated in
		the United States as, a bank holding company or a subsidiary thereof) that
		is—
									(i)incorporated or
		organized in a country other than the United States; and
									(ii)substantially
		engaged in, including through a branch in the United States, activities in the
		United States that are financial in nature (as defined in section 4(k) of the
		Bank Holding Company Act of 1956).
									(B)U.S. nonbank
		financial companyThe term U.S. nonbank financial
		company means a company (other than a bank holding company or a
		subsidiary thereof, or a Farm Credit System institution chartered and subject
		to the provisions of the Farm Credit Act of 1971 (12 U.S.C. 2001 et. seq.))
		that is—
									(i)incorporated or
		organized under the laws of the United States or any State; and
									(ii)substantially
		engaged in activities in the United States that are financial in nature (as
		defined in section 4(k) of the Bank Holding Company Act of 1956).
									(C)Nonbank
		Financial companyThe term nonbank financial company
		means a U.S. nonbank financial company and a foreign nonbank financial
		company.
								(D)Nonbank financial company supervised by the
		Board of GovernorsThe term
		nonbank financial company supervised by the Board of Governors
		means a nonbank financial company that the Council has determined under section
		113 shall be supervised by the Board of Governors.
								(5)Office of
		Financial ResearchThe term Office of Financial
		Research means the office established under section 152.
							(6)Significant
		institutionsThe terms significant nonbank financial
		company and significant bank holding company have the
		meanings given those terms by rule of the Board of Governors.
							(b)Definitional
		criteriaThe Board of
		Governors shall establish, by regulation, the criteria to determine whether a
		company is substantially engaged in activities in the United States that are
		financial in nature (as defined in section 4(k) of the Bank Holding Company Act
		of 1956) for purposes of the definitions of the terms U.S. nonbank
		financial company and foreign nonbank financial company
		under subsection (a)(4).
						(c)Foreign nonbank
		financial companiesFor purposes of the authority of the Board of
		Governors under this title with respect to foreign nonbank financial companies,
		references in this title to company or subsidiary
		include only the United States activities and subsidiaries of such foreign
		company.
						AFinancial
		Stability Oversight Council
						111.Financial
		Stability Oversight Council established
							(a)EstablishmentEffective
		on the date of enactment of this Act, there is established the Financial
		Stability Oversight Council.
							(b)MembershipThe
		Council shall consist of the following members:
								(1)Voting
		membersThe voting members, who shall each have 1 vote on the
		Council shall be—
									(A)the Secretary of
		the Treasury, who shall serve as Chairperson of the Council;
									(B)the Chairman of
		the Board of Governors;
									(C)the Comptroller
		of the Currency;
									(D)the Director of
		the Bureau;
									(E)the Chairman of
		the Commission;
									(F)the Chairperson
		of the Corporation;
									(G)the Chairperson
		of the Commodity Futures Trading Commission;
									(H)the Director of
		the Federal Housing Finance Agency; and
									(I)an independent
		member appointed by the President, by and with the advice and consent of the
		Senate, having insurance expertise.
									(2)Nonvoting
		MembersThe Director of the Office of Financial Research—
									(A)shall serve in an
		advisory capacity as a nonvoting member of the Council; and
									(B)may not be
		excluded from any of the proceedings, meetings, discussions, or deliberations
		of the Council.
									(c)Terms;
		vacancy
								(1)TermsThe
		independent member of the Council shall serve for a term of 6 years.
								(2)VacancyAny vacancy on the
		Council shall be filled in the manner in which the original appointment was
		made.
								(3)Acting
		officials may serveIn the event of a vacancy in the office of
		the head of a member agency or department, and pending the appointment of a
		successor, or during the absence or disability of the head of a member agency
		or department, the acting head of the member agency or department shall serve
		as a member of the Council in the place of that agency or department
		head.
								(d)Technical and
		professional advisory committeesThe Council may appoint such special
		advisory, technical, or professional committees as may be useful in carrying
		out the functions of the Council, including an advisory committee consisting of
		State regulators, and the members of such committees may be members of the
		Council, or other persons, or both.
							(e)Meetings
								(1)TimingThe Council shall meet at the call of the
		Chairperson or a majority of the members then serving, but not less frequently
		than quarterly.
								(2)Rules for
		conducting businessThe Council shall adopt such rules as may be
		necessary for the conduct of the business of the Council. Such rules shall be
		rules of agency organization, procedure, or practice for purposes of section
		553 of title 5, United States Code.
								(f)VotingUnless
		otherwise specified, the Council shall make all decisions that it is authorized
		or required to make by a majority vote of the members then serving.
							(g)Nonapplicability
		of FACAThe Federal Advisory
		Committee Act (5 U.S.C. App.) shall not apply to the Council, or to any special
		advisory, technical, or professional committee appointed by the Council, except
		that, if an advisory, technical, or professional committee has one or more
		members who are not employees of or affiliated with the United States
		Government, the Council shall publish a list of the names of the members of
		such committee.
							(h)Assistance from
		Federal agenciesAny
		department or agency of the United States may provide to the Council and any
		special advisory, technical, or professional committee appointed by the
		Council, such services, funds, facilities, staff, and other support services as
		the Council may determine advisable.
							(i)Compensation of
		members
								(1)Federal
		employee membersAll members of the Council who are officers or
		employees of the United States shall serve without compensation in addition to
		that received for their services as officers or employees of the United
		States.
								(2)Compensation
		for non-Federal memberSection 5314 of title 5, United States
		Code, is amended by adding at the end the following:
									
										Independent Member of the Financial Stability
		  Oversight Council (1)..
								(j)Detail of
		Government employeesAny employee of the Federal Government may
		be detailed to the Council without reimbursement, and such detail shall be
		without interruption or loss of civil service status or privilege. An employee
		of the Federal Government detailed to the Council shall report to and be
		subject to oversight by the Council during the assignment to the Council, and
		shall be compensated by the department or agency from which the employee was
		detailed.
							112.Council
		authority
							(a)Purposes and
		duties of the Council
								(1)In
		generalThe purposes of the Council are—
									(A)to identify risks
		to the financial stability of the United States that could arise from the
		material financial distress or failure of large, interconnected bank holding
		companies or nonbank financial companies;
									(B)to promote market
		discipline, by eliminating expectations on the part of shareholders, creditors,
		and counterparties of such companies that the Government will shield them from
		losses in the event of failure; and
									(C)to respond to
		emerging threats to the stability of the United States financial
		markets.
									(2)DutiesThe
		Council shall, in accordance with this title—
									(A)collect
		information from member agencies and other Federal and State financial
		regulatory agencies and, if necessary to assess risks to the United States
		financial system, direct the Office of Financial Research to collect
		information from bank holding companies and nonbank financial companies;
									(B)provide direction
		to, and request data and analyses from, the Office of Financial Research to
		support the work of the Council;
									(C)monitor the
		financial services marketplace in order to identify potential threats to the
		financial stability of the United States;
									(D)facilitate
		information sharing and coordination among the member agencies and other
		Federal and State agencies regarding domestic financial services policy
		development, rulemaking, examinations, reporting requirements, and enforcement
		actions;
									(E)recommend to the
		member agencies general supervisory priorities and principles reflecting the
		outcome of discussions among the member agencies;
									(F)identify gaps in
		regulation that could pose risks to the financial stability of the United
		States;
									(G)require
		supervision by the Board of Governors for nonbank financial companies that may
		pose risks to the financial stability of the United States in the event of
		their material financial distress or failure, pursuant to section 113;
									(H)make
		recommendations to the Board of Governors concerning the establishment of
		heightened prudential standards for risk-based capital, leverage, liquidity,
		contingent capital, resolution plans and credit exposure reports, concentration
		limits, enhanced public disclosures, and overall risk management for nonbank
		financial companies and large, interconnected bank holding companies supervised
		by the Board of Governors;
									(I)identify
		systemically important financial market utilities and payment, clearing, and
		settlement activities (as that term is defined in title VIII), and require such
		utilities and activities to be subject to standards established by the Board of
		Governors;
									(J)make
		recommendations to primary financial regulatory agencies to apply new or
		heightened standards and safeguards for financial activities or practices that
		could create or increase risks of significant liquidity, credit, or other
		problems spreading among bank holding companies, nonbank financial companies,
		and United States financial markets;
									(K)make
		determinations regarding exemptions in title VII, where necessary;
									(L)provide a forum
		for—
										(i)discussion and
		analysis of emerging market developments and financial regulatory issues;
		and
										(ii)resolution of
		jurisdictional disputes among the members of the Council; and
										(M)annually report
		to and testify before Congress on—
										(i)the
		activities of the Council;
										(ii)significant
		financial market developments and potential emerging threats to the financial
		stability of the United States;
										(iii)all
		determinations made under section 113 or title VIII, and the basis for such
		determinations; and
										(iv)recommendations—
											(I)to
		enhance the integrity, efficiency, competitiveness, and stability of United
		States financial markets;
											(II)to
		promote market discipline; and
											(III)to
		maintain investor confidence.
											(b)Authority To
		obtain information
								(1)In
		generalThe Council may receive, and may request the submission
		of, any data or information from the Office of Financial Research and member
		agencies, as necessary—
									(A)to monitor the
		financial services marketplace to identify potential risks to the financial
		stability of the United States; or
									(B)to otherwise
		carry out any of the provisions of this title.
									(2)Submissions by
		the office and member agenciesNotwithstanding any other
		provision of law, the Office of Financial Research and any member agency are
		authorized to submit information to the Council.
								(3)Financial data
		collection
									(A)In
		generalThe Council, acting through the Office of Financial
		Research, may require the submission of periodic and other reports from any
		nonbank financial company or bank holding company for the purpose of assessing
		the extent to which a financial activity or financial market in which the
		nonbank financial company or bank holding company participates, or the nonbank
		financial company or bank holding company itself, poses a threat to the
		financial stability of the United States.
									(B)Mitigation of
		report burdenBefore requiring the submission of reports from any
		nonbank financial company or bank holding company that is regulated by a member
		agency or any primary financial regulatory agency, the Council, acting through
		the Office of Financial Research, shall coordinate with such agencies and
		shall, whenever possible, rely on information available from the Office of
		Financial Research or such agencies.
									(4)Back-up
		examination by the Board of GovernorsIf the Council is unable to
		determine whether the financial activities of a nonbank financial company pose
		a threat to the financial stability of the United States, based on information
		or reports obtained under paragraph (3), discussions with management, and
		publicly available information, the Council may request the Board of Governors,
		and the Board of Governors is authorized, to conduct an examination of the
		nonbank financial company for the sole purpose of determining whether the
		nonbank financial company should be supervised by the Board of Governors for
		purposes of this title.
								(5)Confidentiality
									(A)In
		generalThe Council, the Office of Financial Research, and the
		other member agencies shall maintain the confidentiality of any data,
		information, and reports submitted under this subsection and subtitle B.
									(B)Retention of
		privilegeThe submission of any nonpublicly available data or
		information under this subsection and subtitle B shall not constitute a waiver
		of, or otherwise affect, any privilege arising under Federal or State law
		(including the rules of any Federal or State court) to which the data or
		information is otherwise subject.
									(C)Freedom of
		information ActSection 552 of title 5, United States Code,
		including the exceptions thereunder, shall apply to any data or information
		submitted under this subsection and subtitle B.
									113.Authority to
		require supervision and regulation of certain nonbank financial
		companies
							(a)U.S. Nonbank
		Financial companies supervised by the Board of Governors
								(1)DeterminationThe
		Council, on a nondelegable basis and by a vote of not fewer than
		2/3 of the members then serving, including an affirmative
		vote by the Chairperson, may determine that a U.S. nonbank financial company
		shall be supervised by the Board of Governors and shall be subject to
		prudential standards, in accordance with this title, if the Council determines
		that material financial distress at the U.S. nonbank financial company would
		pose a threat to the financial stability of the United States.
								(2)ConsiderationsEach
		determination under paragraph (1) shall be based on a consideration by the
		Council of—
									(A)the degree of
		leverage of the company;
									(B)the amount and
		nature of the financial assets of the company;
									(C)the amount and
		types of the liabilities of the company, including the degree of reliance on
		short-term funding;
									(D)the extent and
		types of the off-balance-sheet exposures of the company;
									(E)the extent and
		types of the transactions and relationships of the company with other
		significant nonbank financial companies and significant bank holding
		companies;
									(F)the importance of
		the company as a source of credit for households, businesses, and State and
		local governments and as a source of liquidity for the United States financial
		system;
									(G)the
		recommendation, if any, of a member of the Council;
									(H)the operation of,
		or ownership interest in, any clearing, settlement, or payment business of the
		company;
									(I)the extent to
		which—
										(i)assets are
		managed rather than owned by the company; and
										(ii)ownership of
		assets under management is diffuse; and
										(J)any other factors
		that the Council deems appropriate.
									(b)Foreign Nonbank
		Financial companies supervised by the Board of Governors
								(1)DeterminationThe
		Council, on a nondelegable basis and by a vote of not fewer than
		2/3 of the members then serving, including an affirmative
		vote by the Chairperson, may determine that a foreign nonbank financial company
		that has substantial assets or operations in the United States shall be
		supervised by the Board of Governors and shall be subject to prudential
		standards in accordance with this title, if the Council determines that
		material financial distress at the foreign nonbank financial company would pose
		a threat to the financial stability of the United States.
								(2)ConsiderationsEach
		determination under paragraph (1) shall be based on a consideration by the
		Council of—
									(A)the degree of
		leverage of the company;
									(B)the amount and
		nature of the United States financial assets of the company;
									(C)the amount and
		types of the liabilities of the company used to fund activities and operations
		in the United States, including the degree of reliance on short-term
		funding;
									(D)the extent of the
		United States-related off-balance-sheet exposure of the company;
									(E)the extent and
		type of the transactions and relationships of the company with other
		significant nonbank financial companies and bank holding companies;
									(F)the importance of
		the company as a source of credit for United States households, businesses, and
		State and local governments, and as a source of liquidity for the United States
		financial system;
									(G)the
		recommendation, if any, of a member of the Council;
									(H)the extent to
		which—
										(i)assets are
		managed rather than owned by the company; and
										(ii)ownership of
		assets under management is diffuse; and
										(I)any other factors
		that the Council deems appropriate.
									(c)Reevaluation
		and rescissionThe Council shall—
								(1)not
		less frequently than annually, reevaluate each determination made under
		subsections (a) and (b) with respect to each nonbank financial company
		supervised by the Board of Governors; and
								(2)rescind any such
		determination, if the Council, by a vote of not fewer than
		2/3 of the members then serving, including an affirmative
		vote by the Chairperson, determines that the nonbank financial company no
		longer meets the standards under subsection (a) or (b), as applicable.
								(d)Notice and
		opportunity for hearing and final determination
								(1)In
		generalThe Council shall provide to a nonbank financial company
		written notice of a proposed determination of the Council, including an
		explanation of the basis of the proposed determination of the Council, that
		such nonbank financial company shall be supervised by the Board of Governors
		and shall be subject to prudential standards in accordance with this
		title.
								(2)HearingNot
		later than 30 days after the date of receipt of any notice of a proposed
		determination under paragraph (1), the nonbank financial company may request,
		in writing, an opportunity for a written or oral hearing before the Council to
		contest the proposed determination. Upon receipt of a timely request, the
		Council shall fix a time (not later than 30 days after the date of receipt of
		the request) and place at which such company may appear, personally or through
		counsel, to submit written materials (or, at the sole discretion of the
		Council, oral testimony and oral argument).
								(3)Final
		determinationNot later than 60 days after the date of a hearing
		under paragraph (2), the Council shall notify the nonbank financial company of
		the final determination of the Council, which shall contain a statement of the
		basis for the decision of the Council.
								(4)No
		hearing requestedIf a nonbank financial company does not make a
		timely request for a hearing, the Council shall notify the nonbank financial
		company, in writing, of the final determination of the Council under subsection
		(a) or (b), as applicable, not later than 10 days after the date by which the
		company may request a hearing under paragraph (2).
								(e)Emergency
		exception
								(1)In
		generalThe Council may waive or modify the requirements of
		subsection (d) with respect to a nonbank financial company, if the Council
		determines, by a vote of not fewer than 2/3 of the members
		then serving, including an affirmative vote by the Chairperson, that such
		waiver or modification is necessary or appropriate to prevent or mitigate
		threats posed by the nonbank financial company to the financial stability of
		the United States.
								(2)NoticeThe
		Council shall provide notice of a waiver or modification under this paragraph
		to the nonbank financial company concerned as soon as practicable, but not
		later than 24 hours after the waiver or modification is granted.
								(3)Opportunity for
		hearingThe Council shall allow a nonbank financial company to
		request, in writing, an opportunity for a written or oral hearing before the
		Council to contest a waiver or modification under this paragraph, not later
		than 10 days after the date of receipt of notice of the waiver or modification
		by the company. Upon receipt of a timely request, the Council shall fix a time
		(not later than 15 days after the date of receipt of the request) and place at
		which the nonbank financial company may appear, personally or through counsel,
		to submit written materials (or, at the sole discretion of the Council, oral
		testimony and oral argument).
								(4)Notice of final
		determinationNot later than 30 days after the date of any
		hearing under paragraph (3), the Council shall notify the subject nonbank
		financial company of the final determination of the Council under this
		paragraph, which shall contain a statement of the basis for the decision of the
		Council.
								(f)ConsultationThe
		Council shall consult with the primary financial regulatory agency, if any, for
		each nonbank financial company or subsidiary of a nonbank financial company
		that is being considered for supervision by the Board of Governors under this
		section before the Council makes any final determination with respect to such
		nonbank financial company under subsection (a), (b), or (c).
							(g)Judicial
		reviewIf the Council makes a final determination under this
		section with respect to a nonbank financial company, such nonbank financial
		company may, not later than 30 days after the date of receipt of the notice of
		final determination under subsection (d)(3) or (e)(4), bring an action in the
		United States district court for the judicial district in which the home office
		of such nonbank financial company is located, or in the United States District
		Court for the District of Columbia, for an order requiring that the final
		determination be rescinded, and the court shall, upon review, dismiss such
		action or direct the final determination to be rescinded. Review of such an
		action shall be limited to whether the final determination made under this
		section was arbitrary and capricious.
							114.Registration
		of nonbank financial companies supervised by the Board of
		GovernorsNot later than 180
		days after the date of a final Council determination under section 113 that a
		nonbank financial company is to be supervised by the Board of Governors, such
		company shall register with the Board of Governors, on forms prescribed by the
		Board of Governors, which shall include such information as the Board of
		Governors, in consultation with the Council, may deem necessary or appropriate
		to carry out this title.
						115.Enhanced
		supervision and prudential standards for nonbank financial companies supervised
		by the Board of Governors and certain bank holding companies
							(a)In
		general
								(1)PurposeIn
		order to prevent or mitigate risks to the financial stability of the United
		States that could arise from the material financial distress or failure of
		large, interconnected financial institutions, the Council may make
		recommendations to the Board of Governors concerning the establishment and
		refinement of prudential standards and reporting and disclosure requirements
		applicable to nonbank financial companies supervised by the Board of Governors
		and large, interconnected bank holding companies, that—
									(A)are more
		stringent than those applicable to other nonbank financial companies and bank
		holding companies that do not present similar risks to the financial stability
		of the United States; and
									(B)increase in
		stringency, based on the considerations identified in subsection (b)(3).
									(2)Limitation on
		bank holding companiesAny standards recommended under
		subsections (b) through (f) shall not apply to any bank holding company with
		total consolidated assets of less than $50,000,000,000. The Council may
		recommend an asset threshold greater than $50,000,000,000 for the applicability
		of any particular standard under those subsections.
								(b)Development of
		prudential standards
								(1)In
		generalThe recommendations of the Council under subsection (a)
		may include—
									(A)risk-based
		capital requirements;
									(B)leverage
		limits;
									(C)liquidity
		requirements;
									(D)resolution plan
		and credit exposure report requirements;
									(E)concentration
		limits;
									(F)a
		contingent capital requirement;
									(G)enhanced public
		disclosures; and
									(H)overall risk
		management requirements.
									(2)Prudential
		standards for foreign financial companiesIn making
		recommendations concerning the standards set forth in paragraph (1) that would
		apply to foreign nonbank financial companies supervised by the Board of
		Governors or foreign-based bank holding companies, the Council shall give due
		regard to the principle of national treatment and competitive equity.
								(3)ConsiderationsIn
		making recommendations concerning prudential standards under paragraph (1), the
		Council shall—
									(A)take into account
		differences among nonbank financial companies supervised by the Board of
		Governors and bank holding companies described in subsection (a), based
		on—
										(i)the
		factors described in subsections (a) and (b) of section 113;
										(ii)whether the
		company owns an insured depository institution;
										(iii)nonfinancial
		activities and affiliations of the company; and
										(iv)any
		other factors that the Council determines appropriate; and
										(B)to the extent
		possible, ensure that small changes in the factors listed in subsections (a)
		and (b) of section 113 would not result in sharp, discontinuous changes in the
		prudential standards established under paragraph (1).
									(c)Contingent
		capital
								(1)Study
		requiredThe Council shall conduct a study of the feasibility,
		benefits, costs, and structure of a contingent capital requirement for nonbank
		financial companies supervised by the Board of Governors and bank holding
		companies described in subsection (a), which study shall include—
									(A)an evaluation of
		the degree to which such requirement would enhance the safety and soundness of
		companies subject to the requirement, promote the financial stability of the
		United States, and reduce risks to United States taxpayers;
									(B)an evaluation of
		the characteristics and amounts of convertible debt that should be
		required;
									(C)an analysis of
		potential prudential standards that should be used to determine whether the
		contingent capital of a company would be converted to equity in times of
		financial stress;
									(D)an evaluation of
		the costs to companies, the effects on the structure and operation of credit
		and other financial markets, and other economic effects of requiring contingent
		capital;
									(E)an evaluation of
		the effects of such requirement on the international competitiveness of
		companies subject to the requirement and the prospects for international
		coordination in establishing such requirement; and
									(F)recommendations
		for implementing regulations.
									(2)ReportThe
		Council shall submit a report to Congress regarding the study required by
		paragraph (1) not later than 2 years after the date of enactment of this
		Act.
								(3)Recommendations
									(A)In
		generalSubsequent to submitting a report to Congress under
		paragraph (2), the Council may make recommendations to the Board of Governors
		to require any nonbank financial company supervised by the Board of Governors
		and any bank holding company described in subsection (a) to maintain a minimum
		amount of long-term hybrid debt that is convertible to equity in times of
		financial stress.
									(B)Factors to
		considerIn making recommendations under this subsection, the
		Council shall consider—
										(i)an
		appropriate transition period for implementation of a conversion under this
		subsection;
										(ii)the
		factors described in subsection (b)(3);
										(iii)capital
		requirements applicable to a nonbank financial company supervised by the Board
		of Governors or a bank holding company described in subsection (a), and
		subsidiaries thereof;
										(iv)results of the
		study required by paragraph (1); and
										(v)any
		other factor that the Council deems appropriate.
										(d)Resolution plan
		and credit exposure reports
								(1)Resolution
		planThe Council may make recommendations to the Board of
		Governors concerning the requirement that each nonbank financial company
		supervised by the Board of Governors and each bank holding company described in
		subsection (a) report periodically to the Council, the Board of Governors, and
		the Corporation, the plan of such company for rapid and orderly resolution in
		the event of material financial distress or failure.
								(2)Credit exposure
		reportThe Council may make recommendations to the Board of
		Governors concerning the advisability of requiring each nonbank financial
		company supervised by the Board of Governors and bank holding company described
		in subsection (a) to report periodically to the Council, the Board of
		Governors, and the Corporation on—
									(A)the nature and
		extent to which the company has credit exposure to other significant nonbank
		financial companies and significant bank holding companies; and
									(B)the nature and
		extent to which other such significant nonbank financial companies and
		significant bank holding companies have credit exposure to that company.
									(e)Concentration
		limitsIn order to limit the risks that the failure of any
		individual company could pose to nonbank financial companies supervised by the
		Board of Governors or bank holding companies described in subsection (a), the
		Council may make recommendations to the Board of Governors to prescribe
		standards to limit such risks, as set forth in section 165.
							(f)Enhanced public
		disclosuresThe Council may make recommendations to the Board of
		Governors to require periodic public disclosures by bank holding companies
		described in subsection (a) and by nonbank financial companies supervised by
		the Board of Governors, in order to support market evaluation of the risk
		profile, capital adequacy, and risk management capabilities thereof.
							116.Reports
							(a)In
		generalSubject to subsection (b), the Council, acting through
		the Office of Financial Research, may require a bank holding company with total
		consolidated assets of $50,000,000,000 or greater or a nonbank financial
		company supervised by the Board of Governors, and any subsidiary thereof, to
		submit certified reports to keep the Council informed as to—
								(1)the
		financial condition of the company;
								(2)systems for
		monitoring and controlling financial, operating, and other risks;
								(3)transactions with
		any subsidiary that is a depository institution; and
								(4)the
		extent to which the activities and operations of the company and any subsidiary
		thereof, could, under adverse circumstances, have the potential to disrupt
		financial markets or affect the overall financial stability of the United
		States.
								(b)Use of existing
		reports
								(1)In
		generalFor purposes of compliance with subsection (a), the
		Council, acting through the Office of Financial Research, shall, to the fullest
		extent possible, use—
									(A)reports that a
		bank holding company, nonbank financial company supervised by the Board of
		Governors, or any functionally regulated subsidiary of such company has been
		required to provide to other Federal or State regulatory agencies;
									(B)information that
		is otherwise required to be reported publicly; and
									(C)externally
		audited financial statements.
									(2)AvailabilityEach
		bank holding company described in subsection (a) and nonbank financial company
		supervised by the Board of Governors, and any subsidiary thereof, shall provide
		to the Council, at the request of the Council, copies of all reports referred
		to in paragraph (1).
								(3)ConfidentialityThe
		Council shall maintain the confidentiality of the reports obtained under
		subsection (a) and paragraph (1)(A) of this subsection.
								117.Treatment of
		certain companies that cease to be bank holding companies
							(a)ApplicabilityThis
		section shall apply to any entity or a successor entity that—
								(1)was
		a bank holding company having total consolidated assets equal to or greater
		than $50,000,000,000 as of January 1, 2010; and
								(2)received
		financial assistance under or participated in the Capital Purchase Program
		established under the Troubled Asset Relief Program authorized by the Emergency
		Economic Stabilization Act of 2008.
								(b)TreatmentIf
		an entity described in subsection (a) ceases to be a bank holding company at
		any time after January 1, 2010, then such entity shall be treated as a nonbank
		financial company supervised by the Board of Governors, as if the Council had
		made a determination under section 113 with respect to that entity.
							(c)Appeal
								(1)Request for
		hearingAn entity may request, in writing, an opportunity for a
		written or oral hearing before the Council to appeal its treatment as a nonbank
		financial company supervised by the Board of Governors in accordance with this
		section. Upon receipt of the request, the Council shall fix a time (not later
		than 30 days after the date of receipt of the request) and place at which such
		entity may appear, personally or through counsel, to submit written materials
		(or, at the sole discretion of the Council, oral testimony and oral
		argument).
								(2)Decision
									(A)Proposed
		decisionNot later than 60 days after the date of a hearing under
		paragraph (1), the Council shall submit a report to, and may testify before,
		the Committee on Banking, Housing, and Urban Affairs of the Senate and the
		Committee on Financial Services of the House of Representatives on the proposed
		decision of the Council regarding an appeal under paragraph (1), which report
		shall include a statement of the basis for the proposed decision of the
		Council.
									(B)Notice of final
		decisionThe Council shall notify the subject entity of the final
		decision of the Council regarding an appeal under paragraph (1), which notice
		shall contain a statement of the basis for the final decision of the Council,
		not later than 60 days after the later of—
										(i)the
		date of the submission of the report under subparagraph (A); or
										(ii)if the
		Committee on Banking, Housing, and Urban Affairs of the Senate or the Committee
		on Financial Services of the House of Representatives holds one or more
		hearings regarding such report, the date of the last such hearing.
										(C)ConsiderationsIn
		making a decision regarding an appeal under paragraph (1), the Council shall
		consider whether the company meets the standards under section 113(a) or
		113(b), as applicable, and the definition of the term nonbank financial
		company under section 102. The decision of the Council shall be final,
		subject to the review under paragraph (3).
									(3)ReviewIf
		the Council denies an appeal under this subsection, the Council shall, not less
		frequently than annually, review and reevaluate the decision.
								118.Council
		fundingAny expenses of the
		Council shall be treated as expenses of, and paid by, the Office of Financial
		Research.
						119.Resolution of
		supervisory jurisdictional disputes among member agencies
							(a)Request for
		dispute resolutionThe Council shall resolve a dispute among 2 or
		more member agencies, if—
								(1)a member agency
		has a dispute with another member agency about the respective jurisdiction over
		a particular bank holding company, nonbank financial company, or financial
		activity or product (excluding matters for which another dispute mechanism
		specifically has been provided under Federal law);
								(2)the Council
		determines that the disputing agencies cannot, after a demonstrated good faith
		effort, resolve the dispute without the intervention of the Council; and
								(3)any of the member
		agencies involved in the dispute—
									(A)provides all
		other disputants prior notice of the intent to request dispute resolution by
		the Council; and
									(B)requests in
		writing, not earlier than 14 days after providing the notice described in
		subparagraph (A), that the Council resolve the dispute.
									(b)Council
		decisionThe Council shall resolve each dispute described in
		subsection (a)—
								(1)within a
		reasonable time after receiving the dispute resolution request;
								(2)after
		consideration of relevant information provided by each agency party to the
		dispute; and
								(3)by agreeing with
		1 of the disputants regarding the entirety of the matter, or by determining a
		compromise position.
								(c)Form and
		binding effectA Council decision under this section
		shall—
								(1)be in
		writing;
								(2)include an
		explanation of the reasons therefor; and
								(3)be binding on all
		Federal agencies that are parties to the dispute.
								120.Additional
		standards applicable to activities or practices for financial stability
		purposes
							(a)In
		generalThe Council may issue recommendations to the primary
		financial regulatory agencies to apply new or heightened standards and
		safeguards, including standards enumerated in section 115, for a financial
		activity or practice conducted by bank holding companies or nonbank financial
		companies under their respective jurisdictions, if the Council determines that
		the conduct of such activity or practice could create or increase the risk of
		significant liquidity, credit, or other problems spreading among bank holding
		companies and nonbank financial companies or the financial markets of the
		United States.
							(b)Procedure for
		recommendations to regulators
								(1)Notice and
		opportunity for commentThe Council shall consult with the
		primary financial regulatory agencies and provide notice to the public and
		opportunity for comment for any proposed recommendation that the primary
		financial regulatory agencies apply new or heightened standards and safeguards
		for a financial activity or practice.
								(2)CriteriaThe
		new or heightened standards and safeguards for a financial activity or practice
		recommended under paragraph (1)—
									(A)shall take costs
		to long-term economic growth into account; and
									(B)may include
		prescribing the conduct of the activity or practice in specific ways (such as
		by limiting its scope, or applying particular capital or risk management
		requirements to the conduct of the activity) or prohibiting the activity or
		practice.
									(c)Implementation
		of recommended standards
								(1)Role of primary
		financial regulatory agency
									(A)In
		generalEach primary financial regulatory agency may impose,
		require reports regarding, examine for compliance with, and enforce standards
		in accordance with this section with respect to those entities for which it is
		the primary financial regulatory agency.
									(B)Rule of
		constructionThe authority under this paragraph is in addition
		to, and does not limit, any other authority of a primary financial regulatory
		agency. Compliance by an entity with actions taken by a primary financial
		regulatory agency under this section shall be enforceable in accordance with
		the statutes governing the respective jurisdiction of the primary financial
		regulatory agency over the entity, as if the agency action were taken under
		those statutes.
									(2)Imposition of
		standardsThe primary financial regulatory agency shall impose
		the standards recommended by the Council in accordance with subsection (a), or
		similar standards that the Council deems acceptable, or shall explain in
		writing to the Council, not later than 90 days after the date on which the
		Council issues the recommendation, why the agency has determined not to follow
		the recommendation of the Council.
								(d)Report to
		CongressThe Council shall report to Congress on—
								(1)any
		recommendations issued by the Council under this section;
								(2)the
		implementation of, or failure to implement such recommendation on the part of a
		primary financial regulatory agency; and
								(3)in
		any case in which no primary financial regulatory agency exists for the nonbank
		financial company conducting financial activities or practices referred to in
		subsection (a), recommendations for legislation that would prevent such
		activities or practices from threatening the stability of the financial system
		of the United States.
								(e)Effect of
		rescission of identification
								(1)NoticeThe
		Council may recommend to the relevant primary financial regulatory agency that
		a financial activity or practice no longer requires any standards or safeguards
		implemented under this section.
								(2)Determination
		of primary financial regulatory agency to continue
									(A)In
		generalUpon receipt of a recommendation under paragraph (1), a
		primary financial regulatory agency that has imposed standards under this
		section shall determine whether standards that it has imposed under this
		section should remain in effect.
									(B)Appeal
		processEach primary financial regulatory agency that has imposed
		standards under this section shall promulgate regulations to establish a
		procedure under which entities under its jurisdiction may appeal a
		determination by such agency under this paragraph that standards imposed under
		this section should remain in effect.
									121.Mitigation of
		risks to financial stability
							(a)Mitigatory
		actionsIf the Board of Governors determines that a bank holding
		company with total consolidated assets of $50,000,000,000 or more, or a nonbank
		financial company supervised by the Board of Governors, poses a grave threat to
		the financial stability of the United States, the Board of Governors, upon an
		affirmative vote of not fewer than 2/3 of the Council
		members then serving, shall require the subject company—
								(1)to
		terminate one or more activities;
								(2)to
		impose conditions on the manner in which the company conducts one or more
		activities; or
								(3)if
		the Board of Governors determines that such action is inadequate to mitigate a
		threat to the financial stability of the United States in its recommendation,
		to sell or otherwise transfer assets or off-balance-sheet items to unaffiliated
		entities.
								(b)Notice and
		hearing
								(1)In
		generalThe Board of Governors, in consultation with the Council,
		shall provide to a company described in subsection (a) written notice that such
		company is being considered for mitigatory action pursuant to this section,
		including an explanation of the basis for, and description of, the proposed
		mitigatory action.
								(2)HearingNot
		later than 30 days after the date of receipt of notice under paragraph (1), the
		company may request, in writing, an opportunity for a written or oral hearing
		before the Board of Governors to contest the proposed mitigatory action. Upon
		receipt of a timely request, the Board of Governors shall fix a time (not later
		than 30 days after the date of receipt of the request) and place at which such
		company may appear, personally or through counsel, to submit written materials
		(or, at the discretion of the Board of Governors, in consultation with the
		Council, oral testimony and oral argument).
								(3)DecisionNot
		later than 60 days after the date of a hearing under paragraph (2), or not
		later than 60 days after the provision of a notice under paragraph (1) if no
		hearing was held, the Board of Governors shall notify the company of the final
		decision of the Board of Governors, including the results of the vote of the
		Council, as described in subsection (a).
								(c)Factors for
		considerationThe Board of Governors and the Council shall take
		into consideration the factors set forth in subsection (a) or (b) of section
		113, as applicable, in a determination described in subsection (a) and in a
		decision described in subsection (b).
							(d)Application to
		foreign financial companiesThe Board of Governors may prescribe
		regulations regarding the application of this section to foreign nonbank
		financial companies supervised by the Board of Governors and foreign-based bank
		holding companies, giving due regard to the principle of national treatment and
		competitive equity.
							BOffice of
		Financial Research
						151.DefinitionsFor purposes of this subtitle—
							(1)the
		terms Office and Director mean the Office of
		Financial Research established under this subtitle and the Director thereof,
		respectively;
							(2)the
		term financial company has the same meaning as in title II, and
		includes an insured depository institution and an insurance company;
							(3)the
		term Data Center means the data center established under section
		154;
							(4)the
		term Research and Analysis Center means the research and analysis
		center established under section 154;
							(5)the
		term financial transaction data means the structure and legal
		description of a financial contract, with sufficient detail to describe the
		rights and obligations between counterparties and make possible an independent
		valuation;
							(6)the
		term position data—
								(A)means data on
		financial assets or liabilities held on the balance sheet of a financial
		company, where positions are created or changed by the execution of a financial
		transaction; and
								(B)includes
		information that identifies counterparties, the valuation by the financial
		company of the position, and information that makes possible an independent
		valuation of the position;
								(7)the
		term financial contract means a legally binding agreement between
		2 or more counterparties, describing rights and obligations relating to the
		future delivery of items of intrinsic or extrinsic value among the
		counterparties; and
							(8)the
		term financial instrument means a financial contract in which the
		terms and conditions are publicly available, and the roles of one or more of
		the counterparties are assignable without the consent of any of the other
		counterparties (including common stock of a publicly traded company, government
		bonds, or exchange traded futures and options contracts).
							152.Office of
		Financial Research established
							(a)EstablishmentThere
		is established within the Department of the Treasury the Office of Financial
		Research.
							(b)Director
								(1)In
		generalThe Office shall be headed by a Director, who shall be
		appointed by the President, by and with the advice and consent of the
		Senate.
								(2)Term of
		serviceThe Director shall serve for a term of 6 years, except
		that, in the event that a successor is not nominated and confirmed by the end
		of the term of service of a Director, the Director may continue to serve until
		such time as the next Director is appointed and confirmed.
								(3)Executive
		levelThe Director shall be compensated at level III of the
		Executive Schedule.
								(4)Prohibition on
		dual serviceThe individual serving in the position of Director
		may not, during such service, also serve as the head of any financial
		regulatory agency.
								(5)Responsibilities,
		duties, and authorityThe Director shall have sole discretion in
		the manner in which the Director fulfills the responsibilities and duties and
		exercises the authorities described in this subtitle.
								(c)BudgetThe
		Director, in consultation with the Chairperson, shall establish the annual
		budget of the Office.
							(d)Office
		Personnel
								(1)In
		generalThe Director, in consultation with the Chairperson, may
		fix the number of, and appoint and direct, all employees of the Office.
								(2)CompensationThe
		Director, in consultation with the Chairperson, shall fix, adjust, and
		administer the pay for all employees of the Office, without regard to chapter
		51 or subchapter III of chapter 53 of title 5, United States Code, relating to
		classification of positions and General Schedule pay rates.
								(3)ComparabilitySection
		1206(a) of the Financial Institutions Reform, Recovery, and Enforcement Act of
		1989 (12 U.S.C. 1833b(a)) is amended—
									(A)by striking
		Finance Board, and inserting Finance Board, the Office of
		Financial Research, and the Bureau of Consumer Financial Protection;
		and
									(B)by striking
		and the Office of Thrift Supervision,.
									(e)Assistance from
		Federal agenciesAny department or agency of the United States
		may provide to the Office and any special advisory, technical, or professional
		committees appointed by the Office, such services, funds, facilities, staff,
		and other support services as the Office may determine advisable. Any Federal
		Government employee may be detailed to the Office without reimbursement, and
		such detail shall be without interruption or loss of civil service status or
		privilege.
							(f)Procurement of
		temporary and intermittent servicesThe Director may procure
		temporary and intermittent services under section 3109(b) of title 5, United
		States Code, at rates for individuals which do not exceed the daily equivalent
		of the annual rate of basic pay prescribed for level V of the Executive
		Schedule under section 5316 of such title.
							(g)Contracting and
		leasing authorityNotwithstanding the Federal Property and
		Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) or any other
		provision of law, the Director may—
								(1)enter into and
		perform contracts, execute instruments, and acquire, in any lawful manner, such
		goods and services, or personal or real property (or property interest), as the
		Director deems necessary to carry out the duties and responsibilities of the
		Office; and
								(2)hold, maintain,
		sell, lease, or otherwise dispose of the property (or property interest)
		acquired under paragraph (1).
								(h)Non-competeThe
		Director and any staff of the Office who has had access to the transaction or
		position data maintained by the Data Center or other business confidential
		information about financial entities required to report to the Office, may not,
		for a period of 1 year after last having access to such transaction or position
		data or business confidential information, be employed by or provide advice or
		consulting services to a financial company, regardless of whether that entity
		is required to report to the Office. For staff whose access to business
		confidential information was limited, the Director may provide, on a
		case-by-case basis, for a shorter period of post-employment prohibition,
		provided that the shorter period does not compromise business confidential
		information.
							(i)Technical and
		professional advisory committeesThe Office, in consultation with
		the Chairperson, may appoint such special advisory, technical, or professional
		committees as may be useful in carrying out the functions of the Office, and
		the members of such committees may be staff of the Office, or other persons, or
		both.
							(j)Fellowship
		ProgramThe Office, in consultation with the Chairperson, may
		establish and maintain an academic and professional fellowship program, under
		which qualified academics and professionals shall be invited to spend not
		longer than 2 years at the Office, to perform research and to provide advanced
		training for Office personnel.
							(k)Executive
		schedule compensationSection 5314 of title 5, United States
		Code, is amended by adding at the end the following new item:
								Director of
		the Office of Financial Research..
								153.Purpose and
		duties of the Office
							(a)Purpose and
		dutiesThe purpose of the Office is to support the Council in
		fulfilling the purposes and duties of the Council, as set forth in subtitle A,
		and to support member agencies, by—
								(1)collecting data
		on behalf of the Council, and providing such data to the Council and member
		agencies;
								(2)standardizing the
		types and formats of data reported and collected;
								(3)performing
		applied research and essential long-term research;
								(4)developing tools
		for risk measurement and monitoring;
								(5)performing other
		related services;
								(6)making the
		results of the activities of the Office available to financial regulatory
		agencies; and
								(7)assisting such
		member agencies in determining the types and formats of data authorized by this
		Act to be collected by such member agencies.
								(b)Administrative
		authorityThe Office may—
								(1)share data and
		information, including software developed by the Office, with the Council and
		member agencies, which shared data, information, and software—
									(A)shall be
		maintained with at least the same level of security as is used by the Office;
		and
									(B)may not be shared
		with any individual or entity without the permission of the Council;
									(2)sponsor and
		conduct research projects; and
								(3)assist, on a
		reimbursable basis, with financial analyses undertaken at the request of other
		Federal agencies that are not member agencies.
								(c)Rulemaking
		authority
								(1)ScopeThe
		Office, in consultation with the Chairperson, shall issue rules, regulations,
		and orders only to the extent necessary to carry out the purposes and duties
		described in paragraphs (1), (2), and (7) of subsection (a).
								(2)StandardizationMember
		agencies, in consultation with the Office, shall implement regulations
		promulgated by the Office under paragraph (1) to standardize the types and
		formats of data reported and collected on behalf of the Council, as described
		in subsection (a)(2). If a member agency fails to implement such regulations
		prior to the expiration of the 3-year period following the date of publication
		of final regulations, the Office, in consultation with the Chairperson, may
		implement such regulations with respect to the financial entities under the
		jurisdiction of the member agency.
								(d)Testimony
								(1)In
		generalThe Director of the Office shall report to and testify
		before the Committee on Banking, Housing, and Urban Affairs of the Senate and
		the Committee on Financial Services of the House of Representatives annually on
		the activities of the Office, including the work of the Data Center and the
		Research and Analysis Center, and the assessment of the Office of significant
		financial market developments and potential emerging threats to the financial
		stability of the United States.
								(2)No
		prior reviewNo officer or agency of the United States shall have
		any authority to require the Director to submit the testimony required under
		paragraph (1) or other Congressional testimony to any officer or agency of the
		United States for approval, comment, or review prior to the submission of such
		testimony. Any such testimony to Congress shall include a statement that the
		views expressed therein are those of the Director and do not necessarily
		represent the views of the President.
								(e)Additional
		reportsThe Director may provide additional reports to Congress
		concerning the financial stability of the United States. The Director shall
		notify the Council of any such additional reports provided to Congress.
							(f)Subpoena
								(1)In
		generalThe Director may require, by subpoena, the production of
		the data requested under subsection (a)(1) and section 154(b)(1), but only upon
		a written finding by the Director that—
									(A)such data is
		required to carry out the functions described under this subtitle; and
									(B)the Office has
		coordinated with such agency, as required under section
		154(b)(1)(B)(ii).
									(2)FormatSubpoenas
		under paragraph (1) shall bear the signature of the Director, and shall be
		served by any person or class of persons designated by the Director for that
		purpose.
								(3)EnforcementIn
		the case of contumacy or failure to obey a subpoena, the subpoena shall be
		enforceable by order of any appropriate district court of the United States.
		Any failure to obey the order of the court may be punished by the court as a
		contempt of court.
								154.Organizational
		structure; responsibilities of primary programmatic units
							(a)In
		generalThere are established
		within the Office, to carry out the programmatic responsibilities of the
		Office—
								(1)the
		Data Center; and
								(2)the
		Research and Analysis Center.
								(b)Data
		Center
								(1)General
		duties
									(A)Data
		collectionThe Data Center, on behalf of the Council, shall
		collect, validate, and maintain all data necessary to carry out the duties of
		the Data Center, as described in this subtitle. The data assembled shall be
		obtained from member agencies, commercial data providers, publicly available
		data sources, and financial entities under subparagraph (B).
									(B)Authority
										(i)In
		generalThe Office may, as determined by the Council or by the
		Director in consultation with the Council, require the submission of periodic
		and other reports from any financial company for the purpose of assessing the
		extent to which a financial activity or financial market in which the financial
		company participates, or the financial company itself, poses a threat to the
		financial stability of the United States.
										(ii)Mitigation of
		report burdenBefore requiring the submission of a report from
		any financial company that is regulated by a member agency or any primary
		financial regulatory agency, the Office shall coordinate with such agencies and
		shall, whenever possible, rely on information available from such
		agencies.
										(C)RulemakingThe
		Office shall promulgate regulations pursuant to subsections (a)(1), (a)(2),
		(a)(7), and (c)(1) of section 153 regarding the type and scope of the data to
		be collected by the Data Center under this paragraph.
									(2)Responsibilities
									(A)PublicationThe
		Data Center shall prepare and publish, in a manner that is easily accessible to
		the public—
										(i)a
		financial company reference database;
										(ii)a
		financial instrument reference database; and
										(iii)formats and
		standards for Office data, including standards for reporting financial
		transaction and position data to the Office.
										(B)ConfidentialityThe
		Data Center shall not publish any confidential data under subparagraph
		(A).
									(3)Information
		securityThe Director shall ensure that data collected and
		maintained by the Data Center are kept secure and protected against
		unauthorized disclosure.
								(4)Catalog of
		financial entities and instrumentsThe Data Center shall maintain
		a catalog of the financial entities and instruments reported to the
		Office.
								(5)Availability to
		the council and member agenciesThe Data Center shall make data
		collected and maintained by the Data Center available to the Council and member
		agencies, as necessary to support their regulatory responsibilities.
								(6)Other
		authorityThe Office shall, after consultation with the member
		agencies, provide certain data to financial industry participants and to the
		general public to increase market transparency and facilitate research on the
		financial system, to the extent that intellectual property rights are not
		violated, business confidential information is properly protected, and the
		sharing of such information poses no significant threats to the financial
		system of the United States.
								(c)Research and
		analysis center
								(1)General dutiesThe Research
		and Analysis Center, on behalf of the Council, shall develop and maintain
		independent analytical capabilities and computing resources—
									(A)to develop and
		maintain metrics and reporting systems for risks to the financial stability of
		the United States;
									(B)to monitor,
		investigate, and report on changes in system-wide risk levels and patterns to
		the Council and Congress;
									(C)to conduct,
		coordinate, and sponsor research to support and improve regulation of financial
		entities and markets;
									(D)to evaluate and
		report on stress tests or other stability-related evaluations of financial
		entities overseen by the member agencies;
									(E)to maintain
		expertise in such areas as may be necessary to support specific requests for
		advice and assistance from financial regulators;
									(F)to investigate
		disruptions and failures in the financial markets, report findings, and make
		recommendations to the Council based on those findings;
									(G)to conduct
		studies and provide advice on the impact of policies related to systemic risk;
		and
									(H)to promote best
		practices for financial risk management.
									(d)Reporting
		responsibilities
								(1)Required
		reportsNot later than 2 years after the date of enactment of
		this Act, and not later than 120 days after the end of each fiscal year
		thereafter, the Office shall prepare and submit a report to Congress.
								(2)ContentEach
		report required by this subsection shall assess the state of the United States
		financial system, including—
									(A)an analysis of
		any threats to the financial stability of the United States;
									(B)the status of the
		efforts of the Office in meeting the mission of the Office; and
									(C)key findings from
		the research and analysis of the financial system by the Office.
									155.Funding
							(a)Financial
		research fund
								(1)Fund
		establishedThere is established in the Treasury of the United
		States a separate fund to be known as the Financial Research
		Fund.
								(2)Fund
		receiptsAll amounts provided to the Office under subsection (c),
		and all assessments that the Office receives under subsection (d) shall be
		deposited into the Financial Research Fund.
								(3)Investments
		authorized
									(A)Amounts in fund
		may be investedThe Director may request the Secretary to invest
		the portion of the Financial Research Fund that is not, in the judgment of the
		Director, required to meet the needs of the Office.
									(B)Eligible
		investmentsInvestments shall be made by the Secretary in
		obligations of the United States or obligations that are guaranteed as to
		principal and interest by the United States, with maturities suitable to the
		needs of the Financial Research Fund, as determined by the Director.
									(4)Interest and
		proceeds creditedThe interest on, and the proceeds from the sale
		or redemption of, any obligations held in the Financial Research Fund shall be
		credited to and form a part of the Financial Research Fund.
								(b)Use of
		funds
								(1)In
		generalFunds obtained by, transferred to, or credited to the
		Financial Research Fund shall be immediately available to the Office, and shall
		remain available until expended, to pay the expenses of the Office in carrying
		out the duties and responsibilities of the Office.
								(2)Fees,
		assessments, and other funds not government fundsFunds obtained
		by, transferred to, or credited to the Financial Research Fund shall not be
		construed to be Government funds or appropriated monies.
								(3)Amounts not
		subject to apportionmentNotwithstanding any other provision of
		law, amounts in the Financial Research Fund shall not be subject to
		apportionment for purposes of chapter 15 of title 31, United States Code, or
		under any other authority, or for any other purpose.
								(c)Interim
		fundingDuring the 2-year period following the date of enactment
		of this Act, the Board of Governors shall provide to the Office an amount
		sufficient to cover the expenses of the Office.
							(d)Permanent
		self-funding
								(1)In
		generalBeginning 2 years after the date of enactment of this
		Act, the Secretary shall establish, by regulation, and with the approval of the
		Council, an assessment schedule, including the assessment base and rates,
		applicable to bank holding companies with total consolidated assets of
		$50,000,000,000 or greater and nonbank financial companies supervised by the
		Board of Governors, that takes into account differences among such companies,
		based on the considerations for establishing the prudential standards under
		section 115, to collect assessments equal to the estimated total expenses of
		the Office.
								(2)ShortfallTo
		the extent that the assessments under paragraph (1) do not fully cover the
		total expenses of the Office, the Board of Governors shall provide to the
		Office an amount sufficient to cover the difference.
								156.Transition
		oversight
							(a)PurposeThe
		purpose of this section is to ensure that the Office—
								(1)has
		an orderly and organized startup;
								(2)attracts and
		retains a qualified workforce; and
								(3)establishes
		comprehensive employee training and benefits programs.
								(b)Reporting
		requirement
								(1)In
		generalThe Office shall submit an annual report to the Committee
		on Banking, Housing, and Urban Affairs of the Senate and the Committee on
		Financial Services of the House of Representatives that includes the plans
		described in paragraph (2).
								(2)PlansThe
		plans described in this paragraph are as follows:
									(A)Training and
		workforce development planThe Office shall submit a training and
		workforce development plan that includes, to the extent practicable—
										(i)identification of
		skill and technical expertise needs and actions taken to meet those
		requirements;
										(ii)steps
		taken to foster innovation and creativity;
										(iii)leadership
		development and succession planning; and
										(iv)effective use of
		technology by employees.
										(B)Workplace
		flexibility planThe Office shall submit a workforce flexibility
		plan that includes, to the extent practicable—
										(i)telework;
										(ii)flexible work
		schedules;
										(iii)phased
		retirement;
										(iv)reemployed
		annuitants;
										(v)part-time
		work;
										(vi)job
		sharing;
										(vii)parental leave
		benefits and childcare assistance;
										(viii)domestic
		partner benefits;
										(ix)other
		workplace flexibilities; or
										(x)any
		combination of the items described in clauses (i) through (ix).
										(C)Recruitment and
		retention planThe Office shall submit a recruitment and
		retention plan that includes, to the extent practicable, provisions relating
		to—
										(i)the
		steps necessary to target highly qualified applicant pools with diverse
		backgrounds;
										(ii)streamlined
		employment application processes;
										(iii)the
		provision of timely notification of the status of employment applications to
		applicants; and
										(iv)the
		collection of information to measure indicators of hiring effectiveness.
										(c)ExpirationThe
		reporting requirement under subsection (b) shall terminate 5 years after the
		date of enactment of this Act.
							(d)Rule of
		constructionNothing in this section may be construed to
		affect—
								(1)a
		collective bargaining agreement, as that term is defined in section 7103(a)(8)
		of title 5, United States Code, that is in effect on the date of enactment of
		this Act; or
								(2)the
		rights of employees under chapter 71 of title 5, United States Code.
								CAdditional Board
		of Governors authority for certain nonbank financial companies and bank holding
		companies
						161.Reports by and
		examinations of nonbank financial companies by the Board of Governors
							(a)Reports
								(1)In
		GeneralThe Board of Governors may require each nonbank financial
		company supervised by the Board of Governors, and any subsidiary thereof, to
		submit reports under oath, to keep the Board of Governors informed as
		to—
									(A)the financial
		condition of the company or subsidiary, systems of the company or subsidiary
		for monitoring and controlling financial, operating, and other risks, and the
		extent to which the activities and operations of the company or subsidiary pose
		a threat to the financial stability of the United States; and
									(B)compliance by the
		company or subsidiary with the requirements of this subtitle.
									(2)Use of existing
		reports and informationIn carrying out subsection (a), the Board
		of Governors shall, to the fullest extent possible, use—
									(A)reports and
		supervisory information that a nonbank financial company or subsidiary thereof
		has been required to provide to other Federal or State regulatory
		agencies;
									(B)information
		otherwise obtainable from Federal or State regulatory agencies;
									(C)information that
		is otherwise required to be reported publicly; and
									(D)externally
		audited financial statements of such company or subsidiary.
									(3)AvailabilityUpon
		the request of the Board of Governors, a nonbank financial company supervised
		by the Board of Governors, or a subsidiary thereof, shall promptly provide to
		the Board of Governors any information described in paragraph (2).
								(b)Examinations
								(1)In
		generalSubject to paragraph (2), the Board of Governors may
		examine any nonbank financial company supervised by the Board of Governors and
		any subsidiary of such company, to determine—
									(A)the nature of the
		operations and financial condition of the company and such subsidiary;
									(B)the financial,
		operational, and other risks within the company that may pose a threat to the
		safety and soundness of such company or to the financial stability of the
		United States;
									(C)the systems for
		monitoring and controlling such risks; and
									(D)compliance by the
		company with the requirements of this subtitle.
									(2)Use of
		examination reports and informationFor purposes of this
		subsection, the Board of Governors shall, to the fullest extent possible, rely
		on reports of examination of any depository institution subsidiary or
		functionally regulated subsidiary made by the primary financial regulatory
		agency for that subsidiary, and on information described in subsection
		(a)(2).
								(c)Coordination
		with primary financial regulatory agencyThe Board of Governors
		shall—
								(1)provide to the
		primary financial regulatory agency for any company or subsidiary, reasonable
		notice before requiring a report, requesting information, or commencing an
		examination of such subsidiary under this section; and
								(2)avoid duplication
		of examination activities, reporting requirements, and requests for
		information, to the extent possible.
								162.Enforcement
							(a)In
		generalExcept as provided in subsection (b), a nonbank financial
		company supervised by the Board of Governors and any subsidiaries of such
		company (other than any depository institution subsidiary) shall be subject to
		the provisions of subsections (b) through (n) of section 8 of the Federal
		Deposit Insurance Act (12 U.S.C. 1818), in the same manner and to the same
		extent as if the company were a bank holding company, as provided in section
		8(b)(3) of the Federal Deposit Insurance Act (12 U.S.C. 1818(b)(3)).
							(b)Enforcement
		authority for functionally regulated subsidiaries
								(1)ReferralIf
		the Board of Governors determines that a condition, practice, or activity of a
		depository institution subsidiary or functionally regulated subsidiary of a
		nonbank financial company supervised by the Board of Governors does not comply
		with the regulations or orders prescribed by the Board of Governors under this
		Act, or otherwise poses a threat to the financial stability of the United
		States, the Board of Governors may recommend, in writing, to the primary
		financial regulatory agency for the subsidiary that such agency initiate a
		supervisory action or enforcement proceeding. The recommendation shall be
		accompanied by a written explanation of the concerns giving rise to the
		recommendation.
								(2)Back-up
		authority of the Board of GovernorsIf, during the 60-day period
		beginning on the date on which the primary financial regulatory agency receives
		a recommendation under paragraph (1), the primary financial regulatory agency
		does not take supervisory or enforcement action against a subsidiary that is
		acceptable to the Board of Governors, the Board of Governors (upon a vote of
		its members) may take the recommended supervisory or enforcement action, as if
		the subsidiary were a bank holding company subject to supervision by the Board
		of Governors.
								163.Acquisitions
							(a)Acquisitions of
		banks; treatment as a bank holding companyFor purposes of
		section 3 of the Bank Holding Company Act of 1956 (12 U.S.C. 1842), a nonbank
		financial company supervised by the Board of Governors shall be deemed to be,
		and shall be treated as, a bank holding company.
							(b)Acquisition of
		nonbank companies
								(1)Prior notice
		for large acquisitionsNotwithstanding section 4(k)(6)(B) of the
		Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)(6)(B)), a bank holding
		company with total consolidated assets equal to or greater than $50,000,000,000
		or a nonbank financial company supervised by the Board of Governors shall not
		acquire direct or indirect ownership or control of any voting shares of any
		company (other than an insured depository institution) that is engaged in
		activities described in section 4(k) of the Bank Holding Company Act of 1956
		having total consolidated assets of $10,000,000,000 or more, without providing
		written notice to the Board of Governors in advance of the transaction.
								(2)ExemptionsThe
		prior notice requirement in paragraph (1) shall not apply with regard to the
		acquisition of shares that would qualify for the exemptions in section 4(c) or
		section 4(k)(4)(E) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(c)
		and (k)(4)(E)).
								(3)Notice
		proceduresThe notice procedures set forth in section 4(j)(1) of
		the Bank Holding Company Act of 1956 (12 U.S.C. 1843(j)(1)), without regard to
		section 4(j)(3) of that Act, shall apply to an acquisition of any company
		(other than an insured depository institution) by a bank holding company with
		total consolidated assets equal to or greater than $50,000,000,000 or a nonbank
		financial company supervised by the Board of Governors, as described in
		paragraph (1), including any such company engaged in activities described in
		section 4(k) of that Act.
								(4)Standards for
		reviewIn addition to the standards provided in section 4(j)(2)
		of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(j)(2)), the Board of
		Governors shall consider the extent to which the proposed acquisition would
		result in greater or more concentrated risks to global or United States
		financial stability or the United States economy.
								164.Prohibition
		against management interlocks between certain financial companiesA nonbank financial company supervised by
		the Board of Governors shall be treated as a bank holding company for purposes
		of the Depository Institutions Management Interlocks Act (12 U.S.C. 3201 et
		seq.), except that the Board of Governors shall not exercise the authority
		provided in section 7 of that Act (12 U.S.C. 3207) to permit service by a
		management official of a nonbank financial company supervised by the Board of
		Governors as a management official of any bank holding company with total
		consolidated assets equal to or greater than $50,000,000,000, or other
		nonaffiliated nonbank financial company supervised by the Board of Governors
		(other than to provide a temporary exemption for interlocks resulting from a
		merger, acquisition, or consolidation).
						165.Enhanced
		supervision and prudential standards for nonbank financial companies supervised
		by the Board of Governors and certain bank holding companies
							(a)In
		general
								(1)PurposeIn
		order to prevent or mitigate risks to the financial stability of the United
		States that could arise from the material financial distress or failure of
		large, interconnected financial institutions, the Board of Governors shall, on
		its own or pursuant to recommendations by the Council under section 115,
		establish prudential standards and reporting and disclosure requirements
		applicable to nonbank financial companies supervised by the Board of Governors
		and large, interconnected bank holding companies that—
									(A)are more
		stringent than the standards and requirements applicable to nonbank financial
		companies and bank holding companies that do not present similar risks to the
		financial stability of the United States; and
									(B)increase in
		stringency, based on the considerations identified in subsection (b)(3).
									(2)Limitation on
		bank holding companiesAny standards established under
		subsections (b) through (f) shall not apply to any bank holding company with
		total consolidated assets of less than $50,000,000,000, but the Board of
		Governors may establish an asset threshold greater than $50,000,000,000 for the
		applicability of any particular standard under subsections (b) through
		(f).
								(b)Development of
		prudential standards
								(1)In
		general
									(A)Required
		standardsThe Board of Governors shall, by regulation or order,
		establish prudential standards for nonbank financial companies supervised by
		the Board of Governors and bank holding companies described in subsection (a),
		that shall include—
										(i)risk-based
		capital requirements;
										(ii)leverage
		limits;
										(iii)liquidity
		requirements;
										(iv)resolution plan
		and credit exposure report requirements; and
										(v)concentration
		limits.
										(B)Additional
		standards authorizedThe Board of Governors may, by regulation or
		order, establish prudential standards for nonbank financial companies
		supervised by the Board of Governors and bank holding companies described in
		subsection (a), that include—
										(i)a
		contingent capital requirement;
										(ii)enhanced public
		disclosures; and
										(iii)overall risk
		management requirements.
										(2)Prudential
		standards for foreign financial companiesIn applying the
		standards set forth in paragraph (1) to foreign nonbank financial companies
		supervised by the Board of Governors and to foreign-based bank holding
		companies, the Board of Governors shall give due regard to the principle of
		national treatment and competitive equity.
								(3)ConsiderationsIn
		prescribing prudential standards under paragraph (1), the Board of Governors
		shall—
									(A)take into account
		differences among nonbank financial companies supervised by the Board of
		Governors and bank holding companies described in subsection (a), based
		on—
										(i)the
		factors described in subsections (a) and (b) of section 113;
										(ii)whether the
		company owns an insured depository institution;
										(iii)nonfinancial
		activities and affiliations of the company; and
										(iv)any
		other factors that the Board of Governors determines appropriate;
										(B)to the extent
		possible, ensure that small changes in the factors listed in subsections (a)
		and (b) of section 113 would not result in sharp, discontinuous changes in the
		prudential standards established under paragraph (1) of this subsection;
		and
									(C)take into account
		any recommendations of the Council under section 115.
									(4)ReportThe
		Board of Governors shall submit an annual report to Congress regarding the
		implementation of the prudential standards required pursuant to paragraph (1),
		including the use of such standards to mitigate risks to the financial
		stability of the United States.
								(c)Contingent
		capital
								(1)In
		generalSubsequent to submission by the Council of a report to
		Congress under section 115(c), the Board of Governors may promulgate
		regulations that require each nonbank financial company supervised by the Board
		of Governors and bank holding companies described in subsection (a) to maintain
		a minimum amount of long-term hybrid debt that is convertible to equity in
		times of financial stress.
								(2)Factors to
		considerIn establishing regulations under this subsection, the
		Board of Governors shall consider—
									(A)the results of
		the study undertaken by the Council, and any recommendations of the Council,
		under section 115(c);
									(B)an appropriate
		transition period for implementation of a conversion under this
		subsection;
									(C)the factors
		described in subsection (b)(3)(A);
									(D)capital
		requirements applicable to the nonbank financial company supervised by the
		Board of Governors or a bank holding company described in subsection (a), and
		subsidiaries thereof; and
									(E)any other factor
		that the Board of Governors deems appropriate.
									(d)Resolution plan
		and credit exposure reports
								(1)Resolution
		planThe Board of Governors shall require each nonbank financial
		company supervised by the Board of Governors and bank holding companies
		described in subsection (a) to report periodically to the Board of Governors,
		the Council, and the Corporation the plan of such company for rapid and orderly
		resolution in the event of material financial distress or failure.
								(2)Credit exposure
		reportThe Board of Governors shall require each nonbank
		financial company supervised by the Board of Governors and bank holding
		companies described in subsection (a) to report periodically to the Board of
		Governors, the Council, and the Corporation on—
									(A)the nature and
		extent to which the company has credit exposure to other significant nonbank
		financial companies and significant bank holding companies; and
									(B)the nature and
		extent to which other significant nonbank financial companies and significant
		bank holding companies have credit exposure to that company.
									(3)ReviewThe
		Board of Governors and the Corporation shall review the information provided in
		accordance with this section by each nonbank financial company supervised by
		the Board of Governors and bank holding company described in subsection
		(a).
								(4)Notice of
		deficienciesIf the Board of Governors and the Corporation
		jointly determine, based on their review under paragraph (3), that the
		resolution plan of a nonbank financial company supervised by the Board of
		Governors or a bank holding company described in subsection (a) is not credible
		or would not facilitate an orderly resolution of the company under title 11,
		United States Code—
									(A)the Board of
		Governors and the Corporation shall notify the company, as applicable, of the
		deficiencies in the resolution plan; and
									(B)the company shall
		resubmit the resolution plan within a time frame determined by the Board of
		Governors and the Corporation, with revisions demonstrating that the plan is
		credible and would result in an orderly resolution under title 11, United
		States Code, including any proposed changes in business operations and
		corporate structure to facilitate implementation of the plan.
									(5)Failure to
		resubmit credible plan
									(A)In
		generalIf a nonbank financial company supervised by the Board of
		Governors or a bank holding company described in subsection (a) fails to timely
		resubmit the resolution plan as required under paragraph (4), with such
		revisions as are required under subparagraph (B), the Board of Governors and
		the Corporation may jointly impose more stringent capital, leverage, or
		liquidity requirements, or restrictions on the growth, activities, or
		operations of the company, or any subsidiary thereof, until such time as the
		company resubmits a plan that remedies the deficiencies.
									(B)DivestitureThe
		Board of Governors and the Corporation, in consultation with the Council, may
		direct a nonbank financial company supervised by the Board of Governors or a
		bank holding company described in subsection (a), by order, to divest certain
		assets or operations identified by the Board of Governors and the Corporation,
		to facilitate an orderly resolution of such company under title 11, United
		States Code, in the event of the failure of such company, in any case in
		which—
										(i)the
		Board of Governors and the Corporation have jointly imposed more stringent
		requirements on the company pursuant to subparagraph (A); and
										(ii)the
		company has failed, within the 2-year period beginning on the date of the
		imposition of such requirements under subparagraph (A), to resubmit the
		resolution plan with such revisions as were required under paragraph
		(4)(B).
										(6)RulesNot
		later than 18 months after the date of enactment of this Act, the Board of
		Governors and the Corporation shall jointly issue final rules implementing this
		subsection.
								(e)Concentration
		limits
								(1)StandardsIn
		order to limit the risks that the failure of any individual company could pose
		to a nonbank financial company supervised by the Board of Governors or a bank
		holding company described in subsection (a), the Board of Governors, by
		regulation, shall prescribe standards that limit such risks.
								(2)Limitation on
		credit exposureThe regulations prescribed by the Board of
		Governors under paragraph (1) shall prohibit each nonbank financial company
		supervised by the Board of Governors and bank holding company described in
		subsection (a) from having credit exposure to any unaffiliated company that
		exceeds 25 percent of the capital stock and surplus (or such lower amount as
		the Board of Governors may determine by regulation to be necessary to mitigate
		risks to the financial stability of the United States) of the company.
								(3)Credit
		exposureFor purposes of paragraph (2), credit
		exposure to a company means—
									(A)all extensions of
		credit to the company, including loans, deposits, and lines of credit;
									(B)all repurchase
		agreements and reverse repurchase agreements with the company;
									(C)all securities
		borrowing and lending transactions with the company, to the extent that such
		transactions create credit exposure for the nonbank financial company
		supervised by the Board of Governors or a bank holding company described in
		subsection (a);
									(D)all guarantees,
		acceptances, or letters of credit (including endorsement or standby letters of
		credit) issued on behalf of the company;
									(E)all purchases of
		or investment in securities issued by the company;
									(F)counterparty
		credit exposure to the company in connection with a derivative transaction
		between the nonbank financial company supervised by the Board of Governors or a
		bank holding company described in subsection (a) and the company; and
									(G)any other similar
		transactions that the Board of Governors, by regulation, determines to be a
		credit exposure for purposes of this section.
									(4)Attribution
		ruleFor purposes of this subsection, any transaction by a
		nonbank financial company supervised by the Board of Governors or a bank
		holding company described in subsection (a) with any person is a transaction
		with a company, to the extent that the proceeds of the transaction are used for
		the benefit of, or transferred to, that company.
								(5)RulemakingThe
		Board of Governors may issue such regulations and orders, including definitions
		consistent with this section, as may be necessary to administer and carry out
		this subsection.
								(6)ExemptionsThe
		Board of Governors may, by regulation or order, exempt transactions, in whole
		or in part, from the definition of credit exposure for purposes
		of this subsection, if the Board of Governors finds that the exemption is in
		the public interest and is consistent with the purpose of this
		subsection.
								(7)Transition
		period
									(A)In
		generalThis subsection and any regulations and orders of the
		Board of Governors under this subsection shall not be effective until 3 years
		after the date of enactment of this Act.
									(B)Extension
		authorizedThe Board of Governors may extend the period specified
		in subparagraph (A) for not longer than an additional 2 years.
									(f)Enhanced public
		disclosuresThe Board of Governors may prescribe, by regulation,
		periodic public disclosures by nonbank financial companies supervised by the
		Board of Governors and bank holding companies described in subsection (a) in
		order to support market evaluation of the risk profile, capital adequacy, and
		risk management capabilities thereof.
							(g)Risk
		committee
								(1)Nonbank
		financial companies supervised by the Board of GovernorsThe
		Board of Governors shall require each nonbank financial company supervised by
		the Board of Governors that is a publicly traded company to establish a risk
		committee, as set forth in paragraph (3), not later than 1 year after the date
		of receipt of a notice of final determination under section 113(d)(3) with
		respect to such nonbank financial company supervised by the Board of
		Governors.
								(2)Certain bank
		holding companies
									(A)Mandatory
		regulationsThe Board of Governors shall issue regulations
		requiring each bank holding company that is a publicly traded company and that
		has total consolidated assets of not less than $10,000,000,000 to establish a
		risk committee, as set forth in paragraph (3).
									(B)Permissive
		regulationsThe Board of Governors may require each bank holding
		company that is a publicly traded company and that has total consolidated
		assets of less than $10,000,000,000 to establish a risk committee, as set forth
		in paragraph (3), as determined necessary or appropriate by the Board of
		Governors to promote sound risk management practices.
									(3)Risk
		committeeA risk committee required by this subsection
		shall—
									(A)be responsible
		for the oversight of the enterprise-wide risk management practices of the
		nonbank financial company supervised by the Board of Governors or bank holding
		company described in subsection (a), as applicable;
									(B)include such
		number of independent directors as the Board of Governors may determine
		appropriate, based on the nature of operations, size of assets, and other
		appropriate criteria related to the nonbank financial company supervised by the
		Board of Governors or a bank holding company described in subsection (a), as
		applicable; and
									(C)include at least
		1 risk management expert having experience in identifying, assessing, and
		managing risk exposures of large, complex firms.
									(4)RulemakingThe
		Board of Governors shall issue final rules to carry out this subsection, not
		later than 1 year after the transfer date, to take effect not later than 15
		months after the transfer date.
								(h)Stress
		testsThe Board of Governors shall conduct analyses in which
		nonbank financial companies supervised by the Board of Governors and bank
		holding companies described in subsection (a) are subject to evaluation of
		whether the companies have the capital, on a total consolidated basis,
		necessary to absorb losses as a result of adverse economic conditions. The
		Board of Governors may develop and apply such other analytic techniques as are
		necessary to identify, measure, and monitor risks to the financial stability of
		the United States.
							166.Early
		remediation requirements
							(a)In
		generalThe Board of Governors, in consultation with the Council
		and the Corporation, shall prescribe regulations establishing requirements to
		provide for the early remediation of financial distress of a nonbank financial
		company supervised by the Board of Governors or a bank holding company
		described in section 165(a), except that nothing in this subsection authorizes
		the provision of financial assistance from the Federal Government.
							(b)Purpose of the
		early remediation requirementsThe purpose of the early
		remediation requirements under subsection (a) shall be to establish a series of
		specific remedial actions to be taken by a nonbank financial company supervised
		by the Board of Governors or a bank holding company described in section 165(a)
		that is experiencing increasing financial distress, in order to minimize the
		probability that the company will become insolvent and the potential harm of
		such insolvency to the financial stability of the United States.
							(c)Remediation
		requirementsThe regulations prescribed by the Board of Governors
		under subsection (a) shall—
								(1)define measures
		of the financial condition of the company, including regulatory capital,
		liquidity measures, and other forward-looking indicators; and
								(2)establish
		requirements that increase in stringency as the financial condition of the
		company declines, including—
									(A)requirements in
		the initial stages of financial decline, including limits on capital
		distributions, acquisitions, and asset growth; and
									(B)requirements at
		later stages of financial decline, including a capital restoration plan and
		capital-raising requirements, limits on transactions with affiliates,
		management changes, and asset sales.
									167.Affiliations
							(a)AffiliationsNothing
		in this subtitle shall be construed to require a nonbank financial company
		supervised by the Board of Governors, or a company that controls a nonbank
		financial company supervised by the Board of Governors, to conform the
		activities thereof to the requirements of section 4 of the Bank Holding Company
		Act of 1956 (12 U.S.C. 1843).
							(b)Requirement
								(1)In
		generalIf a nonbank financial company supervised by the Board of
		Governors conducts activities other than those that are determined to be
		financial in nature or incidental thereto under section 4(k) of the Bank
		Holding Company Act of 1956, the Board of Governors may require such company to
		establish and conduct such activities that are determined to be financial in
		nature or incidental thereto in an intermediate holding company established
		pursuant to regulation of the Board of Governors, not later than 90 days after
		the date on which the nonbank financial company supervised by the Board of
		Governors was notified of the determination under section 113(a).
								(2)Internal
		financial activitiesFor purposes of this subsection, activities
		that are determined to be financial in nature or incidental thereto under
		section 4(k) of the Bank Holding Company Act of 1956, as described in paragraph
		(1), shall not include internal financial activities conducted for a nonbank
		financial company supervised by the Board of Governors or any affiliate,
		including internal treasury, investment, and employee benefit functions. With
		respect to any internal financial activity of such company during the year
		prior to the date of enactment of this Act, such company may continue to engage
		in such activity as long as at least 2/3 of the assets or
		2/3 of the revenues generated from the activity are from
		or attributable to such company, subject to review by the Board of Governors,
		to determine whether engaging in such activity presents undue risk to such
		company or to the financial stability of the United States.
								(c)RegulationsThe Board of Governors—
								(1)shall promulgate
		regulations to establish the criteria for determining whether to require a
		nonbank financial company supervised by the Board of Governors to establish an
		intermediate holding company under subsection (a); and
								(2)may
		promulgate regulations to establish any restrictions or limitations on
		transactions between an intermediate holding company or a nonbank financial
		company supervised by the Board of Governors and its affiliates, as necessary
		to prevent unsafe and unsound practices in connection with transactions between
		such company, or any subsidiary thereof, and its parent company or affiliates
		that are not subsidiaries of such company, except that such regulations shall
		not restrict or limit any transaction in connection with the bona fide
		acquisition or lease by an unaffiliated person of assets, goods, or
		services.
								168.RegulationsExcept as otherwise specified in this
		subtitle, not later than 18 months after the transfer date, the Board of
		Governors shall issue final regulations to implement this subtitle and the
		amendments made by this subtitle.
						169.Avoiding
		duplicationThe Board of
		Governors shall take any action that the Board of Governors deems appropriate
		to avoid imposing requirements under this subtitle that are duplicative of
		requirements applicable to bank holding companies and nonbank financial
		companies under other provisions of law.
						170.Safe
		harbor
							(a)RegulationsThe
		Board of Governors shall promulgate regulations on behalf of, and in
		consultation with, the Council setting forth the criteria for exempting certain
		types or classes of U.S. nonbank financial companies or foreign nonbank
		financial companies from supervision by the Board of Governors.
							(b)ConsiderationsIn
		developing the criteria under subsection (a), the Board of Governors shall take
		into account the factors for consideration described in subsections (a) and (b)
		of section 113 in determining whether a U.S. nonbank financial company or
		foreign nonbank financial company shall be supervised by the Board of
		Governors.
							(c)Rule of
		constructionNothing in this section shall be construed to
		require supervision by the Board of Governors of a U.S. nonbank financial
		company or foreign nonbank financial company, if such company does not meet the
		criteria for exemption established under subsection (a).
							(d)UpdateThe
		Board of Governors shall, in consultation with the Council, review the
		regulations promulgated under subsection (a), not less frequently than every 5
		years, and based upon the review, the Board of Governors may revise such
		regulations on behalf of, and in consultation with, the Council to update as
		necessary the criteria set forth in such regulations.
							(e)Transition
		periodNo revisions under subsection (d) shall take effect before
		the end of the 2-year period after the date of publication of such revisions in
		final form.
							(f)ReportThe
		Chairperson of the Board of Governors and the Chairperson of the Council shall
		submit a joint report to the Committee on Banking, Housing, and Urban Affairs
		of the Senate and the Committee on Financial Services of the House of
		Representatives not later than 30 days after the date of the issuance in final
		form of the regulations under subsection (a), or any subsequent revision to
		such regulations under subsection (d), as applicable. Such report shall
		include, at a minimum, the rationale for exemption and empirical evidence to
		support the criteria for exemption.
							IIOrderly
		liquidation authority
					201.DefinitionsIn this title, the following definitions
		shall apply:
						(1)Administrative
		expenses of the receiverThe term administrative expenses
		of the receiver includes—
							(A)the actual,
		necessary costs and expenses incurred by the Corporation as receiver for a
		covered financial company in liquidating a covered financial company;
		and
							(B)any obligations
		that the Corporation as receiver for a covered financial company determines are
		necessary and appropriate to facilitate the smooth and orderly liquidation of
		the covered financial company.
							(2)Bankruptcy
		codeThe term Bankruptcy Code means title 11, United
		States Code.
						(3)Bridge
		financial companyThe term bridge financial company
		means a new financial company organized by the Corporation in accordance with
		section 210(h) for the purpose of resolving a covered financial company.
						(4)ClaimThe
		term claim means any right of payment, whether or not such right
		is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
		unmatured, disputed, undisputed, legal, equitable, secured, or
		unsecured.
						(5)CompanyThe
		term company has the same meaning as in section 2(b) of the Bank
		Holding Company Act of 1956 (12 U.S.C. 1841(b)), except that such term includes
		any company described in paragraph (11), the majority of the securities of
		which are owned by the United States or any State.
						(6)Covered broker
		or dealerThe term covered broker or dealer means
		a covered financial company that is a broker or dealer that—
							(A)is registered
		with the Commission under section 15(b) of the Securities Exchange Act of 1934
		(15 U.S.C. 78o(b)); and
							(B)is a member of
		SIPC.
							(7)Covered
		financial companyThe term covered financial
		company—
							(A)means a financial
		company for which a determination has been made under section 203(b);
		and
							(B)does not include
		an insured depository institution.
							(8)Covered
		subsidiaryThe term covered subsidiary means a
		subsidiary of a covered financial company, other than—
							(A)an insured
		depository institution;
							(B)an insurance
		company; or
							(C)a
		covered broker or dealer.
							(9)Definitions
		relating to covered brokers and dealersThe terms
		customer, customer name securities, customer
		property, and net equity in the context of a covered broker
		or dealer, have the same meanings as in section 16 of the Securities Investor
		Protection Act of 1970 (15 U.S.C. 78lll).
						(10)Financial
		companyThe term financial company means any company
		that—
							(A)is incorporated
		or organized under any provision of Federal law or the laws of any
		State;
							(B)is—
								(i)a bank
		holding company, as defined in section 2(a) of the Bank Holding Company Act of
		1956 (12 U.S.C. 1841(a)), and including any company described in paragraph
		(5);
								(ii)a
		nonbank financial company supervised by the Board of Governors;
								(iii)any
		company that is predominantly engaged in activities that the Board of Governors
		has determined are financial in nature or incidental thereto for purposes of
		section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)) other
		than a company described in clause (i) or (ii); or
								(iv)any
		subsidiary of any company described in any of clauses (i) through (iii) (other
		than a subsidiary that is an insured depository institution or an insurance
		company); and
								(C)is not a Farm
		Credit System institution chartered under and subject to the provisions of the
		Farm Credit Act of 1971, as amended (12 U.S.C. 2001 et seq.).
							(11)FundThe
		term Fund means the Orderly Liquidation Fund established under
		section 210(n).
						(12)Insurance
		companyThe term insurance company means any entity
		that is—
							(A)engaged in the
		business of insurance;
							(B)subject to
		regulation by a State insurance regulator; and
							(C)covered by a
		State law that is designed to specifically deal with the rehabilitation,
		liquidation, or insolvency of an insurance company.
							(13)Nonbank
		financial companyThe term nonbank financial company
		has the same meaning as in section 102(a)(4)(C).
						(14)Nonbank
		financial company supervised by the board of governorsThe term
		nonbank financial company supervised by the Board of Governors has
		the same meaning as in section 102(a)(3)(D).
						(15)PanelThe
		term Panel means the Orderly Liquidation Authority Panel
		established under section 202.
						(16)SIPCThe
		term SIPC means the Securities Investor Protection
		Corporation.
						202.Orderly
		Liquidation Authority Panel
						(a)Orderly
		Liquidation Authority Panel
							(1)EstablishmentThere
		is established in the United States Bankruptcy Court for the District of
		Delaware, an Orderly Liquidation Authority Panel. The Chief Judge of the United
		States Bankruptcy Court for the District of Delaware shall appoint judges to
		the Panel, consistent with paragraph (2). In making such appointments, the
		Chief Judge shall consider the expertise in financial matters of each
		judge.
							(2)CompositionThe
		Panel shall be composed of 3 judges from the United States Bankruptcy Court for
		the District of Delaware.
							(3)JurisdictionThe
		Panel shall have original and exclusive jurisdiction of proceedings to consider
		petitions by the Secretary under subsection (b)(1).
							(b)Commencement of
		orderly liquidation
							(1)Petition to
		panel
								(A)Orderly
		liquidation authority panel
									(i)Petition to
		panelSubsequent to a determination by the Secretary under
		section 203 that a financial company meets the criteria in section 203(b), the
		Secretary, upon notice to the Corporation and the covered financial company,
		shall petition the Panel for an order authorizing the Secretary to appoint the
		Corporation as receiver.
									(ii)Form
		and content of orderThe Secretary shall present all relevant
		findings and the recommendation made pursuant to section 203(a) to the Panel.
		The petition shall be filed under seal.
									(iii)DeterminationOn
		a strictly confidential basis, and without any prior public disclosure, the
		Panel, after notice to the covered financial company and a hearing in which the
		covered financial company may oppose the petition, shall determine, within 24
		hours of receipt of the petition filed by the Secretary, whether the
		determination of the Secretary that the covered financial company is in default
		or in danger of default is supported by substantial evidence.
									(iv)Issuance of
		orderIf the Panel determines that the determination of the
		Secretary that the covered financial company is in default or in danger of
		default—
										(I)is
		supported by substantial evidence, the Panel shall issue an order immediately
		authorizing the Secretary to appoint the Corporation as receiver of the covered
		financial company; or
										(II)is
		not supported by substantial evidence, the Panel shall immediately provide to
		the Secretary a written statement of each reason supporting its determination,
		and afford the Secretary an immediate opportunity to amend and refile the
		petition under clause (i).
										(B)Effect of
		determinationThe determination of the Panel under subparagraph
		(A) shall be final, and shall be subject to appeal only in accordance with
		paragraph (2). The decision shall not be subject to any stay or injunction
		pending appeal. Upon conclusion of its proceedings under subparagraph (A), the
		Panel shall provide immediately for the record a written statement of each
		reason supporting the decision of the Panel, and shall provide copies thereof
		to the Secretary and the covered financial company.
								(C)Criminal
		penaltiesA person who recklessly discloses a determination of
		the Secretary under section 203(b) or a petition of the Secretary under
		subparagraph (A), or the pendency of court proceedings as provided for under
		subparagraph (A), shall be fined not more than $250,000, or imprisoned for not
		more than 5 years, or both.
								(2)Appeal of
		decisions of the panel
								(A)Appeal to court
		of appeals
									(i)In
		generalSubject to clause (ii), the United States Court of
		Appeals for the Third Circuit shall have jurisdiction of an appeal of a final
		decision of the Panel filed by the Secretary or a covered financial company,
		through its board of directors, notwithstanding section 210(a)(1)(A)(i), not
		later than 30 days after the date on which the decision of the Panel is
		rendered or deemed rendered under this subsection.
									(ii)Condition of
		jurisdictionThe Court of Appeals shall have jurisdiction of an
		appeal by a covered financial company only if the covered financial company did
		not acquiesce or consent to the appointment of a receiver by the Secretary
		under paragraph (1)(A).
									(iii)ExpeditionThe
		Court of Appeals shall consider any appeal under this subparagraph on an
		expedited basis.
									(iv)Scope of
		reviewFor an appeal taken under this subparagraph, review shall
		be limited to whether the determination of the Secretary that a covered
		financial company is in default or in danger of default is supported by
		substantial evidence.
									(B)Appeal to the
		supreme court
									(i)In
		generalA petition for a writ of certiorari to review a decision
		of the Court of Appeals under subparagraph (A) may be filed by the Secretary or
		the covered financial company, through its board of directors, notwithstanding
		section 210(a)(1)(A)(i), with the Supreme Court of the United States, not later
		than 30 days after the date of the final decision of the Court of Appeals, and
		the Supreme Court shall have discretionary jurisdiction to review such
		decision.
									(ii)Written
		statementIn the event of a petition under clause (i), the Court
		of Appeals shall immediately provide for the record a written statement of each
		reason for its decision.
									(iii)ExpeditionThe
		Supreme Court shall consider any petition under this subparagraph on an
		expedited basis.
									(iv)Scope of
		reviewReview by the Supreme Court under this subparagraph shall
		be limited to whether the determination of the Secretary that the covered
		financial company is in default or in danger of default is supported by
		substantial evidence.
									(c)Establishment
		and transmittal of rules and procedures
							(1)In
		generalNot later than 6 months after the date of enactment of
		this Act, the Panel shall establish such rules and procedures as may be
		necessary to ensure the orderly conduct of proceedings, including rules and
		procedures to ensure that the 24-hour deadline is met and that the Secretary
		shall have an ongoing opportunity to amend and refile petitions under
		subsection (b)(1). The rules and procedures shall include provisions for the
		appointment of judges to the Panel, such that the composition of the Panel is
		established in advance of the filing of a petition under subsection (b).
							(2)Publication of
		rulesThe rules and procedures established under paragraph (1),
		and any modifications of such rules and procedures, shall be recorded and shall
		be transmitted to—
								(A)each judge of the
		Panel;
								(B)the Chief Judge
		of the United States Bankruptcy Court for the District of Delaware;
								(C)the Committee on
		the Judiciary of the Senate;
								(D)the Committee on
		Banking, Housing, and Urban Affairs of the Senate;
								(E)the Committee on
		the Judiciary of the House of Representatives; and
								(F)the Committee on
		Financial Services of the House of Representatives.
								(d)Provisions
		applicable to financial companies
							(1)Bankruptcy
		codeExcept as provided in this subsection, the provisions of the
		Bankruptcy Code and rules issued thereunder, and not the provisions of this
		title, shall apply to financial companies that are not covered financial
		companies for which the Corporation has been appointed as receiver.
							(2)This
		titleThe provisions of this title shall exclusively apply to and
		govern all matters relating to covered financial companies for which the
		Corporation is appointed as receiver, and no provisions of the Bankruptcy Code
		or the rules issued thereunder shall apply in such cases.
							(e)Study of
		bankruptcy and orderly liquidation process for financial companies
							(1)Study
								(A)In
		generalThe Administrative Office of the United States Courts and
		the Comptroller General of the United States shall each monitor the activities
		of the Panel, and each such Office shall conduct separate studies regarding the
		bankruptcy and orderly liquidation process for financial companies under the
		Bankruptcy Code.
								(B)Issues to be
		studiedIn conducting the study under subparagraph (A), the
		Administrative Office of the United States Courts and the Comptroller General
		of the United States each shall evaluate—
									(i)the
		effectiveness of chapter 7 or chapter 11 of the Bankruptcy Code in facilitating
		the orderly liquidation or reorganization of financial companies;
									(ii)ways
		to maximize the efficiency and effectiveness of the Panel; and
									(iii)ways
		to make the orderly liquidation process under the Bankruptcy Code for financial
		companies more effective.
									(2)ReportsNot
		later than 1 year after the date of enactment of this Act, in each successive
		year until the third year, and every fifth year after that date of enactment,
		the Administrative Office of the United States Courts and the Comptroller
		General of the United States shall submit to the Committee on Banking, Housing,
		and Urban Affairs and the Committee on the Judiciary of the Senate and the
		Committee on Financial Services and the Committee on the Judiciary of the House
		of Representatives separate reports summarizing the results of the studies
		conducted under paragraph (1).
							(f)Study of
		international coordination relating to bankruptcy process for financial
		companies
							(1)Study
								(A)In
		generalThe Comptroller General of the United States shall
		conduct a study regarding international coordination relating to the orderly
		liquidation of financial companies under the Bankruptcy Code.
								(B)Issues to be
		studiedIn conducting the study under subparagraph (A), the
		Comptroller General of the United States shall evaluate, with respect to the
		bankruptcy process for financial companies—
									(i)the
		extent to which international coordination currently exists;
									(ii)current
		mechanisms and structures for facilitating international cooperation;
									(iii)barriers to
		effective international coordination; and
									(iv)ways
		to increase and make more effective international coordination.
									(2)ReportNot
		later than 1 year after the date of enactment of this Act, the Comptroller
		General of the United States shall submit to the Committee on Banking, Housing,
		and Urban Affairs and the Committee on the Judiciary of the Senate and the
		Committee on Financial Services and the Committee on the Judiciary of the House
		of Representatives and the Secretary a report summarizing the results of the
		study conducted under paragraph (1).
							203.Systemic risk
		determination
						(a)Written
		recommendation and determination
							(1)Vote
		required
								(A)In
		generalOn their own initiative, or at the request of the
		Secretary, the Corporation and the Board of Governors shall consider whether to
		make a written recommendation described in paragraph (2) with respect to
		whether the Secretary should appoint the Corporation as receiver for a
		financial company. Such recommendation shall be made upon a vote of not fewer
		than 2/3 of the members of the Board of Governors then
		serving and 2/3 of the members of the board of directors
		of the Corporation then serving.
								(B)Cases involving
		covered brokers or dealersIn the case of a covered broker or
		dealer, or in which the largest United States subsidiary (as measured by total
		assets as of the end of the previous calendar quarter) of a financial company
		is a covered broker or dealer, the Commission and the Board of Governors, at
		the request of the Secretary, or on their own initiative, shall consider
		whether to make the written recommendation described in paragraph (2) with
		respect to the financial company. Subject to the requirements in paragraph (2),
		such recommendation shall be made upon a vote of not fewer than
		2/3 of the members of the Board of Governors then serving
		and the members of the Commission then serving, and in consultation with the
		Corporation.
								(2)Recommendation
		requiredAny written recommendation pursuant to paragraph (1)
		shall contain—
								(A)an evaluation of
		whether the financial company is in default or in danger of default;
								(B)a
		description of the effect that the default of the financial company would have
		on financial stability in the United States;
								(C)a
		recommendation regarding the nature and the extent of actions to be taken under
		this title regarding the financial company;
								(D)an evaluation of
		the likelihood of a private sector alternative to prevent the default of the
		financial company;
								(E)an evaluation of
		why a case under the Bankruptcy Code is not appropriate for the financial
		company; and
								(F)an evaluation of
		the effects on creditors, counterparties, and shareholders of the financial
		company and other market participants.
								(b)Determination
		by the SecretaryNotwithstanding any other provision of Federal
		or State law, the Secretary shall take action in accordance with section
		202(b)(1)(A), if, upon the written recommendation under subsection (a), the
		Secretary (in consultation with the President) determines that—
							(1)the
		financial company is in default or in danger of default;
							(2)the
		failure of the financial company and its resolution under otherwise applicable
		Federal or State law would have serious adverse effects on financial stability
		in the United States;
							(3)no
		viable private sector alternative is available to prevent the default of the
		financial company;
							(4)any
		effect on the claims or interests of creditors, counterparties, and
		shareholders of the financial company and other market participants as a result
		of actions to be taken under this title is appropriate, given the impact that
		any action taken under this title would have on financial stability in the
		United States;
							(5)any
		action under section 204 would avoid or mitigate such adverse effects, taking
		into consideration the effectiveness of the action in mitigating potential
		adverse effects on the financial system, the cost to the general fund of the
		Treasury, and the potential to increase excessive risk taking on the part of
		creditors, counterparties, and shareholders in the financial company;
		and
							(6)a Federal
		regulatory agency has ordered the financial company to convert all of its
		convertible debt instruments that are subject to the regulatory order.
							(c)Documentation
		and review
							(1)In
		generalThe Secretary shall—
								(A)document any
		determination under subsection (b);
								(B)retain the
		documentation for review under paragraph (2); and
								(C)notify the
		covered financial company and the Corporation of such determination.
								(2)Report to
		congressNot later than 24 hours after the date of appointment of
		the Corporation as receiver for a covered financial company, the Secretary
		shall provide written notice of the recommendations and determinations reached
		in accordance with subsections (a) and (b) to the Majority Leader and the
		Minority Leader of the Senate and the Speaker and the Minority Leader of the
		House of Representatives, the Committee on Banking, Housing, and Urban Affairs
		of the Senate, and the Committee on Financial Services of the House of
		Representatives, which shall consist of a summary of the basis for the
		determination, including, to the extent available at the time of the
		determination—
								(A)the size and
		financial condition of the covered financial company;
								(B)the sources of
		capital and credit support that were available to the covered financial
		company;
								(C)the operations of
		the covered financial company that could have had a significant impact on
		financial stability, markets, or both;
								(D)identification of
		the banks and financial companies which may be able to provide the services
		offered by the covered financial company;
								(E)any potential
		international ramifications of resolution of the covered financial company
		under other applicable insolvency law;
								(F)an estimate of
		the potential effect of the resolution of the covered financial company under
		other applicable insolvency law on the financial stability of the United
		States;
								(G)the potential
		effect of the appointment of a receiver by the Secretary on consumers;
								(H)the potential
		effect of the appointment of a receiver by the Secretary on the financial
		system, financial markets, and banks and other financial companies; and
								(I)whether
		resolution of the covered financial company under other applicable insolvency
		law would cause banks or other financial companies to experience severe
		liquidity distress.
								(3)Reports to
		Congress and the public
								(A)In
		generalNot later than 60 days after the date of appointment of
		the Corporation as receiver for a covered financial company, the Corporation,
		as receiver, shall—
									(i)prepare
		reports setting forth information on the assets and liabilities of the covered
		financial company as of the date of the appointment;
									(ii)file
		such reports with the Committee on Banking, Housing, and Urban Affairs of the
		Senate, and the Committee on Financial Services of the House of
		Representatives; and
									(iii)publish such
		reports on an online website maintained by the Corporation.
									(B)AmendmentsThe
		Corporation shall, on a timely basis, not less frequently than quarterly, amend
		or revise and resubmit the reports prepared under this paragraph, as
		necessary.
								(4)Default or in
		danger of defaultFor purposes of this title, a financial company
		shall be considered to be in default or in danger of default if, as determined
		in accordance with subsection (b)—
								(A)a
		case has been, or likely will promptly be, commenced with respect to the
		financial company under the Bankruptcy Code;
								(B)the financial
		company has incurred, or is likely to incur, losses that will deplete all or
		substantially all of its capital, and there is no reasonable prospect for the
		company to avoid such depletion;
								(C)the assets of the
		financial company are, or are likely to be, less than its obligations to
		creditors and others; or
								(D)the financial
		company is, or is likely to be, unable to pay its obligations (other than those
		subject to a bona fide dispute) in the normal course of business.
								(5)GAO
		reviewThe Comptroller General of the United States shall review
		and report to Congress on any determination under subsection (b), that results
		in the appointment of the Corporation as receiver, including—
								(A)the basis for the
		determination;
								(B)the purpose for
		which any action was taken pursuant thereto;
								(C)the likely effect
		of the determination and such action on the incentives and conduct of financial
		companies and their creditors, counterparties, and shareholders; and
								(D)the likely
		disruptive effect of the determination and such action on the reasonable
		expectations of creditors, counterparties, and shareholders, taking into
		account the impact any action under this title would have on financial
		stability in the United States, including whether the rights of such parties
		will be disrupted.
								(d)Corporation
		policies and proceduresAs soon as is practicable after the date
		of enactment of this Act, the Corporation shall establish policies and
		procedures that are acceptable to the Secretary governing the use of funds
		available to the Corporation to carry out this title, including the terms and
		conditions for the provision and use of funds under sections 204(d),
		210(h)(2)(G)(iv), and 210(h)(9).
						(e)Treatment of
		insurance companies and insurance company subsidiaries
							(1)In
		generalNotwithstanding subsection (b), if an insurance company
		is a covered financial company or a subsidiary or affiliate of a covered
		financial company, the liquidation or rehabilitation of such insurance company,
		and any subsidiary or affiliate of such company that is not excepted under
		paragraph (2), shall be conducted as provided under such State law.
							(2)Exception for
		subsidiaries and affiliatesThe requirement of paragraph (1)
		shall not apply with respect to any subsidiary or affiliate of an insurance
		company that is not itself an insurance company.
							(3)Backup
		authorityNotwithstanding paragraph (1), with respect to a
		covered financial company described in paragraph (1), if, after the end of the
		60-day period beginning on the date on which a determination is made under
		section 202(b) with respect to such company, the appropriate regulatory agency
		has not filed the appropriate judicial action in the appropriate State court to
		place such company into orderly liquidation under the laws and requirements of
		the State, the Corporation shall have the authority to stand in the place of
		the appropriate regulatory agency and file the appropriate judicial action in
		the appropriate State court to place such company into orderly liquidation
		under the laws and requirements of the State.
							204.Orderly
		liquidation
						(a)Purpose of
		orderly liquidation authorityIt is the purpose of this title to
		provide the necessary authority to liquidate failing financial companies that
		pose a significant risk to the financial stability of the United States in a
		manner that mitigates such risk and minimizes moral hazard. The authority
		provided in this title shall be exercised in the manner that best fulfills such
		purpose, with the strong presumption that—
							(1)creditors and
		shareholders will bear the losses of the financial company;
							(2)management
		responsible for the condition of the financial company will not be retained;
		and
							(3)the
		Corporation and other appropriate agencies will take all steps necessary and
		appropriate to assure that all parties, including management and third parties,
		having responsibility for the condition of the financial company bear losses
		consistent with their responsibility, including actions for damages,
		restitution, and recoupment of compensation and other gains not compatible with
		such responsibility.
							(b)Corporation as
		receiverUpon the appointment of the Corporation under section
		202, the Corporation shall act as the receiver for the covered financial
		company, with all of the rights and obligations set forth in this title.
						(c)ConsultationThe
		Corporation, as receiver—
							(1)shall consult
		with the primary financial regulatory agency or agencies of the covered
		financial company and its covered subsidiaries for purposes of ensuring an
		orderly liquidation of the covered financial company;
							(2)may
		consult with, or under subsection (a)(1)(B)(v) or (a)(1)(L) of section 210,
		acquire the services of, any outside experts, as appropriate to inform and aid
		the Corporation in the orderly liquidation process;
							(3)shall consult
		with the primary financial regulatory agency or agencies of any subsidiaries of
		the covered financial company that are not covered subsidiaries, and coordinate
		with such regulators regarding the treatment of such solvent subsidiaries and
		the separate resolution of any such insolvent subsidiaries under other
		governmental authority, as appropriate; and
							(4)shall consult
		with the Commission and the Securities Investor Protection Corporation in the
		case of any covered financial company for which the Corporation has been
		appointed as receiver that is a broker or dealer registered with the Commission
		under section 15(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(b))
		and is a member of the Securities Investor Protection Corporation, for the
		purpose of determining whether to transfer to a bridge financial company
		organized by the Corporation as receiver, without consent of any customer,
		customer accounts of the covered financial company.
							(d)Funding for
		orderly liquidationUpon its appointment as receiver for a
		covered financial company, and thereafter as the Corporation may, in its
		discretion, determine to be necessary or appropriate, the Corporation may make
		available to the receivership, subject to the conditions set forth in section
		206 and subject to the plan described in section 210(n)(13), funds for the
		orderly liquidation of the covered financial company.
						205.Orderly
		liquidation of covered brokers and dealers
						(a)Appointment of
		SIPC as trustee for protection of customer securities and
		propertyUpon the appointment of the Corporation as receiver for
		any covered broker or dealer, the Corporation shall appoint, without any need
		for court approval, the Securities Investor Protection Corporation to act as
		trustee for liquidation under the Securities Investor Protection Act of 1970
		(15 U.S.C. 78aaa et seq.) of the covered broker or dealer.
						(b)Powers and
		duties of SIPC
							(1)In
		generalExcept as provided in this section, upon its appointment
		as trustee for the liquidation of a covered broker or dealer, SIPC shall have
		all of the powers and duties provided by the Securities Investor Protection Act
		of 1970 (15 U.S.C. 78aaa et seq.), including, without limitation, all rights of
		action against third parties, but shall have no powers or duties with respect
		to assets and liabilities transferred by the Corporation from the covered
		broker or dealer to any bridge financial company established in accordance with
		this title.
							(2)Limitation of
		powersThe exercise by SIPC of powers and functions as trustee
		under subsection (a) shall not impair or impede the exercise of the powers and
		duties of the Corporation with regard to—
								(A)any action,
		except as otherwise provided in this title—
									(i)to make
		funds available under section 204(d);
									(ii)to
		organize, establish, operate, or terminate any bridge financial company;
									(iii)to
		transfer assets and liabilities;
									(iv)to
		enforce or repudiate contracts; or
									(v)to take
		any other action relating to such bridge financial company under section 210;
		or
									(B)determining
		claims under subsection (d).
								(3)Qualified
		financial contractsNotwithstanding any provision of the
		Securities Investor Protection Act of 1970 to the contrary (including section
		5(b)(2)(C) of that Act (15 U.S.C. 78eee(b)(2)(C))), the rights and obligations
		of any party to a qualified financial contract (as that term is defined in
		section 210(c)(8)) to which a covered broker or dealer described in subsection
		(a) is a party shall be governed exclusively by section 210, including the
		limitations and restrictions contained in section 210(c)(10)(B).
							(c)Limitation on
		court actionExcept as otherwise provided in this title, no court
		may take any action, including any action pursuant to the Securities Investor
		Protection Act of 1970 or the Bankruptcy Code, to restrain or affect the
		exercise of powers or functions of the Corporation as receiver for a covered
		broker or dealer and any claims against the Corporation as such receiver shall
		be determined in accordance with subsection (e) and such claims shall be
		limited to money damages.
						(d)Actions by
		corporation as receiver
							(1)In
		generalNotwithstanding any other provision of this title, no
		action taken by the Corporation, as receiver with respect to a covered broker
		or dealer, shall—
								(A)adversely affect
		the rights of a customer to customer property or customer name
		securities;
								(B)diminish the
		amount or timely payment of net equity claims of customers; or
								(C)otherwise impair
		the recoveries provided to a customer under the Securities Investor Protection
		Act of 1970 (15 U.S.C. 78aaa et seq.).
								(2)net
		proceedsThe net proceeds from any transfer, sale, or disposition
		of assets by the Corporation as receiver for the covered broker or dealer shall
		be for the benefit of the estate of the covered broker or dealer, as provided
		in this title.
							(e)Claims against
		the corporation as receiverAny claim against the Corporation as
		receiver for a covered broker or dealer for assets transferred to a bridge
		financial company established with respect to such covered broker or
		dealer—
							(1)shall be
		determined in accordance with section 210(a)(2); and
							(2)may
		be reviewed by the appropriate district or territorial court of the United
		States in accordance with section 210(a)(5).
							(f)Satisfaction of
		customer claims
							(1)Obligations to
		customersNotwithstanding any other provision of this title, all
		obligations of a covered broker or dealer or of any bridge financial company
		established with respect to such covered broker or dealer to a customer
		relating to, or net equity claims based upon, customer property shall be
		promptly discharged by the delivery of securities or the making of payments to
		or for the account of such customer, in a manner and in an amount at least as
		beneficial to the customer as would have been the case had the covered broker
		or dealer been subject to a proceeding under the Securities Investor Protection
		Act of 1970 (15 U.S.C. 78aaa et seq.) without the appointment of the
		Corporation as receiver, and with a filing date as of the date on which the
		Corporation is appointed as receiver.
							(2)Satisfaction of
		claims by SIPCSIPC, as trustee for a covered broker or dealer,
		shall satisfy customer claims in the manner and amount provided under the
		Securities Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.), as if the
		appointment of the Corporation as receiver had not occurred, and with a filing
		date as of the date on which the Corporation is appointed as receiver. The
		Corporation shall satisfy customer claims, to the extent that a customer would
		have received more securities or cash with respect to the allocation of
		customer property had the covered financial company been subject to a
		proceeding under the Securities Investor Protection Act (15 U.S.C. 78aaa et
		seq.) without the appointment of the Corporation as receiver, and with a filing
		date as of the date on which the Corporation is appointed as receiver.
							(g)Priorities
							(1)Customer
		propertyAs trustee for a covered broker or dealer, SIPC shall
		allocate customer property and deliver customer name securities in accordance
		with section 8(c) of the Securities Investor Protection Act of 1970 (15 U.S.C.
		78fff–2(c)).
							(2)Other
		claimsAll claims other than those described in paragraph (1)
		(including any unpaid claim by a customer for the allowed net equity claim of
		such customer from customer property) shall be paid in accordance with the
		priorities in section 210(b).
							(h)RulemakingThe
		Commission and the Corporation, after consultation with SIPC, shall jointly
		issue rules to implement this section.
						206.Mandatory
		terms and conditions for all orderly liquidation actionsIn taking action under this title, the
		Corporation shall—
						(1)determine that
		such action is necessary for purposes of the financial stability of the United
		States, and not for the purpose of preserving the covered financial
		company;
						(2)ensure that the
		shareholders of a covered financial company do not receive payment until after
		all other claims and the Fund are fully paid;
						(3)ensure that
		unsecured creditors bear losses in accordance with the priority of claim
		provisions in section 210;
						(4)ensure that
		management responsible for the failed condition of the covered financial
		company is removed (if such management has not already been removed at the time
		at which the Corporation is appointed receiver); and
						(5)not
		take an equity interest in or become a shareholder of any covered financial
		company or any covered subsidiary.
						207.Directors not
		liable for acquiescing in appointment of receiverThe members of the board of directors (or
		body performing similar functions) of a covered financial company shall not be
		liable to the shareholders or creditors thereof for acquiescing in or
		consenting in good faith to the appointment of the Corporation as receiver for
		the covered financial company under section 203.
					208.Dismissal and
		exclusion of other actions
						(a)In
		generalEffective as of the
		date of the appointment of the Corporation as receiver for the covered
		financial company under section 202 or the appointment of SIPC as trustee for a
		covered broker or dealer under section 205, as applicable, any case or
		proceeding commenced with respect to the covered financial company under the
		Bankruptcy Code or the Securities Investor Protection Act of 1970 shall be
		dismissed, upon notice to the Bankruptcy Court (with respect to a case
		commenced under the Bankruptcy Code), and upon notice to SIPC (with respect to
		a covered broker or dealer) and no such case or proceeding may be commenced
		with respect to a covered financial company at any time while the orderly
		liquidation is pending.
						(b)Revesting of
		assetsEffective as of the
		date of appointment of the Corporation as receiver, the assets of a covered
		financial company shall, to the extent they have vested in any entity other
		than the covered financial company as a result of any case or proceeding
		commenced with respect to the covered financial company under the Bankruptcy
		Code, the Securities Investor Protection Act of 1970, or any similar provision
		of State liquidation or insolvency law applicable to the covered financial
		company, revest in the covered financial company.
						(c)LimitationNotwithstanding subsections (a) and (b),
		any order entered or other relief granted by a bankruptcy court prior to the
		date of appointment of the Corporation as receiver shall continue with the same
		validity as if an orderly liquidation had not been commenced.
						209.Rulemaking;
		non-conflicting lawThe
		Corporation shall, in consultation with the Council, prescribe such rules or
		regulations as the Corporation considers necessary or appropriate to implement
		this title, including rules and regulations with respect to the rights,
		interests, and priorities of creditors, counterparties, security entitlement
		holders, or other persons with respect to any covered financial company or any
		assets or other property of or held by such covered financial company. To the
		extent possible, the Corporation shall seek to harmonize applicable rules and
		regulations promulgated under this section with the insolvency laws that would
		otherwise apply to a covered financial company.
					210.Powers and
		duties of the corporation
						(a)Powers and
		authorities
							(1)General
		powers
								(A)Successor to
		covered financial companyThe Corporation shall, upon appointment
		as receiver for a covered financial company under this title, succeed
		to—
									(i)all
		rights, titles, powers, and privileges of the covered financial company and its
		assets, and of any stockholder, member, officer, or director of such company;
		and
									(ii)title
		to the books, records, and assets of any previous receiver or other legal
		custodian of such covered financial company.
									(B)Operation of
		the covered financial company during the period of orderly
		liquidationThe Corporation, as receiver for a covered financial
		company, may—
									(i)take
		over the assets of and operate the covered financial company with all of the
		powers of the members or shareholders, the directors, and the officers of the
		covered financial company, and conduct all business of the covered financial
		company;
									(ii)collect all
		obligations and money owed to the covered financial company;
									(iii)perform all
		functions of the covered financial company, in the name of the covered
		financial company;
									(iv)manage
		the assets and property of the covered financial company, consistent with
		maximization of the value of the assets in the context of the orderly
		liquidation; and
									(v)provide
		by contract for assistance in fulfilling any function, activity, action, or
		duty of the Corporation as receiver.
									(C)Functions of
		covered financial company officers, directors, and shareholders
									(i)In
		generalThe Corporation may provide for the exercise of any
		function by any member or stockholder, director, or officer of any covered
		financial company for which the Corporation has been appointed as receiver
		under this title.
									(ii)PresumptionThere
		shall be a strong presumption that the Corporation, as receiver for a covered
		financial company, will remove management responsible for the failed condition
		of the covered financial company.
									(D)Additional
		powers as receiverThe Corporation shall, as receiver for a
		covered financial company, and subject to all legally enforceable and perfected
		security interests and all legally enforceable security entitlements in respect
		of assets held by the covered financial company, liquidate, and wind-up the
		affairs of a covered financial company, including taking steps to realize upon
		the assets of the covered financial company, in such manner as the Corporation
		deems appropriate, including through the sale of assets, the transfer of assets
		to a bridge financial company established under subsection (h), or the exercise
		of any other rights or privileges granted to the receiver under this
		section.
								(E)Additional
		powers with respect to failing subsidiaries of a covered financial
		company
									(i)In
		generalIn any case in which a receiver is appointed for a
		covered financial company under section 202, the Corporation may appoint itself
		as receiver of any subsidiary (other than an insured depository institution,
		any covered broker or dealer, or an insurance company) of the covered financial
		company that is organized under Federal law or the laws of any State, if the
		Corporation and the Secretary jointly determine that—
										(I)the
		subsidiary is in default or in danger of default;
										(II)such action
		would avoid or mitigate serious adverse effects on the financial stability or
		economic conditions of the United States; and
										(III)such action
		would facilitate the orderly liquidation of the covered financial
		company.
										(ii)Treatment as
		covered financial companyIf the Corporation is appointed as
		receiver of a subsidiary of a covered financial company under clause (i), the
		subsidiary shall thereafter be considered a covered financial company under
		this title, and the Corporation shall thereafter have all the powers and rights
		with respect to that subsidiary as it has with respect to a covered financial
		company under this title.
									(F)Organization of
		bridge companiesThe Corporation, as receiver for a covered
		financial company, may organize a bridge financial company under subsection
		(h).
								(G)Merger;
		transfer of assets and liabilities
									(i)In
		generalSubject to clauses (ii) and (iii), the Corporation, as
		receiver for a covered financial company, may—
										(I)merge the covered
		financial company with another company; or
										(II)transfer any
		asset or liability of the covered financial company (including any assets and
		liabilities held by the covered financial company for security entitlement
		holders, any customer property, or any assets and liabilities associated with
		any trust or custody business) without obtaining any approval, assignment, or
		consent with respect to such transfer.
										(ii)Federal agency
		approval; antitrust reviewWith respect to a transaction
		described in clause (i)(I) that requires approval by a Federal agency—
										(I)the
		transaction may not be consummated before the 5th calendar day after the date
		of approval by the Federal agency responsible for such approval;
										(II)if,
		in connection with any such approval, a report on competitive factors is
		required, the Federal agency responsible for such approval shall promptly
		notify the Attorney General of the United States of the proposed transaction,
		and the Attorney General shall provide the required report not later than 10
		days after the date of the request; and
										(III)if
		notification under section 7A of the Clayton Act is required with respect to
		such transaction, then the required waiting period shall end on the 15th day
		after the date on which the Attorney General and the Federal Trade Commission
		receive such notification, unless the waiting period is terminated earlier
		under subsection (b)(2) of such section 7A, or is extended pursuant to
		subsection (e)(2) of such section 7A.
										(iii)SetoffSubject
		to the other provisions of this title, any transferee of assets from a
		receiver, including a bridge financial company, shall be subject to such claims
		or rights as would prevail over the rights of such transferee in such assets
		under applicable noninsolvency law.
									(H)Payment of
		valid obligationsThe Corporation, as receiver for a covered
		financial company, shall, to the extent that funds are available, pay all valid
		obligations of the covered financial company that are due and payable at the
		time of the appointment of the Corporation as receiver, in accordance with the
		prescriptions and limitations of this title.
								(I)Applicable
		noninsolvency lawExcept as may otherwise be provided in this
		title, the applicable noninsolvency law shall be determined by the
		noninsolvency choice of law rules otherwise applicable to the claims, rights,
		titles, persons, or entities at issue.
								(J)Subpoena
		authority
									(i)In
		generalThe Corporation, as receiver for a covered financial
		company, may, for purposes of carrying out any power, authority, or duty with
		respect to the covered financial company (including determining any claim
		against the covered financial company and determining and realizing upon any
		asset of any person in the course of collecting money due the covered financial
		company), exercise any power established under section 8(n) of the Federal
		Deposit Insurance Act, as if the Corporation were the appropriate Federal
		banking agency for the covered financial company, and the covered financial
		company were an insured depository institution.
									(ii)Rule
		of constructionThis subparagraph may not be construed as
		limiting any rights that the Corporation, in any capacity, might otherwise have
		to exercise any powers described in clause (i) or under any other provision of
		law.
									(K)Incidental
		powersThe Corporation, as receiver for a covered financial
		company, may exercise all powers and authorities specifically granted to
		receivers under this title, and such incidental powers as shall be necessary to
		carry out such powers under this title.
								(L)Utilization of
		private sectorIn carrying out its responsibilities in the
		management and disposition of assets from the covered financial company, the
		Corporation, as receiver for a covered financial company, may utilize the
		services of private persons, including real estate and loan portfolio asset
		management, property management, auction marketing, legal, and brokerage
		services, if such services are available in the private sector, and the
		Corporation determines that utilization of such services is practicable,
		efficient, and cost effective.
								(M)Shareholders
		and creditors of covered financial companyNotwithstanding any
		other provision of law, the Corporation, as receiver for a covered financial
		company, shall succeed by operation of law to the rights, titles, powers, and
		privileges described in subparagraph (A), and shall terminate all rights and
		claims that the stockholders and creditors of the covered financial company may
		have against the assets of the covered financial company or the Corporation
		arising out of their status as stockholders or creditors, except for their
		right to payment, resolution, or other satisfaction of their claims, as
		permitted under this section. The Corporation shall ensure that shareholders
		and unsecured creditors bear losses, consistent with the priority of claims
		provisions under this section.
								(N)Coordination
		with foreign financial authoritiesThe Corporation, as receiver
		for a covered financial company, shall coordinate, to the maximum extent
		possible, with the appropriate foreign financial authorities regarding the
		orderly liquidation of any covered financial company that has assets or
		operations in a country other than the United States.
								(O)Restriction on
		transfers to bridge financial company
									(i)Section of
		accounts for transferIf the Corporation establishes one or more
		bridge financial companies with respect to a covered broker or dealer, the
		Corporation shall transfer to a bridge financial company, all customer accounts
		of the covered financial company, unless the Corporation, after consulting with
		the Commission and SIPC, determines that—
										(I)the
		customer accounts are likely to be promptly transferred to another covered
		broker or dealer; or
										(II)the
		transfer of the accounts to a bridge financial company would materially
		interfere with the ability of the Corporation to avoid or mitigate serious
		adverse effects on financial stability or economic conditions in the United
		States.
										(ii)Transfer of
		propertySIPC, as trustee for the liquidation of the covered
		broker or dealer, and the Commission, shall provide any and all reasonable
		assistance necessary to complete such transfers by the Corporation.
									(iii)Customer
		consent and court approval not requiredNeither customer consent
		nor court approval shall be required to transfer any customer accounts and
		associated customer property to a bridge financial company in accordance with
		this section.
									(iv)Notification
		of sipc and sharing of informationThe Corporation shall identify
		to SIPC the customer accounts and associated customer property transferred to
		the bridge financial company. The Corporation and SIPC shall cooperate in the
		sharing of any information necessary for each entity to discharge its
		obligations under this title and under the Securities Investor Protection Act
		of 1970 (15 U.S.C. 78aaa et seq.) including by providing access to the books
		and records of the covered financial company and any bridge financial company
		established in accordance with this title.
									(2)Determination
		of claims
								(A)In
		generalThe Corporation, as receiver for a covered financial
		company, shall report on claims, as set forth in section 203(c)(3). Subject to
		paragraph (4) of this subsection, the Corporation, as receiver for a covered
		financial company, shall determine claims in accordance with the requirements
		of this subsection and regulations prescribed under section 209.
								(B)Notice
		requirementsThe Corporation, as receiver for a covered financial
		company, in any case involving the liquidation or winding up of the affairs of
		a covered financial company, shall—
									(i)promptly publish
		a notice to the creditors of the covered financial company to present their
		claims, together with proof, to the receiver by a date specified in the notice,
		which shall be not earlier than 90 days after the date of publication of such
		notice; and
									(ii)republish such
		notice 1 month and 2 months, respectively, after the date of publication under
		clause (i).
									(C)Mailing
		requiredThe Corporation as receiver shall mail a notice similar
		to the notice published under clause (i) or (ii) of subparagraph (B), at the
		time of such publication, to any creditor shown on the books and records of the
		covered financial company—
									(i)at the
		last address of the creditor appearing in such books;
									(ii)in any
		claim filed by the claimant; or
									(iii)upon
		discovery of the name and address of a claimant not appearing on the books and
		records of the covered financial company, not later than 30 days after the date
		of the discovery of such name and address.
									(3)Procedures for
		resolution of claims
								(A)Decision
		period
									(i)In
		generalPrior to the 180th day after the date on which a claim
		against a covered financial company is filed with the Corporation as receiver,
		or such later date as may be agreed as provided in clause (ii), the Corporation
		shall notify the claimant whether it accepts or objects to the claim, in
		accordance with subparagraphs (B), (C), and (D).
									(ii)Extension of
		timeBy written agreement executed not later than 180 days after
		the date on which a claim against a covered financial company is filed with the
		Corporation, the period described in clause (i) may be extended by written
		agreement between the claimant and the Corporation. Failure to notify the
		claimant of any disallowance within the time period set forth in clause (i), as
		it may be extended by agreement under this clause, shall be deemed to be a
		disallowance of such claim, and the claimant may file or continue an action in
		court, as provided in paragraph (4).
									(iii)Mailing of
		notice sufficientThe requirements of clause (i) shall be deemed
		to be satisfied if the notice of any decision with respect to any claim is
		mailed to the last address of the claimant which appears—
										(I)on
		the books, records, or both of the covered financial company;
										(II)in
		the claim filed by the claimant; or
										(III)in
		documents submitted in proof of the claim.
										(iv)Contents of
		notice of disallowanceIf the Corporation as receiver objects to
		any claim filed under clause (i), the notice to the claimant shall
		contain—
										(I)a
		statement of each reason for the disallowance; and
										(II)the
		procedures required to file or continue an action in court, as provided in
		paragraph (4).
										(B)Allowance of
		proven claimThe receiver shall allow any claim received by the
		receiver on or before the date specified in the notice under paragraph
		(2)(B)(i), which is proved to the satisfaction of the receiver.
								(C)Disallowance of
		claims filed after end of filing period
									(i)In
		generalExcept as provided in clause (ii), claims filed after the
		date specified in the notice published under paragraph (2)(B)(i) shall be
		disallowed, and such disallowance shall be final.
									(ii)Certain
		exceptionsClause (i) shall not apply with respect to any claim
		filed by a claimant after the date specified in the notice published under
		paragraph (2)(B)(i), and such claim may be considered by the receiver under
		subparagraph (B), if—
										(I)the
		claimant did not receive notice of the appointment of the receiver in time to
		file such claim before such date; and
										(II)such claim is
		filed in time to permit payment of such claim.
										(D)Authority to
		disallow claims
									(i)In
		generalThe Corporation may object to any portion of any claim by
		a creditor or claim of a security, preference, setoff, or priority which is not
		proved to the satisfaction of the Corporation.
									(ii)Payments to
		undersecured creditorsIn the case of a claim against a covered
		financial company that is secured by any property or other asset of such
		covered financial company, the receiver—
										(I)may
		treat the portion of such claim which exceeds an amount equal to the fair
		market value of such property or other asset as an unsecured claim; and
										(II)may
		not make any payment with respect to such unsecured portion of the claim, other
		than in connection with the disposition of all claims of unsecured creditors of
		the covered financial company.
										(iii)ExceptionsNo
		provision of this paragraph shall apply with respect to—
										(I)any
		extension of credit from any Federal reserve bank, or the Corporation, to any
		covered financial company; or
										(II)subject to
		clause (ii), any legally enforceable and perfected security interest in the
		assets of the covered financial company securing any such extension of
		credit.
										(E)Legal effect of
		filing
									(i)Statute of
		limitations tolledFor purposes of any applicable statute of
		limitations, the filing of a claim with the receiver shall constitute a
		commencement of an action.
									(ii)No
		prejudice to other actionsSubject to paragraph (8), the filing
		of a claim with the receiver shall not prejudice any right of the claimant to
		continue any action which was filed before the date of appointment of the
		receiver for the covered financial company.
									(4)Judicial
		determination of claims
								(A)In
		generalSubject to subparagraph (B), a claimant may file suit on
		a claim (or continue an action commenced before the date of appointment of the
		Corporation as receiver) in the district or territorial court of the United
		States for the district within which the principal place of business of the
		covered financial company is located (and such court shall have jurisdiction to
		hear such claim).
								(B)TimingA
		claim under subparagraph (A) may be filed before the end of the 60-day period
		beginning on the earlier of—
									(i)the end
		of the period described in paragraph (3)(A)(i) (or, if extended by agreement of
		the Corporation and the claimant, the period described in paragraph (3)(A)(ii))
		with respect to any claim against a covered financial company for which the
		Corporation is receiver; or
									(ii)the
		date of any notice of disallowance of such claim pursuant to paragraph
		(3)(A)(i).
									(C)Statute of
		limitationsIf any claimant fails to file suit on such claim (or
		to continue an action on such claim commenced before the date of appointment of
		the Corporation as receiver) prior to the end of the 60-day period described in
		subparagraph (B), the claim shall be deemed to be disallowed (other than any
		portion of such claim which was allowed by the receiver) as of the end of such
		period, such disallowance shall be final, and the claimant shall have no
		further rights or remedies with respect to such claim.
								(5)Expedited
		determination of claims
								(A)Procedure
		requiredThe Corporation shall establish a procedure for
		expedited relief outside of the claims process established under paragraph (3),
		for any claimant that alleges—
									(i)the
		existence of a legally valid and enforceable or perfected security interest in
		property of a covered financial company, or is an entitlement holder that has
		obtained control of any legally valid and enforceable security entitlement in
		respect of any asset held by the covered financial company for which the
		Corporation has been appointed receiver; and
									(ii)that
		irreparable injury will occur if the claims procedure established under
		paragraph (3) is followed.
									(B)Determination
		periodPrior to the end of the 90-day period beginning on the
		date on which a claim is filed in accordance with the procedures established
		pursuant to subparagraph (A), the Corporation shall—
									(i)determine—
										(I)whether to allow
		or disallow such claim, or any portion thereof; or
										(II)whether such
		claim should be determined pursuant to the procedures established pursuant to
		paragraph (3);
										(ii)notify
		the claimant of the determination; and
									(iii)if
		the claim is disallowed, provide a statement of each reason for the
		disallowance and the procedure for obtaining a judicial determination.
									(C)Period for
		filing or renewing suitAny claimant who files a request for
		expedited relief shall be permitted to file suit (or continue a suit filed
		before the date of appointment of the Corporation as receiver seeking a
		determination of the rights of the claimant with respect to such security
		interest (or such security entitlement) after the earlier of—
									(i)the end
		of the 90-day period beginning on the date of the filing of a request for
		expedited relief; or
									(ii)the
		date on which the Corporation denies the claim or a portion thereof.
									(D)Statute of
		limitationsIf an action described in subparagraph (C) is not
		filed, or the motion to renew a previously filed suit is not made, before the
		end of the 30-day period beginning on the date on which such action or motion
		may be filed in accordance with subparagraph (C), the claim shall be deemed to
		be disallowed as of the end of such period (other than any portion of such
		claim which was allowed by the receiver), such disallowance shall be final, and
		the claimant shall have no further rights or remedies with respect to such
		claim.
								(E)Legal effect of
		filing
									(i)Statute of
		limitations tolledFor purposes of any applicable statute of
		limitations, the filing of a claim with the receiver shall constitute a
		commencement of an action.
									(ii)No
		prejudice to other actionsSubject to paragraph (8), the filing
		of a claim with the receiver shall not prejudice any right of the claimant to
		continue any action which was filed before the appointment of the Corporation
		as receiver for the covered financial company.
									(6)Agreements
		against interest of the receiverNo agreement that tends to
		diminish or defeat the interest of the Corporation as receiver in any asset
		acquired by the receiver under this section shall be valid against the
		receiver, unless such agreement—
								(A)is in
		writing;
								(B)was executed by
		an authorized officer or representative of the covered financial company, or
		confirmed in the ordinary course of business by the covered financial company;
		and
								(C)has been, since
		the time of its execution, an official record of the company or the party
		claiming under the agreement provides documentation, acceptable to the
		receiver, of such agreement and its authorized execution or confirmation by the
		covered financial company.
								(7)Payment of
		claims
								(A)In
		generalSubject to subparagraph (B), the Corporation as receiver
		may, in its discretion and to the extent that funds are available, pay creditor
		claims, in such manner and amounts as are authorized under this section, which
		are—
									(i)allowed
		by the receiver;
									(ii)approved by the
		receiver pursuant to a final determination pursuant to paragraph (3) or (5), as
		applicable; or
									(iii)determined by
		the final judgment of a court of competent jurisdiction.
									(B)LimitationA
		creditor shall, in no event, receive less than the amount that the creditor is
		entitled to receive under paragraphs (2) and (3) of subsection (d), as
		applicable.
								(C)Payment of
		dividends on claimsThe Corporation as receiver may, in its sole
		discretion, and to the extent otherwise permitted by this section, pay
		dividends on proven claims at any time, and no liability shall attach to the
		Corporation as receiver, by reason of any such payment or for failure to pay
		dividends to a claimant whose claim is not proved at the time of any such
		payment.
								(D)Rulemaking by
		the corporationThe Corporation may prescribe such rules,
		including definitions of terms, as the Corporation deems appropriate to
		establish an interest rate for or to make payments of post-insolvency interest
		to creditors holding proven claims against the receivership estate of a covered
		financial company, except that no such interest shall be paid until the
		Corporation as receiver has satisfied the principal amount of all creditor
		claims.
								(8)Suspension of
		legal actions
								(A)In
		generalAfter the appointment of the Corporation as receiver for
		a covered financial company, the Corporation may request a stay in any judicial
		action or proceeding in which such covered financial company is or becomes a
		party, for a period of not to exceed 90 days.
								(B)Grant of stay
		by all courts requiredUpon receipt of a request by the
		Corporation pursuant to subparagraph (A), the court shall grant such stay as to
		all parties.
								(9)Additional
		rights and duties
								(A)Prior final
		adjudicationThe Corporation shall abide by any final,
		non-appealable judgment of any court of competent jurisdiction that was
		rendered before the appointment of the Corporation as receiver.
								(B)Rights and
		remedies of receiverIn the event of any appealable judgment, the
		Corporation as receiver shall—
									(i)have
		all the rights and remedies available to the covered financial company (before
		the date of appointment of the Corporation as receiver under section 202) and
		the Corporation, including removal to Federal court and all appellate rights;
		and
									(ii)not be
		required to post any bond in order to pursue such remedies.
									(C)No attachment
		or executionNo attachment or execution may be issued by any
		court upon assets in the possession of the Corporation as receiver for a
		covered financial company.
								(D)Limitation on
		judicial reviewExcept as otherwise provided in this title, no
		court shall have jurisdiction over—
									(i)any
		claim or action for payment from, or any action seeking a determination of
		rights with respect to, the assets of any covered financial company for which
		the Corporation has been appointed receiver, including any assets which the
		Corporation may acquire from itself as such receiver; or
									(ii)any
		claim relating to any act or omission of such covered financial company or the
		Corporation as receiver.
									(E)Disposition of
		assetsIn exercising any right, power, privilege, or authority as
		receiver in connection with any covered financial company for which the
		Corporation is acting as receiver under this section, the Corporation shall, to
		the greatest extent practicable, conduct its operations in a manner
		that—
									(i)maximizes the net
		present value return from the sale or disposition of such assets;
									(ii)minimizes the
		amount of any loss realized in the resolution of cases;
									(iii)mitigates the
		potential for serious adverse effects to the financial system;
									(iv)ensures timely
		and adequate competition and fair and consistent treatment of offerors;
		and
									(v)prohibits
		discrimination on the basis of race, sex, or ethnic group in the solicitation
		and consideration of offers.
									(10)Statute of
		limitations for actions brought by receiver
								(A)In
		generalNotwithstanding any provision of any contract, the
		applicable statute of limitations with regard to any action brought by the
		Corporation as receiver for a covered financial company shall be—
									(i)in the
		case of any contract claim, the longer of—
										(I)the
		6-year period beginning on the date on which the claim accrues; or
										(II)the
		period applicable under State law; and
										(ii)in the
		case of any tort claim, the longer of—
										(I)the
		3-year period beginning on the date on which the claim accrues; or
										(II)the
		period applicable under State law.
										(B)Date on which a
		claim accruesFor purposes of subparagraph (A), the date on which
		the statute of limitations begins to run on any claim described in subparagraph
		(A) shall be the later of—
									(i)the
		date of the appointment of the Corporation as receiver under this title;
		or
									(ii)the
		date on which the cause of action accrues.
									(C)Revival of
		expired State causes of action
									(i)In
		generalIn the case of any tort claim described in clause (ii)
		for which the applicable statute of limitations under State law has expired not
		more than 5 years before the date of appointment of the Corporation as receiver
		for a covered financial company, the Corporation may bring an action as
		receiver on such claim without regard to the expiration of the statute of
		limitations.
									(ii)Claims
		describedA tort claim referred to in clause (i) is a claim
		arising from fraud, intentional misconduct resulting in unjust enrichment, or
		intentional misconduct resulting in substantial loss to the covered financial
		company.
									(11)Avoidable
		transfers
								(A)Fraudulent
		transfersThe Corporation, as receiver for any covered financial
		company, may avoid a transfer of any interest of the covered financial company
		in property, or any obligation incurred by the covered financial company, that
		was made or incurred at or within 2 years before the time of commencement,
		if—
									(i)the
		covered financial company voluntarily or involuntarily—
										(I)made
		such transfer or incurred such obligation with actual intent to hinder, delay,
		or defraud any entity to which the covered financial company was or became, on
		or after the date on which such transfer was made or such obligation was
		incurred, indebted; or
										(II)received less
		than a reasonably equivalent value in exchange for such transferor obligation;
		and
										(ii)the
		covered financial company voluntarily or involuntarily—
										(I)was
		insolvent on the date that such transfer was made or such obligation was
		incurred, or became insolvent as a result of such transfer or
		obligation;
										(II)was
		engaged in business or a transaction, or was about to engage in business or a
		transaction, for which any property remaining with the covered financial
		company was an unreasonably small capital;
										(III)intended to
		incur, or believed that the covered financial company would incur, debts that
		would be beyond the ability of the covered financial company to pay as such
		debts matured; or
										(IV)made such
		transfer to or for the benefit of an insider, or incurred such obligation to or
		for the benefit of an insider, under an employment contract and not in the
		ordinary course of business.
										(B)Preferential
		transfersThe Corporation as receiver for any covered financial
		company may avoid a transfer of an interest of the covered financial company in
		property—
									(i)to or
		for the benefit of a creditor;
									(ii)for or
		on account of an antecedent debt that was owed by the covered financial company
		before the transfer was made;
									(iii)that
		was made while the covered financial company was insolvent;
									(iv)that
		was made—
										(I)90
		days or less before the date on which the Corporation was appointed receiver;
		or
										(II)more than 90
		days, but less than 1 year before the date on which the Corporation was
		appointed receiver, if such creditor at the time of the transfer was an
		insider; and
										(v)that
		enables the creditor to receive more than the creditor would receive if—
										(I)the
		covered financial company had been liquidated under chapter 7 of the Bankruptcy
		Code;
										(II)the
		transfer had not been made; and
										(III)the creditor
		received payment of such debt to the extent provided by the provisions of
		chapter 7 of the Bankruptcy Code.
										(C)Post-receivership
		transactionsThe Corporation as receiver for any covered
		financial company may avoid a transfer of property of the receivership that
		occurred after the Corporation was appointed receiver that was not authorized
		under this title by the Corporation as receiver.
								(D)Right of
		recoveryTo the extent that a transfer is avoided under
		subparagraph (A), (B), or (C), the Corporation may recover, for the benefit of
		the covered financial company, the property transferred or, if a court so
		orders, the value of such property (at the time of such transfer) from—
									(i)the
		initial transferee of such transfer or the person for whose benefit such
		transfer was made; or
									(ii)any
		immediate or mediate transferee of any such initial transferee.
									(E)Rights of
		transferee or obligeeThe Corporation may not recover under
		subparagraph (D)(ii) from—
									(i)any
		transferee that takes for value, including in satisfaction of or to secure a
		present or antecedent debt, in good faith, and without knowledge of the
		voidability of the transfer avoided; or
									(ii)any
		immediate or mediate good faith transferee of such transferee.
									(F)DefensesSubject
		to the other provisions of this title—
									(i)a
		transferee or obligee from which the Corporation seeks to recover a transfer or
		to avoid an obligation under subparagraph (A), (B), (C), or (D) shall have the
		same defenses available to a transferee or obligee from which a trustee seeks
		to recover a transfer or avoid an obligation under; and
									(ii)the
		authority of the Corporation to recover a transfer or avoid an obligation shall
		be subject to subsections (b) and (c) of section 546, section 547(c), and
		section 548(c) of the Bankruptcy Code.
									(G)Rights under
		this sectionThe rights of the Corporation as receiver under this
		section shall be superior to any rights of a trustee or any other party (other
		than a Federal agency) under the Bankruptcy Code.
								(H)Rules of
		construction; definitionsFor purposes of—
									(i)subparagraphs (A)
		and (B)—
										(I)the
		term insider has the same meaning as in section 101(31) of the
		Bankruptcy Code;
										(II)a
		transfer is made when such transfer is so perfected that a bona fide purchaser
		from the covered financial company against whom applicable law permits such
		transfer to be perfected cannot acquire an interest in the property transferred
		that is superior to the interest in such property of the transferee, but if
		such transfer is not so perfected before the date on which the Corporation is
		appointed as receiver for the covered financial company, such transfer is made
		immediately before the date of such appointment; and
										(III)the term
		value means property, or satisfaction or securing of a present or
		antecedent debt of the covered financial company, but does not include an
		unperformed promise to furnish support to the covered financial company;
		and
										(ii)subparagraph
		(B)—
										(I)the
		covered financial company is presumed to have been insolvent on and during the
		90-day period immediately preceding the date of appointment of the Corporation
		as receiver; and
										(II)the
		term insolvent has the same meaning as in section 101(32) of the
		Bankruptcy Code.
										(12)Setoff
								(A)GenerallyExcept
		as otherwise provided in this title, any right of a creditor to offset a mutual
		debt owed by the creditor to any covered financial company that arose before
		the Corporation was appointed as receiver for the covered financial company
		against a claim of such creditor may be asserted if enforceable under
		applicable noninsolvency law, except to the extent that—
									(i)the
		claim of the creditor against the covered financial company is
		disallowed;
									(ii)the
		claim was transferred, by an entity other than the covered financial company,
		to the creditor—
										(I)after the
		Corporation was appointed as receiver of the covered financial company;
		or
										(II)(aa)after the 90-day
		period preceding the date on which the Corporation was appointed as receiver
		for the covered financial company; and
											(bb)while the covered financial company
		was insolvent (except for a setoff in connection with a qualified financial
		contract); or
											(iii)the
		debt owed to the covered financial company was incurred by the covered
		financial company—
										(I)after the 90-day
		period preceding the date on which the Corporation was appointed as receiver
		for the covered financial company;
										(II)while the
		covered financial company was insolvent; and
										(III)for the purpose
		of obtaining a right of setoff against the covered financial company (except
		for a setoff in connection with a qualified financial contract).
										(B)Insufficiency
									(i)In
		generalExcept with respect to a setoff in connection with a
		qualified financial contract, if a creditor offsets a mutual debt owed to the
		covered financial company against a claim of the covered financial company on
		or within the 90-day period preceding the date on which the Corporation is
		appointed as receiver for the covered financial company, the Corporation may
		recover from the creditor the amount so offset, to the extent that any
		insufficiency on the date of such setoff is less than the insufficiency on the
		later of—
										(I)the
		date that is 90 days before the date on which the Corporation is appointed as
		receiver for the covered financial company; or
										(II)the
		first day on which there is an insufficiency during the 90-day period preceding
		the date on which the Corporation is appointed as receiver for the covered
		financial company.
										(ii)Definition of
		insufficiencyIn this subparagraph, the term
		insufficiency means the amount, if any, by which a claim against
		the covered financial company exceeds a mutual debt owed to the covered
		financial company by the holder of such claim.
									(C)InsolvencyThe
		term insolvent has the same meaning as in section 101(32) of the
		Bankruptcy Code.
								(D)Presumption of
		insolvencyFor purposes of this paragraph, the covered financial
		company is presumed to have been insolvent on and during the 90-day period
		preceding the date of appointment of the Corporation as receiver.
								(E)LimitationNothing
		in this paragraph (12) shall be the basis for any right of setoff where no such
		right exists under applicable noninsolvency law.
								(F)Priority
		claimExcept as otherwise provided in this title, the Corporation
		as receiver for the covered financial company may sell or transfer any assets
		free and clear of the setoff rights of any party, except that such party shall
		be entitled to a claim, subordinate to the claims payable under subparagraphs
		(A), (B), and (C) of subsection (b)(1), but senior to all other unsecured
		liabilities defined in subsection (b)(1)(D), in an amount equal to the value of
		such setoff rights.
								(13)Attachment of
		assets and other injunctive reliefSubject to paragraph (14), any
		court of competent jurisdiction may, at the request of the Corporation as
		receiver for a covered financial company, issue an order in accordance with
		Rule 65 of the Federal Rules of Civil Procedure, including an order placing the
		assets of any person designated by the Corporation under the control of the
		court and appointing a trustee to hold such assets.
							(14)Standards
								(A)ShowingRule
		65 of the Federal Rules of Civil Procedure shall apply with respect to any
		proceeding under paragraph (13), without regard to the requirement that the
		applicant show that the injury, loss, or damage is irreparable and
		immediate.
								(B)State
		proceedingIf, in the case of any proceeding in a State court,
		the court determines that rules of civil procedure available under the laws of
		the State provide substantially similar protections of the right of the parties
		to due process as provided under Rule 65 (as modified with respect to such
		proceeding by subparagraph (A)), the relief sought by the Corporation pursuant
		to paragraph (14) may be requested under the laws of such State.
								(15)Treatment of
		claims arising from breach of contracts executed by the corporation as
		receiverNotwithstanding any other provision of this title, any
		final and non-appealable judgment for monetary damages entered against the
		Corporation as receiver for a covered financial company for the breach of an
		agreement executed or approved by the Corporation after the date of its
		appointment shall be paid as an administrative expense of the receiver. Nothing
		in this paragraph shall be construed to limit the power of a receiver to
		exercise any rights under contract or law, including to terminate, breach,
		cancel, or otherwise discontinue such agreement.
							(16)Accounting and
		recordkeeping requirements
								(A)In
		generalThe Corporation as receiver for a covered financial
		company shall, consistent with the accounting and reporting practices and
		procedures established by the Corporation, maintain a full accounting of each
		receivership or other disposition of any covered financial company.
								(B)Annual
		accounting or reportWith respect to each receivership to which
		the Corporation is appointed, the Corporation shall make an annual accounting
		or report, as appropriate, available to the Secretary and the Comptroller
		General of the United States.
								(C)Availability of
		reportsAny report prepared pursuant to subparagraph (B) and
		section 203(c)(3) shall be made available to the public by the
		Corporation.
								(D)Recordkeeping
		requirement
									(i)In
		generalThe Corporation shall prescribe such regulations and
		establish such retention schedules as are necessary to maintain the documents
		and records of the Corporation generated in exercising the authorities of this
		title and the records of a covered financial company for which the Corporation
		is appointed receiver, with due regard for—
										(I)the avoidance of
		duplicative record retention; and
										(II)the expected
		evidentiary needs of the Corporation as receiver for a covered financial
		company and the public regarding the records of covered financial
		companies.
										(ii)Retention of
		recordsUnless otherwise required by applicable Federal law or
		court order, the Corporation may not, at any time, destroy any records that are
		subject to clause (i).
									(iii)Records
		definedAs used in this subparagraph, the terms
		records and records of a covered financial company
		mean any document, book, paper, map, photograph, microfiche, microfilm,
		computer or electronically-created record generated or maintained by the
		covered financial company in the course of and necessary to its transaction of
		business.
									(b)Priority of
		expenses and unsecured claims
							(1)In
		generalUnsecured claims against a covered financial company, or
		the Corporation as receiver for such covered financial company under this
		section, that are proven to the satisfaction of the receiver shall have
		priority in the following order:
								(A)Administrative
		expenses of the receiver.
								(B)Any amounts owed
		to the United States, unless the United States agrees or consents
		otherwise.
								(C)Any other general
		or senior liability of the covered financial company (which is not a liability
		described under subparagraph (D) or (E)).
								(D)Any obligation
		subordinated to general creditors (which is not an obligation described under
		subparagraph (E)).
								(E)Any obligation to
		shareholders, members, general partners, limited partners, or other persons,
		with interests in the equity of the covered financial company arising as a
		result of their status as shareholders, members, general partners, limited
		partners, or other persons with interests in the equity of the covered
		financial company.
								(2)Post-receivership
		financing priorityIn the event that the Corporation, as receiver
		for a covered financial company, is unable to obtain unsecured credit for the
		covered financial company from commercial sources, the Corporation as receiver
		may obtain credit or incur debt on the part of the covered financial company,
		which shall have priority over any or all administrative expenses of the
		receiver under paragraph (1)(A).
							(3)Claims of the
		United StatesUnsecured claims of the United States shall, at a
		minimum, have a higher priority than liabilities of the covered financial
		company that count as regulatory capital.
							(4)Creditors
		similarly situatedAll claimants of a covered financial company
		that are similarly situated under paragraph (1) shall be treated in a similar
		manner, except that the Corporation as receiver may take any action (including
		making payments, subject to subsection (o)(1)(E)(ii)) that does not comply with
		this subsection, if—
								(A)the Corporation
		determines that such action is necessary—
									(i)to
		maximize the value of the assets of the covered financial company;
									(ii)to
		maximize the present value return from the sale or other disposition of the
		assets of the covered financial company; or
									(iii)to
		minimize the amount of any loss realized upon the sale or other disposition of
		the assets of the covered financial company; and
									(B)all claimants
		that are similarly situated under paragraph (1) receive not less than the
		amount provided in paragraphs (2) and (3) of subsection (d).
								(5)Secured claims
		unaffectedThis section shall not affect secured claims or
		security entitlements in respect of assets or property held by the covered
		financial company, except to the extent that the security is insufficient to
		satisfy the claim, and then only with regard to the difference between the
		claim and the amount realized from the security.
							(6)Priority of
		expenses and unsecured claims in the orderly liquidation of sipc
		memberWhere the Corporation is appointed as receiver for a
		covered broker or dealer, unsecured claims against such covered broker or
		dealer, or the Corporation as receiver for such covered broker or dealer under
		this section, that are proven to the satisfaction of the receiver under section
		205(e), shall have the priority prescribed in paragraph (1), except
		that—
								(A)SIPC shall be
		entitled to recover administrative expenses incurred in performing its
		responsibilities under section 205 on an equal basis with the Corporation, in
		accordance with paragraph (1)(A);
								(B)the Corporation
		shall be entitled to recover any amounts paid to customers or to SIPC pursuant
		to section 205(f), in accordance with paragraph (1)(B);
								(C)SIPC shall be
		entitled to recover any amounts paid out of the SIPC Fund to meet its
		obligations under section 205 and under the Securities Investor Protection Act
		of 1970 (15 U.S.C. 78aaa et seq.), which claim shall be subordinate to the
		claims payable under subparagraphs (A) and (B) of paragraph (1), but senior to
		all other claims; and
								(D)the Corporation
		may, after paying any proven claims to customers under section 205 and the
		Securities Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.), and as
		provided above, pay dividends on other proven claims, in its discretion, and to
		the extent that funds are available, in accordance with the priorities set
		forth in paragraph (1).
								(c)Provisions
		relating to contracts entered into before appointment of receiver
							(1)Authority to
		repudiate contractsIn addition to any other rights that a
		receiver may have, the Corporation as receiver for any covered financial
		company may disaffirm or repudiate any contract or lease—
								(A)to which the
		covered financial company is a party;
								(B)the performance
		of which the Corporation as receiver, in the discretion of the Corporation,
		determines to be burdensome; and
								(C)the disaffirmance
		or repudiation of which the Corporation as receiver determines, in the
		discretion of the Corporation, will promote the orderly administration of the
		affairs of the covered financial company.
								(2)Timing of
		repudiationThe Corporation, as receiver for any covered
		financial company, shall determine whether or not to exercise the rights of
		repudiation under this section within a reasonable period of time.
							(3)Claims for
		damages for repudiation
								(A)In
		generalExcept as provided in paragraphs (4), (5), and (6) and in
		subparagraphs (C), (D), and (E) of this paragraph, the liability of the
		Corporation as receiver for a covered financial company for the disaffirmance
		or repudiation of any contract pursuant to paragraph (1) shall be—
									(i)limited
		to actual direct compensatory damages; and
									(ii)determined as
		of—
										(I)the
		date of the appointment of the Corporation as receiver; or
										(II)in
		the case of any contract or agreement referred to in paragraph (8), the date of
		the disaffirmance or repudiation of such contract or agreement.
										(B)No liability
		for other damagesFor purposes of subparagraph (A), the term
		actual direct compensatory damages does not include—
									(i)punitive or
		exemplary damages;
									(ii)damages for lost
		profits or opportunity; or
									(iii)damages for
		pain and suffering.
									(C)Measure of
		damages for repudiation of qualified financial contractsIn the
		case of any qualified financial contract or agreement to which paragraph (8)
		applies, compensatory damages shall be—
									(i)deemed
		to include normal and reasonable costs of cover or other reasonable measures of
		damages utilized in the industries for such contract and agreement claims;
		and
									(ii)paid
		in accordance with this paragraph and subsection (d), except as otherwise
		specifically provided in this subsection.
									(D)Measure of
		damages for repudiation or disaffirmance of debt obligationIn
		the case of any debt for borrowed money or evidenced by a security, actual
		direct compensatory damages shall be no less than the amount lent plus accrued
		interest plus any accreted original issue discount as of the date the
		Corporation was appointed receiver of the covered financial company and, to the
		extent that an allowed secured claim is secured by property the value of which
		is greater than the amount of such claim and any accrued interest through the
		date of repudiation or disaffirmance, such accrued interest pursuant to
		paragraph (1).
								(E)Measure of
		damages for repudiation or disaffirmance of contingent
		obligationIn the case of any contingent obligation of a covered
		financial company consisting of any obligation under a guarantee, letter of
		credit, loan commitment, or similar credit obligation, the Corporation may, by
		rule or regulation, prescribe that actual direct compensatory damages shall be
		no less than the estimated value of the claim as of the date the Corporation
		was appointed receiver of the covered financial company, as such value is
		measured based on the likelihood that such contingent claim would become fixed
		and the probable magnitude thereof.
								(4)Leases under
		which the covered financial company is the lessee
								(A)In
		generalIf the Corporation as receiver disaffirms or repudiates a
		lease under which the covered financial company is the lessee, the receiver
		shall not be liable for any damages (other than damages determined pursuant to
		subparagraph (B)) for the disaffirmance or repudiation of such lease.
								(B)Payments of
		rentNotwithstanding subparagraph (A), the lessor under a lease
		to which subparagraph (A) would otherwise apply shall—
									(i)be
		entitled to the contractual rent accruing before the later of the date on
		which—
										(I)the
		notice of disaffirmance or repudiation is mailed; or
										(II)the
		disaffirmance or repudiation becomes effective, unless the lessor is in default
		or breach of the terms of the lease;
										(ii)have
		no claim for damages under any acceleration clause or other penalty provision
		in the lease; and
									(iii)have
		a claim for any unpaid rent, subject to all appropriate offsets and defenses,
		due as of the date of the appointment which shall be paid in accordance with
		this paragraph and subsection (d).
									(5)Leases under
		which the covered financial company is the lessor
								(A)In
		generalIf the Corporation as receiver for a covered financial
		company repudiates an unexpired written lease of real property of the covered
		financial company under which the covered financial company is the lessor and
		the lessee is not, as of the date of such repudiation, in default, the lessee
		under such lease may either—
									(i)treat
		the lease as terminated by such repudiation; or
									(ii)remain
		in possession of the leasehold interest for the balance of the term of the
		lease, unless the lessee defaults under the terms of the lease after the date
		of such repudiation.
									(B)Provisions
		applicable to lessee remaining in possessionIf any lessee under
		a lease described in subparagraph (A) remains in possession of a leasehold
		interest pursuant to clause (ii) of subparagraph (A)—
									(i)the
		lessee—
										(I)shall continue to
		pay the contractual rent pursuant to the terms of the lease after the date of
		the repudiation of such lease; and
										(II)may
		offset against any rent payment which accrues after the date of the repudiation
		of the lease, any damages which accrue after such date due to the
		nonperformance of any obligation of the covered financial company under the
		lease after such date; and
										(ii)the
		Corporation as receiver shall not be liable to the lessee for any damages
		arising after such date as a result of the repudiation, other than the amount
		of any offset allowed under clause (i)(II).
									(6)Contracts for
		the sale of real property
								(A)In
		generalIf the receiver repudiates any contract (which meets the
		requirements of subsection (a)(6)) for the sale of real property, and the
		purchaser of such real property under such contract is in possession and is
		not, as of the date of such repudiation, in default, such purchaser may
		either—
									(i)treat
		the contract as terminated by such repudiation; or
									(ii)remain
		in possession of such real property.
									(B)Provisions
		applicable to purchaser remaining in possessionIf any purchaser
		of real property under any contract described in subparagraph (A) remains in
		possession of such property pursuant to clause (ii) of subparagraph (A)—
									(i)the
		purchaser—
										(I)shall continue to
		make all payments due under the contract after the date of the repudiation of
		the contract; and
										(II)may
		offset against any such payments any damages which accrue after such date due
		to the nonperformance (after such date) of any obligation of the covered
		financial company under the contract; and
										(ii)the
		Corporation as receiver shall—
										(I)not
		be liable to the purchaser for any damages arising after such date as a result
		of the repudiation, other than the amount of any offset allowed under clause
		(i)(II);
										(II)deliver title to
		the purchaser in accordance with the provisions of the contract; and
										(III)have no
		obligation under the contract other than the performance required under
		subclause (II).
										(C)Assignment and
		sale allowed
									(i)In
		generalNo provision of this paragraph shall be construed as
		limiting the right of the Corporation as receiver to assign the contract
		described in subparagraph (A) and sell the property, subject to the contract
		and the provisions of this paragraph.
									(ii)No
		liability after assignment and saleIf an assignment and sale
		described in clause (i) is consummated, the Corporation as receiver shall have
		no further liability under the contract described in subparagraph (A) or with
		respect to the real property which was the subject of such contract.
									(7)Provisions
		applicable to service contracts
								(A)Services
		performed before appointmentIn the case of any contract for
		services between any person and any covered financial company for which the
		Corporation has been appointed receiver, any claim of such person for services
		performed before the date of appointment shall be—
									(i)a claim
		to be paid in accordance with subsections (a), (b), and (d); and
									(ii)deemed
		to have arisen as of the date on which the receiver was appointed.
									(B)Services
		performed after appointment and prior to repudiationIf, in the
		case of any contract for services described in subparagraph (A), the
		Corporation as receiver accepts performance by the other person before making
		any determination to exercise the right of repudiation of such contract under
		this section—
									(i)the
		other party shall be paid under the terms of the contract for the services
		performed; and
									(ii)the
		amount of such payment shall be treated as an administrative expense of the
		receivership.
									(C)Acceptance of
		performance no bar to subsequent repudiationThe acceptance by
		the Corporation as receiver for services referred to in subparagraph (B) in
		connection with a contract described in subparagraph (B) shall not affect the
		right of the Corporation as receiver to repudiate such contract under this
		section at any time after such performance.
								(8)Certain
		qualified financial contracts
								(A)Rights of
		parties to contractsSubject to subsection (a)(8) and paragraphs
		(9) and (10) of this subsection, and notwithstanding any other provision of
		this section, any other provision of Federal law, or the law of any State, no
		person shall be stayed or prohibited from exercising—
									(i)any
		right that such person has to cause the termination, liquidation, or
		acceleration of any qualified financial contract with a covered financial
		company which arises upon the date of appointment of the Corporation as
		receiver for such covered financial company at any time after such
		appointment;
									(ii)any
		right under any security agreement or arrangement or other credit enhancement
		related to one or more qualified financial contracts described in clause (i);
		or
									(iii)any
		right to offset or net out any termination value, payment amount, or other
		transfer obligation arising under or in connection with 1 or more contracts or
		agreements described in clause (i), including any master agreement for such
		contracts or agreements.
									(B)Applicability
		of other provisionsSubsection (a)(8) shall apply in the case of
		any judicial action or proceeding brought against the Corporation as receiver
		referred to in subparagraph (A), or the subject covered financial company, by
		any party to a contract or agreement described in subparagraph (A)(i) with such
		covered financial company.
								(C)Certain
		transfers not avoidable
									(i)In
		generalNotwithstanding subsection (a)(11), (a)(12), or (c)(12),
		section 5242 of the Revised Statutes of the United States, or any other
		provision of Federal or State law relating to the avoidance of preferential or
		fraudulent transfers, the Corporation, whether acting as the Corporation or as
		receiver for a covered financial company, may not avoid any transfer of money
		or other property in connection with any qualified financial contract with a
		covered financial company.
									(ii)Exception for
		certain transfersClause (i) shall not apply to any transfer of
		money or other property in connection with any qualified financial contract
		with a covered financial company if the transferee had actual intent to hinder,
		delay, or defraud such company, the creditors of such company, or the
		Corporation as receiver appointed for such company.
									(D)Certain
		contracts and agreements definedFor purposes of this subsection,
		the following definitions shall apply:
									(i)Qualified
		financial contractThe term qualified financial
		contract means any securities contract, commodity contract, forward
		contract, repurchase agreement, swap agreement, and any similar agreement that
		the Corporation determines by regulation, resolution, or order to be a
		qualified financial contract for purposes of this paragraph.
									(ii)Securities
		contractThe term securities contract—
										(I)means a contract
		for the purchase, sale, or loan of a security, a certificate of deposit, a
		mortgage loan, any interest in a mortgage loan, a group or index of securities,
		certificates of deposit, or mortgage loans or interests therein (including any
		interest therein or based on the value thereof), or any option on any of the
		foregoing, including any option to purchase or sell any such security,
		certificate of deposit, mortgage loan, interest, group or index, or option, and
		including any repurchase or reverse repurchase transaction on any such
		security, certificate of deposit, mortgage loan, interest, group or index, or
		option (whether or not such repurchase or reverse repurchase transaction is a
		repurchase agreement, as defined in clause (v));
										(II)does not include
		any purchase, sale, or repurchase obligation under a participation in a
		commercial mortgage loan unless the Corporation determines by regulation,
		resolution, or order to include any such agreement within the meaning of such
		term;
										(III)means any
		option entered into on a national securities exchange relating to foreign
		currencies;
										(IV)means the
		guarantee (including by novation) by or to any securities clearing agency of
		any settlement of cash, securities, certificates of deposit, mortgage loans or
		interests therein, group or index of securities, certificates of deposit or
		mortgage loans or interests therein (including any interest therein or based on
		the value thereof) or an option on any of the foregoing, including any option
		to purchase or sell any such security, certificate of deposit, mortgage loan,
		interest, group or index, or option (whether or not such settlement is in
		connection with any agreement or transaction referred to in subclauses (I)
		through (XII) (other than subclause (II)));
										(V)means any margin
		loan;
										(VI)means any
		extension of credit for the clearance or settlement of securities
		transactions;
										(VII)means any loan
		transaction coupled with a securities collar transaction, any prepaid
		securities forward transaction, or any total return swap transaction coupled
		with a securities sale transaction;
										(VIII)means any
		other agreement or transaction that is similar to any agreement or transaction
		referred to in this clause;
										(IX)means any
		combination of the agreements or transactions referred to in this
		clause;
										(X)means any option
		to enter into any agreement or transaction referred to in this clause;
										(XI)means a master
		agreement that provides for an agreement or transaction referred to in any of
		subclauses (I) through (X), other than subclause (II), together with all
		supplements to any such master agreement, without regard to whether the master
		agreement provides for an agreement or transaction that is not a securities
		contract under this clause, except that the master agreement shall be
		considered to be a securities contract under this clause only with respect to
		each agreement or transaction under the master agreement that is referred to in
		any of subclauses (I) through (X), other than subclause (II); and
										(XII)means any
		security agreement or arrangement or other credit enhancement related to any
		agreement or transaction referred to in this clause, including any guarantee or
		reimbursement obligation in connection with any agreement or transaction
		referred to in this clause.
										(iii)Commodity
		contractThe term commodity contract means—
										(I)with
		respect to a futures commission merchant, a contract for the purchase or sale
		of a commodity for future delivery on, or subject to the rules of, a contract
		market or board of trade;
										(II)with respect to
		a foreign futures commission merchant, a foreign future;
										(III)with respect to
		a leverage transaction merchant, a leverage transaction;
										(IV)with respect to
		a clearing organization, a contract for the purchase or sale of a commodity for
		future delivery on, or subject to the rules of, a contract market or board of
		trade that is cleared by such clearing organization, or commodity option traded
		on, or subject to the rules of, a contract market or board of trade that is
		cleared by such clearing organization;
										(V)with
		respect to a commodity options dealer, a commodity option;
										(VI)any
		other agreement or transaction that is similar to any agreement or transaction
		referred to in this clause;
										(VII)any combination
		of the agreements or transactions referred to in this clause;
										(VIII)any option to
		enter into any agreement or transaction referred to in this clause;
										(IX)a
		master agreement that provides for an agreement or transaction referred to in
		any of subclauses (I) through (VIII), together with all supplements to any such
		master agreement, without regard to whether the master agreement provides for
		an agreement or transaction that is not a commodity contract under this clause,
		except that the master agreement shall be considered to be a commodity contract
		under this clause only with respect to each agreement or transaction under the
		master agreement that is referred to in any of subclauses (I) through (VIII);
		or
										(X)any
		security agreement or arrangement or other credit enhancement related to any
		agreement or transaction referred to in this clause, including any guarantee or
		reimbursement obligation in connection with any agreement or transaction
		referred to in this clause.
										(iv)Forward
		contractThe term forward contract means—
										(I)a
		contract (other than a commodity contract) for the purchase, sale, or transfer
		of a commodity or any similar good, article, service, right, or interest which
		is presently or in the future becomes the subject of dealing in the forward
		contract trade, or product or byproduct thereof, with a maturity date that is
		more than 10 days after the date on which the contract is entered into,
		including a repurchase or reverse repurchase transaction (whether or not such
		repurchase or reverse repurchase transaction is a repurchase
		agreement, as defined in clause (v)), consignment, lease, swap, hedge
		transaction, deposit, loan, option, allocated transaction, unallocated
		transaction, or any other similar agreement;
										(II)any
		combination of agreements or transactions referred to in subclauses (I) and
		(III);
										(III)any option to
		enter into any agreement or transaction referred to in subclause (I) or
		(II);
										(IV)a
		master agreement that provides for an agreement or transaction referred to in
		subclause (I), (II), or (III), together with all supplements to any such master
		agreement, without regard to whether the master agreement provides for an
		agreement or transaction that is not a forward contract under this clause,
		except that the master agreement shall be considered to be a forward contract
		under this clause only with respect to each agreement or transaction under the
		master agreement that is referred to in subclause (I), (II), or (III);
		or
										(V)any
		security agreement or arrangement or other credit enhancement related to any
		agreement or transaction referred to in subclause (I), (II), (III), or (IV),
		including any guarantee or reimbursement obligation in connection with any
		agreement or transaction referred to in any such subclause.
										(v)Repurchase
		agreementThe term repurchase agreement (which
		definition also applies to a reverse repurchase agreement)—
										(I)means an
		agreement, including related terms, which provides for the transfer of one or
		more certificates of deposit, mortgage related securities (as such term is
		defined in section 3 of the Securities Exchange Act of 1934), mortgage loans,
		interests in mortgage-related securities or mortgage loans, eligible bankers’
		acceptances, qualified foreign government securities (which, for purposes of
		this clause, means a security that is a direct obligation of, or that is fully
		guaranteed by, the central government of a member of the Organization for
		Economic Cooperation and Development, as determined by regulation or order
		adopted by the Board of Governors), or securities that are direct obligations
		of, or that are fully guaranteed by, the United States or any agency of the
		United States against the transfer of funds by the transferee of such
		certificates of deposit, eligible bankers’ acceptances, securities, mortgage
		loans, or interests with a simultaneous agreement by such transferee to
		transfer to the transferor thereof certificates of deposit, eligible bankers’
		acceptances, securities, mortgage loans, or interests as described above, at a
		date certain not later than 1 year after such transfers or on demand, against
		the transfer of funds, or any other similar agreement;
										(II)does not include
		any repurchase obligation under a participation in a commercial mortgage loan,
		unless the Corporation determines, by regulation, resolution, or order to
		include any such participation within the meaning of such term;
										(III)means any
		combination of agreements or transactions referred to in subclauses (I) and
		(IV);
										(IV)means any option
		to enter into any agreement or transaction referred to in subclause (I) or
		(III);
										(V)means a master
		agreement that provides for an agreement or transaction referred to in
		subclause (I), (III), or (IV), together with all supplements to any such master
		agreement, without regard to whether the master agreement provides for an
		agreement or transaction that is not a repurchase agreement under this clause,
		except that the master agreement shall be considered to be a repurchase
		agreement under this subclause only with respect to each agreement or
		transaction under the master agreement that is referred to in subclause (I),
		(III), or (IV); and
										(VI)means any
		security agreement or arrangement or other credit enhancement related to any
		agreement or transaction referred to in subclause (I), (III), (IV), or (V),
		including any guarantee or reimbursement obligation in connection with any
		agreement or transaction referred to in any such subclause.
										(vi)Swap
		agreementThe term swap agreement means—
										(I)any
		agreement, including the terms and conditions incorporated by reference in any
		such agreement, which is an interest rate swap, option, future, or forward
		agreement, including a rate floor, rate cap, rate collar, cross-currency rate
		swap, and basis swap; a spot, same day-tomorrow, tomorrow-next, forward, or
		other foreign exchange, precious metals, or other commodity agreement; a
		currency swap, option, future, or forward agreement; an equity index or equity
		swap, option, future, or forward agreement; a debt index or debt swap, option,
		future, or forward agreement; a total return, credit spread or credit swap,
		option, future, or forward agreement; a commodity index or commodity swap,
		option, future, or forward agreement; weather swap, option, future, or forward
		agreement; an emissions swap, option, future, or forward agreement; or an
		inflation swap, option, future, or forward agreement;
										(II)any
		agreement or transaction that is similar to any other agreement or transaction
		referred to in this clause and that is of a type that has been, is presently,
		or in the future becomes, the subject of recurrent dealings in the swap or
		other derivatives markets (including terms and conditions incorporated by
		reference in such agreement) and that is a forward, swap, future, option, or
		spot transaction on one or more rates, currencies, commodities, equity
		securities or other equity instruments, debt securities or other debt
		instruments, quantitative measures associated with an occurrence, extent of an
		occurrence, or contingency associated with a financial, commercial, or economic
		consequence, or economic or financial indices or measures of economic or
		financial risk or value;
										(III)any combination
		of agreements or transactions referred to in this clause;
										(IV)any
		option to enter into any agreement or transaction referred to in this
		clause;
										(V)a
		master agreement that provides for an agreement or transaction referred to in
		subclause (I), (II), (III), or (IV), together with all supplements to any such
		master agreement, without regard to whether the master agreement contains an
		agreement or transaction that is not a swap agreement under this clause, except
		that the master agreement shall be considered to be a swap agreement under this
		clause only with respect to each agreement or transaction under the master
		agreement that is referred to in subclause (I), (II), (III), or (IV);
		and
										(VI)any
		security agreement or arrangement or other credit enhancement related to any
		agreement or transaction referred to in any of clauses (I) through (V),
		including any guarantee or reimbursement obligation in connection with any
		agreement or transaction referred to in any such clause.
										(vii)Definitions
		relating to defaultWhen used in this paragraph and paragraph
		(10)—
										(I)the
		term default means, with respect to a covered financial company,
		any adjudication or other official decision by any court of competent
		jurisdiction, or other public authority pursuant to which the Corporation has
		been appointed receiver; and
										(II)the
		term in danger of default means a covered financial company with
		respect to which the Corporation or appropriate State authority has determined
		that—
											(aa)in the
		opinion of the Corporation or such authority—
												(AA)the
		covered financial company is not likely to be able to pay its obligations in
		the normal course of business; and
												(BB)there
		is no reasonable prospect that the covered financial company will be able to
		pay such obligations without Federal assistance; or
												(bb)in the
		opinion of the Corporation or such authority—
												(AA)the
		covered financial company has incurred or is likely to incur losses that will
		deplete all or substantially all of its capital; and
												(BB)there
		is no reasonable prospect that the capital will be replenished without Federal
		assistance.
												(viii)Treatment of
		master agreement as one agreementAny master agreement for any
		contract or agreement described in any of clauses (i) through (vi) (or any
		master agreement for such master agreement or agreements), together with all
		supplements to such master agreement, shall be treated as a single agreement
		and a single qualified financial contact. If a master agreement contains
		provisions relating to agreements or transactions that are not themselves
		qualified financial contracts, the master agreement shall be deemed to be a
		qualified financial contract only with respect to those transactions that are
		themselves qualified financial contracts.
									(ix)TransferThe
		term transfer means every mode, direct or indirect, absolute or
		conditional, voluntary or involuntary, of disposing of or parting with property
		or with an interest in property, including retention of title as a security
		interest and foreclosure of the equity of redemption of the covered financial
		company.
									(x)PersonThe
		term person includes any governmental entity in addition to any
		entity included in the definition of such term in section 1, title 1, United
		States Code.
									(E)ClarificationNo
		provision of law shall be construed as limiting the right or power of the
		Corporation, or authorizing any court or agency to limit or delay, in any
		manner, the right or power of the Corporation to transfer any qualified
		financial contract in accordance with paragraphs (9) and (10) of this
		subsection or to disaffirm or repudiate any such contract in accordance with
		subsection (c)(1).
								(F)Walkaway
		clauses not effective
									(i)In
		generalNotwithstanding the provisions of subparagraph (A) of
		this paragraph and sections 403 and 404 of the Federal Deposit Insurance
		Corporation Improvement Act of 1991, no walkaway clause shall be enforceable in
		a qualified financial contract of a covered financial company in
		default.
									(ii)Limited
		suspension of certain obligationsIn the case of a qualified
		financial contract referred to in clause (i), any payment or delivery
		obligations otherwise due from a party pursuant to the qualified financial
		contract shall be suspended from the time at which the Corporation is appointed
		as receiver until the earlier of—
										(I)the
		time at which such party receives notice that such contract has been
		transferred pursuant to paragraph (10)(A); or
										(II)5:00 p.m.
		(eastern time) on the 5th business day following the date of the appointment of
		the Corporation as receiver.
										(iii)Walkaway
		clause definedFor purposes of this subparagraph, the term
		walkaway clause means any provision in a qualified financial
		contract that suspends, conditions, or extinguishes a payment obligation of a
		party, in whole or in part, or does not create a payment obligation of a party
		that would otherwise exist, solely because of the status of such party as a
		nondefaulting party in connection with the insolvency of a covered financial
		company that is a party to the contract or the appointment of or the exercise
		of rights or powers by the Corporation as receiver for such covered financial
		company, and not as a result of the exercise by a party of any right to offset,
		setoff, or net obligations that exist under the contract, any other contract
		between those parties, or applicable law.
									(iv)Certain
		obligations to clearing organizationsIn the event that the
		Corporation has been appointed as receiver for a covered financial company
		which is a party to any qualified financial contract cleared by or subject to
		the rules of a clearing organization (as defined in subsection (c)(9)(D)), the
		receiver shall use its best efforts to meet all margin, collateral, and
		settlement obligations of the covered financial company that arise under
		qualified financial contracts (other than any margin, collateral, or settlement
		obligation that is not enforceable against the receiver under paragraph
		(8)(F)(i) or paragraph (10)(B)), as required by the rules of the clearing
		organization when due, and such obligations shall not be suspended pursuant to
		paragraph (8)(F)(ii). Notwithstanding paragraph (8)(F)(ii) or (10)(B), if the
		receiver fails to satisfy any such margin, collateral, or settlement
		obligations under the rules of the clearing organization, the clearing
		organization shall have the immediate right to exercise, and shall not be
		stayed from exercising, all of its rights and remedies under its rules and
		applicable law with respect to any qualified financial contract of the covered
		financial company, including, without limitation, the right to liquidate all
		positions and collateral of such covered financial company under the company's
		qualified financial contracts, and suspend or cease to act for such covered
		financial company, all in accordance with the rules of the clearing
		organization.
									(G)Recordkeeping
									(i)Joint
		rulemakingThe Federal primary financial regulatory agencies
		shall jointly prescribe regulations requiring that financial companies maintain
		such records with respect to qualified financial contracts (including market
		valuations) that the Federal primary financial regulatory agencies determine to
		be necessary or appropriate in order to assist the Corporation as receiver for
		a covered financial company in being able to exercise its rights and fulfill
		its obligations under this paragraph or paragraph (9) or (10).
									(ii)TimeframeThe
		Federal primary financial regulatory agencies shall prescribe joint final or
		interim final regulations not later than 24 months after the date of enactment
		of this Act.
									(iii)Back-Up
		rulemaking authorityIf the Federal primary financial regulatory
		agencies do not prescribe joint final or interim final regulations within the
		time frame in clause (ii), the Chairperson of the Council shall prescribe, in
		consultation with the Corporation, the regulations required by clause
		(i).
									(iv)Categorization
		and tieringThe joint regulations prescribed under clause (i)
		shall, as appropriate, differentiate among financial companies by taking into
		consideration their size, risk, complexity, leverage, frequency and dollar
		amount of qualified financial contracts, interconnectedness to the financial
		system, and any other factors deemed appropriate.
									(9)Transfer of
		qualified financial contracts
								(A)In
		generalIn making any transfer of assets or liabilities of a
		covered financial company in default, which includes any qualified financial
		contract, the Corporation as receiver for such covered financial company shall
		either—
									(i)transfer to one
		financial institution, other than a financial institution for which a
		conservator, receiver, trustee in bankruptcy, or other legal custodian has been
		appointed or which is otherwise the subject of a bankruptcy or insolvency
		proceeding—
										(I)all
		qualified financial contracts between any person or any affiliate of such
		person and the covered financial company in default;
										(II)all
		claims of such person or any affiliate of such person against such covered
		financial company under any such contract (other than any claim which, under
		the terms of any such contract, is subordinated to the claims of general
		unsecured creditors of such company);
										(III)all claims of
		such covered financial company against such person or any affiliate of such
		person under any such contract; and
										(IV)all
		property securing or any other credit enhancement for any contract described in
		subclause (I) or any claim described in subclause (II) or (III) under any such
		contract; or
										(ii)transfer none of
		the qualified financial contracts, claims, property or other credit enhancement
		referred to in clause (i) (with respect to such person and any affiliate of
		such person).
									(B)Transfer to
		foreign bank, financial institution, or branch or agency
		thereofIn transferring any qualified financial contracts and
		related claims and property under subparagraph (A)(i), the Corporation as
		receiver for the covered financial company shall not make such transfer to a
		foreign bank, financial institution organized under the laws of a foreign
		country, or a branch or agency of a foreign bank or financial institution
		unless, under the law applicable to such bank, financial institution, branch or
		agency, to the qualified financial contracts, and to any netting contract, any
		security agreement or arrangement or other credit enhancement related to one or
		more qualified financial contracts, the contractual rights of the parties to
		such qualified financial contracts, netting contracts, security agreements or
		arrangements, or other credit enhancements are enforceable substantially to the
		same extent as permitted under this section.
								(C)Transfer of
		contracts subject to the rules of a clearing organizationIn the
		event that the Corporation as receiver for a financial institution transfers
		any qualified financial contract and related claims, property, or credit
		enhancement pursuant to subparagraph (A)(i) and such contract is cleared by or
		subject to the rules of a clearing organization, the clearing organization
		shall not be required to accept the transferee as a member by virtue of the
		transfer.
								(D)DefinitionsFor
		purposes of this paragraph—
									(i)the
		term financial institution means a broker or dealer, a depository
		institution, a futures commission merchant, a bridge financial company, or any
		other institution determined by the Corporation, by regulation, to be a
		financial institution; and
									(ii)the
		term clearing organization has the same meaning as in section 402
		of the Federal Deposit Insurance Corporation Improvement Act of 1991.
									(10)Notification
		of transfer
								(A)In
		general
									(i)NoticeThe
		Corporation shall provide notice in accordance with clause (ii), if—
										(I)the
		Corporation as receiver for a covered financial company in default or in danger
		of default transfers any assets or liabilities of the covered financial
		company; and
										(II)the
		transfer includes any qualified financial contract.
										(ii)TimingThe
		Corporation as receiver for a covered financial company shall notify any person
		who is a party to any contract described in clause (i) of such transfer not
		later than 5:00 p.m. (eastern time) on the 5th business day following the date
		of the appointment of the Corporation as receiver.
									(B)Certain rights
		not enforceable
									(i)ReceivershipA
		person who is a party to a qualified financial contract with a covered
		financial company may not exercise any right that such person has to terminate,
		liquidate, or net such contract under paragraph (8)(A) solely by reason of or
		incidental to the appointment under this section of the Corporation as receiver
		for the covered financial company (or the insolvency or financial condition of
		the covered financial company for which the Corporation has been appointed as
		receiver)—
										(I)until 5:00 p.m.
		(eastern time) on the 5th business day following the date of the appointment;
		or
										(II)after the person
		has received notice that the contract has been transferred pursuant to
		paragraph (9)(A).
										(ii)NoticeFor
		purposes of this paragraph, the Corporation as receiver for a covered financial
		company shall be deemed to have notified a person who is a party to a qualified
		financial contract with such covered financial company, if the Corporation has
		taken steps reasonably calculated to provide notice to such person by the time
		specified in subparagraph (A).
									(C)Treatment of
		bridge financial companyFor purposes of paragraph (9), a bridge
		financial company shall not be considered to be a covered financial company for
		which a conservator, receiver, trustee in bankruptcy, or other legal custodian
		has been appointed, or which is otherwise the subject of a bankruptcy or
		insolvency proceeding.
								(D)Business day
		definedFor purposes of this paragraph, the term business
		day means any day other than any Saturday, Sunday, or any day on which
		either the New York Stock Exchange or the Federal Reserve Bank of New York is
		closed.
								(11)Disaffirmance
		or repudiation of qualified financial contractsIn exercising the
		rights of disaffirmance or repudiation of the Corporation as receiver with
		respect to any qualified financial contract to which a covered financial
		company is a party, the Corporation shall either—
								(A)disaffirm or
		repudiate all qualified financial contracts between—
									(i)any
		person or any affiliate of such person; and
									(ii)the
		covered financial company in default; or
									(B)disaffirm or
		repudiate none of the qualified financial contracts referred to in subparagraph
		(A) (with respect to such person or any affiliate of such person).
								(12)Certain
		security and customer interests not avoidableNo provision of
		this subsection shall be construed as permitting the avoidance of any—
								(A)legally
		enforceable or perfected security interest in any of the assets of any covered
		financial company, except in accordance with subsection (a)(11); or
								(B)legally
		enforceable interest in customer property, security entitlements in respect of
		assets or property held by the covered financial company for any security
		entitlement holder.
								(13)Authority to
		enforce contracts
								(A)In
		generalThe Corporation, as receiver for a covered financial
		company, may enforce any contract, other than a liability insurance contract of
		a director or officer, a financial institution bond entered into by the covered
		financial company, notwithstanding any provision of the contract providing for
		termination, default, acceleration, or exercise of rights upon, or solely by
		reason of, insolvency, the appointment of or the exercise of rights or powers
		by the Corporation as receiver, the filing of the petition pursuant to section
		202(c)(1), or the issuance of the recommendations or determination, or any
		actions or events occurring in connection therewith or as a result thereof,
		pursuant to section 203.
								(B)Certain rights
		not affectedNo provision of this paragraph may be construed as
		impairing or affecting any right of the Corporation as receiver to enforce or
		recover under a liability insurance contract of a director or officer or
		financial institution bond under other applicable law.
								(C)Consent
		requirement and ipso facto clauses
									(i)In
		generalExcept as otherwise provided by this section, no person
		may exercise any right or power to terminate, accelerate, or declare a default
		under any contract to which the covered financial company is a party (and no
		provision in any such contract providing for such default, termination, or
		acceleration shall be enforceable), or to obtain possession of or exercise
		control over any property of the covered financial company or affect any
		contractual rights of the covered financial company, without the consent of the
		Corporation as receiver for the covered financial company during the 90 day
		period beginning from the appointment of the Corporation as receiver.
									(ii)ExceptionsNo
		provision of this subparagraph shall apply to a director or officer liability
		insurance contract or a financial institution bond, to the rights of parties to
		certain qualified financial contracts pursuant to paragraph (8), or to the
		rights of parties to netting contracts pursuant to subtitle A of title IV of
		the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
		4401 et seq.), or shall be construed as permitting the Corporation as receiver
		to fail to comply with otherwise enforceable provisions of such
		contract.
									(D)Contracts to
		extend creditNotwithstanding any other provision in this title,
		if the Corporation as receiver enforces any contract to extend credit to the
		covered financial company or bridge financial company, any valid and
		enforceable obligation to repay such debt shall be paid by the Corporation as
		receiver, as an administrative expense of the receivership.
								(14)Exception for
		Federal reserve banks and corporation security interestNo
		provision of this subsection shall apply with respect to—
								(A)any extension of
		credit from any Federal reserve bank or the Corporation to any covered
		financial company; or
								(B)any security
		interest in the assets of the covered financial company securing any such
		extension of credit.
								(15)Savings
		clauseThe meanings of terms used in this subsection are
		applicable for purposes of this subsection only, and shall not be construed or
		applied so as to challenge or affect the characterization, definition, or
		treatment of any similar terms under any other statute, regulation, or rule,
		including the Gramm-Leach-Bliley Act, the Legal Certainty for Bank Products Act
		of 2000, the securities laws (as that term is defined in section 3(a)(47) of
		the Securities Exchange Act of 1934), and the Commodity Exchange Act.
							(16)Enforcement of
		contracts guaranteed by the covered financial company
								(A)In
		GeneralThe Corporation, as receiver for a covered financial
		company or as receiver for a subsidiary of a covered financial company
		(including an insured depository institution) shall have the power to enforce
		contracts of subsidiaries or affiliates of the covered financial company, the
		obligations under which are guaranteed or otherwise supported by or linked to
		the covered financial company, notwithstanding any contractual right to cause
		the termination, liquidation, or acceleration of such contracts based solely on
		the insolvency, financial condition, or receivership of the covered financial
		company, if—
									(i)such
		guaranty or other support and all related assets and liabilities are
		transferred to and assumed by a bridge financial company or a third party
		(other than a third party for which a conservator, receiver, trustee in
		bankruptcy, or other legal custodian has been appointed, or which is otherwise
		the subject of a bankruptcy or insolvency proceeding) within the same period of
		time as the Corporation is entitled to transfer the qualified financial
		contracts of such covered financial company; or
									(ii)the
		Corporation, as receiver, otherwise provides adequate protection with respect
		to such obligations.
									(B)Rule of
		constructionFor purposes of this paragraph, a bridge financial
		company shall not be considered to be a third party for which a conservator,
		receiver, trustee in bankruptcy, or other legal custodian has been appointed,
		or which is otherwise the subject of a bankruptcy or insolvency
		proceeding.
								(d)Valuation of
		claims in default
							(1)In
		generalNotwithstanding any other provision of Federal law or the
		law of any State, and regardless of the method utilized by the Corporation for
		a covered financial company, including transactions authorized under subsection
		(h), this subsection shall govern the rights of the creditors of any such
		covered financial company.
							(2)Maximum
		liabilityThe maximum liability of the Corporation, acting as
		receiver for a covered financial company or in any other capacity, to any
		person having a claim against the Corporation as receiver or the covered
		financial company for which the Corporation is appointed shall equal the amount
		that such claimant would have received if—
								(A)the Corporation
		had not been appointed receiver with respect to the covered financial company;
		and
								(B)the covered
		financial company had been liquidated under chapter 7 of the Bankruptcy Code,
		or any similar provision of State insolvency law applicable to the covered
		financial company.
								(3)Special
		provision for orderly liquidation by sipcThe maximum liability
		of the Corporation, acting as receiver or in its corporate capacity for any
		covered broker or dealer to any customer of such covered broker or dealer, with
		respect to customer property of such customer, shall be—
								(A)equal to the
		amount that such customer would have received with respect to such customer
		property in a case initiated by SIPC under the Securities Investor Protection
		Act of 1970 (15 U.S.C. 78aaa et seq.); and
								(B)determined as of
		the close of business on the date on which the Corporation is appointed as
		receiver.
								(4)Additional
		payments authorized
								(A)In
		generalSubject to subsection (o)(1)(E)(ii), the Corporation,
		with the approval of the Secretary, may make additional payments or credit
		additional amounts to or with respect to or for the account of any claimant or
		category of claimants of the covered financial company, if the Corporation
		determines that such payments or credits are necessary or appropriate to
		minimize losses to the Corporation as receiver from the orderly liquidation of
		the covered financial company under this section.
								(B)LimitationNotwithstanding
		any other provision of Federal or State law, or the constitution of any State,
		the Corporation shall not be obligated, as a result of having made any payment
		under subparagraph (A) or credited any amount described in subparagraph (A) to
		or with respect to or for the account of any claimant or category of claimants,
		to make payments to any other claimant or category of claimants.
								(C)Manner of
		paymentThe Corporation may make payments or credit amounts under
		subparagraph (A) directly to the claimants or may make such payments or credit
		such amounts to a company other than a covered financial company or a bridge
		financial company established with respect thereto in order to induce such
		other company to accept liability for such claims.
								(e)Limitation on
		court actionExcept as provided in this title, no court may take
		any action to restrain or affect the exercise of powers or functions of the
		receiver hereunder, and any remedy against the Corporation or receiver shall be
		limited to money damages determined in accordance with this title.
						(f)Liability of
		directors and officers
							(1)In
		generalA director or officer of a covered financial company may
		be held personally liable for monetary damages in any civil action described in
		paragraph (2) by, on behalf of, or at the request or direction of the
		Corporation, which action is prosecuted wholly or partially for the benefit of
		the Corporation—
								(A)acting as
		receiver for such covered financial company;
								(B)acting based upon
		a suit, claim, or cause of action purchased from, assigned by, or otherwise
		conveyed by the Corporation as receiver; or
								(C)acting based upon
		a suit, claim, or cause of action purchased from, assigned by, or otherwise
		conveyed in whole or in part by a covered financial company or its affiliate in
		connection with assistance provided under this title.
								(2)Actions
		coveredParagraph (1) shall apply with respect to actions for
		gross negligence, including any similar conduct or conduct that demonstrates a
		greater disregard of a duty of care (than gross negligence) including
		intentional tortious conduct, as such terms are defined and determined under
		applicable State law.
							(3)Savings
		clauseNothing in this subsection shall impair or affect any
		right of the Corporation under other applicable law.
							(g)DamagesIn
		any proceeding related to any claim against a director, officer, employee,
		agent, attorney, accountant, or appraiser of a covered financial company, or
		any other party employed by or providing services to a covered financial
		company, recoverable damages determined to result from the improvident or
		otherwise improper use or investment of any assets of the covered financial
		company shall include principal losses and appropriate interest.
						(h)Bridge
		financial companies
							(1)Organization
								(A)PurposeThe
		Corporation, as receiver for one or more covered financial companies or in
		anticipation of being appointed receiver for one or more covered financial
		companies, may organize one or more bridge financial companies in accordance
		with this subsection.
								(B)AuthoritiesUpon
		the creation of a bridge financial company under subparagraph (A) with respect
		to a covered financial company, such bridge financial company may—
									(i)assume
		such liabilities (including liabilities associated with any trust or custody
		business, but excluding any liabilities that count as regulatory capital) of
		such covered financial company as the Corporation may, in its discretion,
		determine to be appropriate;
									(ii)purchase such
		assets (including assets associated with any trust or custody business) of such
		covered financial company as the Corporation may, in its discretion, determine
		to be appropriate; and
									(iii)perform any
		other temporary function which the Corporation may, in its discretion,
		prescribe in accordance with this section.
									(2)Charter and
		establishment
								(A)EstablishmentExcept
		as provided in subparagraph (H), where the covered financial company is a
		covered broker or dealer, the Corporation, as receiver for a covered financial
		company, may grant a Federal charter to and approve articles of association for
		one or more bridge financial company or companies, with respect to such covered
		financial company which shall, by operation of law and immediately upon
		issuance of its charter and approval of its articles of association, be
		established and operate in accordance with, and subject to, such charter,
		articles, and this section.
								(B)ManagementUpon
		its establishment, a bridge financial company shall be under the management of
		a board of directors appointed by the Corporation.
								(C)Articles of
		associationThe articles of association and organization
		certificate of a bridge financial company shall have such terms as the
		Corporation may provide, and shall be executed by such representatives as the
		Corporation may designate.
								(D)Terms of
		charter; rights and privilegesSubject to and in accordance with
		the provisions of this subsection, the Corporation shall—
									(i)establish the
		terms of the charter of a bridge financial company and the rights, powers,
		authorities, and privileges of a bridge financial company granted by the
		charter or as an incident thereto; and
									(ii)provide for, and
		establish the terms and conditions governing, the management (including the
		bylaws and the number of directors of the board of directors) and operations of
		the bridge financial company.
									(E)Transfer of
		rights and privileges of covered financial company
									(i)In
		generalNotwithstanding any other provision of Federal or State
		law, the Corporation may provide for a bridge financial company to succeed to
		and assume any rights, powers, authorities, or privileges of the covered
		financial company with respect to which the bridge financial company was
		established and, upon such determination by the Corporation, the bridge
		financial company shall immediately and by operation of law succeed to and
		assume such rights, powers, authorities, and privileges.
									(ii)Effective
		without approvalAny succession to or assumption by a bridge
		financial company of rights, powers, authorities, or privileges of a covered
		financial company under clause (i) or otherwise shall be effective without any
		further approval under Federal or State law, assignment, or consent with
		respect thereto.
									(F)Corporate
		governance and election and designation of body of lawTo the
		extent permitted by the Corporation and consistent with this section and any
		rules, regulations, or directives issued by the Corporation under this section,
		a bridge financial company may elect to follow the corporate governance
		practices and procedures that are applicable to a corporation incorporated
		under the general corporation law of the State of Delaware, or the State of
		incorporation or organization of the covered financial company with respect to
		which the bridge financial company was established, as such law may be amended
		from time to time.
								(G)Capital
									(i)Capital not
		requiredNotwithstanding any other provision of Federal or State
		law, a bridge financial company may, if permitted by the Corporation, operate
		without any capital or surplus, or with such capital or surplus as the
		Corporation may in its discretion determine to be appropriate.
									(ii)No
		contribution by the corporation requiredThe Corporation is not
		required to pay capital into a bridge financial company or to issue any capital
		stock on behalf of a bridge financial company established under this
		subsection.
									(iii)AuthorityIf
		the Corporation determines that such action is advisable, the Corporation may
		cause capital stock or other securities of a bridge financial company
		established with respect to a covered financial company to be issued and
		offered for sale in such amounts and on such terms and conditions as the
		Corporation may, in its discretion, determine.
									(iv)Operating
		funds in lieu of capital and implementation planUpon the
		organization of a bridge financial company, and thereafter as the Corporation
		may, in its discretion, determine to be necessary or advisable, the Corporation
		may make available to the bridge financial company, subject to the plan
		described in subsection (n)(13), funds for the operation of the bridge
		financial company in lieu of capital.
									(H)Bridge brokers
		or dealers
									(i)In
		generalThe Corporation, as receiver for a covered broker or
		dealer, may approve articles of association for one or more bridge financial
		companies with respect to such covered broker or dealer, which bridge financial
		company or companies shall, by operation of law and immediately upon approval
		of its articles of association—
										(I)be
		established and deemed registered with the Commission under the Securities
		Exchange Act of 1934 and a member of SIPC;
										(II)operate in
		accordance with such articles and this section; and
										(III)succeed to any
		and all registrations and memberships of the covered financial company with or
		in any self-regulatory organizations.
										(ii)Other
		requirementsExcept as provided in clause (i), and
		notwithstanding any other provision of this section, the bridge financial
		company shall be subject to the Federal securities laws and all requirements
		with respect to being a member of a self-regulatory organization, unless
		exempted from any such requirements by the Commission, as is necessary or
		appropriate in the public interest or for the protection of investors.
									(iii)Treatment of
		customersExcept as otherwise provided by this title, any
		customer of the covered broker or dealer whose account is transferred to a
		bridge financial company shall have all the rights, privileges, and protections
		under section 205(f) and under the Securities Investor Protection Act of 1970
		(15 U.S.C. 78aaa et seq.), that such customer would have had if the account
		were not transferred from the covered financial company under this
		subparagraph.
									(iv)Operation of
		bridge brokers or dealersNotwithstanding any other provision of
		this title, the Corporation shall not operate any bridge financial company
		created by the Corporation under this title with respect to a covered broker or
		dealer in such a manner as to adversely affect the ability of customers to
		promptly access their customer property in accordance with applicable
		law.
									(3)Interests in
		and assets and obligations of covered financial
		companyNotwithstanding paragraph (1) or (2) or any other
		provision of law—
								(A)a
		bridge financial company shall assume, acquire, or succeed to the assets or
		liabilities of a covered financial company (including the assets or liabilities
		associated with any trust or custody business) only to the extent that such
		assets or liabilities are transferred by the Corporation to the bridge
		financial company in accordance with, and subject to the restrictions set forth
		in, paragraph (1)(B); and
								(B)a
		bridge financial company shall not assume, acquire, or succeed to any
		obligation that a covered financial company for which the Corporation has been
		appointed receiver may have to any shareholder, member, general partner,
		limited partner, or other person with an interest in the equity of the covered
		financial company that arises as a result of the status of that person having
		an equity claim in the covered financial company.
								(4)Bridge
		financial company treated as being in default for certain
		purposesA bridge financial company shall be treated as a covered
		financial company in default at such times and for such purposes as the
		Corporation may, in its discretion, determine.
							(5)Transfer of
		assets and liabilities
								(A)Authority of
		corporationThe Corporation, as receiver for a covered financial
		company, may transfer any assets and liabilities of a covered financial company
		(including any assets or liabilities associated with any trust or custody
		business) to one or more bridge financial companies, in accordance with and
		subject to the restrictions of paragraph (1).
								(B)Subsequent
		transfersAt any time after the establishment of a bridge
		financial company with respect to a covered financial company, the Corporation,
		as receiver, may transfer any assets and liabilities of such covered financial
		company as the Corporation may, in its discretion, determine to be appropriate
		in accordance with and subject to the restrictions of paragraph (1).
								(C)Treatment of
		trust or custody businessFor purposes of this paragraph, the
		trust or custody business, including fiduciary appointments, held by any
		covered financial company is included among its assets and liabilities.
								(D)Effective
		without approvalThe transfer of any assets or liabilities,
		including those associated with any trust or custody business of a covered
		financial company, to a bridge financial company shall be effective without any
		further approval under Federal or State law, assignment, or consent with
		respect thereto.
								(E)Equitable
		treatment of similarly situated creditorsThe Corporation shall
		treat all creditors of a covered financial company that are similarly situated
		under subsection (b)(1), in a similar manner in exercising the authority of the
		Corporation under this subsection to transfer any assets or liabilities of the
		covered financial company to one or more bridge financial companies established
		with respect to such covered financial company, except that the Corporation may
		take any action (including making payments, subject to subsection
		(o)(1)(E)(ii)) that does not comply with this subparagraph, if—
									(i)the
		Corporation determines that such action is necessary—
										(I)to
		maximize the value of the assets of the covered financial company;
										(II)to
		maximize the present value return from the sale or other disposition of the
		assets of the covered financial company; or
										(III)to
		minimize the amount of any loss realized upon the sale or other disposition of
		the assets of the covered financial company; and
										(ii)all
		creditors that are similarly situated under subsection (b)(1) receive not less
		than the amount provided under paragraphs (2) and (3) of subsection (d).
									(F)Limitation on
		transfer of liabilitiesNotwithstanding any other provision of
		law, the aggregate amount of liabilities of a covered financial company that
		are transferred to, or assumed by, a bridge financial company from a covered
		financial company may not exceed the aggregate amount of the assets of the
		covered financial company that are transferred to, or purchased by, the bridge
		financial company from the covered financial company.
								(6)Stay of
		judicial actionAny judicial action to which a bridge financial
		company becomes a party by virtue of its acquisition of any assets or
		assumption of any liabilities of a covered financial company shall be stayed
		from further proceedings for a period of not longer than 45 days (or such
		longer period as may be agreed to upon the consent of all parties) at the
		request of the bridge financial company.
							(7)Agreements
		against interest of the bridge financial companyNo agreement
		that tends to diminish or defeat the interest of the bridge financial company
		in any asset of a covered financial company acquired by the bridge financial
		company shall be valid against the bridge financial company, unless such
		agreement—
								(A)is in
		writing;
								(B)was executed by
		an authorized officer or representative of the covered financial company or
		confirmed in the ordinary course of business by the covered financial company;
		and
								(C)has been on the
		official record of the company, since the time of its execution, or with which,
		the party claiming under the agreement provides documentation of such agreement
		and its authorized execution or confirmation by the covered financial company
		that is acceptable to the receiver.
								(8)No
		Federal status
								(A)Agency
		statusA bridge financial company is not an agency,
		establishment, or instrumentality of the United States.
								(B)Employee
		statusRepresentatives for purposes of paragraph (1)(B),
		directors, officers, employees, or agents of a bridge financial company are
		not, solely by virtue of service in any such capacity, officers or employees of
		the United States. Any employee of the Corporation or of any Federal
		instrumentality who serves at the request of the Corporation as a
		representative for purposes of paragraph (1)(B), director, officer, employee,
		or agent of a bridge financial company shall not—
									(i)solely
		by virtue of service in any such capacity lose any existing status as an
		officer or employee of the United States for purposes of title 5, United States
		Code, or any other provision of law; or
									(ii)receive any
		salary or benefits for service in any such capacity with respect to a bridge
		financial company in addition to such salary or benefits as are obtained
		through employment with the Corporation or such Federal instrumentality.
									(9)Funding
		authorizedThe Corporation may, subject to the plan described in
		subsection (n)(13), provide funding to facilitate any transaction described in
		subparagraph (A), (B), (C), or (D) of paragraph (13) with respect to any bridge
		financial company, or facilitate the acquisition by a bridge financial company
		of any assets, or the assumption of any liabilities, of a covered financial
		company for which the Corporation has been appointed receiver.
							(10)Exempt tax
		statusNotwithstanding any other provision of Federal or State
		law, a bridge financial company, its franchise, property, and income shall be
		exempt from all taxation now or hereafter imposed by the United States, by any
		territory, dependency, or possession thereof, or by any State, county,
		municipality, or local taxing authority.
							(11)Federal agency
		approval; antitrust reviewIf a transaction involving the merger
		or sale of a bridge financial company requires approval by a Federal agency,
		the transaction may not be consummated before the 5th calendar day after the
		date of approval by the Federal agency responsible for such approval with
		respect thereto. If, in connection with any such approval a report on
		competitive factors from the Attorney General is required, the Federal agency
		responsible for such approval shall promptly notify the Attorney General of the
		proposed transaction and the Attorney General shall provide the required report
		within 10 days of the request. If a notification is required under section 7A
		of the Clayton Act with respect to such transaction, the required waiting
		period shall end on the 15th day after the date on which the Attorney General
		and the Federal Trade Commission receive such notification, unless the waiting
		period is terminated earlier under section 7A(b)(2) of the Clayton Act, or
		extended under section 7A(e)(2) of that Act.
							(12)Duration of
		bridge financial companySubject to paragraphs (13) and (14), the
		status of a bridge financial company as such shall terminate at the end of the
		2-year period following the date on which it was granted a charter. The
		Corporation may, in its discretion, extend the status of the bridge financial
		company as such for no more than 3 additional 1-year periods.
							(13)Termination of
		bridge financial company statusThe status of any bridge
		financial company as such shall terminate upon the earliest of—
								(A)the date of the
		merger or consolidation of the bridge financial company with a company that is
		not a bridge financial company;
								(B)at the election
		of the Corporation, the sale of a majority of the capital stock of the bridge
		financial company to a company other than the Corporation and other than
		another bridge financial company;
								(C)the sale of 80
		percent, or more, of the capital stock of the bridge financial company to a
		person other than the Corporation and other than another bridge financial
		company;
								(D)at the election
		of the Corporation, either the assumption of all or substantially all of the
		liabilities of the bridge financial company by a company that is not a bridge
		financial company, or the acquisition of all or substantially all of the assets
		of the bridge financial company by a company that is not a bridge financial
		company, or other entity as permitted under applicable law; and
								(E)the expiration of
		the period provided in paragraph (12), or the earlier dissolution of the bridge
		financial company, as provided in paragraph (15).
								(14)Effect of
		termination events
								(A)Merger or
		consolidationA merger or consolidation, described in paragraph
		(12)(A) shall be conducted in accordance with, and shall have the effect
		provided in, the provisions of applicable law. For the purpose of effecting
		such a merger or consolidation, the bridge financial company shall be treated
		as a corporation organized under the laws of the State of Delaware (unless the
		law of another State has been selected by the bridge financial company in
		accordance with paragraph (2)(F)), and the Corporation shall be treated as the
		sole shareholder thereof, notwithstanding any other provision of State or
		Federal law.
								(B)Charter
		conversionFollowing the sale of a majority of the capital stock
		of the bridge financial company, as provided in paragraph (13)(B), the
		Corporation may amend the charter of the bridge financial company to reflect
		the termination of the status of the bridge financial company as such,
		whereupon the company shall have all of the rights, powers, and privileges
		under its constituent documents and applicable Federal or State law. In
		connection therewith, the Corporation may take such steps as may be necessary
		or convenient to reincorporate the bridge financial company under the laws of a
		State and, notwithstanding any provisions of Federal or State law, such
		State-chartered corporation shall be deemed to succeed by operation of law to
		such rights, titles, powers, and interests of the bridge financial company as
		the Corporation may provide, with the same effect as if the bridge financial
		company had merged with the State-chartered corporation under provisions of the
		corporate laws of such State.
								(C)Sale of
		stockFollowing the sale of 80 percent or more of the capital
		stock of a bridge financial company, as provided in paragraph (13)(C), the
		company shall have all of the rights, powers, and privileges under its
		constituent documents and applicable Federal or State law. In connection
		therewith, the Corporation may take such steps as may be necessary or
		convenient to reincorporate the bridge financial company under the laws of a
		State and, notwithstanding any provisions of Federal or State law, the
		State-chartered corporation shall be deemed to succeed by operation of law to
		such rights, titles, powers and interests of the bridge financial company as
		the Corporation may provide, with the same effect as if the bridge financial
		company had merged with the State-chartered corporation under provisions of the
		corporate laws of such State.
								(D)Assumption of
		liabilities and sale of assetsFollowing the assumption of all or
		substantially all of the liabilities of the bridge financial company, or the
		sale of all or substantially all of the assets of the bridge financial company,
		as provided in paragraph (13)(D), at the election of the Corporation, the
		bridge financial company may retain its status as such for the period provided
		in paragraph (12) or may be dissolved at the election of the
		Corporation.
								(E)Amendments to
		charterFollowing the consummation of a transaction described in
		subparagraph (A), (B), (C), or (D) of paragraph (13), the charter of the
		resulting company shall be amended to reflect the termination of bridge
		financial company status, if appropriate.
								(15)Dissolution of
		bridge financial company
								(A)In
		generalNotwithstanding any other provision of Federal or State
		law, if the status of a bridge financial company as such has not previously
		been terminated by the occurrence of an event specified in subparagraph (A),
		(B), (C), or (D) of paragraph (13)—
									(i)the
		Corporation may, in its discretion, dissolve the bridge financial company in
		accordance with this paragraph at any time; and
									(ii)the
		Corporation shall promptly commence dissolution proceedings in accordance with
		this paragraph upon the expiration of the 2-year period following the date on
		which the bridge financial company was chartered, or any extension thereof, as
		provided in paragraph (12).
									(B)ProceduresThe
		Corporation shall remain the receiver for a bridge financial company for the
		purpose of dissolving the bridge financial company. The Corporation as receiver
		for a bridge financial company shall wind up the affairs of the bridge
		financial company in conformity with the provisions of law relating to the
		liquidation of covered financial companies under this title. With respect to
		any such bridge financial company, the Corporation as receiver shall have all
		the rights, powers, and privileges and shall perform the duties related to the
		exercise of such rights, powers, or privileges granted by law to the
		Corporation as receiver for a covered financial company under this title and,
		notwithstanding any other provision of law, in the exercise of such rights,
		powers, and privileges, the Corporation shall not be subject to the direction
		or supervision of any State agency or other Federal agency.
								(16)Authority to
		obtain credit
								(A)In
		generalA bridge financial company may obtain unsecured credit
		and issue unsecured debt.
								(B)Inability to
		obtain creditIf a bridge financial company is unable to obtain
		unsecured credit or issue unsecured debt, the Corporation may authorize the
		obtaining of credit or the issuance of debt by the bridge financial
		company—
									(i)with
		priority over any or all of the obligations of the bridge financial
		company;
									(ii)secured by a
		lien on property of the bridge financial company that is not otherwise subject
		to a lien; or
									(iii)secured by a
		junior lien on property of the bridge financial company that is subject to a
		lien.
									(C)Limitations
									(i)In
		generalThe Corporation, after notice and a hearing, may
		authorize the obtaining of credit or the issuance of debt by a bridge financial
		company that is secured by a senior or equal lien on property of the bridge
		financial company that is subject to a lien, only if—
										(I)the
		bridge financial company is unable to otherwise obtain such credit or issue
		such debt; and
										(II)there is
		adequate protection of the interest of the holder of the lien on the property
		with respect to which such senior or equal lien is proposed to be
		granted.
										(ii)HearingThe
		hearing required pursuant to this subparagraph shall be before a court of the
		United States, which shall have jurisdiction to conduct such hearing.
									(D)Burden of
		proofIn any hearing under this paragraph, the Corporation has
		the burden of proof on the issue of adequate protection.
								(E)Qualified
		financial contractsNo credit or debt obtained or issued by a
		bridge financial company may contain terms that impair the rights of a
		counterparty to a qualified financial contract upon a default by the bridge
		financial company, other than the priority of such counterparty’s unsecured
		claim (after the exercise of rights) relative to the priority of the bridge
		financial company’s obligations in respect of such credit or debt, unless such
		counterparty consents in writing to any such impairment.
								(17)Effect on
		debts and liensThe reversal or modification on appeal of an
		authorization under this subsection to obtain credit or issue debt, or of a
		grant under this section of a priority or a lien, does not affect the validity
		of any debt so issued, or any priority or lien so granted, to an entity that
		extended such credit in good faith, whether or not such entity knew of the
		pendency of the appeal, unless such authorization and the issuance of such
		debt, or the granting of such priority or lien, were stayed pending
		appeal.
							(i)Sharing
		recordsIf the Corporation has been appointed as receiver for a
		covered financial company, other Federal regulators shall make all records
		relating to the covered financial company available to the Corporation, which
		may be used by the Corporation in any manner that the Corporation determines to
		be appropriate.
						(j)Expedited
		procedures for certain claims
							(1)Time for filing
		notice of appealThe notice of appeal of any order, whether
		interlocutory or final, entered in any case brought by the Corporation against
		a director, officer, employee, agent, attorney, accountant, or appraiser of the
		covered financial company, or any other person employed by or providing
		services to a covered financial company, shall be filed not later than 30 days
		after the date of entry of the order. The hearing of the appeal shall be held
		not later than 120 days after the date of the notice of appeal. The appeal
		shall be decided not later than 180 days after the date of the notice of
		appeal.
							(2)SchedulingThe
		court shall expedite the consideration of any case brought by the Corporation
		against a director, officer, employee, agent, attorney, accountant, or
		appraiser of a covered financial company or any other person employed by or
		providing services to a covered financial company. As far as practicable, the
		court shall give such case priority on its docket.
							(3)Judicial
		discretionThe court may modify the schedule and limitations
		stated in paragraphs (1) and (2) in a particular case, based on a specific
		finding that the ends of justice that would be served by making such a
		modification would outweigh the best interest of the public in having the case
		resolved expeditiously.
							(k)Foreign
		investigationsThe Corporation, as receiver for any covered
		financial company, and for purposes of carrying out any power, authority, or
		duty with respect to a covered financial company—
							(1)may
		request the assistance of any foreign financial authority and provide
		assistance to any foreign financial authority in accordance with section 8(v)
		of the Federal Deposit Insurance Act, as if the covered financial company were
		an insured depository institution, the Corporation were the appropriate Federal
		banking agency for the company, and any foreign financial authority were the
		foreign banking authority; and
							(2)may
		maintain an office to coordinate foreign investigations or investigations on
		behalf of foreign financial authorities.
							(l)Prohibition on
		entering secrecy agreements and protective ordersThe Corporation
		may not enter into any agreement or approve any protective order which
		prohibits the Corporation from disclosing the terms of any settlement of an
		administrative or other action for damages or restitution brought by the
		Corporation in its capacity as receiver for a covered financial company.
						(m)Liquidation of
		certain covered financial companies or bridge financial companies
							(1)In
		generalExcept as specifically provided in this section, and
		notwithstanding any other provision of law, the Corporation, in connection with
		the liquidation of any covered financial company or bridge financial company
		with respect to which the Corporation has been appointed as receiver,
		shall—
								(A)in the case of
		any covered financial company or bridge financial company that is or has a
		subsidiary that is a stockbroker, but is not a member of the Securities
		Investor Protection Corporation, apply the provisions of subchapter III of
		chapter 7 of the Bankruptcy Code, in respect of the distribution to any
		customer of all customer name securities and customer property, as if such
		covered financial company or bridge financial company were a debtor for
		purposes of such subchapter; or
								(B)in the case of
		any covered financial company or bridge financial company that is a commodity
		broker, apply the provisions of subchapter IV of chapter 7 the Bankruptcy Code,
		in respect of the distribution to any customer of all customer property, as if
		such covered financial company or bridge financial company were a debtor for
		purposes of such subchapter.
								(2)DefinitionsFor
		purposes of this subsection—
								(A)the terms
		customer, customer name securities, and
		customer property have the same meanings as in section 741 of
		title 11, United States Code; and
								(B)the terms
		commodity broker and stockbroker have the same
		meanings as in section 101 of the Bankruptcy Code.
								(n)Orderly
		liquidation fund
							(1)EstablishmentThere
		is established in the Treasury of the United States a separate fund to be known
		as the Orderly Liquidation Fund, which shall be available to the
		Corporation to carry out the authorities contained in this title, for the cost
		of actions authorized by this title, including the orderly liquidation of
		covered financial companies, payment of administrative expenses, the payment of
		principal and interest by the Corporation on obligations issued under paragraph
		(9), and the exercise of the authorities of the Corporation under this
		title.
							(2)ProceedsAmounts
		received by the Corporation, including assessments received under subsection
		(o), proceeds of obligations issued under paragraph (9), interest and other
		earnings from investments, and repayments to the Corporation by covered
		financial companies, shall be deposited into the Fund.
							(3)ManagementThe
		Corporation shall manage the Fund in accordance with this subsection and the
		policies and procedures established under section 203(d).
							(4)InvestmentsThe
		Corporation shall invest amounts in the Fund in accordance with paragraph
		(8).
							(5)Target size of
		the fundThe target size of the Fund (in this section referred to
		as target size) shall be $50,000,000,000, adjusted for inflation
		on a periodic basis by the Corporation.
							(6)Initial
		capitalization periodThe Corporation shall impose risk-based
		assessments as provided under subsection (o), during the period beginning one
		year after the date of enactment of this Act and ending on the date on which
		the Fund reaches the target size (in this section referred to as the
		initial capitalization period), provided that the initial
		capitalization period shall be not shorter than 5 years, and not longer than 10
		years, after the date of enactment of this Act. The Corporation, with the
		approval of the Secretary, may extend the initial capitalization period for a
		longer period, as determined necessary by the Corporation, if the Corporation
		is appointed receiver for a covered financial company under this title and the
		Fund incurs a loss before the expiration of such period.
							(7)Maintaining the
		fundUpon the expiration of the initial capitalization period,
		the Corporation shall suspend assessments, except as set forth in subsection
		(o)(1).
							(8)InvestmentsAt
		the request of the Corporation, the Secretary may invest such portion of
		amounts held in the Fund that are not, in the judgment of the Corporation,
		required to meet the current needs of the Corporation, in obligations of the
		United States having suitable maturities, as determined by the Corporation. The
		interest on and the proceeds from the sale or redemption of such obligations
		shall be credited to the Fund.
							(9)Authority to
		issue obligations
								(A)Corporation
		authorized to issue obligationsUpon appointment by the Secretary
		of the Corporation as receiver for a covered financial company, the Corporation
		is authorized to issue obligations to the Secretary.
								(B)Secretary
		authorized to purchase obligationsThe Secretary may, under such
		terms and conditions as the Secretary may require, purchase or agree to
		purchase any obligations issued under subparagraph (A), and for such purpose,
		the Secretary is authorized to use as a public debt transaction the proceeds of
		the sale of any securities issued under chapter 31 of title 31, United States
		Code, and the purposes for which securities may be issued under chapter 31 of
		title 31, United States Code, are extended to include such purchases.
								(C)Interest
		rateEach purchase of obligations by the Secretary under this
		paragraph shall be upon such terms and conditions as to yield a return at a
		rate determined by the Secretary, taking into consideration the current average
		yield on outstanding marketable obligations of the United States of comparable
		maturity.
								(D)Secretary
		authorized to sell obligationsThe Secretary may sell, upon such
		terms and conditions as the Secretary shall determine, any of the obligations
		acquired under this paragraph.
								(E)Public debt
		transactionsAll purchases and sales by the Secretary of such
		obligations under this paragraph shall be treated as public debt transactions
		of the United States, and the proceeds from the sale of any obligations
		acquired by the Secretary under this paragraph shall be deposited into the
		Treasury of the United States as miscellaneous receipts.
								(10)Maximum
		obligation limitationThe Corporation may not, in connection with
		the orderly liquidation of a covered financial company, issue or incur any
		obligation, if, after issuing or incurring the obligation, the aggregate amount
		of such obligations outstanding under this subsection would exceed the sum
		of—
								(A)the amount of
		cash or the cash equivalents held by the Fund; and
								(B)the amount that
		is equal to 90 percent of the fair value of assets from each covered financial
		company that are available to repay the Corporation.
								(11)RulemakingThe
		Corporation and the Secretary shall jointly, in consultation with the Council,
		prescribe regulations governing the calculation of the maximum obligation
		limitation defined in this paragraph.
							(12)Reliance on
		private sector fundingThe Corporation may exercise its authority
		under paragraph (9) only after the cash and cash equivalents held by the Fund
		have been drawn down to facilitate the orderly liquidation of a covered
		financial company.
							(13)Rule of
		construction
								(A)In
		generalNothing in this section shall be construed to affect the
		authority of the Corporation under subsection (a) or (b) of section 14 or
		section 15(c)(5) of the Federal Deposit Insurance Act (12 U.S.C. 1824,
		1825(c)(5)), the management of the Deposit Insurance Fund by the Corporation,
		or the resolution of insured depository institutions, provided that—
									(i)none of the
		authorities contained in this title shall be used to assist the Deposit
		Insurance Fund with any of the other responsibilities of the Corporation under
		applicable law other than this title; and
									(ii)the authorities
		of the Corporation relating to the Deposit Insurance Fund, or any other
		responsibilities of the Corporation, shall not be used to assist a covered
		financial company pursuant to this title.
									(B)ValuationFor
		purposes of determining the amount of obligations under this subsection—
									(i)the
		Corporation shall include as an obligation any contingent liability of the
		Corporation pursuant to this title; and
									(ii)the
		Corporation shall value any contingent liability at its expected cost to the
		Corporation.
									(14)Orderly
		liquidation planAmounts in the Fund shall be available to the
		Corporation with regard to a covered financial company for which the
		Corporation is appointed receiver after the Corporation has developed an
		orderly liquidation plan that is acceptable to the Secretary with regard to
		such covered financial company, including the provision and use of funds under
		section 204(d) and subsection (h)(2)(G)(iv) and (h)(9) of this section. The
		Corporation may, at any time, amend any orderly liquidation plan approved by
		the Secretary with the concurrence of the Secretary.
							(o)Assessments
							(1)Risk-based
		assessments
								(A)Assessments to
		capitalize the fund
									(i)In
		generalExcept as provided under subparagraph (C)(ii), the
		Corporation shall impose risk-based assessments on eligible financial companies
		to capitalize the Fund during the initial capitalization period, taking into
		account the considerations set forth in paragraph (4).
									(ii)Suspension of
		assessmentsThe Corporation shall suspend the imposition of
		assessments under clause (i) following a determination by the Corporation that
		the Fund has reached the target size described in subsection (n).
									(B)Eligible
		financial companies definedFor purposes of this subsection, the
		term eligible financial company means any bank holding company
		with total consolidated assets equal to or greater than $50,000,000,000 and any
		nonbank financial company supervised by the Board of Governors.
								(C)Additional
		assessmentsThe Corporation shall charge one or more risk-based
		assessments in accordance with the provisions of subparagraph (E), if—
									(i)the
		Fund falls below the target size after the initial capitalization period, in
		order to restore the Fund to the target size over a period of time determined
		by the Corporation;
									(ii)the
		Corporation is appointed receiver for a covered financial company and the Fund
		incurs a loss during the initial capitalization period with respect to that
		covered financial company; or
									(iii)such
		assessments are necessary to pay in full the obligations issued by the
		Corporation to the Secretary within 60 months of the date of issuance of such
		obligations.
									(D)Extensions
		authorizedThe Corporation may, with the approval of the
		Secretary, extend the time period under subparagraph (C)(iii), if the
		Corporation determines that an extension is necessary to avoid a serious
		adverse effect on the financial system of the United States.
								(E)Application of
		additional assessmentsTo meet the requirements of subparagraph
		(C), the Corporation shall, taking into account the considerations set forth in
		paragraph (4), impose assessments—
									(i)on—
										(I)eligible
		financial companies; and
										(II)financial
		companies with total consolidated assets over $50,000,000,000 that are not
		eligible financial companies; and
										(ii)at a
		substantially higher rate than otherwise would be assessed on any financial
		company that received payments or credit pursuant to subsection (b)(4), (d)(4),
		or (h)(5)(E).
									(F)New eligible
		financial companiesThe Corporation shall impose an assessment,
		in an amount determined by the Corporation in consultation with the Secretary
		and taking into account the considerations set forth in paragraph (4), on any
		company that becomes an eligible financial company after the initial
		capitalization period.
								(2)Graduated
		assessment rateThe Corporation shall impose assessments on a
		graduated basis, with financial companies having greater assets being assessed
		at a higher rate.
							(3)Notification
		and paymentThe Corporation shall notify each financial company
		of that company's assessment under this subsection. Any financial company
		subject to assessment under this subsection shall pay such assessment in
		accordance with the regulations prescribed pursuant to paragraph (6).
							(4)Risk-based
		assessment considerationsIn imposing assessments under this
		subsection, the Corporation shall—
								(A)take into account
		economic conditions generally affecting financial companies, so as to allow
		assessments to be lower during less favorable economic conditions;
								(B)take into account
		any assessments imposed on—
									(i)an
		insured depository institution subsidiary of a financial company pursuant to
		section 7 or section 13(c)(4)(G) of the Federal Deposit Insurance Act (12
		U.S.C. 1817, 1823(c)(4)(G));
									(ii)a
		financial company or subsidiary of such company that is a member of SIPC
		pursuant to section 4 of the Securities Investor Protection Act of 1970 (15
		U.S.C. 78ddd); and
									(iii)a
		financial company or subsidiary of such company that is an insurance company
		pursuant to applicable State law to cover (or reimburse payments made to cover)
		the costs of rehabilitation, liquidation, or other State insolvency proceeding
		with respect to one or more insurance companies;
									(C)take into account
		the financial condition of the financial company, including the extent and type
		of off-balance-sheet exposures of the financial company;
								(D)take into account
		the risks presented by the financial company to the financial stability of the
		United States economy;
								(E)take into account
		the extent to which the financial company or group of financial companies has
		benefitted, or likely would benefit, from the orderly liquidation of a covered
		financial company and the use of the Fund under this title;
								(F)distinguish among
		different classes of assets or different types of financial companies
		(including distinguishing among different types of financial companies, based
		on their levels of capital and leverage) in order to establish comparable
		assessment bases among financial companies subject to this subsection;
								(G)establish the
		parameters for the graduated assessment requirement in paragraph (2);
		and
								(H)take into account
		such other factors as the Corporation deems appropriate.
								(5)Collection of
		informationThe Corporation may impose on covered financial
		companies such collection of information requirements as the Corporation deems
		necessary to carry out this subsection after the appointment of the Corporation
		as receiver under this title.
							(6)Rulemaking
								(A)In
		generalThe Corporation shall, in consultation with the Secretary
		and the Council, prescribe regulations to carry out this subsection.
								(B)Equitable
		treatmentThe regulations prescribed under subparagraph (A) shall
		take into account the differences in risks posed to the financial stability of
		the United States by financial companies, the differences in the liability
		structures of financial companies, and the different bases for other
		assessments that such financial companies may be required to pay, to ensure
		that assessed financial companies are treated equitably and that assessments
		under this subsection reflect such differences.
								(p)Unenforceability
		of certain agreements
							(1)In
		generalNo provision described in paragraph (2) shall be
		enforceable against or impose any liability on any person, as such enforcement
		or liability shall be contrary to public policy.
							(2)Prohibited
		provisionsA provision described in this paragraph is any term
		contained in any existing or future standstill, confidentiality, or other
		agreement that, directly or indirectly—
								(A)affects,
		restricts, or limits the ability of any person to offer to acquire or
		acquire;
								(B)prohibits any
		person from offering to acquire or acquiring; or
								(C)prohibits any
		person from using any previously disclosed information in connection with any
		such offer to acquire or acquisition of,
								all or part of
		any covered financial company, including any liabilities, assets, or interest
		therein, in connection with any transaction in which the Corporation exercises
		its authority under this title.(q)Other
		exemptions
							(1)In
		generalWhen acting as a receiver under this title—
								(A)the Corporation,
		including its franchise, its capital, reserves and surplus, and its income,
		shall be exempt from all taxation imposed by any State, county, municipality,
		or local taxing authority, except that any real property of the Corporation
		shall be subject to State, territorial, county, municipal, or local taxation to
		the same extent according to its value as other real property is taxed, except
		that, notwithstanding the failure of any person to challenge an assessment
		under State law of the value of such property, such value, and the tax thereon,
		shall be determined as of the period for which such tax is imposed;
								(B)no property of
		the Corporation shall be subject to levy, attachment, garnishment, foreclosure,
		or sale without the consent of the Corporation, nor shall any involuntary lien
		attach to the property of the Corporation; and
								(C)the Corporation
		shall not be liable for any amounts in the nature of penalties or fines,
		including those arising from the failure of any person to pay any real
		property, personal property, probate, or recording tax or any recording or
		filing fees when due; and
								(D)the Corporation
		shall be exempt from all prosecution by the United States or any State, county,
		municipality, or local authority for any criminal offense arising under
		Federal, State, county, municipal, or local law, which was allegedly committed
		by the covered financial company, or persons acting on behalf of the covered
		financial company, prior to the appointment of the Corporation as
		receiver.
								(2)LimitationParagraph
		(1) shall not apply with respect to any tax imposed (or other amount arising)
		under the Internal Revenue Code of 1986.
							(r)Certain sales
		of assets prohibited
							(1)Persons who
		engaged in improper conduct with, or caused losses to, covered financial
		companiesThe Corporation shall prescribe regulations which, at a
		minimum, shall prohibit the sale of assets of a covered financial company by
		the Corporation to—
								(A)any person
		who—
									(i)has
		defaulted, or was a member of a partnership or an officer or director of a
		corporation that has defaulted, on 1 or more obligations, the aggregate amount
		of which exceeds $1,000,000, to such covered financial company;
									(ii)has
		been found to have engaged in fraudulent activity in connection with any
		obligation referred to in clause (i); and
									(iii)proposes to
		purchase any such asset in whole or in part through the use of the proceeds of
		a loan or advance of credit from the Corporation or from any covered financial
		company;
									(B)any person who
		participated, as an officer or director of such covered financial company or of
		any affiliate of such company, in a material way in any transaction that
		resulted in a substantial loss to such covered financial company; or
								(C)any person who
		has demonstrated a pattern or practice of defalcation regarding obligations to
		such covered financial company.
								(2)Convicted
		debtorsExcept as provided in paragraph (3), a person may not
		purchase any asset of such institution from the receiver, if that
		person—
								(A)has been
		convicted of an offense under section 215, 656, 657, 1005, 1006, 1007, 1008,
		1014, 1032, 1341, 1343, or 1344 of title 18, United States Code, or of
		conspiring to commit such an offense, affecting any covered financial company;
		and
								(B)is in default on
		any loan or other extension of credit from such covered financial company
		which, if not paid, will cause substantial loss to the Fund or the
		Corporation.
								(3)Settlement of
		claimsParagraphs (1) and (2) shall not apply to the sale or
		transfer by the Corporation of any asset of any covered financial company to
		any person, if the sale or transfer of the asset resolves or settles, or is
		part of the resolution or settlement, of 1 or more claims that have been, or
		could have been, asserted by the Corporation against the person.
							(4)Definition of
		defaultFor purposes of this subsection, the term
		default means a failure to comply with the terms of a loan or
		other obligation to such an extent that the property securing the obligation is
		foreclosed upon.
							211.Miscellaneous
		provisions
						(a)Clarification
		of prohibition regarding concealment of assets from receiver or liquidating
		agentSection 1032(1) of title 18, United States Code, is amended
		by inserting the Federal Deposit Insurance Corporation acting as
		receiver for a covered financial company, in accordance with title II of the
		Restoring American Financial Stability Act of 2010, before or
		the National Credit.
						(b)Conforming
		amendmentSection 1032 of title 18, United States Code, is
		amended in the section heading, by striking of financial
		institution.
						(c)Federal deposit
		insurance corporation improvement Act of 1991Section 403(a) of
		the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
		4403(a)) is amended by inserting section 210(c) of the Restoring
		American Financial Stability Act of 2010, section 1367 of the Federal Housing
		Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
		4617(d)), after section 11(e) of the Federal Deposit Insurance
		Act,.
						IIITransfer of
		powers to the Comptroller of the Currency, the Corporation, and the Board of
		Governors
					300.Short
		titleThis title may be cited
		as the Enhancing Financial Institution Safety and Soundness Act of
		2010.
					301.PurposesThe purposes of this title are—
						(1)to
		provide for the safe and sound operation of the banking system of the United
		States;
						(2)to
		preserve and protect the dual system of Federal and State-chartered depository
		institutions;
						(3)to
		ensure the fair and appropriate supervision of each depository institution,
		regardless of the size or type of charter of the depository institution;
		and
						(4)to
		streamline and rationalize the supervision of depository institutions and the
		holding companies of depository institutions.
						302.DefinitionIn this title, the term transferred
		employee means, as the context requires, an employee transferred to the
		Office of the Comptroller of the Currency or the Corporation under section
		322.
					ATransfer of
		powers and duties
						311.Transfer
		date
							(a)Transfer
		dateExcept as provided in subsection (b), the term
		transfer date means the date that is 1 year after the date of
		enactment of this Act.
							(b)Extension
		permitted
								(1)Notice
		requiredThe Secretary, in consultation with the Comptroller of
		the Currency, the Director of the Office of Thrift Supervision, the Chairman of
		the Board of Governors, and the Chairperson of the Corporation, may extend the
		period under subsection (a) and designate a transfer date that is not later
		than 18 months after the date of enactment of this Act, if the Secretary
		transmits to the Committee on Banking, Housing, and Urban Affairs of the Senate
		and the Committee on Financial Services of the House of Representatives—
									(A)a
		written determination that commencement of the orderly process to implement
		this title is not feasible by the date that is 1 year after the date of
		enactment of this Act;
									(B)an explanation of
		why an extension is necessary to commence the process of orderly implementation
		of this title;
									(C)the transfer date
		designated under this subsection; and
									(D)a
		description of the steps that will be taken to initiate the process of an
		orderly and timely implementation of this title within the extended time
		period.
									(2)Publication of
		noticeNot later than 270 days after the date of enactment of
		this Act, the Secretary shall publish in the Federal Register notice of any
		transfer date designated under paragraph (1).
								312.Powers and
		duties transferred
							(a)Effective
		dateThis section, and the amendments made by this section, shall
		take effect on the transfer date.
							(b)Functions of
		the Office of Thrift Supervision
								(1)Savings and
		loan holding company functions transferred
									(A)Board of
		GovernorsThere are transferred to the Board of Governors all
		functions of the Office of Thrift Supervision and the Director of the Office of
		Thrift Supervision (including the authority to issue orders) relating
		to—
										(i)the
		supervision of—
											(I)any
		savings and loan holding company—
												(aa)having
		$50,000,000,000 or more in total consolidated assets; or
												(bb)that is
		a foreign bank; and
												(II)any
		subsidiary (other than a depository institution) of a savings and loan holding
		company described in subclause (I); and
											(ii)all
		rulemaking authority of the Office of Thrift Supervision and the Director of
		the Office of Thrift Supervision relating to savings and loan holding
		companies.
										(B)Comptroller of
		the CurrencyExcept as provided in subparagraph (A), there are
		transferred to the Office of the Comptroller of the Currency all functions of
		the Office of Thrift Supervision and the Director of the Office of Thrift
		Supervision (including the authority to issue orders) relating to the
		supervision of—
										(i)any
		savings and loan holding company (other than a foreign bank)—
											(I)having less than
		$50,000,000,000 in total consolidated assets; and
											(II)having—
												(aa)a
		subsidiary that is an insured depository institution, if all such insured
		depository institutions are Federal depository institutions; or
												(bb)a
		subsidiary that is a Federal depository institution and a subsidiary that is a
		State depository institution, if the total consolidated assets of all
		subsidiaries that are Federal depository institutions exceed the total
		consolidated assets of all subsidiaries that are State depository institutions;
		and
												(ii)any
		subsidiary (other than a depository institution) of a savings and loan holding
		company described in clause (i).
										(C)CorporationExcept
		as provided in subparagraph (A), there are transferred to the Corporation all
		functions of the Office of Thrift Supervision and the Director of the Office of
		Thrift Supervision (including the authority to issue orders) relating to the
		supervision of—
										(i)any
		savings and loan holding company (other than a foreign bank)—
											(I)having less than
		$50,000,000,000 in total consolidated assets; and
											(II)having—
												(aa)a
		subsidiary that is an insured depository institution, if all such insured
		depository institutions are State depository institutions; or
												(bb)a
		subsidiary that is a Federal depository institution and a subsidiary that is a
		State depository institution, if the total consolidated assets of all
		subsidiaries that are State depository institutions exceed the total
		consolidated assets of all subsidiaries that are Federal depository
		institutions; and
												(ii)any
		subsidiary (other than a depository institution) of a savings and loan holding
		company described in clause (i).
										(2)All other
		functions transferred
									(A)Board of
		GovernorsAll rulemaking authority of the Office of Thrift
		Supervision and the Director of the Office of Thrift Supervision under section
		11 of the Home Owners’ Loan Act (12 U.S.C. 1468) relating to transactions with
		affiliates and extensions of credit to executive officers, directors, and
		principal shareholders is transferred to the Board of Governors.
									(B)Comptroller of
		the CurrencyExcept as provided in subparagraph (A), there are
		transferred to the Comptroller of the Currency all functions of the Office of
		Thrift Supervision and the Director of the Office of Thrift Supervision
		relating to Federal savings associations.
									(C)CorporationExcept
		as provided in paragraph (1), all functions of the Office of Thrift Supervision
		and the Director of the Office of Thrift Supervision relating to State savings
		associations are transferred to the Corporation.
									(D)Comptroller of
		the Currency and the CorporationAll rulemaking authority of the
		Office of Thrift Supervision and the Director of the Office of Thrift
		Supervision relating to savings associations is transferred to, and shall be
		exercised jointly by, the Comptroller of the Currency and the
		Corporation.
									(c)Certain
		functions of the board of governors
								(1)Bank holding
		company functions transferred
									(A)Comptroller of
		the CurrencyExcept as provided in subparagraph (C), there are
		transferred to the Office of the Comptroller of the Currency all functions of
		the Board of Governors (including any Federal reserve bank) relating to the
		supervision of—
										(i)any
		bank holding company (other than a foreign bank)—
											(I)having less than
		$50,000,000,000 in total consolidated assets; and
											(II)having—
												(aa)a
		subsidiary that is an insured depository institution, if all such insured
		depository institutions are Federal depository institutions; or
												(bb)a
		subsidiary that is a Federal depository institution and a subsidiary that is a
		State depository institution, if the total consolidated assets of all
		subsidiaries that are Federal depository institutions exceed the total
		consolidated assets of all subsidiaries that are State depository institutions;
		and
												(ii)any
		subsidiary (other than a depository institution) of a bank holding company that
		is described in clause (i).
										(B)CorporationExcept
		as provided in subparagraph (C), there are transferred to the Corporation all
		functions of the Board of Governors (including any Federal reserve bank)
		relating to the supervision of—
										(i)any
		bank holding company (other than a foreign bank)—
											(I)having less than
		$50,000,000,000 in total consolidated assets; and
											(II)having—
												(aa)a
		subsidiary that is an insured depository institution, if all such insured
		depository institutions are State depository institutions; or
												(bb)a
		subsidiary that is a Federal depository institution and a subsidiary that is a
		State depository institution, if the total consolidated assets of all
		subsidiaries that are State depository institutions exceed the total
		consolidated assets of all subsidiaries that are Federal depository
		institutions; and
												(ii)any
		subsidiary (other than a depository institution) of a bank holding company that
		is described in clause (i).
										(C)Rulemaking
		authorityNo rulemaking authority of the Board of Governors is
		transferred to the Office of the Comptroller of the Currency or the Corporation
		under this paragraph.
									(2)Other functions
		transferredThere are transferred to the Corporation all
		functions (other than rulemaking authority under the Federal Reserve Act) of
		the Board of Governors (and any Federal reserve bank) relating to the
		supervision of insured State member banks.
								(d)Conforming
		amendments
								(1)Federal deposit
		insurance ActSection 3(q) of the Federal Deposit Insurance Act
		(12 U.S.C. 1813(q)) is amended by striking paragraphs (1) through (4) and
		inserting the following:
									
										(1)the Office of the
		  Comptroller of the Currency, in the case of—
											(A)any national
		  banking association;
											(B)any Federal
		  branch or agency of a foreign bank;
											(C)any bank holding
		  company (other than a foreign bank)—
												(i)having less than
		  $50,000,000,000 in total consolidated assets; and
												(ii)having—
													(I)a
		  subsidiary that is an insured depository institution, if all such insured
		  depository institutions are Federal depository institutions; or
													(II)a
		  subsidiary that is a Federal depository institution and a subsidiary that is a
		  State depository institution, if the total consolidated assets of all
		  subsidiaries that are Federal depository institutions exceed the total
		  consolidated assets of all subsidiaries that are State depository
		  institutions;
													(D)any subsidiary
		  (other than a depository institution) of a bank holding company that is
		  described in subparagraph (C);
											(E)any Federal
		  savings association;
											(F)any savings and
		  loan holding company (other than a foreign bank)—
												(i)having less than
		  $50,000,000,000 in total consolidated assets; and
												(ii)having—
													(I)a
		  subsidiary that is an insured depository institution, if all such insured
		  depository institutions are Federal depository institutions; or
													(II)a
		  subsidiary that is a Federal depository institution and a subsidiary that is a
		  State depository institution, if the total consolidated assets of all
		  subsidiaries that are Federal depository institutions exceed the total
		  consolidated assets of all subsidiaries that are State depository institutions;
		  and
													(G)any subsidiary
		  (other than a depository institution) of a savings and loan holding company
		  that is described in subparagraph (F);
											(2)the Federal
		  Deposit Insurance Corporation, in the case of—
											(A)any insured State
		  bank;
											(B)any foreign bank
		  having an insured branch;
											(C)any State savings
		  association;
											(D)any bank holding
		  company (other than a foreign bank)—
												(i)having less than
		  $50,000,000,000 in total consolidated assets; and
												(ii)having—
													(I)a
		  subsidiary that is an insured depository institution, if all such insured
		  depository institutions are State depository institutions; or
													(II)a
		  subsidiary that is a Federal depository institution and a subsidiary that is a
		  State depository institution, if the total consolidated assets of all
		  subsidiaries that are State depository institutions exceed the total
		  consolidated assets of all subsidiaries that are Federal depository
		  institutions;
													(E)any subsidiary
		  (other than a depository institution) of a bank holding company that is
		  described in subparagraph (D);
											(F)any savings and
		  loan holding company (other than a foreign bank)—
												(i)having less than
		  $50,000,000,000 in total consolidated assets; and
												(ii)having—
													(I)a
		  subsidiary that is an insured depository institution, if all such insured
		  depository institutions are State depository institutions; or
													(II)a
		  subsidiary that is a Federal depository institution and a subsidiary that is a
		  State depository institution, if the total consolidated assets of all
		  subsidiaries that are State depository institutions exceed the total
		  consolidated assets of all subsidiaries that are Federal depository
		  institutions; and
													(G)any subsidiary
		  (other than a depository institution) of a savings and loan holding company
		  that is described in subparagraph (F);
											(3)the Board of
		  Governors of the Federal Reserve System, in the case of—
											(A)any noninsured
		  State member bank;
											(B)any branch or
		  agency of a foreign bank with respect to any provision of the Federal Reserve
		  Act which is made applicable under the International Banking Act of
		  1978;
											(C)any foreign bank
		  which does not operate an insured branch;
											(D)any agency or
		  commercial lending company other than a Federal agency;
											(E)supervisory or
		  regulatory proceedings arising from the authority given to the Board of
		  Governors under section 7(c)(1) of the International Banking Act of 1978,
		  including such proceedings under the Financial Institutions Supervisory Act of
		  1966;
											(F)any bank holding
		  company having total consolidated assets of $50,000,000,000 or more, any bank
		  holding company that is a foreign bank, and any subsidiary (other than a
		  depository institution) of such a bank holding company; and
											(G)any savings and
		  loan holding company having total consolidated assets of $50,000,000,000 or
		  more, any savings and loan holding company that is a foreign bank, and any
		  subsidiary (other than a depository institution) of such a savings and loan
		  holding
		  company.
											.
								(2)Certain
		references in the bank holding company Act of 1956
									(A)Comptroller of
		the CurrencyOn or after the transfer date, in the case of a bank
		holding company described in section 3(q)(1)(C) of the Federal Deposit
		Insurance Act, as amended by this Act, any reference in the Bank Holding
		Company Act of 1956 (12 U.S.C. 1841 et seq.) to the Board of Governors shall be
		deemed to be a reference to the Office of the Comptroller of the
		Currency.
									(B)CorporationOn
		or after the transfer date, in the case of a bank holding company described in
		section 3(q)(2)(D) of the Federal Deposit Insurance Act, as amended by this
		Act, any reference in the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et
		seq.) to the Board of Governors shall be deemed to be a reference to the
		Corporation.
									(C)Rule of
		constructionNotwithstanding subparagraph (A) or (B), the Board
		of Governors shall retain all rulemaking authority under the Bank Holding
		Company Act of 1956 (12 U.S.C. 1841 et seq.).
									(3)Consultation in
		holding company rulemaking
									(A)Bank holding
		companiesSection 5 of the Bank Holding Company Act of 1956 (12
		U.S.C. 1844) is amended by adding at the end the following:
										
											(h)Consultation in
		  rulemakingBefore proposing or adopting regulations under this
		  Act that apply to bank holding companies having less than $50,000,000,000 in
		  total consolidated assets, the Board of Governors shall consult with the
		  Comptroller of the Currency and the Federal Deposit Insurance Corporation as to
		  the terms of such
		  regulations.
											.
									(B)Savings and
		loan holding companies
										(i)Home
		Owners' Loan ActSection 10 of the Home Owners' Loan Act (12
		U.S.C. 1467a) is amended by adding at the end the following:
											
												(u)Consultation in
		  rulemakingBefore proposing or adopting regulations under this
		  section that apply to savings and loan holding companies having less than
		  $50,000,000,000 in total consolidated assets, the Board of Governors shall
		  consult with the Comptroller of the Currency and the Federal Deposit Insurance
		  Corporation as to the terms of such
		  regulations.
												.
										(ii)Federal
		deposit insurance actSection 19 of the Federal Deposit Insurance
		Act (12 U.S.C. 1829) is amended—
											(I)in
		subsection (d)(2), by inserting , in consultation with the Corporation
		and the Comptroller of the Currency, after System;
		and
											(II)in
		subsection (e)(2), by striking Director of the Office of Thrift
		Supervision and inserting Board of Governors of the Federal
		Reserve System, in consultation with the Corporation and the Comptroller of the
		Currency,.
											(4)Federal Deposit
		Insurance Act
									(A)ApplicationSection
		8(b)(3) of the Federal Deposit Insurance Act (12 U.S.C. 1818(b)(3)) is amended
		to read as follows:
										
											(3)Application to bank holding
		  companies, savings and loan holding companies, and edge and agreement
		  corporations
												(A)ApplicationThis
		  subsection, subsections (c) through (s) and subsection (u) of this section, and
		  section 50 shall apply to—
													(i)any bank holding company, and any
		  subsidiary (other than a bank) of a bank holding company, as those terms are
		  defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841),
		  as if such company or subsidiary was an insured depository institution for
		  which the appropriate Federal banking agency for the bank holding company was
		  the appropriate Federal banking agency;
													(ii)any savings and loan holding
		  company, and any subsidiary (other than a depository institution) of a savings
		  and loan holding company, as those terms are defined in section 10 of the Home
		  Owners’ Loan Act (12 U.S.C. 1467a), as if such company or subsidiary was an
		  insured depository institution for which the appropriate Federal banking agency
		  for the savings and loan holding company was the appropriate Federal banking
		  agency; and
													(iii)any organization organized and
		  operated under section 25A of the Federal Reserve Act (12 U.S.C. 611 et seq.)
		  or operating under section 25 of the Federal Reserve Act (12 U.S.C. 601 et
		  seq.) and any noninsured State member bank, as if such organization was a bank
		  holding company for which the Board of Governors of the Federal Reserve System
		  was the appropriate Federal banking agency.
													(B)Rule of
		  constructionNothing in this paragraph may be construed to alter
		  or affect the authority of an appropriate Federal banking agency to initiate
		  enforcement proceedings, issue directives, or take other remedial action under
		  any other provision of
		  law.
												.
									(B)Conforming
		amendmentSection 8(b)(9) of the Federal Deposit Insurance Act
		(12 U.S.C. 1818(b)(9)) is amended to read as follows:
										
											(9)[Reserved].
											.
									(e)Determination
		of total consolidated assets
								(1)Regulations
									(A)In
		generalNot later than 180 days after the date of enactment of
		this Act, the Office of the Comptroller of the Currency, the Corporation, and
		the Board of Governors, in order to avoid disruptive transfers of regulatory
		responsibility, shall issue joint regulations that specify—
										(i)the
		source of data for determining the total consolidated assets of a depository
		institution, bank holding company, or savings and loan holding company for
		purposes of this Act, and the amendments made by this Act, including the
		amendments to section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
		1813(q)); and
										(ii)the
		interval and frequency at which the total consolidated assets of a depository
		institution, bank holding company, or savings and loan holding company will be
		determined.
										(B)ContentThe
		regulations issued under subparagraph (A)—
										(i)shall
		use information contained in the reports described in paragraph (2), other
		regulatory reports, audited financial statements, or other comparable
		sources;
										(ii)shall
		establish the frequency with which the total consolidated assets of depository
		institutions, bank holding companies, and savings and loan companies are
		determined, at an interval that—
											(I)avoids undue
		disruption in regulatory oversight;
											(II)facilitates
		nondisruptive transfers of regulatory responsibility; and
											(III)is
		not shorter than 2 years; and
											(iii)may
		provide for more frequent determinations of the total consolidated assets of a
		depository institution, bank holding company, or savings and loan holding
		company, to take into account a transaction outside the ordinary course of
		business, including a merger, acquisition, or other circumstance, as determined
		jointly by the Office of the Comptroller of the Currency, the Corporation, and
		the Board of Governors, by rule.
										(2)Interim
		provisionsUntil the date on which final regulations issued under
		paragraph (1) are effective, for purposes this Act, and the amendments made by
		this Act, including the amendments to section 3(q) of the Federal Deposit
		Insurance Act (12 U.S.C. 1813(q)), the total consolidated assets of—
									(A)a
		depository institution shall be determined by reference to the total
		consolidated assets reported in the most recent Consolidated Report of Income
		and Condition or Thrift Financial Report (or any successor thereto) filed by
		the depository institution with the Corporation or the Office of Thrift
		Supervision before the transfer date;
									(B)a
		bank holding company shall be determined by reference to the total consolidated
		assets reported in the most recent Consolidated Financial Statements for Bank
		Holding Companies (commonly referred to as the FR Y–9C, or any
		successor thereto) filed by the bank holding company with the Board of
		Governors before the transfer date; and
									(C)a
		savings and loan holding company shall be determined by reference to the total
		consolidated assets reported in the applicable schedule of the most recent
		Thrift Financial Report (or any successor thereto) filed by the savings and
		loan holding company with the Office of Thrift Supervision before the transfer
		date.
									(f)Consumer
		protectionNothing in this section may be construed to limit or
		otherwise affect the transfer of powers under title X.
							313.AbolishmentEffective 90 days after the transfer date,
		the Office of Thrift Supervision and the position of Director of the Office of
		Thrift Supervision are abolished.
						314.Amendments to
		the revised statutes
							(a)Amendment to
		section 324Section 324 of the Revised Statutes of the United
		States (12 U.S.C. 1) is amended to read as follows:
								
									324.Comptroller of
		  the Currency
										(a)Office of the
		  Comptroller of the Currency establishedThere is established in the Department of
		  the Treasury a bureau to be known as the Office of the Comptroller of
		  the Currency which is charged with assuring the safety and soundness
		  of, and compliance with laws and regulations, fair access to financial
		  services, and fair treatment of customers by, the institutions and other
		  persons subject to its jurisdiction.
										(b)Comptroller of
		  the Currency
											(1)In
		  generalThe chief officer of
		  the Office of the Comptroller of the Currency shall be known as the Comptroller
		  of the Currency. The Comptroller of the Currency shall perform the duties of
		  the Comptroller of the Currency under the general direction of the Secretary of
		  the Treasury. The Secretary of the Treasury may not delay or prevent the
		  issuance of any rule or the promulgation of any regulation by the Comptroller
		  of the Currency, and may not intervene in any matter or proceeding before the
		  Comptroller of the Currency (including agency enforcement actions), unless
		  otherwise specifically provided by law.
											(2)Additional
		  authorityThe Comptroller of
		  the Currency shall have the same authority with respect to functions
		  transferred to the Comptroller of the Currency under the Enhancing Financial
		  Institution Safety and Soundness Act of 2010 (including matters that were
		  within the jurisdiction of the Director of the Office of Thrift Supervision or
		  the Office of Thrift Supervision on the day before the transfer date under that
		  Act) as was vested in the Director of the Office of Thrift Supervision on the
		  transfer date under that
		  Act.
											.
							(b)Amendment to
		section 329Section 329 of the Revised Statutes of the United
		States (12 U.S.C. 11) is amended by inserting before the period at the end the
		following: or any Federal savings association.
							(c)Effective
		dateThis section, and the amendments made by this section, shall
		take effect on the transfer date.
							315.Federal
		information policySection
		3502(5) of title 44, United States Code, is amended by inserting Office
		of the Comptroller of the Currency, after the Securities and
		Exchange Commission,.
						316.Savings
		provisions
							(a)Office of
		Thrift Supervision
								(1)Existing
		rights, duties, and obligations not affectedSections 312(b) and
		313 shall not affect the validity of any right, duty, or obligation of the
		United States, the Director of the Office of Thrift Supervision, the Office of
		Thrift Supervision, or any other person, that existed on the day before the
		transfer date.
								(2)Continuation of
		suitsThis title shall not abate any action or proceeding
		commenced by or against the Director of the Office of Thrift Supervision or the
		Office of Thrift Supervision before the transfer date, except that, for any
		action or proceeding arising out of a function of the Director of the Office of
		Thrift Supervision or the Office of Thrift Supervision that is transferred to
		the Comptroller of the Currency, the Office of the Comptroller of the Currency,
		the Chairperson of the Corporation, the Corporation, the Chairman of the Board
		of Governors, or the Board of Governors by this subtitle, the Comptroller of
		the Currency, the Office of the Comptroller of the Currency, the Chairperson of
		the Corporation, the Corporation, the Chairman of the Board of Governors, or
		the Board of Governors shall be substituted for the Director of the Office of
		Thrift Supervision or the Office of Thrift Supervision, as appropriate, as a
		party to the action or proceeding as of the transfer date.
								(b)Board of
		Governors
								(1)Existing
		rights, duties, and obligations not affectedSection 312(c) shall
		not affect the validity of any right, duty, or obligation of the United States,
		the Board of Governors, any Federal reserve bank, or any other person, that
		existed on the day before the transfer date.
								(2)Continuation of
		suitsThis title shall not abate any action or proceeding
		commenced by or against the Board of Governors or a Federal reserve bank before
		the transfer date, except that, for any action or proceeding arising out of a
		function of the Board of Governors or a Federal reserve bank transferred to the
		Comptroller of the Currency, the Office of the Comptroller of the Currency, the
		Chairperson of the Corporation, or the Corporation by this subtitle, the
		Comptroller of the Currency, the Office of the Comptroller of the Currency, the
		Chairperson of the Corporation, or the Corporation shall be substituted for the
		Board of Governors or the Federal reserve bank, as appropriate, as a party to
		the action or proceeding, as of the transfer date.
								(c)Continuation of
		existing orders, resolutions, determinations, agreements, regulations, and
		other materials
								(1)Office of
		thrift supervisionAll orders, resolutions, determinations,
		agreements, regulations, interpretative rules, other interpretations,
		guidelines, procedures, and other advisory materials that have been issued,
		made, prescribed, or allowed to become effective by the Office of Thrift
		Supervision, or by a court of competent jurisdiction, in the performance of
		functions of the Office of Thrift Supervision that are transferred by this
		subtitle and that are in effect on the day before the transfer date, shall
		continue in effect according to the terms of those materials, and shall be
		enforceable by or against the Office of the Comptroller of the Currency, the
		Corporation, or the Board of Governors, as appropriate, until modified,
		terminated, set aside, or superseded in accordance with applicable law by the
		Office of the Comptroller of the Currency, the Corporation, or the Board of
		Governors, as appropriate, by any court of competent jurisdiction, or by
		operation of law.
								(2)Board of
		governorsAll orders, resolutions, determinations, agreements,
		regulations, interpretative rules, other interpretations, guidelines,
		procedures, and other advisory materials, that have been issued, made,
		prescribed, or allowed to become effective by the Board of Governors, or by a
		court of competent jurisdiction, in the performance of functions of the Board
		of Governors that are transferred by this subtitle and that are in effect on
		the day before the transfer date, shall continue in effect according to the
		terms of those materials, and shall be enforceable by or against the Office of
		the Comptroller of the Currency or the Corporation, as appropriate, until
		modified, terminated, set aside, or superseded in accordance with applicable
		law by the Office of the Comptroller of the Currency or the Corporation, as
		appropriate, by any court of competent jurisdiction, or by operation of
		law.
								(d)Identification
		of regulations continued
								(1)By
		the office of the comptroller of the currencyNot later than the
		transfer date, the Office of the Comptroller of the Currency shall—
									(A)in consultation
		with the Corporation, identify the regulations continued under subsection (c)
		that will be enforced by the Office of the Comptroller of the Currency;
		and
									(B)publish a list of
		such regulations in the Federal Register.
									(2)By
		the corporationNot later than the transfer date, the Corporation
		shall—
									(A)in consultation
		with the Office of the Comptroller of the Currency, identify the regulations
		continued under subsection (c) that will be enforced by the Corporation;
		and
									(B)publish a list of
		such regulations in the Federal Register.
									(3)By
		the Board of GovernorsNot later than the transfer date, the
		Board of Governors shall—
									(A)in consultation
		with the Office of the Comptroller of the Currency and the Corporation,
		identify the regulations continued under subsection (c) that will be enforced
		by the Board of Governors; and
									(B)publish a list of
		such regulations in the Federal Register.
									(e)Status of
		regulations proposed or not yet effective
								(1)Proposed
		regulationsAny proposed regulation of the Office of Thrift
		Supervision or the Board of Governors, which that agency, in performing
		functions transferred by this subtitle, has proposed before the transfer date,
		but has not published as a final regulation before that date, shall be deemed
		to be a proposed regulation of the Office of the Comptroller of the Currency,
		the Corporation, or the Board of Governors, as appropriate, according to its
		terms.
								(2)Regulations not
		yet effectiveAny interim or final regulation of the Office of
		Thrift Supervision or the Board of Governors, which that agency, in performing
		functions transferred by this subtitle, has published before the transfer date,
		but which has not become effective before that date, shall become effective as
		a regulation of the Office of the Comptroller of the Currency, the Corporation,
		or the Board of Governors, as appropriate, according to its terms.
								317.References in
		Federal law to Federal banking agencies
							(a)Director of the
		Office of Thrift Supervision and the Office of Thrift
		SupervisionExcept as provided in section 312(d)(2), on and after
		the transfer date, any reference in Federal law to the Director of the Office
		of Thrift Supervision or the Office of Thrift Supervision, in connection with
		any function of the Director of the Office of Thrift Supervision or the Office
		of Thrift Supervision transferred under section 312(b) or any other provision
		of this subtitle, shall be deemed to be a reference to the Comptroller of the
		Currency, the Office of the Comptroller of the Currency, the Chairperson of the
		Corporation, the Corporation, the Chairman of the Board of Governors, or the
		Board of Governors, as appropriate.
							(b)Board of
		GovernorsExcept as provided in section 312(d)(2), on and after
		the transfer date, any reference in Federal law to the Board of Governors or
		any Federal reserve bank, in connection with any function of the Board of
		Governors or any Federal reserve bank transferred under section 312(c) or any
		other provision of this subtitle, shall be deemed to be a reference to the
		Comptroller of the Currency, the Office of the Comptroller of the Currency, the
		Chairperson of the Corporation, or the Corporation, as appropriate.
							318.Funding
							(a)Funding of
		Office of the Comptroller of the Currency
								(1)Authority to
		Collect Assessments, Fees, and Other Charges, and to Receive Transferred
		FundsChapter 4 of title LXII of the Revised Statutes is amended
		by inserting after section 5240 (12 U.S.C. 481, 482) the following:
									
										5240A.The
		  Comptroller of the Currency may collect an assessment, fee, or other charge
		  from any entity described in section 3(q)(1) of the Federal Deposit Insurance
		  Act (12 U.S.C. 1813(q)(1)), as the Comptroller determines is necessary or
		  appropriate to carry out the responsibilities of the Office of the Comptroller
		  of the Currency. The Comptroller of the Currency also may collect an
		  assessment, fee, or other charge from any entity, the activities of which are
		  supervised by the Comptroller of the Currency under section 6 of the Bank
		  Holding Company Act of 1956, as the Comptroller determines is necessary or
		  appropriate to carry out the responsibilities of the Office of the Comptroller
		  of the Currency in connection with such activities. In establishing the amount
		  of an assessment, fee, or charge collected from an entity under this section,
		  the Comptroller of the Currency may take into account the funds transferred to
		  the Office of the Comptroller of the Currency under this section, the nature
		  and scope of the activities of the entity, the amount and type of assets that
		  the entity holds, the financial and managerial condition of the entity, and any
		  other factor, as the Comptroller of the Currency determines is appropriate.
		  Funds derived from any assessment, fee, or charge collected or payment made
		  pursuant to this section may be deposited by the Comptroller of the Currency in
		  accordance with the provisions of section 5234. Such funds shall not be
		  construed to be Government funds or appropriated monies, and shall not be
		  subject to apportionment for purposes of chapter 15 of title 31, United States
		  Code, or any other provision of law. The authority of the Comptroller of the
		  Currency under this section shall be in addition to the authority under section
		  5240.
											The Comptroller
		  of the Currency shall have sole authority to determine the manner in which the
		  obligations of the Office of the Comptroller of the Currency shall be incurred
		  and its disbursements and expenses allowed and paid, in accordance with this
		  section.
											.
								(2)Promoting
		parity in supervision fees
									(A)Proposal
		required
										(i)In
		generalThe Comptroller of the Currency shall submit to the Board
		of Directors of the Corporation a proposal to promote parity in the examination
		fees paid by State and Federal depository institutions having total
		consolidated assets of less than $50,000,000,000.
										(ii)ContentsThe
		proposal submitted under clause (i) shall recommend a transfer from the
		Corporation to the Office of the Comptroller of the Currency of a percentage of
		the amount that the Office of the Comptroller of the Currency estimates is
		necessary or appropriate to carry out the responsibilities of the Office of the
		Comptroller of the Currency associated with the supervision of Federal
		depository institutions having total consolidated assets of less than
		$50,000,000,000.
										(iii)Data
		collectionThe Corporation shall assist the Office of the
		Comptroller of the Currency in collecting data relative to the supervision of
		State depository institutions to develop the proposal submitted under clause
		(i).
										(B)VoteNot
		later than 60 days after the date of receipt of the proposal under subparagraph
		(A), the Board of Directors of the Corporation shall—
										(i)vote on
		the proposal; and
										(ii)promptly
		implement a plan to periodically transfer to the Office of the Comptroller of
		the Currency a percentage of the amount that the Office of the Comptroller of
		the Currency estimates is necessary or appropriate to carry out the
		responsibilities of the Office of the Comptroller of the Currency associated
		with the supervision of Federal depository institutions having total
		consolidated assets of less than $50,000,000,000, as approved by the Board of
		Directors of the Corporation.
										(C)Report to
		CongressNot later than 30 days after date of the vote of the
		Board of Directors of the Corporation under subparagraph (B), the Corporation
		shall submit to the Committee on Banking, Housing, and Urban Affairs of the
		Senate and the Committee on Financial Services of the House of Representatives
		a report describing—
										(i)the
		proposal made to the Board of Directors of the Corporation by the Comptroller
		of the Currency; and
										(ii)the
		decision resulting from the vote of the Board of Directors of the
		Corporation.
										(D)Failure to
		approve planIf, on the date that is 2 years after the date of
		enactment of this Act, the Board of Directors of the Corporation has failed to
		approve a plan under subparagraph (B), the Council shall approve a plan using
		the dispute resolution procedures under section 119.
									(b)Funding of
		Board of GovernorsSection 11
		of the Federal Reserve Act (12 U.S.C. 248) is amended by adding at the end the
		following:
								
									(s)Assessments,
		  fees, and other charges for certain companies
										(1)In
		  generalThe Board shall collect a total amount of assessments,
		  fees, or other charges from the companies described in paragraph (2) that is
		  equal to the total expenses the Board estimates are necessary or appropriate to
		  carry out the responsibilities of the Board with respect to such
		  companies.
										(2)CompaniesThe
		  companies described in this paragraph are—
											(A)all bank holding
		  companies having total consolidated assets of $50,000,000,000 or more;
											(B)all savings and
		  loan holding companies having total consolidated assets of $50,000,000,000 or
		  more; and
											(C)all nonbank
		  financial companies supervised by the Board under section 113 of the Restoring
		  American Financial Stability Act of
		  2010.
											.
							(c)Corporation
		examination feesSection 10(e) of the Federal Deposit Insurance
		Act (12 U.S.C. 1820(e)) is amended by striking paragraph (1) and inserting the
		following:
								
									(1)Regular and
		  special examinations of depository institutionsThe cost of
		  conducting any regular examination or special examination of any depository
		  institution under subsection (b)(2), (b)(3), or (d) or of any entity described
		  in section 3(q)(2) may be assessed by the Corporation against the institution
		  or entity to meet the expenses of the Corporation in carrying out such
		  examinations, or as the Corporation determines is necessary or appropriate to
		  carry out the responsibilities of the Corporation. The Corporation may also
		  collect an assessment, fee, or other charge from any entity, the activities of
		  which are supervised by the Corporation under section 6 of the Bank Holding
		  Company Act of 1956, as the Corporation determines is necessary or appropriate
		  to carry out the responsibilities of the Corporation in connection with such
		  activities.
									.
							(d)Effective
		dateThis section, and the amendments made by this section, shall
		take effect on the transfer date.
							319.Contracting
		and leasing authorityNotwithstanding the Federal Property and
		Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) or any other
		provision of law, the Office of the Comptroller of the Currency may—
							(1)enter into and
		perform contracts, execute instruments, and acquire, in any lawful manner, such
		goods and services, or personal or real property (or property interest) as the
		Comptroller deems necessary to carry out the duties and responsibilities of the
		Office of the Comptroller of the Currency; and
							(2)hold, maintain,
		sell, lease, or otherwise dispose of the property (or property interest)
		acquired under paragraph (1).
							BTransitional
		provisions
						321.Interim use of
		funds, personnel, and property
							(a)Office of
		Thrift Supervision
								(1)In
		generalBefore the transfer date, the Office of the Comptroller
		of the Currency, the Corporation, and the Board of Governors shall—
									(A)consult and
		cooperate with the Office of Thrift Supervision to facilitate the orderly
		transfer of functions to the Office of the Comptroller of the Currency, the
		Corporation, and the Board of Governors in accordance with this title;
									(B)determine
		jointly, from time to time—
										(i)the
		amount of funds necessary to pay any expenses associated with the transfer of
		functions (including expenses for personnel, property, and administrative
		services) during the period beginning on the date of enactment of this Act and
		ending on the transfer date;
										(ii)which
		personnel are appropriate to facilitate the orderly transfer of functions by
		this title; and
										(iii)what
		property and administrative services are necessary to support the Office of the
		Comptroller of the Currency, the Corporation, and the Board of Governors during
		the period beginning on the date of enactment of this Act and ending on the
		transfer date; and
										(C)take such actions
		as may be necessary to provide for the orderly implementation of this
		title.
									(2)Agency
		consultationWhen requested jointly by the Office of the
		Comptroller of the Currency, the Corporation, and the Board of Governors to do
		so before the transfer date, the Office of Thrift Supervision shall—
									(A)pay to the Office
		of the Comptroller of the Currency, the Corporation, or the Board of Governors,
		as applicable, from funds obtained by the Office of Thrift Supervision through
		assessments, fees, or other charges that the Office of Thrift Supervision is
		authorized by law to impose, such amounts as the Office of the Comptroller of
		the Currency, the Corporation, and the Board of Governors jointly determine to
		be necessary under paragraph (1);
									(B)detail to the
		Office of the Comptroller of the Currency, the Corporation, or the Board of
		Governors, as applicable, such personnel as the Office of the Comptroller of
		the Currency, the Corporation, and the Board of Governors jointly determine to
		be appropriate under paragraph (1); and
									(C)make available to
		the Office of the Comptroller of the Currency, the Corporation, or the Board of
		Governors, as applicable, such property and provide to the Office of the
		Comptroller of the Currency, the Corporation, or the Board of Governors, as
		applicable, such administrative services as the Office of the Comptroller of
		the Currency, the Corporation, and the Board of Governors jointly determine to
		be necessary under paragraph (1).
									(3)Notice
		requiredThe Office of the Comptroller of the Currency, the
		Corporation, and the Board of Governors shall jointly give the Office of Thrift
		Supervision reasonable prior notice of any request that the Office of the
		Comptroller of the Currency, the Corporation, and the Board of Governors
		jointly intend to make under paragraph (2).
								(b)Board of
		Governors
								(1)In
		generalBefore the transfer date, the Office of the Comptroller
		of the Currency and the Corporation shall—
									(A)consult and
		cooperate with the Board of Governors to facilitate the orderly transfer of
		functions to the Office of the Comptroller of the Currency and the Corporation
		in accordance with this title;
									(B)determine
		jointly, from time to time—
										(i)the
		amount of funds necessary to pay any expenses associated with the transfer of
		functions (including expenses for personnel, property, and administrative
		services) during the period beginning on the date of enactment of this Act and
		ending on the transfer date;
										(ii)which
		personnel are appropriate to facilitate the orderly transfer of functions by
		this title; and
										(iii)what
		property and administrative services are necessary to support the Office of the
		Comptroller of the Currency and the Corporation during the period beginning on
		the date of enactment of this Act and ending on the transfer date; and
										(C)take such actions
		as may be necessary to provide for the orderly implementation of this
		title.
									(2)Agency
		consultationWhen requested jointly by the Office of the
		Comptroller of the Currency and the Corporation to do so before the transfer
		date, the Board of Governors shall—
									(A)pay to the Office
		of the Comptroller of the Currency or the Corporation, as applicable, from
		funds obtained by the Board of Governors through assessments, fees, or other
		charges that the Board of Governors is authorized by law to impose, such
		amounts as the Office of the Comptroller of the Currency and the Corporation
		jointly determine to be necessary under paragraph (1);
									(B)detail to the
		Office of the Comptroller of the Currency or the Corporation, as applicable,
		such personnel as the Office of the Comptroller of the Currency and the
		Corporation jointly determine to be appropriate under paragraph (1); and
									(C)make available to
		the Office of the Comptroller of the Currency or the Corporation, as
		applicable, such property and provide to the Office of the Comptroller of the
		Currency or the Corporation, as applicable, such administrative services as the
		Office of the Comptroller of the Currency and the Corporation jointly determine
		to be necessary under paragraph (1).
									(3)Notice
		requiredThe Office of the Comptroller of the Currency and the
		Corporation shall jointly give the Board of Governors reasonable prior notice
		of any request that the Office of the Comptroller of the Currency and the
		Corporation jointly intend to make under paragraph (2).
								322.Transfer of
		employees
							(a)In
		general
								(1)Office of
		thrift supervision employees
									(A)In
		generalAll employees of the Office of Thrift Supervision shall
		be transferred to the Office of the Comptroller of the Currency or the
		Corporation for employment in accordance with this section.
									(B)Allocating
		employees for transfer to receiving agenciesThe Director of the
		Office of Thrift Supervision, the Comptroller of the Currency, and the
		Chairperson of the Corporation shall—
										(i)jointly
		determine the number of employees of the Office of Thrift Supervision necessary
		to perform or support the functions that are transferred to the Office of the
		Comptroller of the Currency or the Corporation by this title; and
										(ii)consistent with
		the determination under clause (i), jointly identify employees of the Office of
		Thrift Supervision for transfer to the Office of the Comptroller of the
		Currency or the Corporation.
										(2)Board of
		governorsThe Comptroller of the Currency, the Chairperson of the
		Corporation, and the Chairman of the Board of Governors shall—
									(A)jointly determine
		the number of employees of the Board of Governors (including employees of the
		Federal reserve banks who, on the day before the transfer date, are performing
		functions on behalf of the Board of Governors) necessary to perform or support
		the functions that are transferred to the Office of the Comptroller of the
		Currency or the Corporation under this title; and
									(B)consistent with
		the determination under subparagraph (A), jointly identify employees of the
		Board of Governors (including employees of the Federal reserve banks who, on
		the day before the transfer date, are performing functions on behalf of the
		Board of Governors) for transfer to the Office of the Comptroller of the
		Currency or the Corporation.
									(3)Employees
		transferred; service periods creditedFor purposes of this
		section, periods of service with a Federal home loan bank, a joint office of
		Federal home loan banks, or a Federal reserve bank shall be credited as periods
		of service with a Federal agency.
								(4)Appointment
		authority for excepted service transferred
									(A)In
		generalExcept as provided in subparagraph (B), any appointment
		authority of the Office of Thrift Supervision or the Board of Governors under
		Federal law that relates to the functions transferred under section 312,
		including the regulations of the Office of Personnel Management, for filling
		the positions of employees in the excepted service shall be transferred to the
		Comptroller of the Currency or the Chairperson of the Corporation, as
		appropriate.
									(B)Declining
		transfers allowedThe Office of the Comptroller of the Currency
		or the Chairperson of the Corporation may decline to accept a transfer of
		authority under subparagraph (A) (and the employees appointed under that
		authority) to the extent that such authority relates to positions excepted from
		the competitive service because of their confidential, policy-making,
		policy-determining, or policy-advocating character.
									(5)Additional
		appointment authorityNotwithstanding any other provision of law,
		the Office of the Comptroller of the Currency and the Corporation may appoint
		transferred employees to positions in the Office of the Comptroller of the
		Currency or the Corporation, respectively. For purposes of this paragraph, an
		employee transferred from any Federal reserve bank shall be treated as an
		employee of the Board of Governors.
								(b)Timing of
		transfers and position assignmentsEach employee to be
		transferred under subsection (a)(1) shall—
								(1)be
		transferred not later than 90 days after the transfer date; and
								(2)receive notice of
		the position assignment of the employee not later than 120 days after the
		effective date of the transfer of the employee.
								(c)Transfer of
		functions
								(1)In
		generalNotwithstanding any other provision of law, the transfer
		of employees under this subtitle shall be deemed a transfer of functions for
		the purpose of section 3503 of title 5, United States Code.
								(2)PriorityIf
		any provision of this subtitle conflicts with any protection provided to a
		transferred employee under section 3503 of title 5, United States Code, the
		provisions of this subtitle shall control.
								(d)Employee status
		and eligibilityThe transfer of functions and employees under
		this subtitle, and the abolishment of the Office of Thrift Supervision under
		section 313, shall not affect the status of the transferred employees as
		employees of an agency of the United States under any provision of law.
							(e)Equal status
		and tenure positions
								(1)Status and
		tenure
									(A)Office of
		Thrift SupervisionEach transferred employee from the Office of
		Thrift Supervision shall be placed in a position at the Office of the
		Comptroller of the Currency or the Corporation with the same status and tenure
		as the transferred employee held on the day before the date on which the
		employee was transferred.
									(B)Board of
		GovernorsEach transferred employee from the Board of Governors
		or from a Federal reserve bank shall be placed in a position with the same
		status and tenure as employees of the Office of the Comptroller of the Currency
		or the Corporation who perform similar functions and have similar periods of
		service.
									(2)FunctionsTo
		the extent practicable, each transferred employee shall be placed in a position
		at the Office of the Comptroller of the Currency or the Corporation, as
		applicable, responsible for the same functions and duties as the transferred
		employee had on the day before the date on which the employee was transferred,
		in accordance with the expertise and preferences of the transferred
		employee.
								(f)No additional
		certification requirementsAn examiner who is a transferred
		employee shall not be subject to any additional certification requirements
		before being placed in a comparable position at the Office of the Comptroller
		of the Currency or the Corporation, if the examiner carries out examinations of
		the same type of institutions as an employee of the Office of the Comptroller
		of the Currency or the Corporation as the employee was responsible for carrying
		out before the date on which the employee was transferred.
							(g)Personnel
		actions limited
								(1)2-Year
		protectionExcept as provided in paragraph (2), during the 2-year
		period beginning on the transfer date, an employee holding a permanent position
		on the day before the date on which the employee was transferred shall not be
		involuntarily separated or involuntarily reassigned outside the locality pay
		area (as defined by the Office of Personnel Management) of the employee.
								(2)ExceptionsThe
		Comptroller of the Currency and the Chairperson of the Corporation, as
		applicable, may—
									(A)separate a
		transferred employee for cause, including for unacceptable performance;
		or
									(B)terminate an
		appointment to a position excepted from the competitive service because of its
		confidential policy-making, policy-determining, or policy-advocating
		character.
									(h)Pay
								(1)2-Year
		protectionExcept as provided in paragraph (2), during the 2-year
		period beginning on the date on which the employee was transferred under this
		subtitle, a transferred employee shall be paid at a rate that is not less than
		the basic rate of pay, including any geographic differential, that the
		transferred employee received during the pay period immediately preceding the
		date on which the employee was transferred.
								(2)ExceptionsThe
		Comptroller of the Currency, the Chairperson of the Corporation, or the
		Chairman of the Board of Governors may reduce the rate of basic pay of a
		transferred employee—
									(A)for cause,
		including for unacceptable performance; or
									(B)with the consent
		of the transferred employee.
									(3)Protection only
		while employedThis subsection shall apply to a transferred
		employee only during the period that the transferred employee remains employed
		by Office of the Comptroller of the Currency or the Corporation.
								(4)Pay increases
		permittedNothing in this subsection shall limit the authority of
		the Comptroller of the Currency or the Chairperson of the Corporation to
		increase the pay of a transferred employee.
								(i)Benefits
								(1)Retirement
		benefits for transferred employees
									(A)In
		general
										(i)Continuation of
		existing retirement planEach transferred employee shall remain
		enrolled in the retirement plan of the transferred employee, for as long as the
		transferred employee is employed by the Office of the Comptroller of the
		Currency or the Corporation.
										(ii)Employer’s
		contributionThe Comptroller of the Currency or the Chairperson
		of the Corporation, as appropriate, shall pay any employer contributions to the
		existing retirement plan of each transferred employee, as required under each
		such existing retirement plan.
										(B)Option for
		employees transferred from Federal reserve system to be subject to Federal
		employee retirement program
										(i)ElectionAny
		transferred employee who was enrolled in a Federal Reserve System retirement
		plan on the day before the date of the transfer of the employee to the Office
		of the Comptroller of the Currency or the Corporation may, during the period
		beginning 6 months after the transfer date and ending 1 year after the transfer
		date, elect to be subject to the Federal employee retirement program.
										(ii)Effective date
		of coverageFor any employee making an election under clause (i),
		coverage by the Federal employee retirement program shall begin 1 year after
		the transfer date.
										(C)Agency
		participation in Federal reserve system retirement plan
										(i)Separate
		account in Federal reserve system retirement plan establishedA
		separate account in the Federal Reserve System retirement plan shall be
		established for employees transferred to the Office of the Comptroller of the
		Currency or the Corporation under this title who do not make the election under
		subparagraph (B).
										(ii)Funds
		attributable to transferred employees remaining in Federal reserve system
		retirement plan transferredThe proportionate share of funds in
		the Federal Reserve System retirement plan, including the proportionate share
		of any funding surplus in that plan, attributable to a transferred employee who
		does not make the election under subparagraph (B), shall be transferred to the
		account established under clause (i).
										(iii)Employer
		contributions depositedThe Office of the Comptroller of the
		Currency or the Corporation, as appropriate, shall deposit into the account
		established under clause (i) the employer contributions that the Office of the
		Comptroller of the Currency or the Corporation, respectively, makes on behalf
		of transferred employees who do not make an election under subparagraph
		(B).
										(iv)Account
		administrationThe Office of the Comptroller of the Currency or
		the Corporation, as appropriate, shall administer the account established under
		clause (i) as a participation employer in the Federal Reserve System retirement
		plan.
										(D)DefinitionIn
		this paragraph, the term existing retirement plan means, with
		respect to a transferred employee, the retirement plan (including the Financial
		Institutions Retirement Fund), and any associated thrift savings plan, of the
		agency from which the employee was transferred in which the employee was
		enrolled on the day before the date on which the employee was
		transferred.
									(2)Benefits other
		than retirement benefits
									(A)During first
		year
										(i)Existing plans
		continueDuring the 1-year period following the transfer date,
		each transferred employee may retain membership in any employee benefit program
		(other than a retirement benefit program) of the agency from which the employee
		was transferred under this title, including any dental, vision, long term care,
		or life insurance program to which the employee belonged on the day before the
		transfer date.
										(ii)Employer’s
		contributionThe Office of the Comptroller of the Currency or the
		Corporation, as appropriate, shall pay any employer cost required to extend
		coverage in the benefit program to the transferred employee as required under
		that program or negotiated agreements.
										(B)Dental, vision,
		or life insurance after first yearIf, after the 1-year period
		beginning on the transfer date, the Office of the Comptroller of the Currency
		or the Corporation determines that the Office of the Comptroller of the
		Currency or the Corporation, as the case may be, will not continue to
		participate in any dental, vision, or life insurance program of an agency from
		which an employee was transferred, a transferred employee who is a member of
		the program may, before the decision takes effect and without regard to any
		regularly scheduled open season, elect to enroll in—
										(i)the
		enhanced dental benefits program established under chapter 89A of title 5,
		United States Code;
										(ii)the
		enhanced vision benefits established under chapter 89B of title 5, United
		States Code; and
										(iii)the
		Federal Employees’ Group Life Insurance Program established under chapter 87 of
		title 5, United States Code, without regard to any requirement of
		insurability.
										(C)Long term care
		insurance after 1st yearIf, after the 1-year period beginning on
		the transfer date, the Office of the Comptroller of the Currency or the
		Corporation determines that the Office of the Comptroller of the Currency or
		the Corporation, as appropriate, will not continue to participate in any long
		term care insurance program of an agency from which an employee transferred, a
		transferred employee who is a member of such a program may, before the decision
		takes effect, elect to apply for coverage under the Federal Long Term Care
		Insurance Program established under chapter 90 of title 5, United States Code,
		under the underwriting requirements applicable to a new active workforce
		member, as described in part 875 of title 5, Code of Federal Regulations (or
		any successor thereto).
									(D)Contribution of
		transferred employee
										(i)In
		generalSubject to clause (ii), a transferred employee who is
		enrolled in a plan under the Federal Employees Health Benefits Program shall
		pay any employee contribution required under the plan.
										(ii)Cost
		differentialThe Office of the Comptroller of the Currency or the
		Corporation, as applicable, shall pay any difference in cost between the
		employee contribution required under the plan provided to transferred employees
		by the agency from which the employee transferred on the date of enactment of
		this Act and the plan provided by the Office of the Comptroller of the Currency
		or the Corporation, as the case may be, under this section.
										(iii)Funds
		transferThe Office of the Comptroller of the Currency or the
		Corporation, as the case may be, shall transfer to the Employees Health
		Benefits Fund established under section 8909 of title 5, United States Code, an
		amount determined by the Director of the Office of Personnel Management, after
		consultation with the Comptroller of the Currency or the Chairperson of the
		Corporation, as the case may be, and the Office of Management and Budget, to be
		necessary to reimburse the Fund for the cost to the Fund of providing any
		benefits under this subparagraph that are not otherwise paid for by a
		transferred employee under clause (i).
										(E)Special
		provisions to ensure continuation of life insurance benefits
										(i)In
		generalAn annuitant, as defined in section 8901 of title 5,
		United States Code, who is enrolled in a life insurance plan administered by an
		agency from which employees are transferred under this title on the day before
		the transfer date shall be eligible for coverage by a life insurance plan under
		sections 8706(b), 8714a, 8714b, or 8714c of title 5, United States Code, or by
		a life insurance plan established by the Office of the Comptroller of the
		Currency or the Corporation, as applicable, without regard to any regularly
		scheduled open season or any requirement of insurability.
										(ii)Contribution
		of transferred employee
											(I)In
		generalSubject to subclause (II), a transferred employee
		enrolled in a life insurance plan under this subparagraph shall pay any
		employee contribution required by the plan.
											(II)Cost
		differentialThe Office of the Comptroller of the Currency or the
		Corporation, as the case may be, shall pay any difference in cost between the
		benefits provided by the agency from which the employee transferred on the date
		of enactment of this Act and the benefits provided under this section.
											(III)Funds
		transferThe Office of the Comptroller of the Currency or the
		Corporation, as the case may be, shall transfer to the Federal Employees’ Group
		Life Insurance Fund established under section 8714 of title 5, United States
		Code, an amount determined by the Director of the Office of Personnel
		Management, after consultation with the Comptroller of the Currency or the
		Chairperson of the Corporation, as the case may be, and the Office of
		Management and Budget, to be necessary to reimburse the Federal Employees’
		Group Life Insurance Fund for the cost to the Federal Employees’ Group Life
		Insurance Fund of providing benefits under this subparagraph not otherwise paid
		for by a transferred employee under subclause (I).
											(IV)Credit for
		time enrolled in other plansFor any transferred employee,
		enrollment in a life insurance plan administered by the agency from which the
		employee transferred, immediately before enrollment in a life insurance plan
		under chapter 87 of title 5, United States Code, shall be considered as
		enrollment in a life insurance plan under that chapter for purposes of section
		8706(b)(1)(A) of title 5, United States Code.
											(j)Incorporation
		into agency pay systemNot later than 2 years after the transfer
		date, the Comptroller of the Currency and the Chairperson of the Corporation
		shall place each transferred employee into the established pay system and
		structure of the appropriate employing agency.
							(k)Equitable
		treatmentIn administering the provisions of this section, the
		Comptroller of the Currency and the Chairperson of the Corporation—
								(1)may
		not take any action that would unfairly disadvantage a transferred employee
		relative to any other employee of the Office of the Comptroller of the Currency
		or the Corporation on the basis of prior employment by the Office of Thrift
		Supervision, the Board of Governors, or a Federal reserve bank; and
								(2)may
		take such action as is appropriate in an individual case to ensure that a
		transferred employee receives equitable treatment, with respect to the status,
		tenure, pay, benefits (other than benefits under programs administered by the
		Office of Personnel Management), and accrued leave or vacation time for prior
		periods of service with any Federal agency of the transferred employee.
								(l)Reorganization
								(1)In
		generalIf the Comptroller of the Currency or the Chairperson of
		the Corporation determines, during the 2-year period beginning 1 year after the
		transfer date, that a reorganization of the staff of the Office of the
		Comptroller of the Currency or the Corporation, respectively, is required, the
		reorganization shall be deemed a major reorganization for
		purposes of affording affected employees retirement under section 8336(d)(2) or
		8414(b)(1)(B) of title 5, United States Code.
								(2)Service
		creditFor purposes of this subsection, periods of service with a
		Federal home loan bank, a joint office of Federal home loan banks or a Federal
		reserve bank shall be credited as periods of service with a Federal
		agency.
								323.Property
		transferred
							(a)Property
		definedFor purposes of this section, the term
		property includes all real property (including leaseholds) and all
		personal property, including computers, furniture, fixtures, equipment, books,
		accounts, records, reports, files, memoranda, paper, reports of examination,
		work papers, and correspondence related to such reports, and any other
		information or materials.
							(b)Property of the
		Office of Thrift SupervisionNot later than 90 days after the
		transfer date, all property of the Office of Thrift Supervision that the
		Comptroller of the Currency and the Chairperson of the Corporation jointly
		determine is used, on the day before the transfer date, to perform or support
		the functions of the Office of Thrift Supervision transferred to the Office of
		the Comptroller of the Currency or the Corporation under this title, shall be
		transferred to the Office of the Comptroller of the Currency or the Corporation
		in a manner consistent with the transfer of employees under this
		subtitle.
							(c)Property of the
		Board of Governors
								(1)In
		generalNot later than 90 days after the transfer date, all
		property of the Board of Governors that the Office of the Comptroller of the
		Currency, the Corporation, and the Board of Governors jointly determine is
		used, on the day before the transfer date, to perform or support the functions
		of the Board of Governor transferred to the Office of the Comptroller of the
		Currency or the Corporation under this title, shall be transferred to the
		Office of the Comptroller of the Currency or the Corporation in a manner
		consistent with the transfer of employees under this subtitle.
								(2)Property of
		Federal reserve banksAny property of any Federal reserve bank
		that, on the day before the transfer date, is used to perform or support the
		functions of the Board of Governors transferred to the Office of the
		Comptroller of the Currency or the Corporation by this title shall be treated
		as property of the Board of Governors for purposes of paragraph (1).
								(d)Contracts
		related to property transferredEach contract, agreement, lease,
		license, permit, and similar arrangement relating to property transferred to
		the Office of the Comptroller of the Currency or the Corporation by this
		section shall be transferred to the Office of the Comptroller of the Currency
		or the Corporation, as appropriate, together with the property to which it
		relates.
							(e)Preservation of
		propertyProperty identified for transfer under this section
		shall not be altered, destroyed, or deleted before transfer under this
		section.
							324.Funds
		transferredThe funds that, on
		the day before the transfer date, the Director of the Office of Thrift
		Supervision (in consultation with the Comptroller of the Currency, the
		Chairperson of the Corporation, and the Chairman of the Board of Governors)
		determines are not necessary to dispose of the affairs of the Office of Thrift
		Supervision under section 325 and are available to the Office of Thrift
		Supervision to pay the expenses of the Office of Thrift Supervision—
							(1)relating to the functions of the Office of
		Thrift Supervision transferred under section 312(b)(1)(B), shall be transferred
		to the Office of the Comptroller of the Currency on the transfer date;
							(2)relating to the
		functions of the Office of Thrift Supervision transferred under section
		312(b)(1)(C), shall be transferred to the Corporation on the transfer date;
		and
							(3)relating to the
		functions of the Office of Thrift Supervision transferred under section
		312(b)(1)(A), shall be transferred to the Board of Governors on the transfer
		date.
							325.Disposition of
		affairs
							(a)Authority of
		DirectorDuring the 90-day period beginning on the transfer date,
		the Director of the Office of Thrift Supervision—
								(1)shall, solely for
		the purpose of winding up the affairs of the Office of Thrift Supervision
		relating to any function transferred to the Office of the Comptroller of the
		Currency, the Corporation, or the Board of Governors under this title—
									(A)manage the
		employees of the Office of Thrift Supervision who have not yet been transferred
		and provide for the payment of the compensation and benefits of the employees
		that accrue before the date on which the employees are transferred under this
		title; and
									(B)manage any
		property of the Office of Thrift Supervision, until the date on which the
		property is transferred under section 323; and
									(2)may
		take any other action necessary to wind up the affairs of the Office of Thrift
		Supervision.
								(b)Status of
		Director
								(1)In
		generalNotwithstanding the transfer of functions under this
		subtitle, during the 90-day period beginning on the transfer date, the Director
		of the Office of Thrift Supervision shall retain and may exercise any authority
		vested in the Director of the Office of Thrift Supervision on the day before
		the transfer date, only to the extent necessary—
									(A)to wind up the
		Office of Thrift Supervision; and
									(B)to carry out the
		transfer under this subtitle during such 90-day period.
									(2)Other
		provisionsFor purposes of paragraph (1), the Director of the
		Office of Thrift Supervision shall, during the 90-day period beginning on the
		transfer date, continue to be—
									(A)treated as an
		officer of the United States; and
									(B)entitled to
		receive compensation at the same annual rate of basic pay that the Director of
		the Office of Thrift Supervision received on the day before the transfer
		date.
									(c)Authority of
		Chairman of the Board of GovernorsDuring the 90-day period
		beginning on the transfer date, the Chairman of the Board of Governors
		shall—
								(1)manage the
		employees of the Board of Governors who have not yet been transferred under
		this title and provide for the payment of the compensation and benefits of the
		employees that accrue before the date on which the employees are transferred
		under this title; and
								(2)manage any
		property of the Board of Governors that is transferred under this title, until
		the date on which the property is transferred under section 323.
								326.Continuation
		of servicesAny agency,
		department, or other instrumentality of the United States, and any successor to
		any such agency, department, or instrumentality, that was, before the transfer
		date, providing support services to the Office of Thrift Supervision or the
		Board of Governors in connection with functions transferred to the Office of
		the Comptroller of the Currency, the Corporation or the Board of Governors
		under this title, shall—
							(1)continue to
		provide such services, subject to reimbursement by the Office of the
		Comptroller of the Currency, the Corporation, or the Board of Governors, until
		the transfer of functions under this title is complete; and
							(2)consult with the
		Comptroller of the Currency, the Chairperson of the Corporation, or the
		Chairman of the Board of Governors, as appropriate, to coordinate and
		facilitate a prompt and orderly transition.
							CFederal Deposit
		Insurance Corporation
						331.Deposit
		insurance reforms
							(a)Size
		distinctionsSection 7(b)(2) of the Federal Deposit Insurance Act
		(12 U.S.C. 1817(b)(2)) is amended—
								(1)by
		striking subparagraph (D); and
								(2)by
		redesignating subparagraph (C) as subparagraph (D).
								(b)Assessment
		base
								(1)In
		generalExcept as provided in paragraph (2), the Corporation
		shall amend the regulations issued by the Corporation under section 7(b)(2) of
		the Federal Deposit Insurance Act (12 U.S.C. 1817(b)(2)) to define the term
		assessment base with respect to an insured depository institution
		for purposes of that section 7(b)(2), as an amount equal to—
									(A)the average total
		consolidated assets of the insured depository institution during the assessment
		period; minus
									(B)the sum
		of—
										(i)the
		average tangible equity of the insured depository institution during the
		assessment period; and
										(ii)the
		average long-term unsecured debt of the insured depository institution during
		the assessment period.
										(2)DeterminationIf,
		not later than 1 year after the date of enactment of this Act, the Corporation
		submits to the Committee on Banking, Housing, and Urban Affairs of the Senate
		and the Committee on Financial Services of the House of Representatives, in
		writing, a finding that an amendment to the rules of the Corporation regarding
		the definition of the term assessment base, as provided in
		paragraph (1), would reduce the effectiveness of the risk-based assessment
		system of the Corporation or increase the risk of loss to the Deposit Insurance
		Fund, the Corporation may—
									(A)continue in
		effect the definition of the term assessment base, as in effect on
		the day before the date of enactment of this Act; or
									(B)establish, by
		rule, a definition of the term assessment base that the
		Corporation deems appropriate.
									332.Management of
		the Federal Deposit Insurance Corporation
							(a)In
		generalSection 2 of the
		Federal Deposit Insurance Act (12 U.S.C. 1812) is amended—
								(1)in
		subsection (a)(1)(B), by striking Director of the Office of Thrift
		Supervision and inserting Director of the Consumer Financial
		Protection Bureau;
								(2)by
		amending subsection (d)(2) to read as follows:
									
										(2)Acting
		  officials may serveIn the event of a vacancy in the Office of
		  the Comptroller of the Currency and pending the appointment of a successor, or
		  during the absence or disability of the Comptroller of the Currency, the acting
		  Comptroller of the Currency shall be a member of the Board of Directors in the
		  place of the Comptroller of the
		  Currency.
										;
		  and
								(3)in
		subsection (f)(2), by striking or of the Office of Thrift
		Supervision.
								(b)Effective
		dateThis section, and the amendments made by this section, shall
		take effect on the transfer date.
							DTermination of
		Federal Thrift Charter
						341.Termination of
		Federal savings associations
							(a)In
		generalBeginning on the date of enactment of this Act, the
		Director of the Office of Thrift Supervision, or the Comptroller of the
		Currency, may not issue a charter for a Federal savings association under
		section 5 of the Home Owners’ Loan Act (12 U.S.C. 1464).
							(b)Conforming
		amendmentSection 5(a) of the Home Owner’s Loan Act (12 U.S.C.
		1464(a)) is amended to read as follows:
								
									(a)In
		  generalIn order to provide thrift institutions for the deposit
		  of funds and for the extension of credit for homes and other goods and
		  services, the Comptroller of the Currency is authorized, under such regulations
		  as the Comptroller of the Currency may prescribe, to provide for the
		  examination, operation, and regulation of associations to be known as
		  Federal savings associations (including Federal savings banks),
		  giving primary consideration to the best practices of thrift institutions in
		  the United States. The lending and investment powers conferred by this section
		  are intended to encourage such institutions to provide credit for housing
		  safely and
		  soundly.
									.
							(c)Prospective
		repealEffective on the date on which the Comptroller of the
		Currency determines that no Federal savings associations exist, section 5 of
		the Home Owner’s Loan Act (12 U.S.C. 1464) is repealed.
							342.BranchingNotwithstanding the Federal Deposit
		Insurance Act (12 U.S.C. 1811 et seq.), the Bank Holding Company Act of 1956
		(12 U.S.C. 1841 et seq.), or any other provision of Federal or State law, a
		savings association that becomes a bank may continue to operate any branch or
		agency that the savings association operated immediately before the savings
		association became a bank.
						IVRegulation of
		advisers to hedge funds and others
					401.Short
		titleThis title may be cited
		as the Private Fund Investment Advisers Registration Act of
		2010.
					402.Definitions
						(a)Investment
		Advisers Act of 1940 definitionsSection 202(a) of the Investment Advisers
		Act of 1940 (15 U.S.C. 80b–2(a)) is amended by adding at the end the
		following:
							
								(29)The term
		  private fund means an issuer that would be an investment company,
		  as defined in section 3 of the Investment Company Act of 1940 (15 U.S.C.
		  80a–3), but for section 3(c)(1) or 3(c)(7) of that Act.
								(30)The term
		  foreign private adviser means any investment adviser who—
									(A)has no place of
		  business in the United States;
									(B)has, in total,
		  fewer than 15 clients who are domiciled in or residents of the United
		  States;
									(C)has aggregate
		  assets under management attributable to clients in the United States and
		  investors in the United States in private funds advised by the investment
		  adviser of less than $25,000,000, or such higher amount as the Commission may,
		  by rule, deem appropriate in accordance with the purposes of this title;
		  and
									(D)neither—
										(i)holds
		  itself out generally to the public in the United States as an investment
		  adviser; nor
										(ii)acts
		  as—
											(I)an
		  investment adviser to any investment company registered under the Investment
		  Company Act of 1940; or
											(II)a
		  company that has elected to be a business development company pursuant to
		  section 54 of the Investment Company Act of 1940 (15 U.S.C. 80a–53), and has
		  not withdrawn its
		  election.
											.
						(b)Other
		definitionsAs used in this title, the terms investment
		adviser and private fund have the same meanings as in
		section 202 of the Investment Advisers Act of 1940, as amended by this
		title.
						403.Elimination of
		private adviser exemption; limited exemption for foreign private advisers;
		limited intrastate exemptionSection 203(b) of the Investment Advisers
		Act of 1940 (15 U.S.C. 80b–3(b)) is amended—
						(1)in
		paragraph (1), by inserting , other than an investment adviser who acts
		as an investment adviser to any private fund, before all of
		whose;
						(2)by
		striking paragraph (3) and inserting the following:
							
								(3)any investment
		  adviser that is a foreign private
		  adviser;
								;
		  and
						(3)in
		paragraph (5), by striking or at the end;
						(4)in
		paragraph (6), by striking the period at the end and inserting ;
		or; and
						(5)by
		adding at the end the following:
							
								(7)any investment
		  adviser, other than any entity that has elected to be regulated or is regulated
		  as a business development company pursuant to section 54 of the Investment
		  Company Act of 1940 (15 U.S.C. 80a–54), who solely advises—
									(A)small business
		  investment companies that are licensees under the Small Business Investment Act
		  of 1958;
									(B)entities that
		  have received from the Small Business Administration notice to proceed to
		  qualify for a license as a small business investment company under the Small
		  Business Investment Act of 1958, which notice or license has not been revoked;
		  or
									(C)applicants that
		  are affiliated with 1 or more licensed small business investment companies
		  described in subparagraph (A) and that have applied for another license under
		  the Small Business Investment Act of 1958, which application remains
		  pending.
									.
						404.Collection of
		systemic risk data; reports; examinations; disclosuresSection 204 of the Investment Advisers Act
		of 1940 (15 U.S.C. 80b–4) is amended—
						(1)by
		redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
		and
						(2)by
		inserting after subsection (a) the following:
							
								(b)Records and
		  reports of private funds
									(1)In
		  generalThe Commission may require any investment adviser
		  registered under this title—
										(A)to maintain such
		  records of, and file with the Commission such reports regarding, private funds
		  advised by the investment adviser, as necessary and appropriate in the public
		  interest and for the protection of investors, or for the assessment of systemic
		  risk by the Financial Stability Oversight Council (in this subsection referred
		  to as the Council); and
										(B)to provide or
		  make available to the Council those reports or records or the information
		  contained therein.
										(2)Treatment of
		  recordsThe records and reports of any private fund to which an
		  investment adviser registered under this title provides investment advice shall
		  be deemed to be the records and reports of the investment adviser.
									(3)Required
		  informationThe records and reports required to be maintained by
		  a private fund and subject to inspection by the Commission under this
		  subsection shall include, for each private fund advised by the investment
		  adviser, a description of—
										(A)the amount of
		  assets under management and use of leverage;
										(B)counterparty
		  credit risk exposure;
										(C)trading and
		  investment positions;
										(D)valuation
		  policies and practices of the fund;
										(E)types of assets
		  held;
										(F)side arrangements
		  or side letters, whereby certain investors in a fund obtain more favorable
		  rights or entitlements than other investors;
										(G)trading
		  practices; and
										(H)such other
		  information as the Commission, in consultation with the Council, determines is
		  necessary and appropriate in the public interest and for the protection of
		  investors or for the assessment of systemic risk, which may include the
		  establishment of different reporting requirements for different classes of fund
		  advisers, based on the type or size of private fund being advised.
										(4)Maintenance of
		  recordsAn investment adviser registered under this title shall
		  maintain such records of private funds advised by the investment adviser for
		  such period or periods as the Commission, by rule, may prescribe as necessary
		  and appropriate in the public interest and for the protection of investors, or
		  for the assessment of systemic risk.
									(5)Filing of
		  recordsThe Commission shall issue rules requiring each
		  investment adviser to a private fund to file reports containing such
		  information as the Commission deems necessary and appropriate in the public
		  interest and for the protection of investors or for the assessment of systemic
		  risk.
									(6)Examination of
		  records
										(A)Periodic and
		  special examinationsThe Commission—
											(i)shall
		  conduct periodic inspections of all records of private funds maintained by an
		  investment adviser registered under this title in accordance with a schedule
		  established by the Commission; and
											(ii)may
		  conduct at any time and from time to time such additional, special, and other
		  examinations as the Commission may prescribe as necessary and appropriate in
		  the public interest and for the protection of investors, or for the assessment
		  of systemic risk.
											(B)Availability of
		  recordsAn investment adviser registered under this title shall
		  make available to the Commission any copies or extracts from such records as
		  may be prepared without undue effort, expense, or delay, as the Commission or
		  its representatives may reasonably request.
										(7)Information
		  sharing
										(A)In
		  generalThe Commission shall make available to the Council copies
		  of all reports, documents, records, and information filed with or provided to
		  the Commission by an investment adviser under this subsection as the Council
		  may consider necessary for the purpose of assessing the systemic risk posed by
		  a private fund.
										(B)ConfidentialityThe
		  Council shall maintain the confidentiality of information received under this
		  paragraph in all such reports, documents, records, and information, in a manner
		  consistent with the level of confidentiality established by the Commission
		  pursuant to paragraph (8). The Council shall be exempt from section 552 of
		  title 5, United States Code, with respect to any information in any report,
		  document, record, or information made available, to the Council under this
		  subsection.”.
										(8)Commission
		  confidentiality of reportsNotwithstanding any other provision of
		  law, the Commission may not be compelled to disclose any report or information
		  contained therein required to be filed with the Commission under this
		  subsection, except that nothing in this subsection authorizes the
		  Commission—
										(A)to withhold
		  information from Congress, upon an agreement of confidentiality; or
										(B)prevent the
		  Commission from complying with—
											(i)a
		  request for information from any other Federal department or agency or any
		  self-regulatory organization requesting the report or information for purposes
		  within the scope of its jurisdiction; or
											(ii)an
		  order of a court of the United States in an action brought by the United States
		  or the Commission.
											(9)Other
		  recipients confidentialityAny department, agency, or
		  self-regulatory organization that receives reports or information from the
		  Commission under this subsection shall maintain the confidentiality of such
		  reports, documents, records, and information in a manner consistent with the
		  level of confidentiality established for the Commission under paragraph
		  (8).
									(10)Public
		  information exception
										(A)In
		  generalThe Commission, the Council, and any other department,
		  agency, or self-regulatory organization that receives information, reports,
		  documents, records, or information from the Commission under this subsection,
		  shall be exempt from the provisions of section 552 of title 5, United States
		  Code, with respect to any such report, document, record, or information. Any
		  proprietary information of an investment adviser ascertained by the Commission
		  from any report required to be filed with the Commission pursuant to this
		  subsection shall be subject to the same limitations on public disclosure as any
		  facts ascertained during an examination, as provided by section 210(b) of this
		  title.
										(B)Proprietary
		  informationFor purposes of this paragraph, proprietary
		  information includes—
											(i)sensitive,
		  non-public information regarding the investment or trading strategies of the
		  investment adviser;
											(ii)analytical or
		  research methodologies;
											(iii)trading
		  data;
											(iv)computer
		  hardware or software containing intellectual property; and
											(v)any additional
		  information that the Commission determines to be proprietary.
											(11)Annual report
		  to CongressThe Commission shall report annually to Congress on
		  how the Commission has used the data collected pursuant to this subsection to
		  monitor the markets for the protection of investors and the integrity of the
		  markets.
									.
						405.Disclosure
		provision eliminatedSection
		210(c) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–10(c)) is amended
		by inserting before the period at the end the following: or for purposes
		of assessment of potential systemic risk.
					406.Clarification
		of rulemaking authoritySection 211 of the Investment Advisers Act
		of 1940 (15 U.S.C. 80b–11) is amended—
						(1)in
		subsection (a), by inserting before the period at the end of the first sentence
		the following: , including rules and regulations defining technical,
		trade, and other terms used in this title, except that the Commission may not
		define the term client for purposes of paragraphs (1) and (2) of
		section 206 to include an investor in a private fund managed by an investment
		adviser, if such private fund has entered into an advisory contract with such
		adviser; and
						(2)by
		adding at the end the following:
							
								(e)Disclosure
		  rules on private fundsThe Commission and the Commodity Futures
		  Trading Commission shall, after consultation with the Council but not later
		  than 12 months after the date of enactment of the Private Fund Investment
		  Advisers Registration Act of 2010, jointly promulgate rules to establish the
		  form and content of the reports required to be filed with the Commission under
		  subsection 204(b) and with the Commodity Futures Trading Commission by
		  investment advisers that are registered both under this title and the Commodity
		  Exchange Act (7 U.S.C. 1a et
		  seq.).
								.
						407.Exemption of
		venture capital fund advisersSection 203 of the Investment Advisers Act
		of 1940 (15 U.S.C. 80b–3) is amended by adding at the end the following:
						
							(l)Exemption of
		  venture capital fund advisersNo investment adviser shall be
		  subject to the registration requirements of this title with respect to the
		  provision of investment advice relating to a venture capital fund. Not later
		  than 6 months after the date of enactment of this subsection, the Commission
		  shall issue final rules to define the term venture capital fund
		  for purposes of this
		  subsection.
							.
					408.Exemption of
		and record keeping by private equity fund advisersSection
		203 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3) is amended by
		adding at the end the following:
						
							(m)Exemption of
		  and reporting by private equity fund advisers
								(1)In
		  generalExcept as provided in this subsection, no investment
		  adviser shall be subject to the registration or reporting requirements of this
		  title with respect to the provision of investment advice relating to a private
		  equity fund or funds.
								(2)Maintenance of
		  records and access by CommissionNot later than 6 months after
		  the date of enactment of this subsection, the Commission shall issue final
		  rules—
									(A)to require
		  investment advisers described in paragraph (1) to maintain such records and
		  provide to the Commission such annual or other reports as the Commission taking
		  into account fund size, governance, investment strategy, risk, and other
		  factors, as the Commission determines necessary and appropriate in the public
		  interest and for the protection of investors; and
									(B)to define the
		  term private equity fund for purposes of this
		  subsection.
									.
					409.Family
		offices
						(a)In
		generalSection 202(a)(11) of
		the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)(11)) is amended by
		striking or (G) and inserting the following: ; (G) any
		family office, as defined by rule, regulation, or order of the Commission, in
		accordance with the purposes of this title; or (H).
						(b)RulemakingThe
		rules, regulations, or orders issued by the Commission pursuant to section
		202(a)(11)(G) of the Investment Advisers Act of 1940, as added by this section,
		regarding the definition of the term family office shall provide
		for an exemption that—
							(1)is
		consistent with the previous exemptive policy of the Commission, as reflected
		in exemptive orders for family offices in effect on the date of enactment of
		this Act; and
							(2)recognizes the
		range of organizational, management, and employment structures and arrangements
		employed by family offices.
							410.State and
		Federal responsibilities; asset threshold for Federal registration of
		investment advisersSection
		203A(a)(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3a(a)(1)) is
		amended —
						(1)in subparagraph (A)—
							(A)by striking $25,000,000 and
		inserting $100,000,000; and
							(B)by striking or at the
		end;
							(2)in
		subparagraph (B), by striking the period at the end and inserting ;
		or; and
						(3)by
		adding at the end the following:
							
								(C)is an adviser to
		  a company that has elected to be a business development company pursuant to
		  section 54 of the Investment Company Act of 1940, and has not withdrawn its
		  election.
								.
						411.Custody of
		client assetsThe Investment
		Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) is amended by adding at the end
		the following new section:
						
							223.Custody of
		  client accountsAn investment
		  adviser registered under this title shall take such steps to safeguard client
		  assets over which such adviser has custody, including, without limitation,
		  verification of such assets by an independent public accountant, as the
		  Commission may, by rule,
		  prescribe.
							.
					412.Adjusting the
		accredited investor standard for inflationThe Commission shall, by rule—
						(1)increase the financial threshold for an
		accredited investor, as set forth in the rules of the Commission under the
		Securities Act of 1933, by calculating an amount that is greater than the
		amount in effect on the date of enactment of this Act of $200,000 income for a
		natural person (or $300,000 for a couple) and $1,000,000 in assets, as the
		Commission determines is appropriate and in the public interest, in light of
		price inflation since those figures were determined; and
						(2)adjust that threshold not less frequently
		than once every 5 years, to reflect the percentage increase in the cost of
		living.
						413.GAO
		study and report on accredited investorsThe Comptroller General of the United States
		shall conduct a study on the appropriate criteria for determining the financial
		thresholds or other criteria needed to qualify for accredited investor status
		and eligibility to invest in private funds, and shall submit a report to the
		Committee on Banking, Housing, and Urban Affairs of the Senate and the
		Committee on Financial Services of the House of Representatives on the results
		of such study not later than 1 year after the date of enactment of this
		Act.
					414.GAO
		study on self-regulatory organization for private fundsThe Comptroller General of the United States
		shall—
						(1)conduct a study of the feasibility of
		forming a self-regulatory organization to oversee private funds; and
						(2)submit a report to the Committee on
		Banking, Housing, and Urban Affairs of the Senate and the Committee on
		Financial Services of the House of Representatives on the results of such
		study, not later than 1 year after the date of enactment of this Act.
						415.Commission
		study and report on short selling
						(a)StudyThe Division of Risk, Strategy, and
		Financial Innovation of the Commission shall conduct a study, taking into
		account current scholarship, on the state of short selling on national
		securities exchanges and in the over-the-counter markets, with particular
		attention to the impact of recent rule changes and the incidence of—
							(1)the failure to deliver shares sold short;
		or
							(2)delivery of shares on the fourth day
		following the short sale transaction.
							(b)ReportThe Division of Risk, Strategy, and
		Financial Innovation shall submit a report, together with any recommendations
		for market improvements, including consideration of real time reporting of
		short sale positions, to the Committee on Banking, Housing, and Urban Affairs
		of the Senate and the Committee on Financial Services of the House of
		Representatives on the results of the study conducted under subsection (a), not
		later than 2 years after the date of enactment of this Act.
						416.Transition
		periodExcept as otherwise
		provided in this title, this title and the amendments made by this title shall
		become effective 1 year after the date of enactment of this Act, except that
		any investment adviser may, at the discretion of the investment adviser,
		register with the Commission under the Investment Advisers Act of 1940 during
		that 1-year period, subject to the rules of the Commission.
					VInsurance
					AOffice of
		National Insurance
						501.Short
		titleThis subtitle may be
		cited as the Office of National Insurance Act of 2010.
						502.Establishment
		of Office of National Insurance
							(a)Establishment
		of officeSubchapter I of chapter 3 of subtitle I of title 31,
		United States Code, is amended—
								(1)by
		redesignating section 312 as section 315;
								(2)by
		redesignating section 313 as section 312; and
								(3)by
		inserting after section 312 (as so redesignated) the following new
		sections:
									
										313.Office of
		  National Insurance
											(a)EstablishmentThere
		  is established within the Department of the Treasury the Office of National
		  Insurance.
											(b)LeadershipThe
		  Office shall be headed by a Director, who shall be appointed by the Secretary
		  of the Treasury. The position of Director shall be a career reserved position
		  in the Senior Executive Service, as that position is defined under section 3132
		  of title 5, United States Code.
											(c)Functions
												(1)Authority
		  pursuant to direction of SecretaryThe Office, pursuant to the
		  direction of the Secretary, shall have the authority—
													(A)to monitor all
		  aspects of the insurance industry, including identifying issues or gaps in the
		  regulation of insurers that could contribute to a systemic crisis in the
		  insurance industry or the United States financial system;
													(B)to recommend to
		  the Financial Stability Oversight Council that it designate an insurer,
		  including the affiliates of such insurer, as an entity subject to regulation as
		  a nonbank financial company supervised by the Board of Governors pursuant to
		  title I of the Restoring American Financial Stability Act of 2010;
													(C)to assist the
		  Secretary in administering the Terrorism Insurance Program established in the
		  Department of the Treasury under the Terrorism Risk Insurance Act of 2002 (15
		  U.S.C. 6701 note);
													(D)to coordinate
		  Federal efforts and develop Federal policy on prudential aspects of
		  international insurance matters, including representing the United States, as
		  appropriate, in the International Association of Insurance Supervisors (or a
		  successor entity) and assisting the Secretary in negotiating International
		  Insurance Agreements on Prudential Measures;
													(E)to determine, in
		  accordance with subsection (f), whether State insurance measures are preempted
		  by International Insurance Agreements on Prudential Measures;
													(F)to consult with
		  the States (including State insurance regulators) regarding insurance matters
		  of national importance and prudential insurance matters of international
		  importance; and
													(G)to perform such
		  other related duties and authorities as may be assigned to the Office by the
		  Secretary.
													(2)Advisory
		  functionsThe Office shall advise the Secretary on major domestic
		  and prudential international insurance policy issues.
												(d)ScopeThe
		  authority of the Office shall extend to all lines of insurance except health
		  insurance, as such insurance is determined by the Secretary based on section
		  2791 of the Public Health Service Act (42 U.S.C. 300gg–91), and crop insurance,
		  as established by the Federal Crop Insurance Act (7 U.S.C. 1501 et
		  seq.).
											(e)Gathering of
		  information
												(1)In
		  generalIn carrying out the functions required under subsection
		  (c), the Office may—
													(A)receive and
		  collect data and information on and from the insurance industry and
		  insurers;
													(B)enter into
		  information-sharing agreements;
													(C)analyze and
		  disseminate data and information; and
													(D)issue reports
		  regarding all lines of insurance except health insurance.
													(2)Collection of
		  information from insurers and affiliates
													(A)In
		  generalExcept as provided in paragraph (3), the Office may
		  require an insurer, or any affiliate of an insurer, to submit such data or
		  information as the Office may reasonably require in carrying out the functions
		  described under subsection (c).
													(B)Rule of
		  constructionNotwithstanding any other provision of this section,
		  for purposes of subparagraph (A), the term 'insurer' means any person that is
		  authorized to write insurance or reinsure risks and issue contracts or policies
		  in 1 or more States.
													(3)Exception for
		  small insurersParagraph (2) shall not apply with respect to any
		  insurer or affiliate thereof that meets a minimum size threshold that the
		  Office may establish, whether by order or rule.
												(4)Advance
		  coordinationBefore collecting any data or information under
		  paragraph (2) from an insurer, or any affiliate of an insurer, the Office shall
		  coordinate with each relevant State insurance regulator (or other relevant
		  Federal or State regulatory agency, if any, in the case of an affiliate of an
		  insurer) to determine if the information to be collected is available from, or
		  may be obtained in a timely manner by, such State insurance regulator,
		  individually or collectively, another regulatory agency, or publicly available
		  sources. Notwithstanding any other provision of law, each such relevant State
		  insurance regulator or other Federal or State regulatory agency is authorized
		  to provide to the Office such data or information.
												(5)Confidentiality
													(A)Retention of
		  privilegeThe submission of any nonpublicly available data and
		  information to the Office under this subsection shall not constitute a waiver
		  of, or otherwise affect, any privilege arising under Federal or State law
		  (including the rules of any Federal or State court) to which the data or
		  information is otherwise subject.
													(B)Continued
		  application of prior confidentiality agreementsAny requirement
		  under Federal or State law to the extent otherwise applicable, or any
		  requirement pursuant to a written agreement in effect between the original
		  source of any nonpublicly available data or information and the source of such
		  data or information to the Office, regarding the privacy or confidentiality of
		  any data or information in the possession of the source to the Office, shall
		  continue to apply to such data or information after the data or information has
		  been provided pursuant to this subsection to the Office.
													(C)Information
		  sharing agreementAny data or information obtained by the Office
		  may be made available to State insurance regulators, individually or
		  collectively, through an information sharing agreement that—
														(i)shall
		  comply with applicable Federal law; and
														(ii)shall not
		  constitute a waiver of, or otherwise affect, any privilege under Federal or
		  State law (including the rules of any Federal or State Court) to which the data
		  or information is otherwise subject.
														(D)Agency
		  disclosure requirementsSection 552 of title 5, United States
		  Code, shall apply to any data or information submitted to the Office by an
		  insurer or an affiliate of an insurer.
													(6)Subpoenas and
		  enforcementThe Director shall have the power to require by
		  subpoena the production of the data or information requested under paragraph
		  (2), but only upon a written finding by the Director that such data or
		  information is required to carry out the functions described under subsection
		  (c) and that the Office has coordinated with such regulator or agency as
		  required under paragraph (4). Subpoenas shall bear the signature of the
		  Director and shall be served by any person or class of persons designated by
		  the Director for that purpose. In the case of contumacy or failure to obey a
		  subpoena, the subpoena shall be enforceable by order of any appropriate
		  district court of the United States. Any failure to obey the order of the court
		  may be punished by the court as a contempt of court.
												(f)Preemption of
		  State insurance measures
												(1)StandardA
		  State insurance measure shall be preempted if, and only to the extent that the
		  Director determines, in accordance with this subsection, that the
		  measure—
													(A)results in less
		  favorable treatment of a non-United States insurer domiciled in a foreign
		  jurisdiction that is subject to an international insurance agreement on
		  prudential measures than a United States insurer domiciled, licensed, or
		  otherwise admitted in that State; and
													(B)is inconsistent
		  with an International Insurance Agreement on Prudential Measures.
													(2)Determination
													(A)Notice of
		  potential inconsistencyBefore making any determination under
		  paragraph (1), the Director shall—
														(i)notify and
		  consult with the appropriate State regarding any potential inconsistency or
		  preemption;
														(ii)cause to be
		  published in the Federal Register notice of the issue regarding the potential
		  inconsistency or preemption, including a description of each State insurance
		  measure at issue and any applicable International Insurance Agreement on
		  Prudential Measures;
														(iii)provide
		  interested parties a reasonable opportunity to submit written comments to the
		  Office; and
														(iv)consider any
		  comments received.
														(B)Scope of
		  reviewFor purposes of this subsection, the determination of the
		  Director regarding State insurance measures shall be limited to the subject
		  matter contained within the international insurance agreement on prudential
		  measure involved.
													(C)Notice of
		  determination of inconsistencyUpon making any determination
		  under paragraph (1), the Director shall—
														(i)notify the
		  appropriate State of the determination and the extent of the
		  inconsistency;
														(ii)establish a
		  reasonable period of time, which shall not be less than 30 days, before the
		  determination shall become effective; and
														(iii)notify the
		  Committee on Banking, Housing, and Urban Affairs of the Senate and the
		  Committee on Financial Services of the House of Representatives of the
		  inconsistency.
														(3)Notice of
		  effectivenessUpon the conclusion of the period referred to in
		  paragraph (2)(C)(ii), if the basis for such determination still exists, the
		  determination shall become effective and the Director shall—
													(A)cause to be
		  published a notice in the Federal Register that the preemption has become
		  effective, as well as the effective date; and
													(B)notify the
		  appropriate State.
													(4)LimitationNo
		  State may enforce a State insurance measure to the extent that such measure has
		  been preempted under this subsection.
												(g)Applicability
		  of Administrative Procedures ActDeterminations of inconsistency
		  made pursuant to subsection (f)(2) shall be subject to the applicable
		  provisions of subchapter II of chapter 5 of title 5, United States Code
		  (relating to administrative procedure), and chapter 7 of such title (relating
		  to judicial review).
											(h)Regulations,
		  policies, and proceduresThe Secretary may issue orders,
		  regulations, policies, and procedures to implement this section.
											(i)ConsultationThe
		  Director shall consult with State insurance regulators, individually or
		  collectively, to the extent the Director determines appropriate, in carrying
		  out the functions of the Office.
											(j)Savings
		  provisionsNothing in this section shall—
												(1)preempt—
													(A)any State
		  insurance measure that governs any insurer’s rates, premiums, underwriting, or
		  sales practices;
													(B)any State
		  coverage requirements for insurance;
													(C)the application
		  of the antitrust laws of any State to the business of insurance; or
													(D)any State
		  insurance measure governing the capital or solvency of an insurer, except to
		  the extent that such State insurance measure results in less favorable
		  treatment of a non-United State insurer than a United States insurer;
													(2)be
		  construed to alter, amend, or limit any provision of the Consumer Financial
		  Protection Agency Act of 2010; or
												(3)affect the
		  preemption of any State insurance measure otherwise inconsistent with and
		  preempted by Federal law.
												(k)Retention of
		  existing State regulatory authorityNothing in this section or
		  section 314 shall be construed to establish or provide the Office or the
		  Department of the Treasury with general supervisory or regulatory authority
		  over the business of insurance.
											(l)Annual report
		  to congressBeginning September 30, 2011, the Director shall
		  submit a report on or before September 30 of each calendar year to the
		  President and to the Committee on Banking, Housing, and Urban Affairs of the
		  Senate and the Committee on Financial Services of the House of Representatives
		  on the insurance industry, any actions taken by the Office pursuant to
		  subsection (f) (regarding preemption of inconsistent State insurance measures),
		  and any other information as deemed relevant by the Director or as requested by
		  such Committees.
											(m)Study and
		  report on regulation of insurance
												(1)In
		  generalNot later than 18 months after the date of enactment of
		  this section, the Director shall conduct a study and submit a report to
		  Congress on how to modernize and improve the system of insurance regulation in
		  the United States.
												(2)ConsiderationsThe
		  study and report required under paragraph (1) shall be based on and guided by
		  the following considerations:
													(A)Systemic risk
		  regulation with respect to insurance.
													(B)Capital standards
		  and the relationship between capital allocation and liabilities, including
		  standards relating to liquidity and duration risk.
													(C)Consumer
		  protection for insurance products and practices, including gaps in state
		  regulation.
													(D)The degree of
		  national uniformity of state insurance regulation.
													(E)The regulation of
		  insurance companies and affiliates on a consolidated basis.
													(F)International
		  coordination of insurance regulation.
													(3)Additional
		  factorsThe study and report required under paragraph (1) shall
		  also examine the following factors:
													(A)The costs and
		  benefits of potential Federal regulation of insurance across various lines of
		  insurance (except health insurance).
													(B)The feasibility
		  of regulating only certain lines of insurance at the Federal level, while
		  leaving other lines of insurance to be regulated at the State level.
													(C)The ability of
		  any potential Federal regulation or Federal regulators to eliminate or minimize
		  regulatory arbitrage.
													(D)The impact that
		  developments in the regulation of insurance in foreign jurisdictions might have
		  on the potential Federal regulation of insurance.
													(E)The ability of
		  any potential Federal regulation or Federal regulator to provide robust
		  consumer protection for policyholders.
													(F)The potential
		  consequences of subjecting insurance companies to a Federal resolution
		  authority, including the effects of any Federal resolution authority—
														(i)on
		  the operation of State insurance guaranty fund systems, including the loss of
		  guaranty fund coverage if an insurance company is subject to a Federal
		  resolution authority;
														(ii)on
		  policyholder protection, including the loss of the priority status of
		  policyholder claims over other unsecured general creditor claims;
														(iii)in
		  the case of life insurance companies, the loss of the special status of
		  separate account assets and separate account liabilities; and
														(iv)on
		  the international competitiveness of insurance companies.
														(G)Such other
		  factors as the Director determines necessary or appropriate, consistent with
		  the principles set forth in paragraph (2).
													(4)Required
		  recommendationsThe study and report required under paragraph (1)
		  shall also contain any legislative, administrative, or regulatory
		  recommendations, as the Director determines appropriate, to carry out or
		  effectuate the findings set forth in such report.
												(5)ConsultationWith
		  respect to the study and report required under paragraph (1), the Director
		  shall consult with the National Association of Insurance Commissioners,
		  consumer organizations, representatives of the insurance industry and
		  policyholders, and other organizations and experts, as appropriate.
												(n)Use of existing
		  resourcesTo carry out this section, the Office may employ
		  personnel, facilities, and any other resource of the Department of the Treasury
		  available to the Secretary.
											(o)DefinitionsIn
		  this section and section 314, the following definitions shall apply:
												(1)AffiliateThe
		  term affiliate means, with respect to an insurer, any person who
		  controls, is controlled by, or is under common control with the insurer.
												(2)InsurerThe
		  term insurer means any person engaged in the business of
		  insurance, including reinsurance.
												(3)International
		  insurance agreement on prudential measuresThe term
		  International Insurance Agreement on Prudential Measures means a
		  written bilateral or multilateral agreement entered into between the United
		  States and a foreign government, authority, or regulatory entity regarding
		  prudential measures applicable to the business of insurance or
		  reinsurance.
												(4)Non-United
		  States insurerThe term non-United States insurer
		  means an insurer that is organized under the laws of a jurisdiction other than
		  a State, but does not include any United States branch of such an
		  insurer.
												(5)OfficeThe
		  term Office means the Office of National Insurance established by
		  this section.
												(6)State insurance
		  measureThe term State insurance measure means any
		  State law, regulation, administrative ruling, bulletin, guideline, or practice
		  relating to or affecting prudential measures applicable to insurance or
		  reinsurance.
												(7)State insurance
		  regulatorThe term State insurance regulator means
		  any State regulatory authority responsible for the supervision of
		  insurers.
												(8)United States
		  insurerThe term United States insurer means—
													(A)an insurer that
		  is organized under the laws of a State; or
													(B)a United States
		  branch of a non-United States insurer.
													(p)Authorization
		  of appropriationsThere are authorized to be appropriated for the
		  Office for each fiscal year such sums as may be necessary.
											314.International
		  insurance agreements on prudential measures
											(a)In
		  generalThe Secretary of the
		  Treasury is authorized to negotiate and enter into International Insurance
		  Agreements on Prudential Measures on behalf of the United States.
											(b)Savings
		  provisionNothing in this section or section 313 shall be
		  construed to affect the development and coordination of United States
		  international trade policy or the administration of the United States trade
		  agreements program. It is to be understood that the negotiation of
		  International Insurance Agreements on Prudential Measures under such sections
		  is consistent with the requirement of this subsection.
											(c)ConsultationThe
		  Secretary shall consult with the United States Trade Representative on the
		  negotiation of International Insurance Agreements on Prudential Measures,
		  including prior to initiating and concluding any such
		  agreements.
											.
								(b)Duties of
		SecretarySection 321(a) of title 31, United States Code, is
		amended—
								(1)in
		paragraph (7), by striking ; and and inserting a
		semicolon;
								(2)in
		paragraph (8)(C), by striking the period at the end and inserting ;
		and; and
								(3)by
		adding at the end the following new paragraph:
									
										(9)advise the
		  President on major domestic and international prudential policy issues in
		  connection with all lines of insurance except health
		  insurance.
										.
								(c)Clerical
		amendmentThe table of sections for subchapter I of chapter 3 of
		title 31, United States Code, is amended by striking the item relating to
		section 312 and inserting the following new items:
								
									
										Sec. 312. Terrorism and financial intelligence.
										Sec. 313. Office of National
		  Insurance.
										Sec. 314. International insurance agreements on prudential
		  measures.
										Sec. 315. Continuing in
		  office.
									
									.
							BState-based
		Insurance Reform
						511.Short
		titleThis subtitle may be
		cited as the Nonadmitted and Reinsurance Reform Act of
		2010.
						512.Effective
		dateExcept as otherwise
		specifically provided in this subtitle, this subtitle shall take effect upon
		the expiration of the 12-month period beginning on the date of the enactment of
		this subtitle.
						INonadmitted
		insurance
							521.Reporting,
		payment, and allocation of premium taxes
								(a)Home State’s
		exclusive authorityNo State other than the home State of an
		insured may require any premium tax payment for nonadmitted insurance.
								(b)Allocation of
		nonadmitted premium taxes
									(1)In
		generalThe States may enter into a compact or otherwise
		establish procedures to allocate among the States the premium taxes paid to an
		insured’s home State described in subsection (a).
									(2)Effective
		dateExcept as expressly
		otherwise provided in such compact or other procedures, any such compact or
		other procedures—
										(A)if adopted on or before the expiration of
		the 330-day period that begins on the date of the enactment of this subtitle,
		shall apply to any premium taxes that, on or after such date of enactment, are
		required to be paid to any State that is subject to such compact or procedures;
		and
										(B)if adopted after the expiration of such
		330-day period, shall apply to any premium taxes that, on or after January 1 of
		the first calendar year that begins after the expiration of such 330-day
		period, are required to be paid to any State that is subject to such compact or
		procedures.
										(3)ReportUpon the expiration of the 330-day period
		referred to in paragraph (2), the NAIC may submit a report to the Committee on
		Financial Services and Committee on the Judiciary of the House of
		Representatives and the Committee on Banking, Housing, and Urban Affairs of the
		Senate identifying and describing any compact or other procedures for
		allocation among the States of premium taxes that have been adopted during such
		period by any States.
									(4)Nationwide
		systemThe Congress intends that each State adopt nationwide
		uniform requirements, forms, and procedures, such as an interstate compact,
		that provides for the reporting, payment, collection, and allocation of premium
		taxes for nonadmitted insurance consistent with this section.
									(c)Allocation based
		on tax allocation reportTo facilitate the payment of premium
		taxes among the States, an insured’s home State may require surplus lines
		brokers and insureds who have independently procured insurance to annually file
		tax allocation reports with the insured’s home State detailing the portion of
		the nonadmitted insurance policy premium or premiums attributable to
		properties, risks, or exposures located in each State. The filing of a
		nonadmitted insurance tax allocation report and the payment of tax may be made
		by a person authorized by the insured to act as its agent.
								522.Regulation of
		nonadmitted insurance by insured’s home State
								(a)Home State
		authorityExcept as otherwise
		provided in this section, the placement of nonadmitted insurance shall be
		subject to the statutory and regulatory requirements solely of the insured’s
		home State.
								(b)Broker
		licensingNo State other than an insured’s home State may require
		a surplus lines broker to be licensed in order to sell, solicit, or negotiate
		nonadmitted insurance with respect to such insured.
								(c)Enforcement
		provisionWith respect to section 521 and subsections (a) and (b)
		of this section, any law, regulation, provision, or action of any State that
		applies or purports to apply to nonadmitted insurance sold to, solicited by, or
		negotiated with an insured whose home State is another State shall be preempted
		with respect to such application.
								(d)Workers’
		compensation exceptionThis
		section may not be construed to preempt any State law, rule, or regulation that
		restricts the placement of workers’ compensation insurance or excess insurance
		for self-funded workers’ compensation plans with a nonadmitted insurer.
								523.Participation in
		national producer databaseAfter the expiration of the 2-year period
		beginning on the date of the enactment of this subtitle, a State may not
		collect any fees relating to licensing of an individual or entity as a surplus
		lines broker in the State unless the State has in effect at such time laws or
		regulations that provide for participation by the State in the national
		insurance producer database of the NAIC, or any other equivalent uniform
		national database, for the licensure of surplus lines brokers and the renewal
		of such licenses.
							524.Uniform
		standards for surplus lines eligibilityA State may not—
								(1)impose eligibility requirements on, or
		otherwise establish eligibility criteria for, nonadmitted insurers domiciled in
		a United States jurisdiction, except in conformance with such requirements and
		criteria in sections 5A(2) and 5C(2)(a) of the Non-Admitted Insurance Model
		Act, unless the State has adopted nationwide uniform requirements, forms, and
		procedures developed in accordance with section 521(b) of this subtitle that
		include alternative nationwide uniform eligibility requirements; or
								(2)prohibit a surplus lines broker from
		placing nonadmitted insurance with, or procuring nonadmitted insurance from, a
		nonadmitted insurer domiciled outside the United States that is listed on the
		Quarterly Listing of Alien Insurers maintained by the International Insurers
		Department of the NAIC.
								525.Streamlined
		application for commercial purchasersA surplus lines broker seeking to procure or
		place nonadmitted insurance in a State for an exempt commercial purchaser shall
		not be required to satisfy any State requirement to make a due diligence search
		to determine whether the full amount or type of insurance sought by such exempt
		commercial purchaser can be obtained from admitted insurers if—
								(1)the
		broker procuring or placing the surplus lines insurance has disclosed to the
		exempt commercial purchaser that such insurance may or may not be available
		from the admitted market that may provide greater protection with more
		regulatory oversight; and
								(2)the
		exempt commercial purchaser has subsequently requested in writing the broker to
		procure or place such insurance from a nonadmitted insurer.
								526.GAO study of
		nonadmitted insurance market
								(a)In
		generalThe Comptroller General of the United States shall
		conduct a study of the nonadmitted insurance market to determine the effect of
		the enactment of this part on the size and market share of the nonadmitted
		insurance market for providing coverage typically provided by the admitted
		insurance market.
								(b)ContentsThe
		study shall determine and analyze—
									(1)the
		change in the size and market share of the nonadmitted insurance market and in
		the number of insurance companies and insurance holding companies providing
		such business in the 18-month period that begins upon the effective date of
		this subtitle;
									(2)the
		extent to which insurance coverage typically provided by the admitted insurance
		market has shifted to the nonadmitted insurance market;
									(3)the
		consequences of any change in the size and market share of the nonadmitted
		insurance market, including differences in the price and availability of
		coverage available in both the admitted and nonadmitted insurance
		markets;
									(4)the
		extent to which insurance companies and insurance holding companies that
		provide both admitted and nonadmitted insurance have experienced shifts in the
		volume of business between admitted and nonadmitted insurance; and
									(5)the
		extent to which there has been a change in the number of individuals who have
		nonadmitted insurance policies, the type of coverage provided under such
		policies, and whether such coverage is available in the admitted insurance
		market.
									(c)Consultation
		with NAICIn conducting the study under this section, the
		Comptroller General shall consult with the NAIC.
								(d)ReportThe
		Comptroller General shall complete the study under this section and submit a
		report to the Committee on Banking, Housing, and Urban Affairs of the Senate
		and the Committee on Financial Services of the House of Representatives
		regarding the findings of the study not later than 30 months after the
		effective date of this subtitle.
								527.DefinitionsFor purposes of this part, the following
		definitions shall apply:
								(1)Admitted
		insurerThe term admitted insurer means, with
		respect to a State, an insurer licensed to engage in the business of insurance
		in such State.
								(2)AffiliateThe term affiliate means, with
		respect to an insured, any entity that controls, is controlled by, or is under
		common control with the insured.
								(3)Affiliated
		groupThe term affiliated group means any group of
		entities that are all affiliated.
								(4)ControlAn
		entity has control over another entity if—
									(A)the entity
		directly or indirectly or acting through 1 or more other persons owns,
		controls, or has the power to vote 25 percent or more of any class of voting
		securities of the other entity; or
									(B)the entity
		controls in any manner the election of a majority of the directors or trustees
		of the other entity.
									(5)Exempt
		commercial purchaserThe term
		exempt commercial purchaser means any person purchasing commercial
		insurance that, at the time of placement, meets the following
		requirements:
									(A)The person employs
		or retains a qualified risk manager to negotiate insurance coverage.
									(B)The person has paid
		aggregate nationwide commercial property and casualty insurance premiums in
		excess of $100,000 in the immediately preceding 12 months.
									(C)(i)The person meets at
		least 1 of the following criteria:
											(I)The person possesses a net worth in
		excess of $20,000,000, as such amount is adjusted pursuant to clause
		(ii).
											(II)The person generates annual revenues in
		excess of $50,000,000, as such amount is adjusted pursuant to clause
		(ii).
											(III)The person employs more than 500
		full-time or full-time equivalent employees per individual insured or is a
		member of an affiliated group employing more than 1,000 employees in the
		aggregate.
											(IV)The person is a not-for-profit
		organization or public entity generating annual budgeted expenditures of at
		least $30,000,000, as such amount is adjusted pursuant to clause (ii).
											(V)The person is a municipality with a
		population in excess of 50,000 persons.
											(ii)Effective on the fifth January 1
		occurring after the date of the enactment of this subtitle and each fifth
		January 1 occurring thereafter, the amounts in subclauses (I), (II), and (IV)
		of clause (i) shall be adjusted to reflect the percentage change for such
		5-year period in the Consumer Price Index for All Urban Consumers published by
		the Bureau of Labor Statistics of the Department of Labor.
										(6)Home
		State
									(A)In
		generalExcept as provided in
		subparagraph (B), the term home State means, with respect to an
		insured—
										(i)the
		State in which an insured maintains its principal place of business or, in the
		case of an individual, the individual’s principal residence; or
										(ii)if 100 percent of the insured risk is
		located out of the State referred to in subparagraph (A), the State to which
		the greatest percentage of the insured’s taxable premium for that insurance
		contract is allocated.
										(B)Affiliated
		groupsIf more than 1 insured from an affiliated group are named
		insureds on a single nonadmitted insurance contract, the term home
		State means the home State, as determined pursuant to subparagraph (A),
		of the member of the affiliated group that has the largest percentage of
		premium attributed to it under such insurance contract.
									(7)Independently
		procured insuranceThe term independently procured
		insurance means insurance procured directly by an insured from a
		nonadmitted insurer.
								(8)NAICThe
		term NAIC means the National Association of Insurance
		Commissioners or any successor entity.
								(9)Nonadmitted
		insuranceThe term nonadmitted insurance means any
		property and casualty insurance permitted to be placed directly or through a
		surplus lines broker with a nonadmitted insurer eligible to accept such
		insurance.
								(10)Non-admitted
		insurance model actThe term Non-Admitted Insurance Model
		Act means the provisions of the Non-Admitted Insurance Model Act, as
		adopted by the NAIC on August 3, 1994, and amended on September 30, 1996,
		December 6, 1997, October 2, 1999, and June 8, 2002.
								(11)Nonadmitted
		insurerThe term nonadmitted insurer—
									(A)means, with
		respect to a State, an insurer not licensed to engage in the business of
		insurance in such State; but
									(B)does not include
		a risk retention group, as that term is defined in section 2(a)(4) of the
		Liability Risk Retention Act of 1986 (15 U.S.C. 3901(a)(4)).
									(12)Qualified risk
		managerThe term
		qualified risk manager means, with respect to a policyholder of
		commercial insurance, a person who meets all of the following
		requirements:
									(A)The person is an
		employee of, or third party consultant retained by, the commercial
		policyholder.
									(B)The
		person provides skilled services in loss prevention, loss reduction, or risk
		and insurance coverage analysis, and purchase of insurance.
									(C)The person—
										(i)(I)has a bachelor’s degree
		or higher from an accredited college or university in risk management, business
		administration, finance, economics, or any other field determined by a State
		insurance commissioner or other State regulatory official or entity to
		demonstrate minimum competence in risk management; and
											(II)(aa)has 3 years of experience in risk
		financing, claims administration, loss prevention, risk and insurance analysis,
		or purchasing commercial lines of insurance; or
												(bb)has 1 of the following
		designations:
													(AA)a designation as a Chartered Property
		and Casualty Underwriter (in this subparagraph referred to as
		CPCU) issued by the American Institute for CPCU/Insurance
		Institute of America;
													(BB)a designation as an Associate in Risk
		Management (ARM) issued by the American Institute for CPCU/Insurance Institute
		of America;
													(CC)a designation as Certified Risk
		Manager (CRM) issued by the National Alliance for Insurance Education &
		Research;
													(DD)a designation as a RIMS Fellow (RF)
		issued by the Global Risk Management Institute; or
													(EE)any other designation, certification,
		or license determined by a State insurance commissioner or other State
		insurance regulatory official or entity to demonstrate minimum competency in
		risk management;
													(ii)(I)has at least 7 years of
		experience in risk financing, claims administration, loss prevention, risk and
		insurance coverage analysis, or purchasing commercial lines of insurance;
		and
											(II)has any 1 of the designations specified
		in subitems (AA) through (EE) of clause (i)(II)(bb);
											(iii)has at
		least 10 years of experience in risk financing, claims administration, loss
		prevention, risk and insurance coverage analysis, or purchasing commercial
		lines of insurance; or
										(iv)has a graduate degree from an accredited
		college or university in risk management, business administration, finance,
		economics, or any other field determined by a State insurance commissioner or
		other State regulatory official or entity to demonstrate minimum competence in
		risk management.
										(13)Premium
		taxThe term premium tax means, with respect to
		surplus lines or independently procured insurance coverage, any tax, fee,
		assessment, or other charge imposed by a government entity directly or
		indirectly based on any payment made as consideration for an insurance contract
		for such insurance, including premium deposits, assessments, registration fees,
		and any other compensation given in consideration for a contract of
		insurance.
								(14)Surplus lines
		brokerThe term surplus lines broker means an
		individual, firm, or corporation which is licensed in a State to sell, solicit,
		or negotiate insurance on properties, risks, or exposures located or to be
		performed in a State with nonadmitted insurers.
								IIReinsurance
							531.Regulation of credit
		for reinsurance and reinsurance agreements
								(a)Credit for
		reinsuranceIf the State of domicile of a ceding insurer is an
		NAIC-accredited State, or has financial solvency requirements substantially
		similar to the requirements necessary for NAIC accreditation, and recognizes
		credit for reinsurance for the insurer’s ceded risk, then no other State may
		deny such credit for reinsurance.
								(b)Additional
		preemption of extraterritorial application of State lawIn addition to the application of
		subsection (a), all laws, regulations, provisions, or other actions of a State
		that is not the domiciliary State of the ceding insurer, except those with
		respect to taxes and assessments on insurance companies or insurance income,
		are preempted to the extent that they—
									(1)restrict or eliminate the rights of the
		ceding insurer or the assuming insurer to resolve disputes pursuant to
		contractual arbitration to the extent such contractual provision is not
		inconsistent with the provisions of title 9, United States Code;
									(2)require that a
		certain State’s law shall govern the reinsurance contract, disputes arising
		from the reinsurance contract, or requirements of the reinsurance
		contract;
									(3)attempt to enforce
		a reinsurance contract on terms different than those set forth in the
		reinsurance contract, to the extent that the terms are not inconsistent with
		this part; or
									(4)otherwise apply the
		laws of the State to reinsurance agreements of ceding insurers not domiciled in
		that State.
									532.Regulation of
		reinsurer solvency
								(a)Domiciliary
		state regulationIf the State
		of domicile of a reinsurer is an NAIC-accredited State or has financial
		solvency requirements substantially similar to the requirements necessary for
		NAIC accreditation, such State shall be solely responsible for regulating the
		financial solvency of the reinsurer.
								(b)Nondomiciliary
		states
									(1)Limitation on
		financial information requirementsIf the State of domicile of a reinsurer is
		an NAIC-accredited State or has financial solvency requirements substantially
		similar to the requirements necessary for NAIC accreditation, no other State
		may require the reinsurer to provide any additional financial information other
		than the information the reinsurer is required to file with its domiciliary
		State.
									(2)Receipt of
		informationNo provision of
		this section shall be construed as preventing or prohibiting a State that is
		not the State of domicile of a reinsurer from receiving a copy of any financial
		statement filed with its domiciliary State.
									533.DefinitionsFor purposes of this part, the following
		definitions shall apply:
								(1)Ceding
		insurerThe term ceding insurer means an insurer
		that purchases reinsurance.
								(2)Domiciliary
		StateThe terms State of domicile and
		domiciliary State mean, with respect to an insurer or reinsurer,
		the State in which the insurer or reinsurer is incorporated or entered through,
		and licensed.
								(3)ReinsuranceThe
		term reinsurance means the assumption by an insurer of all or part
		of a risk undertaken originally by another insurer.
								(4)Reinsurer
									(A)In
		generalThe term reinsurer means an insurer to the
		extent that the insurer—
										(i)is
		principally engaged in the business of reinsurance;
										(ii)does
		not conduct significant amounts of direct insurance as a percentage of its net
		premiums; and
										(iii)is not
		engaged in an ongoing basis in the business of soliciting direct
		insurance.
										(B)DeterminationA
		determination of whether an insurer is a reinsurer shall be made under the laws
		of the State of domicile in accordance with this paragraph.
									IIIRule of
		construction
							541.Rule
		of constructionNothing in
		this subtitle or the amendments made by this subtitle shall be construed to
		modify, impair, or supersede the application of the antitrust laws. Any implied
		or actual conflict between this subtitle and any amendments to this subtitle
		and the antitrust laws shall be resolved in favor of the operation of the
		antitrust laws.
							542.SeverabilityIf any section or subsection of this
		subtitle, or any application of such provision to any person or circumstance,
		is held to be unconstitutional, the remainder of this subtitle, and the
		application of the provision to any other person or circumstance, shall not be
		affected.
							VIImprovements to
		regulation of bank and savings association holding companies and depository
		institutions
					601.Short
		titleThis title may be cited
		as the Bank and Savings Association Holding Company and Depository
		Institution Regulatory Improvements Act of 2010.
					602.DefinitionIn this title, the term commercial
		firm means any entity that derives not less than 15 percent of the
		consolidated annual gross revenues of the entity, including all affiliates of
		the entity, from engaging in activities that are not financial in nature or
		incidental to activities that are financial in nature, as provided in section
		4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)).
					603.Moratorium and
		study on treatment of credit card banks, industrial loan companies, and certain
		other companies under the Bank Holding Company Act of 1956
						(a)Moratorium
							(1)DefinitionsIn
		this subsection—
								(A)the term
		credit card bank means an institution described in section
		2(c)(2)(F) of the Bank Holding Company Act of 1956 (12 U.S.C.
		1841(c)(2)(F));
								(B)the term
		industrial bank means an institution described in section
		2(c)(2)(H) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)(H));
		and
								(C)the term
		trust bank means an institution described in section 2(c)(2)(D) of
		the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)(D)).
								(2)Moratorium on
		provision of deposit insuranceThe Corporation may not approve an
		application for deposit insurance under section 5 of the Federal Deposit
		Insurance Act (12 U.S.C. 1815) that is received after November 10, 2009, for an
		industrial bank, a credit card bank, or a trust bank that is directly or
		indirectly owned or controlled by a commercial firm.
							(3)Change in
		control
								(A)In
		generalExcept as provided in subparagraph (B), the appropriate
		Federal banking agency shall disapprove a change in control, as provided in
		section 7(j) of the Federal Deposit Insurance Act (12 U.S.C. 1817(j)), of an
		industrial bank, a credit card bank, or a trust bank if the change in control
		would result in direct or indirect control of the industrial bank, credit card
		bank, or trust bank by a commercial firm.
								(B)ExceptionsSubparagraph
		(A) shall not apply to a change in control of an industrial bank, credit card
		bank, or trust bank that—
									(i)is in
		danger of default, as determined by the appropriate Federal banking agency;
		or
									(ii)results from the
		merger or whole acquisition of a commercial firm that directly or indirectly
		controls the industrial bank, credit card bank, or trust bank in a bona fide
		merger with or acquisition by another commercial firm, as determined by the
		appropriate Federal banking agency.
									(4)SunsetThis
		subsection shall cease to have effect 3 years after the date of enactment of
		this Act.
							(b)Government
		Accountability Office study of exceptions under the Bank Holding Company Act of
		1956
							(1)Study
		requiredThe Comptroller General of the United States shall carry
		out a study to determine whether it is necessary, in order to strengthen the
		safety and soundness of institutions or the stability of the financial system,
		to eliminate the exceptions under section 2 of the Bank Holding Company Act of
		1956 (12 U.S.C. 1841) for institutions described in—
								(A)section
		2(a)(5)(E) of the Bank Holding Company Act of 1956 (12 U.S.C.
		1841(a)(5)(E));
								(B)section
		2(a)(5)(F) of the Bank Holding Company Act of 1956 (12 U.S.C.
		1841(a)(5)(F));
								(C)section
		2(c)(2)(D) of the Bank Holding Company Act of 1956 (12 U.S.C.
		1841(c)(2)(D));
								(D)section
		2(c)(2)(F) of the Bank Holding Company Act of 1956 (12 U.S.C.
		1841(c)(2)(F));
								(E)section
		2(c)(2)(H) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)(H));
		and
								(F)section
		2(c)(2)(B) of the Bank Holding Company Act of 1956 (12 U.S.C.
		1841(c)(2)(B)).
								(2)Content of
		study
								(A)In
		generalThe study required under paragraph (1), with respect to
		the institutions referenced in each of subparagraphs (A) through (E) of
		paragraph (1), shall, to the extent feasible be based on information provided
		to the Comptroller General by the appropriate Federal or State regulator, and
		shall—
									(i)identify the
		types and number of institutions excepted from section 2 of the Bank Holding
		Company Act of 1956 (12 U.S.C. 1841) under each of the subparagraphs described
		in subparagraphs (A) through (E) of paragraph (1);
									(ii)generally
		describe the size and geographic locations of the institutions described in
		clause (i);
									(iii)determine the
		extent to which the institutions described in clause (i) are held by holding
		companies that are commercial firms;
									(iv)determine
		whether the institutions described in clause (i) have any affiliates that are
		commercial firms;
									(v)identify the
		Federal banking agency responsible for the supervision of the institutions
		described in clause (i) on and after the transfer date;
									(vi)determine the
		adequacy of the Federal bank regulatory framework applicable to each category
		of institution described in clause (i), including any restrictions (including
		limitations on affiliate transactions or cross-marketing) that apply to
		transactions between an institution, the holding company of the institution,
		and any other affiliate of the institution; and
									(vii)evaluate the
		potential consequences of subjecting the institutions described in clause (i)
		to the requirements of the Bank Holding Company Act of 1956, including with
		respect to the availability and allocation of credit, the stability of the
		financial system and the economy, the safe and sound operation of each category
		of institution, and the impact on the types of activities in which such
		institutions, and the holding companies of such institutions, may
		engage.
									(B)Savings
		associationsWith respect to institutions described in paragraph
		(1)(F), the study required under paragraph (1) shall—
									(i)determine the
		adequacy of the Federal bank regulatory framework applicable to such
		institutions, including any restrictions (including limitations on affiliate
		transactions or cross-marketing) that apply to transactions between an
		institution, the holding company of the institution, and any other affiliate of
		the institution; and
									(ii)evaluate the
		potential consequences of subjecting the institutions described in paragraph
		(1)(F) to the requirements of the Bank Holding Company Act of 1956, including
		with respect to the availability and allocation of credit, the stability of the
		financial system and the economy, the safe and sound operation of such
		institutions, and the impact on the types of activities in which such
		institutions, and the holding companies of such institutions, may
		engage.
									(3)ReportNot
		later than 18 months after the date of enactment of this Act, the Comptroller
		General shall submit to the Committee on Banking, Housing, and Urban Affairs of
		the Senate and the Committee on Financial Services of the House of
		Representatives a report on the study required under paragraph (1).
							604.Reports and
		examinations of holding companies; regulation of functionally regulated
		subsidiaries
						(a)Reports by bank
		holding companiesSections 5(c)(1) of the Bank Holding Company
		Act of 1956 (12 U.S.C. 1844(c)(1)) is amended—
							(1)by
		striking subparagraph (B) and inserting the following:
								
									(B)Use of existing
		  reports and other supervisory informationThe appropriate Federal
		  banking agency for a bank holding company shall, to the fullest extent
		  possible, use—
										(i)reports and other
		  supervisory information that the bank holding company or any subsidiary thereof
		  has been required to provide to other Federal or State regulatory
		  agencies;
										(ii)externally
		  audited financial statements of the bank holding company or subsidiary;
										(iii)information
		  otherwise available from Federal or State regulatory agencies; and
										(iv)information that
		  is otherwise required to be reported
		  publicly.
										;
		  and
							(2)by
		adding at the end the following:
								
									(C)AvailabilityUpon
		  the request of the appropriate Federal banking agency for a bank holding
		  company, the bank holding company or a subsidiary of the bank holding company
		  shall promptly provide to the appropriate Federal banking agency any
		  information described in clauses (i) through (iii) of subparagraph
		  (B).
									.
							(b)Examinations of
		bank holding companiesSection 5(c)(2) of the Bank Holding
		Company Act of 1956 (12 U.S.C. 1844(c)(2)) is amended to read as
		follows:
							
								(2)Examinations
									(A)In
		  generalThe appropriate Federal banking agency for a bank holding
		  company may make examinations of the bank holding company and each subsidiary
		  of the bank holding company in order to—
										(i)inform such
		  appropriate Federal banking agency of—
											(I)the nature of the
		  operations and financial condition of the bank holding company and the
		  subsidiary;
											(II)the financial,
		  operational, and other risks within the bank holding company system that may
		  pose a threat to—
												(aa)the
		  safety and soundness of the bank holding company or of any depository
		  institution subsidiary of the bank holding company; or
												(bb)the
		  stability of the financial system of the United States; and
												(III)the systems of
		  the bank holding company for monitoring and controlling the risks described in
		  subclause (II); and
											(ii)enforce the
		  compliance of the bank holding company and the subsidiary with this Act and any
		  other Federal law that such appropriate Federal banking agency has specific
		  jurisdiction to enforce against the bank holding company or subsidiary.
										(B)Use of reports
		  to reduce examinationsFor purposes of this paragraph, the
		  appropriate Federal banking agency for a bank holding company shall, to the
		  fullest extent possible, rely on—
										(i)examination
		  reports made by other Federal or State regulatory agencies relating to the bank
		  holding company and any subsidiary of the bank holding company; and
										(ii)the
		  reports and other information required under paragraph (1).
										(C)Coordination
		  with other regulatorsThe appropriate Federal banking agency for
		  a bank holding company shall—
										(i)provide
		  reasonable notice to, and consult with, the appropriate Federal banking agency
		  or State regulatory agency of a subsidiary that is a depository institution or
		  a functionally regulated subsidiary before commencing an examination of the
		  subsidiary under this section; and
										(ii)to
		  the fullest extent possible, avoid duplication of examination activities,
		  reporting requirements, and requests for
		  information.
										.
						(c)Authority to
		regulate functionally regulated subsidiaries of bank holding
		companiesThe Bank Holding Company Act of 1956 (12 U.S.C. 1841 et
		seq.) is amended—
							(1)in
		section 5(c) (12 U.S.C. 1844(c)), by striking paragraphs (3) and (4) and
		inserting the following:
								
									(3)[Reserved]
									(4)[Reserved]
									;
		  and
							(2)by
		striking section 10A (12 U.S.C. 1848a).
							(d)Acquisitions of
		banksSection 3(c) of the Bank Holding Company Act of 1956 (12
		U.S.C. 1842(c)) is amended by adding at the end the following:
							
								(7)Financial
		  stabilityIn every case, the appropriate Federal banking agency
		  of a bank holding company shall take into consideration the extent to which a
		  proposed acquisition, merger, or consolidation would result in greater or more
		  concentrated risks to the stability of the United States banking or financial
		  system.
								.
						(e)Acquisitions of
		nonbanks
							(1)Notice
		proceduresSection 4(j)(2)(A) of the Bank Holding Company Act of
		1956 (12 U.S.C. 1843(j)(2)(A)) is amended by striking or unsound banking
		practices and inserting unsound banking practices, or risk to
		the stability of the United States banking or financial system.
							(2)Activities that
		are financial in natureSection 4(k)(6)(B) of the Bank Holding
		Company Act of 1956 (12 U.S.C. 1843(k)(6)(B)) is amended to read as
		follows:
								
									(B)Approval not
		  required for certain financial activities
										(i)In
		  generalExcept as provided in clause (ii), a financial holding
		  company may commence any activity or acquire any company, pursuant to paragraph
		  (4) or any regulation prescribed or order issued under paragraph (5), without
		  prior approval of the appropriate Federal banking agency for the financial
		  holding company.
										(ii)ExceptionA
		  financial holding company may not acquire a company, without the prior approval
		  of the appropriate Federal banking agency for the financial holding company, in
		  a transaction in which the total consolidated assets to be acquired by the
		  financial holding company exceed
		  $25,000,000,000.
										.
							(f)Bank merger act
		transactionsSection 18(c)(5) of the Federal Deposit Insurance
		Act (12 U.S.C. 1828(c)(5)) is amended, in the matter immediately following
		subparagraph (B), by striking and the convenience and needs of the
		community to be served and inserting the convenience and needs
		of the community to be served, and the risk to the stability of the United
		States banking or financial system.
						(g)Reports by
		savings and loan holding companiesSection 10(b)(2) of the Home
		Owners' Loan Act (12 U.S.C. 1467a(b)(2) is amended—
							(1)by
		striking Each savings and inserting the following:
								
									(A)In
		  generalEach savings
									;
		  and
							(2)by
		adding at the end the following:
								
									(B)Use of existing
		  reports and other supervisory informationThe appropriate Federal
		  banking agency for a savings and loan holding company shall, to the fullest
		  extent possible, use—
										(i)reports and other
		  supervisory information that the savings and loan holding company or any
		  subsidiary thereof has been required to provide to other Federal or State
		  regulatory agencies;
										(ii)externally
		  audited financial statements of the savings and loan holding company or
		  subsidiary;
										(iii)information
		  that is otherwise available from Federal or State regulatory agencies;
		  and
										(iv)information that
		  is otherwise required to be reported publicly.
										(C)AvailabilityUpon
		  the request of the appropriate Federal banking agency for a savings and loan
		  holding company, the savings and loan holding company or a subsidiary of the
		  savings and loan holding company shall promptly provide to the appropriate
		  Federal banking agency any information described in clauses (i) through (iii)
		  of subparagraph
		  (B).
									.
							(h)Examination of
		savings and loan holding companies
							(1)DefinitionsSection
		2 of the Home Owners' Loan Act (12 U.S.C. 1462) is amended by adding at the end
		the following:
								
									(10)Appropriate
		  Federal banking agencyThe term appropriate Federal banking
		  agency has the same meaning as in section 3(q) of the Federal Deposit
		  Insurance Act (12 U.S.C. 1813(q)).
									(11)Functionally
		  regulated subsidiaryThe term functionally regulated
		  subsidiary has the same meaning as in section 5(c)(5) of the Bank
		  Holding Company Act of 1956 (12 U.S.C.
		  1844(c)(5)).
									.
							(2)ExaminationSection
		10(b) of the Home Owners' Loan Act (12 U.S.C. 1467a(b)) is amended by striking
		paragraph (4) and inserting the following:
								
									(4)Examinations
										(A)In
		  generalThe appropriate Federal banking agency for a savings and
		  loan holding company may make examinations of the savings and loan holding
		  company and each subsidiary of the savings and loan holding company system, in
		  order to—
											(i)inform such
		  appropriate Federal banking agency of—
												(I)the nature of the
		  operations and financial condition of the savings and loan holding company and
		  the subsidiary;
												(II)the financial,
		  operational, and other risks within the savings and loan holding company that
		  may pose a threat to—
													(aa)the
		  safety and soundness of the savings and loan holding company or of any
		  depository institution subsidiary of the savings and loan holding company;
		  or
													(bb)the
		  stability of the financial system of the United States; and
													(III)the systems of
		  the savings and loan holding company for monitoring and controlling the risks
		  described in subclause (II); and
												(ii)enforce the
		  compliance of the savings and loan holding company and the subsidiary with this
		  Act and any other Federal law that such appropriate Federal banking agency has
		  specific jurisdiction to enforce against the savings and loan holding company
		  or subsidiary.
											(B)Use of reports
		  to reduce examinationsFor purposes of this subsection, the
		  appropriate Federal banking agency for a savings and loan holding company
		  shall, to the fullest extent possible, rely on—
											(i)the
		  examination reports made by other Federal or State regulatory agencies relating
		  to the savings and loan holding company and any subsidiary; and
											(ii)the
		  reports and other information required under paragraph (2).
											(C)Coordination
		  with other regulatorsThe appropriate Federal banking agency for
		  a savings and loan holding company shall—
											(i)provide
		  reasonable notice to, and consult with, the appropriate Federal banking agency
		  or State regulatory agency of a subsidiary that is a depository institution or
		  a functionally regulated subsidiary before commencing an examination of the
		  subsidiary under this section; and
											(ii)to
		  the fullest extent possible, avoid duplication of examination activities,
		  reporting requirements, and requests for
		  information.
											.
							(i)Effective
		dateThe amendments made by this section shall take effect on the
		transfer date.
						605.Assuring
		consistent oversight of permissible activities of depository institution
		subsidiaries of holding companiesSection 6 of the Bank Holding Company Act of
		1956 (12 U.S.C. 1845) is amended to read as follows:
						
							6.Assuring
		  consistent oversight of permissible activities of depository institution
		  subsidiaries of holding companies
								(a)Definitions
									(1)DefinitionsIn
		  this section—
										(A)the term
		  depository institution holding company has the same meaning as in
		  section 3(w) of the Federal Deposit Insurance Act (12 U.S.C. 1813(w));
										(B)the term
		  functionally regulated subsidiary has the same meaning as in
		  section 5(c)(5); and
										(C)the term
		  lead Federal banking agency means—
											(i)the
		  Office of the Comptroller of the Currency, in the case of any depository
		  institution holding company having—
												(I)a
		  subsidiary that is an insured depository institution, if all such insured
		  depository institutions are Federal depository institutions; or
												(II)a
		  subsidiary that is a Federal depository institution and a subsidiary that is a
		  State depository institution, if the total consolidated assets of all
		  subsidiaries that are Federal depository institutions exceed the total
		  consolidated assets of all subsidiaries that are State depository institutions;
		  and
												(ii)the
		  Federal Deposit Insurance Corporation, in the case of any depository
		  institution holding company having—
												(I)a
		  subsidiary that is an insured depository institution, if all such insured
		  depository institutions are State depository institutions; or
												(II)a
		  subsidiary that is a Federal depository institution and a subsidiary that is a
		  State depository institution, if the total consolidated assets of all
		  subsidiaries that are State depository institutions exceed the total
		  consolidated assets of all subsidiaries that are Federal depository
		  institutions.
												(2)Determination
		  of total consolidated assetsFor purposes of paragraph (1)(A),
		  the total consolidated assets of a depository institution shall be determined
		  in the same manner that total consolidated assets of depository institutions
		  are determined for purposes of section 3(q) of the Federal Deposit Insurance
		  Act (12 U.S.C. 1813(q)).
									(b)Lead agency
		  supervision
									(1)In
		  generalThe lead Federal banking agency for each depository
		  institution holding company shall make examinations of the activities of each
		  nondepository institution subsidiary (other than a functionally regulated
		  subsidiary) of the depository institution holding company that are permissible
		  for depository institution subsidiaries of the depository institution holding
		  company, to determine whether the activities—
										(A)present safety
		  and soundness risks to any depository institution subsidiary of the depository
		  institution holding company;
										(B)are conducted in
		  accordance with applicable law; and
										(C)are subject to
		  appropriate systems for monitoring and controlling the financial, operating,
		  and other risks of the activity and protecting the depository institution
		  subsidiaries of the holding company.
										(2)Process for
		  examinationAn examination under paragraph (1) shall be carried
		  out under the authority of the lead Federal banking agency, as if the
		  nondepository institution subsidiary were an insured depository institution for
		  which the lead Federal banking agency is the appropriate Federal banking
		  agency.
									(c)CoordinationFor
		  each depository institution holding company for which the Board of Governors is
		  the appropriate Federal banking agency, the lead Federal banking agency of the
		  depository institution holding company shall coordinate the supervision of the
		  activities of subsidiaries described in subsection (b) with the Board of
		  Governors, in a manner that—
									(1)avoids
		  duplication;
									(2)shares
		  information relevant to the supervision of the depository institution holding
		  company by each agency;
									(3)achieves the
		  objectives of subsection (b); and
									(4)ensures that the
		  depository institution holding company and the subsidiaries of the depository
		  institution holding company are not subject to conflicting supervisory demands
		  by the 2 agencies.
									(d)Referrals for
		  enforcement
									(1)Recommendation
		  of action by Board of GovernorsThe lead Federal banking agency
		  for a depository institution holding company, based on information obtained
		  pursuant to the responsibilities of the agency under subsection (b), may submit
		  to the Board of Governors, in writing, a recommendation that the Board of
		  Governors take enforcement action against a nondepository institution
		  subsidiary (other than a functionally regulated subsidiary) of the depository
		  institution holding company, together with an explanation of the concerns
		  giving rise to the recommendation.
									(2)Back-up
		  authority of the lead Federal banking agencyIf, within the
		  60-day period beginning on the date on which the Board of Governors receives a
		  recommendation under paragraph (1), the Board of Governors does not take
		  enforcement action against a nondepository institution subsidiary or provide a
		  plan for enforcement action that is acceptable to the lead Federal banking
		  agency, the lead Federal banking agency (upon the authorization of the
		  Comptroller, or the Federal Deposit Insurance Corporation, upon a vote of its
		  members, as applicable) may take the recommended enforcement action, in the
		  same manner as if the subsidiary were an insured depository institution for
		  which the lead Federal banking agency is the appropriate Federal banking
		  agency.
									.
					606.Requirements
		for financial holding companies to remain well capitalized and well
		managed
						(a)AmendmentSection 4(l)(1) of the Bank Holding Company
		Act of 1956 (12 U.S.C. 1843(l)(1)) is amended—
							(1)in
		subparagraph (B), by striking and at the end;
							(2)by
		redesignating subparagraph (C) as subparagraph (D);
							(3)by
		inserting after subparagraph (B) the following:
								
									(C)the bank holding
		  company is well capitalized and well managed;
		  and
									;
		  and
							(4)in
		subparagraph (D)(ii), as so redesignated, by striking subparagraphs (A)
		and (B) and inserting subparagraphs (A), (B), and
		(C).
							(b)Effective
		dateThe amendments made by this section shall take effect on the
		transfer date.
						607.Standards for
		interstate acquisitions
						(a)Acquisition of
		banksSection 3(d)(1)(A) of
		the Bank Holding Company Act of 1956 (12 U.S.C. 1842(d)(1)(A)) is amended by
		striking adequately capitalized and adequately managed and
		inserting well capitalized and well managed.
						(b)Interstate bank
		mergersSection 44(b)(4)(B) of the Federal Deposit Insurance Act
		(12 U.S.C. 1831u(b)(4)(B)) is amended by striking will continue to be
		adequately capitalized and adequately managed and inserting will
		be well capitalized and well managed.
						(c)Effective
		dateThe amendments made by this section shall take effect on the
		transfer date.
						608.Enhancing
		existing restrictions on bank transactions with affiliates
						(a)Affiliate
		transactionsSection 23A of the Federal Reserve Act (12 U.S.C.
		371c) is amended—
							(1)in
		subsection (b)—
								(A)in paragraph (1),
		by striking subparagraph (D) and inserting the following:
									
										(D)any investment
		  fund with respect to which a member bank or affiliate thereof is an investment
		  adviser; and
										;
		  and
								(B)in paragraph
		(7)—
									(i)in
		subparagraph (A), by inserting before the semicolon at the end the following:
		, including a purchase of assets subject to an agreement to
		repurchase;
									(ii)in subparagraph
		(C), by striking , including assets subject to an agreement to
		repurchase,;
									(iii)in
		subparagraph (D)—
										(I)by
		inserting or other debt obligations after acceptance of
		securities; and
										(II)by
		striking or at the end; and
										(iv)by
		adding at the end the following:
										
											(F)a transaction
		  with an affiliate that involves the borrowing or lending of securities, to the
		  extent that the transaction causes a member bank or a subsidiary to have credit
		  exposure to the affiliate; or
											(G)a derivative
		  transaction, as defined in paragraph (3) of section 5200(b) of the Revised
		  Statutes of the United States (12 U.S.C. 84(b)), with an affiliate, to the
		  extent that the transaction causes a member bank or a subsidiary to have credit
		  exposure to the
		  affiliate;
											;
									(2)in
		subsection (c)—
								(A)in paragraph
		(1)—
									(i)in the
		matter preceding subparagraph (A), by striking subsidiary and
		all that follows through time of the transaction and inserting
		subsidiary, and any credit exposure of a member bank or a subsidiary to
		an affiliate resulting from a securities borrowing or lending transaction, or a
		derivative transaction, shall be secured at all times; and
									(ii)in
		each of subparagraphs (A) through (D), by striking or letter of
		credit and inserting letter of credit, or credit
		exposure;
									(B)by striking
		paragraph (2);
								(C)by redesignating
		paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
								(D)in paragraph (2),
		as so redesignated, by inserting before the period at the end , or
		credit exposure to an affiliate resulting from a securities borrowing or
		lending transaction, or derivative transaction; and
								(E)in paragraph (3),
		as so redesignated—
									(i)by
		inserting or other debt obligations after
		securities; and
									(ii)by
		striking or guarantee and all that follows through behalf
		of, and inserting guarantee, acceptance, or letter of credit
		issued on behalf of, or credit exposure from a securities borrowing or lending
		transaction, or derivative transaction to,;
									(3)in
		subsection (d)(4), in the matter preceding subparagraph (A), by striking
		or issuing and all that follows through behalf
		of, and inserting issuing a guarantee, acceptance, or letter of
		credit on behalf of, or having credit exposure resulting from a securities
		borrowing or lending transaction, or derivative transaction to,;
		and
							(4)in
		subsection (f)—
								(A)in paragraph
		(2)—
									(i)by
		striking or order;
									(ii)by
		striking if it finds and all that follows through the end of the
		paragraph and inserting the following: “if—
										
											(i)the
		  Board finds the exemption to be in the public interest and consistent with the
		  purposes of this section, and notifies the Federal Deposit Insurance
		  Corporation of such finding; and
											(ii)before the end
		  of the 60-day period beginning on the date on which the Federal Deposit
		  Insurance Corporation receives notice of the finding under clause (i), the
		  Federal Deposit Insurance Corporation does not object, in writing, to the
		  finding, based on a determination that the exemption presents an unacceptable
		  risk to the Deposit Insurance
		  Fund.
											;
									(iii)by
		striking the Board and inserting the following:
										
											(A)In
		  generalThe Board
											;
		  and
									(iv)by
		adding at the end the following:
										
											(B)Additional
		  exemptions
												(i)National
		  banksThe Comptroller of the Currency may, by order, exempt a
		  transaction of a national bank from the requirements of this section if—
													(I)the Board and the
		  Office of the Comptroller of the Currency jointly find the exemption to be in
		  the public interest and consistent with the purposes of this section and notify
		  the Federal Deposit Insurance Corporation of such finding; and
													(II)before the end
		  of the 60-day period beginning on the date on which the Federal Deposit
		  Insurance Corporation receives notice of the finding under subclause (I), the
		  Federal Deposit Insurance Corporation does not object, in writing, to the
		  finding, based on a determination that the exemption presents an unacceptable
		  risk to the Deposit Insurance Fund.
													(ii)State
		  banksThe Federal Deposit Insurance Corporation may, by order,
		  exempt a transaction of a State bank from the requirements of this section
		  if—
													(I)the Board and the
		  Federal Deposit Insurance Corporation jointly find that the exemption is in the
		  public interest and consistent with the purposes of this section; and
													(II)the Federal
		  Deposit Insurance Corporation finds that the exemption does not present an
		  unacceptable risk to the Deposit Insurance
		  Fund.
													;
		  and
									(B)by adding at the
		end the following:
									
										(4)Amounts of
		  covered transactionsThe Board may issue such regulations or
		  interpretations as the Board determines are necessary or appropriate with
		  respect to the manner in which a netting agreement may be taken into account in
		  determining the amount of a covered transaction between a member bank or a
		  subsidiary and an affiliate, including the extent to which netting agreements
		  between a member bank or a subsidiary and an affiliate may be taken into
		  account in determining whether a covered transaction is fully secured for
		  purposes of subsection (d)(4). An interpretation under this paragraph with
		  respect to a specific member bank, subsidiary, or affiliate shall be issued
		  jointly with the appropriate Federal banking agency for such member bank,
		  subsidiary, or
		  affiliate.
										.
								(b)Transactions
		with affiliatesSection 23B(e) of the Federal Reserve Act (12
		U.S.C. 371c–1(e)) is amended—
							(1)by
		striking the undesignated matter following subparagraph (B);
							(2)by
		redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively,
		and adjusting the clause margins accordingly;
							(3)by
		redesignating paragraphs (1) and (2) as subparagraphs (A) and (B),
		respectively, and adjusting the subparagraph margins accordingly;
							(4)by
		striking The Board and inserting the following:
								
									(1)In
		  generalThe
		  Board
									;
							(5)in
		paragraph (1)(B), as so redesignated—
								(A)in the matter
		preceding clause (i), by inserting before regulations the
		following: subject to paragraph (2), if the Board finds that an
		exemption or exclusion is in the public interest and is consistent with the
		purposes of this section, and notifies the Federal Deposit Insurance
		Corporation of such finding,; and
								(B)in clause (ii),
		by striking the comma at the end and inserting a period; and
								(6)by
		adding at the end the following:
								
									(2)ExceptionThe
		  Board may grant an exemption or exclusion under this subsection only if, during
		  the 60-day period beginning on the date of receipt of notice of the finding
		  from the Board under paragraph (1)(B), the Federal Deposit Insurance
		  Corporation does not object, in writing, to such exemption or exclusion, based
		  on a determination that the exemption presents an unacceptable risk to the
		  Deposit Insurance
		  Fund.
									.
							(c)Home Owners'
		Loan ActSection 11 of the Home Owners' Loan Act (12 U.S.C. 1468)
		is amended by adding at the end the following:
							
								(d)Exemptions
									(1)Federal savings
		  associationsThe Comptroller of the Currency may, by order,
		  exempt a transaction of a Federal savings association from the requirements of
		  this section if—
										(A)the Board and the
		  Office of the Comptroller of the Currency jointly find the exemption to be in
		  the public interest and consistent with the purposes of this section and notify
		  the Federal Deposit Insurance Corporation of such finding; and
										(B)before the end of
		  the 60-day period beginning on the date on which the Federal Deposit Insurance
		  Corporation receives notice of the finding under subparagraph (A), the Federal
		  Deposit Insurance Corporation does not object, in writing, to the finding,
		  based on a determination that the exemption presents an unacceptable risk to
		  the Deposit Insurance Fund.
										(2)State savings
		  associationThe Federal Deposit Insurance Corporation may, by
		  order, exempt a transaction of a State savings association from the
		  requirements of this section if the Board and the Federal Deposit Insurance
		  Corporation jointly find that—
										(A)the exemption is
		  in the public interest and consistent with the purposes of this section;
		  and
										(B)the exemption
		  does not present an unacceptable risk to the Deposit Insurance
		  Fund.
										.
						(d)Effective
		dateThe amendments made by this section shall take effect 1 year
		after the transfer date.
						609.Eliminating
		exceptions for transactions with financial subsidiaries
						(a)AmendmentSection 23A(e) of the Federal Reserve Act
		(12 U.S.C. 371c(e)) is amended—
							(1)by striking paragraph (3); and
							(2)by redesignating paragraph (4) as paragraph
		(3).
							(b)Prospective
		application of amendmentThe amendments made by this section
		shall apply with respect to any covered transaction between a bank and a
		subsidiary of the bank, as those terms are defined in section 23A of the
		Federal Reserve Act (12 U.S.C. 371c), that is entered into on or after the date
		of enactment of this Act.
						(c)Effective
		dateThe amendments made by this section shall take effect 1 year
		after the transfer date.
						610.Lending limits
		applicable to credit exposure on derivative transactions, repurchase
		agreements, reverse repurchase agreements, and securities lending and borrowing
		transactions
						(a)National
		banksSection 5200(b) of the
		Revised Statutes of the United States (12 U.S.C. 84(b)) is amended—
							(1)in
		paragraph (1), by striking shall include and all that follows
		through the end of the paragraph and inserting the following: “shall
		include—
								
									(A)all direct or
		  indirect advances of funds to a person made on the basis of any obligation of
		  that person to repay the funds or repayable from specific property pledged by
		  or on behalf of the person;
									(B)to the extent
		  specified by the Comptroller of the Currency, any liability of a national
		  banking association to advance funds to or on behalf of a person pursuant to a
		  contractual commitment; and
									(C)any credit
		  exposure to a person arising from a derivative transaction, repurchase
		  agreement, reverse repurchase agreement, securities lending transaction, or
		  securities borrowing transaction between the national banking association and
		  the
		  person;
									;
							(2)in
		paragraph (2), by striking the period at the end and inserting ;
		and; and
							(3)by
		adding at the end the following:
								
									(3)the term
		  derivative transaction includes any transaction that is a
		  contract, agreement, swap, warrant, note, or option that is based, in whole or
		  in part, on the value of, any interest in, or any quantitative measure or the
		  occurrence of any event relating to, one or more commodities, securities,
		  currencies, interest or other rates, indices, or other
		  assets.
									.
							(b)Savings
		associationsSection 5(u)(3) of the Home Owners' Loan Act (12
		U.S.C. 1464(u)(3)) is amended by striking Director each place
		that term appears and inserting Comptroller of the
		Currency.
						(c)Effective
		dateThe amendments made by this section shall take effect 1 year
		after the transfer date.
						611.Application of
		national bank lending limits to insured State banks
						(a)AmendmentSection 18 of the Federal Deposit Insurance
		Act (12 U.S.C. 1828) is amended by adding at the end the following:
							
								(y)Application of
		  lending limits to insured State banksSection 5200 of the Revised
		  Statutes of the United States (12 U.S.C. 84) shall apply to each insured State
		  bank, in the same manner and to the same extent as if the insured State bank
		  were a national banking
		  association.
								.
						(b)Effective
		dateThe amendment made by this section shall take effect 1 year
		after the transfer date.
						612.Restriction on
		conversions of troubled banks
						(a)Conversion of a
		national banking association to a State bankThe Act entitled
		An Act to provide for the conversion of national banking associations
		into and their merger or consolidation with State banks, and for other
		purposes. (12 U.S.C. 214 et seq.) is amended by adding at the end the
		following:
							
								10.Prohibition on
		  conversionA national banking
		  association may not convert to a State bank or State savings association during
		  any period in which the national banking association is subject to a cease and
		  desist order (or other formal enforcement order) issued by, or a memorandum of
		  understanding entered into with, the Comptroller of the Currency with respect
		  to a significant supervisory
		  matter.
								.
						(b)Conversion of a
		State bank to a national bankSection 5154 of the Revised
		Statutes of the United States (12 U.S.C. 35) is amended by adding at the end
		the following: The Comptroller of the Currency may not approve the
		conversion of a State bank or State savings association to a national banking
		association during any period in which the State bank or State savings
		association is subject to a cease and desist order (or other formal enforcement
		order) issued by, or a memorandum of understanding entered into with, a State
		bank supervisor or the appropriate Federal banking agency with respect to a
		significant supervisory matter..
						(c)Conversion of a
		Federal savings association to a National or State Bank or State Savings
		AssociationSection 5(i) of the Home Owners' Loan Act (12 U.S.C.
		1464(i)) is amended by adding at the end the following:
							
								(6)Limitation on
		  certain conversions by Federal savings associationsA Federal
		  savings association may not convert to a national bank or State bank or State
		  savings association during any period in which the Federal savings association
		  is subject to a cease and desist order (or other formal enforcement order)
		  issued by, or a memorandum of understanding entered into with, the Office of
		  Thrift Supervision or the Comptroller of the Currency with respect to a
		  significant supervisory
		  matter.
								.
						613.De
		novo branching into States
						(a)National
		banksSection 5155(g)(1)(A) of the Revised Statutes of the United
		States (12 U.S.C. 36(g)(1)(A)) is amended to read as follows:
							
								(A)the law of the
		  State in which the branch is located, or is to be located, would permit
		  establishment of the branch, if the national bank were a State bank chartered
		  by such State;
		  and
								.
						(b)State insured
		banksSection 18(d)(4)(A)(i) of the Federal Deposit Insurance Act
		(12 U.S.C. 1828(d)(4)(A)(i)) is amended to read as follows:
							
								(i)the
		  law of the State in which the branch is located, or is to be located, would
		  permit establishment of the branch, if the bank were a State bank chartered by
		  such State;
		  and
								.
						614.Lending limits
		to insiders
						(a)Extensions of
		creditSection 22(h)(9)(D)(i)
		of the Federal Reserve Act (12 U.S.C. 375b(9)(D)(i)) is amended—
							(1)by striking the period at the end and
		inserting ; or;
							(2)by
		striking a person and inserting the
		person;
							(3)by striking extends credit by
		making and inserting the following: “extends credit to a person
		by—
								
									(I)making
									;
		  and
							(4)by adding at the end the following:
								
									(II)having credit exposure to the person
		  arising from a derivative transaction (as defined in section 5200(b) of the
		  Revised Statutes of the United States (12 U.S.C. 84(b))), repurchase agreement,
		  reverse repurchase agreement, securities lending transaction, or securities
		  borrowing transaction between the member bank and the
		  person.
									.
							(b)Effective
		dateThe amendments made by this section shall take effect 1 year
		after the transfer date.
						615.Limitations on
		purchases of assets from insiders
						(a)Amendment to
		the Federal Deposit Insurance ActSection 18 of the Federal
		Deposit Insurance Act (12 U.S.C. 1828) is amended by adding at the end the
		following:
							
								(z)General
		  prohibition on sale of assets
									(1)In
		  generalAn insured depository institution may not purchase an
		  asset from, or sell an asset to, an executive officer, director, or principal
		  shareholder of the insured depository institution, or any related interest of
		  such person (as such terms are defined in section 22(h) of Federal Reserve
		  Act), unless—
										(A)the transaction
		  is on market terms; and
										(B)if the
		  transaction represents more than 10 percent of the capital stock and surplus of
		  the insured depository institution, the transaction has been approved in
		  advance by a majority of the members of the board of directors of the insured
		  depository institution who do not have an interest in the transaction.
										(2)RulemakingThe
		  Board of Governors of the Federal Reserve System may issue such rules as may be
		  necessary to define terms and to carry out the purposes this subsection. Before
		  proposing or adopting a rule under this paragraph, the Board of Governors of
		  the Federal Reserve System shall consult with the Comptroller of the Currency
		  and the Corporation as to the terms of the
		  rule.
									.
						(b)Amendments to
		the Federal reserve ActSection 22(d) of the Federal Reserve Act
		(12 U.S.C. 375) is amended to read as follows:
							
								(d)[Reserved]
								.
						(c)Effective
		dateThe amendments made by this section shall take effect on the
		transfer date.
						616.Regulations
		regarding capital levels of holding companies
						(a)Capital levels
		of bank holding companiesSection 5(b) of the Bank Holding Company
		Act of 1956 (12 U.S.C. 1844(b)) is amended by inserting after
		regulations the following: (including regulations
		relating to the capital requirements of bank holding companies).
						(b)Capital levels
		of savings and loan holding companiesSection 10(g)(1) of the
		Home Owners’ Loan Act (12 U.S.C. 1467a(g)(1)) is amended by inserting after
		orders the following: (including regulations relating to
		capital requirements for savings and loan holding companies).
						(c)Source of
		strengthThe Federal Deposit Insurance Act (12 U.S.C. 1811 et
		seq.) is amended by inserting after section 38 (12 U.S.C. 1831o) the
		following:
							
								38A.Source of
		  strength
									(a)Holding
		  companiesThe appropriate Federal banking agency for a bank
		  holding company or savings and loan holding company shall require the bank
		  holding company or savings and loan holding company to serve as a source of
		  financial strength for any subsidiary of the bank holding company or savings
		  and loan holding company that is a depository institution.
									(b)Other
		  companiesIf an insured depository institution is not the
		  subsidiary of a bank holding company or savings and loan holding company, the
		  appropriate Federal banking agency for the insured depository institution shall
		  require any company that directly or indirectly controls the insured depository
		  institution to serve as a source of financial strength for such
		  institution.
									(c)ReportsThe
		  appropriate Federal banking agency for an insured depository institution
		  described in subsection (b) may, from time to time, require the company, or a
		  company that directly or indirectly controls the insured depository institution
		  to submit a report, under oath, for the purposes of—
										(1)assessing the
		  ability of such company to comply with the requirement under subsection (b);
		  and
										(2)enforcing the
		  compliance of such company with the requirement under subsection (b).
										(d)RulesNot
		  later than 1 year after the transfer date, as defined in section 311 of the
		  Enhancing Financial Institution Safety and Soundness Act of 2010, the
		  appropriate Federal banking agencies shall jointly issue final rules to carry
		  out this section.
									(e)DefinitionIn
		  this section, the term source of financial strength means the
		  ability of a company that directly or indirectly owns or controls an insured
		  depository institution to provide financial assistance to such insured
		  depository institution in the event of the financial distress of the insured
		  depository
		  institution.
									.
						(d)Effective
		dateThe amendments made by this section shall take effect on the
		transfer date.
						617.Elimination of
		elective investment bank holding company framework
						(a)AmendmentSection 17 of the Securities Exchange Act
		of 1934 (15 U.S.C. 78q) is amended—
							(1)by striking subsection (i); and
							(2)by
		redesignating subsections (j) and (k) as subsections (i) and (j),
		respectively.
							(b)Effective
		dateThe amendments made by this section shall take effect on the
		transfer date.
						618.Securities
		holding companies
						(a)DefinitionsIn
		this section—
							(1)the
		term associated person of a securities holding company  means a
		person directly or indirectly controlling, controlled by, or under common
		control with, a securities holding company;
							(2)the
		term foreign bank has the same meaning as in section 1(b)(7) of
		the International Banking Act of 1978 (12 U.S.C. 3101(b)(7));
							(3)the
		term insured bank has the same meaning as in section 3 of the
		Federal Deposit Insurance Act (12 U.S.C. 1813);
							(4)the
		term securities holding company—
								(A)means—
									(i)a
		person (other than a natural person) that owns or controls 1 or more brokers or
		dealers registered with the Commission; and
									(ii)the
		associated persons of a person described in clause (i); and
									(B)does not include
		a person that is—
									(i)a nonbank
		financial company supervised by the Board under title I;
									(ii)an
		affiliate of an insured bank (other than an institution described in
		subparagraphs (D), (F), or (H) of section 2(c)(2) of the Bank Holding Company
		Act of 1956 (12 U.S.C. 1841(c)(2)) or an affiliate of a savings
		association;
									(iii)a
		foreign bank, foreign company, or company that is described in section 8(a) of
		the International Banking Act of 1978 (12 U.S.C. 3106(a));
									(iv)a
		foreign bank that controls, directly or indirectly, a corporation chartered
		under section 25A of the Federal Reserve Act (12 U.S.C. 611 et seq.); or
									(v)subject
		to comprehensive consolidated supervision by a foreign regulator;
									(5)the
		term supervised securities holding company means a securities
		holding company that is supervised by the Board of Governors under this
		section; and
							(6)the
		terms affiliate, bank, bank holding
		company, company, control, savings
		association, and subsidiary have the same meanings as in
		section 2 of the Bank Holding Company Act of 1956.
							(b)Supervision of
		a Securities Holding Company Not Having a Bank or Savings Association
		Affiliate
							(1)In
		generalA securities holding company that is required by a
		foreign regulator or provision of foreign law to be subject to comprehensive
		consolidated supervision may register with the Board of Governors under
		paragraph (2) to become a supervised securities holding company. Any securities
		holding company filing such a registration shall be supervised in accordance
		with this section, and shall comply with the rules and orders prescribed by the
		Board of Governors applicable to supervised securities holding
		companies.
							(2)Registration as
		a supervised securities holding company
								(A)RegistrationA
		securities holding company that elects to be subject to comprehensive
		consolidated supervision shall register by filing with the Board of Governors
		such information and documents as the Board of Governors, by regulation, may
		prescribe as necessary or appropriate in furtherance of the purposes of this
		section.
								(B)Effective
		dateA securities holding company that registers under
		subparagraph (A) shall be deemed to be a supervised securities holding company,
		effective on the date that is 45 days after the date of receipt of the
		registration information and documents under subparagraph (A) by the Board of
		Governors, or within such shorter period as the Board of Governors, by rule or
		order, may determine.
								(c)Supervision of
		securities holding companies
							(1)Recordkeeping
		and reporting
								(A)Recordkeeping
		and reporting requiredEach supervised securities holding company
		and each affiliate of a supervised securities holding company shall make and
		keep for periods determined by the Board of Governors such records, furnish
		copies of such records, and make such reports, as the Board of Governors
		determines to be necessary or appropriate to carry out this section, to prevent
		evasions thereof, and to monitor compliance by the supervised securities
		holding company or affiliate with applicable provisions of law.
								(B)Form and
		contents
									(i)In
		generalAny record or report required to be made, furnished, or
		kept under this paragraph shall—
										(I)be
		prepared in such form and according to such specifications (including
		certification by a registered public accounting firm), as the Board of
		Governors may require; and
										(II)be
		provided promptly to the Board of Governors at any time, upon request by the
		Board of Governors.
										(ii)ContentsRecords
		and reports required to be made, furnished, or kept under this paragraph may
		include—
										(I)a
		balance sheet or income statement of the supervised securities holding company
		or an affiliate of a supervised securities holding company;
										(II)an
		assessment of the consolidated capital and liquidity of the supervised
		securities holding company;
										(III)a
		report by an independent auditor attesting to the compliance of the supervised
		securities holding company with the internal risk management and internal
		control objectives of the supervised securities holding company; and
										(IV)a
		report concerning the extent to which the supervised securities holding company
		or affiliate has complied with the provisions of this section and any
		regulations prescribed and orders issued under this section.
										(2)Use of existing
		reports
								(A)In
		generalThe Board of Governors shall, to the fullest extent
		possible, accept reports in fulfillment of the requirements of this paragraph
		that a supervised securities holding company or an affiliate of a supervised
		securities holding company has been required to provide to another regulatory
		agency or a self-regulatory organization.
								(B)AvailabilityA
		supervised securities holding company or an affiliate of a supervised
		securities holding company shall promptly provide to the Board of Governors, at
		the request of the Board of Governors, any report described in subparagraph
		(A), as permitted by law.
								(3)Examination
		authority
								(A)Focus of
		examination authorityThe Board of Governors may make
		examinations of any supervised securities holding company and any affiliate of
		a supervised securities holding company to carry out this subsection, to
		prevent evasions thereof, and to monitor compliance by the supervised
		securities holding company or affiliate with applicable provisions of
		law.
								(B)Deference to
		other examinationsFor purposes of this subparagraph, the Board
		of Governors shall, to the fullest extent possible, use the reports of
		examination made by other appropriate Federal or State regulatory authorities
		with respect to any functionally regulated subsidiary or any institution
		described in subparagraph (D), (F), or (H) of section 2(c)(2) of the Bank
		Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)).
								(d)Capital and
		risk management
							(1)In
		generalThe Board of Governors shall, by regulation or order,
		prescribe capital adequacy and other risk management standards for supervised
		securities holding companies that are appropriate to protect the safety and
		soundness of the supervised securities holding companies and address the risks
		posed to financial stability by supervised securities holding companies.
							(2)DifferentiationIn
		imposing standards under this subsection, the Board of Governors may
		differentiate among supervised securities holding companies on an individual
		basis, or by category, taking into consideration the requirements under
		paragraph (3).
							(3)ContentAny
		standards imposed on a supervised securities holding company under this
		subsection shall take into account—
								(A)the differences
		among types of business activities carried out by the supervised securities
		holding company;
								(B)the amount and
		nature of the financial assets of the supervised securities holding
		company;
								(C)the amount and
		nature of the liabilities of the supervised securities holding company,
		including the degree of reliance on short-term funding;
								(D)the extent and
		nature of the off-balance sheet exposures of the supervised securities holding
		company;
								(E)the extent and
		nature of the transactions and relationships of the supervised securities
		holding company with other financial companies;
								(F)the importance of
		the supervised securities holding company as a source of credit for households,
		businesses, and State and local governments, and as a source of liquidity for
		the financial system; and
								(G)the nature,
		scope, and mix of the activities of the supervised securities holding
		company.
								(4)NoticeA
		capital requirement imposed under this subsection may not take effect earlier
		than 180 days after the date on which a supervised securities holding company
		is provided notice of the capital requirement.
							(e)Exception for
		banksNo bank shall be subject to any of the requirements set
		forth in subsections (c) and (d).
						(f)Other
		provisions of law applicable to supervised securities holding
		companies
							(1)Federal Deposit
		Insurance ActSubsections (b), (c) through (s), and (u) of
		section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) shall apply to
		any supervised securities holding company, and to any subsidiary (other than a
		bank or an institution described in subparagraph (D), (F), or (H) of section
		2(c)(2) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2))) of a
		supervised securities holding company, in the same manner as such subsections
		apply to a bank holding company for which the Board of Governors is the
		appropriate Federal banking agency. For purposes of applying such subsections
		to a supervised securities holding company or a subsidiary (other than a bank
		or an institution described in subparagraph (D), (F), or (H) of section 2(c)(2)
		of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2))) of a supervised
		securities holding company, the Board of Governors shall be deemed the
		appropriate Federal banking agency for the supervised securities holding
		company or subsidiary.
							(2)Bank Holding
		Company Act of 1956Except as the Board of Governors may
		otherwise provide by regulation or order, a supervised securities holding
		company shall be subject to the provisions of the Bank Holding Company Act of
		1956 (12 U.S.C. 1841 et seq.) in the same manner and to the same extent a bank
		holding company is subject to such provisions, except that a supervised
		securities holding company may not, by reason of this paragraph, be deemed to
		be a bank holding company for purposes of section 4 of the Bank Holding Company
		Act of 1956 (12 U.S.C. 1843).
							619.Restrictions
		on capital market activity by banks and bank holding companies
						(a)DefinitionsIn
		this section—
							(1)the
		terms hedge fund and private equity fund mean a
		company or other entity that is exempt from registration as an investment
		company pursuant to section 3(c)(1) or 3(c)(7) of the Investment Company Act of
		1940 (15 U.S.C. 80a-3(c)(1) or 80a-3(c)(7)), or a similar fund, as jointly
		determined by the appropriate Federal banking agencies;
							(2)the
		term proprietary trading—
								(A)means purchasing
		or selling, or otherwise acquiring or disposing of, stocks, bonds, options,
		commodities, derivatives, or other financial instruments by an insured
		depository institution, a company that controls, directly or indirectly, an
		insured depository institution or is treated as a bank holding company for
		purposes of the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.), and
		any subsidiary of such institution or company, for the trading book (or such
		other portfolio as the Federal banking agencies may determine) of such
		institution, company, or subsidiary; and
								(B)subject to such
		restrictions as the Federal banking agencies may determine, does not include
		purchasing or selling, or otherwise acquiring or disposing of, stocks, bonds,
		options, commodities, derivatives, or other financial instruments on behalf of
		a customer, as part of market making activities, or otherwise in connection
		with or in facilitation of customer relationships, including risk-mitigating
		hedging activities related to such a purchase, sale, acquisition, or disposal;
		and
								(3)the
		term sponsoring, when used with respect to a hedge fund or private
		equity fund, means—
								(A)serving as a
		general partner, managing member, or trustee of the fund;
								(B)in any manner
		selecting or controlling (or having employees, officers, directors, or agents
		who constitute) a majority of the directors, trustees, or management of the
		fund; or
								(C)sharing with the
		fund, for corporate, marketing, promotional, or other purposes, the same name
		or a variation of the same name.
								(b)Prohibition on
		proprietary trading
							(1)In
		generalSubject to the recommendations and modifications of the
		Council under subsection (g), and except as provided in paragraph (2) or (3),
		the appropriate Federal banking agencies shall, through a rulemaking under
		subsection (g), jointly prohibit proprietary trading by an insured depository
		institution, a company that controls, directly or indirectly, an insured
		depository institution or is treated as a bank holding company for purposes of
		the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.), and any
		subsidiary of such institution or company.
							(2)Excepted
		obligations
								(A)In
		generalThe prohibition under this subsection shall not apply
		with respect to an investment that is otherwise authorized by Federal law
		in—
									(i)obligations of
		the United States or any agency of the United States, including obligations
		fully guaranteed as to principal and interest by the United States or an agency
		of the United States;
									(ii)obligations,
		participations, or other instruments of, or issued by, the Government National
		Mortgage Association, the Federal National Mortgage Association, or the Federal
		Home Loan Mortgage Corporation, including obligations fully guaranteed as to
		principal and interest by such entities; and
									(iii)obligations of
		any State or any political subdivision of a State.
									(B)ConditionsThe
		appropriate Federal banking agencies may impose conditions on the conduct of
		investments described in subparagraph (A).
								(C)Rule of
		constructionNothing in subparagraph (A) may be construed to
		grant any authority to any person that is not otherwise provided in Federal
		law.
								(3)Foreign
		activitiesAn investment or activity conducted by a company
		pursuant to paragraph (9) or (13) of section 4(c) of the Bank Holding Company
		Act of 1956 (12 U.S.C. 1843(c)) solely outside of the United States shall not
		be subject to the prohibition under paragraph (1), provided that the company is
		not directly or indirectly controlled by a company that is organized under the
		laws of the United States or of a State.
							(c)Prohibition on
		sponsoring and investing in hedge funds and private equity funds
							(1)In
		generalExcept as provided in paragraph (2), and subject to the
		recommendations and modifications of the Council under subsection (g), the
		appropriate Federal banking agencies shall, through a rulemaking under
		subsection (g), jointly prohibit an insured depository institution, a company
		that controls, directly or indirectly, an insured depository institution or is
		treated as a bank holding company for purposes of the Bank Holding Company Act
		of 1956 (12 U.S.C. 1841 et seq.), or any subsidiary of such institution or
		company, from sponsoring or investing in a hedge fund or a private equity
		fund.
							(2)Application to
		foreign activities of foreign firmsAn investment or activity
		conducted by a company pursuant to paragraph (9) or (13) of section 4(c) of the
		Bank Holding Company Act of 1956 (12 U.S.C. 1843(c)) solely outside of the
		United States shall not be subject to the prohibitions and restrictions under
		paragraph (1), provided that the company is not directly or indirectly
		controlled by a company that is organized under the laws of the United States
		or of a State.
							(d)Investments in
		small business investment companies and investments designed to promote the
		public welfare
							(1)In
		generalA prohibition imposed by the appropriate Federal banking
		agencies under subsection (c) shall not apply with respect an investment
		otherwise authorized under Federal law that is—
								(A)an investment in
		a small business investment company, as that term is defined in section 103 of
		the Small Business Investment Act of 1958 (15 U.S.C. 662); or
								(B)designed
		primarily to promote the public welfare, as provided in the 11th paragraph of
		section 5136 of the Revised Statutes (12 U.S.C. 24).
								(2)Rule of
		constructionNothing in paragraph (1) may be construed to grant
		any authority to any person that is not otherwise provided in Federal
		law.
							(e)Limitations on
		relationships with hedge funds and private equity funds
							(1)Covered
		transactionsAn insured depository institution, a company that
		controls, directly or indirectly, an insured depository institution or is
		treated as a bank holding company for purposes of the Bank Holding Company Act
		of 1956 (12 U.S.C. 1841 et seq.), and any subsidiary of such institution or
		company that serves, directly or indirectly, as the investment manager or
		investment adviser to a hedge fund or private equity fund may not enter into a
		covered transaction, as defined in section 23A of the Federal Reserve Act (12
		U.S.C. 371c) with such hedge fund or private equity fund.
							(2)AffiliationAn
		insured depository institution, a company that controls, directly or
		indirectly, an insured depository institution or is treated as a bank holding
		company for purposes of the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et
		seq.), and any subsidiary of such institution or company that serves, directly
		or indirectly, as the investment manager or investment adviser to a hedge fund
		or private equity fund shall be subject to section 23B of the Federal Reserve
		Act (12 U.S.C. 371c-1) as if such institution, company, or subsidiary were a
		member bank and such hedge fund or private equity fund were an
		affiliate.
							(f)Capital and
		quantitative limitations for certain nonbank financial companies
							(1)In
		generalExcept as provided in paragraph (2), and subject to the
		recommendations and modifications of the Council under subsection (g), the
		Board of Governors shall adopt rules imposing additional capital requirements
		and specifying additional quantitative limits for nonbank financial companies
		supervised by the Board of Governors under section 113 that engage in
		proprietary trading or sponsoring and investing in hedge funds and private
		equity funds.
							(2)ExceptionsThe
		rules under this subsection shall not apply with respect to the trading of an
		investment that is otherwise authorized by Federal law—
								(A)in obligations of
		the United States or any agency of the United States, including obligations
		fully guaranteed as to principal and interest by the United States or an agency
		of the United States;
								(B)in obligations,
		participations, or other instruments of, or issued by, the Government National
		Mortgage Association, the Federal National Mortgage Association, or the Federal
		Home Loan Mortgage Corporation, including obligations fully guaranteed as to
		principal and interest by such entities;
								(C)in obligations of
		any State or any political subdivision of a State;
								(D)in a small
		business investment company, as that term is defined in section 103 of the
		Small Business Investment Act of 1958 (15 U.S.C. 662); or
								(E)that is designed
		primarily to promote the public welfare, as provided in the 11th paragraph of
		section 5136 of the Revised Statutes (12 U.S.C. 24).
								(g)Council study
		and rulemaking
							(1)Study and
		recommendationsNot later than 6 months after the date of
		enactment of this Act, the Council—
								(A)shall complete a
		study of the definitions under subsection (a) and the other provisions under
		subsections (b) through (f), to assess the extent to which the definitions
		under subsection (a) and the implementation of subsections (a) through (f)
		would—
									(i)promote
		and enhance the safety and soundness of depository institutions and the
		affiliates of depository institutions;
									(ii)protect
		taxpayers and enhance financial stability by minimizing the risk that
		depository institutions and the affiliates of depository institutions will
		engage in unsafe and unsound activities;
									(iii)limit
		the inappropriate transfer of Federal subsidies from institutions that benefit
		from deposit insurance and liquidity facilities of the Federal Government to
		unregulated entities;
									(iv)reduce
		inappropriate conflicts of interest between the self-interest of depository
		institutions, affiliates of depository institutions, and financial companies
		supervised by the Board, and the interests of the customers of such
		institutions and companies;
									(v)raise
		the cost of credit or other financial services, reduce the availability of
		credit or other financial services, or impose other costs on households and
		businesses in the United States;
									(vi)limit
		activities that have caused undue risk or loss in depository institutions,
		affiliates of depository institutions, and financial companies supervised by
		the Board of Governors, or that might reasonably be expected to create undue
		risk or loss in such institutions, affiliates, and companies; and
									(vii)appropriately
		accommodates the business of insurance within an insurance company subject to
		regulation in accordance with State insurance company investment laws;
									(B)shall make
		recommendations regarding the definitions under subsection (a) and the
		implementation of other provisions under subsections (b) through (f), including
		any modifications to the definitions, prohibitions, requirements, and
		limitations contained therein that the Council determines would more
		effectively implement the purposes of this section; and
								(C)may make
		recommendations for prohibiting the conduct of the activities described in
		subsections (b) and (c) above a specific threshold amount and imposing
		additional capital requirements on activities conducted below such threshold
		amount.
								(2)RulemakingNot
		earlier than the date of completion of the study required under paragraph (1),
		and not later than 9 months after the date of completion of such study—
								(A)the appropriate
		Federal banking agencies shall jointly issue final regulations implementing
		subsections (b) through (e), which shall reflect any recommendations or
		modifications made by the Council pursuant to paragraph (1)(B); and
								(B)the Board of
		Governors shall issue final regulations implementing subsection (f), which
		shall reflect any recommendations or modifications made by the Council pursuant
		to paragraph (1)(B).
								(h)Transition
							(1)In
		generalThe final regulations issued by the appropriate Federal
		banking agencies and the Board of Governors under subsection (g)(2) shall
		provide that, effective 2 years after the date on which such final regulations
		are issued, no insured depository institution, company that controls, directly
		or indirectly, an insured depository institution, company that is treated as a
		bank holding company for purposes of the Bank Holding Company Act of 1956 (12
		U.S.C. 1841 et seq.), or subsidiary of such institution or company, may retain
		any investment or relationship prohibited under such regulations.
							(2)Extension
								(A)In
		generalThe appropriate Federal banking agency for an insured
		depository institution or a company described in paragraph (1) may, upon the
		application of any such company, extend the 2-year period under paragraph (1)
		with respect to such company, if the appropriate Federal banking agency
		determines that an extension would not be detrimental to the public
		interest.
								(B)Time period for
		extensionAn extension granted under subparagraph (A) may not
		exceed—
									(i)1 year
		for each determination made by the appropriate Federal banking agency under
		subparagraph (A); and
									(ii)a
		total of 3 years with respect to any 1 company.
									620.Concentration
		limits on large financial firmsThe Bank Holding Company Act of 1956 (12
		U.S.C. 1841 et seq.) is amended by adding at the end the following:
						
							13.Concentration
		  limits on large financial firms
								(a)DefinitionsIn
		  this section—
									(1)the term
		  Council means the Financial Stability Oversight Council;
									(2)the term
		  financial company means—
										(A)an insured
		  depository institution;
										(B)a bank holding
		  company;
										(C)a savings and
		  loan holding company;
										(D)a company that
		  controls an insured depository institution;
										(E)a nonbank
		  financial company supervised by the Board under title I of the Restoring
		  American Financial Stability Act of 2010; and
										(F)a foreign bank or
		  company that is treated as a bank holding company for purposes of this Act;
		  and
										(3)the term
		  liabilities means—
										(A)with respect to a
		  United States financial company—
											(i)the
		  total risk-weighted assets of the financial company, as determined under the
		  risk-based capital rules applicable to bank holding companies, as adjusted to
		  reflect exposures that are deducted from regulatory capital; less
											(ii)the
		  total regulatory capital of the financial company under the risk-based capital
		  rules applicable to bank holding companies;
											(B)with respect to a
		  foreign-based financial company—
											(i)the
		  total risk-weighted assets of the United States operations of the financial
		  company, as determined under the applicable risk-based capital rules, as
		  adjusted to reflect exposures that are deducted from regulatory capital;
		  less
											(ii)the
		  total regulatory capital of the United States operations of the financial
		  company, as determined under the applicable risk-based capital rules;
		  and
											(C)with respect to
		  an insurance company or other nonbank financial company supervised by the
		  Board, such assets of the company as the Board shall specify by rule, in order
		  to provide for consistent and equitable treatment of such companies.
										(b)Concentration
		  limitSubject to the recommendations by the Council under
		  subsection (e), a financial company may not merge or consolidate with, acquire
		  all or substantially all of the assets of, or otherwise acquire control of,
		  another company, if the total consolidated liabilities of the acquiring
		  financial company upon consummation of the transaction would exceed 10 percent
		  of the aggregate consolidated liabilities of all financial companies at the end
		  of the calendar year preceding the transaction.
								(c)Exception to
		  concentration limitWith the prior written consent of the Board,
		  the concentration limit under subsection (b) shall not apply to an
		  acquisition—
									(1)of
		  a bank in default or in danger of default;
									(2)with respect to
		  which assistance is provided by the Federal Deposit Insurance Corporation under
		  section 13(c) of the Federal Deposit Insurance Act (12 U.S.C. 1823(c));
		  or
									(3)that would result
		  only in a de minimis increase in the liabilities of the financial
		  company.
									(d)Rulemaking and
		  guidanceThe Board shall issue regulations implementing this
		  section in accordance with the recommendations of the Council under subsection
		  (e), including the definition of terms, as necessary. The Board may issue
		  interpretations or guidance regarding the application of this section to an
		  individual financial company or to financial companies in general.
								(e)Council study
		  and rulemaking
									(1)Study and
		  recommendationsNot later than 6 months after the date of
		  enactment of this section, the Council shall—
										(A)complete a study
		  of the extent to which the concentration limit under this section would affect
		  financial stability, moral hazard in the financial system, the efficiency and
		  competitiveness of United States financial firms and financial markets, and the
		  cost and availability of credit and other financial services to households and
		  businesses in the United States; and
										(B)make
		  recommendations regarding any modifications to the concentration limit that the
		  Council determines would more effectively implement this section.
										(2)RulemakingNot
		  later than 9 months after the date of completion of the study under paragraph
		  (1), and notwithstanding subsections (b) and (d), the Board shall issue final
		  regulations implementing this section, which shall reflect any recommendations
		  by the Council under paragraph
		  (1)(B).
									.
					VIIWall
		Street Transparency and Accountability
					701.Short
		titleThis title may be cited
		as the Wall Street Transparency and
		Accountability Act of 2010.
					ARegulation of
		Over-the-Counter Swaps Markets
						IRegulatory
		authority
							711.DefinitionsIn this subtitle, the terms prudential
		regulator, swap, swap dealer, major swap
		participant, swap data repository, associated person
		of a swap dealer or major swap participant, eligible contract
		participant, swap execution facility, security-based
		swap, security-based swap dealer, major
		security-based swap participant, swap data repository, and
		associated person of a security-based swap dealer or major security-based
		swap participant have the meanings given the terms in section 1a of the
		Commodity Exchange Act (7 U.S.C. 1a).
							712.Review of
		regulatory authority
								(a)Regulatory
		authority
									(1)In
		generalExcept as provided in paragraphs (4) and (8), the
		Commodity Futures Trading Commission and the Securities and Exchange Commission
		shall each prescribe such regulations as may be necessary to carry out the
		purposes of this title.
									(2)Coordination,
		consistency, and comparabilityBoth Commissions required under
		paragraph (1) to prescribe regulations shall consult and coordinate with each
		other for the purposes of assuring, to the extent possible, that the
		regulations prescribed by each such Commission are consistent and comparable
		with the regulations prescribed by the other.
									(3)Procedures and
		deadlineSuch regulations shall be prescribed in accordance with
		applicable requirements of title 5, United States Code, and, shall be issued in
		final form not later than 180 days after the date of enactment of this
		Act.
									(4)ApplicabilityThe
		requirements of paragraph (1) shall not apply to an order issued—
										(A)in connection
		with or arising from a violation or potential violation of any provision of the
		Commodity Exchange Act (7 U.S.C. 1 et seq.);
										(B)in connection
		with or arising from a violation or potential violation of any provision of the
		securities laws; or
										(C)in any proceeding
		that is conducted on the record in accordance with sections 556 and 557 of
		title 5, United States Code.
										(5)EffectNothing
		in this subsection authorizes any consultation or procedure for consultation
		that is not consistent with the requirements of subchapter II of chapter 5, and
		chapter 7, of title 5, United States Code (commonly known as the
		Administrative Procedure Act).
									(6)Rules;
		ordersIn developing and promulgating rules or orders pursuant to
		this subsection, each Commission shall consider the views of the prudential
		regulators.
									(7)Treatment of
		similar products and entities
										(A)In
		generalIn adopting rules and orders under this subsection, the
		Commodity Futures Trading Commission and the Securities and Exchange Commission
		shall treat functionally or economically similar products or entities described
		in paragraphs (1) and (2) in a similar manner.
										(B)EffectNothing
		in this subtitle requires the Commodity Futures Trading Commission or the
		Securities and Exchange Commission to adopt joint rules or orders that treat
		functionally or economically similar products or entities described in
		paragraphs (1) and (2) in an identical manner.
										(8)Mixed
		swapsThe Commodity Futures Trading Commission and the Securities
		and Exchange Commission shall jointly prescribe such regulations regarding
		mixed swaps, as described in section 1a(47)(D) of the Commodity Exchange Act (7
		U.S.C. 1a(47)(D)) and in section (68)(D) of the Securities Exchange Act of 1934
		(15 U.S.C. (68)(D)), as may be necessary to carry out the purposes of this
		title.
									(b)Limitation
									(1)Commodity
		Futures Trading CommissionNothing in this title, unless
		specifically provided, confers jurisdiction on the Commodity Futures Trading
		Commission to issue a rule, regulation, or order providing for oversight or
		regulation of—
										(A)security-based
		swaps; or
										(B)with regard to its
		activities or functions concerning security-based swaps—
											(i)security-based
		swap dealers;
											(ii)major
		security-based swap participants;
											(iii)security-based
		swap data repositories;
											(iv)persons
		associated with a security-based swap dealer or major security-based swap
		participant;
											(v)eligible
		contract participants with respect to security-based swaps; or
											(vi)swap
		execution facilities with respect to security-based swaps.
											(2)Securities and
		Exchange CommissionNothing
		in this title, unless specifically provided, confers jurisdiction on the
		Securities and Exchange Commission or State securities regulators to issue a
		rule, regulation, or order providing for oversight or regulation of—
										(A)swaps; or
										(B)with regard to its
		activities or functions concerning swaps—
											(i)swap
		dealers;
											(ii)major
		swap participants;
											(iii)swap
		data repositories;
											(iv)persons
		associated with a swap dealer or major swap participant;
											(v)eligible
		contract participants with respect to swaps; or
											(vi)swap
		execution facilities with respect to swaps.
											(3)Prohibition on
		certain futures associations and national securities associations
										(A)Futures
		associationsNotwithstanding any other provision of law
		(including regulations), unless otherwise authorized by this title, no futures
		association registered under section 17 of the Commodity Exchange Act (7 U.S.C.
		21) may issue a rule, regulation, or order for the oversight or regulation of,
		or otherwise assert jurisdiction over, for any purpose, any security-based
		swap, except that this shall not limit the authority of a national futures
		association to examine for compliance with and enforce its rules on advertising
		and capital adequacy.
										(B)National
		securities associationsNotwithstanding any other provision of
		law (including regulations), unless otherwise authorized by this title, no
		national securities association registered under section 15A of the Securities
		Exchange Act of 1934 (15 U.S.C. 78o–3) may issue a rule,
		regulation, or order for the oversight or regulation of, or otherwise assert
		jurisdiction over, for any purpose, any swap, except that this shall not limit
		the authority of a national securities association to examine for compliance
		with and enforce its rules on advertising and capital adequacy.
										(c)Objection to
		Commission regulation
									(1)Filing of
		petition for review
										(A)In
		generalIf either Commission referred to in this section
		determines that a final rule, regulation, or order of the other Commission
		conflicts with subsection (a)(4) or (b), then the complaining Commission may
		obtain review of the final rule, regulation, or order in the United States
		Court of Appeals for the District of Columbia Circuit by filing in the court,
		not later than 60 days after the date of publication of the final rule,
		regulation, or order, a written petition requesting that the rule, regulation,
		or order be set aside.
										(B)Expedited
		proceedingA proceeding described in subparagraph (A) shall be
		expedited by the United States Court of Appeals for the District of Columbia
		Circuit.
										(2)Transmittal of
		petition and record
										(A)In
		generalA copy of a petition described in paragraph (1) shall be
		transmitted not later than 1 business day after the date of filing by the
		complaining Commission to the Secretary of the responding Commission.
										(B)Duty of
		responding CommissionOn receipt of the copy of a petition
		described in paragraph (1), the responding Commission shall file with the
		United States Court of Appeals for the District of Columbia Circuit—
											(i)a copy
		of the rule, regulation, or order under review (including any documents
		referred to therein); and
											(ii)any
		other materials prescribed by the United States Court of Appeals for the
		District of Columbia Circuit.
											(3)Standard of
		reviewThe United States Court of Appeals for the District of
		Columbia Circuit shall—
										(A)give deference to
		the views of neither Commission; and
										(B)determine to
		affirm or set aside a rule, regulation, or order of the responding Commission
		under this subsection, based on the determination of the court as to whether
		the rule, regulation, or order is in conflict with subsection (a)(4) or (b), as
		applicable.
										(4)Judicial
		stayThe filing of a petition by the complaining Commission
		pursuant to paragraph (1) shall operate as a stay of the rule, regulation, or
		order until the date on which the determination of the United States Court of
		Appeals for the District of Columbia Circuit is final (including any appeal of
		the determination).
									(d)Adoption of
		rules on uncleared swapsNotwithstanding subsections (b) and (c),
		the Commodity Futures Trading Commission and the Securities and Exchange
		Commission shall, after consulting with each other Commission, adopt
		rules—
									(1)to
		require the maintenance of records of all activities relating to transactions
		in swaps and security-based swaps under the respective jurisdictions of the
		Commodity Futures Trading Commission and the Securities and Exchange Commission
		that are uncleared;
									(2)to
		make available, consistent with section 8 of the Commodity Exchange Act (7
		U.S.C. 12), to the Securities and Exchange Commission information relating to
		swaps transactions that are uncleared; and
									(3)to
		make available to the Commodity Futures Trading Commission information relating
		to security-based swaps transactions that are uncleared.
									(e)DefinitionsNotwithstanding
		subsections (b) and (c), the Commodity Futures Trading Commission and the
		Securities and Exchange Commission shall jointly adopt rules to define the term
		security-based swap agreement in section 1a(47)(A)(v) of the
		Commodity Exchange Act (7 U.S.C. 1a(47)(A)(v)) and in section 3(a)(78) of the
		Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(78)).
								(f)Global
		rulemaking timeframeUnless otherwise provided in a particular
		provision of this title, or an amendment made by this title, the Commodity
		Futures Trading Commission or the Securities and Exchange Commission, or both,
		shall individually, and not jointly, promulgate rules and regulations required
		of each Commission under this title or an amendment made by this title not
		later than 180 days after the date of enactment of this Act.
								(g)Expedited
		rulemaking processThe Commodity Futures Trading Commission or
		the Securities and Exchange Commission, or both, may use emergency and
		expedited procedures (including any administrative or other procedure as
		appropriate) to carry out this title and the amendments made by this title if,
		in either of the Commissions’ discretion, it considers it necessary to do
		so.
								713.Recommendations
		for changes to portfolio margining lawsNot later than 180 days after the date of
		enactment of this Act, the Securities and Exchange Commission, the Commodity
		Futures Trading Commission, and the prudential regulators shall submit to the
		appropriate committees of Congress recommendations for legislative changes to
		the Federal laws to facilitate the portfolio margining of securities and
		commodity futures and options, commodity options, swaps, and other financial
		instrument positions.
							714.Abusive
		swapsThe Commodity Futures
		Trading Commission or the Securities and Exchange Commission, or both,
		individually may, by rule or order—
								(1)collect information as may be necessary
		concerning the markets for any types of—
									(A)swap (as defined in section 1a of the
		Commodity Exchange Act (7 U.S.C. 1a)); or
									(B)security-based swap (as defined in section
		1a of the Commodity Exchange Act (7 U.S.C. 1a)); and
									(2)issue a report with respect to any types of
		swaps or security-based swaps that the Commodity Futures Trading Commission or
		the Securities and Exchange Commission determines to be detrimental to—
									(A)the stability of a financial market;
		or
									(B)participants in a financial market.
									715.Authority to
		prohibit participation in swap activitiesExcept as provided in section 4 of the
		Commodity Exchange Act (7 U.S.C. 6) (as amended by section 738), if the
		Commodity Futures Trading Commission or the Securities and Exchange Commission
		determines that the regulation of swaps or security-based swaps markets in a
		foreign country undermines the stability of the United States financial system,
		either Commission, in consultation with the Secretary of the Treasury, may
		prohibit an entity domiciled in the foreign country from participating in the
		United States in any swap or security-based swap activities.
							716.Prohibition
		against Federal government bailouts of swaps entities
								(a)Prohibition on
		Federal assistanceNotwithstanding any other provision of law
		(including regulations), no Federal assistance may be provided to any swaps
		entity with respect to any swap, security-based swap, or other activity of the
		swaps entity.
								(b)DefinitionsIn
		this section:
									(1)Federal
		assistanceThe term Federal assistance means the use
		of any funds, including advances from any Federal Reserve credit facility,
		discount window, or pursuant to the third undesignated paragraph of section 13
		of the Federal Reserve Act (12 U.S.C. 343) (relating to emergency lending
		authority), Federal Deposit Insurance Corporation insurance, or guarantees for
		the purpose of—
										(A)making any loan
		to, or purchasing any stock, equity interest, or debt obligation of, any swaps
		entity;
										(B)purchasing the
		assets of any swaps entity;
										(C)guaranteeing any
		loan or debt issuance of any swaps entity; or
										(D)entering into any
		assistance arrangement (including tax breaks), loss sharing, or profit sharing
		with any swaps entity.
										(2)Swaps
		entityThe term swaps entity means any swap dealer,
		security-based swap dealer, major swap participant, major security-based swap
		participant, swap execution facility, designated contract market, national
		securities exchange, central counterparty, clearing house, clearing agency, or
		derivatives clearing organization that is registered under—
										(A)the Commodity
		Exchange Act (7 U.S.C. 1 et seq.);
										(B)the Securities
		Exchange Act of 1934 (15 U.S.C. 78a et seq.); or
										(C)any other Federal
		or State law (including regulations).
										717.New
		product approval – CFTC-SEC process
								(a)Amendments to
		the Commodity Exchange ActSection 2(a)(1)(C) of the Commodity
		Exchange Act (7 U.S.C. 2(a)(1)(C)) is amended—
									(1)in
		clause (i) by striking This and inserting (I) Except as
		provided in subclause (II), this; and
									(2)by
		adding at the end of clause (i) the following:
										
											(II)This Act shall
		  apply to and the Commission shall have jurisdiction with respect to accounts,
		  agreements, and transactions involving, and may permit the listing for trading
		  pursuant to section 5c(c) of, a put, call, or other option on 1 or more
		  securities (as defined in section 2(a)(1) of the Securities Act of 1933 or
		  section 3(a)(10) of the Securities Exchange Act of 1934 on the date of
		  enactment of the Futures Trading Act of 1982), including any group or index of
		  such securities, or any interest therein or based on the value thereof, that is
		  exempted by the Securities and Exchange Commission pursuant to section 36(a)(1)
		  of the Securities Exchange Act of 1934 with the condition that the Commission
		  exercise concurrent jurisdiction over such put, call, or other option;
		  provided, however, that nothing in this paragraph shall be
		  construed to affect the jurisdiction and authority of the Securities and
		  Exchange Commission over such put, call, or other
		  option.
											.
									(b)Amendment to
		the Securities Exchange Act of 1934The Securities Exchange Act
		of 1934 is amended by adding the following section after section 3A (15 U.S.C.
		78c–1):
									
										3B.Securities-related
		  derivatives
											(a)Any agreement,
		  contract, or transaction (or class thereof) that is exempted by the Commodity
		  Futures Trading Commission pursuant to section 4(c)(1) of the Commodity
		  Exchange Act (7 U.S.C. 6(c)(1)) with the condition that the Commission exercise
		  concurrent jurisdiction over such agreement, contract, or transaction (or class
		  thereof) shall be deemed a security for purposes of the securities laws.
											(b)With respect to
		  any agreement, contract, or transaction (or class thereof) that is exempted by
		  the Commodity Futures Trading Commission pursuant to section 4(c)(1) of the
		  Commodity Exchange Act (7 U.S.C. 6(c)(1)) with the condition that the
		  Commission exercise concurrent jurisdiction over such agreement, contract, or
		  transaction (or class thereof), references in the securities laws to the
		  purchase or sale of a security shall be deemed to
		  include the execution, termination (prior to its scheduled maturity date),
		  assignment, exchange, or similar transfer or conveyance of, or extinguishing of
		  rights or obligations under such agreement, contract, or transaction, as the
		  context may
		  require.
											.
								(c)Amendment to
		Securities Exchange Act of 1934Section 19(b) of the Securities
		Exchange Act of 1934 (15 U.S.C. 78s(b)) is amended by adding at the end the
		following:
									
										(10)Notwithstanding
		  the provisions of paragraph (2), the time period within which the Commission is
		  required by order to approve a proposed rule change or institute proceedings to
		  determine whether the proposed rule change should be disapproved is stayed
		  pending a determination by the Commission upon the request of the Commodity
		  Futures Trading Commission or its Chairman that the Commission issue a
		  determination as to whether a product that is the subject of such proposed rule
		  change is a security pursuant to section 718 of the
		  Wall Street Transparency and Accountability
		  Act of
		  2010.
										.
								(d)Amendment to
		Commodity Exchange ActSection 5c(c)(1) of the Commodity Exchange
		Act (7 U.S.C. 7a–2(c)(1)) is amended—
									(1)by
		striking Subject to paragraph (2) and inserting the
		following:
										
											(A)ElectionSubject
		  to paragraph (2)
											;
		  and
									(2)by
		adding at the end the following:
										
											(B)CertificationThe
		  certification of a product pursuant to this paragraph shall be stayed pending a
		  determination by the Commission upon the request of the Securities and Exchange
		  Commission or its Chairman that the Commission issue a determination as to
		  whether the product that is the subject of such certification is a contract of
		  sale of a commodity for future delivery, an option on such a contract, or an
		  option on a commodity pursuant to section 718 of the
		  Wall Street Transparency and Accountability
		  Act of
		  2010.
											.
									718.Determining
		status of novel derivative products
								(a)Process for
		determining the status of a novel derivative product
									(1)Notice
										(A)In
		generalAny person filing a proposal to list or trade a novel
		derivative product that may have elements of both securities and contracts of
		sale of a commodity for future delivery (or options on such contracts or
		options on commodities) may concurrently provide notice and furnish a copy of
		such filing with both the Securities and Exchange Commission and the Commodity
		Futures Trading Commission. Any such notice shall state that notice has been
		made with both Commissions.
										(B)NotificationIf
		no concurrent notice is made pursuant to subparagraph (A), within 5 business
		days after determining that a proposal that seeks to list or trade a novel
		derivative product may have elements of both securities and contracts of sale
		of a commodity for future delivery (or options on such contracts or options on
		commodities), the Securities and Exchange Commission or the Commodity Futures
		Trading Commission, as applicable, shall notify the other Commission and
		provide a copy of such filing to the other Commission.
										(2)Request for
		determination
										(A)In
		generalNo later than 21 days after receipt of a notice under
		paragraph (1), or upon its own initiative if no such notice is received, the
		Commodity Futures Trading Commission may request that the Securities and
		Exchange Commission issue a determination as to whether a product is a
		security, as defined in section 3(a)(10) of the Securities Exchange Act of 1934
		(15 U.S.C. 78c(a)(10)).
										(B)RequestNo
		later than 21 days after receipt of a notice under paragraph (1), or upon its
		own initiative if no such notice is received, the Securities and Exchange
		Commission may request that the Commodity Futures Trading Commission issue a
		determination as to whether a product is a contract of sale of a commodity for
		future delivery, an option on such a contract, or an option on a commodity
		subject to the Commodity Futures Trading Commission’s exclusive jurisdiction
		under section 2(a)(1)(A) of the Commodity Exchange Act (7 U.S.C.
		2(a)(1)(A)).
										(C)Requirement
		relating to requestA request under subparagraph (A) or (B) shall
		be made by submitting such request, in writing, to the Securities and Exchange
		Commission or the Commodity Futures Trading Commission, as applicable.
										(D)EffectNothing
		in this paragraph shall be construed to prevent—
											(i)the
		Commodity Futures Trading Commission from requesting that the Securities and
		Exchange Commission grant an exemption pursuant to section 36(a)(1) of the
		Securities Exchange Act of 1934 (15 U.S.C. 78mm(a)(1)) with respect to a
		product that is the subject of a filing under paragraph (1); or
											(ii)the
		Securities and Exchange Commission from requesting that the Commodity Futures
		Trading Commission grant an exemption pursuant to section 4(c)(1) of the
		Commodity Exchange Act (7 U.S.C. 6(c)(1)) with respect to a product that is the
		subject of a filing under paragraph (1).
											Provided,
		however, that nothing in this subparagraph shall be construed to require the
		Commodity Futures Trading Commission or the Securities and Exchange Commission
		to issue an exemption requested pursuant to this subparagraph; provided
		further, That an order granting or denying an exemption described in
		this subparagraph and issued under paragraph (3)(B) shall not be subject to
		judicial review pursuant to subsection (b).(E)Withdrawal of
		requestA request under subparagraph (A) or (B) may be withdrawn
		by the Commission making the request at any time prior to a determination being
		made pursuant to paragraph (3) for any reason by providing written notice to
		the head of the other Commission.
										(3)DeterminationNotwithstanding
		any other provision of law, no later than 120 days after the date of receipt of
		a request—
										(A)under
		subparagraph (A) or (B) of paragraph (2), unless such request has been
		withdrawn pursuant to paragraph (2)(E), the Securities and Exchange Commission
		or the Commodity Futures Trading Commission, as applicable, shall, by order,
		issue the determination requested in subparagraph (A) or (B) of paragraph (2),
		as applicable, and the reasons therefore; or
										(B)under paragraph
		(2)(D), unless such request has been withdrawn, the Securities and Exchange
		Commission or the Commodity Futures Trading Commission, as applicable, shall
		grant an exemption or provide reasons for not granting such exemption, provided
		that any decision by the Securities and Exchange Commission not to grant such
		exemption shall not be reviewable under section 25 of the Securities Exchange
		Act of 1934 (15 U.S.C. 78y).
										(b)Judicial
		resolution
									(1)In
		generalThe Commodity Futures Trading Commission or the
		Securities and Exchange Commission may petition the United States Court of
		Appeals for the District of Columbia Circuit for review of a final order of the
		other Commission, with respect to a novel derivative product that may have
		elements of both securities and contracts of sale of a commodity for future
		delivery (or options on such contracts or options on commodities) that it
		believes affects its statutory jurisdiction, including an order or orders
		issued under subsection (a)(3)(A), by filing in such court, within 60 days
		after the date of entry of such order, a written petition requesting a review
		of the order. Any such proceeding shall be expedited by the Court of
		Appeals.
									(2)Transmittal of
		petition and recordA copy of a petition described in paragraph
		(1) shall be transmitted not later than 1 business day after filing by the
		complaining Commission to the responding Commission. On receipt of the
		petition, the responding Commission shall file with the court a copy of the
		order under review and any documents referred to therein, and any other
		materials prescribed by the court.
									(3)Standard of
		reviewThe court, in considering a petition filed pursuant to
		paragraph (1), shall give no deference to, or presumption in favor of, the
		views of either Commission.
									(4)Judicial
		stayThe filing of a petition by the complaining Commission
		pursuant to paragraph (1) shall operate as a stay of the order, until the date
		on which the determination of the court is final (including any appeal of the
		determination).
									IIRegulation of
		Swap Markets
							721.Definitions
								(a)In
		generalSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is
		amended—
									(1)by
		redesignating paragraphs (2), (3) and (4), (5) through (17), (18) through (23),
		(24) through (28), (29), (30), (31) through (33), and (34) as paragraphs (6),
		(8) and (9), (11) through (23), (26) through (31), (34) through (38), (40),
		(41), (44) through (46), and (51), respectively;
									(2)by
		inserting after paragraph (1) the following:
										
											(2)Appropriate
		  federal banking agencyThe term appropriate Federal banking
		  agency has the meaning given the term in section 3 of the Federal
		  Deposit Insurance Act (12 U.S.C. 1813).
											(3)Associated
		  person of a security-based swap dealer or major security-based swap
		  participantThe term
		  associated person of a security-based swap dealer or major security-based
		  swap participant has the meaning given the term in section 3(a) of the
		  Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).
											(4)Associated
		  person of a swap dealer or major swap participant
												(A)In
		  generalThe term associated person of a swap dealer or
		  major swap participant means—
													(i)any
		  partner, officer, director, or branch manager of a swap dealer or major swap
		  participant (including any individual who holds a similar status or performs a
		  similar function with respect to any partner, officer, director, or branch
		  manager of a swap dealer or major swap participant);
													(ii)any
		  person that directly or indirectly controls, is controlled by, or is under
		  common control with, a swap dealer or major swap participant; and
													(iii)any
		  employee of a swap dealer or major swap participant.
													(B)ExclusionOther
		  than for purposes of section 4s(b)(6), the term associated person of a
		  swap dealer or major swap participant does not include any person
		  associated with a swap dealer or major swap participant the functions of which
		  are solely clerical or ministerial.
												(5)BoardThe
		  term Board means the Board of Governors of the Federal Reserve
		  System.
											;
									(3)by inserting
		after paragraph (6) (as redesignated by paragraph (1)) the following:
										
											(7)Cleared
		  swapThe term cleared swap means any swap that is,
		  directly or indirectly, submitted to and cleared by a derivatives clearing
		  organization registered with the
		  Commission.
											;
									(4)in
		paragraph (9) (as redesignated by paragraph (1)), by striking except
		onions and all that follows through the period at the end and inserting
		the following: except onions (as provided in section 13-1) and motion
		picture box office receipts (or any index, measure, value, or data related to
		such receipts), and all services, rights, and interests (except motion picture
		box office receipts, or any index, measure, value or data related to such
		receipts) in which contracts for future delivery are presently or in the future
		dealt in.;
									(5)by
		inserting after paragraph (9) (as redesignated by paragraph (1)) the
		following:
										
											(10)Commodity
		  pool
												(A)In
		  generalThe term commodity pool means any investment
		  trust, syndicate, or similar form of enterprise operated for the purpose of
		  trading in commodity interests, including any—
													(i)commodity for
		  future delivery, security futures product, or swap;
													(ii)agreement,
		  contract, or transaction described in section 2(c)(2)(C)(i) or section
		  2(c)(2)(D)(i);
													(iii)commodity
		  option authorized under section 4c; or
													(iv)leverage
		  transaction authorized under section 19.
													(B)Further
		  definitionThe Commission, by rule or regulation, may include
		  within, or exclude from, the term commodity pool any investment
		  trust, syndicate, or similar form of enterprise if the Commission determines
		  that the rule or regulation will effectuate the purposes of this
		  Act.
												;
									(6)by
		striking paragraph (11) (as redesignated by paragraph (1)) and inserting the
		following:
										
											(11)Commodity pool
		  operator
												(A)In
		  generalThe term commodity pool operator means any
		  person—
													(i)engaged in a
		  business that is of the nature of a commodity pool, investment trust,
		  syndicate, or similar form of enterprise, and who, in connection therewith,
		  solicits, accepts, or receives from others, funds, securities, or property,
		  either directly or through capital contributions, the sale of stock or other
		  forms of securities, or otherwise, for the purpose of trading in commodity
		  interest, including any—
														(I)commodity for
		  future delivery, security futures product, or swap;
														(II)agreement,
		  contract, or transaction described in section 2(c)(2)(C)(i) or section
		  2(c)(2)(D)(i);
														(III)commodity
		  option authorized under section 4c; or
														(IV)leverage
		  transaction authorized under section 19; or
														(ii)who
		  is registered with the Commission as a commodity pool operator.
													(B)Further
		  definitionThe Commission, by rule or regulation, may include
		  within, or exclude from, the term commodity pool operator any
		  person engaged in a business that is of the nature of a commodity pool,
		  investment trust, syndicate, or similar form of enterprise if the Commission
		  determines that the rule or regulation will effectuate the purposes of this
		  Act.
												;
									(7)in paragraph (12)
		(as redesignated by paragraph (1)), in subparagraph (A)—
										(A)in clause
		(i)—
											(i)in
		subclause (I), by striking made or to be made on or subject to the rules
		of a contract market or derivatives transaction execution facility and
		inserting , security futures product, or swap;
											(ii)by
		redesignating subclauses (II) and (III) as subclauses (III) and (IV);
											(iii)by
		inserting after subclause (I) the following:
												
													(II)any agreement,
		  contract, or transaction described in section 2(c)(2)(C)(i) or section
		  2(c)(2)(D)(i)
													;
		  and
											(iv)in
		subclause (IV) (as so redesignated), by striking or ;
											(B)in clause (ii),
		by striking the period at the end and inserting a semicolon; and
										(C)by adding at the
		end the following:
											
												(iii)is
		  registered with the Commission as a commodity trading advisor; or
												(iv)the
		  Commission, by rule or regulation, may include if the Commission determines
		  that the rule or regulation will effectuate the purposes of this
		  Act.
												;
										(8)in paragraph (17)
		(as redesignated by paragraph (1)), in subparagraph (A), in the matter
		preceding clause (i), by striking paragraph (12)(A) and
		inserting paragraph (18)(A);
									(9)in paragraph (18)
		(as redesignated by paragraph (1))—
										(A)in subparagraph
		(A)—
											(i)in the matter
		following clause (vii)(III)—
												(I)by striking
		section 1a (11)(A) and inserting paragraph
		(17)(A); and
												(II)by striking
		$25,000,000 and inserting $50,000,000; and
												(ii)in clause (xi),
		in the matter preceding subclause (I), by striking total assets in an
		amount and inserting amounts invested on a discretionary basis,
		the aggregate of which is;
											(10)by striking
		paragraph (22) (as redesignated by paragraph (1)) and inserting the
		following:
										
											(22)Floor
		  broker
												(A)In
		  generalThe term floor broker means any
		  person—
													(i)who,
		  in or surrounding any pit, ring, post, or other place provided by a contract
		  market for the meeting of persons similarly engaged, shall purchase or sell for
		  any other person—
														(I)any commodity for
		  future delivery, security futures product, or swap; or
														(II)any commodity
		  option authorized under section 4c; or
														(ii)who
		  is registered with the Commission as a floor broker.
													(B)Further
		  definitionThe Commission, by rule or regulation, may include
		  within, or exclude from, the term floor broker any person in or
		  surrounding any pit, ring, post, or other place provided by a contract market
		  for the meeting of persons similarly engaged who trades for any other person if
		  the Commission determines that the rule or regulation will effectuate the
		  purposes of this
		  Act.
												;
									(11)by striking
		paragraph (23) (as redesignated by paragraph (1)) and inserting the
		following:
										
											(23)Floor
		  trader
												(A)In
		  generalThe term floor trader means any
		  person—
													(i)who,
		  in or surrounding any pit, ring, post, or other place provided by a contract
		  market for the meeting of persons similarly engaged, purchases, or sells solely
		  for such person’s own account—
														(I)any commodity for
		  future delivery, security futures product, or swap; or
														(II)any commodity
		  option authorized under section 4c; or
														(ii)who
		  is registered with the Commission as a floor trader.
													(B)Further
		  definitionThe Commission, by rule or regulation, may include
		  within, or exclude from, the term floor trader any person in or
		  surrounding any pit, ring, post, or other place provided by a contract market
		  for the meeting of persons similarly engaged who trades solely for such
		  person’s own account if the Commission determines that the rule or regulation
		  will effectuate the purposes of this
		  Act.
												;
									(12)by inserting
		after paragraph (23) (as redesignated by paragraph (1)) the following:
										
											(24)Foreign
		  exchange forwardThe term foreign exchange forward
		  means a transaction that solely involves the exchange of 2 different currencies
		  on a specific future date at a fixed rate agreed upon on the inception of the
		  contract covering the exchange.
											(25)Foreign
		  exchange swapThe term foreign exchange swap means a
		  transaction that solely involves—
												(A)an exchange of 2
		  different currencies on a specific date at a fixed rate that is agreed upon on
		  the inception of the contract covering the exchange; and
												(B)a reverse
		  exchange of the 2 currencies described in subparagraph (A) at a later date and
		  at a fixed rate that is agreed upon on the inception of the contract covering
		  the
		  exchange.
												;
									(13)by striking
		paragraph (28) (as redesignated by paragraph (1)) and inserting the
		following:
										
											(28)Futures
		  commission merchant
												(A)In
		  generalThe term futures commission merchant means
		  an individual, association, partnership, corporation, or trust—
													(i)that—
														(I)is
		  engaged in soliciting or in accepting orders for—
															(aa)the
		  purchase or sale of a commodity for future delivery;
															(bb)a
		  security futures product;
															(cc)a
		  swap;
															(dd)any
		  agreement, contract, or transaction described in section 2(c)(2)(C)(i) or
		  section 2(c)(2)(D)(i);
															(ee)any
		  commodity option authorized under section 4c; or
															(ff)any
		  leverage transaction authorized under section 19; or
															(II)is acting as a
		  counterparty in any agreement, contract, or transaction described in section
		  2(c)(2)(C)(i) or section 2(c)(2)(D)(i); and
														(III)in or in connection with the activities
		  described in subclause (I) or (II), accepts any money, securities, or property
		  (or extends credit in lieu thereof) to margin, guarantee, or secure any trades
		  or contracts that result or may result therefrom; or
														(ii)that
		  is registered with the Commission as a futures commission merchant.
													(B)Further
		  definitionThe Commission, by rule or regulation, may include
		  within, or exclude from, the term futures commission merchant
		  any person who engages in soliciting or accepting orders for, or acting as a
		  counterparty in, any agreement, contract, or transaction subject to this Act,
		  and who accepts any money, securities, or property (or extends credit in lieu
		  thereof) to margin, guarantee, or secure any trades or contracts that result or
		  may result therefrom, if the Commission determines that the rule or regulation
		  will effectuate the purposes of this
		  Act.
												;
									(14)in paragraph
		(30) (as redesignated by paragraph (1)), in subparagraph (B), by striking
		state and inserting State;
									(15)by striking
		paragraph (31) (as redesignated by paragraph (1)) and inserting the
		following:
										
											(31)Introducing
		  broker
												(A)In
		  generalThe term introducing broker means any person
		  (except an individual who elects to be and is registered as an associated
		  person of a futures commission merchant)—
													(i)who—
														(I)is
		  engaged in soliciting or in accepting orders for—
															(aa)the
		  purchase or sale of any commodity for future delivery, security futures
		  product, or swap;
															(bb)any
		  agreement, contract, or transaction described in section 2(c)(2)(C)(i) or
		  section 2(c)(2)(D)(i);
															(cc)any
		  commodity option authorized under section 4c; or
															(dd)any
		  leverage transaction authorized under section 19; and
															(II)does not accept
		  any money, securities, or property (or extend credit in lieu thereof) to
		  margin, guarantee, or secure any trades or contracts that result or may result
		  therefrom; or
														(ii)who
		  is registered with the Commission as an introducing broker.
													(B)Further
		  definitionThe Commission, by rule or regulation, may include
		  within, or exclude from, the term introducing broker any person
		  who engages in soliciting or accepting orders for any agreement, contract, or
		  transaction subject to this Act, and who does not accept any money, securities,
		  or property (or extend credit in lieu thereof) to margin, guarantee, or secure
		  any trades or contracts that result or may result therefrom, if the Commission
		  determines that the rule or regulation will effectuate the purposes of this
		  Act.
												;
									(16)by inserting
		after paragraph (31) (as redesignated by paragraph (1)) the following:
										
											(32)Major
		  security-based swap participantThe term major
		  security-based swap participant has the meaning given the term in
		  section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).
											(33)Major swap
		  participant
												(A)In
		  generalThe term major swap participant means any
		  person who is not a swap dealer, and—
													(i)maintains a
		  substantial position in swaps for any of the major swap categories as
		  determined by the Commission, excluding—
														(I)positions held
		  for hedging or mitigating commercial risk; and
														(II)positions
		  maintained by any employee benefit plan (or any contract held by such a plan)
		  as defined in paragraphs (3) and (32) of section 3 of the Employee Retirement
		  Income Security Act of 1974 (29 U.S.C. 1002) for the primary purpose of hedging
		  or mitigating any risk directly associated with the operation of the plan;
		  or
														(ii)whose
		  outstanding swaps create substantial counterparty exposure that could have
		  serious adverse effects on the financial stability of the United States banking
		  system or financial markets; or
													(iii)(I)is a financial entity,
		  other than an entity predominantly engaged in providing financing for the
		  purchase of an affiliate’s merchandise or manufactured goods, that is highly
		  leveraged relative to the amount of capital it holds; and
														(II)maintains a substantial position in
		  outstanding swaps in any major swap category as determined by the
		  Commission.
														(B)Definition of
		  substantial positionFor purposes of subparagraph (A), the
		  Commission shall define by rule or regulation the term substantial
		  position at the threshold that the Commission determines to be prudent
		  for the effective monitoring, management, and oversight of entities that are
		  systemically important or can significantly impact the financial system of the
		  United States.
												(C)Scope of
		  designationFor purposes of subparagraph (A), a person may be
		  designated as a major swap participant for 1 or more categories of swaps
		  without being classified as a major swap participant for all classes of
		  swaps.
												(D)CapitalIn
		  setting capital requirements for a person that is designated as a major swap
		  participant for a single type or single class or category of swaps or
		  activities, the prudential regulator and the Commission shall take into account
		  the risks associated with other types of swaps or classes of swaps or
		  categories of swaps engaged in and the other activities conducted by that
		  person that are not otherwise subject to regulation applicable to that person
		  by virtue of the status of the person as a major swap
		  participant.
												;
									(17)by inserting
		after paragraph (38) (as redesignated by paragraph (1)) the following:
										
											(39)Prudential
		  regulatorThe term prudential regulator
		  means—
												(A)the Office of the
		  Comptroller of the Currency, in the case of—
													(i)any
		  national banking association;
													(ii)any
		  Federal branch or agency of a foreign bank; or
													(iii)any
		  Federal savings association;
													(B)the Federal
		  Deposit Insurance Corporation, in the case of—
													(i)any
		  insured State bank;
													(ii)any
		  foreign bank having an insured branch; or
													(iii)any
		  State savings association;
													(C)the Board of
		  Governors of the Federal Reserve System, in the case of—
													(i)any
		  noninsured State member bank;
													(ii)any
		  branch or agency of a foreign bank with respect to any provision of the Federal
		  Reserve Act (12 U.S.C. 221 et seq.) which is made applicable under the
		  International Banking Act of 1978 (12 U.S.C. 3101 et seq.);
													(iii)any
		  foreign bank which does not operate an insured branch;
													(iv)any
		  agency or commercial lending company other than a Federal agency; or
													(v)supervisory or
		  regulatory proceedings arising from the authority given to the Board of
		  Governors under section 7(c)(1) of the International Banking Act of 1978 (12
		  U.S.C. 3105(c)(1)), including such proceedings under the Financial Institutions
		  Supervisory Act of 1966 (12 U.S.C. 1464 et seq.); and
													(D)the Farm Credit
		  Administration, in the case of a swap dealer, major swap participant,
		  security-based swap dealer, or major security-based swap participant that is an
		  institution chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et
		  seq.).
												;
									(18)in
		paragraph (40) (as redesignated by paragraph (1))—
										(A)by
		striking subparagraph (B);
										(B)by redesignating
		subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (F),
		respectively;
										(C)in subparagraph
		(C) (as so redesignated), by striking and;
										(D)by
		inserting after subparagraph (C) (as so redesignated) the following:
											
												(D)a swap execution
		  facility registered under section 5h;
												(E)a swap data
		  repository; and
												;
		  
										(19)by
		inserting after paragraph (41) (as redesignated by paragraph (1)) the
		following:
										
											(42)Security-based
		  swapThe term
		  security-based swap has the meaning given the term in section 3(a)
		  of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).
											(43)Security-based
		  swap dealerThe term
		  security-based swap dealer has the meaning given the term in
		  section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
		  78c(a)).
											;
		  
									(20)in paragraph (46) (as redesignated by
		paragraph (1)), by striking subject to section 2(h)(7) and
		inserting subject to section 2(h)(5);
									(21)by inserting after paragraph (46) (as
		redesignated by paragraph (1)) the following:
										
											(47)Swap
												(A)In
		  generalExcept as provided in subparagraph (B), the term
		  swap means any agreement, contract, or transaction—
													(i)that
		  is a put, call, cap, floor, collar, or similar option of any kind that is for
		  the purchase or sale, or based on the value, of 1 or more interest or other
		  rates, currencies, commodities, securities, instruments of indebtedness,
		  indices, quantitative measures, or other financial or economic interests or
		  property of any kind;
													(ii)that
		  provides for any purchase, sale, payment, or delivery (other than a dividend on
		  an equity security) that is dependent on the occurrence, nonoccurrence, or the
		  extent of the occurrence of an event or contingency associated with a potential
		  financial, economic, or commercial consequence;
													(iii)that provides
		  on an executory basis for the exchange, on a fixed or contingent basis, of 1 or
		  more payments based on the value or level of 1 or more interest or other rates,
		  currencies, commodities, securities, instruments of indebtedness, indices,
		  quantitative measures, or other financial or economic interests or property of
		  any kind, or any interest therein or based on the value thereof, and that
		  transfers, as between the parties to the transaction, in whole or in part, the
		  financial risk associated with a future change in any such value or level
		  without also conveying a current or future direct or indirect ownership
		  interest in an asset (including any enterprise or investment pool) or liability
		  that incorporates the financial risk so transferred, including any agreement,
		  contract, or transaction commonly known as—
														(I)an
		  interest rate swap;
														(II)a
		  rate floor;
														(III)a rate
		  cap;
														(IV)a
		  rate collar;
														(V)a
		  cross-currency rate swap;
														(VI)a
		  basis swap;
														(VII)a currency
		  swap;
														(VIII)a foreign
		  exchange swap;
														(IX)a
		  total return swap;
														(X)an
		  equity index swap;
														(XI)an equity
		  swap;
														(XII)a debt index
		  swap;
														(XIII)a debt
		  swap;
														(XIV)a credit
		  spread;
														(XV)a
		  credit default swap;
														(XVI)a credit
		  swap;
														(XVII)a weather
		  swap;
														(XVIII)an energy
		  swap;
														(XIX)a metal
		  swap;
														(XX)an agricultural
		  swap;
														(XXI)an emissions
		  swap; and
														(XXII)a commodity
		  swap;
														(iv)that
		  is an agreement, contract, or transaction that is, or in the future becomes
		  commonly known to the trade as a swap;
													(v)including any
		  security-based swap agreement which meets the definition of swap
		  agreement as defined in section 206A of the Gramm-Leach-Bliley Act (15
		  U.S.C. 78c note) of which a material term is based on the price, yield, value,
		  or volatility of any security or any group or index of securities, or any
		  interest therein; or
													(vi)that
		  is any combination or permutation of, or option on, any agreement, contract, or
		  transaction described in any of clauses (i) through (v).
													(B)ExclusionsThe
		  term swap does not include—
													(i)any
		  contract of sale of a commodity for future delivery (or option on such a
		  contract), leverage contract authorized under section 19, security futures
		  product, or agreement, contract, or transaction described in section
		  2(c)(2)(C)(i) or section 2(c)(2)(D)(i);
													(ii)any
		  sale of a nonfinancial commodity or security for deferred shipment or delivery,
		  so long as the transaction is intended to be physically settled;
													(iii)any
		  put, call, straddle, option, or privilege on any security, certificate of
		  deposit, or group or index of securities, including any interest therein or
		  based on the value thereof, that is subject to—
														(I)the Securities
		  Act of 1933 (15 U.S.C. 77a et seq.); and
														(II)the Securities
		  Exchange Act of 1934 (15 U.S.C. 78a et seq.);
														(iv)any
		  put, call, straddle, option, or privilege relating to a foreign currency
		  entered into on a national securities exchange registered pursuant to section
		  6(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78f(a));
													(v)any
		  agreement, contract, or transaction providing for the purchase or sale of 1 or
		  more securities on a fixed basis that is subject to—
														(I)the Securities
		  Act of 1933 (15 U.S.C. 77a et seq.); and
														(II)the Securities
		  Exchange Act of 1934 (15 U.S.C. 78a et seq.);
														(vi)any
		  agreement, contract, or transaction providing for the purchase or sale of 1 or
		  more securities on a contingent basis that is subject to the Securities Act of
		  1933 (15 U.S.C. 77a et seq.) and the Securities Exchange Act of 1934 (15 U.S.C.
		  78a et seq.), unless the agreement, contract, or transaction predicates the
		  purchase or sale on the occurrence of a bona fide contingency that might
		  reasonably be expected to affect or be affected by the creditworthiness of a
		  party other than a party to the agreement, contract, or transaction;
													(vii)any
		  note, bond, or evidence of indebtedness that is a security, as defined in
		  section 2(a) of the Securities Act of 1933 (15 U.S.C. 77b(a));
													(viii)any agreement,
		  contract, or transaction that is—
														(I)based on a
		  security; and
														(II)entered into
		  directly or through an underwriter (as defined in section 2(a) of the
		  Securities Act of 1933 (15 U.S.C. 77b(a))) by the issuer of such security for
		  the purposes of raising capital, unless the agreement, contract, or transaction
		  is entered into to manage a risk associated with capital raising;
														(ix)any
		  agreement, contract, or transaction a counterparty of which is a Federal
		  Reserve bank, the Federal Government, or a Federal agency that is expressly
		  backed by the full faith and credit of the United States; and
													(x)any
		  security-based swap, other than a security-based swap as described in
		  subparagraph (D).
													(C)Rule of
		  construction regarding master agreements
													(i)In
		  generalExcept as provided in clause (ii), the term
		  swap includes a master agreement that provides for an agreement,
		  contract, or transaction that is a swap under subparagraph (A), together with
		  each supplement to any master agreement, without regard to whether the master
		  agreement contains an agreement, contract, or transaction that is not a swap
		  pursuant to subparagraph (A).
													(ii)ExceptionFor
		  purposes of clause (i), the master agreement shall be considered to be a swap
		  only with respect to each agreement, contract, or transaction covered by the
		  master agreement that is a swap pursuant to subparagraph (A).
													(D)Mixed
		  swapThe term security-based swap includes any
		  agreement, contract, or transaction that is as described in section 3(a)(68)(A)
		  of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(68)(A)) and also is
		  based on the value of 1 or more interest or other rates, currencies,
		  commodities, instruments of indebtedness, indices, quantitative measures, other
		  financial or economic interest or property of any kind (other than a single
		  security or a narrow-based security index), or the occurrence, non-occurrence,
		  or the extent of the occurrence of an event or contingency associated with a
		  potential financial, economic, or commercial consequence (other than an event
		  described in subparagraph (A)(iii)).
												(E)Treatment of
		  foreign exchange swaps and forwards
													(i)In
		  generalForeign exchange swaps and foreign exchange forwards
		  shall be considered swaps under this paragraph unless the Secretary makes a
		  written determination that either foreign exchange swaps or foreign exchange
		  forwards or both—
														(I)should be not be
		  regulated as swaps under this Act; and
														(II)are not
		  structured to evade the Wall Street
		  Transparency and Accountability Act of 2010 in violation of any
		  rule promulgated by the Commission pursuant to section 111(c) of that
		  Act.
														(ii)Congressional
		  notice; effectivenessThe Secretary shall submit any written
		  determination under clause (i) to the appropriate committees of Congress,
		  including the Committee on Agriculture, Nutrition, and Forestry of the Senate
		  and the Committee on Agriculture of the House of Representatives. Any such
		  written determination by the Secretary shall not be effective until it is
		  submitted to the appropriate committees of Congress.
													(iii)ReportingNotwithstanding
		  a written determination by the Secretary under clause (i), all foreign exchange
		  swaps and foreign exchange forwards shall be reported to either a swap data
		  repository, or, if there is no swap data repository that would accept such
		  swaps or forwards, to the Commission pursuant to section 4r within such time
		  period as the Commission may by rule or regulation prescribe.
													(iv)Business
		  standardsNotwithstanding clauses (ix) and (x) of subparagraph
		  (B) and clause (ii), any party to a foreign exchange swap or forward that is a
		  swap dealer or major swap participant shall conform to the business conduct
		  standards contained in section 4s(h).
													(v)SecretaryFor
		  purposes of this subparagraph only, the term Secretary means the
		  Secretary of the Treasury.
													(F)Exception for
		  certain foreign exchange swaps and forwards
													(i)Registered
		  entitiesAny foreign exchange swap and any foreign exchange
		  forward that is listed and traded on or subject to the rules of a designated
		  contract market or a swap execution facility, or that is cleared by a
		  derivatives clearing organization shall not be exempt from any provision of
		  this Act or amendments made by the Wall
		  Street Transparency and Accountability Act of 2010 prohibiting
		  fraud or manipulation.
													(ii)Retail
		  transactionsNothing in subparagraph (E) shall affect, or be
		  construed to affect, the applicability of this Act or the jurisdiction of the
		  Commission with respect to agreements, contracts, or transactions in foreign
		  currency pursuant to section 2(c)(2).
													(48)Swap data
		  repositoryThe term
		  swap data repository means any person that collects, calculates,
		  prepares, or maintains information or records with respect to transactions or
		  positions in, or the terms and conditions of, swaps entered into by third
		  parties.
											(49)Swap
		  dealer
												(A)In
		  generalThe term swap dealer means any person
		  who—
													(i)holds
		  itself out as a dealer in swaps;
													(ii)makes a market
		  in swaps;
													(iii)regularly
		  engages in the purchase and sale of swaps in the ordinary course of business;
		  or
													(iv)engages in any
		  activity causing the person to be commonly known in the trade as a dealer or
		  market maker in swaps.
													(B)InclusionA
		  person may be designated as a swap dealer for a single type or single class or
		  category of swap or activities and considered not to be a swap dealer for other
		  types, classes, or categories of swaps or activities.
												(C)CapitalIn
		  setting capital requirements for a person that is designated as a swap dealer
		  for a single type or single class or category of swap or activities, the
		  prudential regulator and the Commission shall take into account the risks
		  associated with other types of swaps or classes of swaps or categories of swaps
		  engaged in and the other activities conducted by that person that are not
		  otherwise subject to regulation applicable to that person by virtue of the
		  status of the person as a swap dealer.
												(D)ExceptionThe
		  term swap dealer does not include a person that buys or sells
		  swaps for such person’s own account, either individually or in a fiduciary
		  capacity, but not as a part of a regular business.
												(50)Swap execution
		  facilityThe term swap execution facility means a
		  facility in which multiple participants have the ability to execute or trade
		  swaps by accepting bids and offers made by other participants that are open to
		  multiple participants in the facility or system, through any means of
		  interstate commerce, including any trading facility, that—
												(A)facilitates the
		  execution of swaps between persons; and
												(B)is not a
		  designated contract market.
												;
		  and
									(22)in paragraph
		(51) (as redesignated by paragraph (1)), in subparagraph (A)(i), by striking
		partipants and inserting participants.
									(b)Authority to
		define termsThe Commodity Futures Trading Commission may adopt a
		rule to define—
									(1)the
		term commercial risk; and
									(2)any
		other term included in an amendment to the Commodity Exchange Act (7 U.S.C. 1 et seq.)
		made by this subtitle.
									(c)Modification of
		definitionsTo include
		transactions and entities that have been structured to evade this subtitle (or
		an amendment made by this subtitle), the Commodity Futures Trading Commission
		shall adopt a rule to further define the terms swap, swap
		dealer, major swap participant, and eligible contract
		participant.
								(d)ExemptionsSection
		4(c)(1) of the Commodity Exchange Act (7 U.S.C. 6(c)(1)) is amended by striking
		except that and all that follows through the period at the end
		and inserting the following: “except that—
									
										(A)unless the Commission is expressly
		  authorized by any provision described in this subparagraph to grant exemptions,
		  with respect to amendments made by subtitle A of the Wall Street Transparency
		  and Accountability Act of 2010—
											(i)with respect to—
												(I)paragraphs (2), (3), (4), (5), and (7),
		  clause (vii)(III) of paragraph (17), paragraphs (23), (24), (31), (32), (38),
		  (39), (41), (42), (46), (47), (48), and (49) of section 1a, and sections
		  2(a)(13), 2(c)(D), 4a(a), 4a(b), 4d(c), 4d(d), 4r, 4s, 5b(a), 5b(b), 5(d),
		  5(g), 5(h), 5b(c), 5b(i), 8e, and 21; and
												(II)section 206(e)
		  of the Gramm-Leach-Bliley Act (Public Law 106–102; 15 U.S.C. 78c note);
		  and
												(ii)in subsection (c) of section 111 and
		  section 132; and
											(B)the Commission
		  and the Securities and Exchange Commission may by rule, regulation, or order
		  jointly exclude any agreement, contract, or transaction from section
		  2(a)(1)(D)) if the Commission determines that the exemption would be consistent
		  with the public
		  interest.
										.
								(e)Conforming
		Amendments
									(1)Section
		2(c)(2)(B)(i)(II) of the Commodity Exchange
		Act (7 U.S.C. 2(c)(2)(B)(i)(II)) is amended—
										(A)in item
		(cc)—
											(i)in
		subitem (AA), by striking section 1a(20) and inserting
		section 1a; and
											(ii)in
		subitem (BB), by striking section 1a(20) and inserting
		section 1a; and
											(B)in item (dd), by
		striking section 1a(12)(A)(ii) and inserting section
		1a(18)(A)(ii).
										(2)Section 4m(3) of
		the Commodity Exchange Act (7 U.S.C.
		6m(3)) is amended by striking section 1a(6) and inserting
		section 1a.
									(3)Section 4q(a)(1)
		of the Commodity Exchange Act (7
		U.S.C. 6o–1(a)(1)) is amended by striking section 1a(4) and
		inserting section 1a(9).
									(4)Section 5(e)(1)
		of the Commodity Exchange Act (7
		U.S.C. 7(e)(1)) is amended by striking section 1a(4) and
		inserting section 1a(9).
									(5)Section
		5a(b)(2)(F) of the Commodity Exchange
		Act (7 U.S.C. 7a(b)(2)(F)) is amended by striking section
		1a(4) and inserting section 1a(9).
									(6)Section 5b(a) of
		the Commodity Exchange Act (7 U.S.C.
		7a–1(a)) is amended, in the matter preceding paragraph (1), by striking
		section 1a(9) and inserting section 1a.
									(7)Section
		5c(c)(2)(B) of the Commodity Exchange
		Act (7 U.S.C. 7a–2(c)(2)(B)) is amended by striking section
		1a(4) and inserting section 1a(9).
									(8)Section
		6(g)(5)(B)(i) of the Securities Exchange Act of 1934 (15 U.S.C.
		78f(g)(5)(B)(i)) is amended—
										(A)in subclause (I),
		by striking section 1a(12)(B)(ii) and inserting section
		1a(18)(B)(ii); and
										(B)in subclause
		(II), by striking section 1a(12) and inserting section
		1a(18).
										(9)The
		Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27 et seq.) is
		amended—
										(A)in section
		402—
											(i)in
		subsection (a)(7), by striking section 1a(20) and inserting
		section 1a;
											(ii)in
		subsection (b)(2), by striking section 1a(12) and inserting
		section 1a;
											(iii)in
		subsection (c), by striking section 1a(4) and inserting
		section 1a; and
											(iv)in
		subsection (d)—
												(I)in
		the matter preceding paragraph (1), by striking section 1a(4)
		and inserting section 1a(9);
												(II)in
		paragraph (1)—
													(aa)in
		subparagraph (A), by striking section 1a(12) and inserting
		section 1a; and
													(bb)in
		subparagraph (B), by striking section 1a(33) and inserting
		section 1a;
													(III)in
		paragraph (2)—
													(aa)in
		subparagraph (A), by striking section 1a(10) and inserting
		section 1a;
													(bb)in
		subparagraph (B), by striking section 1a(12)(B)(ii) and
		inserting section 1a(18)(B)(ii);
													(cc)in
		subparagraph (C), by striking section 1a(12) and inserting
		section 1a(18); and
													(dd)in
		subparagraph (D), by striking section 1a(13) and inserting
		section 1a; and
													(B)in section
		404(1), by striking section 1a(4) and inserting section
		1a.
										722.Jurisdiction
								(a)Exclusive
		jurisdictionSection 2(a)(1)(A) of the Commodity Exchange Act (7
		U.S.C. 2(a)(1)(A)) is amended in the first sentence—
									(1)by
		inserting the Wall Street Transparency
		and Accountability Act of 2010 (including an amendment made by
		that Act) and after otherwise provided in;
									(2)by
		striking (c) through (i) of this section and inserting
		(c) and (f);
									(3)by
		striking contracts of sale and inserting swaps or
		contracts of sale; and
									(4)by
		striking or derivatives transaction execution facility registered
		pursuant to section 5 or 5a and inserting pursuant to section
		5.
									(b)Regulation of
		swaps under Federal and State lawSection 12 of the Commodity
		Exchange Act (7 U.S.C. 16) is amended by adding at the end the
		following:
									
										(h)Regulation of
		  swaps as insurance under State lawA swap—
											(1)shall not be
		  considered to be insurance; and
											(2)may not be
		  regulated as an insurance contract under the law of any
		  State.
											.
								(c)Agreements,
		contracts, and transactions traded on an organized
		exchangeSection 2(c)(2)(A) of the Commodity Exchange Act (7
		U.S.C. 2(c)(2)(A)) is amended—
									(1)in
		clause (i), by striking or at the end;
									(2)by
		redesignating clause (ii) as clause (iii); and
									(3)by
		inserting after clause (i) the following:
										
											(ii)a
		  swap; or
											.
		  
									(d)ApplicabilitySection
		2 of the Commodity Exchange Act (7 U.S.C. 2) (as amended by section 723(a)(3))
		is amended by adding at the end the following:
									
										(i)ApplicabilityThe
		  provisions of this Act relating to swaps that were enacted by the Wall Street
		  Transparency and Accountability Act of 2010 (including any rule prescribed or
		  regulation promulgated under that Act), shall not apply to activities outside
		  the United States unless those activities—
											(1)have a direct and
		  significant connection with activities in, or effect on, commerce of the United
		  States; or
											(2)contravene such
		  rules or regulations as the Commission may prescribe or promulgate as are
		  necessary or appropriate to prevent the evasion of any provision of this Act
		  that was enacted by the Wall Street Transparency and Accountability Act of
		  2010.
											. 
								723.Clearing
								(a)Clearing
		requirement
									(1)In
		generalSection 2 of the Commodity Exchange Act (7 U.S.C. 2) is
		amended—
										(A)by striking
		subsections (d), (e), (g), and (h); and
										(B)by redesignating
		subsection (i) as subsection (g).
										(2)Swaps;
		limitation on participationSection 2 of the Commodity Exchange
		Act (7 U.S.C. 2) (as amended by paragraph (1)) is amended by inserting after
		subsection (c) the following:
										
											(d)SwapsNothing
		  in this Act (other than subparagraphs (A), (B), (C), and (D) of subsection
		  (a)(1), subsections (f) and (g), sections 1a, 2(c)(2)(A)(ii), 2(e), 2(h), 4(c),
		  4a, 4b, and 4b-1, subsections (a), (b), and (g) of section 4c, sections 4d, 4e,
		  4f, 4g, 4h, 4i, 4j, 4k, 4l, 4m, 4n, 4o, 4p, 4r, 4s, 4t, 5, 5b, 5c, 5e, and 5h,
		  subsections (c) and (d) of section 6, sections 6c, 6d, 8, 8a, and 9,
		  subsections (e)(2) and (f) of section 12, subsections (a) and (b) of section
		  13, sections 17, 20, 21, and 22(a)(4), and any other provision of this Act that
		  is applicable to registered entities and Commission registrants) governs or
		  applies to a swap.
											(e)Limitation on
		  participationIt shall be unlawful for any person, other than an
		  eligible contract participant, to enter into a swap unless the swap is entered
		  into on, or subject to the rules of, a board of trade designated as a contract
		  market under section
		  5.
											.
									(3)Mandatory
		clearing of swapsSection 2 of the Commodity Exchange Act (7
		U.S.C. 2) is amended by inserting after subsection (g) (as redesignated by
		paragraph (1)(B)) the following:
										
											(h)Clearing
		  requirement
												(1)Submission
													(A)In
		  generalExcept as provided in paragraphs (9) and (10), any person
		  who is a party to a swap shall submit such swap for clearing to a derivatives
		  clearing organization that is registered under this Act or a derivatives
		  clearing organization that is exempt from registration under section 5b(j) of
		  this Act.
													(B)Open
		  accessThe rules of a registered derivatives clearing
		  organization shall—
														(i)prescribe that
		  all swaps with the same terms and conditions are economically equivalent and
		  may be offset with each other within the derivatives clearing organization;
		  and
														(ii)provide for
		  nondiscriminatory clearing of a swap executed bilaterally or on or through the
		  rules of an unaffiliated designated contract market or swap execution facility,
		  subject to the requirements of section 5(b).
														(2)Commission
		  approval
													(A)In
		  generalA derivatives clearing organization shall submit to the
		  Commission for prior approval any group, category, type, or class of swaps that
		  the derivatives clearing organization seeks to accept for clearing, which
		  submission the Commission shall make available to the public.
													(B)DeadlineThe
		  Commission shall take final action on a request submitted pursuant to
		  subparagraph (A) not later than 90 days after submission of the request, unless
		  the derivatives clearing organization submitting the request agrees to an
		  extension of the time limitation established under this subparagraph.
													(C)ApprovalThe
		  Commission shall approve, unconditionally or subject to such terms and
		  conditions as the Commission determines to be appropriate, any request
		  submitted pursuant to subparagraph (A) if the Commission finds that the request
		  is consistent with section 5b(c)(2). The Commission shall not approve any such
		  request if the Commission does not make such finding.
													(D)RulesThe
		  Commission shall adopt rules for a derivatives clearing organization’s
		  submission for approval, pursuant to this paragraph, of any group, category,
		  type, or class of swaps that the derivative clearing organization seeks to
		  accept for clearing.
													(3)Stay of
		  clearing requirementAt any time after issuance of an approval
		  pursuant to paragraph (2):
													(A)Review
		  processThe Commission, on application of a counterparty to a
		  swap or on its own initiative, may stay the clearing requirement of paragraph
		  (1) until the Commission completes a review of the terms of the swap, or the
		  group, category, type, or class of swaps, and the clearing arrangement.
													(B)DeadlineThe
		  Commission shall complete a review undertaken pursuant to subparagraph (A) not
		  later than 90 days after issuance of the stay, unless the derivatives clearing
		  organization that clears the swap, or the group, category, type, or class of
		  swaps, agrees to an extension of the time limitation established under this
		  subparagraph.
													(C)DeterminationUpon
		  completion of the review undertaken pursuant to subparagraph (A)—
														(i)the
		  Commission may determine, unconditionally or subject to such terms and
		  conditions as the Commission determines to be appropriate, that the swap, or
		  the group, category, type, or class of swaps, must be cleared pursuant to this
		  subsection if the Commission finds that such clearing—
															(I)is
		  consistent with section 5b(c)(2); and
															(II)is otherwise in
		  the public interest, for the protection of investors, and consistent with the
		  purposes of this Act;
															(ii)the
		  Commission may determine that the clearing requirement of paragraph (1) shall
		  not apply to the swap, or the group, category, type, or class of swaps;
		  or
														(iii)if
		  a determination is made that the clearing requirement of paragraph (1) shall no
		  longer apply, then it shall still be permissible to clear such swap, or the
		  group, category, type, or class of swaps.
														(D)RulesThe
		  Commission shall adopt rules for reviewing, pursuant to this paragraph, a
		  derivatives clearing organization’s clearing of a swap, or a group, category,
		  type, or class of swaps that the Commission has accepted for clearing.
													(4)Swaps required
		  to be accepted for clearing
													(A)RulemakingThe
		  Commission shall adopt rules to further identify any group, category, type, or
		  class of swaps not submitted for approval under paragraph (2) that the
		  Commission deems should be accepted for clearing. In adopting such rules, the
		  Commission shall take into account the following factors:
														(i)The
		  extent to which any of the terms of the group, category, type, or class of
		  swaps, including price, are disseminated to third parties or are referenced in
		  other agreements, contracts, or transactions.
														(ii)The
		  volume of transactions in the group, category, type, or class of swaps.
														(iii)The
		  extent to which the terms of the group, category, type, or class of swaps are
		  similar to the terms of other agreements, contracts, or transactions that are
		  cleared.
														(iv)Whether any
		  differences in the terms of the group, category, type, or class of swaps,
		  compared to other agreements, contracts, or transactions that are cleared, are
		  of economic significance.
														(v)Whether a
		  derivatives clearing organization is prepared to clear the group, category,
		  type, or class of swaps and such derivatives clearing organization has in place
		  effective risk management systems.
														(vi)Any
		  other factors the Commission determine to be appropriate.
														(B)Other
		  designationsAt any time after the adoption of the rules required
		  under subparagraph (A), the Commission may separately designate a particular
		  swap or class of swaps as subject to the clearing requirement in paragraph (1),
		  taking into account the factors described in clauses (i) through (vi) of
		  subparagraph (A) and the rules adopted under such subparagraph.
													(C)In
		  generalIn accordance with subparagraph (A), the Commission
		  shall, consistent with the public interest, adopt rules under the expedited
		  process described in subparagraph (D) to establish criteria for determining
		  that a swap, or any group, category, type, or class of swap is required to be
		  cleared.
													(D)Expedited
		  rulemaking authority
														(i)ProcedureThe
		  promulgation of regulations under subparagraph (A) may be made without regard
		  to—
															(I)the notice and
		  comment provisions of section 553 of title 5, United States Code; and
															(II)chapter 35 of
		  title 44, United States Code (commonly known as the Paperwork Reduction
		  Act).
															(ii)Agency
		  rulemakingIn carrying out subparagraph (A), the Commission shall
		  use the authority provided under section 808 of title 5, United States
		  Code.
														(5)Prevention of
		  evasion
													(A)In
		  generalThe Commission may prescribe rules under this subsection
		  (and issue interpretations of rules prescribed under this subsection) as
		  determined by the Commission to be necessary to prevent evasions of the
		  mandatory clearing requirements under this Act.
													(B)Duty of
		  commission to investigate and take certain actionsTo the extent
		  the Commission finds that a particular swap, group, category, type, or class of
		  swaps would otherwise be subject to mandatory clearing but no derivatives
		  clearing organization has listed the swap, group, category, type, or class of
		  swaps for clearing, the Commission shall—
														(i)investigate the
		  relevant facts and circumstances;
														(ii)within 30 days
		  issue a public report containing the results of the investigation; and
														(iii)take such
		  actions as the Commission determines to be necessary and in the public
		  interest, which may include requiring the retaining of adequate margin or
		  capital by parties to the swap, group, category, type, or class of
		  swaps.
														(C)Effect on
		  authorityNothing in this paragraph shall—
														(i)authorize the
		  Commission to require a derivatives clearing organization to list for clearing
		  a swap, group, category, type, or class of swaps if the clearing of the swap,
		  group, category, type, or class of swaps would adversely affect the business
		  operations of the derivatives clearing organization, threaten the financial
		  integrity of the derivatives clearing organization, or pose a systemic risk to
		  the derivatives clearing organization; and
														(ii)affect the
		  authority of the Commission to enforce the open access provisions of paragraph
		  (1) with respect to a swap, group, category, type, or class of swaps that is
		  listed for clearing by a derivatives clearing organization.
														(6)Required
		  reporting
													(A)Both
		  counterpartiesBoth counterparties to a swap that is not cleared
		  by any derivatives clearing organization shall report such a swap either to a
		  registered swap repository described in section 21 or, if there is no
		  repository that would accept the swap, to the Commission pursuant to section
		  4r.
													(B)TimingCounterparties
		  to a swap shall submit the reports required under subparagraph (A) not later
		  than such time period as the Commission may by rule or regulation
		  prescribe.
													(7)Transition
		  rules
													(A)Reporting
		  transition rulesRules adopted by the Commission under this
		  section shall provide for the reporting of data, as follows:
														(i)Swaps entered
		  into before date of enactment of this subsectionSwaps entered
		  into before the date of the enactment of this subsection shall be reported to a
		  registered swap repository or the Commission not later than 180 days after the
		  effective date of this subsection.
														(ii)Swaps entered
		  into on or after date of enactment of this subsectionSwaps
		  entered into on or after such date of enactment shall be reported to a
		  registered swap repository or the Commission not later than the later
		  of—
															(I)90
		  days after such effective date; or
															(II)such other time
		  after entering into the swap as the Commission may prescribe by rule or
		  regulation.
															(B)Clearing
		  transition rules
														(i)Swaps entered
		  into before the date of the enactment of this subsectionSwaps
		  entered into before the date of the enactment of this subsection are exempt
		  from the clearing requirements of this subsection if reported pursuant to
		  subparagraph (A)(i).
														(ii)Swaps entered
		  into before application of clearing requirementSwaps entered
		  into before application of the clearing requirement pursuant to this subsection
		  are exempt from the clearing requirements of this subsection if reported
		  pursuant to subparagraph (A)(ii).
														(8)Trade
		  execution
													(A)In
		  generalWith respect to transactions involving swaps subject to
		  the clearing requirement of paragraph (1), counterparties shall—
														(i)execute the
		  transaction on a board of trade designated as a contract market under section
		  5; or
														(ii)execute the
		  transaction on a swap execution facility registered under section 5h or a swap
		  execution facility that is exempt from registration under section 5h(f) of this
		  Act.
														(B)ExceptionThe
		  requirements of clauses (i) and (ii) of subparagraph (A) shall not apply if no
		  board of trade or swap execution facility makes the swap available to trade or
		  a swap transactions where a commercial end user opts to use the clearing
		  exemption under paragraph (9).
													(9)Required
		  exemptionSubject to paragraph (4), the Commission shall exempt a
		  swap from the requirements of paragraphs (1) and (8) and any rules issued under
		  this subsection, if no derivatives clearing organization registered under this
		  Act or no derivatives clearing organization that is exempt from registration
		  under section 5b(j) of this Act will accept the swap from clearing.
												(10)End user
		  clearing exemption
													(A)Definition of
		  commercial end user
														(i)In
		  generalIn this paragraph, the term commercial end
		  user means any person other than a financial entity described in clause
		  (ii) who, as its primary business activity, owns, uses, produces, processes,
		  manufactures, distributes, merchandises, or markets goods, services, or
		  commodities (which shall include but not be limited to coal, natural gas,
		  electricity, ethanol, crude oil, gasoline, propane, distillates, and other
		  hydrocarbons) either individually or in a fiduciary capacity.
														(ii)Financial
		  entityThe term financial entity means—
															(I)a
		  swap dealer, major swap participant, security-based swap dealer, or major
		  security-based swap participant;
															(II)a
		  person predominantly engaged in activities that are in the business of banking
		  or financial in nature, as defined in Section 4(k) of the Bank Holding Company
		  Act of 1956;
															(III)a person
		  predominantly engaged in activities that are financial in nature;
															(IV)a
		  commodity pool or a private fund as defined in section 202(a) of the Investment
		  Advisers Act of 1940 (15 U.S.C. 80b–2(a)); or
															(V)a
		  person that is registered or required to be registered with the
		  Commission.
															(B)End user
		  clearing exemption
														(i)In
		  generalSubject to clause (ii), in the event that a swap is
		  subject to the mandatory clearing requirement under paragraph (1), and 1 of the
		  counterparties to the swap is a commercial end user, that counterparty—
															(I)(aa)may elect not to clear
		  the swap, as required under paragraph (1); or
																(bb)may elect to require clearing of the
		  swap; and
																(II)if the end user
		  makes an election under subclause (I)(bb), shall have the sole right to select
		  the derivatives clearing organization at which the swap will be cleared.
															(ii)LimitationA
		  commercial end user may only make an election under clause (i) if the end user
		  is using the swap to hedge its own commercial risk.
														(C)Treatment of
		  affiliates
														(i)In
		  generalAn affiliate of a commercial end user (including
		  affiliate entities predominantly engaged in providing financing for the
		  purchase of the merchandise or manufactured goods of the commercial end user)
		  may make an election under subparagraph (B)(i) only if the affiliate, acting on
		  behalf of the commercial end user and as an agent, uses the swap to hedge or
		  mitigate the commercial risk of the commercial end user parent or other
		  affiliate of the commercial end user that is not a financial entity.
														(ii)Prohibition
		  relating to certain affiliatesAn affiliate of a commercial end
		  user shall not use the exemption under subparagraph (B) if the affiliate
		  is—
															(I)a
		  swap dealer;
															(II)a
		  security-based swap dealer;
															(III)a major swap
		  participant;
															(IV)a
		  major security-based swap participant;
															(V)an
		  issuer that would be an investment company, as defined in section 3 of the
		  Investment Company Act of 1940 (15 U.S.C. 80a–3), but for paragraph (1) or (7)
		  of subsection (c) of that Act (15 U.S.C. 80a–3(c));
															(VI)a
		  commodity pool;
															(VII)a bank holding
		  company with over $50,000,000,000 in consolidated assets; or
															(VIII)an affiliate
		  of any entity described in subclauses (I) through (VII).
															(D)Abuse of
		  exemptionThe Commission may prescribe such rules or issue
		  interpretations of the rules as the Commission determines to be necessary to
		  prevent abuse of the exemption described in subparagraph (B). The Commission
		  may also request information from those entities claiming the clearing
		  exemption as necessary to prevent abuse of the exemption described in
		  subparagraph (B).
													(E)Option to
		  clear
														(i)Swaps required
		  to be cleared entered into with a financial entityWith respect
		  to any swap that is required to be cleared by a derivatives clearing
		  organization and entered into by a swap dealer or a major swap participant with
		  a financial entity, the financial entity shall have the sole right to select
		  the derivatives clearing organization at which the swap will be cleared.
														(ii)Swaps not
		  required to be cleared entered into with a financial entity or commercial end
		  userWith respect to any swap that is not required to be cleared
		  by a derivatives clearing organization and entered into by a swap dealer or a
		  major swap participant with a financial entity or commercial end user, the
		  financial entity or commercial end user—
															(I)may elect to
		  require clearing of the swap; and
															(II)shall have the
		  sole right to select the derivatives clearing organization at which the swap
		  will be
		  cleared.
															.
									(b)Commodity
		exchange actSection 2 of the Commodity Exchange Act (7 U.S.C. 2)
		is amended by adding at the end the following:
									
										(j)Audit Committee
		  ApprovalExemptions from the requirements of subsection (h)(2)(F)
		  to clear a swap and subsection (b) to trade a swap through a board of trade or
		  swap execution facility shall be available to a counterparty that is an issuer
		  of securities that are registered under section 12 of the Securities Exchange
		  Act of 1934 (15 U.S.C. 78l) or that is required to file reports pursuant to
		  section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o) only if
		  the issuer’s audit committee has reviewed and approved its decision to enter
		  into swaps that are subject to such
		  exemptions.
										.
								(c)Grandfather
		provisions
									(1)Legal certainty
		for certain transactions in exempt commoditiesNot later than 60
		days after the date of enactment of this Act, a person may submit to the
		Commodity Futures Trading Commission a petition to remain subject to section
		2(h) of the Commodity Exchange Act (7 U.S.C. 2(h)) (as in effect on the day
		before the date of enactment of this Act).
									(2)Consideration;
		authority of Commodity Futures Trading CommissionThe Commodity
		Futures Trading Commission—
										(A)shall consider
		any petition submitted under subparagraph (A) in a prompt manner; and
										(B)may allow a
		person to continue operating subject to section 2(h) of the Commodity Exchange
		Act (7 U.S.C. 2(h)) (as in effect on the day before the date of enactment of
		this Act) for not longer than a 1-year period.
										(3)Agricultural
		swaps
										(A)In
		generalExcept as provided in paragraph (2), no person shall
		offer to enter into, enter into, or confirm the execution of, any swap in an
		agricultural commodity (as defined by the Commodity Futures Trading
		Commission).
										(B)ExceptionNotwithstanding
		paragraph (1), a person may offer to enter into, enter into, or confirm the
		execution of, any swap in an agricultural commodity pursuant to section 4(c) of
		the Commodity Exchange Act (7 U.S.C. 6(c)) or any rule, regulation, or order
		issued thereunder (including any rule, regulation, or order in effect as of the
		date of enactment of this Act) by the Commodity Futures Trading Commission to
		allow swaps under such terms and conditions as the Commission shall
		prescribe.
										(4)Required
		reportingIf the exception described in paragraph (2) applies,
		and there is no facility that makes the swap available to trade, the
		counterparties shall comply with any recordkeeping and transaction reporting
		requirements that may be prescribed by the Commission with respect to swaps
		subject to the requirements of paragraph (1).
									724.Swaps;
		segregation and bankruptcy treatment
								(a)Segregation
		requirements for cleared swapsSection 4d of the Commodity
		Exchange Act (7 U.S.C. 6d) (as amended by section 732) is amended by adding at
		the end the following:
									
										(f)Swaps
											(1)Registration
		  requirementIt shall be unlawful for any person to accept any
		  money, securities, or property (or to extend any credit in lieu of money,
		  securities, or property) from, for, or on behalf of a swaps customer to margin,
		  guarantee, or secure a swap cleared by or through a derivatives clearing
		  organization (including money, securities, or property accruing to the customer
		  as the result of such a swap), unless the person shall have registered under
		  this Act with the Commission as a futures commission merchant, and the
		  registration shall not have expired nor been suspended nor revoked.
											(2)Cleared
		  swaps
												(A)Segregation
		  requiredA futures commission merchant shall treat and deal with
		  all money, securities, and property of any swaps customer received to margin,
		  guarantee, or secure a swap cleared by or though a derivatives clearing
		  organization (including money, securities, or property accruing to the swaps
		  customer as the result of such a swap) as belonging to the swaps
		  customer.
												(B)Commingling
		  prohibitedMoney, securities, and property of a swaps customer
		  described in subparagraph (A) shall be separately accounted for and shall not
		  be commingled with the funds of the futures commission merchant or be used to
		  margin, secure, or guarantee any trades or contracts of any swaps customer or
		  person other than the person for whom the same are held.
												(3)Exceptions
												(A)Use of
		  funds
													(i)In
		  generalNotwithstanding paragraph (2), money, securities, and
		  property of a swaps customer of a futures commission merchant described in
		  paragraph (2) may, for convenience, be commingled and deposited in the same 1
		  or more accounts with any bank or trust company or with a derivatives clearing
		  organization.
													(ii)WithdrawalNotwithstanding
		  paragraph (2), such share of the money, securities, and property described in
		  clause (i) as in the normal course of business shall be necessary to margin,
		  guarantee, secure, transfer, adjust, or settle a cleared swap with a
		  derivatives clearing organization, or with any member of the derivatives
		  clearing organization, may be withdrawn and applied to such purposes, including
		  the payment of commissions, brokerage, interest, taxes, storage, and other
		  charges, lawfully accruing in connection with the cleared swap.
													(B)Commission
		  actionNotwithstanding paragraph (2), in accordance with such
		  terms and conditions as the Commission may prescribe by rule, regulation, or
		  order, any money, securities, or property of the swaps customer of a futures
		  commission merchant described in paragraph (2) may be commingled and deposited
		  as provided in this section with any other money, securities, or property
		  received by the futures commission merchant and required by the Commission to
		  be separately accounted for and treated and dealt with as belonging to the
		  swaps customer of the futures commission merchant.
												(4)Permitted
		  investmentsMoney described in paragraph (2) may be invested in
		  obligations of the United States, in general obligations of any State or of any
		  political subdivision of a State, and in obligations fully guaranteed as to
		  principal and interest by the United States, or in any other investment that
		  the Commission may by rule or regulation prescribe, and such investments shall
		  be made in accordance with such rules and regulations and subject to such
		  conditions as the Commission may prescribe.
											(5)Commodity
		  contractA swap cleared by or through a derivatives clearing
		  organization shall be considered to be a commodity contract as such term is
		  defined in section 761 of title 11, United States Code, with regard to all
		  money, securities, and property of any swaps customer received by a futures
		  commission merchant or a derivatives clearing organization to margin,
		  guarantee, or secure the swap (including money, securities, or property
		  accruing to the customer as the result of the swap).
											(6)ProhibitionIt
		  shall be unlawful for any person, including any derivatives clearing
		  organization and any depository institution, that has received any money,
		  securities, or property for deposit in a separate account or accounts as
		  provided in paragraph (2) to hold, dispose of, or use any such money,
		  securities, or property as belonging to the depositing futures commission
		  merchant or any person other than the swaps customer of the futures commission
		  merchant.
											.
								(b)Bankruptcy
		treatment of cleared swapsSection 761 of title 11, United States
		Code, is amended—
									(1)in
		paragraph (4), by striking subparagraph (F) and inserting the following:
										
											(F)(i)any other contract,
		  option, agreement, or transaction that is similar to a contract, option,
		  agreement, or transaction referred to in this paragraph; and
												(ii)with respect to a futures
		  commission merchant or a clearing organization, any other contract, option,
		  agreement, or transaction, in each case, that is cleared by a clearing
		  organization;
												;
		  and
									(2)in
		paragraph (9)(A)(i), by striking the commodity futures account
		and inserting a commodity contract account.
									(c)Segregation
		requirements for uncleared swapsSection 4s of the Commodity
		Exchange Act (as added by section 731) is amended by adding at the end the
		following:
									
										(l)Segregation
		  requirements
											(1)Segregation of
		  assets held as collateral in uncleared swap transactions
												(A)NotificationA
		  swap dealer or major swap participant shall be required to notify the
		  counterparty of the swap dealer or major swap participant at the beginning of a
		  swap transaction that the counterparty has the right to require segregation of
		  the funds or other property supplied to margin, guarantee, or secure the
		  obligations of the counterparty.
												(B)Segregation and
		  maintenance of fundsAt the request of a counterparty to a swap
		  that provides funds or other property to a swap dealer or major swap
		  participant to margin, guarantee, or secure the obligations of the
		  counterparty, the swap dealer or major swap participant shall—
													(i)segregate the
		  funds or other property for the benefit of the counterparty; and
													(ii)in
		  accordance with such rules and regulations as the Commission may promulgate,
		  maintain the funds or other property in a segregated account separate from the
		  assets and other interests of the swap dealer or major swap participant.
													(2)ApplicabilityThe
		  requirements described in paragraph (1) shall—
												(A)apply only to a
		  swap between a counterparty and a swap dealer or major swap participant that is
		  not submitted for clearing to a derivatives clearing organization; and
												(B)(i)not apply to variation
		  margin payments; or
													(ii)not preclude any commercial
		  arrangement regarding—
														(I)the investment of segregated funds or
		  other property that may only be invested in such investments as the Commission
		  may permit by rule or regulation; and
														(II)the related allocation of gains and
		  losses resulting from any investment of the segregated funds or other
		  property.
														(3)Use of
		  independent third-party custodiansThe segregated account
		  described in paragraph (1) shall be—
												(A)carried by an
		  independent third-party custodian; and
												(B)designated as a
		  segregated account for and on behalf of the counterparty.
												(4)Reporting
		  requirementIf the counterparty does not choose to require
		  segregation of the funds or other property supplied to margin, guarantee, or
		  secure the obligations of the counterparty, the swap dealer or major swap
		  participant shall report to the counterparty of the swap dealer or major swap
		  participant on a quarterly basis that the back office procedures of the swap
		  dealer or major swap participant relating to margin and collateral requirements
		  are in compliance with the agreement of the
		  counterparties.
											.
								725.Derivatives
		clearing organizations
								(a)Registration
		requirementSection 5b of the Commodity Exchange Act (7 U.S.C.
		7a–1) is amended by striking subsections (a) and (b) and inserting the
		following:
									
										(a)Registration
		  requirement
											(1)In
		  generalExcept as provided in paragraph (2), it shall be unlawful
		  for a derivatives clearing organization, directly or indirectly, to make use of
		  the mails or any means or instrumentality of interstate commerce to perform the
		  functions of a derivatives clearing organization with respect to—
												(A)a contract of sale
		  of a commodity for future delivery (or an option on the contract of sale) or
		  option on a commodity, in each case, unless the contract or option is—
													(i)excluded from this
		  Act by subsection (a)(1)(C)(i), (c), or (f) of section 2; or
													(ii)a
		  security futures product cleared by a clearing agency registered with the
		  Securities and Exchange Commission under the Securities Exchange Act of 1934
		  (15 U.S.C. 78a et seq.); or
													(B)a swap.
												(2)ExceptionParagraph
		  (1) shall not apply to a derivatives clearing organization that is registered
		  with the Commission.
											(b)Voluntary
		  registrationA person that clears 1 or more agreements,
		  contracts, or transactions that are not required to be cleared under this Act
		  may register with the Commission as a derivatives clearing
		  organization.
										.
								(b)Registration
		for depository institutions and clearing agencies; exemptions; compliance
		officer; annual reportsSection 5b of the Commodity Exchange Act
		(7 U.S.C. 7a–1) is amended by adding at the end the following:
									
										(g)Required
		  registration for depository institutions and clearing agenciesA
		  person that is required to be registered as a derivatives clearing organization
		  under this section shall register with the Commission regardless of whether the
		  person is also licensed as a depository institution (as that term is defined in
		  section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813) or a clearing
		  agency registered with the Securities and Exchange Commission under the
		  Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.).
										(h)Existing
		  depository institutions and clearing agencies
											(1)In
		  generalA depository institution or clearing agency registered
		  with the Securities and Exchange Commission under the Securities Exchange Act
		  of 1934 (15 U.S.C. 78a et seq.) that is required to be registered as a
		  derivatives clearing organization under this section is deemed to be registered
		  under this section to the extent that, before the date of enactment of this
		  subsection—
												(A)the depository
		  institution cleared swaps as a multilateral clearing organization; or
												(B)the clearing
		  agency cleared swaps.
												(2)Conversion of
		  depository institutionsA depository institution to which this
		  paragraph applies may, by the vote of the shareholders owning not less than 51
		  percent of the voting interests of the depository institution, be converted
		  into a State corporation, partnership, limited liability company, or similar
		  legal form pursuant to a plan of conversion, if the conversion is not in
		  contravention of applicable State law.
											(i)ExemptionsThe
		  Commission may exempt, conditionally or unconditionally, a derivatives clearing
		  organization from registration under this section for the clearing of swaps if
		  the Commission determines that the derivatives clearing organization is subject
		  to comparable, comprehensive supervision and regulation by the Securities and
		  Exchange Commission or the appropriate government authorities in the home
		  country of the organization. Such conditions may include, but are not limited
		  to, requiring that the derivatives clearing organization be available for
		  inspection by the Commission and make available all information requested by
		  the Commission.
										(j)Designation of
		  chief compliance officer
											(1)In
		  generalEach derivatives clearing organization shall designate an
		  individual to serve as a chief compliance officer.
											(2)DutiesThe
		  chief compliance officer shall—
												(A)report directly
		  to the board or to the senior officer of the derivatives clearing
		  organization;
												(B)review the
		  compliance of the derivatives clearing organization with respect to the core
		  principles described in subsection (c)(2);
												(C)in consultation
		  with the board of the derivatives clearing organization, a body performing a
		  function similar to the board of the derivatives clearing organization, or the
		  senior officer of the derivatives clearing organization, resolve any conflicts
		  of interest that may arise;
												(D)be responsible
		  for administering each policy and procedure that is required to be established
		  pursuant to this section;
												(E)ensure compliance
		  with this Act (including regulations) relating to agreements, contracts, or
		  transactions, including each rule prescribed by the Commission under this
		  section;
												(F)establish
		  procedures for the remediation of noncompliance issues identified by the
		  compliance officer through any—
													(i)compliance office
		  review;
													(ii)look-back;
													(iii)internal or
		  external audit finding;
													(iv)self-reported
		  error; or
													(v)validated
		  complaint; and
													(G)establish and
		  follow appropriate procedures for the handling, management response,
		  remediation, retesting, and closing of noncompliance issues.
												(3)Annual
		  reports
												(A)In
		  generalIn accordance with rules prescribed by the Commission,
		  the chief compliance officer shall annually prepare and sign a report that
		  contains a description of—
													(i)the
		  compliance of the derivatives clearing organization of the compliance officer
		  with respect to this Act (including regulations); and
													(ii)each
		  policy and procedure of the derivatives clearing organization of the compliance
		  officer (including the code of ethics and conflict of interest policies of the
		  derivatives clearing organization).
													(B)RequirementsA
		  compliance report under subparagraph (A) shall—
													(i)accompany each
		  appropriate financial report of the derivatives clearing organization that is
		  required to be furnished to the Commission pursuant to this section; and
													(ii)include a
		  certification that, under penalty of law, the compliance report is accurate and
		  complete.
													.
								(c)Core principles
		for derivatives clearing organizationsSection 5b(c) of the
		Commodity Exchange Act (7 U.S.C. 7a–1(c)) is amended by striking paragraph (2)
		and inserting the following:
									
										(2)Core principles
		  for derivatives clearing organizations
											(A)Compliance
												(i)In
		  generalTo be registered and to maintain registration as a
		  derivatives clearing organization, a derivatives clearing organization shall
		  comply with each core principle described in this paragraph and any requirement
		  that the Commission may impose by rule or regulation pursuant to section
		  8a(5).
												(ii)Discretion of
		  derivatives clearing organizationSubject to any rule or
		  regulation prescribed by the Commission, a derivatives clearing organization
		  shall have reasonable discretion in establishing the manner by which the
		  derivatives clearing organization complies with each core principle described
		  in this paragraph.
												(B)Financial
		  resources
												(i)In
		  generalEach derivatives clearing organization shall have
		  adequate financial, operational, and managerial resources, as determined by the
		  Commission, to discharge each responsibility of the derivatives clearing
		  organization.
												(ii)Minimum amount
		  of financial resourcesEach derivatives clearing organization
		  shall possess financial resources that, at a minimum, exceed the total amount
		  that would—
													(I)enable the
		  organization to meet its financial obligations to its members and participants
		  notwithstanding a default by the member or participant creating the largest
		  financial exposure for that organization in extreme but plausible market
		  conditions; and
													(II)enable the
		  derivatives clearing organization to cover the operating costs of the
		  derivatives clearing organization for a period of 1 year (as calculated on a
		  rolling basis).
													(C)Participant and
		  product eligibility
												(i)In
		  generalEach derivatives clearing organization shall
		  establish—
													(I)appropriate
		  admission and continuing eligibility standards (including sufficient financial
		  resources and operational capacity to meet obligations arising from
		  participation in the derivatives clearing organization) for members of, and
		  participants in, the derivatives clearing organization; and
													(II)appropriate
		  standards for determining the eligibility of agreements, contracts, and
		  transactions submitted to the derivatives clearing organization for
		  clearing.
													(ii)Required
		  proceduresEach derivatives clearing organization shall establish
		  and implement procedures to verify, on an ongoing basis, the compliance of each
		  participation and membership requirement of the derivatives clearing
		  organization.
												(iii)RequirementsThe
		  participation and membership requirements of each derivatives clearing
		  organization shall—
													(I)be
		  objective;
													(II)be publicly
		  disclosed; and
													(III)permit fair and
		  open access.
													(D)Risk
		  management
												(i)In
		  generalEach derivatives clearing organization shall ensure that
		  the derivatives clearing organization possesses the ability to manage the risks
		  associated with discharging the responsibilities of the derivatives clearing
		  organization through the use of appropriate tools and procedures.
												(ii)Measurement of
		  credit exposureEach derivatives clearing organization
		  shall—
													(I)not less than
		  once during each business day of the derivatives clearing organization, measure
		  the credit exposures of the derivatives clearing organization to each member
		  and participant of the derivatives clearing organization; and
													(II)monitor each
		  exposure described in subclause (I) periodically during the business day of the
		  derivatives clearing organization.
													(iii)Limitation of
		  exposure to potential losses from defaultsEach derivatives
		  clearing organization, through margin requirements and other risk control
		  mechanisms, shall limit the exposure of the derivatives clearing organization
		  to potential losses from defaults by members and participants of the
		  derivatives clearing organization to ensure that—
													(I)the operations of
		  the derivatives clearing organization would not be disrupted; and
													(II)nondefaulting
		  members or participants would not be exposed to losses that nondefaulting
		  members or participants cannot anticipate or control.
													(iv)Margin
		  requirementsThe margin required from each member and participant
		  of a derivatives clearing organization shall be sufficient to cover potential
		  exposures in normal market conditions.
												(v)Requirements
		  regarding models and parametersEach model and parameter used in
		  setting margin requirements under clause (iv) shall be—
													(I)risk-based;
		  and
													(II)reviewed on a
		  regular basis.
													(E)Settlement
		  proceduresEach derivatives clearing organization shall—
												(i)complete money
		  settlements on a timely basis (but not less frequently than once each business
		  day);
												(ii)employ money
		  settlement arrangements to eliminate or strictly limit the exposure of the
		  derivatives clearing organization to settlement bank risks (including credit
		  and liquidity risks from the use of banks to effect money settlements);
												(iii)ensure that
		  money settlements are final when effected;
												(iv)maintain an
		  accurate record of the flow of funds associated with each money
		  settlement;
												(v)possess the
		  ability to comply with each term and condition of any permitted netting or
		  offset arrangement with any other clearing organization;
												(vi)regarding
		  physical settlements, establish rules that clearly state each obligation of the
		  derivatives clearing organization with respect to physical deliveries;
		  and
												(vii)ensure that
		  each risk arising from an obligation described in clause (vi) is identified and
		  managed.
												(F)Treatment of
		  funds
												(i)Required
		  standards and proceduresEach derivatives clearing organization
		  shall establish standards and procedures that are designed to protect and
		  ensure the safety of member and participant funds and assets.
												(ii)Holding of
		  funds and assetsEach derivatives clearing organization shall
		  hold member and participant funds and assets in a manner by which to minimize
		  the risk of loss or of delay in the access by the derivatives clearing
		  organization to the assets and funds.
												(iii)Permissible
		  investmentsFunds and assets invested by a derivatives clearing
		  organization shall be held in instruments with minimal credit, market, and
		  liquidity risks.
												(G)Default rules
		  and procedures
												(i)In
		  generalEach derivatives clearing organization shall have rules
		  and procedures designed to allow for the efficient, fair, and safe management
		  of events during which members or participants—
													(I)become insolvent;
		  or
													(II)otherwise
		  default on the obligations of the members or participants to the derivatives
		  clearing organization.
													(ii)Default
		  proceduresEach derivatives clearing organization shall—
													(I)clearly state the
		  default procedures of the derivatives clearing organization;
													(II)make publicly
		  available the default rules of the derivatives clearing organization;
		  and
													(III)ensure that the
		  derivatives clearing organization may take timely action—
														(aa)to
		  contain losses and liquidity pressures; and
														(bb)to
		  continue meeting each obligation of the derivatives clearing
		  organization.
														(H)Rule
		  enforcementEach derivatives clearing organization shall—
												(i)maintain adequate
		  arrangements and resources for—
													(I)the effective
		  monitoring and enforcement of compliance with the rules of the derivatives
		  clearing organization; and
													(II)the resolution
		  of disputes;
													(ii)have
		  the authority and ability to discipline, limit, suspend, or terminate the
		  activities of a member or participant due to a violation by the member or
		  participant of any rule of the derivatives clearing organization; and
												(iii)report to the
		  Commission regarding rule enforcement activities and sanctions imposed against
		  members and participants as provided in clause (ii).
												(I)System
		  safeguardsEach derivatives clearing organization shall—
												(i)establish and
		  maintain a program of risk analysis and oversight to identify and minimize
		  sources of operational risk through the development of appropriate controls and
		  procedures, and automated systems, that are reliable, secure, and have adequate
		  scalable capacity;
												(ii)establish and
		  maintain emergency procedures, backup facilities, and a plan for disaster
		  recovery that allows for—
													(I)the timely
		  recovery and resumption of operations of the derivatives clearing organization;
		  and
													(II)the fulfillment
		  of each obligation and responsibility of the derivatives clearing organization;
		  and
													(iii)periodically
		  conduct tests to verify that the backup resources of the derivatives clearing
		  organization are sufficient to ensure daily processing, clearing, and
		  settlement.
												(J)ReportingEach
		  derivatives clearing organization shall provide to the Commission all
		  information that the Commission determines to be necessary to conduct oversight
		  of the derivatives clearing organization.
											(K)RecordkeepingEach
		  derivatives clearing organization shall maintain records of all activities
		  related to the business of the derivatives clearing organization as a
		  derivatives clearing organization—
												(i)in a
		  form and manner that is acceptable to the Commission; and
												(ii)for
		  a period of not less than 5 years.
												(L)Public
		  information
												(i)In
		  generalEach derivatives clearing organization shall provide to
		  market participants sufficient information to enable the market participants to
		  identify and evaluate accurately the risks and costs associated with using the
		  services of the derivatives clearing organization.
												(ii)Availability
		  of informationEach derivatives clearing organization shall make
		  information concerning the rules and operating procedures governing the
		  clearing and settlement systems of the derivatives clearing organization
		  available to market participants.
												(iii)Public
		  disclosureEach derivatives clearing organization shall disclose
		  publicly and to the Commission information concerning—
													(I)the terms and
		  conditions of each contract, agreement, and other transaction cleared and
		  settled by the derivatives clearing organization;
													(II)each clearing
		  and other fee that the derivatives clearing organization charges the members
		  and participants of the derivatives clearing organization;
													(III)the
		  margin-setting methodology, and the size and composition, of the financial
		  resource package of the derivatives clearing organization;
													(IV)daily settlement
		  prices, volume, and open interest for each contract settled or cleared by the
		  derivatives clearing organization; and
													(V)any other matter
		  relevant to participation in the settlement and clearing activities of the
		  derivatives clearing organization.
													(M)Information-sharingEach
		  derivatives clearing organization shall—
												(i)enter
		  into, and abide by the terms of, each appropriate and applicable domestic and
		  international information-sharing agreement; and
												(ii)use
		  relevant information obtained from each agreement described in clause (i) in
		  carrying out the risk management program of the derivatives clearing
		  organization.
												(N)Antitrust
		  considerationsUnless necessary or appropriate to achieve the
		  purposes of this Act, a derivatives clearing organization shall not—
												(i)adopt
		  any rule or take any action that results in any unreasonable restraint of
		  trade; or
												(ii)impose any
		  material anticompetitive burden.
												(O)Governance
		  fitness standards
												(i)Governance
		  arrangementsEach derivatives clearing organization shall
		  establish governance arrangements that are transparent—
													(I)to
		  fulfill public interest requirements; and
													(II)to support the
		  objectives of owners and participants.
													(ii)Fitness
		  standardsEach derivatives clearing organization shall establish
		  and enforce appropriate fitness standards for—
													(I)directors;
													(II)members of any
		  disciplinary committee;
													(III)members of the
		  derivatives clearing organization;
													(IV)any other
		  individual or entity with direct access to the settlement or clearing
		  activities of the derivatives clearing organization; and
													(V)any party
		  affiliated with any individual or entity described in this clause.
													(P)Conflicts of
		  interestEach derivatives clearing organization shall—
												(i)establish and
		  enforce rules to minimize conflicts of interest in the decision-making process
		  of the derivatives clearing organization; and
												(ii)establish a
		  process for resolving conflicts of interest described in clause (i).
												(Q)Composition of
		  governing boardsEach derivatives clearing organization shall
		  ensure that the composition of the governing board or committee of the
		  derivatives clearing organization includes market participants.
											(R)Legal
		  riskEach derivatives clearing organization shall have a
		  well-founded, transparent, and enforceable legal framework for each aspect of
		  the activities of the derivatives clearing organization.
											(S)Modification of
		  core principlesThe Commission may conform the core principles
		  established in this paragraph to reflect evolving United States and
		  international
		  standards.
											.
								(d)Conflicts of
		interestThe Commodity Futures Trading Commission shall adopt
		rules mitigating conflicts of interest in connection with the conduct of
		business by a swap dealer or a major swap participant with a derivatives
		clearing organization, board of trade, or a swap execution facility that clears
		or trades swaps in which the swap dealer or major swap participant has a
		material debt or material equity investment.
								(e)Reporting
		requirementsSection 5b of the Commodity Exchange Act (7 U.S.C.
		7a–1) (as amended by subsection (b)) is amended by adding at the end the
		following:
									
										(k)Reporting
		  requirements
											(1)Duty of
		  derivatives clearing organizationsEach derivatives clearing
		  organization that clears swaps shall provide to the Commission all information
		  that is determined by the Commission to be necessary to perform each
		  responsibility of the Commission under this Act.
											(2)Data collection
		  and maintenance requirementsThe Commission shall adopt data
		  collection and maintenance requirements for swaps cleared by derivatives
		  clearing organizations that are comparable to the corresponding requirements
		  for—
												(A)swaps data
		  reported to swap data repositories; and
												(B)swaps traded on
		  swap execution facilities.
												(3)Reports on
		  security-based swap agreements to be shared with the Securities and Exchange
		  Commission
												(A)In
		  generalA derivatives clearing organization that clears
		  security-based swap agreements (as defined in section 3(a)(79) of the
		  Securities Exchange Act) shall, upon request, make available to the Securities
		  and Exchange Commission all books and records relating to such security-based
		  swap agreements, consistent with the confidentiality and disclosure
		  requirements of section 8.
												(B)JurisdictionNothing
		  in this paragraph shall affect the exclusive jurisdiction of the Commission to
		  prescribe recordkeeping and reporting requirements for a derivatives clearing
		  organization that is registered with the Commission.”
												(4)Information
		  sharingSubject to section 8, and upon request, the Commission
		  shall share information collected under paragraph (2) with—
												(A)the Board;
												(B)the Securities
		  and Exchange Commission;
												(C)each appropriate
		  prudential regulator;
												(D)the Financial
		  Stability Oversight Council;
												(E)the Department of
		  Justice; and
												(F)any other person
		  that the Commission determines to be appropriate, including—
													(i)foreign financial
		  supervisors (including foreign futures authorities);
													(ii)foreign central
		  banks; and
													(iii)foreign
		  ministries.
													(5)Confidentiality
		  and indemnification agreementBefore the Commission may share
		  information with any entity described in paragraph (4)—
												(A)the Commission
		  shall receive a written agreement from each entity stating that the entity
		  shall abide by the confidentiality requirements described in section 8 relating
		  to the information on swap transactions that is provided; and
												(B)each entity shall
		  agree to indemnify the Commission for any expenses arising from litigation
		  relating to the information provided under section 8.
												(6)Public
		  informationEach derivatives clearing organization that clears
		  swaps shall provide to the Commission (including any designee of the
		  Commission) information under paragraph (2) in such form and at such frequency
		  as is required by the Commission to comply with the public reporting
		  requirements contained in section
		  2(a)(13).
											.
								(f)Public
		disclosureSection 8(e) of the Commodity Exchange Act (7 U.S.C.
		12(e)) is amended in the last sentence—
									(1)by
		inserting , central bank and ministries, after
		department each place it appears; and
									(2)by
		striking . is a party. and inserting , is a
		party..
									(g)Legal certainty
		for identified banking products
									(1)RepealsThe
		Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27 et seq.) is
		amended—
										(A)by striking
		sections 404 and 407 (7 U.S.C. 27b, 27e);
										(B)in section 402 (7
		U.S.C. 27), by striking subsection (d); and
										(C)in section 408 (7
		U.S.C. 27f)—
											(i)in
		subsection (c)—
												(I)by
		striking in the case and all that follows through a
		hybrid and inserting in the case of a hybrid;
												(II)by
		striking ; or and inserting a period; and
												(III)by
		striking paragraph (2);
												(ii)by
		striking subsection (b); and
											(iii)by
		redesignating subsection (c) as subsection (b).
											(2)Legal Certainty
		for Bank Products Act of 2000Section 403 of the Legal Certainty
		for Bank Products Act of 2000 (7 U.S.C. 27a) is amended to read as
		follows:
										
											403.Exclusion of
		  identified banking product
												(a)ExclusionExcept
		  as provided in subsection (b) or (c)—
													(1)the Commodity
		  Exchange Act (7 U.S.C. 1 et seq.) shall not apply to, and the Commodity Futures
		  Trading Commission shall not exercise regulatory authority under the Commodity
		  Exchange Act (7 U.S.C. 1 et seq.) with respect to, an identified banking
		  product; and
													(2)the definitions
		  of security-based swap in section 3(a)(68) of the Securities
		  Exchange Act of 1934 and security-based swap agreement in
		  section 3(a)(79) of the Securities Exchange Act of 1934 do not include any
		  identified bank product.
													(b)ExceptionAn
		  appropriate Federal banking agency may except an identified banking product of
		  a bank under its regulatory jurisdiction from the exclusion in subsection (a)
		  if the agency determines, in consultation with the Commodity Futures Trading
		  Commission and the Securities and Exchange Commission, that the product—
													(1)would meet the
		  definition of a swap under section 1a(46) of the Commodity
		  Exchange Act (7 U.S.C. 1a) or a security-based swap under that
		  section 3(a)(68) of the Securities Exchange Act of 1934; and
													(2)has become known
		  to the trade as a swap or security-based swap, or otherwise has been structured
		  as an identified banking product for the purpose of evading the provisions of
		  the Commodity Exchange Act (7 U.S.C. 1 et seq.), the Securities Act of 1933 (15
		  U.S.C. 77a et seq.), or the Securities Exchange Act of 1934 (15 U.S.C. 78a et
		  seq.).
													(c)ExceptionThe
		  exclusions in subsection (a) shall not apply to an identified bank product
		  that—
													(1)is
		  a product of a bank that is not under the regulatory jurisdiction of an
		  appropriate Federal banking agency;
													(2)meets the
		  definition of swap in section 1a(46) of the Commodity Exchange Act or
		  security-based swap in section 3(a)(68) of the Securities Exchange Act of 1934;
		  and
													(3)has become known
		  to the trade as a swap or security-based swap, or otherwise has been structured
		  as an identified banking product for the purpose of evading the provisions of
		  the Commodity Exchange Act (7 U.S.C. 1 et seq.), the Securities Act of 1933 (15
		  U.S.C. 77a et seq.), or the Securities Exchange Act of 1934 (15 U.S.C. 78a et
		  seq.).
													.
									726.Rulemaking on
		conflict of interest
								(a)In
		generalNot later than 180 days after the date of enactment of
		the Wall Street Transparency and Accountability Act of 2010, the Commodity
		Futures Trading Commission shall determine whether to adopt rules to establish
		limits on the control of any derivatives clearing organization that clears
		swaps, or swap execution facility or board of trade designated as a contract
		market that posts swaps or makes swaps available for trading, by a bank holding
		company (as defined in section 2 of the Bank Holding Company Act of 1956 (12
		U.S.C. 1841)) with total consolidated assets of $50,000,000,000 or more, a
		nonbank financial company (as defined in section 102) supervised by the Board
		of Governors of the Federal Reserve System, an affiliate of such a bank holding
		company or nonbank financial company, a swap dealer, major swap participant, or
		associated person of a swap dealer or major swap participant.
								(b)PurposesThe
		Commission shall adopt rules if it determines, after the review described in
		subsection (a), that such rules are necessary or appropriate to improve the
		governance of, or to mitigate systemic risk, promote competition, or mitigate
		conflicts of interest in connection with a swap dealer or major swap
		participant’s conduct of business with, a derivatives clearing organization,
		contract market, or swap execution facility that clears or posts swaps or makes
		swaps available for trading and in which such swap dealer or major swap
		participant has a material debt or equity investment.
								727.Public
		reporting of swap transaction dataSection 2(a) of the Commodity Exchange Act
		(7 U.S.C. 2(a)) is amended by adding at the end the following:
								
									(13)Public
		  availability of swap transaction data
										(A)Definition of
		  real-time public reportingIn this paragraph, the term
		  real-time public reporting means to report data relating to a swap
		  transaction as soon as technologically practicable after the time at which the
		  swap transaction has been executed.
										(B)PurposeThe
		  purpose of this section is to authorize the Commission to make swap transaction
		  and pricing data available to the public in such form and at such times as the
		  Commission determines appropriate to enhance price discovery.
										(C)General
		  ruleThe Commission is authorized and required to provide by rule
		  for the public availability of swap transaction and pricing data as
		  follows:
											(i)With
		  respect to those swaps that are subject to the mandatory clearing requirement
		  described in subsection (h)(2) (including those swaps that are exempted from
		  the requirement pursuant to subsection (h)(10)), the Commission shall require
		  real-time public reporting for such transactions.
											(ii)With
		  respect to those swaps that are not subject to the mandatory clearing
		  requirement described in subsection (h)(2), but are cleared at a registered
		  derivatives clearing organization, the Commission shall require real-time
		  public reporting for such transactions.
											(iii)With respect to
		  swaps that are not cleared at a registered derivatives clearing organization
		  and which are reported to a swap data repository or the Commission under
		  subsection (h), the Commission shall make available to the public, in a manner
		  that does not disclose the business transactions and market positions of any
		  person, aggregate data on such swap trading volumes and positions.
											(iv)With
		  respect to swaps that are exempt from the requirements of subsection (h)(1),
		  pursuant to subsection (h)(10), the Commission shall require real-time public
		  reporting for such transactions.
											(D)Registered
		  entities and public reportingThe Commission may require
		  registered entities to publicly disseminate the swap transaction and pricing
		  data required to be reported under this paragraph.
										(E)Rulemaking
		  requiredWith respect to the rule providing for the public
		  availability of transaction and pricing data for swaps described in clauses (i)
		  and (ii) of subparagraph (C), the rule promulgated by the Commission shall
		  contain provisions—
											(i)to
		  ensure such information does not identify the participants;
											(ii)to
		  specify the criteria for determining what constitutes a large notional swap
		  transaction (block trade) for particular markets and contracts;
											(iii)to
		  specify the appropriate time delay for reporting large notional swap
		  transactions (block trades) to the public; and
											(iv)that
		  take into account whether the public disclosure will materially reduce market
		  liquidity.
											(F)Timeliness of
		  reportingParties to a swap (including agents of the parties to a
		  swap) shall be responsible for reporting swap transaction information to the
		  appropriate registered entity in a timely manner as may be prescribed by the
		  Commission.
										(14)Semiannual and
		  annual public reporting of aggregate swap data
										(A)In
		  generalIn accordance with subparagraph (B), the Commission shall
		  issue a written report on a semiannual and annual basis to make available to
		  the public information relating to—
											(i)the trading and
		  clearing in the major swap categories; and
											(ii)the market
		  participants and developments in new products.
											(B)Use;
		  consultationIn preparing a report under subparagraph (A), the
		  Commission shall—
											(i)use information
		  from swap data repositories and derivatives clearing organizations; and
											(ii)consult with the
		  Office of the Comptroller of the Currency, the Bank for International
		  Settlements, and such other regulatory bodies as may be
		  necessary.
											.
							728.Swap
		data repositoriesThe
		Commodity Exchange Act is amended by inserting after section 20 (7 U.S.C. 24)
		the following:
								
									21.Swap data
		  repositories
										(a)Registration
		  requirement
											(1)In
		  generalIt shall be unlawful for any person, unless registered
		  with the Commission, directly or indirectly to make use of the mails or any
		  means or instrumentality of interstate commerce to perform the functions of a
		  swap data repository.
											(2)Inspection and
		  examinationEach registered swap data repository shall be subject
		  to inspection and examination by any representative of the Commission.
											(3)Compliance with
		  core principles
												(A)In
		  generalTo be registered, and maintain registration, as a swap
		  data repository, the swap data repository shall comply with—
													(i)the
		  core principles described in this subsection; and
													(ii)any
		  requirement that the Commission may impose by rule or regulation pursuant to
		  section 8a(5).
													(B)Reasonable
		  discretion of swap data repositoryUnless otherwise determined by
		  the Commission by rule or regulation, a swap data repository described in
		  subparagraph (A) shall have reasonable discretion in establishing the manner in
		  which the swap data repository complies with the core principles described in
		  this subsection.
												(b)Standard
		  setting
											(1)Data
		  identificationThe Commission shall prescribe standards that
		  specify the data elements for each swap that shall be collected and maintained
		  by each registered swap data repository.
											(2)Data collection
		  and maintenanceThe Commission shall prescribe data collection
		  and data maintenance standards for swap data repositories.
											(3)ComparabilityThe
		  standards prescribed by the Commission under this subsection shall be
		  comparable to the data standards imposed by the Commission on derivatives
		  clearing organizations in connection with their clearing of swaps.
											(4)Sharing of
		  information with Securities and Exchange CommissionRegistered
		  swap data repositories shall make available to the Securities and Exchange
		  Commission, upon request, all books and records relating to security-based swap
		  agreements that are maintained by such swap data repository, consistent with
		  the confidentiality and disclosure requirements of section 8. Nothing in this
		  paragraph shall affect the exclusive jurisdiction of the Commission to
		  prescribe recordkeeping and reporting requirements for a swap data repository
		  that is registered with the Commission.
											(c)DutiesA
		  swap data repository shall—
											(1)accept data
		  prescribed by the Commission for each swap under subsection (b);
											(2)confirm with both
		  counterparties to the swap the accuracy of the data that was submitted;
											(3)maintain the data
		  described in paragraph (1) in such form, in such manner, and for such period as
		  may be required by the Commission;
											(4)(A)provide direct
		  electronic access to the Commission (or any designee of the Commission,
		  including another registered entity); and
												(B)provide the information described in
		  paragraph (1) in such form and at such frequency as the Commission may require
		  to comply with the public reporting requirements contained in section
		  2(a)(13);
												(5)at
		  the direction of the Commission, establish automated systems for monitoring,
		  screening, and analyzing swap data, including compliance and frequency of end
		  user clearing exemption claims by individual and affiliated entities;
											(6)maintain the
		  privacy of any and all swap transaction information that the swap data
		  repository receives from a swap dealer, counterparty, or any other registered
		  entity; and
											(7)on
		  a confidential basis pursuant to section 8, upon request, and after notifying
		  the Commission of the request, make available all data obtained by the swap
		  data repository, including individual counterparty trade and position data,
		  to—
												(A)each appropriate
		  prudential regulator;
												(B)the Financial
		  Stability Oversight Council;
												(C)the Securities
		  and Exchange Commission;
												(D)the Department of
		  Justice; and
												(E)any other person
		  that the Commission determines to be appropriate, including—
													(i)foreign financial
		  supervisors (including foreign futures authorities);
													(ii)foreign central
		  banks;
													(iii)foreign
		  ministries; and
													(8)establish and
		  maintain emergency procedures, backup facilities, and a plan for disaster
		  recovery that allows for the timely recovery and resumption of operations and
		  the fulfillment of the responsibilities and obligations of the
		  organization.
											(d)Confidentiality
		  and indemnification agreementBefore the swap data repository may
		  share information with any entity described above—
											(1)the swap data
		  repository shall receive a written agreement from each entity stating that the
		  entity shall abide by the confidentiality requirements described in section 8
		  relating to the information on swap transactions that is provided; and
											(2)each entity shall
		  agree to indemnify the swap data repository and the Commission for any expenses
		  arising from litigation relating to the information provided under section
		  8.
											(e)Designation of
		  chief compliance officer
											(1)In
		  generalEach swap data repository shall designate an individual
		  to serve as a chief compliance officer.
											(2)DutiesThe
		  chief compliance officer shall—
												(A)report directly
		  to the board or to the senior officer of the swap data repository;
												(B)review the
		  compliance of the swap data repository with respect to the core principles
		  described in subsection (f);
												(C)in consultation
		  with the board of the swap data repository, a body performing a function
		  similar to the board of the swap data repository, or the senior officer of the
		  swap data repository, resolve any conflicts of interest that may arise;
												(D)be responsible
		  for administering each policy and procedure that is required to be established
		  pursuant to this section;
												(E)ensure compliance
		  with this Act (including regulations) relating to agreements, contracts, or
		  transactions, including each rule prescribed by the Commission under this
		  section;
												(F)establish
		  procedures for the remediation of noncompliance issues identified by the chief
		  compliance officer through any—
													(i)compliance office
		  review;
													(ii)look-back;
													(iii)internal or
		  external audit finding;
													(iv)self-reported
		  error; or
													(v)validated
		  complaint; and
													(G)establish and
		  follow appropriate procedures for the handling, management response,
		  remediation, retesting, and closing of noncompliance issues.
												(3)Annual
		  reports
												(A)In
		  generalIn accordance with rules prescribed by the Commission,
		  the chief compliance officer shall annually prepare and sign a report that
		  contains a description of—
													(i)the
		  compliance of the swap data repository of the chief compliance officer with
		  respect to this Act (including regulations); and
													(ii)each
		  policy and procedure of the swap data repository of the chief compliance
		  officer (including the code of ethics and conflict of interest policies of the
		  swap data repository).
													(B)RequirementsA
		  compliance report under subparagraph (A) shall—
													(i)accompany each
		  appropriate financial report of the swap data repository that is required to be
		  furnished to the Commission pursuant to this section; and
													(ii)include a
		  certification that, under penalty of law, the compliance report is accurate and
		  complete.
													(f)Core principles
		  applicable to swap data repositories
											(1)Antitrust
		  considerationsUnless necessary or appropriate to achieve the
		  purposes of this Act, a swap data repository shall not
												(A)adopt any rule or
		  take any action that results in any unreasonable restraint of trade; or
												(B)impose any
		  material anticompetitive burden on the trading, clearing, or reporting of
		  transactions.
												(2)Governance
		  arrangementsEach swap data repository shall establish governance
		  arrangements that are transparent—
												(A)to fulfill public
		  interest requirements; and
												(B)to support the
		  objectives of the Federal Government, owners, and participants.
												(3)Conflicts of
		  interestEach swap data repository shall—
												(A)establish and
		  enforce rules to minimize conflicts of interest in the decision-making process
		  of the swap data repository; and
												(B)establish a
		  process for resolving conflicts of interest described in subparagraph
		  (A).
												(g)Required
		  registration for swap data repositoriesAny person that is required to be
		  registered as a swap data repository under this section shall register with the
		  Commission regardless of whether that person is also licensed as a bank or
		  registered with the Securities and Exchange Commission as a swap data
		  repository.
										(h)RulesThe Commission shall adopt rules governing
		  persons that are registered under this
		  section.
										.
							729.Reporting and
		recordkeepingThe Commodity
		Exchange Act is amended by inserting after section 4q (7 U.S.C. 6o-1) the
		following:
								
									4r.Reporting and recordkeeping for uncleared
		  swaps
										(a)Required
		  reporting of swaps not accepted by any derivatives clearing
		  organization
											(1)In
		  generalEach swap that is not accepted for clearing by any
		  derivatives clearing organization shall be reported to—
												(A)a swap data
		  repository described in section 21; or
												(B)in the case in
		  which there is no swap data repository that would accept the swap, to the
		  Commission pursuant to this section within such time period as the Commission
		  may by rule or regulation prescribe.
												(2)Transition rule
		  for preenactment swaps
												(A)Swaps entered
		  into before the date of enactment of the Wall Street Transparency and
		  Accountability Act of 2010Each swap entered into before the date
		  of enactment of the Wall Street Transparency
		  and Accountability Act of 2010, the terms of which have not
		  expired as of the date of enactment of that Act, shall be reported to a
		  registered swap data repository or the Commission by a date that is not later
		  than—
													(i)30
		  days after issuance of the interim final rule; or
													(ii)such
		  other period as the Commission determines to be appropriate.
													(B)Commission
		  rulemakingThe Commission shall promulgate an interim final rule
		  within 90 days of the date of enactment of this section providing for the
		  reporting of each swap entered into before the date of enactment as referenced
		  in subparagraph (A).
												(C)Effective
		  dateThe reporting provisions described in this section shall be
		  effective upon the enactment of this section.
												(3)Reporting
		  obligations
												(A)Swaps in which
		  only 1 counterparty is a swap dealer or major swap
		  participantWith respect to a swap in which only 1 counterparty
		  is a swap dealer or major swap participant, the swap dealer or major swap
		  participant shall report the swap as required under paragraphs (1) and
		  (2).
												(B)Swaps in which
		  1 counterparty is a swap dealer and the other a major swap
		  participantWith respect to a swap in which 1 counterparty is a
		  swap dealer and the other a major swap participant, the swap dealer shall
		  report the swap as required under paragraphs (1) and (2).
												(C)Other
		  swapsWith respect to any other swap not described in
		  subparagraph (A) or (B), the counterparties to the swap shall select a
		  counterparty to report the swap as required under paragraphs (1) and
		  (2).
												(b)Duties of
		  certain individualsAny individual or entity that enters into a
		  swap shall meet each requirement described in subsection (c) if the individual
		  or entity did not—
											(1)clear the swap in
		  accordance with section 2(h)(1); or
											(2)have the data
		  regarding the swap accepted by a swap data repository in accordance with rules
		  (including timeframes) adopted by the Commission under section 21.
											(c)RequirementsAn
		  individual or entity described in subsection (b) shall—
											(1)upon written
		  request from the Commission, provide reports regarding the swaps held by the
		  individual or entity to the Commission in such form and in such manner as the
		  Commission may request; and
											(2)maintain books
		  and records pertaining to the swaps held by the individual or entity in such
		  form, in such manner, and for such period as the Commission may require, which
		  shall be open to inspection by—
												(A)any
		  representative of the Commission;
												(B)an appropriate
		  prudential regulator;
												(C)the Securities
		  and Exchange Commission;
												(D)the Financial
		  Stability Oversight Council; and
												(E)the Department of
		  Justice.
												(d)Identical
		  dataIn prescribing rules under this section, the Commission
		  shall require individuals and entities described in subsection (b) to submit to
		  the Commission a report that contains data that is not less comprehensive than
		  the data required to be collected by swap data repositories under section
		  21.
										.
							730.Large swap
		trader reportingThe Commodity
		Exchange Act (7 U.S.C. 1 et seq.) is amended by adding after section 4s (as
		added by section 731) the following:
								
									4t.Large swap trader reporting
										(a)Prohibition
											(1)In
		  generalExcept as provided in paragraph (2), it shall be unlawful
		  for any person to enter into any swap that the Commission determines to perform
		  a significant price discovery function with respect to registered entities
		  if—
												(A)the person
		  directly or indirectly enters into the swap during any 1 day in an amount equal
		  to or in excess of such amount as shall be established periodically by the
		  Commission; and
												(B)the person
		  directly or indirectly has or obtains a position in the swap equal to or in
		  excess of such amount as shall be established periodically by the
		  Commission.
												(2)ExceptionParagraph
		  (1) shall not apply if—
												(A)the person files
		  or causes to be filed with the properly designated officer of the Commission
		  such reports regarding any transactions or positions described in subparagraphs
		  (A) and (B) of paragraph (1) as the Commission may require by rule or
		  regulation; and
												(B)in accordance
		  with the rules and regulations of the Commission, the person keeps books and
		  records of all such swaps and any transactions and positions in any related
		  commodity traded on or subject to the rules of any board of trade, and of cash
		  or spot transactions in, inventories of, and purchase and sale commitments of,
		  such a commodity.
												(b)Requirements
											(1)In
		  generalBooks and records described in subsection (a)(2)(B)
		  shall—
												(A)show such
		  complete details concerning all transactions and positions as the Commission
		  may prescribe by rule or regulation;
												(B)be open at all
		  times to inspection and examination by any representative of the Commission;
		  and
												(C)be open at all
		  times to inspection and examination by the Securities and Exchange Commission,
		  to the extent such books and records relate to transactions in security-based
		  swap agreements (as that term is defined in section 3(a)(79) of the Securities
		  Exchange Act of 1934), and consistent with the confidentiality and disclosure
		  requirements of section 8.
												(2)JurisdictionNothing
		  in paragraph (1) shall affect the exclusive jurisdiction of the Commission to
		  prescribe recordkeeping and reporting requirements for large swap traders under
		  this section.
											(c)ApplicabilityFor
		  purposes of this section, the swaps, futures, and cash or spot transactions and
		  positions of any person shall include the swaps, futures, and cash or spot
		  transactions and positions of any persons directly or indirectly controlled by
		  the person.
										(d)Significant
		  price discovery functionIn making a determination as to whether
		  a swap performs or affects a significant price discovery function with respect
		  to registered entities, the Commission shall consider the factors described in
		  section
		  4a(a)(3).
										.
							731.Registration
		and regulation of swap dealers and major swap participantsThe Commodity Exchange Act (7 U.S.C. 1 et
		seq.) is amended by inserting after section 4r (as added by section 729) the
		following:
								
									4s.Registration and regulation of swap dealers and
		  major swap participants
										(a)Registration
											(1)Swap
		  dealersIt shall be unlawful for any person to act as a swap
		  dealer unless the person is registered as a swap dealer with the
		  Commission.
											(2)Major swap
		  participantsIt shall be unlawful for any person to act as a
		  major swap participant unless the person is registered as a major swap
		  participant with the Commission.
											(b)Requirements
											(1)In
		  generalA person shall register as a swap dealer or major swap
		  participant by filing a registration application with the Commission.
											(2)Contents
												(A)In
		  generalThe application shall be made in such form and manner as
		  prescribed by the Commission, and shall contain such information, as the
		  Commission considers necessary concerning the business in which the applicant
		  is or will be engaged.
												(B)Continual
		  reportingA person that is registered as a swap dealer or major
		  swap participant shall continue to submit to the Commission reports that
		  contain such information pertaining to the business of the person as the
		  Commission may require.
												(3)ExpirationEach
		  registration under this section shall expire at such time as the Commission may
		  prescribe by rule or regulation.
											(4)RulesExcept
		  as provided in subsections (c), (e), and (f), the Commission may prescribe
		  rules applicable to non-bank swap dealers and non-bank major swap participants,
		  including rules that limit the activities of swap dealers and major swap
		  participants.
											(5)TransitionRules
		  under this section shall provide for the registration of swap dealers and major
		  swap participants not later than 1 year after the date of enactment of the
		  Wall Street Transparency and Accountability
		  Act of 2010.
											(6)Statutory
		  disqualificationExcept to the extent otherwise specifically
		  provided by rule, regulation, or order, it shall be unlawful for a swap dealer
		  or a major swap participant to permit any person associated with a swap dealer
		  or a major swap participant who is subject to a statutory disqualification to
		  effect or be involved in effecting swaps on behalf of the swap dealer or major
		  swap participant, if the swap dealer or major swap participant knew, or in the
		  exercise of reasonable care should have known, of the statutory
		  disqualification.
											(c)Dual
		  registration
											(1)Swap
		  dealerAny person that is required to be registered as a swap
		  dealer under this section shall register with the Commission regardless of
		  whether the person also is a depository institution or is registered with the
		  Securities and Exchange Commission as a security-based swap dealer.
											(2)Major swap
		  participantAny person that is required to be registered as a
		  major swap participant under this section shall register with the Commission
		  regardless of whether the person also is a depository institution or is
		  registered with the Securities and Exchange Commission as a major
		  security-based swap participant.
											(d)Rulemakings
											(1)In
		  generalThe Commission shall adopt rules for persons that are
		  registered as swap dealers or major swap participants under this
		  section.
											(2)Exception for
		  prudential requirements
												(A)In
		  generalThe Commission may not prescribe rules imposing
		  prudential requirements on swap dealers or major swap participants for which
		  there is a prudential regulator.
												(B)ApplicabilitySubparagraph
		  (A) does not limit the authority of the Commission to prescribe appropriate
		  business conduct, reporting, and recordkeeping requirements to protect
		  investors.
												(e)Capital and
		  margin requirements
											(1)In
		  general
												(A)Swap dealers
		  and major swap participants that are depository institutionsEach
		  registered swap dealer and major swap participant that is a depository
		  institution, as that term is defined in section 3 of the Federal Deposit
		  Insurance Act (12 U.S.C. 1813), shall meet such minimum capital requirements
		  and minimum initial and variation margin requirements as the appropriate
		  Federal banking agency shall by rule or regulation prescribe under paragraph
		  (2)(A) to help ensure the safety and soundness of the swap dealer or major swap
		  participant.
												(B)Swap dealers
		  and major swap participants that are not depository
		  institutionsEach registered swap dealer and major swap
		  participant that is not a depository institution, as that term is defined in
		  section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813), shall meet
		  such minimum capital requirements and minimum initial and variation margin
		  requirements as the Commission and the Securities and Exchange Commission shall
		  by rule or regulation prescribe under paragraph (2)(B) to help ensure the
		  safety and soundness of the swap dealer or major swap participant.
												(2)Rules
												(A)Swap dealers
		  and major swap participants that are depository institutionsThe
		  appropriate Federal banking agencies, in consultation with the Commission and
		  the Securities and Exchange Commission, shall adopt rules imposing capital and
		  margin requirements under this subsection for swap dealers and major swap
		  participants that are depository institutions, as that term is defined in
		  section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
												(B)Swap dealers
		  and major swap participants that are not depository
		  institutionsThe Commission shall adopt rules imposing capital
		  and margin requirements under this subsection for swap dealers and major swap
		  participants that are not depository institutions, as that term is defined in
		  section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
												(3)Capital
												(A)Swap dealers
		  and major swap participants that are depository institutionsThe
		  capital requirements prescribed under paragraph (2)(A) for swap dealers and
		  major swap participants that are depository institutions shall contain—
													(i)a
		  capital requirement that is greater than zero for swaps that are cleared by a
		  registered derivatives clearing organization or a derivatives clearing
		  organization that is exempt from registration under section 5b(j); and
													(ii)to
		  offset the greater risk to the swap dealer or major swap participant and to the
		  financial system arising from the use of swaps that are not cleared,
		  substantially higher capital requirements for swaps that are not cleared by a
		  registered derivatives clearing organization or a derivatives clearing
		  organization that is exempt from registration under section 5b(j) than for
		  swaps that are cleared.
													(B)Swap dealers
		  and major swap participants that are not depository
		  institutionsThe capital requirements prescribed under paragraph
		  (2)(B) for swap dealers and major swap participants that are not depository
		  institutions shall be as strict as or stricter than the capital requirements
		  prescribed for swap dealers and major swap participants that are depository
		  institutions under paragraph (2)(A).
												(C)Rule of
		  construction
													(i)In
		  generalNothing in this section shall limit, or be construed to
		  limit, the authority—
														(I)of
		  the Commission to set financial responsibility rules for a futures commission
		  merchant or introducing broker registered pursuant to section 4f(a) (except for
		  section 4f(a)(3)) in accordance with section 4f(b); or
														(II)of the
		  Securities and Exchange Commission to set financial responsibility rules for a
		  broker or dealer registered pursuant to section 15(b) of the Securities
		  Exchange Act of 1934 (15 U.S.C. 78o(b)) (except for section
		  15(b)(11) of that Act (15 U.S.C. 78o(b)(11)) in accordance
		  with section 15(c)(3) of the Securities Exchange Act of 1934 (15 U.S.C.
		  78o(c)(3)).
														(ii)Futures
		  commission merchants and other dealersA futures commission
		  merchant, introducing broker, broker, or dealer shall maintain sufficient
		  capital to comply with the stricter of any applicable capital requirements to
		  which such futures commission merchant, introducing broker, broker, or dealer
		  is subject to under this Act or the Securities Exchange Act of 1934 (15 U.S.C.
		  78a et seq.).
													(4)Margin
												(A)Swap dealers
		  and major swap participants that are depository institutionsThe
		  appropriate Federal banking agency for swap dealers and major swap participants
		  that are depository institutions shall impose both initial and variation margin
		  requirements in accordance with paragraph (2)(A) on all swaps that are not
		  cleared by a registered derivatives clearing organization or a derivatives
		  clearing organization that is exempt from registration under section 5b(j)
		  .
												(B)Swap dealers
		  and major swap participants that are not depository
		  institutionsThe Commission and the Securities and Exchange
		  Commission shall impose both initial and variation margin requirements in
		  accordance with paragraph (2)(B) for swap dealers and major swap participants
		  that are not depository institutions on all swaps that are not cleared by a
		  registered derivatives clearing organization or a derivatives clearing
		  organization that is exempt from registration under section 5b(j). Any such
		  initial and variation margin requirements shall be as strict as or stricter
		  than the margin requirements prescribed under paragraph (4)(A).
												(5)Margin
		  requirementsIn prescribing margin requirements under this
		  subsection, the appropriate Federal banking agency with respect to swap dealers
		  and major swap participants that are depository institutions and the Commission
		  with respect to swap dealers and major swap participants that are not
		  depository institutions may permit the use of noncash collateral, as the agency
		  or the Commission determines to be consistent with—
												(A)preserving the
		  financial integrity of markets trading swaps; and
												(B)preserving the
		  stability of the United States financial system.
												(6)Comparability
		  of capital and margin requirements
												(A)In
		  generalThe appropriate Federal banking agencies, the Commission,
		  and the Securities and Exchange Commission shall periodically (but not less
		  frequently than annually) consult on minimum capital requirements and minimum
		  initial and variation margin requirements.
												(B)ComparabilityThe
		  entities described in subparagraph (A) shall, to the maximum extent
		  practicable, establish and maintain comparable minimum capital requirements and
		  minimum initial and variation margin requirements, including the use of non
		  cash collateral, for—
													(i)swap
		  dealers; and
													(ii)major swap
		  participants.
													(7)Requested
		  marginIf any party to a swap that is exempt from the margin
		  requirements of paragraph (4)(A)(i) pursuant to the provisions of paragraph
		  (4)(A)(ii), or from the margin requirements of paragraph (4)(B)(i) pursuant to
		  the provisions of paragraph (4)(B)(ii), requests that such swap be margined,
		  then—
												(A)the exemption
		  shall not apply; and
												(B)the counterparty
		  to such swap shall provide the requested margin.
												(8)Applicability
		  with respect to counterpartiesParagraph (4) shall not apply to
		  initial and variation margin for swaps in which 1 of the counterparties is
		  not—
												(A)a swap
		  dealer;
												(B)a major swap
		  participant; or
												(C)a financial
		  entity as described in section 2(h)(9)(A)(ii), and such counterparty is
		  eligible for and utilizing the commercial end user clearing exemption under
		  section 2(h)(9).
												(f)Reporting and
		  recordkeeping
											(1)In
		  generalEach registered swap dealer and major swap
		  participant—
												(A)shall make such
		  reports as are required by the Commission by rule or regulation regarding the
		  transactions and positions and financial condition of the registered swap
		  dealer or major swap participant;
												(B)(i)for which there is a
		  prudential regulator, shall keep books and records of all activities related to
		  the business as a swap dealer or major swap participant in such form and manner
		  and for such period as may be prescribed by the Commission by rule or
		  regulation; and
													(ii)for which there is no prudential
		  regulator, shall keep books and records in such form and manner and for such
		  period as may be prescribed by the Commission by rule or regulation; and
													(C)shall keep books
		  and records described in subparagraph (B) open to inspection and examination by
		  any representative of the Commission.
												(2)RulesThe
		  Commission shall adopt rules governing reporting and recordkeeping for swap
		  dealers and major swap participants.
											(g)Daily trading
		  records
											(1)In
		  generalEach registered swap dealer and major swap participant
		  shall maintain daily trading records of the swaps of the registered swap dealer
		  and major swap participant and all related records (including related cash or
		  forward transactions) and recorded communications, including electronic mail,
		  instant messages, and recordings of telephone calls, for such period as may be
		  required by the Commission by rule or regulation.
											(2)Information
		  requirementsThe daily trading records shall include such
		  information as the Commission shall require by rule or regulation.
											(3)Counterparty
		  recordsEach registered swap dealer and major swap participant
		  shall maintain daily trading records for each counterparty in a manner and form
		  that is identifiable with each swap transaction.
											(4)Audit
		  trailEach registered swap dealer and major swap participant
		  shall maintain a complete audit trail for conducting comprehensive and accurate
		  trade reconstructions.
											(5)RulesThe
		  Commission shall adopt rules governing daily trading records for swap dealers
		  and major swap participants.
											(h)Business
		  conduct standards
											(1)In
		  generalEach registered swap dealer and major swap participant
		  shall conform with such business conduct standards as may be prescribed by the
		  Commission by rule or regulation that relate to—
												(A)fraud,
		  manipulation, and other abusive practices involving swaps (including swaps that
		  are offered but not entered into);
												(B)diligent
		  supervision of the business of the registered swap dealer and major swap
		  participant;
												(C)adherence to all
		  applicable position limits; and
												(D)such other
		  matters as the Commission determines to be appropriate.
												(2)Special rule;
		  fiduciary duties to certain entities
												(A)Governmental
		  entitiesA swap dealer that provides advice regarding, or offers
		  to enter into, or enters into a swap with a State, State agency, city, county,
		  municipality, or other political subdivision of a State or a Federal agency
		  shall have a fiduciary duty to the State, State agency, city, county,
		  municipality, or other political subdivision of a State, or the Federal agency,
		  as appropriate.
												(B)Pension plans;
		  endowments; retirement plansA swap dealer that provides advice
		  regarding, or offers to enter into, or enters into a swap with a pension plan,
		  endowment, or retirement plan shall have a fiduciary duty to the pension plan,
		  endowment, or retirement plan, as appropriate.
												(3)Business
		  conduct requirementsBusiness conduct requirements adopted by the
		  Commission shall—
												(A)establish the
		  standard of care for a swap dealer or major swap participant to verify that any
		  counterparty meets the eligibility standards for an eligible contract
		  participant;
												(B)require
		  disclosure by the swap dealer or major swap participant to any counterparty to
		  the transaction (other than a swap dealer, major swap participant,
		  security-based swap dealer, or major security-based swap participant)
		  of—
													(i)information about
		  the material risks and characteristics of the swap;
													(ii)the
		  source and amount of any fees or other material remuneration that the swap
		  dealer or major swap participant would directly or indirectly expect to receive
		  in connection with the swap;
													(iii)any
		  other material incentives or conflicts of interest that the swap dealer or
		  major swap participant may have in connection with the swap; and
													(iv)(I)for cleared swaps, upon
		  the request of the counterparty, the daily mark from the appropriate
		  derivatives clearing organization; and
														(II)for uncleared swaps, the daily mark of
		  the swap dealer or the major swap participant;
														(C)establish a
		  standard of conduct for a swap dealer or major swap participant to communicate
		  in a fair and balanced manner based on principles of fair dealing and good
		  faith;
												(D)establish a
		  standard of conduct for a swap dealer or major swap participant, with respect
		  to a counterparty that is an eligible contract participant within the meaning
		  of subclause (I) or (II) of clause (vii) of section 1a(18) of this Act, to have
		  a reasonable basis to believe that the counterparty has an independent
		  representative that—
													(i)has
		  sufficient knowledge to evaluate the transaction and risks;
													(ii)is
		  not subject to a statutory disqualification;
													(iii)is
		  independent of the swap dealer or major swap participant;
													(iv)undertakes a
		  duty to act in the best interests of the counterparty it represents;
													(v)makes
		  appropriate disclosures; and
													(vi)will
		  provide written representations to the eligible contract participant regarding
		  fair pricing and the appropriateness of the transaction; and
													(E)establish such
		  other standards and requirements as the Commission may determine are
		  appropriate in the public interest, for the protection of investors, or
		  otherwise in furtherance of the purposes of this Act.
												(4)RulesThe
		  Commission shall prescribe rules under this subsection governing business
		  conduct standards for swap dealers and major swap participants.
											(i)Documentation
		  and back office standards
											(1)In
		  generalEach registered swap dealer and major swap participant
		  shall conform with such standards as may be prescribed by the Commission by
		  rule or regulation that relate to timely and accurate confirmation, processing,
		  netting, documentation, and valuation of all swaps.
											(2)RulesThe
		  Commission shall adopt rules governing documentation and back office standards
		  for swap dealers and major swap participants.
											(j)DutiesEach registered swap dealer and major swap
		  participant at all times shall comply with the following requirements:
											(1)Monitoring of
		  tradingThe swap dealer or major swap participant shall monitor
		  its trading in swaps to prevent violations of applicable position
		  limits.
											(2)Risk management
		  proceduresThe swap dealer or major swap participant shall
		  establish robust and professional risk management systems adequate for managing
		  the day-to-day business of the swap dealer or major swap participant.
											(3)Disclosure of
		  general informationThe swap dealer or major swap participant
		  shall disclose to the Commission and to the prudential regulator for the swap
		  dealer or major swap participant, as applicable, information concerning—
												(A)terms and
		  conditions of its swaps;
												(B)swap trading
		  operations, mechanisms, and practices;
												(C)financial
		  integrity protections relating to swaps; and
												(D)other information
		  relevant to its trading in swaps.
												(4)Ability to
		  obtain informationThe swap dealer or major swap participant
		  shall—
												(A)establish and
		  enforce internal systems and procedures to obtain any necessary information to
		  perform any of the functions described in this section; and
												(B)provide the
		  information to the Commission and to the prudential regulator for the swap
		  dealer or major swap participant, as applicable, on request.
												(5)Conflicts of
		  interestThe swap dealer and major swap participant shall
		  implement conflict-of-interest systems and procedures that—
												(A)establish
		  structural and institutional safeguards to ensure that the activities of any
		  person within the firm relating to research or analysis of the price or market
		  for any commodity or swap or acting in a role of providing clearing activities
		  or making determinations as to accepting clearing customers are separated by
		  appropriate informational partitions within the firm from the review, pressure,
		  or oversight of persons whose involvement in pricing, trading, or clearing
		  activities might potentially bias their judgment or supervision and contravene
		  the core principles of open access and the business conduct standards described
		  in this Act; and
												(B)address such
		  other issues as the Commission determines to be appropriate.
												(6)Antitrust
		  considerationsUnless necessary or appropriate to achieve the
		  purposes of this Act, a swap dealer or major swap participant shall not—
												(A)adopt any process
		  or take any action that results in any unreasonable restraint of trade;
		  or
												(B)impose any
		  material anticompetitive burden on trading or clearing.
												(k)Designation of
		  Chief Compliance Officer
											(1)In
		  generalEach swap dealer and major swap participant shall
		  designate an individual to serve as a chief compliance officer.
											(2)DutiesThe
		  chief compliance officer shall—
												(A)report directly
		  to the board or to the senior officer of the swap dealer or major swap
		  participant;
												(B)review the
		  compliance of the swap dealer or major swap participant with respect to the
		  swap dealer and major swap participant requirements described in this
		  section;
												(C)in consultation
		  with the board of directors, a body performing a function similar to the board,
		  or the senior officer of the organization, resolve any conflicts of interest
		  that may arise;
												(D)be responsible
		  for administering each policy and procedure that is required to be established
		  pursuant to this section;
												(E)ensure compliance
		  with this Act (including regulations) relating to swaps, including each rule
		  prescribed by the Commission under this section;
												(F)establish
		  procedures for the remediation of noncompliance issues identified by the chief
		  compliance officer through any—
													(i)compliance office
		  review;
													(ii)look-back;
													(iii)internal or
		  external audit finding;
													(iv)self-reported
		  error; or
													(v)validated
		  complaint; and
													(G)establish and
		  follow appropriate procedures for the handling, management response,
		  remediation, retesting, and closing of noncompliance issues.
												(3)Annual
		  reports
												(A)In
		  generalIn accordance with rules prescribed by the Commission,
		  the chief compliance officer shall annually prepare and sign a report that
		  contains a description of—
													(i)the
		  compliance of the swap dealer or major swap participant with respect to this
		  Act (including regulations); and
													(ii)each
		  policy and procedure of the swap dealer or major swap participant of the chief
		  compliance officer (including the code of ethics and conflict of interest
		  policies).
													(B)RequirementsA
		  compliance report under subparagraph (A) shall—
													(i)accompany each
		  appropriate financial report of the swap dealer or major swap participant that
		  is required to be furnished to the Commission pursuant to this section;
		  and
													(ii)include a
		  certification that, under penalty of law, the compliance report is accurate and
		  complete.
													.
							732.Conflicts of
		interestSection 4d of the
		Commodity Exchange Act (7 U.S.C. 6d) is amended—
								(1)by
		redesignating subsection (c) as subsection (e); and
								(2)by
		inserting after subsection (b) the following:
									
										(c)Conflicts of
		  interestThe Commission shall require that futures commission
		  merchants and introducing brokers implement conflict-of-interest systems and
		  procedures that—
											(1)establish
		  structural and institutional safeguards to ensure that the activities of any
		  person within the firm relating to research or analysis of the price or market
		  for any commodity are separated by appropriate informational partitions within
		  the firm from the review, pressure, or oversight of persons whose involvement
		  in trading or clearing activities might potentially bias the judgment or
		  supervision of the persons; and
											(2)address such
		  other issues as the Commission determines to be appropriate.
											(d)Designation of
		  Chief Compliance Officer
											(1)In
		  generalEach futures commission merchant shall designate an
		  individual to serve as a chief compliance officer.
											(2)DutiesThe
		  chief compliance officer shall—
												(A)report directly
		  to the board or to the senior officer of the futures commission
		  merchant;
												(B)review the
		  compliance of the futures commission merchant with respect to requirements
		  described in this section;
												(C)in consultation
		  with the board of directors, a body performing a function similar to the board,
		  or the senior officer of the organization, resolve any conflicts of interest
		  that may arise;
												(D)be responsible
		  for administering each policy and procedure that is required to be established
		  pursuant to this section;
												(E)ensure compliance
		  with this Act (including regulations and each rule prescribed by the Commission
		  under this section) relating, but not limited, to—
													(i)contracts of sale
		  of a commodity for future delivery;
													(ii)options on the
		  contracts described in clause (i);
													(iii)commodity
		  options;
													(iv)retail commodity
		  transactions;
													(v)security futures
		  products;
													(vi)leverage
		  contracts; and
													(vii)swaps;
													(F)establish
		  procedures for the remediation of noncompliance issues identified by the chief
		  compliance officer through any—
													(i)compliance office
		  review;
													(ii)look-back;
													(iii)internal or
		  external audit finding;
													(iv)self-reported
		  error; or
													(v)validated
		  complaint; and
													(G)establish and
		  follow appropriate procedures for the handling, management response,
		  remediation, retesting, and closing of noncompliance issues.
												(3)Annual
		  reports
												(A)In
		  generalIn accordance with rules prescribed by the Commission,
		  the chief compliance officer shall annually prepare and sign a report that
		  contains a description of—
													(i)the
		  compliance of the futures commission merchant with respect to this Act
		  (including regulations); and
													(ii)each
		  policy and procedure of the futures commission merchant of the chief compliance
		  officer (including the code of ethics and conflict of interest
		  policies).
													(B)RequirementsA
		  compliance report under subparagraph (A) shall—
													(i)accompany each
		  appropriate financial report of the futures commission merchant that is
		  required to be furnished to the Commission pursuant to this section; and
													(ii)include a
		  certification that, under penalty of law, the compliance report is accurate and
		  complete.
													.
								733.Swap execution
		facilitiesThe Commodity
		Exchange Act is amended by inserting after section 5g (7 U.S.C. 7b-2) the
		following:
								
									5h.Swap execution facilities
										(a)Registration
											(1)In
		  generalNo person may operate a facility for the trading or
		  processing of swaps unless the facility is registered as a swap execution
		  facility or as a designated contract market under this section.
											(2)Dual
		  registrationAny person that is registered as a swap execution
		  facility under this section shall register with the Commission regardless of
		  whether the person also is registered with the Securities and Exchange
		  Commission as a swap execution facility.
											(b)Trading and
		  trade processingA swap execution facility that is registered
		  under subsection (a) may—
											(1)make available
		  for trading any swap; and
											(2)facilitate trade
		  processing of any swap.
											(c)Identification
		  of facility used to trade swaps by contract marketsA board of
		  trade that operates a contract market shall, to the extent that the board of
		  trade also operates a swap execution facility and uses the same electronic
		  trade execution system for listing and executing trades of swaps on or through
		  the contract market and the swap execution facility, identify whether the
		  electronic trading of such swaps is taking place on or through the contract
		  market or the swap execution facility.
										(d)Core principles
		  for swap execution facilities
											(1)Compliance with
		  core principles
												(A)In
		  generalTo be registered, and maintain registration, as a swap
		  execution facility, the swap execution facility shall comply with—
													(i)the
		  core principles described in this subsection; and
													(ii)any
		  requirement that the Commission may impose by rule or regulation pursuant to
		  section 8a(5).
													(B)Reasonable
		  discretion of swap execution facilityUnless otherwise determined
		  by the Commission by rule or regulation, a swap execution facility described in
		  subparagraph (A) shall have reasonable discretion in establishing the manner in
		  which the swap execution facility complies with the core principles described
		  in this subsection.
												(2)Compliance with
		  rulesA swap execution facility shall—
												(A)monitor and
		  enforce compliance with any rule of the swap execution facility,
		  including—
													(i)the
		  terms and conditions of the swaps traded or processed on or through the swap
		  execution facility; and
													(ii)any
		  limitation on access to the swap execution facility;
													(B)establish and
		  enforce trading, trade processing, and participation rules that will deter
		  abuses and have the capacity to detect, investigate, and enforce those rules,
		  including means—
													(i)to
		  provide market participants with impartial access to the market; and
													(ii)to
		  capture information that may be used in establishing whether rule violations
		  have occurred;
													(C)establish rules
		  governing the operation of the facility, including rules specifying trading
		  procedures to be used in entering and executing orders traded or posted on the
		  facility, including block trades; and
												(D)provide by its
		  rules that when a swap dealer or major swap participant enters into or
		  facilitates a swap that is subject to the mandatory clearing requirement of
		  section 2(h)(2)(F), the swap dealer or major swap participant shall be
		  responsible for compliance with the mandatory trading requirement of section
		  113(d) of the Wall Street Transparency and Accountability Act of 2010.
												(3)Swaps not
		  readily susceptible to manipulationThe swap execution facility
		  shall permit trading only in swaps that are not readily susceptible to
		  manipulation.
											(4)Monitoring of
		  trading and trade processingThe swap execution facility
		  shall—
												(A)establish and
		  enforce rules or terms and conditions defining, or specifications
		  detailing—
													(i)trading
		  procedures to be used in entering and executing orders traded on or through the
		  facilities of the swap execution facility; and
													(ii)procedures for
		  trade processing of swaps on or through the facilities of the swap execution
		  facility; and
													(B)monitor trading
		  in swaps to prevent manipulation, price distortion, and disruptions of the
		  delivery or cash settlement process through surveillance, compliance, and
		  disciplinary practices and procedures, including methods for conducting
		  real-time monitoring of trading and comprehensive and accurate trade
		  reconstructions.
												(5)Ability to
		  obtain informationThe swap execution facility shall—
												(A)establish and
		  enforce rules that will allow the facility to obtain any necessary information
		  to perform any of the functions described in this section;
												(B)provide the
		  information to the Commission on request; and
												(C)have the capacity
		  to carry out such international information-sharing agreements as the
		  Commission may require.
												(6)Position limits
		  or accountability
												(A)In
		  generalTo reduce the potential threat of market manipulation or
		  congestion, especially during trading in the delivery month, a swap execution
		  facility that is a trading facility shall adopt for each of the contracts of
		  the facility, as is necessary and appropriate, position limitations or position
		  accountability for speculators.
												(B)Position
		  limitsFor any contract that is subject to a position limitation
		  established by the Commission pursuant to section 4a(a), the swap execution
		  facility shall set its position limitation at a level no higher than the
		  Commission limitation.
												(C)Position
		  enforcementFor any contract that is subject to a position
		  limitation established by the Commission pursuant to section 4a(a), a swap
		  execution facility shall reject any proposed swap transaction if, based on
		  information readily available to a swap execution facility, any proposed swap
		  transaction would cause a swap execution facility customer that would be a
		  party to such swap transaction to exceed such position limitation.
												(7)Financial
		  integrity of transactionsThe swap execution facility shall
		  establish and enforce rules and procedures for ensuring the financial integrity
		  of swaps entered on or through the facilities of the swap execution facility,
		  including the clearance and settlement of the swaps pursuant to section
		  2(h)(1).
											(8)Emergency
		  authorityThe swap execution facility shall adopt rules to
		  provide for the exercise of emergency authority, in consultation or cooperation
		  with the Commission, as is necessary and appropriate, including the authority
		  to liquidate or transfer open positions in any swap or to suspend or curtail
		  trading in a swap.
											(9)Timely
		  publication of trading information
												(A)In
		  generalThe swap execution facility shall make public timely
		  information on price, trading volume, and other trading data on swaps to the
		  extent prescribed by the Commission.
												(B)Capacity of
		  swap execution facilityThe swap execution facility shall be
		  required to have the capacity to electronically capture trade information with
		  respect to transactions executed on the facility.
												(10)Recordkeeping
		  and reporting
												(A)In
		  generalA swap execution facility shall—
													(i)maintain records
		  of all activities relating to the business of the facility, including a
		  complete audit trail, in a form and manner acceptable to the Commission for a
		  period of 5 years; and
													(ii)report to the
		  Commission, in a form and manner acceptable to the Commission, such information
		  as the Commission determines to be necessary or appropriate for the Commission
		  to perform the duties of the Commission under this Act.
													(B)RequirementsThe
		  Commission shall adopt data collection and reporting requirements for swap
		  execution facilities that are comparable to corresponding requirements for
		  derivatives clearing organizations and swap data repositories.
												(11)Antitrust
		  considerationsUnless necessary or appropriate to achieve the
		  purposes of this Act, the swap execution facility shall not—
												(A)adopt any rules
		  or taking any actions that result in any unreasonable restraint of trade;
		  or
												(B)impose any
		  material anticompetitive burden on trading or clearing.
												(12)Conflicts of
		  interestThe swap execution facility shall—
												(A)establish and
		  enforce rules to minimize conflicts of interest in its decision-making process;
		  and
												(B)establish a
		  process for resolving the conflicts of interest.
												(13)Financial
		  resources
												(A)In
		  generalThe swap execution facility shall have adequate
		  financial, operational, and managerial resources to discharge each
		  responsibility of the swap execution facility.
												(B)Determination
		  of resource adequacyThe financial resources of a swap execution
		  facility shall be considered to be adequate if the value of the financial
		  resources exceeds the total amount that would enable the swap execution
		  facility to cover the operating costs of the swap execution facility for a
		  1-year period, as calculated on a rolling basis.
												(14)System
		  safeguardsThe swap execution facility shall—
												(A)establish and
		  maintain a program of risk analysis and oversight to identify and minimize
		  sources of operational risk, through the development of appropriate controls
		  and procedures, and automated systems, that—
													(i)are
		  reliable and secure; and
													(ii)have
		  adequate scalable capacity;
													(B)establish and
		  maintain emergency procedures, backup facilities, and a plan for disaster
		  recovery that are designed to allow for—
													(i)the
		  timely recovery and resumption of operations; and
													(ii)the
		  fulfillment of the responsibilities and obligation of the swap execution
		  facility; and
													(C)periodically
		  conduct tests to verify that the backup resources of the swap execution
		  facility are sufficient to ensure continued—
													(i)order
		  processing and trade matching;
													(ii)price
		  reporting;
													(iii)market
		  surveillance and
													(iv)maintenance of a
		  comprehensive and accurate audit trail.
													(15)Designation of
		  chief compliance officer
												(A)In
		  generalEach swap execution facility shall designate an
		  individual to serve as a chief compliance officer.
												(B)DutiesThe
		  chief compliance officer shall—
													(i)report directly
		  to the board or to the senior officer of the facility;
													(ii)review
		  compliance with the core principles in this subsection;
													(iii)in
		  consultation with the board of the facility, a body performing a function
		  similar to that of a board, or the senior officer of the facility, resolve any
		  conflicts of interest that may arise;
													(iv)be
		  responsible for establishing and administering the policies and procedures
		  required to be established pursuant to this section;
													(v)ensure compliance
		  with this Act and the rules and regulations issued under this Act, including
		  rules prescribed by the Commission pursuant to this section; and
													(vi)establish
		  procedures for the remediation of noncompliance issues found during compliance
		  office reviews, look backs, internal or external audit findings, self-reported
		  errors, or through validated complaints.
													(C)Requirements
		  for proceduresIn establishing procedures under subparagraph
		  (B)(vi), the chief compliance officer shall design the procedures to establish
		  the handling, management response, remediation, retesting, and closing of
		  noncompliance issues.
												(D)Annual
		  reports
													(i)In
		  generalIn accordance with rules prescribed by the Commission,
		  the chief compliance officer shall annually prepare and sign a report that
		  contains a description of—
														(I)the compliance of
		  the swap execution facility with this Act; and
														(II)the policies and
		  procedures, including the code of ethics and conflict of interest policies, of
		  the swap execution facility.
														(ii)RequirementsThe
		  chief compliance officer shall—
														(I)submit each
		  report described in clause (i) with the appropriate financial report of the
		  swap execution facility that is required to be submitted to the Commission
		  pursuant to this section; and
														(II)include in the
		  report a certification that, under penalty of law, the report is accurate and
		  complete.
														(e)ExemptionsThe
		  Commission may exempt, conditionally or unconditionally, a swap execution
		  facility from registration under this section if the Commission finds that the
		  facility is subject to comparable, comprehensive supervision and regulation on
		  a consolidated basis by the Securities and Exchange Commission, a prudential
		  regulator, or the appropriate governmental authorities in the home country of
		  the facility.
										(f)RulesThe
		  Commission shall prescribe rules governing the regulation of alternative swap
		  execution facilities under this
		  section.
										.
		  
							734.Derivatives
		transaction execution facilities and exempt boards of trade
								(a)In
		generalSections 5a and 5d of
		the Commodity Exchange Act (7 U.S.C. 7a, 7a-3) are repealed.
								(b)Conforming
		amendments
									(1)Section 2 of the
		Commodity Exchange Act (7 U.S.C. 2) is amended—
										(A)in subsection
		(a)(1)(A), in the first sentence, by striking or 5a; and
										(B)in paragraph (2)
		of subsection (g) (as redesignated by section 723(a)(1)(B)), by striking
		section 5a of this Act and all that follows through 5d of
		this Act and inserting section 5b of this Act.
										(2)Section
		6(g)(1)(A) of the Securities Exchange Act of 1934 (15 U.S.C. 78f(g)(1)(A)) is
		amended—
										(A)by striking
		that— and all that follows through (i) has been
		designated and inserting that has been
		designated;
										(B)by striking
		; or and inserting ; and and
										(C)by striking
		clause (ii).
										735.Designated
		contract markets
								(a)Criteria for
		DesignationSection 5 of the Commodity Exchange Act (7 U.S.C. 7)
		is amended by striking subsection (b).
								(b)Core principles
		for contract marketsSection 5 of the Commodity Exchange Act (7
		U.S.C. 7) is amended by striking subsection (d) and inserting the
		following:
									
										(d)Core principles
		  for contract markets
											(1)Designation as
		  contract market
												(A)In
		  generalTo be designated, and maintain a designation, as a
		  contract market, a board of trade shall comply with—
													(i)any
		  core principle described in this subsection; and
													(ii)any
		  requirement that the Commission may impose by rule or regulation pursuant to
		  section 8a(5).
													(B)Reasonable
		  discretion of contract marketUnless otherwise determined by the
		  Commission by rule or regulation, a board of trade described in subparagraph
		  (A) shall have reasonable discretion in establishing the manner in which the
		  board of trade complies with the core principles described in this
		  subsection.
												(2)Compliance with
		  rules
												(A)In
		  generalThe board of trade shall establish, monitor, and enforce
		  compliance with the rules of the contract market, including—
													(i)access
		  requirements;
													(ii)the
		  terms and conditions of any contracts to be traded on the contract market;
		  and
													(iii)rules
		  prohibiting abusive trade practices on the contract market.
													(B)Capacity of
		  contract marketThe board of trade shall have the capacity to
		  detect, investigate, and apply appropriate sanctions to any person that
		  violates any rule of the contract market.
												(C)Requirement of
		  rulesThe rules of the contract market shall provide the board of
		  trade with the ability and authority to obtain any necessary information to
		  perform any function described in this subsection, including the capacity to
		  carry out such international information-sharing agreements as the Commission
		  may require.
												(3)Contracts not
		  readily subject to manipulationThe board of trade shall list on
		  the contract market only contracts that are not readily susceptible to
		  manipulation.
											(4)Prevention of
		  market disruptionThe board of trade shall have the capacity and
		  responsibility to prevent manipulation, price distortion, and disruptions of
		  the delivery or cash-settlement process through market surveillance,
		  compliance, and enforcement practices and procedures, including—
												(A)methods for
		  conducting real-time monitoring of trading; and
												(B)comprehensive and
		  accurate trade reconstructions.
												(5)Position
		  limitations or accountability
												(A)In
		  generalTo reduce the potential threat of market manipulation or
		  congestion (especially during trading in the delivery month), the board of
		  trade shall adopt for each contract of the board of trade, as is necessary and
		  appropriate, position limitations or position accountability for
		  speculators.
												(B)Maximum
		  allowable position limitationFor any contract that is subject to
		  a position limitation established by the Commission pursuant to section 4a(a),
		  the board of trade shall set the position limitation of the board of trade at a
		  level not higher than the position limitation established by the
		  Commission.
												(6)Emergency
		  authorityThe board of trade, in consultation or cooperation with
		  the Commission, shall adopt rules to provide for the exercise of emergency
		  authority, as is necessary and appropriate, including the authority—
												(A)to liquidate or
		  transfer open positions in any contract;
												(B)to suspend or
		  curtail trading in any contract; and
												(C)to require market
		  participants in any contract to meet special margin requirements.
												(7)Availability of
		  general informationThe board of trade shall make available to
		  market authorities, market participants, and the public accurate information
		  concerning—
												(A)the terms and
		  conditions of the contracts of the contract market; and
												(B)(i)the rules, regulations,
		  and mechanisms for executing transactions on or through the facilities of the
		  contract market; and
													(ii)the rules and specifications
		  describing the operation of the contract market’s—
														(I)electronic matching platform; or
														(II)trade execution facility.
														(8)Daily
		  publication of trading informationThe board of trade shall make
		  public daily information on settlement prices, volume, open interest, and
		  opening and closing ranges for actively traded contracts on the contract
		  market.
											(9)Execution of
		  transactions
												(A)In
		  generalThe board of trade shall provide a competitive, open, and
		  efficient market and mechanism for executing transactions that protects the
		  price discovery process of trading in the centralized market of the board of
		  trade.
												(B)RulesThe
		  rules of the board of trade may authorize, for bona fide business
		  purposes—
													(i)transfer trades
		  or office trades;
													(ii)an
		  exchange of—
														(I)futures in
		  connection with a cash commodity transaction;
														(II)futures for cash
		  commodities; or
														(III)futures for
		  swaps; or
														(iii)a
		  futures commission merchant, acting as principal or agent, to enter into or
		  confirm the execution of a contract for the purchase or sale of a commodity for
		  future delivery if the contract is reported, recorded, or cleared in accordance
		  with the rules of the contract market or a derivatives clearing
		  organization.
													(10)Trade
		  informationThe board of trade shall maintain rules and
		  procedures to provide for the recording and safe storage of all identifying
		  trade information in a manner that enables the contract market to use the
		  information—
												(A)to assist in the
		  prevention of customer and market abuses; and
												(B)to provide
		  evidence of any violations of the rules of the contract market.
												(11)Financial
		  integrity of transactionsThe board of trade shall establish and
		  enforce—
												(A)rules and
		  procedures for ensuring the financial integrity of transactions entered into on
		  or through the facilities of the contract market (including the clearance and
		  settlement of the transactions with a derivatives clearing organization);
		  and
												(B)rules to
		  ensure—
													(i)the
		  financial integrity of any—
														(I)futures
		  commission merchant; and
														(II)introducing
		  broker; and
														(ii)the
		  protection of customer funds.
													(12)Protection of
		  markets and market participantsThe board of trade shall
		  establish and enforce rules—
												(A)to protect
		  markets and market participants from abusive practices committed by any party,
		  including abusive practices committed by a party acting as an agent for a
		  participant; and
												(B)to promote fair
		  and equitable trading on the contract market.
												(13)Disciplinary
		  proceduresThe board of trade shall establish and enforce
		  disciplinary procedures that authorize the board of trade to discipline,
		  suspend, or expel members or market participants that violate the rules of the
		  board of trade, or similar methods for performing the same functions, including
		  delegation of the functions to third parties.
											(14)Dispute
		  resolutionThe board of trade shall establish and enforce rules
		  regarding, and provide facilities for alternative dispute resolution as
		  appropriate for, market participants and any market intermediaries.
											(15)Governance
		  fitness standardsThe board of trade shall establish and enforce
		  appropriate fitness standards for directors, members of any disciplinary
		  committee, members of the contract market, and any other person with direct
		  access to the facility (including any party affiliated with any person
		  described in this paragraph).
											(16)Conflicts of
		  interestThe board of trade shall establish and enforce
		  rules—
												(A)to minimize
		  conflicts of interest in the decision-making process of the contract market;
		  and
												(B)to establish a
		  process for resolving conflicts of interest described in subparagraph
		  (A).
												(17)Composition of
		  governing boards of contract marketsThe governance arrangements
		  of the board of trade shall be designed to promote the objectives of market
		  participants.
											(18)RecordkeepingThe
		  board of trade shall maintain records of all activities relating to the
		  business of the contract market—
												(A)in a form and
		  manner that is acceptable to the Commission; and
												(B)for a period of
		  at least 5 years.
												(19)Antitrust
		  considerationsUnless necessary or appropriate to achieve the
		  purposes of this Act, the board of trade shall not—
												(A)adopt any rule or
		  taking any action that results in any unreasonable restraint of trade;
		  or
												(B)impose any
		  material anticompetitive burden on trading on the contract market.
												(20)System
		  safeguardsThe board of trade shall—
												(A)establish and
		  maintain a program of risk analysis and oversight to identify and minimize
		  sources of operational risk, through the development of appropriate controls
		  and procedures, and the development of automated systems, that are reliable,
		  secure, and have adequate scalable capacity;
												(B)establish and
		  maintain emergency procedures, backup facilities, and a plan for disaster
		  recovery that allow for the timely recovery and resumption of operations and
		  the fulfillment of the responsibilities and obligations of the board of trade;
		  and
												(C)periodically
		  conduct tests to verify that backup resources are sufficient to ensure
		  continued order processing and trade matching, price reporting, market
		  surveillance, and maintenance of a comprehensive and accurate audit
		  trail.
												(21)Financial
		  resources
												(A)In
		  generalThe board of trade shall have adequate financial,
		  operational, and managerial resources to discharge each responsibility of the
		  board of trade.
												(B)Determination
		  of adequacyThe financial resources of the board of trade shall
		  be considered to be adequate if the value of the financial resources exceeds
		  the total amount that would enable the contract market to cover the operating
		  costs of the contract market for a 1-year period, as calculated on a rolling
		  basis.
												.
								736.MarginSection 8a(7) of the Commodity Exchange Act
		(7 U.S.C. 12a(7)) is amended—
								(1)in subparagraph (C), by striking ,
		excepting the setting of levels of margin;
								(2)by
		redesignating subparagraphs (D) through (F) as subparagraphs (E) through (G),
		respectively; and
								(3)by
		inserting after subparagraph (C) the following:
									
										(D)margin
		  requirements, provided that the rules, regulations, or orders shall—
											(i)be
		  limited to protecting the financial integrity of the derivatives clearing
		  organization;
											(ii)be
		  designed for risk management purposes to protect the financial integrity of
		  transactions; and
											(iii)not
		  set specific margin
		  amounts;
											.
								737.Position
		limits
								(a)Aggregate
		position limitsSection 4a(a) of the Commodity Exchange Act (7
		U.S.C. 6a(a)) is amended—
									(1)by
		inserting after (a) the following:
										
											(1)In
		  general
											;
									(2)in
		the first sentence, by striking on electronic trading facilities with
		respect to a significant price discovery contract and inserting
		swaps that perform or affect a significant price discovery function with
		respect to registered entities;
									(3)in
		the second sentence—
										(A)by inserting
		, including any group or class of traders, after held by
		any person; and
										(B)by striking
		on an electronic trading facility with respect to a significant price
		discovery contract, and inserting swaps traded on or subject to
		the rules of an swaps execution facility, or swaps not traded on or subject to
		the rules of an swaps execution facility that perform a significant price
		discovery function with respect to a registered entity,; and
										(4)by
		adding at the end the following:
										
											(2)Aggregate
		  position limitsThe Commission shall, by rule or regulation,
		  establish limits (including related hedge exemption provisions) on the
		  aggregate number or amount of positions in contracts based on the same
		  underlying commodity (as defined by the Commission) that may be held by any
		  person, including any group or class of traders, for each month across—
												(A)contracts listed
		  by designated contract markets;
												(B)with respect to
		  an agreement, contract, or transaction that settles against, or in relation to,
		  any price (including the daily or final settlement price) of 1 or more
		  contracts listed for trading on a registered entity, contracts traded on a
		  foreign board of trade that provides members or other participants located in
		  the United States with direct access to the electronic trading and order
		  matching system of the foreign board of trade;
												(C)swaps traded on
		  or subject to the rules of a swap execution facility; and
												(D)swaps not traded
		  on or subject to the rules of a swap execution facility that perform or affect
		  a significant price discovery function with respect to a registered
		  entity.
												(3)Significant
		  price discovery functionIn making a determination as to whether
		  a swap performs or affects a significant price discovery function with respect
		  to registered entities, the Commission shall consider, as appropriate, the
		  following factors:
												(A)Price
		  linkageThe extent to which the swap uses or otherwise relies on
		  a daily or final settlement price, or other major price parameter, of another
		  contract traded on a registered entity based on the same underlying commodity,
		  to value a position, transfer or convert a position, financially settle a
		  position, or close out a position.
												(B)ArbitrageThe
		  extent to which the price for the swap is sufficiently related to the price of
		  another contract traded on a registered entity based on the same underlying
		  commodity so as to permit market participants to effectively arbitrage between
		  the markets by simultaneously maintaining positions or executing trades in the
		  swaps on a frequent and recurring basis.
												(C)Material price
		  referenceThe extent to which, on a frequent and recurring basis,
		  bids, offers, or transactions in a contract traded on a registered entity are
		  directly based on, or are determined by referencing, the price generated by the
		  swap.
												(D)Material
		  liquidityThe extent to which the volume of swaps being traded in
		  the commodity is sufficient to have a material effect on another contract
		  traded on a registered entity.
												(E)Other material
		  factorsSuch other material factors as the Commission specifies
		  by rule or regulation as relevant to determine whether a swap serves a
		  significant price discovery function with respect to a regulated market.
												(4)ExemptionsThe
		  Commission, by rule, regulation, or order, may exempt, conditionally or
		  unconditionally, any person or class of persons, any swap or class of swaps, or
		  any transaction or class of transactions from any requirement that the
		  Commission establishes under this section with respect to position
		  limits.
											.
									(b)Conforming
		amendmentsSection 4a(b) of the Commodity Exchange Act (7 U.S.C.
		6a(b)) is amended—
									(1)in
		paragraph (1), by striking or derivatives transaction execution facility
		or facilities or electronic trading facility and inserting or
		swap execution facility or facilities; and
									(2)in
		paragraph (2), by striking or derivatives transaction execution facility
		or facilities or electronic trading facility and inserting or
		swap execution facility.
									738.Foreign boards
		of trade
								(a)In
		generalSection 4(b) of the Commodity Exchange Act (7 U.S.C.
		6(b)) is amended—
									(1)in
		the first sentence, by striking The Commission and inserting the
		following:
										
											(2)Persons located in the United
		  States
												(A)In generalThe
		  Commission
												;
									(2)in
		the second sentence, by striking Such rules and regulations and
		inserting the following:
										
											(B)Different
		  requirementsRules and regulations described in subparagraph
		  (A)
											;
									(3)in
		the third sentence—
										(A)by striking
		No rule or regulation and inserting the following:
											
												(C)ProhibitionExcept
		  as provided in paragraphs (1) and (2), no rule or
		  regulation
												;
										(B)by striking
		that (1) requires and inserting the following: “that—
											
												(i)requires
												;
		  and
										(C)by striking
		market, or (2) governs and inserting the following: “market;
		or
											
												(ii)governs
												;
		  and
										(4)by
		inserting before paragraph (2) (as designated by paragraph (1)) the
		following:
										
											(1)Foreign Boards
		  of trade
												(A)In
		  generalIt shall be unlawful for a foreign board of trade to
		  provide to the members of the foreign board of trade or other participants
		  located in the United States direct access to the electronic trading and
		  order-matching system of the foreign board of trade with respect to an
		  agreement, contract, or transaction that settles against any price (including
		  the daily or final settlement price) of 1 or more contracts listed for trading
		  on a registered entity, unless the Commission determines that—
													(i)the
		  foreign board of trade makes public daily trading information regarding the
		  agreement, contract, or transaction that is comparable to the daily trading
		  information published by the registered entity for the 1 or more contracts
		  against which the agreement, contract, or transaction traded on the foreign
		  board of trade settles; and
													(ii)the
		  foreign board of trade (or the foreign futures authority that oversees the
		  foreign board of trade)—
														(I)adopts position
		  limits (including related hedge exemption provisions) for the agreement,
		  contract, or transaction that are comparable to the position limits (including
		  related hedge exemption provisions) adopted by the registered entity for the 1
		  or more contracts against which the agreement, contract, or transaction traded
		  on the foreign board of trade settles;
														(II)has the
		  authority to require or direct market participants to limit, reduce, or
		  liquidate any position the foreign board of trade (or the foreign futures
		  authority that oversees the foreign board of trade) determines to be necessary
		  to prevent or reduce the threat of price manipulation, excessive speculation as
		  described in section 4a, price distortion, or disruption of delivery or the
		  cash settlement process;
														(III)agrees to
		  promptly notify the Commission, with regard to the agreement, contract, or
		  transaction that settles against any price (including the daily or final
		  settlement price) of 1 or more contracts listed for trading on a registered
		  entity, of any change regarding—
															(aa)the
		  information that the foreign board of trade will make publicly
		  available;
															(bb)the
		  position limits that the foreign board of trade or foreign futures authority
		  will adopt and enforce;
															(cc)the
		  position reductions required to prevent manipulation, excessive speculation as
		  described in section 4a, price distortion, or disruption of delivery or the
		  cash settlement process; and
															(dd)any
		  other area of interest expressed by the Commission to the foreign board of
		  trade or foreign futures authority;
															(IV)provides
		  information to the Commission regarding large trader positions in the
		  agreement, contract, or transaction that is comparable to the large trader
		  position information collected by the Commission for the 1 or more contracts
		  against which the agreement, contract, or transaction traded on the foreign
		  board of trade settles; and
														(V)provides the
		  Commission such information as is necessary to publish reports on aggregate
		  trader positions for the agreement, contract, or transaction traded on the
		  foreign board of trade that are comparable to such reports on aggregate trader
		  positions for the 1 or more contracts against which the agreement, contract, or
		  transaction traded on the foreign board of trade settles.
														(B)Existing
		  foreign boards of tradeSubparagraph (A) shall not be effective
		  with respect to any foreign board of trade to which, prior to the date of
		  enactment of this paragraph, the Commission granted direct access permission
		  until the date that is 180 days after that date of
		  enactment.
												.
									(b)Liability of
		registered persons trading on a foreign board of tradeSection 4
		of the Commodity Exchange Act (7 U.S.C. 6) is amended—
									(1)in
		subsection (a), in the matter preceding paragraph (1), by inserting or
		by subsection (e) after Unless exempted by the Commission
		pursuant to subsection (c); and
									(2)by adding at the
		end the following:
										
											(e)Liability of
		  registered persons trading on a foreign board of tradeA person
		  registered with the Commission, or exempt from registration by the Commission,
		  under this Act may not be found to have violated subsection (a) with respect to
		  a transaction in, or in connection with, a contract of sale of a commodity for
		  future delivery if the person has reason to believe that the transaction and
		  the contract is made on or subject to the rules of a foreign board of trade
		  that has complied with paragraphs (1) and (2) of subsection
		  (b).
											.
									(c)Contract
		enforcement for foreign futures contractsSection 22(a) of the
		Commodity Exchange Act (7 U.S.C. 25(a)) (as amended by section 739) is amended
		by adding at the end the following:
									
										(6)Contract
		  enforcement for foreign futures contractsA contract of sale of a
		  commodity for future delivery traded or executed on or through the facilities
		  of a board of trade, exchange, or market located outside the United States for
		  purposes of section 4(a) shall not be void, voidable, or unenforceable, and a
		  party to such a contract shall not be entitled to rescind or recover any
		  payment made with respect to the contract, based on the failure of the foreign
		  board of trade to comply with any provision of this
		  Act.
										.
								739.Legal
		certainty for swapsSection
		22(a) of the Commodity Exchange Act (7 U.S.C. 25(a)) is amended by striking
		paragraph (4) and inserting the following:
								
									(4)Contract
		  enforcement between eligible counterparties
										(A)In
		  generalNo hybrid instrument sold to any investor shall be void,
		  voidable, or unenforceable, and no party to a hybrid instrument shall be
		  entitled to rescind, or recover any payment made with respect to, the hybrid
		  instrument under this section or any other provision of Federal or State law,
		  based solely on the failure of the hybrid instrument to comply with the terms
		  or conditions of section 2(f) or regulations of the Commission.
										(B)SwapsNo
		  agreement, contract, or transaction between eligible contract participants or
		  persons reasonably believed to be eligible contract participants shall be void,
		  voidable, or unenforceable, and no party to an agreement, contract, or
		  transaction shall be entitled to rescind, or recover any payment made with
		  respect to, the agreement, contract, or transaction under this section or any
		  other provision of Federal or State law, based solely on the failure of the
		  agreement, contract, or transaction—
											(i)to
		  meet the definition of a swap under section 1a; or
											(ii)to
		  be cleared in accordance with section 2(h)(1).
											(5)Legal certainty
		  for long-term swaps entered into before the date of enactment of the Wall
		  Street Transparency and Accountability Act of 2010
										(A)In
		  generalAny swap entered into before the date of enactment of the
		  Wall Street Transparency and Accountability
		  Act of 2010, the terms of which have not expired as of the date
		  of enactment, shall not be subject to the mandatory clearing requirements under
		  this Act.
										(B)Effect on
		  swapsUnless specifically reserved in the applicable bilateral
		  trading agreement, neither the enactment of the
		  Wall Street Transparency and Accountability
		  Act of 2010, nor any requirement under that Act or an amendment
		  made by that Act, shall constitute a termination event, force majeure,
		  illegality, increased costs, regulatory change, or similar event under a
		  bilateral trading agreement (including any related credit support arrangement)
		  that would permit a party to terminate, renegotiate, modify, amend, or
		  supplement 1 or more transactions under the bilateral trading agreement.
										(C)Position
		  limitsAny position limit established under the Wall Street
		  Transparency and Accountability Act of 2010 shall not apply to a position
		  acquired in good faith prior to the effective date of any rule, regulation, or
		  order under the Act that establishes the position limit; provided, however,
		  that such positions shall be attributed to the trader if the trader’s position
		  is increased after the effective date such position limit rule, regulation, or
		  order.
										.
							740.Multilateral
		clearing organizationsSections 408 and 409 of the Federal Deposit
		Insurance Corporation Improvement Act of 1991 (12 U.S.C. 4421, 4422) are
		repealed.
							741.Enforcement
								(a)Enforcement
		authorityThe Commodity Exchange
		Act is amended by inserting after section 4b (7 U.S.C. 6b) the
		following:
									
										4b–1.Enforcement authority
											(a)CommissionExcept
		  as provided in subsections (b), (c), and (d), the Commission shall have primary
		  authority to enforce the amendments made by the Wall Street Transparency and
		  Accountability Act of 2010 with respect to any person.
											(b)Appropriate
		  Federal banking agenciesThe appropriate Federal banking agency
		  for swap dealers or major swap participants that are depository institutions,
		  as that term is defined under section 3 of the Federal Deposit Insurance Act
		  (12 U.S.C. 1813), shall have exclusive authority to enforce the provisions of
		  section 4s(e) and other prudential requirements of this Act, with respect to
		  depository institutions that are swap dealers or major swap
		  participants.
											(c)Referrals
												(1)Prudential
		  regulatorsIf the prudential regulator for a swap dealer or major
		  swap participant has cause to believe that the swap dealer or major swap
		  participant, or any affiliate or division of the swap dealer or major swap
		  participant, may have engaged in conduct that constitutes a violation of the
		  nonprudential requirements of this Act (including section 4s or rules adopted
		  by the Commission under that section), the prudential regulator shall promptly
		  notify the Commission in a written report that includes—
													(A)a request that
		  the Commission initiate an enforcement proceeding under this Act; and
													(B)an explanation of
		  the facts and circumstances that led to the preparation of the written
		  report.
													(2)CommissionIf
		  the Commission has cause to believe that a swap dealer or major swap
		  participant that has a prudential regulator may have engaged in conduct that
		  constitutes a violation of any prudential requirement of section 4s or rules
		  adopted by the Commission under that section, the Commission may notify the
		  prudential regulator of the conduct in a written report that includes—
													(A)a request that
		  the prudential regulator initiate an enforcement proceeding under this Act or
		  any other Federal law (including regulations); and
													(B)an explanation of
		  the concerns of the Commission, and a description of the facts and
		  circumstances, that led to the preparation of the written report.
													(d)Backstop
		  enforcement authority
												(1)Initiation of
		  enforcement proceeding by prudential regulatorIf the Commission
		  does not initiate an enforcement proceeding before the end of the 90-day period
		  beginning on the date on which the Commission receives a written report under
		  subsection (c)(1), the prudential regulator may initiate an enforcement
		  proceeding.
												(2)Initiation of
		  enforcement proceeding by CommissionIf the prudential regulator
		  does not initiate an enforcement proceeding before the end of the 90-day period
		  beginning on the date on which the prudential regulator receives a written
		  report under subsection (c)(2), the Commission may initiate an enforcement
		  proceeding.
												.
								(b)Conforming
		amendments
									(1)Section 4b of the
		Commodity Exchange Act (7 U.S.C. 6b) is amended—
										(A)in subsection
		(a)(2), by striking or other agreement, contract, or transaction subject
		to paragraphs (1) and (2) of section 5a(g), and inserting or
		swap,;
										(B)in subsection
		(b), by striking or other agreement, contract or transaction subject to
		paragraphs (1) and (2) of section 5a(g), and inserting or
		swap,; and
										(C)by adding at the
		end the following:
											
												(e)It shall be
		  unlawful for any person, directly or indirectly, by the use of any means or
		  instrumentality of interstate commerce, or of the mails, or of any facility of
		  any registered entity, in or in connection with any order to make, or the
		  making of, any contract of sale of any commodity for future delivery (or option
		  on such a contract), or any swap, on a group or index of securities (or any
		  interest therein or based on the value thereof)—
													(1)to
		  employ any device, scheme, or artifice to defraud;
													(2)to
		  make any untrue statement of a material fact or to omit to state a material
		  fact necessary in order to make the statements made, in the light of the
		  circumstances under which they were made, not misleading; or
													(3)to
		  engage in any act, practice, or course of business which operates or would
		  operate as a fraud or deceit upon any
		  person.
													.
										(2)Section 4c(a)(1)
		of the Commodity Exchange Act (7 U.S.C. 6c(a)(1)) is amended by inserting
		or swap before if the transaction is used or may be
		used.
									(3)Section 6(c) of
		the Commodity Exchange Act (7 U.S.C. 9) is amended in the first sentence by
		inserting or of any swap, before or has willfully
		made.
									(4)Section 6(d) of
		the Commodity Exchange Act (7 U.S.C. 13b) is amended in the first sentence, in
		the matter preceding the proviso, by inserting or of any swap,
		before or otherwise is violating.
									(5)Section 6c(a) of
		the Commodity Exchange Act (7 U.S.C. 13a-1(a)) is amended in the matter
		preceding the proviso by inserting or any swap after
		commodity for future delivery.
									(6)Section 9 of the
		Commodity Exchange Act (7 U.S.C. 13) is amended—
										(A)in subsection
		(a)—
											(i)in
		paragraph (2), by inserting or of any swap, before or to
		corner; and
											(ii)in
		paragraph (4), by inserting swap data repository, before
		or futures association and
											(B)in subsection
		(e)(1)—
											(i)by
		inserting swap data repository, before or registered
		futures association; and
											(ii)by
		inserting , or swaps, before on the basis.
											(7)Section 9(a) of
		the Commodity Exchange Act (7 U.S.C. 13(a)) is amended by adding at the end the
		following:
										
											(6)Any person to
		  abuse the end user clearing exemption under section 2(h)(4), as determined by
		  the
		  Commission.
											.
									(8)Section 8(b) of
		the Federal Deposit Insurance Act (12 U.S.C. 1818(b)) is amended by adding at
		the end the following:
										
											(11)Swaps
												(A)In
		  generalSubject to subparagraph (B), this section shall apply to
		  any swap dealer, major swap participant, security-based swap dealer, major
		  security-based swap participant, derivatives clearing organization, swap data
		  repository, or swap execution facility, regardless of whether the dealer,
		  participant, organization, repository, or facility is an insured depository
		  institution, for which the Board, the Corporation, or the Office of the
		  Comptroller of the Currency is the appropriate Federal banking agency or
		  prudential regulator for purposes of the amendments made by the Wall Street
		  Transparency and Accountability Act of 2010.
												(B)LimitationThe
		  authority described in subparagraph (A) shall be limited by, and exercised in
		  accordance with, section 4b–1 of the Commodity Exchange
		  Act.
												.
									(9)Section
		2(c)(2)(B) of the Commodity Exchange Act (7 U.S.C. 2(c)(2)(B)) is
		amended—
										(A)by striking
		(dd), each place it appears;
										(B)in clause (iii),
		by inserting , and accounts or pooled investment vehicles described in
		clause (vi), before shall be subject to; and
										(C)by adding at the
		end the following:
											
												(vi)This
		  Act applies to, and the Commission shall have jurisdiction over, an account or
		  pooled investment vehicle that is offered for the purpose of trading, or that
		  trades, any agreement, contract, or transaction in foreign currency described
		  in clause
		  (i).
												.
										(10)Section
		2(c)(2)(C) of the Commodity Exchange Act (7 U.S.C. 2(c)(2)(C)) is
		amended—
										(A)by striking
		(dd), each place it appears;
										(B)in clause
		(ii)(I), by inserting , and accounts or pooled investment vehicles
		described in clause (vii), before shall be subject to;
		and
										(C)by adding at the
		end the following:
											
												(vii)This Act
		  applies to, and the Commission shall have jurisdiction over, an account or
		  pooled investment vehicle that is offered for the purpose of trading, or that
		  trades, any agreement, contract, or transaction in foreign currency described
		  in clause
		  (i).
												.
										(11)Section
		1a(19)(A)(iv)(II) of the Commodity Exchange Act (7 U.S.C. 1a(19)(A)(iv)(II))
		(as redesignated by section 721(a)(1)) is amended by inserting before the
		semicolon at the end the following: provided, however, that for purposes
		of section 2(c)(2)(B)(vi) and section 2(c)(2)(C)(vii), the term eligible
		contract participant shall not include a commodity pool in which any
		participant is not otherwise an eligible contract participant.
									742.Retail
		commodity transactions
								(a)In
		generalSection 2(c) of the
		Commodity Exchange Act (7 U.S.C. 2(c)) is amended—
									(1)in
		paragraph (1), by striking (to the extent provided in section 5a(g)),
		5b, 5d, or 12(e)(2)(B)) and inserting , 5b, or
		12(e)(2)(B)); and
									(2)in
		paragraph (2), by adding at the end the following:
										
											(D)Retail
		  commodity transactions
												(i)ApplicabilityExcept
		  as provided in clause (ii), this subparagraph shall apply to any agreement,
		  contract, or transaction in any commodity that is—
													(I)entered into
		  with, or offered to (even if not entered into with), a person that is not an
		  eligible contract participant or eligible commercial entity; and
													(II)entered into, or
		  offered (even if not entered into), on a leveraged or margined basis, or
		  financed by the offeror, the counterparty, or a person acting in concert with
		  the offeror or counterparty on a similar basis.
													(ii)ExceptionsThis
		  subparagraph shall not apply to—
													(I)an
		  agreement, contract, or transaction described in paragraph (1) or subparagraphs
		  (A), (B), or (C), including any agreement, contract, or transaction
		  specifically excluded from subparagraph (A), (B), or (C);
													(II)any
		  security;
													(III)a contract of
		  sale that—
														(aa)results in
		  actual delivery within 28 days or such other period as the Commission may
		  determine by rule or regulation based upon the typical commercial practice in
		  cash or spot markets for the commodity involved; or
														(bb)creates an
		  enforceable obligation to deliver between a seller and a buyer that have the
		  ability to deliver and accept delivery, respectively, in connection with the
		  line of business of the seller and buyer; or
														(IV)an agreement,
		  contract, or transaction that is listed on a national securities exchange
		  registered under section 6(a) of the Securities Exchange Act of 1934 (15 U.S.C.
		  78f(a)); or
													(V)an
		  identified banking product, as defined in section 402(b) of the Legal Certainty
		  for Bank Products Act of 2000 (7 U.S.C.27(b)).
													(iii)EnforcementSections
		  4(a), 4(b), and 4b apply to any agreement, contract, or transaction described
		  in clause (i), as if the agreement, contract, or transaction was a contract of
		  sale of a commodity for future delivery.
												(iv)Eligible
		  commercial entityFor
		  purposes of this subparagraph, an agricultural producer, packer, or handler
		  shall be considered to be an eligible commercial entity for any agreement,
		  contract, or transaction for a commodity in connection with the line of
		  business of the agricultural producer, packer, or handler.
												(v)Actual
		  deliveryFor purposes of clause (ii)(III), the term actual
		  delivery does not include delivery to a third party in a financed
		  transaction in which the commodity is held as
		  collateral.
												.
									(b)Gramm-Leach-Bliley
		ActSection 206(a) of the Gramm-Leach-Bliley Act (Public Law
		106–102; 15 U.S.C. 78c note) is amended, in the matter preceding paragraph (1),
		by striking For purposes of and inserting Except as
		provided in subsection (e), for purposes of.
								(c)Conforming
		amendments relating to retail foreign exchange transactions
									(1)Section
		2(c)(2)(B)(i)(II) of the Commodity Exchange Act (7 U.S.C. 2(c)(2)(B)(i)(II)) is
		amended—
										(A)in item (aa), by
		inserting United States before financial
		institution;
										(B)by striking items
		(dd) and (ff);
										(C)by redesignating
		items (ee) and (gg) as items (dd) and (ff), respectively; and
										(D)in item (dd) (as
		so redesignated), by striking the semicolon and inserting ;
		or.
										(2)Section 2(c)(2)
		of the Commodity Exchange Act (7 U.S.C. 2(c)(2)) (as amended by subsection
		(a)(2)) is amended by adding at the end the following:
										
											(E)Prohibition
												(i)Definition of
		  Federal regulatory agencyIn this subparagraph, the term
		  Federal regulatory agency means—
													(I)the
		  Commission;
													(II)the Securities
		  and Exchange Commission;
													(III)an appropriate
		  Federal banking agency;
													(IV)the National
		  Credit Union Association; and
													(V)the Farm Credit
		  Administration.
													(ii)ProhibitionA
		  person described in subparagraph (B)(i)(II) for which there is a Federal
		  regulatory agency shall not offer to, or enter into with, a person that is not
		  an eligible contract participant, any agreement, contract, or transaction in
		  foreign currency described in subparagraph (B)(i)(I) except pursuant to a rule
		  or regulation of a Federal regulatory agency allowing the agreement, contract,
		  or transaction under such terms and conditions as the Federal regulatory agency
		  shall prescribe.
												(iii)Requirements
		  of rules and regulations
													(I)In
		  generalThe rules and regulations described in clause (ii) shall
		  prescribe appropriate requirements with respect to—
														(aa)disclosure;
														(bb)recordkeeping;
														(cc)capital and
		  margin;
														(dd)reporting;
														(ee)business
		  conduct;
														(ff)documentation;
		  and
														(gg)such
		  other standards or requirements as the Federal regulatory agency shall
		  determine to be necessary.
														(II)TreatmentThe
		  rules or regulations described in clause (ii) shall treat all agreements,
		  contracts, and transactions in foreign currency described in subparagraph
		  (B)(i)(I), and all agreements, contracts, and transactions in foreign currency
		  that are functionally or economically similar to agreements, contracts, or
		  transactions described in subparagraph (B)(i)(I),
		  similarly.
													.
									743.Other
		authorityUnless otherwise
		provided by the amendments made by this subtitle, the amendments made by this
		subtitle do not divest any appropriate Federal banking agency, the Commodity
		Futures Trading Commission, the Securities and Exchange Commission, or other
		Federal or State agency of any authority derived from any other applicable
		law.
							744.Restitution
		remediesSection 6c(d) of the
		Commodity Exchange Act (7 U.S.C. 13a–1(d)) is amended by adding at the end the
		following:
								
									(3)Equitable
		  remediesIn any action brought under this section, the Commission
		  may seek, and the court shall have jurisdiction to impose, on a proper showing,
		  on any person found in the action to have committed any violation, equitable
		  remedies including—
										(A)restitution to
		  persons who have sustained losses proximately caused by such violation (in the
		  amount of such losses); and
										(B)disgorgement of
		  gains received in connection with such
		  violation.
										.
							745.Enhanced
		compliance by registered entities
								(a)Core principles
		for contract marketsSection
		5(d) of the Commodity Exchange Act (7 U.S.C. 7(d)) (as amended by section
		735(b)) is amended by striking paragraph (1) and inserting the
		following:
									
										(1)Designation
											(A)In
		  generalTo be designated as, and to maintain the designation of,
		  a board of trade as a contract market, the board of trade shall comply
		  with—
												(i)the
		  core principles described in this subsection; and
												(ii)any
		  requirement that the Commission may impose by rule or regulation pursuant to
		  section 8a(5).
												(B)Discretion of
		  board of tradeUnless the Commission determines otherwise by rule
		  or regulation, the board of trade shall have reasonable discretion in
		  establishing the manner by which the board of trade complies with each core
		  principle.
											.
								(b)Core
		principlesSection 5b(c)(2) of the Commodity Exchange Act (7
		U.S.C. 7a–1(c)(2)) (as amended by section 725(c)) is amended by striking
		subparagraph (A) and inserting the following:
									
										(A)Registration
											(i)In
		  generalTo be registered and to maintain registration as a
		  derivatives clearing organization, a derivatives clearing organization shall
		  comply with—
												(I)the core
		  principles described in this paragraph; and
												(II)any requirement
		  that the Commission may impose by rule or regulation pursuant to section
		  8a(5).
												(ii)Discretion of
		  CommissionUnless the Commission determines otherwise by rule or
		  regulation, a derivatives clearing organization shall have reasonable
		  discretion in establishing the manner by which the derivatives clearing
		  organization complies with each core
		  principle.
											.
								(c)Effect of
		interpretationSection 5c(a) of the Commodity Exchange Act (7
		U.S.C. 7a–2(a)) is amended by striking paragraph (2) and inserting the
		following:
									
										(2)Effect of
		  interpretationAn interpretation issued under paragraph (1) may
		  provide the exclusive means for complying with each section described in
		  paragraph
		  (1).
										.
								(d)New contracts,
		new rules, and rule amendments
									(1)In
		generalA registered entity may elect to list for trading or
		accept for clearing any new contract, or other instrument, or may elect to
		approve and implement any new rule or rule amendment, by providing to the
		Commission (and the Secretary of the Treasury, in the case of a contract of
		sale of a government security for future delivery (or option on such a
		contract) or a rule or rule amendment specifically related to such a contract)
		a written certification that the new contract or instrument or clearing of the
		new contract or instrument, new rule, or rule amendment complies with this Act
		(including regulations under this Act).
									(2)Rule
		reviewThe new rule or rule amendment described in paragraph (1)
		shall become effective, pursuant to the certification of the registered entity,
		on the date that is 10 business days after the date on which the Commission
		receives the certification (or such shorter period as determined by the
		Commission by rule or regulation) unless the Commission notifies the registered
		entity within such time that it is staying the certification because there
		exist novel or complex issues that require additional time to analyze, an
		inadequate explanation by the submitting registered entity, or a potential
		inconsistency with this Act (including regulations under this Act).
									(3)Stay of
		certification for rules
										(A)A notification by
		the Commission pursuant to paragraph (2) shall stay the certification of the
		new rule or rule amendment for up to an additional 90 days from the date of the
		notification.
										(B)A rule or rule
		amendment subject to a stay pursuant to subparagraph (A) shall become
		effective, pursuant to the certification of the registered entity, at the
		expiration of the period described in subparagraph (A) unless the
		Commission—
											(i)withdraws the
		stay prior to that time; or
											(ii)notifies the
		registered entity during such period that it objects to the proposed
		certification on the grounds that it is inconsistent with this Act (including
		regulations under this Act).
											(4)Prior
		approval
										(A)In
		generalA registered entity may request that the Commission grant
		prior approval to any new contract or other instrument, new rule, or rule
		amendment.
										(B)Prior approval
		requiredNotwithstanding any other provision of this section, a
		designated contract market shall submit to the Commission for prior approval
		each rule amendment that materially changes the terms and conditions, as
		determined by the Commission, in any contract of sale for future delivery of a
		commodity specifically enumerated in section 1a(10) (or any option thereon)
		traded through its facilities if the rule amendment applies to contracts and
		delivery months which have already been listed for trading and have open
		interest.
										(C)DeadlineIf
		prior approval is requested under subparagraph (A), the Commission shall take
		final action on the request not later than 90 days after submission of the
		request, unless the person submitting the request agrees to an extension of the
		time limitation established under this subparagraph.
										(5)Approval
										(A)RulesThe
		Commission shall approve a new rule, or rule amendment, of a registered entity
		unless the Commission finds that the new rule, or rule amendment, is
		inconsistent with this subtitle (including regulations).
										(B)Contracts and
		instrumentsThe Commission shall approve a new contract or other
		instrument unless the Commission finds that the new contract or other
		instrument would violate this subtitle (including regulations).
										(C)Special rule
		for review and approval of event contracts and swaps contracts
											(i)Event
		contractsIn connection with the listing of agreements,
		contracts, transactions, or swaps in excluded commodities that are based upon
		the occurrence, extent of an occurrence, or contingency (other than a change in
		the price, rate, value, or levels of a commodity described in section
		1a(2)(i)), by a designated contract market or swap execution facility, the
		Commission may determine that such agreements, contracts, or transactions are
		contrary to the public interest if the agreements, contracts, or transactions
		involve—
												(I)activity that is
		unlawful under any Federal or State law;
												(II)terrorism;
												(III)assassination;
												(IV)war;
												(V)gaming; or
												(VI)other similar
		activity determined by the Commission, by rule or regulation, to be contrary to
		the public interest.
												(ii)ProhibitionNo
		agreement, contract, or transaction determined by the Commission to be contrary
		to the public interest under clause (i) may be listed or made available for
		clearing or trading on or through a registered entity.
											(iii)Swaps
		contracts
												(I)In
		generalIn connection with the listing of a swap for clearing by
		a derivatives clearing organization, the Commission shall determine, upon
		request or on its own motion, the initial eligibility, or the continuing
		qualification, of a derivatives clearing organization to clear such a swap
		under those criteria, conditions, or rules that the Commission, in its
		discretion, determines.
												(II)RequirementsAny
		such criteria, conditions, or rules shall consider—
													(aa)the
		financial integrity of the derivatives clearing organization; and
													(bb)any
		other factors which the Commission determines may be appropriate.
													(iv)DeadlineThe
		Commission shall take final action under clauses (i) and (ii) in not later than
		90 days from the commencement of its review unless the party seeking to offer
		the contract or swap agrees to an extension of this time limitation.
											(e)Violation of
		core principlesSection 5c of the Commodity Exchange Act (7
		U.S.C. 7a–2) is amended by striking subsection (d).
								746.Insider
		tradingSection 4c(a) of the
		Commodity Exchange Act (7 U.S.C. 6c(a)) is amended by adding at the end the
		following:
								
									(3)Contract of
		  saleIt shall be unlawful for any employee or agent of any
		  department or agency of the Federal Government who, by virtue of the employment
		  or position of the employee or agent, acquires information that may affect or
		  tend to affect the price of any commodity in interstate commerce, or for future
		  delivery, or any swap, and which information has not been disseminated by the
		  department or agency of the Federal Government holding or creating the
		  information in a manner which makes it generally available to the trading
		  public, or disclosed in a criminal, civil, or administrative hearing, or in a
		  congressional, administrative, or Government Accountability Office report,
		  hearing, audit, or investigation, to use the information in his personal
		  capacity and for personal gain to enter into, or offer to enter into—
										(A)a contract of
		  sale of a commodity for future delivery (or option on such a contract);
										(B)an option (other
		  than an option executed or traded on a national securities exchange registered
		  pursuant to section 6(a) of the Securities Exchange Act of 1934 (15 U.S.C.
		  78f(a)); or
										(C)a swap.
										(4)Nonpublic
		  information
										(A)Imparting of
		  nonpublic informationIt shall be unlawful for any employee or
		  agent of any department or agency of the Federal Government who, by virtue of
		  the employment or position of the employee or agent, acquires information that
		  may affect or tend to affect the price of any commodity in interstate commerce,
		  or for future delivery, or any swap, and which information has not been
		  disseminated by the department or agency of the Federal Government holding or
		  creating the information in a manner which makes it generally available to the
		  trading public, or disclosed in a criminal, civil, or administrative hearing,
		  or in a congressional, administrative, or Government Accountability Office
		  report, hearing, audit, or investigation, to impart the information in his
		  personal capacity and for personal gain with intent to assist another person,
		  directly or indirectly, to use the information to enter into, or offer to enter
		  into—
											(i)a
		  contract of sale of a commodity for future delivery (or option on such a
		  contract);
											(ii)an
		  option (other than an option executed or traded on a national securities
		  exchange registered pursuant to section 6(a) of the Securities Exchange Act of
		  1934 (15 U.S.C. 78f(a)); or
											(iii)a
		  swap.
											(B)Knowing
		  useIt shall be unlawful for any person who receives information
		  imparted by any employee or agent of any department or agency of the Federal
		  Government as described in subparagraph (A) to knowingly use such information
		  to enter into, or offer to enter into—
											(i)a
		  contract of sale of a commodity for future delivery (or option on such a
		  contract);
											(ii)an
		  option (other than an option executed or traded on a national securities
		  exchange registered pursuant to section 6(a) of the Securities Exchange Act of
		  1934 (15 U.S.C. 78f(a)); or
											(iii)a
		  swap.
											(C)Theft of
		  nonpublic informationIt shall be unlawful for any person to
		  steal, convert, or misappropriate, by any means whatsoever, information held or
		  created by any department or agency of the Federal Government that may affect
		  or tend to affect the price of any commodity in interstate commerce, or for
		  future delivery, or any swap, where such person knows, or acts in reckless
		  disregard of the fact, that such information has not been disseminated by the
		  department or agency of the Federal Government holding or creating the
		  information in a manner which makes it generally available to the trading
		  public, or disclosed in a criminal, civil, or administrative hearing, or in a
		  congressional, administrative, or Government Accountability Office report,
		  hearing, audit, or investigation, and to use such information, or to impart
		  such information with the intent to assist another person, directly or
		  indirectly, to use such information to enter into, or offer to enter
		  into—
											(i)a
		  contract of sale of a commodity for future delivery (or option on such a
		  contract);
											(ii)an
		  option (other than an option executed or traded on a national securities
		  exchange registered pursuant to section 6(a) of the Securities Exchange Act of
		  1934 (15 U.S.C. 78f(a)); or
											(iii)a
		  swap.
												Provided, however, that
		  nothing in this subparagraph shall preclude a person that has provided
		  information concerning, or generated by, the person, its operations or
		  activities, to any employee or agent of any department or agency of the Federal
		  Government, voluntarily or as required by law, from using such information to
		  enter into, or offer to enter into, a contract of sale, option, or swap
		  described in clauses (i), (ii), or
		  (iii)..
							747.Antidisruptive
		practices authoritySection
		4c(a) of the Commodity Exchange Act (7 U.S.C. 6c(a)) (as amended by section
		746) is amended by adding at the end the following:
								
									(5)Disruptive
		  practicesIt shall be unlawful for any person to engage in any
		  trading, practice, or conduct on or subject to the rules of a registered entity
		  that—
										(A)violates bids or
		  offers;
										(B)demonstrates
		  intentional or reckless disregard for the orderly execution of transactions
		  during the closing period; or
										(C)is, is of the
		  character of, or is commonly known to the trade as, spoofing
		  (bidding or offering with the intent to cancel the bid or offer before
		  execution).
										(6)Rulemaking
		  authorityThe Commission may make and promulgate such rules and
		  regulations as, in the judgment of the Commission, are reasonably necessary to
		  prohibit the trading practices described in paragraph (5) and any other trading
		  practice that is disruptive of fair and equitable trading.
									(7)Use of swaps to
		  defraudIt shall be unlawful for any person to enter into a swap
		  knowing, or acting in reckless disregard of the fact, that its counterparty
		  will use the swap as part of a device, scheme, or artifice to defraud any third
		  party.
									.
							748.Commodity
		whistleblower incentives and protectionThe Commodity Exchange Act (7 U.S.C. 1 et seq.) is
		amended by adding at the end the following:
								
									23.Commodity
		  whistleblower incentives and protection
										(a)DefinitionsIn
		  this section:
											(1)Covered
		  judicial or administrative actionThe term covered judicial
		  or administrative action means any judicial or administrative action
		  brought by the Commission under this Act that results in monetary sanctions
		  exceeding $1,000,000.
											(2)FundThe
		  term Fund means the Commodity Futures Trading Commission Customer
		  Protection Fund established under subsection (g).
											(3)Monetary
		  sanctionsThe term monetary sanctions, when used
		  with respect to any judicial or administrative action means—
												(A)any monies,
		  including penalties, disgorgement, restitution, and interest ordered to be
		  paid; and
												(B)any monies
		  deposited into a disgorgement fund or other fund pursuant to section 308(b) of
		  the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246(b)), as a result of such action
		  or any settlement of such action.
												(4)Original
		  informationThe term original information means
		  information that—
												(A)is derived from
		  the independent knowledge or analysis of a whistleblower;
												(B)is not known to
		  the Commission from any other source, unless the whistleblower is the original
		  source of the information; and
												(C)is not
		  exclusively derived from an allegation made in a judicial or administrative
		  hearing, in a governmental report, hearing, audit, or investigation, or from
		  the news media, unless the whistleblower is a source of the information.
												(5)Related
		  actionThe term related action, when used with
		  respect to any judicial or administrative action brought by the Commission
		  under this Act, means any judicial or administrative action brought by an
		  entity described in subclauses (i) through (vi) of subsection (g)(2)(B) that is
		  based upon the original information provided by a whistleblower pursuant to
		  subsection (a) that led to the successful enforcement of the Commission
		  action.
											(6)Successful
		  resolutionThe term successful resolution, when used
		  with respect to any judicial or administrative action brought by the Commission
		  under this Act, includes any settlement of such action.
											(7)WhistleblowerThe
		  term whistleblower means any individual, or 2 or more individuals
		  acting jointly, who provides information relating to a violation of this Act to
		  the Commission, in a manner established by rule or regulation, by the
		  Commission.
											(b)Awards
											(1)In
		  generalIn any covered judicial or administrative action, or
		  related action, the Commission, under regulations prescribed by the Commission
		  and subject to subsection (c), shall pay an award or awards to 1 or more
		  whistleblowers who voluntarily provided original information to the Commission
		  that led to the successful enforcement of the covered judicial or
		  administrative action, or related action, in an aggregate amount equal
		  to—
												(A)not less than 10
		  percent, in total, of what has been collected of the monetary sanctions imposed
		  in the action or related actions; and
												(B)not more than 30
		  percent, in total, of what has been collected of the monetary sanctions imposed
		  in the action or related actions.
												(2)Payment of
		  awardsAny amount paid under paragraph (1) shall be paid from the
		  Fund.
											(c)Determination
		  of amount of award; denial of award
											(1)Determination
		  of amount of award
												(A)DiscretionThe
		  determination of the amount of an award made under subsection (b) shall be in
		  the discretion of the Commission.
												(B)CriteriaIn
		  determining the amount of an award made under subsection (b), the Commission
		  shall take into account—
													(i)the
		  significance of the information provided by the whistleblower to the success of
		  the covered judicial or administrative action;
													(ii)the
		  degree of assistance provided by the whistleblower and any legal representative
		  of the whistleblower in a covered judicial or administrative action;
													(iii)the
		  programmatic interest of the Commission in deterring violations of the Act
		  (including regulations under the Act) by making awards to whistleblowers who
		  provide information that leads to the successful enforcement of such laws;
		  and
													(iv)such
		  additional relevant factors as the Commission may establish by rule or
		  regulation.
													(2)Denial of
		  awardNo award under subsection (b) shall be made—
												(A)to any
		  whistleblower who is, or was at the time the whistleblower acquired the
		  original information submitted to the Commission, a member, officer, or
		  employee of—
													(i)a
		  appropriate regulatory agency;
													(ii)the
		  Department of Justice;
													(iii)a
		  registered entity;
													(iv)a
		  registered futures association; or
													(v)a
		  self-regulatory organization as defined in section 3(a) of the Securities
		  Exchange Act of 1934 (15 U.S.C. 78c(a)); or
													(vi)a
		  law enforcement organization;
													(B)to any
		  whistleblower who is convicted of a criminal violation related to the judicial
		  or administrative action for which the whistleblower otherwise could receive an
		  award under this section;
												(C)to any
		  whistleblower who submits information to the Commission that is based on the
		  facts underlying the covered action submitted previously by another
		  whistleblower;
												(D)to any
		  whistleblower who fails to submit information to the Commission in such form as
		  the Commission may, by rule or regulation, require.
												(d)Representation
											(1)Permitted
		  representationAny whistleblower who makes a claim for an award
		  under subsection (b) may be represented by counsel.
											(2)Required
		  representation
												(A)In
		  generalAny whistleblower who anonymously makes a claim for an
		  award under subsection (b) shall be represented by counsel if the whistleblower
		  submits the information upon which the claim is based.
												(B)Disclosure of
		  identityPrior to the payment of an award, a whistleblower shall
		  disclose the identity of the whistleblower and provide such other information
		  as the Commission may require, directly or through counsel for the
		  whistleblower.
												(e)No contract
		  necessaryNo contract with the Commission is necessary for any
		  whistleblower to receive an award under subsection (b), unless otherwise
		  required by the Commission, by rule or regulation.
										(f)Appeals
											(1)In
		  generalAny determination made under this section, including
		  whether, to whom, or in what amount to make awards, shall be in the discretion
		  of the Commission.
											(2)AppealsAny
		  determination described in paragraph (1) may be appealed to the appropriate
		  court of appeals of the United States not more than 30 days after the
		  determination is issued by the Commission.
											(3)ReviewThe
		  court shall review the determination made by the Commission in accordance with
		  section 7064 of title 5, United States Code.
											(g)Commodity
		  futures trading commission customer protection fund
											(1)EstablishmentThere
		  is established in the Treasury of the United States a revolving fund to be
		  known as the Commodity Futures Trading Commission Customer Protection
		  Fund.
											(2)Use of
		  fundThe Fund shall be available to the Commission, without
		  further appropriation or fiscal year limitation, for—
												(A)the payment of
		  awards to whistleblowers as provided in subsection (a); and
												(B)the funding of
		  customer education initiatives designed to help customers protect themselves
		  against fraud or other violations of this Act, or the rules and regulations
		  thereunder.
												(3)Deposits and
		  creditsThere shall be deposited into or credited to the
		  Fund—
												(A)any monetary
		  judgment collected by the Commission in any judicial or administrative action
		  brought by the Commission under this Act, that is not otherwise distributed to
		  victims of a violation of this Act or the rules and regulations thereunder
		  underlying such action, unless the balance of the Fund at the time the monetary
		  judgment is collected exceeds $100,000,000; and
												(B)all income from
		  investments made under paragraph (4).
												(4)Investments
												(A)Amounts in fund
		  may be investedThe Commission may request the Secretary of the
		  Treasury to invest the portion of the Fund that is not, in the Commission’s
		  judgment, required to meet the current needs of the Fund.
												(B)Eligible
		  investmentsInvestments shall be made by the Secretary of the
		  Treasury in obligations of the United States or obligations that are guaranteed
		  as to principal and interest by the United States, with maturities suitable to
		  the needs of the Fund as determined by the Commission.
												(C)Interest and
		  proceeds creditedThe interest on, and the proceeds from the sale
		  or redemption of, any obligations held in the Fund shall be credited to, and
		  form a part of, the Fund.
												(5)Reports to
		  congressNot later than October 30 of each year, the Commission
		  shall transmit to the Committee on Agriculture, Nutrition, and Forestry of the
		  Senate, and the Committee on Agriculture of the House of Representatives a
		  report on—
												(A)the Commission’s
		  whistleblower award program under this section, including a description of the
		  number of awards granted and the types of cases in which awards were granted
		  during the preceding fiscal year;
												(B)customer
		  education initiatives described in paragraph (2)(B) that were funded by the
		  Fund during the preceding fiscal year;
												(C)the balance of
		  the Fund at the beginning of the preceding fiscal year;
												(D)the amounts
		  deposited into or credited to the Fund during the preceding fiscal year;
												(E)the amount of
		  earnings on investments of amounts in the Fund during the preceding fiscal
		  year;
												(F)the amount paid
		  from the Fund during the preceding fiscal year to whistleblowers pursuant to
		  subsection (b);
												(G)the amount paid
		  from the Fund during the preceding fiscal year for customer education
		  initiatives described in paragraph (2)(B);
												(H)the balance of
		  the Fund at the end of the preceding fiscal year; and
												(I)a complete set of
		  audited financial statements, including a balance sheet, income statement, and
		  cash flow analysis.
												(h)Protection of
		  whistleblowers
											(1)Prohibition
		  against retaliation
												(A)In
		  generalNo employer may discharge, demote, suspend, threaten,
		  harass, directly or indirectly, or in any other manner discriminate against, a
		  whistleblower in the terms and conditions of employment because of any lawful
		  act done by the whistleblower—
													(i)in
		  providing information to the Commission in accordance with subsection (b);
		  or
													(ii)in
		  assisting in any investigation or judicial or administrative action of the
		  Commission based upon or related to such information.
													(B)Enforcement
													(i)Cause of
		  actionAn individual who alleges discharge or other
		  discrimination in violation of subparagraph (A) may bring an action under this
		  subsection in the appropriate district court of the United States for the
		  relief provided in subparagraph (C), unless the individual who is alleging
		  discharge or other discrimination in violation of subparagraph (A) is an
		  employee of the federal government, in which case the individual shall only
		  bring an action under section 1221 of title 5 United States Code.
													(ii)SubpoenasA
		  subpoena requiring the attendance of a witness at a trial or hearing conducted
		  under this subsection may be served at any place in the United States.
													(iii)Statute of
		  limitationsAn action under this subsection may not be brought
		  more than 2 years after the date on which the violation reported in
		  subparagraph (A) is committed.
													(C)ReliefRelief
		  for an individual prevailing in an action brought under subparagraph (B) shall
		  include—
													(i)reinstatement
		  with the same seniority status that the individual would have had, but for the
		  discrimination;
													(ii)the
		  amount of back pay otherwise owed to the individual, with interest; and
													(iii)compensation
		  for any special damages sustained as a result of the discharge or
		  discrimination, including litigation costs, expert witness fees, and reasonable
		  attorney’s fees.
													(2)Confidentiality
												(A)Information
		  provided
													(i)In
		  generalExcept as provided in subparagraph (B), all information
		  provided to the Commission by a whistleblower shall be confidential and
		  privileged as an evidentiary matter (and shall not be subject to civil
		  discovery or other legal process) in any proceeding in any Federal or State
		  court or administrative agency, and shall be exempt from disclosure, in the
		  hands of a department or agency of the Federal Government, under section 552 of
		  title 5, United States Code (commonly known as the Freedom of
		  Information Act) or otherwise, unless and until required to be
		  disclosed to a defendant or respondent in connection with a public proceeding
		  instituted by the Commission or any entity described in subparagraph
		  (B).
													(ii)ConstructionFor
		  purposes of section 552 of title 5, United States Code, this paragraph shall be
		  considered to be a statute described in subsection (b)(3)(B) of that
		  section.
													(iii)EffectNothing
		  in this paragraph is intended to limit the ability of the Attorney General to
		  present such evidence to a grand jury or to share such evidence with potential
		  witnesses or defendants in the course of an ongoing criminal
		  investigation.
													(B)Availability to
		  government agencies
													(i)In
		  generalWithout the loss of its status as confidential and
		  privileged in the hands of the Commission, all information referred to in
		  subparagraph (A) may, in the discretion of the Commission, when determined by
		  the Commission to be necessary or appropriate to accomplish the purposes of
		  this Act and protect customers and in accordance with clause (ii), be made
		  available to—
														(I)the Department of
		  Justice;
														(II)an appropriate
		  department or agency of the Federal Government, acting within the scope of its
		  jurisdiction;
														(III)a registered
		  entity, registered futures association, or self-regulatory organization as
		  defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
		  78c(a));
														(IV)a
		  State attorney general in connection with any criminal investigation;
														(V)an
		  appropriate department or agency of any State, acting within the scope of its
		  jurisdiction; and
														(VI)a
		  foreign futures authority.
														(ii)Maintenance of
		  informationEach of the entities, agencies, or persons described
		  in clause (i) shall maintain information described in that clause as
		  confidential and privileged, in accordance with the requirements in
		  subparagraph (A).
													(3)Rights
		  retainedNothing in this section shall be deemed to diminish the
		  rights, privileges, or remedies of any whistleblower under any Federal or State
		  law, or under any collective bargaining agreement.
											(i)Rulemaking
		  authorityThe Commission shall have the authority to issue such
		  rules and regulations as may be necessary or appropriate to implement the
		  provisions of this section consistent with the purposes of this section.
										(j)Implementing
		  rulesThe Commission shall issue final rules or regulations
		  implementing the provisions of this section not later than 270 days after the
		  date of enactment of the Wall Street
		  Transparency and Accountability Act of 2010.
										(k)Original
		  informationInformation submitted to the Commission by a
		  whistleblower in accordance with rules or regulations implementing this section
		  shall not lose its status as original information solely because the
		  whistleblower submitted such information prior to the effective date of such
		  rules or regulations, provided such information was submitted after the date of
		  enactment of the Wall Street Transparency and
		  Accountability Act of 2010.
										(l)AwardsA
		  whistleblower may receive an award pursuant to this section regardless of
		  whether any violation of a provision of this Act, or a rule or regulation
		  thereunder, underlying the judicial or administrative action upon which the
		  award is based occurred prior to the date of enactment of the
		  Wall Street Transparency and Accountability
		  Act of 2010.
										(m)Provision of
		  false informationA whistleblower who knowingly and willfully
		  makes any false, fictitious, or fraudulent statement or representation, or who
		  makes or uses any false writing or document knowing the same to contain any
		  false, fictitious, or fraudulent statement or entry, shall not be entitled to
		  an award under this section and shall be subject to prosecution under section
		  1001 of title 18, United States
		  Code.
										.
							749.Conforming
		amendments
								(a)Section 2(c)(1)
		of the Commodity Exchange Act (7 U.S.C. 2(c)(1)) is amended, in the matter
		preceding subparagraph (A), by striking 5a (to the extent provided in
		section 5a(g)),.
								(b)Section 4d of the Commodity Exchange Act (7
		U.S.C. 6d) (as amended by section 724) is amended—
									(1)in
		subsection (a)—
										(A)in the matter
		preceding paragraph (1)—
											(i)by
		striking engage as and inserting be a; and
											(ii)by
		striking or introducing broker and all that follows through
		or derivatives transaction execution facility;
											(B)in paragraph (1),
		by striking or introducing broker; and
										(C)in paragraph (2),
		by striking if a futures commission merchant,; and
										(2)by
		adding at the end the following:
										
											(g)It shall be
		  unlawful for any person to be an introducing broker unless such person shall
		  have registered under this Act with the Commission as an introducing broker and
		  such registration shall not have expired nor been suspended nor
		  revoked.
											.
									(c)Section 4m(3) of
		the Commodity Exchange Act (7 U.S.C. 6m(3)) is amended—
									(1)by
		striking (3) Subsection (1) of this section and inserting the
		following:
										
											(3)Exception
												(A)In
		  generalParagraph (1)
												;
		  and
									(2)by
		striking to any investment trust and all that follows through
		the period at the end and inserting the following: “to any commodity pool that
		is engaged primarily in trading commodity interests.
										
											(B)Engaged
		  primarilyFor purposes of subparagraph (A), a commodity trading
		  advisor or a commodity pool shall be considered to be engaged
		  primarily in the business of being a commodity trading advisor or
		  commodity pool if it is or holds itself out to the public as being engaged
		  primarily, or proposes to engage primarily, in the business of advising on
		  commodity interests or investing, reinvesting, owning, holding, or trading in
		  commodity interests, respectively.
											(C)Commodity
		  interestsFor purposes of this paragraph, commodity interests
		  shall include contracts of sale of a commodity for future delivery, options on
		  such contracts, security futures, swaps, leverage contracts, foreign exchange,
		  spot and forward contracts on physical commodities, and any monies held in an
		  account used for trading commodity
		  interests.
											.
									(d)Section 5c of the
		Commodity Exchange Act (7 U.S.C. 7a-2) is amended—
									(1)in
		subsection (a)(1)—
										(A)by striking
		, 5a(d),; and
										(B)by striking
		and section (2)(h)(7) with respect to significant price discovery
		contracts,; and
										(2)in
		subsection (f)(1), by striking section 4d(c) of this Act and
		inserting section 4d(e).
									(e)Section 5e of the
		Commodity Exchange Act (7 U.S.C. 7b) is amended by striking or
		revocation of the right of an electronic trading facility to rely on the
		exemption set forth in section 2(h)(3) with respect to a significant price
		discovery contract,.
								(f)Section 6(b) of
		the Commodity Exchange Act (7 U.S.C. 8(b)) is amended in the first sentence by
		striking , or to revoke the right of an electronic trading facility to
		rely on the exemption set forth in section 2(h)(3) with respect to a
		significant price discovery contract,.
								(g)Section
		12(e)(2)(B) of the Commodity Exchange Act (7 U.S.C. 16(e)(2)(B)) is
		amended—
									(1)by
		striking section 2(c), 2(d), 2(f), or 2(g) of this Act and
		inserting section 2(c), 2(f), or 2(i) of this Act; and
									(2)by
		striking 2(h) or.
									(h)Section 17(r)(1)
		of the Commodity Exchange Act (7 U.S.C. 21(r)(1)) is amended by striking
		section 4d(c) of this Act and inserting section
		4d(e).
								(i)Section
		22(b)(1)(A) of the Commodity Exchange Act (7 U.S.C. 25(b)(1)(A)) is amended by
		striking section 2(h)(7) or.
								(j)Section 408(2)(C)
		of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
		4421(2)(C)) is amended—
									(1)by
		striking section 2(c), 2(d), 2(f), or (2)(g) of such Act and
		inserting section 2(c), 2(f), or 2(i) of that Act; and
									(2)by
		striking 2(h) or.
									750.Study on
		oversight of carbon markets
								(a)Interagency
		working groupThere is
		established to carry out this section an interagency working group (referred to
		in this section as the interagency group) composed of the
		following members or designees:
									(1)The Chairman of the Commodity Futures
		Trading Commission (referred to in this section as the
		Commission), who shall serve as Chairman of the interagency
		group.
									(2)The Secretary of Agriculture.
									(3)The Secretary of the Treasury.
									(4)The Chairman of the Securities and Exchange
		Commission.
									(5)The Administrator of the Environmental
		Protection Agency.
									(6)The Chairman of the Federal Energy
		Regulatory Commission.
									(7)The
		Commissioner of the Federal Trade Commission.
									(8)The
		Administrator of the Energy Information Administration.
									(b)Administrative
		supportThe Commission shall provide the interagency group such
		administrative support services as are necessary to enable the interagency
		group to carry out the functions of the interagency group under this
		section.
								(c)ConsultationIn
		carrying out this section, the interagency group shall consult with
		representatives of exchanges, clearinghouses, self-regulatory bodies, major
		carbon market participants, consumers, and the general public, as the
		interagency group determines to be appropriate.
								(d)StudyThe interagency group shall conduct a study
		on the oversight of existing and prospective carbon markets to ensure an
		efficient, secure, and transparent carbon market, including oversight of spot
		markets and derivative markets.
								(e)ReportNot
		later than 180 days after the date of enactment of this Act, the interagency
		group shall submit to Congress a report on the results of the study conducted
		under subsection (b), including recommendations for the oversight of existing
		and prospective carbon markets to ensure an efficient, secure, and transparent
		carbon market, including oversight of spot markets and derivative
		markets.
								751.Energy and
		environmental markets advisory committeeSection 2(a) of the Commodity Exchange Act
		(7 U.S.C. 2(a)) (as amended by section 727) is amended by adding at the end the
		following:
								
									(15)Energy and
		  environmental markets advisory committee
										(A)Establishment
											(i)In
		  generalAn Energy and Environmental Markets Advisory Committee is
		  hereby established.
											(ii)MembershipThe
		  Committee shall have 9 members.
											(iii)ActivitiesThe
		  Committee’s objectives and scope of activities shall be—
												(I)to
		  conduct public meetings;
												(II)to submit
		  reports and recommendations to the Commission (including dissenting or minority
		  views, if any); and
												(III)otherwise to
		  serve as a vehicle for discussion and communication on matters of concern to
		  exchanges, firms, end users, and regulators regarding energy and environmental
		  markets and their regulation by the Commission.
												(B)Requirements
											(i)In
		  generalThe Committee shall hold public meetings at such
		  intervals as are necessary to carry out the functions of the Committee, but not
		  less frequently than 2 times per year.
											(ii)MembersMembers
		  shall be appointed to 3-year terms, but may be removed for cause by vote of the
		  Commission.
											(C)AppointmentThe
		  Commission shall appoint members with a wide diversity of opinion and who
		  represent a broad spectrum of interests, including hedgers and
		  consumers.
										(D)ReimbursementMembers
		  shall be entitled to per diem and travel expense reimbursement by the
		  Commission.
										(E)FACAThe
		  Committee shall not be subject to the Federal
		  Advisory Committee Act (5 U.S.C.
		  App.).
										.
							752.International
		harmonizationIn order to
		promote effective and consistent global regulation of swaps and security-based
		swaps, the Securities and Exchange Commission, the Commodity Futures Trading
		Commission, the Financial Stability Oversight Council, and the Treasury
		Department—
								(1)shall, both
		individually and collectively, consult and coordinate with foreign regulatory
		authorities on the establishment of consistent international standards with
		respect to the regulation of such swaps; and
								(2)may,
		both individually and collectively, agree to such information-sharing
		arrangements as may be deemed to be necessary or appropriate in the public
		interest or for the protection of investors and swap counterparties.
								753.Effective
		dateUnless otherwise provided
		in this title, this subtitle shall take effect on the date that is 180 days
		after the date of enactment of this Act.
							BRegulation of
		Security-Based Swap Markets
						761.Definitions
		under the Securities Exchange Act of 1934
							(a)DefinitionsSection 3(a) of the Securities Exchange Act
		of 1934 (15 U.S.C. 78c(a)) is amended—
								(1)in
		subparagraphs (A) and (B) of paragraph (5), by inserting (not including
		security-based swaps, other than security-based swaps with or for persons that
		are not eligible contract participants) after securities
		each place that term appears;
								(2)in
		paragraph (10), by inserting security-based swap, after
		security future,;
								(3)in
		paragraph (13), by adding at the end the following: For security-based
		swaps, such terms include the execution, termination (prior to its scheduled
		maturity date), assignment, exchange, or similar transfer or conveyance of, or
		extinguishing of rights or obligations under, a security-based swap, as the
		context may require.;
								(4)in
		paragraph (14), by adding at the end the following: For security-based
		swaps, such terms include the execution, termination (prior to its scheduled
		maturity date), assignment, exchange, or similar transfer or conveyance of, or
		extinguishing of rights or obligations under, a security-based swap, as the
		context may require.;
								(5)in
		paragraph (39)—
									(A)in
		subparagraph (B)(i)—
										(i)in
		subclause (I), by striking or government securities dealer and
		inserting government securities dealer, security-based swap dealer, or
		major security-based swap participant; and
										(ii)in
		subclause (II), by inserting security-based swap dealer, major
		security-based swap participant, after government securities
		dealer,;
										(B)in
		subparagraph (C), by striking or government securities dealer
		and inserting government securities dealer, security-based swap dealer,
		or major security-based swap participant; and
									(C)in
		subparagraph (D), by inserting security-based swap dealer, major
		security-based swap participant, after government securities
		dealer,; and
									(6)by
		adding at the end the following:
									
										(65)Eligible
		  contract participantThe term eligible contract
		  participant has the same meaning as in section 1a of the Commodity
		  Exchange Act (7 U.S.C. 1a).
										(66)Major swap
		  participantThe term major swap participant has the
		  same meaning as in section 1a of the Commodity Exchange Act (7 U.S.C.
		  1a).
										(67)Major
		  security-based swap participant
											(A)In
		  generalThe term major security-based swap
		  participant means any person—
												(i)who
		  is not a security-based swap dealer; and
												(ii)(I)who maintains a
		  substantial position in security-based swaps for any of the major
		  security-based swap categories, as such categories are determined by the
		  Commission, excluding—
														(aa)positions held for hedging or
		  mitigating commercial risk; and
														(bb)positions maintained by any employee
		  benefit plan (or any contract held by such a plan), as that term is defined in
		  paragraphs (3) and (32) of section 3 of the Employee Retirement Income Security
		  Act of 1974 (29 U.S.C. 1002), for the primary purpose of hedging or mitigating
		  any risk directly associated with the operation of the plan;
														(II)whose outstanding security-based swaps
		  create substantial counterparty exposure that could have serious adverse
		  effects on the financial stability of the United States banking system or
		  financial markets; or
													(III)that is a financial entity that—
														(aa)is highly leveraged relative to the
		  amount of capital such entity holds; and
														(bb)maintains a substantial position in
		  outstanding security-based swaps in any major security-based swap category, as
		  such categories are determined by the Commission.
														(B)Definition of
		  substantial positionFor purposes of subparagraph (A), the
		  Commission shall define, by rule or regulation, the term substantial
		  position at the threshold that the Commission determines to be prudent
		  for the effective monitoring, management, and oversight of entities that are
		  systemically important or can significantly impact the financial system of the
		  United States.
											(C)Scope of
		  designationFor purposes of subparagraph (A), a person may be
		  designated as a major security-based swap participant for 1 or more categories
		  of security-based swaps without being classified as a major security-based swap
		  participant for all classes of security-based swaps.
											(D)CapitalIn
		  setting capital requirements for a person that is designated as a major
		  security-based swap participant for a single type or single class or category
		  of security-based swap or activities, the prudential regulator and the
		  Commission shall take into account the risks associated with other types of
		  security-based swaps or classes of security-based swaps or categories of
		  security-based swaps engaged in and the other activities conducted by that
		  person that are not otherwise subject to regulation applicable to that person
		  by virtue of the status of the person as a major security-based swap
		  participant.
											(68)Security-based
		  swap
											(A)In
		  generalExcept as provided in subparagraph (B), the term
		  security-based swap means any agreement, contract, or transaction
		  that—
												(i)is a
		  swap, as that term is defined under section 1a of the Commodity Exchange Act;
		  and
												(ii)is
		  based on—
													(I)an
		  index that is a narrow-based security index, including any interest therein or
		  on the value thereof;
													(II)a
		  single security or loan, including any interest therein or on the value
		  thereof; or
													(III)the occurrence,
		  nonoccurrence, or extent of the occurrence of an event relating to a single
		  issuer of a security or the issuers of securities in a narrow-based security
		  index, provided that such event directly affects the financial statements,
		  financial condition, or financial obligations of the issuer.
													(B)Rule of
		  construction regarding master agreementsThe term
		  security-based swap shall be construed to include a master
		  agreement that provides for an agreement, contract, or transaction that is a
		  security-based swap pursuant to subparagraph (A), together with all supplements
		  to any such master agreement, without regard to whether the master agreement
		  contains an agreement, contract, or transaction that is not a security-based
		  swap pursuant to subparagraph (A), except that the master agreement shall be
		  considered to be a security-based swap only with respect to each agreement,
		  contract, or transaction under the master agreement that is a security-based
		  swap pursuant to subparagraph (A).
											(C)ExclusionsThe term security-based swap
		  does not include any agreement, contract, or transaction that meets the
		  definition of a security-based swap only because such agreement, contract, or
		  transaction references, is based upon, or settles through the transfer,
		  delivery, or receipt of an exempted security under paragraph (12), as in effect
		  on the date of enactment of the Futures Trading Act of 1982 (other than any
		  municipal security as defined in paragraph (29) as in effect on the date of
		  enactment of the Futures Trading Act of 1982), unless such agreement, contract,
		  or transaction is of the character of, or is commonly known in the trade as, a
		  put, call, or other option.
											(D)Mixed
		  swapThe term security-based swap includes any
		  agreement, contract, or transaction that is as described in subparagraph (A)
		  and also is based on the value of 1 or more interest or other rates,
		  currencies, commodities, instruments of indebtedness, indices, quantitative
		  measures, other financial or economic interest or property of any kind (other
		  than a single security or a narrow-based security index), or the occurrence,
		  non-occurrence, or the extent of the occurrence of an event or contingency
		  associated with a potential financial, economic, or commercial consequence
		  (other than an event described in subparagraph (A)(ii)(III)).
											(69)SwapThe
		  term swap has the same meaning as in section 1a of the Commodity
		  Exchange Act (7 U.S.C. 1a).
										(70)Person
		  associated with a security-based swap dealer or major security-based swap
		  participant
											(A)In
		  generalThe term person associated with a security-based
		  swap dealer or major security-based swap participant or associated
		  person of a security-based swap dealer or major security-based swap
		  participant means—
												(i)any
		  partner, officer, director, or branch manager of such security-based swap
		  dealer or major security-based swap participant (or any person occupying a
		  similar status or performing similar functions);
												(ii)any
		  person directly or indirectly controlling, controlled by, or under common
		  control with such security-based swap dealer or major security-based swap
		  participant; or
												(iii)any
		  employee of such security-based swap dealer or major security-based swap
		  participant.
												(B)ExclusionOther
		  than for purposes of section 15F(l)(2), the term person associated with a
		  security-based swap dealer or major security-based swap participant or
		  associated person of a security-based swap dealer or major security-based
		  swap participant does not include any person associated with a
		  security-based swap dealer or major security-based swap participant whose
		  functions are solely clerical or ministerial.
											(71)Security-based
		  swap dealer
											(A)In
		  generalThe term security-based swap dealer means
		  any person who—
												(i)holds themself out as a dealer in
		  security-based swaps;
												(ii)makes
		  a market in security-based swaps;
												(iii)regularly
		  engages in the purchase and sale of security-based swaps in the ordinary course
		  of a business; or
												(iv)engages in any
		  activity causing it to be commonly known in the trade as a dealer or market
		  maker in security-based swaps.
												(B)Designation by
		  type or classA person may be designated as a security-based swap
		  dealer for a single type or single class or category of security-based swap or
		  activities and considered not to be a security-based swap dealer for other
		  types, classes, or categories of security-based swaps or activities.
											(C)CapitalIn
		  setting capital requirements for a person that is designated as a
		  security-based swap dealer for a single type or single class or category of
		  security-based swap or activities, the prudential regulator and the Commission
		  shall take into account the risks associated with other types of security-based
		  swaps or classes of security-based swaps or categories of security-based swaps
		  engaged in and the other activities conducted by that person that are not
		  otherwise subject to regulation applicable to that person by virtue of the
		  status of the person as a security-based swap dealer.
											(72)Appropriate
		  Federal banking agencyThe term appropriate Federal banking
		  agency has the same meaning as in section 3(q) of the Federal Deposit
		  Insurance Act (12 U.S.C. 1813(q)).
										(73)BoardThe
		  term Board means the Board of Governors of the Federal Reserve
		  System.
										(74)Prudential
		  regulatorThe term prudential regulator has the same
		  meaning as in section 1a of the Commodity Exchange Act (7 U.S.C. 1a).
										(75)Security-based
		  swap data repositoryThe term
		  security-based swap data repository means any person that
		  collects, calculates, prepares, or maintains information or records with
		  respect to transactions or positions in, or the terms and conditions of,
		  security-based swaps entered into by third parties.
										(76)Swap
		  dealerThe term swap dealer has the same meaning as
		  in section 1a of the Commodity Exchange Act (7 U.S.C. 1a).
										(77)Swap execution
		  facilityThe term swap execution facility means a
		  facility in which multiple participants have the ability to execute or trade
		  security-based swaps by accepting bids and offers made by other participants
		  that are open to multiple participants in the facility or system, or
		  confirmation facility, that—
											(A)facilitates the
		  execution of security-based swaps between persons; and
											(B)is not a
		  designated contract market.
											(78)Security-based
		  swap agreement
											(A)In
		  generalFor purposes of sections 9, 10, 16, 20, and 21A of this
		  Act, and section 17 of the Securities Act of 1933 (15 U.S.C. 77q), the term
		  security-based swap agreement means a swap agreement as defined
		  in section 206A of the Gramm-Leach-Bliley Act (15 U.S.C. 78c note) of which a
		  material term is based on the price, yield, value, or volatility of any
		  security or any group or index of securities, or any interest therein.
											(B)ExclusionsThe
		  term security-based swap agreement does not include any
		  security-based
		  swap.
											.
								(b)Authority to
		further define termsThe
		Securities and Exchange Commission may, by rule, further define the terms
		security-based swap, security-based swap dealer,
		major security-based swap participant, and eligible contract
		participant with regard to security-based swaps (as such terms are
		defined in the amendments made by subsection (a)) for the purpose of including
		transactions and entities that have been structured to evade this subtitle or
		the amendments made by this subtitle.
							(c)Other
		incorporated definitionsExcept as the context otherwise requires,
		in this subtitle, the terms prudential regulator,
		swap, swap dealer, major swap
		participant, swap data repository, associated person
		of a swap dealer or major swap participant, eligible contract
		participant, swap execution facility, security-based
		swap, security-based swap dealer, major
		security-based swap participant, security-based swap data
		repository, and associated person of a security-based swap dealer
		or major security-based swap participant have the same meanings as in
		section 1a of the Commodity Exchange Act (7 U.S.C. 1a), as amended by this
		Act.
							762.Repeal of
		prohibition on regulation of security-based swap agreements
							(a)RepealSections
		206B and 206C of the Gramm-Leach-Bliley Act (Public Law 106–102; 15 U.S.C. 78c
		note) are repealed.
							(b)Conforming
		amendments to the Securities Act of 1933
								(1)Section 2A of the
		Securities Act of 1933 (15 U.S.C. 77b-1) is amended—
									(A)by striking
		subsection (a) and reserving that subsection; and
									(B)by striking
		(as defined in section 206B of the Gramm-Leach-Bliley Act) each
		place that such term appears and inserting (as defined in section
		3(a)(78) of the Securities Exchange Act of 1934).
									(2)Section 17 of the
		Securities Act of 1933 (15 U.S.C. 77q) is amended—
									(A)in subsection
		(a)—
										(i)by
		inserting (including security-based swaps) after
		securities; and
										(ii)by
		striking (as defined in section 206B of the Gramm-Leach-Bliley
		Act) and inserting (as defined in section 3(a)(78) of the
		Securities Exchange Act); and
										(B)in subsection
		(d), by striking “206B of the Gramm-Leach-Bliley Act” and inserting
		3(a)(78) of the Securities Exchange Act of 1934.
									(c)Conforming
		amendments to the Securities Exchange Act of 1934The Securities
		Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
								(1)in
		section 3A (15 U.S.C. 78c–1)—
									(A)by striking
		subsection (a) and reserving that subsection; and
									(B)by striking “(as
		defined in section 206B of the Gramm-Leach-Bliley Act)” each place that the
		term appears;
									(2)in
		section 9 (15 U.S.C. 78i)—
									(A)in subsection
		(a), by striking paragraphs (2) through (5) and inserting the following:
										
											(2)To effect, alone or with 1 or more
		  other persons, a series of transactions in any security registered on a
		  national securities exchange, any security not so registered, or in connection
		  with any security-based swap or security-based swap agreement with respect to
		  such security creating actual or apparent active trading in such security, or
		  raising or depressing the price of such security, for the purpose of inducing
		  the purchase or sale of such security by others.
											(3)If a dealer, broker, security-based
		  swap dealer, major security-based swap participant, or other person selling or
		  offering for sale or purchasing or offering to purchase the security, a
		  security-based swap, or a security-based swap agreement with respect to such
		  security, to induce the purchase or sale of any security registered on a
		  national securities exchange, any security not so registered, any
		  security-based swap, or any security-based swap agreement with respect to such
		  security by the circulation or dissemination in the ordinary course of business
		  of information to the effect that the price of any such security will or is
		  likely to rise or fall because of market operations of any 1 or more persons
		  conducted for the purpose of raising or depressing the price of such
		  security.
											(4)If a dealer, broker, security-based
		  swap dealer, major security-based swap participant, or other person selling or
		  offering for sale or purchasing or offering to purchase the security, a
		  security-based swap, or security-based swap agreement with respect to such
		  security, to make, regarding any security registered on a national securities
		  exchange, any security not so registered, any security-based swap, or any
		  security-based swap agreement with respect to such security, for the purpose of
		  inducing the purchase or sale of such security, such security-based swap, or
		  such security-based swap agreement any statement which was at the time and in
		  the light of the circumstances under which it was made, false or misleading
		  with respect to any material fact, and which that person knew or had reasonable
		  ground to believe was so false or misleading.
											(5)For a consideration, received
		  directly or indirectly from a broker, dealer, security-based swap dealer, major
		  security-based swap participant, or other person selling or offering for sale
		  or purchasing or offering to purchase the security, a security-based swap, or
		  security-based swap agreement with respect to such security, to induce the
		  purchase of any security registered on a national securities exchange, any
		  security not so registered, any security-based swap, or any security-based swap
		  agreement with respect to such security by the circulation or dissemination of
		  information to the effect that the price of any such security will or is likely
		  to rise or fall because of the market operations of any 1 or more persons
		  conducted for the purpose of raising or depressing the price of such
		  security.
											;
		  and
									(B)in subsection
		(i), by striking (as defined in section 206B of the Gramm-Leach-Bliley
		Act);
									(3)in
		section 10 (15 U.S.C. 78j)—
									(A)in subsection
		(b), by striking (as defined in section 206B of the Gramm-Leach-Bliley
		Act), each place that term appears; and
									(B)in the matter
		following subsection (b), by striking (as defined in section 206B of the
		Gramm-Leach-Bliley Act);
									(4)in
		section 15 (15 U.S.C. 78o)—
									(A)in subsection
		(c)(1)(A), by striking (as defined in section 206B of the
		Gramm-Leach-Bliley Act),;
									(B)in subparagraphs
		(B) and (C) of subsection (c)(1), by striking (as defined in section
		206B of the Gramm-Leach-Bliley Act) each place that term
		appears;
									(C)by redesignating
		subsection (i), as added by section 303(f) of the Commodity Futures
		Modernization Act of 2000 (Public Law 106–554; 114 Stat. 2763A–455)), as
		subsection (j); and
									(D)in subsection
		(j), as redesignated by subparagraph (C), by striking (as defined in
		section 206B of the Gramm-Leach-Bliley Act);
									(5)in
		section 16 (15 U.S.C. 78p)—
									(A)in subsection
		(a)(2)(C), by striking (as defined in section 206(b) of the
		Gramm-Leach-Bliley Act (15 U.S.C. 78c note));
									(B)in subsection
		(a)(3)(B), by inserting or security-based swaps after
		security-based swap agreement;
									(C)in the first
		sentence of subsection (b), by striking (as defined in section 206B of
		the Gramm-Leach-Bliley Act);
									(D)in the third
		sentence of subsection (b), by striking (as defined in section 206B of
		the Gramm-Leach Bliley Act) and inserting or a security-based
		swap; and
									(E)in subsection
		(g), by striking (as defined in section 206B of the Gramm-Leach-Bliley
		Act);
									(6)in
		section 20 (15 U.S.C. 78t),
									(A)in subsection
		(d), by striking (as defined in section 206B of the Gramm-Leach-Bliley
		Act); and
									(B)in subsection
		(f), by striking (as defined in section 206B of the Gramm-Leach-Bliley
		Act);
									(7)in
		section 21A (15 U.S.C. 78u–1)—
									(A)in subsection
		(a)(1), by striking (as defined in section 206B of the
		Gramm-Leach-Bliley Act); and
									(B)in subsection
		(g), by striking (as defined in section 206B of the Gramm-Leach-Bliley
		Act).
									763.Amendments to
		the Securities Exchange Act of 1934
							(a)Clearing for
		security-based swapsThe Securities Exchange Act of 1934 (15
		U.S.C. 78a et seq.) is amended by inserting after section 3B (as added by
		section 717 of this Act):
								
									3C.Clearing for
		  security-based swaps
										(a)Clearing
		  requirement
											(1)Submission
												(A)In
		  generalExcept as provided in paragraphs (9) and (10), any person
		  who is a party to a security-based swap shall submit such security-based swap
		  for clearing to a clearing agency registered under section 17A of this
		  title.
												(B)Open
		  accessThe rules of a registered clearing agency shall—
													(i)prescribe that
		  all security-based swaps with the same terms and conditions are economically
		  equivalent and may be offset with each other within the clearing agency;
		  and
													(ii)provide for
		  nondiscriminatory clearing of a security-based swap executed bilaterally or on
		  or through the rules of an unaffiliated national securities exchange or swap
		  execution facility, subject to the requirements of section 5(b).
													(2)Commission
		  approval
												(A)In
		  generalA clearing agency shall submit to the Commission for
		  prior approval any group, category, type, or class of security-based swaps that
		  the clearing agency seeks to accept for clearing, which submission the
		  Commission shall make available to the public.
												(B)DeadlineThe
		  Commission shall take final action on a request submitted pursuant to
		  subparagraph (A) not later than 90 days after submission of the request, unless
		  the clearing agency submitting the request agrees to an extension of the time
		  limitation established under this subparagraph.
												(C)ApprovalThe
		  Commission shall approve, unconditionally or subject to such terms and
		  conditions as the Commission determines to be appropriate, any request
		  submitted pursuant to subparagraph (A) if the Commission finds that the request
		  is consistent with the requirements of section 17A. The Commission shall not
		  approve any such request if the Commission does not make such finding.
												(D)RulesThe
		  Commission shall adopt rules for a clearing agency’s submission for approval,
		  pursuant to this paragraph, of any group, category, type, or class of
		  security-based swaps that the clearing agency seeks to accept for
		  clearing.
												(3)Stay of
		  clearing requirementAt any time after issuance of an approval
		  pursuant to paragraph (2):
												(A)Review
		  processThe Commission, on application of a counterparty to a
		  security-based swap or on its own initiative, may stay the clearing requirement
		  of paragraph (1) until the Commission completes a review of the terms of the
		  security-based swap, or the group, category, type, or class of security-based
		  swaps, and the clearing arrangement.
												(B)DeadlineThe
		  Commission shall complete a review undertaken pursuant to subparagraph (A) not
		  later than 90 days after issuance of the stay, unless the clearing agency that
		  clears the security-based swap, or the group, category, type, or class of
		  security-based swaps, agrees to an extension of the time limitation established
		  under this subparagraph.
												(C)DeterminationUpon
		  completion of the review undertaken pursuant to subparagraph (A)—
													(i)the
		  Commission may determine, unconditionally or subject to such terms and
		  conditions as the Commission determines to be appropriate, that the
		  security-based swap, or the group, category, type, or class of security-based
		  swaps, must be cleared pursuant to this subsection if the Commission finds that
		  such clearing—
														(I)is
		  consistent with the requirements of section 17A; and
														(II)is otherwise in
		  the public interest, for the protection of investors, and consistent with the
		  purposes of this title;
														(ii)the
		  Commission may determine that the clearing requirement of paragraph (1) shall
		  not apply to the security-based swap, or the group, category, type, or class of
		  security-based swaps; or
													(iii)if
		  a determination is made that the clearing requirement of paragraph (1) shall no
		  longer apply, then the Commission may still permit such security-based swap, or
		  the group, category, type, or class of security-based swaps to be
		  cleared.
													(D)RulesThe
		  Commission shall adopt rules for reviewing, pursuant to this paragraph, a
		  clearing agency’s clearing of a security-based swap, or a group, category,
		  type, or class of security-based swaps that the Commission has accepted for
		  clearing.
												(4)Security-based
		  swaps required to be accepted for clearing
												(A)RulemakingThe
		  Commission shall adopt rules to further identify any group, category, type, or
		  class of security-based swaps not submitted for approval under paragraph (2)
		  that the Commission deems should be accepted for clearing. In adopting such
		  rules, the Commission shall take into account the following factors:
													(i)The
		  extent to which any of the terms of the group, category, type, or class of
		  security-based swaps, including price, are disseminated to third parties or are
		  referenced in other agreements, contracts, or transactions.
													(ii)The
		  volume of transactions in the group, category, type, or class of security-based
		  swaps.
													(iii)The
		  extent to which the terms of the group, category, type, or class of
		  security-based swaps are similar to the terms of other agreements, contracts,
		  or transactions that are cleared.
													(iv)Whether any
		  differences in the terms of the group, category, type, or class of
		  security-based swaps, compared to other agreements, contracts, or transactions
		  that are cleared, are of economic significance.
													(v)Whether a
		  clearing agency is prepared to clear the group, category, type, or class of
		  security-based swaps and such clearing agency has in place effective risk
		  management systems.
													(vi)Any
		  other factor the Commission determines to be appropriate.
													(B)Other
		  designationsAt any time after the adoption of the rules required
		  under subparagraph (A), the Commission may separately designate a particular
		  security-based swap or class of security-based swaps as subject to the clearing
		  requirement of paragraph (1), taking into account the factors established in
		  clauses (i) through (vi) of subparagraph (A) and the rules adopted in such
		  subparagraph.
												(C)In
		  generalIn accordance with subparagraph (A), the Commission
		  shall, consistent with the public interest, adopt rules under the expedited
		  process described in subparagraph (D) to establish criteria for determining
		  that a swap, or any group, category, type, or class of swap is required to be
		  cleared.
												(D)Expedited
		  rulemaking authority
													(i)ProcedureThe
		  promulgation of regulations under subparagraph (A) may be made without regard
		  to—
														(I)the notice and
		  comment provisions of section 553 of title 5, United States Code; and
														(II)chapter 35 of
		  title 44, United States Code (commonly known as the Paperwork Reduction
		  Act).
														(ii)Agency
		  rulemakingIn carrying out subparagraph (A), the Commission shall
		  use the authority provided under section 808 of title 5, United States
		  Code.
													(5)Prevention of
		  evasion
												(A)In
		  generalThe Commission shall have authority to prescribe rules
		  under this section, or issue interpretations of such rules, as necessary to
		  prevent evasions of this section.
												(B)Duty of
		  Commission to investigate and take certain actionsTo the extent
		  the Commission finds that a particular security-based swap or any group,
		  category, type, or class of security-based swaps that would otherwise be
		  subject to mandatory clearing but no clearing agency has listed the
		  security-based swap or the group, category, type, or class of security-based
		  swaps for clearing, the Commission shall—
													(i)investigate the
		  relevant facts and circumstances;
													(ii)within 30 days
		  issue a public report containing the results of the investigation; and
													(iii)take such
		  actions as the Commission determines to be necessary and in the public
		  interest, which may include requiring the retaining of adequate margin or
		  capital by parties to the security-based swap or the group, category, type, or
		  class of security-based swaps.
													(C)Effect on
		  authorityNothing in this paragraph—
													(i)authorize the
		  Commission to require a clearing agency to list for clearing a security-based
		  swap or any group, category, type, or class of security-based swaps if the
		  clearing of the security-based swap or the group, category, type, or class of
		  security-based swaps would adversely affect the business operations of the
		  clearing agency, threaten the financial integrity of the clearing agency, or
		  pose a systemic risk to the clearing agency; and
													(ii)affect the
		  authority of the Commission to enforce the open access provisions of paragraph
		  (1) with respect to a security-based swap or the group, category, type, or
		  class of security-based swaps that is listed for clearing by a clearing
		  agency.
													(6)Required
		  reporting
												(A)Both
		  counterpartiesBoth counterparties to a security-based swap that
		  is not cleared by any clearing agency shall report such a security-based swap
		  either to a registered security-based swap repository described in section
		  13(n) or, if there is no repository that would accept the security-based swap,
		  to the Commission pursuant to section 13A.
												(B)TimingCounterparties
		  to a security-based swap shall submit the reports required under subparagraph
		  (A) not later than such time period as the Commission may by rule or regulation
		  prescribe.
												(7)Transition
		  rules
												(A)Reporting
		  transition rulesRules adopted by the Commission under this
		  section shall provide for the reporting of data, as follows:
													(i)Security-based
		  swaps entered into before the date of the enactment of this section shall be
		  reported to a registered security-based swap repository or the Commission not
		  later than 180 days after the effective date of this section.
													(ii)Security-based
		  swaps entered into on or after such date of enactment shall be reported to a
		  registered security-based swap repository or the Commission not later than the
		  later of—
														(I)90
		  days after such effective date; or
														(II)such other time
		  after entering into the security-based swap as the Commission may prescribe by
		  rule or regulation.
														(B)Clearing
		  transition rules
													(i)Security-based
		  swaps entered into before the date of the enactment of this section are exempt
		  from the clearing requirements of this subsection if reported pursuant to
		  subparagraph (A)(i).
													(ii)Security-based
		  swaps entered into before application of the clearing requirement pursuant to
		  this section are exempt from the clearing requirements of this section if
		  reported pursuant to subparagraph (A)(ii).
													(8)Trade
		  execution
												(A)In
		  generalWith respect to transactions involving security-based
		  swaps subject to the clearing requirement of paragraph (1), counterparties
		  shall—
													(i)execute the
		  transaction on an exchange; or
													(ii)execute the
		  transaction on a swap execution facility registered under section 3D or a swap
		  execution facility that is exempt from registration under section 3D(e).
													(B)ExceptionThe
		  requirements of clauses (i) and (ii) of subparagraph (A) shall not
		  apply—
													(i)if no
		  national securities exchange or security-based swap execution facility makes
		  the security-based swap available to trade; or
													(ii)to
		  swap transactions where a commercial end user opts to use the clearing
		  exemption under paragraph (10).
													(9)Required
		  exemptionSubject to paragraph (4), the Commission shall exempt a
		  security-based swap from the requirements of paragraphs (1) and (8) and any
		  rules issued under this subsection, if no clearing agency registered under this
		  Act will accept the security-based swap from clearing.
											(10)End user
		  clearing exemption
												(A)Definition of
		  commercial end user
													(i)In
		  generalIn this paragraph, the term commercial end
		  user means any person other than a financial entity described in clause
		  (ii) who, as its primary business activity, owns, uses, produces, processes,
		  manufactures, distributes, merchandises, or markets services or commodities
		  (which shall include coal, natural gas, electricity, ethanol, crude oil,
		  distillates, and other hydrocarbons) either individually or in a fiduciary
		  capacity.
													(ii)Financial
		  entityThe term financial entity means—
														(I)a
		  swap dealer, major swap participant, security-based swap dealer, or major
		  security-based swap participant;
														(II)a
		  person predominantly engaged in activities that are in the business of banking
		  or financial in nature, as defined in Section 4(k) of the Bank Holding Company
		  Act of 1956;
														(III)a person
		  predominantly engaged in activities that are financial in nature;
														(IV)a
		  private fund as defined in section 202(a) of the Investment Advisers Act of
		  1940 (15 U.S.C. 80b-2(a)) or a commodity pool as defined in section 1a of the
		  Commodity Exchange Act (7 U.S.C. 1a); or
														(V)a
		  person that is registered or required to be registered with the Commission, but
		  does not include a public company which registers its securities with the
		  Commission.
														(B)End user
		  clearing exemption
													(i)In
		  generalSubject to clause (ii), in the event that a
		  security-based swap is subject to the mandatory clearing requirement under
		  paragraph (1), and 1 of the counterparties to the security-based swap is a
		  commercial end user that counterparty—
														(I)(aa)may elect not to clear
		  the security-based swap, as required under paragraph (1); or
															(bb)may elect to require clearing of the
		  security-based swap; and
															(II)if the end user
		  makes an election under subclause (I)(bb), shall have the sole right to select
		  the clearing agency at which the security-based swap will be cleared.
														(ii)LimitationA
		  commercial end user may only make an election under clause (i) if the end user
		  is using the security-based swap to hedge its own commercial risk.
													(C)Treatment of
		  affiliates
													(i)In
		  generalAn affiliate of a commercial end user (including
		  affiliate entities predominantly engaged in providing financing for the
		  purchase of the merchandise or manufactured goods of the commercial end user)
		  may make an election under subparagraph (B)(i) only if the affiliate, acting on
		  behalf of the commercial end user and as an agent, uses the security-based swap
		  to hedge or mitigate the commercial risk of the commercial end user parent or
		  other affiliates of the commercial end user that is not a financial
		  entity..
													(ii)Prohibition
		  relating to certain affiliatesAn affiliate of a commercial end
		  user shall not use the exemption under subparagraph (B) if the affiliate
		  is—
														(I)a
		  security-based swap dealer;
														(II)a
		  security-based security-based swap dealer;
														(III)a major
		  security-based swap participant;
														(IV)a
		  major security-based security-based swap participant;
														(V)an
		  issuer that would be an investment company, as defined in section 3 of the
		  Investment Company Act of 1940 (15 U.S.C. 80a–3), but for paragraph (1) or (7)
		  of subsection (c) of that section 3 (15 U.S.C. 80a–3(c));
														(VI)a
		  commodity pool;
														(VII)a bank holding
		  company with over $50,000,000,000 in consolidated assets; or
														(VIII)an affiliate
		  of any entity described in subclauses (I) through (VII).
														(iii)Abuse of
		  exemptionThe Commission may prescribe such rules, or issue
		  interpretations of the rules, as the Commission determines to be necessary to
		  prevent abuse of the exemption described in subparagraph (B).
													(D)Option to
		  clear
													(i)Security-based
		  swaps required to be cleared entered into with a financial
		  entityWith respect to any securities-based swap that is required
		  to be cleared by a clearing agency and entered into by a securities-based swap
		  dealer or a major securities-based swap participant with a financial entity,
		  the financial entity shall have the sole right to select the clearing agency at
		  which the securities-based swap will be cleared.
													(ii)Security-based
		  swaps not required to be cleared entered into with a financial entity or
		  commercial end userWith respect to any securities-based swap
		  that is not required to be cleared by a clearing agency and entered into by a
		  securities-based swap dealer or a major securities-based swap participant with
		  a financial entity or commercial end user, the financial entity or commercial
		  end user—
														(I)may elect to
		  require clearing of the securities-based swap; and
														(II)shall have the
		  sole right to select the clearing agency at which the securities-based swap
		  will be cleared.
														(b)Audit committee approvalExemptions from the requirements of this
		  section to clear or trade a security-based swap through a national securities
		  exchange or security-based swap execution facility shall be available to a
		  counterparty that is an issuer of securities that are registered under section
		  12 or that is required to file reports pursuant to section 15(d), only if the
		  issuer’s audit committee has reviewed and approved the issuer's decision to
		  enter into security-based swaps that are subject to such exemptions.
										(c)Public
		  availability of security-based swap transaction data
											(1)In
		  general
												(A)Definition of
		  real-time public reportingIn this paragraph, the term
		  real-time public reporting means to report data relating to a
		  security-based swap transaction as soon as technologically practicable after
		  the time at which the security-based swap transaction has been executed.
												(B)PurposeThe
		  purpose of this section is to authorize the Commission to make security-based
		  swap transaction and pricing data available to the public in such form and at
		  such times as the Commission determines appropriate to enhance price
		  discovery.
												(C)General
		  ruleThe Commission is authorized to provide by rule for the
		  public availability of security-based swap transaction and pricing data as
		  follows:
													(i)With
		  respect to those security-based swaps that are subject to the mandatory
		  clearing requirement described in subsection (a)(1) (including those
		  security-based swaps that are exempted from those requirements), the Commission
		  shall require real-time public reporting for such transactions.
													(ii)With
		  respect to those security-based swaps that are not subject to the mandatory
		  clearing requirement described in subsection (a)(1), but are cleared at a
		  registered clearing agency, the Commission shall require real-time public
		  reporting for such transactions.
													(iii)With respect to
		  security-based swaps that are not cleared at a registered clearing agency and
		  which are reported to a security-based swap data repository or the Commission
		  under subsection (a), the Commission shall make available to the public, in a
		  manner that does not disclose the business transactions and market positions of
		  any person, aggregate data on such security-based swap trading volumes and
		  positions.
													(iv)With
		  respect to security-based swaps that are exempt from the requirements of
		  subsection (a)(1), but are subject to the requirements of subsection (a)(8),
		  the Commission shall require real-time public reporting for such
		  transactions.
													(D)Registered
		  entities and public reportingThe Commission may require
		  registered entities to publicly disseminate the security-based swap transaction
		  and pricing data required to be reported under this paragraph.
												(E)Rulemaking
		  requiredWith respect to the rule providing for the public
		  availability of transaction and pricing data for security-based swaps described
		  in clauses (i) and (ii) of subparagraph (C), the rule promulgated by the
		  Commission shall contain provisions—
													(i)to
		  ensure such information does not identify the participants;
													(ii)to
		  specify the criteria for determining what constitutes a large notional
		  security-based swap transaction (block trade) for particular markets and
		  contracts;
													(iii)to
		  specify the appropriate time delay for reporting large notional security-based
		  swap transactions (block trades) to the public; and
													(iv)that
		  take into account whether the public disclosure will materially reduce market
		  liquidity.
													(F)Timeliness of
		  reportingParties to a security-based swap (including agents of
		  the parties to a security-based swap) shall be responsible for reporting
		  security-based swap transaction information to the appropriate registered
		  entity in a timely manner as may be prescribed by the Commission.
												(2)Semiannual and
		  annual public reporting of aggregate security-based swap data
												(A)In
		  generalIn accordance with subparagraph (B), the Commission shall
		  issue a written report on a semiannual and annual basis to make available to
		  the public information relating to—
													(i)the trading and
		  clearing in the major security-based swap categories; and
													(ii)the market
		  participants and developments in new products.
													(B)Use;
		  consultationIn preparing a report under subparagraph (A), the
		  Commission shall—
													(i)use information
		  from security-based swap data repositories and clearing agencies; and
													(ii)consult with the
		  Office of the Comptroller of the Currency, the Bank for International
		  Settlements, and such other regulatory bodies as may be necessary.
													(C)Transition rule
		  for preenactment security-based swaps
													(i)Security-based
		  swaps entered into before the date of enactment of the Wall Street Transparency
		  and Accountability Act of 2010Each security-based swap entered
		  into before the date of enactment of the Wall
		  Street Transparency and Accountability Act of 2010, the terms of
		  which have not expired as of the date of enactment of that Act, shall be
		  reported to a registered security-based swap data repository or the Commission
		  by a date that is not later than—
														(I)30
		  days after the date of issuance of the interim final rule; or
														(II)such other
		  period as the Commission determines to be appropriate.
														(ii)Commission
		  rulemakingThe Commission shall promulgate an interim final rule
		  within 90 days of the date of enactment of this section providing for the
		  reporting of each security-based swap entered into before the date of enactment
		  as referenced in clause (i).
													(D)Effective
		  dateThe reporting provisions described in this paragraph shall
		  be effective upon the date of enactment of this section.
												(d)Designation of
		  chief compliance officer
											(1)In
		  generalEach registered clearing agency shall designate an
		  individual to serve as a chief compliance officer.
											(2)DutiesThe
		  chief compliance officer shall—
												(A)report directly to
		  the board or to the senior officer of the clearing agency;
												(B)in consultation
		  with its board, a body performing a function similar thereto, or the senior
		  officer of the registered clearing agency, resolve any conflicts of interest
		  that may arise;
												(C)be responsible for
		  administering each policy and procedure that is required to be established
		  pursuant to this section;
												(D)ensure compliance
		  with this title (including regulations issued under this title) relating to
		  agreements, contracts, or transactions, including each rule prescribed by the
		  Commission under this section;
												(E)establish
		  procedures for the remediation of noncompliance issues identified by the
		  compliance officer through any—
													(i)compliance office
		  review;
													(ii)look-back;
													(iii)internal or
		  external audit finding;
													(iv)self-reported
		  error; or
													(v)validated
		  complaint; and
													(F)establish and
		  follow appropriate procedures for the handling, management response,
		  remediation, retesting, and closing of noncompliance issues.
												(3)Annual
		  reports
												(A)In
		  generalIn accordance with rules prescribed by the Commission,
		  the chief compliance officer shall annually prepare and sign a report that
		  contains a description of—
													(i)the
		  compliance of the registered clearing agency or security-based swap execution
		  facility of the compliance officer with respect to this title (including
		  regulations under this title); and
													(ii)each
		  policy and procedure of the registered clearing agency of the compliance
		  officer (including the code of ethics and conflict of interest policies of the
		  registered clearing agency).
													(B)RequirementsA
		  compliance report under subparagraph (A) shall—
													(i)accompany each
		  appropriate financial report of the registered clearing agency that is required
		  to be furnished to the Commission pursuant to this section; and
													(ii)include a
		  certification that, under penalty of law, the compliance report is accurate and
		  complete.
													.
							(b)Clearing agency
		requirementsSection 17A of the Securities Exchange Act of 1934
		(15 U.S.C. 78q-1) is amended by adding at the end the following:
								
									(g)Registration
		  requirementIt shall be unlawful for a clearing agency, unless
		  registered with the Commission, directly or indirectly to make use of the mails
		  or any means or instrumentality of interstate commerce to perform the functions
		  of a clearing agency with respect to a security-based swap.
									(h)Voluntary
		  registrationA person that clears agreements, contracts, or
		  transactions that are not required to be cleared under this title may register
		  with the Commission as a clearing agency.
									(i)Standards for
		  clearing agencies clearing security-based swap transactionsTo be registered and to maintain
		  registration as a clearing agency that clears security-based swap transactions,
		  a clearing agency shall comply with such standards as the Commission may
		  establish by rule. In establishing any such standards, and in the exercise of
		  its oversight of such a clearing agency pursuant to this title, the Commission
		  may conform such standards or oversight to reflect evolving United States and
		  international standards. Except where the Commission determines otherwise by
		  rule or regulation, a clearing agency shall have reasonable discretion in
		  establishing the manner in which it complies with any such standards.
									(j)RulesThe Commission shall adopt rules governing
		  persons that are registered as clearing agencies for security-based swaps under
		  this title.
									(k)Exemptions
										(1)In
		  generalThe Commission may exempt, conditionally or
		  unconditionally, a clearing agency from registration under this section for the
		  clearing of security-based swaps if the Commission determines that the clearing
		  agency is subject to comparable, comprehensive supervision and regulation by
		  the Commodity Futures Trading Commission or the appropriate government
		  authorities in the home country of the agency. Such conditions may include, but
		  are not limited to, requiring that the clearing agency be available for
		  inspection by the Commission and make available all information requested by
		  the Commission.
										(2)Derivatives
		  clearing organizationsA
		  person that is required to be registered as a derivatives clearing organization
		  under the Commodity Exchange Act, whose principal business is clearing
		  commodity futures and options on commodity futures transactions and swaps and
		  which is a derivatives clearing organization registered with the Commodity
		  Futures Trading Commission under the Commodity Exchange Act (7 U.S.C. 1 et
		  seq.), shall be unconditionally exempt from registration under this section
		  solely for the purpose of clearing security-based swaps, unless the Commission
		  finds that such derivatives clearing organization is not subject to comparable,
		  comprehensive supervision and regulation by the Commodity Futures Trading
		  Commission.
										(l)Modification of
		  core principlesThe Commission may conform the core principles
		  established in this section to reflect evolving United States and international
		  standards.
									.
							(c)Security-based
		swap execution facilitiesThe Securities Exchange Act of 1934 (15
		U.S.C. 78a et seq.) is amended by inserting after section 3C (as added by
		subsection (a) of this section) the following:
								
									3D.Security-based
		  swap execution facilities
										(a)Registration
											(1)In
		  generalNo person may operate a facility for the trading or
		  processing of security-based swaps, unless the facility is registered as a
		  security-based swap execution facility or as a national securities exchange
		  under this section.
											(2)Dual
		  registrationAny person that is registered as a security-based
		  swap execution facility under this section shall register with the Commission
		  regardless of whether the person also is registered with the Commodity Futures
		  Trading Commission as a swap execution facility.
											(b)Trading and
		  trade processingA security-based swap execution facility that is
		  registered under subsection (a) may—
											(1)make available
		  for trading any security-based swap; and
											(2)facilitate trade
		  processing of any security-based swap.
											(c)Identification
		  of facility used to trade security-based swaps by national securities
		  exchangesA national securities exchange shall, to the extent
		  that the exchange also operates a security-based swap execution facility and
		  uses the same electronic trade execution system for listing and executing
		  trades of security-based swaps on or through the exchange and the facility,
		  identify whether electronic trading of such security-based swaps is taking
		  place on or through the national securities exchange or the security-based swap
		  execution facility.
										(d)Core principles
		  for security-based swap execution facilities
											(1)Compliance with
		  core principles
												(A)In
		  generalTo be registered, and maintain registration, as a
		  security-based swap execution facility, the security-based swap execution
		  facility shall comply with—
													(i)the
		  core principles described in this subsection; and
													(ii)any
		  requirement that the Commission may impose by rule or regulation.
													(B)Reasonable
		  discretion of security-based swap execution facilityUnless
		  otherwise determined by the Commission, by rule or regulation, a security-based
		  swap execution facility described in subparagraph (A) shall have reasonable
		  discretion in establishing the manner in which it complies with the core
		  principles described in this subsection.
												(2)Compliance with
		  rulesA security-based swap execution facility shall—
												(A)monitor and
		  enforce compliance with any rule established by such security-based swap
		  execution facility, including—
													(i)the
		  terms and conditions of the security-based swaps traded or processed on or
		  through the facility; and
													(ii)any
		  limitation on access to the facility;
													(B)establish and
		  enforce trading, trade processing, and participation rules that will deter
		  abuses and have the capacity to detect, investigate, and enforce those rules,
		  including means—
													(i)to
		  provide market participants with impartial access to the market; and
													(ii)to
		  capture information that may be used in establishing whether rule violations
		  have occurred; and
													(C)establish rules
		  governing the operation of the facility, including rules specifying trading
		  procedures to be used in entering and executing orders traded or posted on the
		  facility, including block trades.
												(3)Security-based
		  swaps not readily susceptible to manipulationThe security-based
		  swap execution facility shall permit trading only in security-based swaps that
		  are not readily susceptible to manipulation.
											(4)Monitoring of
		  trading and trade processingThe security-based swap execution
		  facility shall—
												(A)establish and
		  enforce rules or terms and conditions defining, or specifications
		  detailing—
													(i)trading
		  procedures to be used in entering and executing orders traded on or through the
		  facilities of the security-based swap execution facility; and
													(ii)procedures for
		  trade processing of security-based swaps on or through the facilities of the
		  security-based swap execution facility; and
													(B)monitor trading
		  in security-based swaps to prevent manipulation, price distortion, and
		  disruptions of the delivery or cash settlement process through surveillance,
		  compliance, and disciplinary practices and procedures, including methods for
		  conducting real-time monitoring of trading and comprehensive and accurate trade
		  reconstructions.
												(5)Ability to
		  obtain informationThe security-based swap execution facility
		  shall—
												(A)establish and
		  enforce rules that will allow the facility to obtain any necessary information
		  to perform any of the functions described in this subsection;
												(B)provide the
		  information to the Commission on request; and
												(C)have the capacity
		  to carry out such international information-sharing agreements as the
		  Commission may require.
												(6)Position limits
		  or accountability
												(A)In
		  generalTo reduce the potential threat of market manipulation or
		  congestion, especially during trading in the delivery month, a security-based
		  swap execution facility that is a trading facility shall adopt for each of the
		  contracts of the facility, as is necessary and appropriate, position
		  limitations or position accountability for speculators.
												(B)Position
		  limitsFor any contract or agreement that is subject to a
		  position limitation established by the Commission pursuant to section 10B, the
		  security-based swap execution facility shall set its position limitation at a
		  level no higher than the limitation established by the Commission.
												(C)Position
		  enforcementFor any contract or agreement that is subject to a
		  position limitation established by the Commission pursuant to section 10B, a
		  security-based swap execution facility shall reject any proposed security-based
		  swap transaction if, based on information readily available to a security-based
		  swap execution facility, any proposed security-based swap transaction would
		  cause a security-based swap execution facility customer that would be a party
		  to such swap transaction to exceed such position limitation.
												(7)Financial
		  integrity of transactionsThe security-based swap execution
		  facility shall establish and enforce rules and procedures for ensuring the
		  financial integrity of security-based swaps entered on or through the
		  facilities of the security-based swap execution facility, including the
		  clearance and settlement of security-based swaps pursuant to section
		  3C(a)(1).
											(8)Emergency
		  authorityThe security-based swap execution facility shall adopt
		  rules to provide for the exercise of emergency authority, in consultation or
		  cooperation with the Commission, as is necessary and appropriate, including the
		  authority to liquidate or transfer open positions in any security-based swap or
		  to suspend or curtail trading in a security-based swap.
											(9)Timely
		  publication of trading information
												(A)In
		  generalThe security-based swap execution facility shall make
		  public timely information on price, trading volume, and other trading data on
		  security-based swaps to the extent prescribed by the Commission.
												(B)Capacity of
		  security-based swap execution facilityThe security-based swap
		  execution facility shall be required to have the capacity to electronically
		  capture trade information with respect to transactions executed on the
		  facility.
												(10)Recordkeeping
		  and reporting
												(A)In
		  generalA security-based swap execution facility shall—
													(i)maintain records
		  of all activities relating to the business of the facility, including a
		  complete audit trail, in a form and manner acceptable to the Commission for a
		  period of 5 years; and
													(ii)report to the
		  Commission, in a form and manner acceptable to the Commission, such information
		  as the Commission determines to be necessary or appropriate for the Commission
		  to perform the duties of the Commission under this title.
													(B)RequirementsThe
		  Commission shall adopt data collection and reporting requirements for
		  security-based swap execution facilities that are comparable to corresponding
		  requirements for clearing agencies and security-based swap data
		  repositories.
												(11)Antitrust
		  considerationsUnless necessary or appropriate to achieve the
		  purposes of this title, the security-based swap execution facility shall
		  not—
												(A)adopt any rules
		  or taking any actions that result in any unreasonable restraint of trade;
		  or
												(B)impose any
		  material anticompetitive burden on trading or clearing.
												(12)Conflicts of
		  interestThe security-based swap execution facility shall—
												(A)establish and
		  enforce rules to minimize conflicts of interest in its decision-making process;
		  and
												(B)establish a
		  process for resolving the conflicts of interest.
												(13)Financial
		  resources
												(A)In
		  generalThe security-based swap execution facility shall have
		  adequate financial, operational, and managerial resources to discharge each
		  responsibility of the security-based swap execution facility, as determined by
		  the Commission.
												(B)Determination
		  of resource adequacyThe financial resources of a security-based
		  swap execution facility shall be considered to be adequate if the value of the
		  financial resources—
													(i)enables the
		  organization to meet its financial obligations to its members and participants
		  notwithstanding a default by the member or participant creating the largest
		  financial exposure for that organization in extreme but plausible market
		  conditions; and
													(ii)exceeds the
		  total amount that would enable the security-based swap execution facility to
		  cover the operating costs of the security-based swap execution facility for a
		  1-year period, as calculated on a rolling basis.
													(14)System
		  safeguardsThe security-based swap execution facility
		  shall—
												(A)establish and
		  maintain a program of risk analysis and oversight to identify and minimize
		  sources of operational risk, through the development of appropriate controls
		  and procedures, and automated systems, that—
													(i)are
		  reliable and secure; and
													(ii)have
		  adequate scalable capacity;
													(B)establish and
		  maintain emergency procedures, backup facilities, and a plan for disaster
		  recovery that are designed to allow for—
													(i)the
		  timely recovery and resumption of operations; and
													(ii)the
		  fulfillment of the responsibilities and obligation of the security-based swap
		  execution facility; and
													(C)periodically
		  conduct tests to verify that the backup resources of the security-based swap
		  execution facility are sufficient to ensure continued—
													(i)order
		  processing and trade matching;
													(ii)price
		  reporting;
													(iii)market
		  surveillance; and
													(iv)maintenance of a
		  comprehensive and accurate audit trail.
													(15)Designation of
		  chief compliance officer
												(A)In
		  generalEach security-based swap execution facility shall
		  designate an individual to serve as a chief compliance officer.
												(B)DutiesThe
		  chief compliance officer shall—
													(i)report directly
		  to the board or to the senior officer of the facility;
													(ii)review
		  compliance with the core principles in this subsection;
													(iii)in
		  consultation with the board of the facility, a body performing a function
		  similar to that of a board, or the senior officer of the facility, resolve any
		  conflicts of interest that may arise;
													(iv)be
		  responsible for establishing and administering the policies and procedures
		  required to be established pursuant to this section;
													(v)ensure compliance
		  with this title and the rules and regulations issued under this title,
		  including rules prescribed by the Commission pursuant to this section;
													(vi)establish
		  procedures for the remediation of noncompliance issues found during—
														(I)compliance office
		  reviews;
														(II)look
		  backs;
														(III)internal or
		  external audit findings;
														(IV)self-reported
		  errors; or
														(V)through validated
		  complaints; and
														(vii)establish and
		  follow appropriate procedures for the handling, management response,
		  remediation, retesting, and closing of noncompliance issues.
													(C)Annual
		  reports
													(i)In
		  generalIn accordance with rules prescribed by the Commission,
		  the chief compliance officer shall annually prepare and sign a report that
		  contains a description of—
														(I)the compliance of
		  the security-based swap execution facility with this title; and
														(II)the policies and
		  procedures, including the code of ethics and conflict of interest policies, of
		  the security-based security-based swap execution facility.
														(ii)RequirementsThe
		  chief compliance officer shall—
														(I)submit each
		  report described in clause (i) with the appropriate financial report of the
		  security-based swap execution facility that is required to be submitted to the
		  Commission pursuant to this section; and
														(II)include in the
		  report a certification that, under penalty of law, the report is accurate and
		  complete.
														(e)ExemptionsThe
		  Commission may exempt, conditionally or unconditionally, a security-based swap
		  execution facility from registration under this section if the Commission finds
		  that the facility is subject to comparable, comprehensive supervision and
		  regulation on a consolidated basis by the Commodity Futures Trading
		  Commission.
										(f)RulesThe
		  Commission shall prescribe rules governing the regulation of security-based
		  swap execution facilities under this
		  section.
										.
							(d)Segregation of
		assets held as collateral in security-based swap transactionsThe Securities Exchange Act of 1934 (15
		U.S.C. 78a et seq.) is amended by inserting after section 3D (as added by
		subsection (b)) the following:
								
									3E.Segregation of
		  assets held as collateral in security-based swap transactions
										(a)Registration
		  requirementIt shall be unlawful for any person to accept any
		  money, securities, or property (or to extend any credit in lieu of money,
		  securities, or property) from, for, or on behalf of a security-based swaps
		  customer or to margin, guarantee, or secure a security-based swap cleared by or
		  through a clearing agency (including money, securities, or property accruing to
		  the customer as the result of such a security-based swap), unless the person
		  shall have registered under this title with the Commission as a broker, dealer,
		  or security-based swap dealer, and the registration shall not have expired nor
		  been suspended nor revoked.
										(b)Cleared
		  security-based swaps
											(1)Segregation
		  requiredA broker, dealer, or security-based swap dealer shall
		  treat and deal with all money, securities, and property of any security-based
		  swaps customer received to margin, guarantee, or secure a security-based swap
		  cleared by or though a clearing agency (including money, securities, or
		  property accruing to the security-based swaps customer as the result of such a
		  security-based swap) as belonging to the security-based swaps customer.
											(2)Commingling
		  prohibitedMoney, securities, and property of a security-based
		  swaps customer described in paragraph (1) shall be separately accounted for and
		  shall not be commingled with the funds of the broker, dealer, or security-based
		  swap dealer or be used to margin, secure, or guarantee any trades or contracts
		  of any security-based swaps customer or person other than the person for whom
		  the same are held.
											(c)Exceptions
											(1)Use of
		  funds
												(A)In
		  generalNotwithstanding subsection (b), money, securities, and
		  property of a security-based swaps customer of a broker, dealer, or
		  security-based swap dealer described in subsection (b) may, for convenience, be
		  commingled and deposited in the same 1 or more accounts with any bank or trust
		  company or with a clearing agency.
												(B)WithdrawalNotwithstanding
		  subsection (b), such share of the money, securities, and property described in
		  subparagraph (A) as in the normal course of business shall be necessary to
		  margin, guarantee, secure, transfer, adjust, or settle a cleared security-based
		  swap with a clearing agency, or with any member of the clearing agency, may be
		  withdrawn and applied to such purposes, including the payment of commissions,
		  brokerage, interest, taxes, storage, and other charges, lawfully accruing in
		  connection with the cleared security-based swap.
												(2)Commission
		  actionNotwithstanding subsection (b), in accordance with such
		  terms and conditions as the Commission may prescribe by rule, regulation, or
		  order, any money, securities, or property of the security-based swaps customer
		  of a broker, dealer, or security-based swap dealer described in subsection (b)
		  may be commingled and deposited as provided in this section with any other
		  money, securities, or property received by the broker, dealer, or
		  security-based swap dealer and required by the Commission to be separately
		  accounted for and treated and dealt with as belonging to the security-based
		  swaps customer of the broker, dealer, or security-based swap dealer.
											(d)Permitted
		  investmentsMoney described in subsection (b) may be invested in
		  obligations of the United States, in general obligations of any State or of any
		  political subdivision of a State, and in obligations fully guaranteed as to
		  principal and interest by the United States, or in any other investment that
		  the Commission may by rule or regulation prescribe, and such investments shall
		  be made in accordance with such rules and regulations and subject to such
		  conditions as the Commission may prescribe.
										(e)ProhibitionIt
		  shall be unlawful for any person, including any clearing agency and any
		  depository institution, that has received any money, securities, or property
		  for deposit in a separate account or accounts as provided in subsection (b) to
		  hold, dispose of, or use any such money, securities, or property as belonging
		  to the depositing broker, dealer, or security-based swap dealer or any person
		  other than the swaps customer of the broker, dealer, or security-based swap
		  dealer.
										.
							(e)Trading in
		security-based swapsSection 6 of the Securities Exchange Act of
		1934 (15 U.S.C. 78f) is amended by adding at the end the following:
								
									(l)Security-based
		  swapsIt shall be unlawful for any person to effect a transaction
		  in a security-based swap with or for a person that is not an eligible contract
		  participant, unless such transaction is effected on a national securities
		  exchange registered pursuant to subsection
		  (b).
									.
							(f)Additions of
		security-based swaps to certain enforcement provisionsSection
		9(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78i(b)) is amended by
		striking paragraphs (1) through (3) and inserting the following:
								
									(1)any
		  transaction in connection with any security whereby any party to such
		  transaction acquires—
										(A)any put, call,
		  straddle, or other option or privilege of buying the security from or selling
		  the security to another without being bound to do so;
										(B)any security
		  futures product on the security; or
										(C)any
		  security-based swap involving the security or the issuer of the
		  security;
										(2)any
		  transaction in connection with any security with relation to which such person
		  has, directly or indirectly, any interest in any—
										(A)such put, call,
		  straddle, option, or privilege;
										(B)such security
		  futures product; or
										(C)such
		  security-based swap; or
										(3)any
		  transaction in any security for the account of any person who such person has
		  reason to believe has, and who actually has, directly or indirectly, any
		  interest in any—
										(A)such put, call,
		  straddle, option, or privilege;
										(B)such security
		  futures product with relation to such security; or
										(C)any
		  security-based swap involving such security or the issuer of such
		  security.
										.
							(g)Rulemaking
		authority to prevent fraud, manipulation and deceptive conduct in
		security-based swapsSection 9 of the Securities Exchange Act of
		1934 (15 U.S.C. 78i) is amended by adding at the end the following:
								
									(j)It
		  shall be unlawful for any person, directly or indirectly, by the use of any
		  means or instrumentality of interstate commerce or of the mails, or of any
		  facility of any national securities exchange, to effect any transaction in, or
		  to induce or attempt to induce the purchase or sale of, any security-based
		  swap, in connection with which such person engages in any fraudulent,
		  deceptive, or manipulative act or practice, makes any fictitious quotation, or
		  engages in any transaction, practice, or course of business which operates as a
		  fraud or deceit upon any person. The Commission shall, for the purposes of this
		  subsection, by rules and regulations define, and prescribe means reasonably
		  designed to prevent, such transactions, acts, practices, and courses of
		  business as are fraudulent, deceptive, or manipulative, and such quotations as
		  are
		  fictitious.
									.
							(h)Position limits
		and position accountability for security-based swapsThe
		Securities Exchange Act of 1934 is amended by inserting after section 10A (15
		U.S.C. 78j–1) the following:
								
									10B.Position limits
		  and position accountability for security-based swaps and large trader
		  reporting
										(a)Position
		  limitsAs a means reasonably
		  designed to prevent fraud and manipulation, the Commission shall, by rule or
		  regulation, as necessary or appropriate in the public interest or for the
		  protection of investors, establish limits (including related hedge exemption
		  provisions) on the size of positions in any security-based swap that may be
		  held by any person. In establishing such limits, the Commission may require any
		  person to aggregate positions in—
											(1)any
		  security-based swap and any security or loan or group of securities or loans on
		  which such security-based swap is based, which such security-based swap
		  references, or to which such security-based swap is related as described in
		  paragraph (68) of section 3(a), and any other instrument relating to such
		  security or loan or group or index of securities or loans; or
											(2)any
		  security-based swap and—
												(A)any security or
		  group or index of securities, the price, yield, value, or volatility of which,
		  or of which any interest therein, is the basis for a material term of such
		  security-based swap as described in paragraph (68) of section 3(a); and
												(B)any other
		  instrument relating to the same security or group or index of securities
		  described under subparagraph (A).
												(b)ExemptionsThe
		  Commission, by rule, regulation, or order, may conditionally or unconditionally
		  exempt any person or class of persons, any security-based swap or class of
		  security-based swaps, or any transaction or class of transactions from any
		  requirement the Commission may establish under this section with respect to
		  position limits.
										(c)SRO
		  Rules
											(1)In
		  generalAs a means reasonably designed to prevent fraud or
		  manipulation, the Commission, by rule, regulation, or order, as necessary or
		  appropriate in the public interest, for the protection of investors, or
		  otherwise in furtherance of the purposes of this title, may direct a
		  self-regulatory organization—
												(A)to adopt rules
		  regarding the size of positions in any security-based swap that may be held
		  by—
													(i)any
		  member of such self-regulatory organization; or
													(ii)any
		  person for whom a member of such self-regulatory organization effects
		  transactions in such security-based swap; and
													(B)to adopt rules
		  reasonably designed to ensure compliance with requirements prescribed by the
		  Commission under this subsection.
												(2)Requirement to
		  aggregate positionsIn establishing the limits under paragraph
		  (1), the self-regulatory organization may require such member or person to
		  aggregate positions in—
												(A)any security-based
		  swap and any security or loan or group or narrow-based security narrow-based
		  security index of securities or loans on which such security-based swap is
		  based, which such security-based swap references, or to which such
		  security-based swap is related as described in section 3(a)(68), and any other
		  instrument relating to such security or loan or group or narrow-based security
		  index of securities or loans; or
												(B)(i)any security-based swap;
		  and
													(ii)any security-based swap and any
		  other instrument relating to the same security or group or narrow-based
		  security index of securities.
													(d)Large trader
		  reportingThe Commission, by
		  rule or regulation, may require any person that effects transactions for such
		  person’s own account or the account of others in any securities-based swap or
		  uncleared security-based swap and any security or loan or group or narrow-based
		  security index of securities or loans as set forth in paragraphs (1) and (2) of
		  subsection (a) under this section to report such information as the Commission
		  may prescribe regarding any position or positions in any security-based swap or
		  uncleared security-based swap and any security or loan or group or narrow-based
		  security index of securities or loans and any other instrument relating to such
		  security or loan or group or narrow-based security index of securities or loans
		  as set forth in paragraphs (1) and (2) of subsection (a) under this
		  section.
										.
							(i)Public reporting
		and repositories for security-based swapsSection 13 of the
		Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end
		the following:
								
									(m)Public
		  availability of security-based swap transaction data
										(1)In
		  general
											(A)Definition of
		  real-time public reportingIn this paragraph, the term
		  real-time public reporting means to report data relating to a
		  security-based swap transaction as soon as technologically practicable after
		  the time at which the security-based swap transaction has been executed.
											(B)PurposeThe
		  purpose of this section is to authorize the Commission to make security-based
		  swap transaction and pricing data available to the public in such form and at
		  such times as the Commission determines appropriate to enhance price
		  discovery.
											(C)General
		  ruleThe Commission is authorized to provide by rule for the
		  public availability of security-based swap transaction and pricing data as
		  follows:
												(i)With
		  respect to those security-based swaps that are subject to the mandatory
		  clearing requirement described in section 3C(a)(1) (including those
		  security-based swaps that are exempted from the requirement pursuant to section
		  3C(a)(10)), the Commission shall require real-time public reporting for such
		  transactions.
												(ii)With
		  respect to those security-based swaps that are not subject to the mandatory
		  clearing requirement described in subsection section 3C(a)(1), but are cleared
		  at a registered clearing agency, the Commission shall require real-time public
		  reporting for such transactions.
												(iii)With respect to
		  security-based swaps that are not cleared at a registered clearing agency and
		  which are reported to a security-based swap data repository or the Commission
		  under section 3C(a), the Commission shall make available to the public, in a
		  manner that does not disclose the business transactions and market positions of
		  any person, aggregate data on such security-based swap trading volumes and
		  positions.
												(iv)With
		  respect to security-based swaps that are exempt from the requirements of
		  section 3C(a)(1), but are subject to the requirements of section 3C(a)(8), the
		  Commission shall require real-time public reporting for such
		  transactions.
												(D)Registered
		  entities and public reportingThe Commission may require
		  registered entities to publicly disseminate the security-based swap transaction
		  and pricing data required to be reported under this paragraph.
											(E)Rulemaking
		  requiredWith respect to the rule providing for the public
		  availability of transaction and pricing data for security-based swaps described
		  in clauses (i) and (ii) of subparagraph (C), the rule promulgated by the
		  Commission shall contain provisions—
												(i)to
		  ensure such information does not identify the participants;
												(ii)to
		  specify the criteria for determining what constitutes a large notional
		  security-based swap transaction (block trade) for particular markets and
		  contracts;
												(iii)to
		  specify the appropriate time delay for reporting large notional security-based
		  swap transactions (block trades) to the public; and
												(iv)that
		  take into account whether the public disclosure will materially reduce market
		  liquidity.
												(F)Timeliness of
		  reportingParties to a security-based swap (including agents of
		  the parties to a security-based swap) shall be responsible for reporting
		  security-based swap transaction information to the appropriate registered
		  entity in a timely manner as may be prescribed by the Commission.
											(2)Semiannual and
		  annual public reporting of aggregate security-based swap data
											(A)In
		  generalIn accordance with subparagraph (B), the Commission shall
		  issue a written report on a semiannual and annual basis to make available to
		  the public information relating to—
												(i)the trading and
		  clearing in the major security-based swap categories; and
												(ii)the market
		  participants and developments in new products.
												(B)Use;
		  consultationIn preparing a report under subparagraph (A), the
		  Commission shall—
												(i)use information
		  from security-based swap data repositories and derivatives clearing
		  organizations; and
												(ii)consult with the
		  Office of the Comptroller of the Currency, the Bank for International
		  Settlements, and such other regulatory bodies as may be necessary.
												(n)Security-based
		  swap data repositories
										(1)Registration
		  requirementIt shall be unlawful for any person, unless
		  registered with the Commission, directly or indirectly, to make use of the
		  mails or any means or instrumentality of interstate commerce to perform the
		  functions of a security-based swap data repository.
										(2)Inspection and
		  examinationEach registered security-based swap data repository
		  shall be subject to inspection and examination by any representative of the
		  Commission.
										(3)Compliance with
		  core principles
											(A)In
		  generalTo be registered, and maintain registration, as a
		  security-based swap data repository, the security-based swap data repository
		  shall comply with—
												(i)the
		  core principles described in this subsection; and
												(ii)any
		  requirement that the Commission may impose by rule or regulation.
												(B)Reasonable
		  discretion of security-based swap data repositoryUnless
		  otherwise determined by the Commission, by rule or regulation, a security-based
		  swap data repository described in subparagraph (A) shall have reasonable
		  discretion in establishing the manner in which the security-based swap data
		  repository complies with the core principles described in this
		  subsection.
											(4)Standard
		  setting
											(A)Data
		  identificationThe Commission shall prescribe standards that
		  specify the data elements for each security-based swap that shall be collected
		  and maintained by each registered security-based swap data repository.
											(B)Data collection
		  and maintenanceThe Commission shall prescribe data collection
		  and data maintenance standards for security-based swap data
		  repositories.
											(C)ComparabilityThe
		  standards prescribed by the Commission under this subsection shall be
		  comparable to the data standards imposed by the Commission on clearing agencies
		  in connection with their clearing of security-based swaps.
											(5)DutiesA
		  security-based swap data repository shall—
											(A)accept data
		  prescribed by the Commission for each security-based swap under subsection
		  (b);
											(B)confirm with both
		  counterparties to the security-based swap the accuracy of the data that was
		  submitted;
											(C)maintain the data
		  described in subparagraph (A) in such form, in such manner, and for such period
		  as may be required by the Commission;
											(D)(i)provide direct
		  electronic access to the Commission (or any designee of the Commission,
		  including another registered entity); and
												(ii)provide the information described
		  in subparagraph (A) in such form and at such frequency as the Commission may
		  require to comply with the public reporting requirements set forth in
		  subsection (m);
												(E)at the direction
		  of the Commission, establish automated systems for monitoring, screening, and
		  analyzing security-based swap data;
											(F)maintain the
		  privacy of any and all security-based swap transaction information that the
		  security-based swap data repository receives from a security-based swap dealer,
		  counterparty, or any other registered entity; and
											(G)on a confidential
		  basis pursuant to section 24, upon request, and after notifying the Commission
		  of the request, make available all data obtained by the security-based swap
		  data repository, including individual counterparty trade and position data,
		  to—
												(i)each
		  appropriate prudential regulator;
												(ii)the
		  Financial Stability Oversight Council;
												(iii)the
		  Commodity Futures Trading Commission;
												(iv)the
		  Department of Justice; and
												(v)any
		  other person that the Commission determines to be appropriate,
		  including—
													(I)foreign financial
		  supervisors (including foreign futures authorities);
													(II)foreign central
		  banks; and
													(III)foreign
		  ministries.
													(H)Confidentiality
		  and indemnification agreementBefore the security-based swap data
		  repository may share information with any entity described in subparagraph
		  (G)—
												(i)the
		  security-based swap data repository shall receive a written agreement from each
		  entity stating that the entity shall abide by the confidentiality requirements
		  described in section 24 relating to the information on security-based swap
		  transactions that is provided; and
												(ii)each
		  entity shall agree to indemnify the security-based swap data repository and the
		  Commission for any expenses arising from litigation relating to the information
		  provided under section 24.
												(6)Designation of
		  chief compliance officer
											(A)In
		  generalEach security-based swap data repository shall designate
		  an individual to serve as a chief compliance officer.
											(B)DutiesThe
		  chief compliance officer shall—
												(i)report directly
		  to the board or to the senior officer of the security-based swap data
		  repository;
												(ii)review the
		  compliance of the security-based swap data repository with respect to the core
		  principles described in paragraph (7);
												(iii)in
		  consultation with the board of the security-based swap data repository, a body
		  performing a function similar to the board of the security-based swap data
		  repository, or the senior officer of the security-based swap data repository,
		  resolve any conflicts of interest that may arise;
												(iv)be
		  responsible for administering each policy and procedure that is required to be
		  established pursuant to this section;
												(v)ensure compliance
		  with this title (including regulations) relating to agreements, contracts, or
		  transactions, including each rule prescribed by the Commission under this
		  section;
												(vi)establish
		  procedures for the remediation of noncompliance issues identified by the chief
		  compliance officer through any—
													(I)compliance office
		  review;
													(II)look-back;
													(III)internal or
		  external audit finding;
													(IV)self-reported
		  error; or
													(V)validated
		  complaint; and
													(vii)establish and
		  follow appropriate procedures for the handling, management response,
		  remediation, retesting, and closing of noncompliance issues.
												(C)Annual
		  reports
												(i)In
		  generalIn accordance with rules prescribed by the Commission,
		  the chief compliance officer shall annually prepare and sign a report that
		  contains a description of—
													(I)the compliance of
		  the security-based swap data repository of the chief compliance officer with
		  respect to this title (including regulations); and
													(II)each policy and
		  procedure of the security-based swap data repository of the chief compliance
		  officer (including the code of ethics and conflict of interest policies of the
		  security-based swap data repository).
													(ii)RequirementsA
		  compliance report under clause (i) shall—
													(I)accompany each
		  appropriate financial report of the security-based swap data repository that is
		  required to be furnished to the Commission pursuant to this section; and
													(II)include a
		  certification that, under penalty of law, the compliance report is accurate and
		  complete.
													(7)Core principles
		  applicable to security-based swap data repositories
											(A)Antitrust
		  considerationsUnless necessary or appropriate to achieve the
		  purposes of this title, the swap data repository shall not—
												(i)adopt any rule or
		  take any action that results in any unreasonable restraint of trade; or
												(ii)impose any
		  material anticompetitive burden on the trading, clearing, or reporting of
		  transactions.
												(B)Governance
		  arrangementsEach security-based swap data repository shall
		  establish governance arrangements that are transparent—
												(i)to fulfill public
		  interest requirements; and
												(ii)to support the
		  objectives of the Federal Government, owners, and participants.
												(C)Conflicts of
		  interestEach security-based swap data repository shall—
												(i)establish and
		  enforce rules to minimize conflicts of interest in the decision-making process
		  of the security-based swap data repository; and
												(ii)establish a
		  process for resolving any conflicts of interest described in clause (i).
												(8)Required
		  registration for security-based swap data repositoriesAny person that is required to be
		  registered as a security-based swap data repository under this subsection shall
		  register with the Commission, regardless of whether that person is also
		  licensed under the Commodity Exchange Act as a swap data repository.
										(9)RulesThe Commission shall adopt rules governing
		  persons that are registered under this
		  subsection.
										.
							764.Registration
		and regulation of security-based swap dealers and major security-based swap
		participantsThe Securities
		Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after
		section 15E (15 U.S.C. 78o–7) the following:
							
								15F.Registration
		  and regulation of security-based swap dealers and major security-based swap
		  participants
									(a)Registration
										(1)security-based
		  swap dealersIt shall be unlawful for any person to act as a
		  security-based swap dealer unless the person is registered as a security-based
		  swap dealer with the Commission.
										(2)Major
		  security-based swap participantsIt shall be unlawful for any
		  person to act as a major security-based swap participant unless the person is
		  registered as a major security-based swap participant with the
		  Commission.
										(b)Requirements
										(1)In
		  generalA person shall register as a security-based swap dealer
		  or major security-based swap participant by filing a registration application
		  with the Commission.
										(2)Contents
											(A)In
		  generalThe application shall be made in such form and manner as
		  prescribed by the Commission, and shall contain such information, as the
		  Commission considers necessary concerning the business in which the applicant
		  is or will be engaged.
											(B)Continual
		  reportingA person that is registered as a security-based swap
		  dealer or major security-based swap participant shall continue to submit to the
		  Commission reports that contain such information pertaining to the business of
		  the person as the Commission may require.
											(3)ExpirationEach
		  registration under this section shall expire at such time as the Commission may
		  prescribe by rule or regulation.
										(4)RulesExcept
		  as provided in subsections (c), (e), and (f), the Commission may prescribe
		  rules applicable to security-based swap dealers and major security-based swap
		  participants, including rules that limit the activities of non-bank
		  security-based swap dealers and non-bank major security-based swap
		  participants.
										(5)TransitionNot
		  later than 1 year after the date of enactment of the
		  Wall Street Transparency and Accountability
		  Act of 2010, the Commission shall issue rules under this section
		  to provide for the registration of security-based swap dealers and major
		  security-based swap participants.
										(6)Statutory
		  disqualificationExcept to the extent otherwise specifically
		  provided by rule, regulation, or order of the Commission, it shall be unlawful
		  for a security-based swap dealer or a major security-based swap participant to
		  permit any person associated with a security-based swap dealer or a major
		  security-based swap participant who is subject to a statutory disqualification
		  to effect or be involved in effecting security-based swaps on behalf of the
		  security-based swap dealer or major security-based swap participant, if the
		  security-based swap dealer or major security-based swap participant knew, or in
		  the exercise of reasonable care should have known, of the statutory
		  disqualification.
										(c)Dual
		  registration
										(1)Security-based
		  swap dealerAny person that is required to be registered as a
		  security-based swap dealer under this section shall register with the
		  Commission, regardless of whether the person also is registered with the
		  Commodity Futures Trading Commission as a swap dealer.
										(2)Major
		  security-based swap participantAny person that is required to be
		  registered as a major security-based swap participant under this section shall
		  register with the Commission, regardless of whether the person also is
		  registered with the Commodity Futures Trading Commission as a major swap
		  participant.
										(d)Rulemaking
										(1)In
		  generalThe Commission shall adopt rules for persons that are
		  registered as security-based swap dealers or major security-based swap
		  participants under this section.
										(2)Exception for
		  prudential requirements
											(A)In
		  generalThe Commission may not prescribe rules imposing
		  prudential requirements on security-based swap dealers or major security-based
		  swap participants that are depository institutions, as that term is defined in
		  section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
											(B)ApplicabilitySubparagraph
		  (A) does not limit the authority of the Commission to prescribe appropriate
		  business conduct, reporting, and recordkeeping requirements on security-based
		  swap dealers or major security-based swap participants that are depository
		  institutions to protect investors.
											(e)Capital and
		  margin requirements
										(1)In
		  general
											(A)Security-based
		  swap dealers and major security-based swap participants that are depository
		  institutionsEach registered security-based swap dealer and major
		  security-based swap participant that is a depository institution, as that term
		  is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813),
		  shall meet such minimum capital requirements and minimum initial and variation
		  margin requirements as the appropriate Federal banking agency shall by rule or
		  regulation prescribe under paragraph (2)(A) to help ensure the safety and
		  soundness of the security-based swap dealer or major security-based swap
		  participant.
											(B)Security-based
		  swap dealers and major security-based swap participants that are not depository
		  institutionsEach registered security-based swap dealer and major
		  security-based swap participant that is not a depository institution, as that
		  term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
		  1813), shall meet such minimum capital requirements and minimum initial and
		  variation margin requirements as the Commission shall by rule or regulation
		  prescribe under paragraph (2)(B) to help ensure the safety and soundness of the
		  security-based swap dealer or major security-based swap participant.
											(2)Rules
											(A)Security-based
		  swap dealers and major security-based swap participants that are depository
		  institutionsThe appropriate Federal banking agencies, in
		  consultation with the Commission and the Commodity Futures Trading Commission,
		  shall adopt rules imposing capital and margin requirements under this
		  subsection for security-based swap dealers and major security-based swap
		  participants that are depository institutions, as that term is defined in
		  section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
											(B)Security-based
		  swap dealers and major security-based swap participants that are not depository
		  institutionsThe Commission shall adopt rules imposing capital
		  and margin requirements under this subsection for security-based swap dealers
		  and major security-based swap participants that are not depository
		  institutions, as that term is defined in section 3 of the Federal Deposit
		  Insurance Act (12 U.S.C. 1813).
											(3)Capital
											(A)Security-based
		  swap dealers and major security-based swap participants that are depository
		  institutionsThe capital requirements prescribed under paragraph
		  (2)(A) for security-based swap dealers and major security-based swap
		  participants that are depository institutions shall contain—
												(i)a
		  capital requirement that is greater than zero for security-based swaps that are
		  cleared by a clearing agency; and
												(ii)to
		  offset the greater risk to the security-based swap dealer or major
		  security-based swap participant and to the financial system arising from the
		  use of security-based swaps that are not cleared, substantially higher capital
		  requirements for security-based swaps that are not cleared by a clearing agency
		  than for security-based swaps that are cleared.
												(B)Security-based
		  swap dealers and major security-based swap participants that are not depository
		  institutionsThe capital requirements prescribed under paragraph
		  (2)(B) for security-based swap dealers and major security-based swap
		  participants that are not depository institutions shall be as strict as or
		  stricter than the capital requirements prescribed for security-based swap
		  dealers and major security-based swap participants that are depository
		  institutions under paragraph (2)(A).
											(C)Rule of
		  construction
												(i)In
		  generalNothing in this section shall limit, or be construed to
		  limit, the authority—
													(I)of
		  the Commission to set financial responsibility rules for a broker or dealer
		  registered pursuant to section 15(b) (except for section 15(b)(11) thereof) in
		  accordance with section 15(c)(3); or
													(II)of the Commodity
		  Futures Trading Commission to set financial responsibility rules for a futures
		  commission merchant or introducing broker registered pursuant to section 4f(a)
		  of the Commodity Exchange Act (except for section 4f(a)(3) thereof) in
		  accordance with section 4f(b) of the Commodity Exchange Act.
													(ii)Futures
		  commission merchants and other dealersA futures commission
		  merchant, introducing broker, broker, or dealer shall maintain sufficient
		  capital to comply with the stricter of any applicable capital requirements to
		  which such futures commission merchant, introducing broker, broker, or dealer
		  is subject to under this title or the Commodity Exchange Act.
												(4)Margin
											(A)Security-based
		  swap dealers and major security-based swap participants that are depository
		  institutionsThe appropriate Federal banking agency for
		  security-based swap dealers and major security-based swap participants that are
		  depository institutions shall impose both initial and variation margin
		  requirements in accordance with paragraph (2)(A) on all security-based swaps
		  that are not cleared by a clearing agency.
											(B)Security-based
		  swap dealers and major security-based swap participants that are not depository
		  institutionsThe Commission shall impose both initial and
		  variation margin requirements in accordance with paragraph (2)(B) for
		  security-based swap dealers and major security-based swap participants that are
		  not depository institutions on all security-based swaps that are not cleared by
		  a clearing agency. Any such initial and variation margin requirements shall be
		  as strict as or stricter than the margin requirements prescribed under
		  paragraph (4)(A).
											(5)Margin
		  requirementsIn prescribing margin requirements under this
		  subsection, the appropriate Federal banking agency with respect to
		  security-based swap dealers and major security-based swap participants that are
		  depository institutions, and the Commission with respect to security-based swap
		  dealers and major security-based swap participants that are not depository
		  institutions may permit the use of noncash collateral, as the agency or the
		  Commission determines to be consistent with—
											(A)preserving the
		  financial integrity of markets trading security-based swaps; and
											(B)preserving the
		  stability of the United States financial system.
											(6)Comparability
		  of capital and margin requirements
											(A)In
		  generalThe appropriate Federal banking agencies, the Commission,
		  and the Securities and Exchange Commission shall periodically (but not less
		  frequently than annually) consult on minimum capital requirements and minimum
		  initial and variation margin requirements.
											(B)ComparabilityThe
		  entities described in subparagraph (A) shall, to the maximum extent
		  practicable, establish and maintain comparable minimum capital requirements and
		  minimum initial and variation margin requirements, including the use of noncash
		  collateral, for—
												(i)security-based
		  swap dealers; and
												(ii)major
		  security-based swap participants.
												(7)Requested
		  marginIf any party to a security-based swap that is exempt from
		  the margin requirements of paragraph (4)(A) or paragraph (4)(B) requests that
		  such security-based swap be margined, then—
											(A)the exemption
		  shall not apply; and
											(B)the counterparty
		  to such security-based swap shall provide the requested margin.
											(8)Applicability
		  with respect to counterpartiesParagraphs (4) and (5) shall not
		  apply to initial and variation margin for security-based swaps in which 1 of
		  the counterparties is not—
											(A)a security-based
		  swap dealer;
											(B)a major
		  security-based swap participant; or
											(C)a financial
		  entity as described in section 3C(a)(10)(A)(ii), and such counterparty is
		  eligible for and utilizing the commercial end user clearing exemption under
		  section 3C(a)(10).
											(f)Reporting and
		  recordkeeping
										(1)In
		  generalEach registered security-based swap dealer and major
		  security-based swap participant—
											(A)shall make such
		  reports as are required by the Commission, by rule or regulation, regarding the
		  transactions and positions and financial condition of the registered
		  security-based swap dealer or major security-based swap participant;
											(B)(i)for which there is a
		  prudential regulator, shall keep books and records of all activities related to
		  the business as a security-based swap dealer or major security-based swap
		  participant in such form and manner and for such period as may be prescribed by
		  the Commission by rule or regulation; and
												(ii)for which there is no prudential
		  regulator, shall keep books and records in such form and manner and for such
		  period as may be prescribed by the Commission by rule or regulation; and
												(C)shall keep books
		  and records described in subparagraph (B) open to inspection and examination by
		  any representative of the Commission.
											(2)RulesThe
		  Commission shall adopt rules governing reporting and recordkeeping for
		  security-based swap dealers and major security-based swap participants.
										(g)Daily trading
		  records
										(1)In
		  generalEach registered security-based swap dealer and major
		  security-based swap participant shall maintain daily trading records of the
		  security-based swaps of the registered security-based swap dealer and major
		  security-based swap participant and all related records (including related cash
		  or forward transactions) and recorded communications, including electronic
		  mail, instant messages, and recordings of telephone calls, for such period as
		  may be required by the Commission by rule or regulation.
										(2)Information
		  requirementsThe daily trading records shall include such
		  information as the Commission shall require by rule or regulation.
										(3)Customer
		  recordsEach registered security-based swap dealer and major
		  security-based swap participant shall maintain daily trading records for each
		  customer or counterparty in a manner and form that is identifiable with each
		  security-based swap transaction.
										(4)Audit
		  trailEach registered security-based swap dealer and major
		  security-based swap participant shall maintain a complete audit trail for
		  conducting comprehensive and accurate trade reconstructions.
										(5)RulesThe
		  Commission shall adopt rules governing daily trading records for security-based
		  swap dealers and major security-based swap participants.
										(h)Business
		  conduct standards
										(1)In
		  generalEach registered security-based swap dealer and major
		  security-based swap participant shall conform with such business conduct
		  standards as may be prescribed by the Commission, by rule or regulation, that
		  relate to—
											(A)fraud,
		  manipulation, and other abusive practices involving security-based swaps
		  (including security-based swaps that are offered but not entered into);
											(B)diligent
		  supervision of the business of the registered security-based swap dealer and
		  major security-based swap participant;
											(C)adherence to all
		  applicable position limits; and
											(D)such other
		  matters as the Commission determines to be appropriate.
											(2)Special rule;
		  fiduciary duties to certain entities
											(A)Governmental
		  entitiesA security-based swap dealer that provides advice
		  regarding, or offers to enter into, or enters into a security-based swap with a
		  State, State agency, city, county, municipality, or other political subdivision
		  of a State, or a Federal agency shall have a fiduciary duty to the State, State
		  agency, city, county, municipality, or other political subdivision of the
		  State, or the Federal agency, as appropriate.
											(B)Pension plans;
		  endowments; retirement plansA security-based swap dealer that
		  provides advice regarding, or offers to enter into, or enters into a
		  security-based swap with a pension plan, endowment, or retirement plan shall
		  have a fiduciary duty to the pension plan, endowment, or retirement plan, as
		  appropriate.
											(3)Business
		  conduct requirementsBusiness conduct requirements adopted by the
		  Commission under this subsection shall—
											(A)establish the
		  standard of care for a security-based swap dealer or major security-based swap
		  participant to verify that any counterparty meets the eligibility standards for
		  an eligible contract participant;
											(B)require
		  disclosure by the security-based swap dealer or major security-based swap
		  participant to any counterparty to the transaction (other than a security-based
		  swap dealer or a major security-based swap participant) of—
												(i)information about
		  the material risks and characteristics of the security-based swap;
												(ii)the
		  source and amount of any fees or other material remuneration that the
		  security-based swap dealer or major security-based swap participant would
		  directly or indirectly expect to receive in connection with the security-based
		  swap;
												(iii)any
		  other material incentives or conflicts of interest that the security-based swap
		  dealer or major security-based swap participant may have in connection with the
		  security-based swap; and
												(iv)(I)for cleared
		  security-based swaps, upon the request of the counterparty, the daily mark from
		  the appropriate clearing agency; and
													(II)for uncleared security-based swaps, the
		  daily mark of the security-based swap dealer or the major security-based swap
		  participant;
													(C)establish a
		  standard of conduct for a security-based swap dealer or major security-based
		  swap participant to communicate in a fair and balanced manner based on
		  principles of fair dealing and good faith;
											(D)establish a
		  standard of conduct for a security-based swap dealer or major security-based
		  swap participant, with respect to a counterparty that is an eligible contract
		  participant within the meaning of subclause (I) or (II) of clause (vii) of
		  section 1a(18) of the Commodity Exchange Act, to have a reasonable basis to
		  believe that the counterparty has an independent representative that—
												(i)has
		  sufficient knowledge to evaluate the transaction and risks;
												(ii)is
		  not subject to a statutory disqualification;
												(iii)is
		  independent of the security-based swap dealer or major security-based swap
		  participant;
												(iv)undertakes a
		  duty to act in the best interests of the counterparty it represents;
												(v)makes
		  appropriate disclosures; and
												(vi)will
		  provide written representations to the eligible contract participant regarding
		  fair pricing and the appropriateness of the transaction; and
												(E)establish such
		  other standards and requirements as the Commission may determine are
		  appropriate in the public interest, for the protection of investors, or
		  otherwise in furtherance of the purposes of this title.
											(4)RulesThe
		  Commission shall prescribe rules under this subsection governing business
		  conduct standards for security-based swap dealers and major security-based swap
		  participants.
										(i)Documentation
		  and back office standards
										(1)In
		  generalEach registered security-based swap dealer and major
		  security-based swap participant shall conform with such standards as may be
		  prescribed by the Commission, by rule or regulation, that relate to timely and
		  accurate confirmation, processing, netting, documentation, and valuation of all
		  security-based swaps.
										(2)RulesThe
		  Commission shall adopt rules governing documentation and back office standards
		  for security-based swap dealers and major security-based swap
		  participants.
										(j)DutiesEach registered security-based swap dealer
		  and major security-based swap participant shall, at all times, comply with the
		  following requirements:
										(1)Monitoring of
		  tradingThe security-based swap dealer or major security-based
		  swap participant shall monitor its trading in security-based swaps to prevent
		  violations of applicable position limits.
										(2)Risk management
		  proceduresThe security-based swap dealer or major security-based
		  swap participant shall establish robust and professional risk management
		  systems adequate for managing the day-to-day business of the security-based
		  swap dealer or major security-based swap participant.
										(3)Disclosure of
		  general informationThe security-based swap dealer or major
		  security-based swap participant shall disclose to the Commission and to the
		  prudential regulator for the security-based swap dealer or major security-based
		  swap participant, as applicable, information concerning—
											(A)terms and
		  conditions of its security-based swaps;
											(B)security-based
		  swap trading operations, mechanisms, and practices;
											(C)financial
		  integrity protections relating to security-based swaps; and
											(D)other information
		  relevant to its trading in security-based swaps.
											(4)Ability to
		  obtain informationThe security-based swap dealer or major
		  security-based swap participant shall—
											(A)establish and
		  enforce internal systems and procedures to obtain any necessary information to
		  perform any of the functions described in this section; and
											(B)provide the
		  information to the Commission and to the prudential regulator for the
		  security-based swap dealer or major security-based swap participant, as
		  applicable, on request.
											(5)Conflicts of
		  interestThe security-based swap dealer and major security-based
		  swap participant shall implement conflict-of-interest systems and procedures
		  that—
											(A)establish
		  structural and institutional safeguards to ensure that the activities of any
		  person within the firm relating to research or analysis of the price or market
		  for any security-based swap or acting in a role of providing clearing
		  activities or making determinations as to accepting clearing customers are
		  separated by appropriate informational partitions within the firm from the
		  review, pressure, or oversight of persons whose involvement in pricing,
		  trading, or clearing activities might potentially bias their judgment or
		  supervision and contravene the core principles of open access and the business
		  conduct standards described in this title; and
											(B)address such
		  other issues as the Commission determines to be appropriate.
											(6)Antitrust
		  considerationsUnless necessary or appropriate to achieve the
		  purposes of this title, the security-based swap dealer or major security-based
		  swap participant shall not—
											(A)adopt any process
		  or take any action that results in any unreasonable restraint of trade;
		  or
											(B)impose any
		  material anticompetitive burden on trading or clearing.
											(k)Designation of
		  Chief Compliance Officer
										(1)In
		  generalEach security-based swap dealer and major security-based
		  swap participant shall designate an individual to serve as a chief compliance
		  officer.
										(2)DutiesThe
		  chief compliance officer shall—
											(A)report directly
		  to the board or to the senior officer of the security-based swap dealer or
		  major security-based swap participant;
											(B)review the
		  compliance of the security-based swap dealer or major security-based swap
		  participant with respect to the security-based swap dealer and major
		  security-based swap participant requirements described in this section;
											(C)in consultation
		  with the board of directors, a body performing a function similar to the board,
		  or the senior officer of the organization, resolve any conflicts of interest
		  that may arise;
											(D)be responsible
		  for administering each policy and procedure that is required to be established
		  pursuant to this section;
											(E)ensure compliance
		  with this title (including regulations) relating to security-based swaps,
		  including each rule prescribed by the Commission under this section;
											(F)establish
		  procedures for the remediation of noncompliance issues identified by the chief
		  compliance officer through any—
												(i)compliance office
		  review;
												(ii)look-back;
												(iii)internal or
		  external audit finding;
												(iv)self-reported
		  error; or
												(v)validated
		  complaint; and
												(G)establish and
		  follow appropriate procedures for the handling, management response,
		  remediation, retesting, and closing of noncompliance issues.
											(3)Annual
		  reports
											(A)In
		  generalIn accordance with rules prescribed by the Commission,
		  the chief compliance officer shall annually prepare and sign a report that
		  contains a description of—
												(i)the
		  compliance of the security-based swap dealer or major swap participant with
		  respect to this title (including regulations); and
												(ii)each
		  policy and procedure of the security-based swap dealer or major security-based
		  swap participant of the chief compliance officer (including the code of ethics
		  and conflict of interest policies).
												(B)RequirementsA
		  compliance report under subparagraph (A) shall—
												(i)accompany each
		  appropriate financial report of the security-based swap dealer or major
		  security-based swap participant that is required to be furnished to the
		  Commission pursuant to this section; and
												(ii)include a
		  certification that, under penalty of law, the compliance report is accurate and
		  complete.
												(l)Enforcement and
		  administrative proceeding authority
										(1)Primary
		  enforcement authority
											(A)Securities and
		  Exchange CommissionExcept as provided in subparagraph (B), the
		  Commission shall have primary authority to enforce subtitle B, and the
		  amendments made by subtitle B of the Wall Street Transparency and
		  Accountability Act of 2010, with respect to any person.
											(B)Appropriate
		  Federal banking agenciesThe appropriate Federal banking agency
		  for security-based swap dealers or major security-based swap participants that
		  are depository institutions, as that term is defined under section 3 of the
		  Federal Deposit Insurance Act (12 U.S.C. 1813), shall have exclusive authority
		  to enforce the provisions of subsection (e) and other prudential requirements
		  of this title, with respect to depository institutions that are security-based
		  swap dealers or major security-based swap participants.
											(C)Referral
												(i)Violations of
		  nonprudential requirementsIf the appropriate Federal banking
		  agency for security-based swap dealers or major security-based swap
		  participants that are depository institutions has cause to believe that such
		  security-based swap dealer or major security-based swap participant may have
		  engaged in conduct that constitutes a violation of the nonprudential
		  requirements of this section or rules adopted by the Commission thereunder, the
		  agency may recommend in writing to the Commission that the Commission initiate
		  an enforcement proceeding as authorized under this title. The recommendation
		  shall be accompanied by a written explanation of the concerns giving rise to
		  the recommendation.
												(ii)Violations of
		  prudential requirementsIf
		  the Commission has cause to believe that a securities-based swap dealer or
		  major securities-based swap participant that has a prudential regulator may
		  have engaged in conduct that constitute a violation of the prudential
		  requirements of subsection (e) or rules adopted thereunder, the Commission may
		  recommend in writing to the prudential regulator that the prudential regulator
		  initiate an enforcement proceeding as authorized under this title. The
		  recommendation shall be accompanied by a written explanation of the concerns
		  giving rise to the recommendation.
												(2)Censure, denial,
		  suspension; notice and hearingThe Commission, by order, shall
		  censure, place limitations on the activities, functions, or operations of, or
		  revoke the registration of any security-based swap dealer or major
		  security-based swap participant that has registered with the Commission
		  pursuant to subsection (b) if the Commission finds, on the record after notice
		  and opportunity for hearing, that such censure, placing of limitations, or
		  revocation is in the public interest and that such security-based swap dealer
		  or major security-based swap participant, or any person associated with such
		  security-based swap dealer or major security-based swap participant effecting
		  or involved in effecting transactions in security-based swaps on behalf of such
		  security-based swap dealer or major security-based swap participant, whether
		  prior or subsequent to becoming so associated—
											(A)has committed or
		  omitted any act, or is subject to an order or finding, enumerated in
		  subparagraph (A), (D), or (E) of paragraph (4) of section 15(b);
											(B)has been convicted
		  of any offense specified in subparagraph (B) of such paragraph (4) within 10
		  years of the commencement of the proceedings under this subsection;
											(C)is enjoined from
		  any action, conduct, or practice specified in subparagraph (C) of such
		  paragraph (4);
											(D)is subject to an
		  order or a final order specified in subparagraph (F) or (H), respectively, of
		  such paragraph (4); or
											(E)has been found by
		  a foreign financial regulatory authority to have committed or omitted any act,
		  or violated any foreign statute or regulation, enumerated in subparagraph (G)
		  of such paragraph (4).
											(3)Associated
		  personsWith respect to any person who is associated, who is
		  seeking to become associated, or, at the time of the alleged misconduct, who
		  was associated or was seeking to become associated with a security-based swap
		  dealer or major security-based swap participant for the purpose of effecting or
		  being involved in effecting security-based swaps on behalf of such
		  security-based swap dealer or major security-based swap participant, the
		  Commission, by order, shall censure, place limitations on the activities or
		  functions of such person, or suspend for a period not exceeding 12 months, or
		  bar such person from being associated with a security-based swap dealer or
		  major security-based swap participant, if the Commission finds, on the record
		  after notice and opportunity for a hearing, that such censure, placing of
		  limitations, suspension, or bar is in the public interest and that such
		  person—
											(A)has committed or
		  omitted any act, or is subject to an order or finding, enumerated in
		  subparagraph (A), (D), or (E) of paragraph (4) of section 15(b);
											(B)has been convicted
		  of any offense specified in subparagraph (B) of such paragraph (4) within 10
		  years of the commencement of the proceedings under this subsection;
											(C)is enjoined from
		  any action, conduct, or practice specified in subparagraph (C) of such
		  paragraph (4);
											(D)is subject to an
		  order or a final order specified in subparagraph (F) or (H), respectively, of
		  such paragraph (4); or
											(E)has been found by
		  a foreign financial regulatory authority to have committed or omitted any act,
		  or violated any foreign statute or regulation, enumerated in subparagraph (G)
		  of such paragraph (4).
											(4)Unlawful
		  conductIt shall be unlawful—
											(A)for any person as
		  to whom an order under paragraph (3) is in effect, without the consent of the
		  Commission, willfully to become, or to be, associated with a security-based
		  swap dealer or major security-based swap participant in contravention of such
		  order; or
											(B)for any
		  security-based swap dealer or major security-based swap participant to permit
		  such a person, without the consent of the Commission, to become or remain a
		  person associated with the security-based swap dealer or major security-based
		  swap participant in contravention of such order, if such security-based swap
		  dealer or major security-based swap participant knew, or in the exercise of
		  reasonable care should have known, of such
		  order.
											.
						765.Rulemaking on
		conflict of interest
							(a)In
		generalNot later than 180 days after the date of enactment of
		the Wall Street Transparency and Accountability Act of 2010, the Securities and
		Exchange Commission shall determine whether to adopt rules to establish limits
		on the control of any clearing agency that clears security-based swaps, or on
		the control of any security-based swap execution facility or national
		securities exchange that posts or makes available for trading security-based
		swaps, by a bank holding company (as defined in section 2 of the Bank Holding
		Company Act of 1956 (12 U.S.C. 1841)) with total consolidated assets of
		$50,000,000,000 or more, a nonbank financial company (as defined in section
		102) supervised by the Board of Governors of the Federal Reserve System,
		affiliate of such a bank holding company or nonbank financial company, a
		security-based swap dealer, major security-based swap participant, or person
		associated with a security-based swap dealer or major security-based swap
		participant.
							(b)PurposesThe
		Commission shall adopt rules if the Commission determines, after the review
		described in subsection (a), that such rules are necessary or appropriate to
		improve the governance of, or to mitigate systemic risk, promote competition,
		or mitigate conflicts of interest in connection with a security-based swap
		dealer or major security-based swap participant’s conduct of business with, a
		clearing agency, national securities exchange, or security-based swap execution
		facility that clears, posts, or makes available for trading security-based
		swaps and in which such security-based swap dealer or major security-based swap
		participant has a material debt or equity investment.
							766.Reporting and
		recordkeeping
							(a)In
		generalThe Securities Exchange Act of 1934 (15 U.S.C. 78a et
		seq.) is amended by inserting after section 13 the following:
								
									13A.Reporting and
		  recordkeeping for certain security-based swaps
										(a)Required
		  reporting of security-based swaps not accepted by any clearing agency or
		  derivatives clearing organization
											(1)In
		  generalEach security-based swap that is not accepted for
		  clearing by any clearing agency or derivatives clearing organization shall be
		  reported to—
												(A)a security-based
		  swap data repository described in section 10B(n); or
												(B)in the case in
		  which there is no security-based swap data repository that would accept the
		  security-based swap, to the Commission pursuant to this section within such
		  time period as the Commission may by rule or regulation prescribe.
												(2)Transition rule
		  for preenactment security-based swaps
												(A)Security-based
		  swaps entered into before the date of enactment of the Wall Street Transparency
		  and Accountability Act of 2010Each security-based swap entered
		  into before the date of enactment of the Wall
		  Street Transparency and Accountability Act of 2010, the terms of
		  which have not expired as of the date of enactment of that Act, shall be
		  reported to a registered security-based swap data repository or the Commission
		  by a date that is not later than—
													(i)30
		  days after issuance of the interim final rule; or
													(ii)such
		  other period as the Commission determines to be appropriate.
													(B)Commission
		  rulemakingThe Commission shall promulgate an interim final rule
		  within 90 days of the date of enactment of this section providing for the
		  reporting of each security-based swap entered into before the date of enactment
		  as referenced in subparagraph (A).
												(C)Effective
		  dateThe reporting provisions described in this section shall be
		  effective upon the date of the enactment of this section.
												(3)Reporting
		  obligations
												(A)Security-based
		  swaps in which only 1 counterparty is a security-based swap dealer or major
		  security-based swap participantWith respect to a security-based
		  swap in which only 1 counterparty is a security-based swap dealer or major
		  security-based swap participant, the security-based swap dealer or major
		  security-based swap participant shall report the security-based swap as
		  required under paragraphs (1) and (2).
												(B)Security-based
		  swaps in which 1 counterparty is a security-based swap dealer and the other a
		  major security-based swap participantWith respect to a
		  security-based swap in which 1 counterparty is a security-based swap dealer and
		  the other a major security-based swap participant, the security-based swap
		  dealer shall report the security-based swap as required under paragraphs (1)
		  and (2).
												(C)Other
		  security-based swapsWith respect to any other security-based
		  swap not described in subparagraph (A) or (B), the counterparties to the
		  security-based swap shall select a counterparty to report the security-based
		  swap as required under paragraphs (1) and (2).
												(b)Duties of
		  certain individualsAny individual or entity that enters into a
		  security-based swap shall meet each requirement described in subsection (c) if
		  the individual or entity did not—
											(1)clear the
		  security-based swap in accordance with section 3C(a)(1); or
											(2)have the data
		  regarding the security-based swap accepted by a security-based swap data
		  repository in accordance with rules (including timeframes) adopted by the
		  Commission under this title.
											(c)RequirementsAn
		  individual or entity described in subsection (b) shall—
											(1)upon written
		  request from the Commission, provide reports regarding the security-based swaps
		  held by the individual or entity to the Commission in such form and in such
		  manner as the Commission may request; and
											(2)maintain books
		  and records pertaining to the security-based swaps held by the individual or
		  entity in such form, in such manner, and for such period as the Commission may
		  require, which shall be open to inspection by—
												(A)any
		  representative of the Commission;
												(B)an appropriate
		  prudential regulator;
												(C)the Commodity
		  Futures Trading Commission;
												(D)the Financial
		  Stability Oversight Council; and
												(E)the Department of
		  Justice.
												(d)Identical
		  dataIn prescribing rules under this section, the Commission
		  shall require individuals and entities described in subsection (b) to submit to
		  the Commission a report that contains data that is not less comprehensive than
		  the data required to be collected by security-based swap data repositories
		  under this
		  title.
										.
							(b)Beneficial
		ownership reportingSection 13 of the Securities Exchange Act of
		1934 (15 U.S.C. 78m) is amended—
								(1)in
		subsection (d)(1), by inserting or otherwise becomes or is deemed to
		become a beneficial owner of any of the foregoing upon the purchase or sale of
		a security-based swap that the Commission may define by rule, and after
		Alaska Native Claims Settlement Act,; and
								(2)in
		subsection (g)(1), by inserting or otherwise becomes or is deemed to
		become a beneficial owner of any security of a class described in subsection
		(d)(1) upon the purchase or sale of a security-based swap that the Commission
		may define by rule after subsection (d)(1) of this
		section.
								(c)Reports by
		institutional investment managersSection 13(f)(1) of the
		Securities Exchange Act of 1934 (15 U.S.C. 78m(f)(1)) is amended by inserting
		or otherwise becomes or is deemed to become a beneficial owner of any
		security of a class described in subsection (d)(1) upon the purchase or sale of
		a security-based swap that the Commission may define by rule, after
		subsection (d)(1) of this section.
							(d)Administrative
		proceeding authoritySection 15(b)(4) of the Securities Exchange
		Act of 1934 (15 U.S.C. 78o(b)(4)) is amended—
								(1)in
		subparagraph (C), by inserting security-based swap dealer, major
		security-based swap participant, after government securities
		dealer,; and
								(2)in
		subparagraph (F), by striking broker or dealer and inserting
		broker, dealer, security-based swap dealer, or a major security-based
		swap participant.
								(e)Security-based
		swap beneficial ownershipSection 13 of the Securities Exchange
		Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the
		following:
								
									(o)Beneficial
		  ownershipFor purposes of
		  this section and section 16, a person shall be deemed to acquire beneficial
		  ownership of an equity security based on the purchase or sale of a
		  security-based swap, only to the extent that the Commission, by rule,
		  determines after consultation with the prudential regulators and the Secretary
		  of the Treasury, that the purchase or sale of the security-based swap, or class
		  of security-based swap, provides incidents of ownership comparable to direct
		  ownership of the equity security, and that it is necessary to achieve the
		  purposes of this section that the purchase or sale of the security-based swaps,
		  or class of security-based swap, be deemed the acquisition of beneficial
		  ownership of the equity
		  security.
									.
							767.State gaming
		and bucket shop lawsSection
		28(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78bb(a)) is amended to
		read as follows:
							
								(a)Limitation on
		  judgments
									(1)In
		  generalNo person permitted to maintain a suit for damages under
		  the provisions of this title shall recover, through satisfaction of judgment in
		  1 or more actions, a total amount in excess of the actual damages to that
		  person on account of the act complained of. Except as otherwise specifically
		  provided in this title, nothing in this title shall affect the jurisdiction of
		  the securities commission (or any agency or officer performing like functions)
		  of any State over any security or any person insofar as it does not conflict
		  with the provisions of this title or the rules and regulations under this
		  title.
									(2)Rule of
		  constructionExcept as provided in subsection (f), the rights and
		  remedies provided by this title shall be in addition to any and all other
		  rights and remedies that may exist at law or in equity.
									(3)State Bucket
		  shop lawsNo State law which prohibits or regulates the making or
		  promoting of wagering or gaming contracts, or the operation of bucket
		  shops or other similar or related activities, shall invalidate—
										(A)any put, call,
		  straddle, option, privilege, or other security subject to this title (except
		  any security that has a pari-mutuel payout or otherwise is determined by the
		  Commission, acting by rule, regulation, or order, to be appropriately subject
		  to such laws), or apply to any activity which is incidental or related to the
		  offer, purchase, sale, exercise, settlement, or closeout of any such
		  security;
										(B)any
		  security-based swap between eligible contract participants; or
										(C)any
		  security-based swap effected on a national securities exchange registered
		  pursuant to section 6(b).
										(4)Other State
		  provisionsNo provision of State law regarding the offer, sale,
		  or distribution of securities shall apply to any transaction in a
		  security-based swap or a security futures product, except that this paragraph
		  may not be construed as limiting any State antifraud law of general
		  applicability. A security-based swap may not be regulated as an insurance
		  contract under any provision of State
		  law.
									.
						768.Amendments to
		the Securities Act of 1933; treatment of security-based swaps
							(a)DefinitionsSection
		2(a) of the Securities Act of 1933 (15 U.S.C. 77b(a)) is amended—
								(1)in
		paragraph (1), by inserting security-based swap, after
		security future,;
								(2)in
		paragraph (3), by adding at the end the following: Any offer or sale of
		a security-based swap by or on behalf of the issuer of the securities upon
		which such security-based swap is based or is referenced, an affiliate of the
		issuer, or an underwriter, shall constitute a contract for sale of, sale of,
		offer for sale, or offer to sell such securities.; and
								(3)by
		adding at the end the following:
									
										(17)The terms
		  swap and security-based swap have the same meanings
		  as in section 1a of the Commodity Exchange Act (7 U.S.C. 1a).
										(18)The terms
		  purchase or sale of a security-based swap shall be
		  deemed to mean the execution, termination (prior to its scheduled maturity
		  date), assignment, exchange, or similar transfer or conveyance of, or
		  extinguishing of rights or obligations under, a security-based swap, as the
		  context may
		  require.
										.
								(b)Registration of
		security-based swapsSection 5 of the Securities Act of 1933 (15
		U.S.C. 77e) is amended by adding at the end the following:
								
									(d)Notwithstanding
		  the provisions of section 3 or 4, unless a registration statement meeting the
		  requirements of section 10(a) is in effect as to a security-based swap, it
		  shall be unlawful for any person, directly or indirectly, to make use of any
		  means or instruments of transportation or communication in interstate commerce
		  or of the mails to offer to sell, offer to buy or purchase or sell a
		  security-based swap to any person who is not an eligible contract participant
		  as defined in section 1a(18) of the Commodity Exchange Act (7 U.S.C.
		  1a(18)).
									.
							769.Definitions
		under the Investment Company Act of 1940Section 2(a) of the Investment Company Act
		of 1940 (15 U.S.C. 80a–2) is amended by adding at the end the following:
							
								(54)The terms
		  commodity pool, commodity pool operator,
		  commodity trading advisor, major swap participant,
		  swap, swap dealer, and swap execution
		  facility have the same meanings as in section 1a of the Commodity
		  Exchange Act (7 U.S.C.
		  1a).
								.
						770.Definitions
		under the Investment Advisors Act of 1940Section 202(a) of the Investment Advisers
		Act of 1940 (15 U.S.C. 80b–2) is amended by adding at the end the
		following:
							
								(29)The terms
		  commodity pool, commodity pool operator,
		  commodity trading advisor, major swap participant,
		  swap, swap dealer, and swap execution
		  facility have the same meanings as in section 1a of the Commodity
		  Exchange Act (7 U.S.C.
		  1a).
								.
						771.Other
		authorityUnless otherwise
		provided by its terms, this subtitle does not divest any appropriate Federal
		banking agency, the Securities and Exchange Commission, the Commodity Futures
		Trading Commission, or any other Federal or State agency, of any authority
		derived from any other provision of applicable law.
						772.Jurisdiction
							(a)In
		generalSection 36 of the
		Securities Exchange Act of 1934 (15 U.S.C. 78mm) is amended by adding at the
		end the following:
								
									(c)DerivativesThe
		  Commission shall not grant exemptions from the security-based swap provisions
		  of the Wall Street Transparency and
		  Accountability Act of 2010 or the amendments made by that Act,
		  except as expressly authorized under the provisions of that
		  Act.
									.
							(b)Rule of
		constructionSection 30 of
		the Securities Exchange Act of 1934 (15 U.S.C. 78dd) is amended by adding at
		the end the following:
								
									(c)Rule of
		  constructionNo provision of
		  this title that was added by the Wall Street Transparency and Accountability
		  Act of 2010, or any rule or regulation thereunder, shall apply to any person
		  insofar as such person transacts a business in security-based swaps without the
		  jurisdiction of the United States, unless such person transacts such business
		  in contravention of such rules and regulations as the Commission may prescribe
		  as necessary or appropriate to prevent the evasion of any provision of this
		  title that was added by the Wall Street Transparency and Accountability Act of
		  2010. This subsection shall not be construed to limit the jurisdiction of the
		  Commission under any provision of this title, as in effect prior to the date of
		  enactment of the Wall Street Transparency and Accountability Act of
		  2010.
									.
							773.Effective
		dateUnless otherwise
		specifically provided in this subtitle, this subtitle, the provisions of this
		subtitle, and the amendments made by this subtitle shall become effective 180
		days after the date of enactment of this Act.
						VIIIPayment,
		clearing, and settlement supervision
					801.Short
		titleThis title may be cited
		as the Payment, Clearing, and
		Settlement Supervision Act of 2010.
					802.Findings and
		purposes
						(a)FindingsCongress
		finds the following:
							(1)The
		proper functioning of the financial markets is dependent upon safe and
		efficient arrangements for the clearing and settlement of payment, securities,
		and other financial transactions.
							(2)Financial market
		utilities that conduct or support multilateral payment, clearing, or settlement
		activities may reduce risks for their participants and the broader financial
		system, but such utilities may also concentrate and create new risks and thus
		must be well designed and operated in a safe and sound manner.
							(3)Payment,
		clearing, and settlement activities conducted by financial institutions also
		present important risks to the participating financial institutions and to the
		financial system.
							(4)Enhancements to
		the regulation and supervision of systemically important financial market
		utilities and the conduct of systemically important payment, clearing, and
		settlement activities by financial institutions are necessary—
								(A)to provide
		consistency;
								(B)to promote robust
		risk management and safety and soundness;
								(C)to reduce
		systemic risks; and
								(D)to support the
		stability of the broader financial system.
								(b)PurposeThe
		purpose of this title is to mitigate systemic risk in the financial system and
		promote financial stability by—
							(1)authorizing the
		Board of Governors to prescribe uniform standards for the—
								(A)management of
		risks by systemically important financial market utilities; and
								(B)conduct of
		systemically important payment, clearing, and settlement activities by
		financial institutions;
								(2)providing the
		Board of Governors an enhanced role in the supervision of risk management
		standards for systemically important financial market utilities;
							(3)strengthening the
		liquidity of systemically important financial market utilities; and
							(4)providing the
		Board of Governors an enhanced role in the supervision of risk management
		standards for systemically important payment, clearing, and settlement
		activities by financial institutions.
							803.DefinitionsIn this title, the following definitions
		shall apply:
						(1)Appropriate
		financial regulatorThe term appropriate financial
		regulator means—
							(A)the primary
		financial regulatory agency, as defined in section 2 of this Act;
							(B)the National
		Credit Union Administration, with respect to any insured credit union under the
		Federal Credit Union Act (12 U.S.C. 1751 et seq.); and
							(C)the Board of
		Governors, with respect to organizations operating under section 25A of the
		Federal Reserve Act (12 U.S.C. 611), and any other financial institution
		engaged in a designated activity.
							(2)Designated
		activityThe term designated activity means a
		payment, clearing, or settlement activity that the Council has designated as
		systemically important under section 804.
						(3)Designated
		financial market utilityThe term designated financial
		market utility means a financial market utility that the Council has
		designated as systemically important under section 804.
						(4)Financial
		institutionThe term financial institution
		means—
							(A)a
		depository institution, as defined in section 3 of the Federal Deposit
		Insurance Act (12 U.S.C. 1813);
							(B)a
		branch or agency of a foreign bank, as defined in section 1(b) of the
		International Banking Act of 1978 (12 U.S.C. 3101);
							(C)an organization
		operating under section 25 or 25A of the Federal Reserve Act (12 U.S.C.
		601–604a and 611 through 631);
							(D)a
		credit union, as defined in section 101 of the Federal Credit Union Act (12
		U.S.C. 1752);
							(E)a
		broker or dealer, as defined in section 3 of the Securities Exchange Act of
		1934 (15 U.S.C. 78c);
							(F)an investment
		company, as defined in section 3 of the Investment Company Act of 1940 (15
		U.S.C. 80a–3);
							(G)an insurance
		company, as defined in section 2 of the Investment Company Act of 1940 (15
		U.S.C. 80a–2);
							(H)an investment
		adviser, as defined in section 202 of the Investment Advisers Act of 1940 (15
		U.S.C. 80b–2);
							(I)a
		futures commission merchant, commodity trading advisor, or commodity pool
		operator, as defined in section 1a of the Commodity Exchange Act (7 U.S.C. 1a);
		and
							(J)any company
		engaged in activities that are financial in nature or incidental to a financial
		activity, as described in section 4 of the Bank Holding Company Act of 1956 (12
		U.S.C. 1843(k)).
							(5)Financial
		market utilityThe term financial market utility
		means any person that manages or operates a multilateral system for the purpose
		of transferring, clearing, or settling payments, securities, or other financial
		transactions among financial institutions or between financial institutions and
		the person.
						(6)Payment,
		clearing, or settlement activity
							(A)In
		generalThe term payment, clearing, or settlement
		activity means an activity carried out by 1 or more financial
		institutions to facilitate the completion of financial transactions.
							(B)Financial
		transactionFor the purposes of subparagraph (A), the term
		financial transaction includes—
								(i)funds
		transfers;
								(ii)securities
		contracts;
								(iii)contracts of
		sale of a commodity for future delivery;
								(iv)forward
		contracts;
								(v)repurchase
		agreements;
								(vi)swaps;
								(vii)security-based
		swaps;
								(viii)swap
		agreements;
								(ix)security-based
		swap agreements;
								(x)foreign
		exchange contracts;
								(xi)financial
		derivatives contracts; and
								(xii)any
		similar transaction that the Council determines to be a financial transaction
		for purposes of this title.
								(C)Included
		activitiesWhen conducted with respect to a financial
		transaction, payment, clearing, and settlement activities may include—
								(i)the
		calculation and communication of unsettled financial transactions between
		counterparties;
								(ii)the
		netting of transactions;
								(iii)provision and
		maintenance of trade, contract, or instrument information;
								(iv)the
		management of risks and activities associated with continuing financial
		transactions;
								(v)transmittal and
		storage of payment instructions;
								(vi)the
		movement of funds;
								(vii)the
		final settlement of financial transactions; and
								(viii)other similar
		functions that the Council may determine.
								(7)Supervisory
		agency
							(A)In
		generalThe term Supervisory Agency means the
		Federal agency that has primary jurisdiction over a designated financial market
		utility under Federal banking, securities, or commodity futures laws, as
		follows:
								(i)The Securities
		and Exchange Commission, with respect to a designated financial market utility
		that is a clearing agency registered with the Securities and Exchange
		Commission.
								(ii)The Commodity
		Futures Trading Commission, with respect to a designated financial market
		utility that is a derivatives clearing organization registered with the
		Commodity Futures Trading Commission.
								(iii)The appropriate
		Federal banking agency, with respect to a designated financial market utility
		that is an institution described in section 3(q) of the Federal Deposit
		Insurance Act.
								(iv)The Board of
		Governors, with respect to a designated financial market utility that is
		otherwise not subject to the jurisdiction of any agency listed in clauses (i),
		(ii), and (iii).
								(B)Multiple agency
		jurisdictionIf a designated financial market utility is subject
		to the jurisdictional supervision of more than 1 agency listed in subparagraph
		(A), then such agencies should agree on 1 agency to act as the Supervisory
		Agency, and if such agencies cannot agree on which agency has primary
		jurisdiction, the Council shall decide which agency is the Supervisory Agency
		for purposes of this title.
							(8)Systemically
		important and systemic importanceThe terms systemically
		important and systemic importance mean a situation where
		the failure of or a disruption to the functioning of a financial market utility
		or the conduct of a payment, clearing, or settlement activity could create, or
		increase, the risk of significant liquidity or credit problems spreading among
		financial institutions or markets and thereby threaten the stability of the
		financial system.
						804.Designation of
		systemic importance
						(a)Designation
							(1)Financial
		Stability Oversight CouncilThe Council, on a nondelegable basis
		and by a vote of not fewer than 2/3 of members then
		serving, including an affirmative vote by the Chairperson of the Council, shall
		designate those financial market utilities or payment, clearing, or settlement
		activities that the Council determines are, or are likely to become,
		systemically important.
							(2)ConsiderationsIn
		determining whether a financial market utility or payment, clearing, or
		settlement activity is, or is likely to become, systemically important, the
		Council shall take into consideration the following:
								(A)The aggregate
		monetary value of transactions processed by the financial market utility or
		carried out through the payment, clearing, or settlement activity.
								(B)The aggregate
		exposure of the financial market utility or a financial institution engaged in
		payment, clearing, or settlement activities to its counterparties.
								(C)The relationship,
		interdependencies, or other interactions of the financial market utility or
		payment, clearing, or settlement activity with other financial market utilities
		or payment, clearing, or settlement activities.
								(D)The effect that
		the failure of or a disruption to the financial market utility or payment,
		clearing, or settlement activity would have on critical markets, financial
		institutions, or the broader financial system.
								(E)Any other factors
		that the Council deems appropriate.
								(b)Rescission of
		designation
							(1)In
		generalThe Council, on a nondelegable basis and by a vote of not
		fewer than 2/3 of members then serving, including an
		affirmative vote by the Chairperson of the Council, shall rescind a designation
		of systemic importance for a designated financial market utility or designated
		activity if the Council determines that the utility or activity no longer meets
		the standards for systemic importance.
							(2)Effect of
		rescissionUpon rescission, the financial market utility or
		financial institutions conducting the activity will no longer be subject to the
		provisions of this title or any rules or orders prescribed by the Council under
		this title.
							(c)Consultation
		and notice and opportunity for hearing
							(1)ConsultationBefore
		making any determination under subsection (a) or (b), the Council shall consult
		with the relevant Supervisory Agency and the Board of Governors.
							(2)Advance notice
		and opportunity for hearing
								(A)In
		generalBefore making any determination under subsection (a) or
		(b), the Council shall provide the financial market utility or, in the case of
		a payment, clearing, or settlement activity, financial institutions with
		advance notice of the proposed determination of the Council.
								(B)Notice in
		Federal registerThe Council shall provide such advance notice to
		financial institutions by publishing a notice in the Federal Register.
								(C)Requests for
		hearingWithin 30 days from the date of any notice of the
		proposed determination of the Council, the financial market utility or, in the
		case of a payment, clearing, or settlement activity, a financial institution
		engaged in the designated activity may request, in writing, an opportunity for
		a written or oral hearing before the Council to demonstrate that the proposed
		designation or rescission of designation is not supported by substantial
		evidence.
								(D)Written
		submissionsUpon receipt of a timely request, the Council shall
		fix a time, not more than 30 days after receipt of the request, unless extended
		at the request of the financial market utility or financial institution, and
		place at which the financial market utility or financial institution may
		appear, personally or through counsel, to submit written materials, or, at the
		sole discretion of the Council, oral testimony or oral argument.
								(3)Emergency
		exception
								(A)Waiver or
		modification by vote of the CouncilThe Council may waive or
		modify the requirements of paragraph (2) if the Council determines, by an
		affirmative vote of not less than 2/3 of all members then
		serving, including an affirmative vote by the Chairperson of the Council, that
		the waiver or modification is necessary to prevent or mitigate an immediate
		threat to the financial system posed by the financial market utility or the
		payment, clearing, or settlement activity.
								(B)Notice of
		waiver or modificationThe Council shall provide notice of the
		waiver or modification to the financial market utility concerned or, in the
		case of a payment, clearing, or settlement activity, to financial institutions,
		as soon as practicable, which shall be no later than 24 hours after the waiver
		or modification in the case of a financial market utility and 3 business days
		in the case of financial institutions. The Council shall provide the notice to
		financial institutions by posting a notice on the website of the Council and by
		publishing a notice in the Federal Register.
								(d)Notification of
		final determination
							(1)After
		hearingWithin 60 days of any hearing under subsection (c)(3),
		the Council shall notify the financial market utility or financial institutions
		of the final determination of the Council in writing, which shall include
		findings of fact upon which the determination of the Council is based.
							(2)When no hearing
		requestedIf the Council does not receive a timely request for a
		hearing under subsection (c)(3), the Council shall notify the financial market
		utility or financial institutions of the final determination of the Council in
		writing not later than 30 days after the expiration of the date by which a
		financial market utility or a financial institution could have requested a
		hearing. All notices to financial institutions under this subsection shall be
		published in the Federal Register.
							(e)Extension of
		time periodsThe Council may extend the time periods established
		in subsections (c) and (d) as the Council determines to be necessary or
		appropriate.
						805.Standards for
		systemically important financial market utilities and payment, clearing, or
		settlement activities
						(a)Authority To
		prescribe standardsThe Board, by rule or order, and in
		consultation with the Council and the Supervisory Agencies, shall prescribe
		risk management standards, taking into consideration relevant international
		standards and existing prudential requirements, governing—
							(1)the
		operations related to the payment, clearing, and settlement activities of
		designated financial market utilities; and
							(2)the
		conduct of designated activities by financial institutions.
							(b)Objectives and
		principlesThe objectives and principles for the risk management
		standards prescribed under subsection (a) shall be to—
							(1)promote robust
		risk management;
							(2)promote safety
		and soundness;
							(3)reduce systemic
		risks; and
							(4)support the
		stability of the broader financial system.
							(c)ScopeThe
		standards prescribed under subsection (a) may address areas such as—
							(1)risk
		management policies and procedures;
							(2)margin and
		collateral requirements;
							(3)participant or
		counterparty default policies and procedures;
							(4)the
		ability to complete timely clearing and settlement of financial
		transactions;
							(5)capital and
		financial resource requirements for designated financial market utilities;
		and
							(6)other areas that
		the Board determines are necessary to achieve the objectives and principles in
		subsection (b).
							(d)Threshold
		levelThe standards prescribed under subsection (a) governing the
		conduct of designated activities by financial institutions shall, where
		appropriate, establish a threshold as to the level or significance of
		engagement in the activity at which a financial institution will become subject
		to the standards with respect to that activity.
						(e)Compliance
		requiredDesignated financial market utilities and financial
		institutions subject to the standards prescribed by the Board of Governors for
		a designated activity shall conduct their operations in compliance with the
		applicable risk management standards prescribed by the Board of
		Governors.
						806.Operations of
		designated financial market utilities
						(a)Federal reserve
		account and servicesThe Board of Governors may authorize a
		Federal Reserve Bank to establish and maintain an account for a designated
		financial market utility and provide services to the designated financial
		market utility that the Federal Reserve Bank is authorized under the Federal
		Reserve Act to provide to a depository institution, subject to any applicable
		rules, orders, standards, or guidelines prescribed by the Board of
		Governors.
						(b)AdvancesThe
		Board of Governors may authorize a Federal Reserve Bank to provide to a
		designated financial market utility the same discount and borrowing privileges
		as the Federal Reserve Bank may provide to a depository institution under the
		Federal Reserve Act, subject to any applicable rules, orders, standards, or
		guidelines prescribed by the Board of Governors.
						(c)Earnings on
		Federal reserve balancesA Federal Reserve Bank may pay earnings
		on balances maintained by or on behalf of a designated financial market utility
		in the same manner and to the same extent as the Federal Reserve Bank may pay
		earnings to a depository institution under the Federal Reserve Act, subject to
		any applicable rules, orders, standards, or guidelines prescribed by the Board
		of Governors.
						(d)Reserve
		requirementsThe Board of Governors may exempt a designated
		financial market utility from, or modify any, reserve requirements under
		section 19 of the Federal Reserve Act (12 U.S.C. 461) applicable to a
		designated financial market utility.
						(e)Changes to
		rules, procedures, or operations
							(1)Advance
		notice
								(A)Advance notice
		of proposed changes requiredA designated financial market
		utility shall provide notice 60 days in advance advance notice to its
		Supervisory Agency and the Board of Governors of any proposed change to its
		rules, procedures, or operations that could, as defined in rules of the Board
		of Governors, materially affect, the nature or level of risks presented by the
		designated financial market utility.
								(B)Terms and
		standards prescribed by the Board of GovernorsThe Board of
		Governors shall prescribe regulations that define and describe the standards
		for determining when notice is required to be provided under subparagraph
		(A).
								(C)Contents of
		noticeThe notice of a proposed change shall describe—
									(i)the
		nature of the change and expected effects on risks to the designated financial
		market utility, its participants, or the market; and
									(ii)how
		the designated financial market utility plans to manage any identified
		risks.
									(D)Additional
		informationThe Supervisory Agency or the Board of Governors may
		require a designated financial market utility to provide any information
		necessary to assess the effect the proposed change would have on the nature or
		level of risks associated with the designated financial market utility's
		payment, clearing, or settlement activities and the sufficiency of any proposed
		risk management techniques.
								(E)Notice of
		objectionThe Supervisory Agency or the Board of Governors shall
		notify the designated financial market utility of any objection regarding the
		proposed change within 60 days from the later of—
									(i)the
		date that the notice of the proposed change is received; or
									(ii)the
		date any further information requested for consideration of the notice is
		received.
									(F)Change not
		allowed if objectionA designated financial market utility shall
		not implement a change to which the Board of Governors or the Supervisory
		Agency has an objection.
								(G)Change allowed
		if no objection within 60 daysA designated financial market
		utility may implement a change if it has not received an objection to the
		proposed change within 60 days of the later of—
									(i)the
		date that the Supervisory Agency or the Board of Governors receives the notice
		of proposed change; or
									(ii)the
		date the Supervisory Agency or the Board of Governors receives any further
		information it requests for consideration of the notice.
									(H)Review
		extension for novel or complex issuesThe Supervisory Agency or
		the Board of Governors may, during the 60-day review period, extend the review
		period for an additional 60 days for proposed changes that raise novel or
		complex issues, subject to the Supervisory Agency or the Board of Governors
		providing the designated financial market utility with prompt written notice of
		the extension. Any extension under this subparagraph will extend the time
		periods under subparagraphs (D) and (F).
								(I)Change allowed
		earlier if notified of no objectionA designated financial market
		utility may implement a change in less than 60 days from the date of receipt of
		the notice of proposed change by the Supervisory Agency or the Board of
		Governors, or the date the Supervisory Agency or the Board of Governors
		receives any further information it requested, if the Supervisory Agency or the
		Board of Governors notifies the designated financial market utility in writing
		that it does not object to the proposed change and authorizes the designated
		financial market utility to implement the change on an earlier date, subject to
		any conditions imposed by the Supervisory Agency or the Board of
		Governors.
								(2)Emergency
		changes
								(A)In
		generalA designated financial market utility may implement a
		change that would otherwise require advance notice under this subsection if it
		determines that—
									(i)an
		emergency exists; and
									(ii)immediate
		implementation of the change is necessary for the designated financial market
		utility to continue to provide its services in a safe and sound manner.
									(B)Notice required
		within 24 hoursThe designated financial market utility shall
		provide notice of any such emergency change to its Supervisory Agency and the
		Board of Governors, as soon as practicable, which shall be no later than 24
		hours after implementation of the change.
								(C)Contents of
		emergency noticeIn addition to the information required for
		changes requiring advance notice, the notice of an emergency change shall
		describe—
									(i)the
		nature of the emergency; and
									(ii)the
		reason the change was necessary for the designated financial market utility to
		continue to provide its services in a safe and sound manner.
									(D)Modification or
		rescission of change may be requiredThe Supervisory Agency or
		the Board of Governors may require modification or rescission of the change if
		it finds that the change is not consistent with the purposes of this Act or any
		rules, orders, or standards prescribed by the Board of Governors
		hereunder.
								(3)Copying the
		Board of GovernorsThe Supervisory Agency shall provide the Board
		of Governors concurrently with a complete copy of any notice, request, or other
		information it issues, submits, or receives under this subsection.
							(4)Consultation
		with Board of GovernorsBefore taking any action on, or
		completing its review of, a change proposed by a designated financial market
		utility, the Supervisory Agency shall consult with the Board of
		Governors.
							807.Examination of
		and enforcement actions against designated financial market utilities
						(a)ExaminationNotwithstanding
		any other provision of law and subject to subsection (d), the Supervisory
		Agency shall conduct examinations of a designated financial market utility at
		least once annually in order to determine the following:
							(1)The
		nature of the operations of, and the risks borne by, the designated financial
		market utility.
							(2)The
		financial and operational risks presented by the designated financial market
		utility to financial institutions, critical markets, or the broader financial
		system.
							(3)The
		resources and capabilities of the designated financial market utility to
		monitor and control such risks.
							(4)The
		safety and soundness of the designated financial market utility.
							(5)The
		designated financial market utility’s compliance with—
								(A)this title;
		and
								(B)the rules and
		orders prescribed by the Board of Governors under this title.
								(b)Service
		providersWhenever a service integral to the operation of a
		designated financial market utility is performed for the designated financial
		market utility by another entity, whether an affiliate or non-affiliate and
		whether on or off the premises of the designated financial market utility, the
		Supervisory Agency may examine whether the provision of that service is in
		compliance with applicable law, rules, orders, and standards to the same extent
		as if the designated financial market utility were performing the service on
		its own premises.
						(c)EnforcementFor
		purposes of enforcing the provisions of this section, a designated financial
		market utility shall be subject to, and the appropriate Supervisory Agency
		shall have authority under the provisions of subsections (b) through (n) of
		section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) in the same
		manner and to the same extent as if the designated financial market utility was
		an insured depository institution and the Supervisory Agency was the
		appropriate Federal banking agency for such insured depository
		institution.
						(d)Board of
		Governors involvement in examinations
							(1)Board of
		Governors consultation on examination planningThe Supervisory
		Agency shall consult with the Board of Governors regarding the scope and
		methodology of any examination conducted under subsections (a) and (b).
							(2)Board of
		Governors participation in examinationThe Board of Governors
		may, in its discretion, participate in any examination led by a Supervisory
		Agency and conducted under subsections (a) and (b).
							(e)Board of
		Governors enforcement recommendations
							(1)RecommendationThe
		Board of Governors may at any time recommend to the Supervisory Agency that
		such agency take enforcement action against a designated financial market
		utility. Any such recommendation for enforcement action shall provide a
		detailed analysis supporting the recommendation of the Board of
		Governors.
							(2)ConsiderationThe
		Supervisory Agency shall consider the recommendation of the Board of Governors
		and submit a response to the Board of Governors within 60 days.
							(3)MediationIf
		the Supervisory Agency rejects, in whole or in part, the recommendation of the
		Board of Governors, the Board of Governors may dispute the matter by referring
		the recommendation to the Council, which shall attempt to resolve the
		dispute.
							(4)Enforcement
		actionIf the Council is unable to resolve the dispute under
		paragraph (3) within 30 days from the date of referral, the Board of Governors
		may, upon a vote of its members—
								(A)exercise the
		enforcement authority referenced in subsection (c) as if it were the
		Supervisory Agency; and
								(B)take enforcement
		action against the designated financial market utility.
								(f)Emergency
		enforcement actions by the Board of Governors
							(1)Imminent risk
		of substantial harmThe Board of Governors may, after consulting
		with the Council and the Supervisory Agency, take enforcement action against a
		designated financial market utility if the Board of Governors has reasonable
		cause to believe that—
								(A)either—
									(i)an
		action engaged in, or contemplated by, a designated financial market utility
		(including any change proposed by the designated financial market utility to
		its rules, procedures, or operations that would otherwise be subject to section
		806(e)) poses an imminent risk of substantial harm to financial institutions,
		critical markets, or the broader financial system; or
									(ii)the
		condition of a designated financial market utility poses an imminent risk of
		substantial harm to financial institutions, critical markets, or the broader
		financial system; and
									(B)the imminent risk
		of substantial harm precludes the Board of Governors’ use of the procedures in
		subsection (e).
								(2)Enforcement
		authorityFor purposes of taking enforcement action under
		paragraph (1), a designated financial market utility shall be subject to, and
		the Board of Governors shall have authority under the provisions of subsections
		(b) through (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C.
		1818) in the same manner and to the same extent as if the designated financial
		market utility was an insured depository institution and the Board of Governors
		was the appropriate Federal banking agency for such insured depository
		institution.
							(3)Prompt notice
		to supervisory agency of enforcement actionWithin 24 hours of
		taking an enforcement action under this subsection, the Board of Governors
		shall provide written notice to the designated financial market utility’s
		Supervisory Agency containing a detailed analysis of the action of the Board of
		Governors, with supporting documentation included.
							808.Examination of
		and enforcement actions against financial institutions subject to standards for
		designated activities
						(a)ExaminationThe
		appropriate financial regulator is authorized to examine a financial
		institution subject to the standards prescribed by the Board of Governors for a
		designated activity in order to determine the following:
							(1)The
		nature and scope of the designated activities engaged in by the financial
		institution.
							(2)The
		financial and operational risks the designated activities engaged in by the
		financial institution may pose to the safety and soundness of the financial
		institution.
							(3)The
		financial and operational risks the designated activities engaged in by the
		financial institution may pose to other financial institutions, critical
		markets, or the broader financial system.
							(4)The
		resources available to and the capabilities of the financial institution to
		monitor and control the risks described in paragraphs (2) and (3).
							(5)The
		financial institution’s compliance with this title and the rules and orders
		prescribed by the Board of Governors under this title.
							(b)EnforcementFor
		purposes of enforcing the provisions of this section, and the rules and orders
		prescribed by the Board of Governors under this section, a financial
		institution subject to the standards prescribed by the Board of Governors for a
		designated activity shall be subject to, and the appropriate financial
		regulator shall have authority under the provisions of subsections (b) through
		(n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) in the
		same manner and to the same extent as if the financial institution was an
		insured depository institution and the appropriate financial regulator was the
		appropriate Federal banking agency for such insured depository
		institution.
						(c)Technical
		assistanceThe Board of Governors shall consult with and provide
		such technical assistance as may be required by the appropriate financial
		regulators to ensure that the rules and orders prescribed by the Board of
		Governors under this title are interpreted and applied in as consistent and
		uniform a manner as practicable.
						(d)Delegation
							(1)Examination
								(A)Request to
		Board of GovernorsThe appropriate financial regulator may
		request the Board of Governors to conduct or participate in an examination of a
		financial institution subject to the standards prescribed by the Board of
		Governors for a designated activity in order to assess the compliance of such
		financial institution with—
									(i)this
		title; or
									(ii)the
		rules or orders prescribed by the Board of Governors under this title.
									(B)Examination by
		Board of GovernorsUpon receipt of an appropriate written
		request, the Board of Governors will conduct the examination under such terms
		and conditions to which the Board of Governors and the appropriate financial
		regulator mutually agree.
								(2)Enforcement
								(A)Request to
		Board of GovernorsThe appropriate financial regulator may
		request the Board of Governors to enforce this title or the rules or orders
		prescribed by the Board of Governors under this title against a financial
		institution that is subject to the standards prescribed by the Board of
		Governors for a designated activity.
								(B)Enforcement by
		Board of GovernorsUpon receipt of an appropriate written
		request, the Board of Governors shall determine whether an enforcement action
		is warranted, and, if so, it shall enforce compliance with this title or the
		rules or orders prescribed by the Board of Governors under this title and, if
		so, the financial institution shall be subject to, and the Board of Governors
		shall have authority under the provisions of subsections (b) through (n) of
		section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) in the same
		manner and to the same extent as if the financial institution was an insured
		depository institution and the Board of Governors was the appropriate Federal
		banking agency for such insured depository institution
								(e)Back-up
		authority of the Board of Governors
							(1)Examination and
		enforcementNotwithstanding any other provision of law, the Board
		of Governors may—
								(A)conduct an
		examination of the type described in subsection (a) of any financial
		institution that is subject to the standards prescribed by the Board of
		Governors for a designated activity; and
								(B)enforce the
		provisions of this title or any rules or orders prescribed by the Board of
		Governors under this title against any financial institution that is subject to
		the standards prescribed by the Board of Governors for a designated
		activity.
								(2)Limitations
								(A)ExaminationThe
		Board of Governors may exercise the authority described in paragraph (1)(A)
		only if the Board of Governors has—
									(i)reasonable cause
		to believe that a financial institution is not in compliance with this title or
		the rules or orders prescribed by the Board of Governors under this title with
		respect to a designated activity;
									(ii)notified, in
		writing, the appropriate financial regulator and the Council of its belief
		under clause (i) with supporting documentation included;
									(iii)requested the
		appropriate financial regulator to conduct a prompt examination of the
		financial institution; and
									(iv)either—
										(I)not
		been afforded a reasonable opportunity to participate in an examination of the
		financial institution by the appropriate financial regulator within 30 days
		after the date of the Board’s notification under clause (ii); or
										(II)reasonable cause
		to believe that the financial institution’s noncompliance with this title or
		the rules or orders prescribed by the Board of Governors under this title poses
		a substantial risk to other financial institutions, critical markets, or the
		broader financial system, subject to the Board of Governors affording the
		appropriate financial regulator a reasonable opportunity to participate in the
		examination.
										(B)EnforcementThe
		Board of Governors may exercise the authority described in paragraph (1)(B)
		only if the Board of Governors has—
									(i)reasonable cause
		to believe that a financial institution is not in compliance with this title or
		the rules or orders prescribed by the Board of Governors under this title with
		respect to a designated activity;
									(ii)notified, in
		writing, the appropriate financial regulator and the Council of its belief
		under clause (i) with supporting documentation included and with a
		recommendation that the appropriate financial regulator take 1 or more specific
		enforcement actions against the financial institution; and
									(iii)either—
										(I)not
		been notified, in writing, by the appropriate financial regulator of the
		commencement of an enforcement action recommended by the Board of Governors
		against the financial institution within 60 days from the date of the
		notification under clause (ii); or
										(II)reasonable cause
		to believe that the financial institution’s noncompliance with this title or
		the rules or orders prescribed by the Board of Governors under this title poses
		a substantial risk to other financial institutions, critical markets, or the
		broader financial system, subject to the Board of Governors notifying the
		appropriate financial regulator of the Board’s enforcement action.
										(3)Enforcement
		provisionsFor purposes of taking enforcement action under
		paragraph (1), the financial institution shall be subject to, and the Board of
		Governors shall have authority under the provisions of subsections (b) through
		(n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) in the
		same manner and to the same extent as if the financial institution was an
		insured depository institution and the Board of Governors was the appropriate
		Federal banking agency for such insured depository institution.
							809.Requests for
		information, reports, or records
						(a)Information to
		assess systemic importance
							(1)Financial
		market utilitiesThe Council is authorized to require any
		financial market utility to submit such information as the Council may require
		for the sole purpose of assessing whether that financial market utility is
		systemically important, but only if the Council has reasonable cause to believe
		that the financial market utility meets the standards for systemic importance
		set forth in section 804.
							(2)Financial
		institutions engaged in payment, clearing, or settlement
		activitiesThe Council is authorized to require any financial
		institution to submit such information as the Council may require for the sole
		purpose of assessing whether any payment, clearing, or settlement activity
		engaged in or supported by a financial institution is systemically important,
		but only if the Council has reasonable cause to believe that the activity meets
		the standards for systemic importance set forth in section 804.
							(b)Reporting after
		designation
							(1)Designated
		financial market utilitiesThe Board of Governors and the Council
		may require a designated financial market utility to submit reports or data to
		the Board of Governors and the Council in such frequency and form as deemed
		necessary by the Board of Governors and the Council in order to assess the
		safety and soundness of the utility and the systemic risk that the utility’s
		operations pose to the financial system.
							(2)Financial
		institutions subject to standards for designated activitiesThe
		Board of Governors and the Council may require 1 or more financial institutions
		subject to the standards prescribed by the Board of Governors for a designated
		activity to submit, in such frequency and form as deemed necessary by the Board
		of Governors and the Council, reports and data to the Board of Governors and
		the Council solely with respect to the conduct of the designated activity and
		solely to assess whether—
								(A)the rules,
		orders, or standards prescribed by the Board of Governors with respect to the
		designated activity appropriately address the risks to the financial system
		presented by such activity; and
								(B)the financial
		institutions are in compliance with this title and the rules and orders
		prescribed by the Board of Governors under this title with respect to the
		designated activity.
								(c)Coordination
		with appropriate Federal supervisory agency
							(1)Advance
		coordinationBefore directly requesting any material information
		from, or imposing reporting or recordkeeping requirements on, any financial
		market utility or any financial institution engaged in a payment, clearing, or
		settlement activity, the Board of Governors and the Council shall coordinate
		with the Supervisory Agency for a financial market utility or the appropriate
		financial regulator for a financial institution to determine if the information
		is available from or may be obtained by the agency in the form, format, or
		detail required by the Board of Governors and the Council.
							(2)Supervisory
		reportsNotwithstanding any other provision of law, the
		Supervisory Agency, the appropriate financial regulator, and the Board of
		Governors are authorized to disclose to each other and the Council copies of
		its examination reports or similar reports regarding any financial market
		utility or any financial institution engaged in payment, clearing, or
		settlement activities.
							(d)Timing of
		response from appropriate Federal supervisory agencyIf the
		information, report, records, or data requested by the Board of Governors or
		the Council under subsection (c)(1) are not provided in full by the Supervisory
		Agency or the appropriate financial regulator in less than 15 days after the
		date on which the material is requested, the Board of Governors or the Council
		may request the information or impose recordkeeping or reporting requirements
		directly on such persons as provided in subsections (a) and (b) with notice to
		the agency.
						(e)Sharing of
		information
							(1)Material
		concernsNotwithstanding any other provision of law, the Board of
		Governors, the Council, the appropriate financial regulator, and any
		Supervisory Agency are authorized to—
								(A)promptly notify
		each other of material concerns about a designated financial market utility or
		any financial institution engaged in designated activities; and
								(B)share appropriate
		reports, information, or data relating to such concerns.
								(2)Other
		informationNotwithstanding any other provision of law, the Board
		of Governors, the Council, the appropriate financial regulator, or any
		Supervisory Agency may, under such terms and conditions as it deems
		appropriate, provide confidential supervisory information and other information
		obtained under this title to other persons it deems appropriate, including the
		Secretary, State financial institution supervisory agencies, foreign financial
		supervisors, foreign central banks, and foreign finance ministries, subject to
		reasonable assurances of confidentiality.
							(f)Privilege
		maintainedThe Board of Governors, the Council, the appropriate
		financial regulator, and any Supervisory Agency providing reports or data under
		this section shall not be deemed to have waived any privilege applicable to
		those reports or data, or any portion thereof, by providing the reports or data
		to the other party or by permitting the reports or data, or any copies thereof,
		to be used by the other party.
						(g)Disclosure
		exemptionInformation obtained by the Board of Governors or the
		Council under this section and any materials prepared by the Board of Governors
		or the Council regarding its assessment of the systemic importance of financial
		market utilities or any payment, clearing, or settlement activities engaged in
		by financial institutions, and in connection with its supervision of designated
		financial market utilities and designated activities, shall be confidential
		supervisory information exempt from disclosure under section 552 of title 5,
		United States Code. For purposes of such section 552, this subsection shall be
		considered a statute described in subsection (b)(3) of such section 552.
						810.RulemakingThe Board of Governors and the Council are
		authorized to prescribe such rules and issue such orders as may be necessary to
		administer and carry out the authorities and duties granted to the Board of
		Governors or the Council, respectively, and prevent evasions thereof.
					811.Other
		authorityUnless otherwise
		provided by its terms, this title does not divest any appropriate financial
		regulator, any Supervisory Agency, or any other Federal or State agency, of any
		authority derived from any other applicable law, except that any standards
		prescribed by the Board of Governors under section 805 shall supersede any less
		stringent requirements established under other authority to the extent of any
		conflict.
					812.Effective
		dateThis title is effective
		as of the date of enactment of this Act.
					IXInvestor
		protections and improvements to the regulation of securities
					AIncreasing
		investor protection
						911.Investor
		Advisory Committee establishedTitle I of the Securities Exchange Act of
		1934 (15 U.S.C. 78a et seq.) is amended by adding at the end the
		following:
							
								39.Investor
		  Advisory Committee
									(a)Establishment
		  and purpose
										(1)EstablishmentThere
		  is established within the Commission the Investor Advisory Committee (referred
		  to in this section as the Committee).
										(2)PurposeThe
		  Committee shall—
											(A)advise and
		  consult with the Commission on—
												(i)regulatory
		  priorities of the Commission;
												(ii)issues relating
		  to the regulation of securities products, trading strategies, and fee
		  structures, and the effectiveness of disclosure;
												(iii)initiatives to
		  protect investor interest; and
												(iv)initiatives to
		  promote investor confidence and the integrity of the securities marketplace;
		  and
												(B)submit to the
		  Commission such findings and recommendations as the Committee determines are
		  appropriate, including recommendations for proposed legislative changes.
											(b)Membership
										(1)In
		  generalThe members of the Committee shall be—
											(A)the Investor
		  Advocate;
											(B)a representative
		  of State securities commissions;
											(C)a representative
		  of the interests of senior citizens; and
											(D)not fewer than
		  10, and not more than 20, members appointed by the Commission, from among
		  individuals who—
												(i)represent the
		  interests of individual equity and debt investors, including investors in
		  mutual funds;
												(ii)represent the
		  interests of institutional investors, including the interests of pension funds
		  and registered investment companies;
												(iii)are
		  knowledgeable about investment issues and decisions; and
												(iv)have
		  reputations of integrity.
												(2)TermEach
		  member of the Committee appointed under paragraph (1)(B) shall serve for a term
		  of 4 years.
										(3)Members not
		  commission employeesMembers appointed under paragraph (1)(B)
		  shall not be deemed to be employees or agents of the Commission solely because
		  of membership on the Committee.
										(c)Chairman; Vice
		  Chairman; Secretary; Assistant Secretary
										(1)In
		  generalThe members of the Committee shall elect, from among the
		  members of the Committee—
											(A)a chairman, who
		  may not be employed by an issuer;
											(B)a vice chairman,
		  who may not be employed by an issuer;
											(C)a secretary;
		  and
											(D)an assistant
		  secretary.
											(2)TermEach
		  member elected under paragraph (1) shall serve for a term of 3 years in the
		  capacity for which the member was elected under paragraph (1).
										(d)Meetings
										(1)Frequency of
		  meetingsThe Committee shall meet—
											(A)not less
		  frequently than twice annually, at the call of the chairman of the Committee;
		  and
											(B)from time to
		  time, at the call of the Commission.
											(2)NoticeThe
		  chairman of the Committee shall give the members of the Committee written
		  notice of each meeting, not later than 2 weeks before the date of the
		  meeting.
										(e)Compensation
		  and travel expensesEach member of the Committee who is not a
		  full-time employee of the United States shall—
										(1)be compensated at
		  a rate not to exceed the daily equivalent of the annual rate of basic pay in
		  effect for a position at level V of the Executive Schedule under section 5316
		  of title 5, United States Code, for each day during which the member is engaged
		  in the actual performance of the duties of the Committee; and
										(2)while away from
		  the home or regular place of business of the member in the performance of
		  services for the Committee, be allowed travel expenses, including per diem in
		  lieu of subsistence, in the same manner as persons employed intermittently in
		  the Government service are allowed expenses under section 5703(b) of title 5,
		  United States Code.
										(f)StaffThe
		  Commission shall make available to the Committee such staff as the chairman of
		  the Committee determines are necessary to carry out this section.
									(g)Review by
		  CommissionThe Commission shall—
										(1)review the
		  findings and recommendations of the Committee; and
										(2)each time the
		  Committee submits a finding or recommendation to the Commission, issue a public
		  statement—
											(A)assessing the
		  finding or recommendation of the Committee; and
											(B)disclosing the
		  action, if any, the Commission intends to take with respect to the finding or
		  recommendation.
											(h)Committee
		  findingsNothing in this section shall require the Commission to
		  agree to or act upon any finding or recommendation of the Committee.
									(i)Federal
		  Advisory Committee ActThe Federal Advisory Committee Act (5
		  U.S.C. App.) shall not apply with respect to the Committee and its
		  activities.
									(j)Authorization
		  of appropriationsThere is authorized to be appropriated to the
		  Commission such sums as are necessary to carry out this
		  section.
									.
						912.Clarification
		of authority of the Commission to engage in investor testingSection 19 of the Securities Act of 1933 (15
		U.S.C. 77s) is amended by adding at the end the following:
							
								(e)Evaluation of
		  rules or programsFor the purpose of evaluating any rule or
		  program of the Commission issued or carried out under any provision of the
		  securities laws, as defined in section 3 of the Securities Exchange Act of 1934
		  (15 U.S.C. 78c), and the purposes of considering, proposing, adopting, or
		  engaging in any such rule or program or developing new rules or programs, the
		  Commission may—
									(1)gather
		  information from and communicate with investors or other members of the
		  public;
									(2)engage in such
		  temporary investor testing programs as the Commission determines are in the
		  public interest or would protect investors; and
									(3)consult with
		  academics and consultants, as necessary to carry out this subsection.
									(f)Rule of
		  constructionFor purposes of the Paperwork Reduction Act (44
		  U.S.C. 3501 et seq.), any action taken under subsection (e) shall not be
		  construed to be a collection of
		  information.
								.
						913.Study and
		rulemaking regarding obligations of brokers, dealers, and investment
		advisers
							(a)DefinitionsIn
		this section—
								(1)the
		term FINRA means the Financial Industry Regulatory Authority;
		and
								(2)the
		term retail customer means an individual customer of a broker,
		dealer, investment adviser, person associated with a broker or dealer, or a
		person associated with an investment adviser.
								(b)In
		generalThe Commission shall conduct a study to evaluate—
								(1)the
		effectiveness of existing legal or regulatory standards of care for brokers,
		dealers, investment advisers, persons associated with brokers or dealers, and
		persons associated with investment advisers for providing personalized
		investment advice and recommendations about securities to retail customers
		imposed by the Commission and FINRA, and other Federal and State legal or
		regulatory standards; and
								(2)whether there are
		legal or regulatory gaps or overlap in legal or regulatory standards in the
		protection of retail customers relating to the standards of care for brokers,
		dealers, investment advisers, persons associated with brokers or dealers, and
		persons associated with investment advisers for providing personalized
		investment advice about securities to retail customers that should be addressed
		by rule or statute.
								(c)ConsiderationsIn
		conducting the study required under subsection (b), the Commission shall
		consider—
								(1)the
		regulatory, examination, and enforcement resources devoted to, and activities
		of, the Commission and FINRA to enforce the standards of care for brokers,
		dealers, investment advisers, persons associated with brokers or dealers, and
		persons associated with investment advisers when providing personalized
		investment advice and recommendations about securities to retail customers,
		including—
									(A)the frequency of
		examinations of brokers, dealers, and investment advisers; and
									(B)the length of
		time of the examinations;
									(2)the
		substantive differences, compared and contrasted in detail, in the regulation
		of brokers, dealers, and investment advisers, when providing personalized
		investment advice and recommendations about securities to retail customers,
		including the differences in the amount of resources devoted to the regulation
		and examination of brokers, dealers, and investment advisers, by the Commission
		and FINRA;
								(3)the
		specific instances in which—
									(A)the regulation
		and oversight of investment advisers provide greater protection to retail
		customers than the regulation and oversight of brokers and dealers; and
									(B)the regulation
		and oversight of brokers and dealers provide greater protection to retail
		customers than the regulation and oversight of investment advisers;
									(4)the
		existing legal or regulatory standards of State securities regulators and other
		regulators intended to protect retail customers;
								(5)the
		potential impact on retail customers, including the potential impact on access
		of retail customers to the range of products and services offered by brokers
		and dealers, of imposing upon brokers, dealers, and persons associated with
		brokers or dealers—
									(A)the standard of
		care applied under the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et
		seq.) for providing personalized investment advice about securities to retail
		customers of investment advisers; and
									(B)other
		requirements of the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et
		seq.);
									(6)the
		potential impact of—
									(A)imposing on
		investment advisers the standard of care applied by the Commission and FINRA
		under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) for providing
		recommendations about securities to retail customers of brokers and dealers and
		other Commission and FINRA requirements applicable to brokers and dealers;
		and
									(B)authorizing the
		Commission to designate 1 or more self-regulatory organizations to augment the
		efforts of the Commission to oversee investment advisers;
									(7)the
		potential impact of eliminating the broker and dealer exclusion from the
		definition of investment adviser under section 202(a)(11)(C) of
		the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)(11)(C)), in terms
		of—
									(A)the potential
		benefits or harm to retail customers that could result from such a change,
		including any potential impact on access to personalized investment advice and
		recommendations about securities to retail customers or the availability of
		such advice and recommendations;
									(B)the number of
		additional entities and individuals that would be required to register under,
		or become subject to, the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et
		seq.), and the additional requirements to which brokers, dealers, and persons
		associated with brokers and dealers would become subject, including—
										(i)any
		potential additional associated person licensing, registration, and examination
		requirements; and
										(ii)the
		additional costs, if any, to the additional entities and individuals;
		and
										(C)the impact on
		Commission resources to—
										(i)conduct
		examinations of registered investment advisers and the representatives of
		registered investment advisers, including the impact on the examination cycle;
		and
										(ii)enforce the
		standard of care and other applicable requirements imposed under the Investment
		Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.);
										(8)the
		ability of investors to understand the differences in terms of regulatory
		oversight and examinations between brokers, dealers, and investment
		advisers;
								(9)the
		varying level of services provided by brokers, dealers, investment advisers,
		persons associated with brokers or dealers, and persons associated with
		investment advisers to retail customers and the varying scope and terms of
		retail customer relationships of brokers, dealers, investment advisers, persons
		associated with brokers or dealers, and persons associated with investment
		advisers with such retail customers;
								(10)any
		potential benefits or harm to retail customers that could result from any
		potential changes in the regulatory requirements or legal standards affecting
		brokers, dealers, investment advisers, persons associated with brokers or
		dealers, and persons associated with investment advisers relating to their
		obligations to retail customers, including any potential impact on—
									(A)protection from
		fraud;
									(B)access to
		personalized investment advice, and recommendations about securities to retail
		customers; or
									(C)the availability
		of such advice and recommendations;
									(11)the
		additional costs and expenses to retail customers and to brokers, dealers, and
		investment advisers resulting from potential changes in the regulatory
		requirements or legal standards affecting brokers, dealers, investment
		advisers, persons associated with brokers or dealers, and persons associated
		with investment advisers relating to their obligations to retail customers;
		and
								(12)any
		other consideration that the Commission deems necessary and appropriate to
		effectively execute the study required under subsection (b).
								(d)Report
								(1)In
		generalNot later than 1 year after the date of enactment of this
		Act, the Commission shall submit a report on the study required under
		subsection (b) to—
									(A)the Committee on
		Banking, Housing, and Urban Affairs of the Senate; and
									(B)the Committee on
		Financial Services of the House of Representatives.
									(2)Content
		requirementsThe report required under paragraph (1) shall
		describe the findings, conclusions, and recommendations of the Commission from
		the study required under subsection (b), including—
									(A)a
		description of the considerations, analysis, and public and industry input that
		the Commission considered, as required under subsection (e), to make such
		findings, conclusions, and policy recommendations; and
									(B)an analysis
		of—
										(i)whether
		any identified legal or regulatory gaps or overlap in legal or regulatory
		standards in the protection of retail customers relating to the standards of
		care for brokers, dealers, investment advisers, persons associated with brokers
		or dealers, and persons associated with investment advisers for providing
		personalized investment advice about securities to retail customers can be
		addressed by rule; and
										(ii)whether, and the
		extent to which, the Commission would require additional statutory authority to
		address such gaps or overlap.
										(e)Public
		CommentThe Commission shall seek and consider public input,
		comments, and data in order to prepare the report required under subsection
		(d).
							(f)Rulemaking
								(1)In
		generalIf the study required under subsection (b) identifies any
		gaps or overlap in the legal or regulatory standards in the protection of
		retail customers relating to the standards of care for brokers, dealers,
		investment advisers, persons associated with brokers or dealers, and persons
		associated with investment advisers for providing personalized investment
		advice about securities to such retail customers, the Commission, not later
		than 2 years after the date of enactment of this Act, shall—
									(A)commence a
		rulemaking, as necessary or appropriate in the public interest and for the
		protection of retail customers, to address such regulatory gaps and overlap
		that can be addressed by rule, using its authority under the Securities
		Exchange Act of 1934 (15 U.S.C. 78a et seq.) and the Investment Advisers Act of
		1940 (15 U.S.C. 80b–1 et seq.); and
									(B)consider and take
		into account the findings, conclusions, and recommendations of the study
		required under this section.
									(2)Rule of
		constructionNothing in this section shall be construed to limit
		the rulemaking authority of the Commission under any other provision of Federal
		law.
								914.Office of the
		Investor AdvocateSection 4 of
		the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the
		end the following:
							
								(g)Office of the
		  Investor Advocate
									(1)Office
		  EstablishedThere is established within the Commission the Office
		  of the Investor Advocate (in this subsection referred to as the
		  Office).
									(2)Investor
		  Advocate
										(A)In
		  GeneralThe head of the Office shall be the Investor Advocate,
		  who shall—
											(i)report directly
		  to the Chairman; and
											(ii)be
		  appointed by the Chairman, in consultation with the Commission, from among
		  individuals having experience in advocating for the interests of investors in
		  securities and investor protection issues, from the perspective of
		  investors.
											(B)CompensationThe
		  annual rate of pay for the Investor Advocate shall be equal to the highest rate
		  of annual pay for a Senior Executive Service position within the
		  Commission.
										(C)Limitation on
		  serviceAn individual who serves as the Investor Advocate may not
		  be employed by the Commission—
											(i)during the 2-year
		  period ending on the date of appointment as Investor Advocate; or
											(ii)during the
		  5-year period beginning on the date on which the person ceases to serve as the
		  Investor Advocate.
											(3)Staff of
		  OfficeThe Investor Advocate may retain or employ independent
		  counsel, research staff, and service staff, as the Investor Advocate deems
		  necessary to carry out the functions, powers, and duties of the Office.
									(4)Functions of
		  the Investor AdvocateThe Investor Advocate shall—
										(A)assist retail
		  investors in resolving significant problems such investors may have with the
		  Commission or with self-regulatory organizations;
										(B)identify areas in
		  which investors would benefit from changes in the regulations of the Commission
		  or the rules of self-regulatory organizations;
										(C)identify problems
		  that investors have with financial service providers and investment
		  products;
										(D)analyze the
		  potential impact on investors of—
											(i)proposed
		  regulations of the Commission; and
											(ii)proposed rules
		  of self-regulatory organizations registered under this title; and
											(E)to the extent
		  practicable, propose to the Commission changes in the regulations or orders of
		  the Commission and to Congress any legislative, administrative, or personnel
		  changes that may be appropriate to mitigate problems identified under this
		  paragraph and to promote the interests of investors.
										(5)Access to
		  documentsThe Commission shall ensure that the Investor Advocate
		  has full access to the documents of the Commission and any self-regulatory
		  organization, as necessary to carry out the functions of the Office.
									(6)Annual
		  Reports
										(A)Report on
		  objectives
											(i)In
		  generalNot later than June 30 of each year after 2010, the
		  Investor Advocate shall submit to the Committee on Banking, Housing, and Urban
		  Affairs of the Senate and the Committee on Financial Services of the House of
		  Representatives a report on the objectives of the Investor Advocate for the
		  following fiscal year.
											(ii)ContentsEach
		  report required under clause (i) shall contain full and substantive analysis
		  and explanation.
											(B)Report on
		  activities
											(i)In
		  GeneralNot later than December 31 of each year after 2010, the
		  Investor Advocate shall submit to the Committee on Banking, Housing, and Urban
		  Affairs of the Senate and the Committee on Financial Services of the House of
		  Representatives a report on the activities of the Investor Advocate during the
		  immediately preceding fiscal year.
											(ii)ContentsEach
		  report required under clause (i) shall include—
												(I)appropriate
		  statistical information and full and substantive analysis;
												(II)information on
		  steps that the Investor Advocate has taken during the reporting period to
		  improve investor services and the responsiveness of the Commission and
		  self-regulatory organizations to investor concerns;
												(III)a summary of
		  the most serious problems encountered by investors during the reporting
		  period;
												(IV)an inventory of
		  the items described in subclauses (III) that includes—
													(aa)identification
		  of any action taken by the Commission or the self-regulatory organization and
		  the result of such action;
													(bb)the
		  length of time that each item has remained on such inventory; and
													(cc)for
		  items on which no action has been taken, the reasons for inaction, and an
		  identification of any official who is responsible for such action;
													(V)recommendations
		  for such administrative and legislative actions as may be appropriate to
		  resolve problems encountered by investors; and
												(VI)any other
		  information, as determined appropriate by the Investor Advocate.
												(iii)IndependenceEach
		  report required under this paragraph shall be provided directly to the
		  Committees listed in clause (i) without any prior review or comment from the
		  Commission, any commissioner, any other officer or employee of the Commission,
		  or the Office of Management and Budget.
											(iv)ConfidentialityNo
		  report required under clause (i) may contain confidential information.
											(7)RegulationsThe
		  Commission shall, by regulation, establish procedures requiring a formal
		  response to all recommendations submitted to the Commission by the Investor
		  Advocate, not later than 3 months after the date of such
		  submission.
									.
						915.Streamlining
		of filing procedures for self-regulatory organizations
							(a)Filing
		proceduresSection 19(b) of the Securities Exchange Act of 1934
		(15 U.S.C. 78s(b)) is amended by striking paragraph (2) (including the
		undesignated matter immediately following subparagraph (B)) and inserting the
		following:
								
									(2)Approval
		  process
										(A)Approval
		  process established
											(i)In
		  generalExcept as provided in clause (ii), not later than 45 days
		  after the date of publication of a proposed rule change under paragraph (1),
		  the Commission shall—
												(I)by
		  order, approve the proposed rule change; or
												(II)institute
		  proceedings under subparagraph (B) to determine whether the proposed rule
		  change should be disapproved.
												(ii)Extension of
		  time periodThe Commission may extend the period established
		  under clause (i) by not more than an additional 45 days, if—
												(I)the Commission
		  determines that a longer period is appropriate and publishes the reasons for
		  such determination; or
												(II)the
		  self-regulatory organization that filed the proposed rule change consents to
		  the longer period.
												(B)Proceedings
											(i)Notice and
		  hearingIf the Commission does not approve a proposed rule change
		  under subparagraph (A), the Commission shall provide to the self-regulatory
		  organization that filed the proposed rule change—
												(I)notice of the
		  grounds for disapproval under consideration; and
												(II)opportunity for
		  hearing, to be concluded not later than 180 days after the date of publication
		  of notice of the filing of the proposed rule change.
												(ii)Order of
		  approval or disapproval
												(I)In
		  generalExcept as provided in subclause (II), not later than 180
		  days after the date of publication under paragraph (1), the Commission shall
		  issue an order approving or disapproving the proposed rule change.
												(II)Extension of
		  time periodThe Commission may extend the period for issuance
		  under clause (I) by not more than 60 days, if—
													(aa)the
		  Commission determines that a longer period is appropriate and publishes the
		  reasons for such determination; or
													(bb)the
		  self-regulatory organization that filed the proposed rule change consents to
		  the longer period.
													(C)Standards for
		  approval and disapproval
											(i)ApprovalThe
		  Commission shall approve a proposed rule change of a self-regulatory
		  organization if it finds that such proposed rule change is consistent with the
		  requirements of this title and the rules and regulations issued under this
		  title that are applicable to such organization.
											(ii)DisapprovalThe
		  Commission shall disapprove a proposed rule change of a self-regulatory
		  organization if it does not make a finding described in clause (i).
											(iii)Time for
		  approvalThe Commission may not approve a proposed rule change
		  earlier than 30 days after the date of publication under paragraph (1), unless
		  the Commission finds good cause for so doing and publishes the reason for the
		  finding.
											(D)Result of
		  failure to institute or conclude proceedingsA proposed rule
		  change shall be deemed to have been approved by the Commission, if—
											(i)the
		  Commission does not approve the proposed rule change or begin proceedings under
		  subparagraph (B) within the period described in subparagraph (A); or
											(ii)the
		  Commission does not issue an order approving or disapproving the proposed rule
		  change under subparagraph (B) within the period described in subparagraph
		  (B)(ii).
											(E)Publication
		  date based on Federal Register publishingFor purposes of this
		  paragraph, if, after filing a proposed rule change with the Commission pursuant
		  to paragraph (1), a self-regulatory organization publishes a notice of the
		  filing of such proposed rule change, together with the substantive terms of
		  such proposed rule change, on a publicly accessible website, the Commission
		  shall thereafter send the notice to the Federal Register for publication
		  thereof under paragraph (1) within 15 days of the date on which such website
		  publication is made. If the Commission fails to send the notice for publication
		  thereof within such 15 day period, then the date of publication shall be deemed
		  to be the date on which such website publication was
		  made.
										.
							(b)Clarification
		of filing date
								(1)Rule of
		constructionSection 19(b) of the Securities Exchange Act of 1934
		(15 U.S.C. 78s(b)) is amended by adding at the end the following:
									
										(10)Rule of
		  construction relating to filing date of proposed rule changes
											(A)In
		  generalFor purposes of this subsection, the date of filing of a
		  proposed rule change shall be deemed to be the date on which the Commission
		  receives the proposed rule change.
											(B)ExceptionA
		  proposed rule change has not been received by the Commission for purposes of
		  subparagraph (A) if, not later than 7 days after the date of receipt by the
		  Commission, the Commission notifies the self-regulatory organization that such
		  proposed rule change does not comply with the rules of the Commission relating
		  to the required form of a proposed rule
		  change.
											.
								(2)PublicationSection
		19(b)(1) of the Securities Exchange Act of 1934 (15 U.S.C. 78s(b)(1)) is
		amended by striking upon and inserting as soon as
		practicable after the date of.
								(c)Effective date
		of proposed rulesSection 19(b)(3) of the Securities Exchange Act
		of 1934 (15 U.S.C. 78s(b)(3)) is amended—
								(1)in
		subparagraph (A)—
									(A)by striking
		may take effect and inserting shall take effect;
		and
									(B)by inserting
		on any person, whether or not the person is a member of the
		self-regulatory organization after charge imposed by the
		self-regulatory organization; and
									(2)in
		subparagraph (C)—
									(A)by amending the
		second sentence to read as follows: At any time within the 60-day period
		beginning on the date of filing of such a proposed rule change in accordance
		with the provisions of paragraph (1), the Commission summarily may temporarily
		suspend the change in the rules of the self-regulatory organization made
		thereby, if it appears to the Commission that such action is necessary or
		appropriate in the public interest, for the protection of investors, or
		otherwise in furtherance of the purposes of this title.;
									(B)by inserting
		after the second sentence the following: If the Commission takes such
		action, the Commission shall institute proceedings under paragraph (2)(B) to
		determine whether the proposed rule should be approved or disapproved.;
		and
									(C)in the third
		sentence, by striking the preceding sentence and inserting
		this subparagraph.
									(d)Conforming
		changeSection 19(b)(4)(D) of the Securities Exchange Act of 1934
		(15 U.S.C. 78s(b)(4)(D)) is amended to read as follows:
								
									(D)(i)The Commission shall
		  order the temporary suspension of any change in the rules of a clearing agency
		  made by a proposed rule change that has taken effect under paragraph (3), if
		  the appropriate regulatory agency for the clearing agency notifies the
		  Commission not later than 30 days after the date on which the proposed rule
		  change was filed of—
											(I)the determination by the appropriate
		  regulatory agency that the rules of such clearing agency, as so changed, may be
		  inconsistent with the safeguarding of securities or funds in the custody or
		  control of such clearing agency or for which it is responsible; and
											(II)the reasons for the determination
		  described in subclause (I).
											(ii)If the Commission takes action
		  under clause (i), the Commission shall institute proceedings under paragraph
		  (2)(B) to determine if the proposed rule change should be approved or
		  disapproved.
										.
							916.Study
		regarding financial literacy among investors
							(a)In
		generalThe Commission shall conduct a study to identify—
								(1)the
		existing level of financial literacy among retail investors, including
		subgroups of investors identified by the Commission;
								(2)methods to
		improve the timing, content, and format of disclosures to investors with
		respect to financial intermediaries, investment products, and investment
		services;
								(3)the
		most useful and understandable relevant information that retail investors need
		to make informed financial decisions before engaging a financial intermediary
		or purchasing an investment product or service that is typically sold to retail
		investors, including shares of open-end companies, as that term is defined in
		section 5 of the Investment Company Act of 1940 (15 U.S.C. 80a–5) that are
		registered under section 8 of that Act;
								(4)methods to
		increase the transparency of expenses and conflicts of interests in
		transactions involving investment services and products, including shares of
		open-end companies described in paragraph (3);
								(5)the
		most effective existing private and public efforts to educate investors;
		and
								(6)in
		consultation with the Financial Literacy and Education Commission, a strategy
		(including, to the extent practicable, measurable goals and objectives) to
		increase the financial literacy of investors in order to bring about a positive
		change in investor behavior.
								(b)ReportNot
		later than 2 years after the date of enactment of this Act, the Commission
		shall submit a report on the study required under subsection (a) to—
								(1)the
		Committee on Banking, Housing, and Urban Affairs of the Senate; and
								(2)the
		Committee on Financial Services of the House of Representatives.
								917.Study
		regarding mutual fund advertising
							(a)In
		generalThe Comptroller General of the United States shall
		conduct a study on mutual fund advertising to identify—
								(1)existing and
		proposed regulatory requirements for open-end investment company
		advertisements;
								(2)current marketing
		practices for the sale of open-end investment company shares, including the use
		of past performance data, funds that have merged, and incubator funds;
								(3)the
		impact of such advertising on consumers; and
								(4)recommendations
		to improve investor protections in mutual fund advertising and additional
		information necessary to ensure that investors can make informed financial
		decisions when purchasing shares.
								(b)ReportNot
		later than 1 year after the date of enactment of this Act, the Comptroller
		General of the United States shall submit a report on the results of the study
		conducted under subsection (a) to—
								(1)the
		Committee on Banking, Housing, and Urban Affairs of the United States Senate;
		and
								(2)the
		Committee on Financial Services of the House of Representatives.
								918.Clarification
		of commission authority to require investor disclosures before purchase of
		investment products and servicesSection 15 of the Securities Exchange Act of
		1934 (15 U.S.C. 78o) is amended by adding at the end the following:
							
								(k)Disclosures to
		  retail investors
									(1)In
		  generalNotwithstanding any
		  other provision of the securities laws, the Commission may issue rules
		  designating documents or information that shall be provided by a broker or
		  dealer to a retail investor before the purchase of an investment product or
		  service by the retail investor.
									(2)ConsiderationsIn
		  developing any rules under paragraph (1), the Commission shall consider whether
		  the rules will promote investor protection, efficiency, competition, and
		  capital formation.
									(3)Form and
		  contents of documents and informationAny documents or
		  information designated under a rule promulgated under paragraph (1)
		  shall—
										(A)be in a summary
		  format; and
										(B)contain clear and
		  concise information about—
											(i)investment
		  objectives, strategies, costs, and risks; and
											(ii)any
		  compensation or other financial incentive received by a broker, dealer, or
		  other intermediary in connection with the purchase of retail investment
		  products.
											.
						919.Study on
		conflicts of interest
							(a)In
		generalThe Comptroller General of the United States shall
		conduct a study—
								(1)to
		identify and examine potential conflicts of interest that exist between the
		staffs of the investment banking and equity and fixed income securities analyst
		functions within the same firm; and
								(2)to
		make recommendations to Congress designed to protect investors in light of such
		conflicts.
								(b)ConsiderationsIn
		conducting the study under subsection (a), the Comptroller General
		shall—
								(1)consider—
									(A)the potential for
		investor harm resulting from conflicts, including consideration of the forms of
		misconduct engaged in by the several securities firms and individuals that
		entered into the Global Analyst Research Settlements in 2003 (also known as the
		Global Settlement);
									(B)the nature and
		benefits of the undertakings to which those firms agreed in enforcement
		proceedings, including firewalls between research and investment banking,
		separate reporting lines, dedicated legal and compliance staffs, allocation of
		budget, physical separation, compensation, employee performance evaluations,
		coverage decisions, limitations on soliciting investment banking business,
		disclosures, transparency, and other measures;
									(C)whether any such
		undertakings should be codified and applied permanently to securities firms, or
		whether the Commission should adopt rules applying any such undertakings to
		securities firms; and
									(D)whether to
		recommend regulatory or legislative measures designed to mitigate possible
		adverse consequences to investors arising from the conflicts of interest or to
		enhance investor protection or confidence in the integrity of the securities
		markets; and
									(2)consult with
		State attorneys general, State securities officials, the Commission, the
		Financial Industry Regulatory Authority (FINRA), NYSE
		Regulation, investor advocates, brokers, dealers, retail investors,
		institutional investors, and academics.
								(c)ReportThe
		Comptroller General shall submit a report on the results of the study required
		by this section to the Committee on Banking, Housing, and Urban Affairs of the
		Senate and the Committee on Financial Services of the House of Representatives,
		not later than 18 months after the date of enactment of this Act.
							919A.Study on
		improved investor access to information on investment advisers and
		broker-dealers
							(a)Study
								(1)In
		generalNot later than 6 months after the date of enactment of
		this Act, the Commission shall complete a study, including recommendations, of
		ways to improve the access of investors to registration information (including
		disciplinary actions, regulatory, judicial, and arbitration proceedings, and
		other information) about registered and previously registered investment
		advisers, associated persons of investment advisers, brokers and dealers and
		their associated persons on the existing Central Registration Depository and
		Investment Adviser Registration Depository systems, as well as identify
		additional information that should be made publicly available.
								(2)ContentsThe
		study required by subsection (a) shall include an analysis of the advantages
		and disadvantages of further centralizing access to the information contained
		in the 2 systems, including—
									(A)identification of
		those data pertinent to investors; and
									(B)the
		identification of the method and format for displaying and publishing such data
		to enhance accessibility by and utility to investors.
									(b)ImplementationNot
		later than 18 months after the date of completion of the study required by
		subsection (a), the Commission shall implement any recommendations of the
		study.
							919B.Study on
		financial planners and the use of financial designations
							(a)In
		generalThe Comptroller
		General of the United States shall conduct a study to evaluate—
								(1)the
		effectiveness of State and Federal regulations to protect consumers from
		individuals who hold themselves out as financial planners through the use of
		misleading designations;
								(2)current State and
		Federal oversight structure and regulations for financial planners; and
								(3)legal or
		regulatory gaps in the regulation of financial planners and other individuals
		who provide or offer to provide financial planning services to
		consumers.
								(b)ConsiderationsIn
		conducting the study required under subsection (a), the Comptroller General
		shall consider—
								(1)the
		role of financial planners in providing advice regarding the management of
		financial resources, including investment planning, income tax planning,
		education planning, retirement planning, estate planning, and risk
		management;
								(2)whether current
		regulations at the State and Federal level provide adequate ethical and
		professional standards for financial planners;
								(3)the
		use of the title financial planner and misleading designations
		in connection with sale of financial products, including insurance and
		securities;
								(4)the
		possible risk posed to consumers by individuals who hold themselves out as
		financial planners through the use of misleading designations, including
		financial advisor and financial
		consultant;
								(5)the
		ability of consumers to understand licensing requirements and standards of care
		that apply to individuals who provide financial advice;
								(6)the
		possible benefits to consumers of regulation and professional oversight of
		financial planners; and
								(7)any
		other consideration that the Comptroller General deems necessary or appropriate
		to effectively execute the study required under subsection (a).
								(c)RecommendationsIn providing recommendations for the
		appropriate regulation of financial planners and other individuals who provide
		or offer to provide financial planning services, in order to protect consumers
		of financial planning services, the Comptroller General shall consider—
								(1)the
		appropriate structure for regulation of financial planners and individuals
		providing financial planning services; and
								(2)the
		appropriate scope of the regulations needed to protect consumers, including but
		not limited to the need to establish competency standards, practice standards,
		ethical guidelines, disciplinary authority, and transparency to
		consumers.
								(d)Report
								(1)In
		generalNot later than 180 days after the date of enactment of
		this Act, the Comptroller General shall submit a report on the study required
		under subsection (a) to—
									(A)the Committee on
		Banking, Housing, and Urban Affairs of the Senate;
									(B)the Special
		Committee on Aging of the Senate; and
									(C)the Committee on
		Financial Services of the House of Representatives.
									(2)Content
		requirementsThe report required under paragraph (1) shall
		describe the findings and determinations made by the Comptroller General in
		carrying out the study required under subsection (a), including a description
		of the considerations, analysis, and government, public, industry, nonprofit
		and consumer input that the Comptroller General considered to make such
		findings, conclusions, and legislative, regulatory, or other
		recommendations.
								BIncreasing
		regulatory enforcement and remedies
						921.Authority to
		issue rules related to mandatory predispute arbitration
							(a)Amendment to
		Securities Exchange Act of 1934Section 15 of the Securities
		Exchange Act of 1934 (15 U.S.C. 78o), as amended by section 918, is amended by
		adding at the end the following:
								
									(l)Authority to
		  restrict mandatory predispute arbitrationThe Commission may
		  conduct a rulemaking to reaffirm or prohibit, or impose or not impose
		  conditions or limitations on the use of, agreements that require customers or
		  clients of any broker, dealer, or municipal securities dealer to arbitrate any
		  dispute between them and such broker, dealer, or municipal securities dealer
		  that arises under the securities laws or the rules of a self-regulatory
		  organization, if the Commission finds that such reaffirmation, prohibition,
		  imposition of conditions or limitations, or other action is in the public
		  interest and for the protection of
		  investors.
									.
							(b)Amendment to
		Investment Advisers Act of 1940Section 205 of the Investment
		Advisers Act of 1940 (15 U.S.C. 80b–5) is amended by adding at the end the
		following:
								
									(f)Authority to
		  issue rules related to mandatory predispute arbitrationThe
		  Commission may conduct rulemaking to reaffirm or prohibit, or impose or not
		  impose conditions or limitations on the use of, agreements that require
		  customers or clients of any investment adviser to arbitrate any dispute between
		  them and such investment adviser that arises under the securities laws, as
		  defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c), or
		  the rules of a self-regulatory organization, if the Commission finds that such
		  reaffirmation, prohibition, imposition of conditions or limitations, or other
		  action is in the public interest and for the protection of
		  investors.
									.
							922.Whistleblower
		protectionThe Securities
		Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after
		section 21E the following:
							
								21F.Securities
		  whistleblower incentives and protection
									(a)DefinitionsIn
		  this section the following definitions shall apply:
										(1)Covered
		  judicial or administrative actionThe term covered judicial
		  or administrative action means any judicial or administrative action
		  brought by the Commission under the securities laws that results in monetary
		  sanctions exceeding $1,000,000.
										(2)FundThe
		  term Fund means the Securities and Exchange Commission Investor
		  Protection Fund.
										(3)Original
		  informationThe term original information means
		  information that—
											(A)is derived from
		  the independent knowledge or analysis of a whistleblower;
											(B)is not known to
		  the Commission from any other source, unless the whistleblower is the original
		  source of the information; and
											(C)is not
		  exclusively derived from an allegation made in a judicial or administrative
		  hearing, in a governmental report, hearing, audit, or investigation, or from
		  the news media, unless the whistleblower is a source of the information.
											(4)Monetary
		  sanctionsThe term monetary sanctions, when used
		  with respect to any judicial or administrative action, means—
											(A)any monies,
		  including penalties, disgorgement, and interest, ordered to be paid; and
											(B)any monies
		  deposited into a disgorgement fund or other fund pursuant to section 308(b) of
		  the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246(b)), as a result of such action
		  or any settlement of such action.
											(5)Related
		  actionThe term related action, when used with
		  respect to any judicial or administrative action brought by the Commission
		  under the securities laws, means any judicial or administrative action brought
		  by an entity described in subclauses (I) through (IV) of subsection
		  (h)(2)(D)(i) that is based upon the original information provided by a
		  whistleblower pursuant to subsection (a) that led to the successful enforcement
		  of the Commission action.
										(6)WhistleblowerThe
		  term whistleblower means any individual, or 2 or more individuals
		  acting jointly, who provides information relating to a violation of the
		  securities laws to the Commission, in a manner established, by rule or
		  regulation, by the Commission.
										(b)Awards
										(1)In
		  generalIn any covered judicial or administrative action, or
		  related action, the Commission, under regulations prescribed by the Commission
		  and subject to subsection (c), shall pay an award or awards to 1 or more
		  whistleblowers who voluntarily provided original information to the Commission
		  that led to the successful enforcement of the covered judicial or
		  administrative action, or related action, in an aggregate amount equal
		  to—
											(A)not less than 10
		  percent, in total, of what has been collected of the monetary sanctions imposed
		  in the action or related actions; and
											(B)not more than 30
		  percent, in total, of what has been collected of the monetary sanctions imposed
		  in the action or related actions.
											(2)Payment of
		  awardsAny amount paid under paragraph (1) shall be paid from the
		  Fund.
										(c)Determination
		  of amount of award; denial of award
										(1)Determination
		  of amount of award
											(A)DiscretionThe
		  determination of the amount of an award made under subsection (b) shall be in
		  the discretion of the Commission.
											(B)CriteriaIn
		  determining the amount of an award made under subsection (b), the Commission
		  shall take into account—
												(i)the
		  significance of the information provided by the whistleblower to the success of
		  the covered judicial or administrative action;
												(ii)the
		  degree of assistance provided by the whistleblower and any legal representative
		  of the whistleblower in a covered judicial or administrative action;
												(iii)the
		  programmatic interest of the Commission in deterring violations of the
		  securities laws by making awards to whistleblowers who provide information that
		  lead to the successful enforcement of such laws; and
												(iv)such
		  additional relevant factors as the Commission may establish by rule or
		  regulation.
												(2)Denial of
		  awardNo award under subsection (b) shall be made—
											(A)to any
		  whistleblower who is, or was at the time the whistleblower acquired the
		  original information submitted to the Commission, a member, officer, or
		  employee of—
												(i)an
		  appropriate regulatory agency;
												(ii)the
		  Department of Justice;
												(iii)a
		  self-regulatory organization;
												(iv)the
		  Public Company Accounting Oversight Board; or
												(v)a law
		  enforcement organization;
												(B)to any
		  whistleblower who is convicted of a criminal violation related to the judicial
		  or administrative action for which the whistleblower otherwise could receive an
		  award under this section;
											(C)to any
		  whistleblower who gains the information through the performance of an audit of
		  financial statements required under the securities laws and for whom such
		  submission would be contrary to the requirements of section 101A of the
		  Securities Exchange Act of 1934 (15 U.S.C. 78j–1); or
											(D)to any
		  whistleblower who fails to submit information to the Commission in such form as
		  the Commission may, by rule, require.
											(d)Representation
										(1)Permitted
		  representationAny whistleblower who makes a claim for an award
		  under subsection (b) may be represented by counsel.
										(2)Required
		  representation
											(A)In
		  generalAny whistleblower who anonymously makes a claim for an
		  award under subsection (b) shall be represented by counsel if the whistleblower
		  anonymously submits the information upon which the claim is based.
											(B)Disclosure of
		  identityPrior to the payment of an award, a whistleblower shall
		  disclose the identity of the whistleblower and provide such other information
		  as the Commission may require, directly or through counsel for the
		  whistleblower.
											(e)No contract
		  necessaryNo contract with the Commission is necessary for any
		  whistleblower to receive an award under subsection (b), unless otherwise
		  required by the Commission by rule or regulation.
									(f)AppealsAny
		  determination made under this section, including whether, to whom, or in what
		  amount to make awards, shall be in the discretion of the Commission. Any such
		  determination may be appealed to the appropriate court of appeals of the United
		  States not more than 30 days after the determination is issued by the
		  Commission. The court shall review the determination made by the Commission in
		  accordance with section 706 of title 5, United States Code.
									(g)Investor
		  Protection Fund
										(1)Fund
		  establishedThere is established in the Treasury of the United
		  States a fund to be known as the Securities and Exchange Commission
		  Investor Protection Fund.
										(2)Use of
		  FundThe Fund shall be available to the Commission, without
		  further appropriation or fiscal year limitation, for—
											(A)paying awards to
		  whistleblowers as provided in subsection (b); and
											(B)funding the
		  activities of the Inspector General of the Commission under section
		  4(i).
											(3)Deposits and
		  creditsThere shall be deposited into or credited to the Fund an
		  amount equal to—
											(A)the amount
		  awarded under subsection (b) from any monetary sanction collected by the
		  Commission in any judicial or administrative action brought by the Commission
		  that is based on information provided by a whistleblower under the securities
		  laws, unless, the balance of the Fund at the time the monetary sanction is
		  collected exceeds $200,000,000;
											(B)any monetary
		  sanction added to a disgorgement fund or other fund pursuant to section 308 of
		  the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246) that is not distributed to the
		  victims for whom the disgorgement fund was established, unless the balance of
		  the disgorgement fund at the time the determination is made not to distribute
		  the monetary sanction to such victims exceeds $100,000,000; and
											(C)all income from
		  investments made under paragraph (4).
											(4)Investments
											(A)Amounts in fund
		  may be investedThe Commission may request the Secretary of the
		  Treasury to invest the portion of the Fund that is not, in the discretion of
		  the Commission, required to meet the current needs of the Fund.
											(B)Eligible
		  investmentsInvestments shall be made by the Secretary of the
		  Treasury in obligations of the United States or obligations that are guaranteed
		  as to principal and interest by the United States, with maturities suitable to
		  the needs of the Fund as determined by the Commission on the record.
											(C)Interest and
		  proceeds creditedThe interest on, and the proceeds from the sale
		  or redemption of, any obligations held in the Fund shall be credited to the
		  Fund.
											(5)Reports to
		  CongressNot later than October 30 of each fiscal year beginning
		  after the date of enactment of this subsection, the Commission shall submit to
		  the Committee on Banking, Housing, and Urban Affairs of the Senate, and the
		  Committee on Financial Services of the House of Representatives a report
		  on—
											(A)the whistleblower
		  award program, established under this section, including—
												(i)a
		  description of the number of awards granted; and
												(ii)the
		  types of cases in which awards were granted during the preceding fiscal
		  year;
												(B)the balance of
		  the Fund at the beginning of the preceding fiscal year;
											(C)the amounts
		  deposited into or credited to the Fund during the preceding fiscal year;
											(D)the amount of
		  earnings on investments made under paragraph (4) during the preceding fiscal
		  year;
											(E)the amount paid
		  from the Fund during the preceding fiscal year to whistleblowers pursuant to
		  subsection (b);
											(F)the balance of
		  the Fund at the end of the preceding fiscal year; and
											(G)a complete set of
		  audited financial statements, including—
												(i)a
		  balance sheet;
												(ii)income
		  statement; and
												(iii)cash flow
		  analysis.
												(h)Protection of
		  whistleblowers
										(1)Prohibition
		  against retaliation
											(A)In
		  generalNo employer may discharge, demote, suspend, threaten,
		  harass, directly or indirectly, or in any other manner discriminate against, a
		  whistleblower in the terms and conditions of employment because of any lawful
		  act done by the whistleblower—
												(i)in
		  providing information to the Commission in accordance with subsection (a);
		  or
												(ii)in
		  assisting in any investigation or judicial or administrative action of the
		  Commission based upon or related to such information.
												(B)Enforcement
												(i)Cause of
		  actionAn individual who alleges discharge or other
		  discrimination in violation of subparagraph (A) may bring an action under this
		  subsection in the appropriate district court of the United States for the
		  relief provided in subparagraph (C).
												(ii)SubpoenasA
		  subpoena requiring the attendance of a witness at a trial or hearing conducted
		  under this section may be served at any place in the United States.
												(iii)Statute of
		  limitations
													(I)In
		  generalAn action under this subsection may not be
		  brought—
														(aa)more
		  than 6 years after the date on which the violation of subparagraph (A)
		  occurred; or
														(bb)more
		  than 3 years after the date when facts material to the right of action are
		  known or reasonably should have been known by the employee alleging a violation
		  of subparagraph (A).
														(II)Required
		  action within 10 yearsNotwithstanding subclause (I), an action
		  under this subsection may not in any circumstance be brought more than 10 years
		  after the date on which the violation occurs.
													(C)ReliefRelief
		  for an individual prevailing in an action brought under subparagraph (B) shall
		  include—
												(i)reinstatement
		  with the same seniority status that the individual would have had, but for the
		  discrimination;
												(ii)2
		  times the amount of back pay otherwise owed to the individual, with interest;
		  and
												(iii)compensation
		  for litigation costs, expert witness fees, and reasonable attorneys’
		  fees.
												(2)Confidentiality
											(A)In
		  generalUnless and until required to be disclosed to a defendant
		  or respondent in connection with a proceeding instituted by the Commission or
		  any entity described in subparagraph (D), all information provided to the
		  Commission by a whistleblower—
												(i)in
		  any proceeding in any Federal or State court or administrative agency—
													(I)shall be
		  confidential and privileged as an evidentiary matter; and
													(II)shall not be
		  subject to civil discovery or other legal process; and
													(ii)shall not be
		  subject to disclosure under section 552 of title 5, United States Code
		  (commonly referred to as the Freedom of Information Act) or under any
		  proceeding under that section.
												(B)Exempted
		  statuteFor purposes of section 552 of title 5, United States
		  Code, this paragraph shall be considered a statute described in subsection
		  (b)(3)(B) of such section 552.
											(C)Rule of
		  constructionNothing in this section is intended to limit, or
		  shall be construed to limit, the ability of the Attorney General to present
		  such evidence to a grand jury or to share such evidence with potential
		  witnesses or defendants in the course of an ongoing criminal
		  investigation.
											(D)Availability to
		  government agencies
												(i)In
		  generalWithout the loss of its status as confidential and
		  privileged in the hands of the Commission, all information referred to in
		  subparagraph (A) may, in the discretion of the Commission, when determined by
		  the Commission to be necessary to accomplish the purposes of this Act and to
		  protect investors, be made available to—
													(I)the Attorney
		  General of the United States;
													(II)an appropriate
		  regulatory authority;
													(III)a
		  self-regulatory organization;
													(IV)a
		  State attorney general in connection with any criminal investigation;
													(V)any appropriate
		  State regulatory authority;
													(VI)the Public
		  Company Accounting Oversight Board;
													(VII)a foreign
		  securities authority; and
													(VIII)a foreign law
		  enforcement authority.
													(ii)Confidentiality
													(I)In
		  generalEach of the entities described in subclauses (I) through
		  (VI) of clause (i) shall maintain such information as confidential and
		  privileged, in accordance with the requirements established under subparagraph
		  (A).
													(II)Foreign
		  authoritiesEach of the entities described in subclauses (VII)
		  and (VIII) of clause (i) shall maintain such information in accordance with
		  such assurances of confidentiality as the Commission determines
		  appropriate.
													(3)Rights
		  retainedNothing in this section shall be deemed to diminish the
		  rights, privileges, or remedies of any whistleblower under any Federal or State
		  law, or under any collective bargaining agreement.
										(i)Provision of
		  false informationA whistleblower shall not be entitled to an
		  award under this section if the whistleblower—
										(1)knowingly and
		  willfully makes any false, fictitious, or fraudulent statement or
		  representation; or
										(2)uses any false
		  writing or document knowing the writing or document contains any false,
		  fictitious, or fraudulent statement or entry.
										(j)Rulemaking
		  authorityThe Commission shall have the authority to issue such
		  rules and regulations as may be necessary or appropriate to implement the
		  provisions of this section consistent with the purposes of this
		  section.
									.
						923.Conforming
		amendments for whistleblower protection
							(a)In
		general
								(1)Securities Act
		of 1933Section 20(d)(3)(A) of the Securities Act of 1933 (15
		U.S.C. 77t(d)(3)(A)) is amended by inserting and section 21F of the
		Securities Exchange Act of 1934 after the Sarbanes-Oxley Act of
		2002.
								(2)Investment
		Company Act of 1940Section 42(e)(3)(A) of the Investment Company
		Act of 1940 (15 U.S.C. 80a–41(e)(3)(A)) is amended by inserting and
		section 21F of the Securities Exchange Act of 1934 after the
		Sarbanes-Oxley Act of 2002.
								(3)Investment
		Advisers Act of 1940Section 209(e)(3)(A) of the Investment
		Advisers Act of 1940 (15 U.S.C. 80b–9(e)(3)(A)) is amended by inserting
		and section 21F of the Securities Exchange Act of 1934 after
		the Sarbanes-Oxley Act of 2002.
								(b)Securities
		Exchange Act
								(1)Section
		21Section 21(d)(3)(C)(i) of the Securities Exchange Act of 1934
		(15 U.S.C. 78u(d)(3)(C)(i)) is amended by inserting and section 21F of
		this title after the Sarbanes-Oxley Act of 2002.
								(2)Section
		21ASection 21A of the Securities Exchange Act of 1934 (15 U.S.C.
		78u–1) is amended—
									(A)in subsection
		(d)(1) by—
										(i)striking
		(subject to subsection (e)); and
										(ii)inserting
		and section 21F of this title after the Sarbanes-Oxley
		Act of 2002;
										(B)by striking
		subsection (e); and
									(C)by redesignating
		subsections (f) and (g) as subsections (e) and (f), respectively.
									924.Implementation
		and transition provisions for whistleblower protection
							(a)Implementing
		rulesThe Commission shall issue final regulations implementing
		the provisions of section 21F of the Securities Exchange Act of 1934, as added
		by this subtitle, not later than 270 days after the date of enactment of this
		Act.
							(b)Original
		informationInformation provided to the Commission by a
		whistleblower in accordance with the regulations referenced in subsection (a)
		shall not lose the status of original information (as defined in section
		21F(i)(1) of the Securities Exchange Act of 1934, as added by this subtitle)
		solely because the whistleblower provided the information prior to the
		effective date of the regulations, provided that the information is—
								(1)provided by the
		whistleblower after the date of enactment of this subtitle, or monetary
		sanctions are collected after the date of enactment of this subtitle; or
								(2)related to a
		violation for which an award under section 21F of the Securities Exchange Act
		of 1934, as added by this subtitle, could have been paid at the time the
		information was provided by the whistleblower.
								(c)AwardsA
		whistleblower may receive an award pursuant to section 21F of the Securities
		Exchange Act of 1934, as added by this subtitle, regardless of whether any
		violation of a provision of the securities laws, or a rule or regulation
		thereunder, underlying the judicial or administrative action upon which the
		award is based, occurred prior to the date of enactment of this
		subtitle.
							925.Collateral
		bars
							(a)Securities
		Exchange Act of 1934
								(1)Section
		15Section 15(b)(6)(A) of the Securities Exchange Act of 1934 (15
		U.S.C. 78o(b)(6)(A)) is amended by striking 12 months, or bar such
		person from being associated with a broker or dealer, and inserting
		12 months, or bar any such person from being associated with a broker,
		dealer, investment adviser, municipal securities dealer, municipal advisor,
		transfer agent, or nationally recognized statistical rating
		organization,.
								(2)Section
		15bSection 15B(c)(4) of the Securities Exchange Act of 1934 (15
		U.S.C. 78o–4(c)(4)) is amended by striking twelve months or bar any such
		person from being associated with a municipal securities dealer,  and
		inserting 12 months or bar any such person from being associated with a
		broker, dealer, investment adviser, municipal securities dealer, municipal
		advisor, transfer agent, or nationally recognized statistical rating
		organization,.
								(3)Section
		17aSection 17A(c)(4)(C) of the Securities Exchange Act of 1934
		(15 U.S.C. 78q–1(c)(4)(C)) is amended by striking twelve months or bar
		any such person from being associated with the transfer agent,  and
		inserting 12 months or bar any such person from being associated with
		any transfer agent, broker, dealer, investment adviser, municipal securities
		dealer, municipal advisor, or nationally recognized statistical rating
		organization,.
								(b)Investment
		Advisers Act of 1940Section 203(f) of the Investment Advisers
		Act of 1940 (15 U.S.C. 80b–3(f)) is amended by striking twelve months or
		bar any such person from being associated with an investment adviser, 
		and inserting 12 months or bar any such person from being associated
		with an investment adviser, broker, dealer, municipal securities dealer,
		municipal advisor, transfer agent, or nationally recognized statistical rating
		organization,.
							926.Authority of
		State regulators over Regulation D offeringsSection 18(b)(4) of the Securities Act of
		1933 (15 U.S.C. 77r(b)(4)) is amended—
							(1)by striking A security and
		inserting (A) In
		general—A security;
							(2)by
		redesignating subparagraphs (A) through (D) as clauses (i) through (iv),
		respectively, and adjusting the margins accordingly; and
							(3)by
		striking clause (iv), as so redesignated, and inserting the following:
								
									(iv)Commission rules
		  or regulations issued under section 4(2), except that the Commission may
		  designate, by rule, a class of securities that it deems not to be covered
		  securities because the offering of such securities is not of sufficient size or
		  scope.
									(v)Not later than
		  360 days after the date of enactment of the Restoring American Financial
		  Stability Act of 2010, the Commission shall conduct a rulemaking to determine
		  whether to designate a class of securities because the offering of such
		  securities is not of sufficient size or scope.
									(B)Designation of
		  non-covered securitiesIn making a designation under subparagraph
		  (A)(iv), the Commission shall consider—
										(i)the
		  size of the offering;
										(ii)the
		  number of States in which the security is being offered; and
										(iii)the
		  nature of the persons to whom the security is being offered.
										(C)Review of
		  filings
										(i)In
		  generalThe Commission shall review any filings made relating to
		  any security issued under Commission rules or regulations under section 4(2),
		  other than one designated as a non-covered security under subparagraph (A)(iv),
		  not later than 120 days of the filing with the Commission.
										(ii)Failure to
		  review within 120 daysIf the Commission fails to review a filing
		  required under clause (i), the security shall no longer be a covered security,
		  except that—
											(I)the failure of
		  the Commission to review a filing shall not result in the loss of status as a
		  covered security if the Commission, not later than 120 days of the filing with
		  the Commission, has determined that there has been a good faith and reasonable
		  attempt by the issuer to comply with all applicable terms, conditions, and
		  requirements of the filing; and
											(II)upon review of
		  the filing, if the Commission, not later than 120 days of the filing with the
		  Commission, determines that any failure to comply with the applicable filing
		  terms, conditions, and requirements is insignificant to the offering as a
		  whole.
											(D)Effect on State
		  filing requirements
										(i)In
		  generalNothing in subparagraph (A)(iv), (B), or (C) shall be
		  construed to prohibit a State from imposing notice filing requirements that are
		  substantially similar to filing requirements required by rule or regulation
		  under section 4(4) that were in effect on September 1, 1996.
										(ii)NotificationNot
		  later than 180 days after the date of enactment of the Restoring American
		  Financial Stability Act of 2010, the Commission shall implement procedures,
		  after consultation with the States, to promptly notify States upon completion
		  of review of securities offerings described in subparagraph (A)(iv) by the
		  Commission.
										(E)Offerings
		  affectedThe requirements of this section shall apply to
		  offerings filed on or after the date of enactment of the Restoring Financial
		  Stability Act of
		  2010.
									.
							927.Equal
		treatment of self-regulatory organization rulesSection 29(a) of the Securities Exchange Act
		of 1934 (15 U.S.C. 78cc(a)) is amended by striking an exchange required
		thereby and inserting a self-regulatory
		organization,.
						928.Clarification
		that Section 205 of the Investment Advisers Act of 1940 does not apply to
		State-registered advisersSection 205(a) of the Investment Advisers
		Act of 1940 (15 U.S.C. 80b–5(a)) is amended, in the matter preceding paragraph
		(1)—
							(1)by
		striking , unless exempt from registration pursuant to section
		203(b), and inserting registered or required to be registered
		with the Commission;
							(2)by
		striking make use of the mails or any means or instrumentality of
		interstate commerce, directly or indirectly, to; and
							(3)by
		striking to after in any way.
							929.Unlawful
		margin lendingSection
		7(c)(1)(A) of the Securities Exchange Act of 1934 (15 U.S.C. 78g(c)(1)(A)) is
		amended by striking ; and and inserting ;
		or.
						929A.Protection
		for employees of subsidiaries and affiliates of publicly traded
		companiesSection 1514A of
		title 18, United States Code, is amended by inserting including any
		subsidiary or affiliate whose financial information is included in the
		consolidated financial statements of such company after the
		Securities Exchange Act of 1934 (15 U.S.C. 78o(d)).
						929B.Fair Fund
		amendmentsSection 308 of the
		Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246(a)) is amended—
							(1)by
		striking subsection (a) and inserting the following:
								
									(a)Civil penalties
		  To Be used for the relief of victimsIf, in any judicial or administrative
		  action brought by the Commission under the securities laws, the Commission
		  obtains a civil penalty against any person for a violation of such laws, or
		  such person agrees, in settlement of any such action, to such civil penalty,
		  the amount of such civil penalty shall, on the motion or at the direction of
		  the Commission, be added to and become part of a disgorgement fund or other
		  fund established for the benefit of the victims of such
		  violation.
									;
							(2)in
		subsection (b)—
								(A)by
		striking for a disgorgement fund described in subsection (a) and
		inserting for a disgorgement fund or other fund described in subsection
		(a); and
								(B)by
		striking in the disgorgement fund and inserting in such
		fund; and
								(3)by striking
		subsection (e).
							929C.Increasing
		the borrowing limit on Treasury loansSection 4(h) of the Securities Investor
		Protection Act of 1970 (15 U.S.C. 78ddd(h)) is amended in the first sentence,
		by striking $1,000,000,000 and inserting
		$2,500,000,000.
						CImprovements to
		the Regulation of Credit Rating Agencies
						931.FindingsCongress finds the following:
							(1)Because of the
		systemic importance of credit ratings and the reliance placed on credit ratings
		by individual and institutional investors and financial regulators, the
		activities and performances of credit rating agencies, including nationally
		recognized statistical rating organizations, are matters of national public
		interest, as credit rating agencies are central to capital formation, investor
		confidence, and the efficient performance of the United States economy.
							(2)Credit rating
		agencies, including nationally recognized statistical rating organizations,
		play a critical gatekeeper role in the debt market that is
		functionally similar to that of securities analysts, who evaluate the quality
		of securities in the equity market, and auditors, who review the financial
		statements of firms. Such role justifies a similar level of public oversight
		and accountability.
							(3)Because credit
		rating agencies perform evaluative and analytical services on behalf of
		clients, much as other financial gatekeepers do, the activities
		of credit rating agencies are fundamentally commercial in character and should
		be subject to the same standards of liability and oversight as apply to
		auditors, securities analysts, and investment bankers.
							(4)In
		certain activities, particularly in advising arrangers of structured financial
		products on potential ratings of such products, credit rating agencies face
		conflicts of interest that need to be carefully monitored and that therefore
		should be addressed explicitly in legislation in order to give clearer
		authority to the Securities and Exchange Commission.
							(5)In
		the recent financial crisis, the ratings on structured financial products have
		proven to be inaccurate. This inaccuracy contributed significantly to the
		mismanagement of risks by financial institutions and investors, which in turn
		adversely impacted the health of the economy in the United States and around
		the world. Such inaccuracy necessitates increased accountability on the part of
		credit rating agencies.
							932.Enhanced
		regulation, accountability, and transparency of nationally recognized
		statistical rating organizationsSection 15E of the Securities Exchange Act
		of 1934 (15 U.S.C. 78o–7) is amended—
							(1)in
		subsection (c)—
								(A)in paragraph
		(2)—
									(i)in the
		second sentence, by inserting any other provision of this section,
		or after Notwithstanding; and
									(ii)by
		inserting after the period at the end the following: Nothing in this
		paragraph may be construed to afford a defense against any action or proceeding
		brought by the Commission to enforce the antifraud provisions of the securities
		laws.; and
									(B)by adding at the
		end the following:
									
										(3)Internal
		  controls over processes for determining credit ratings
											(A)In
		  generalEach nationally recognized statistical rating
		  organization shall establish, maintain, enforce, and document an effective
		  internal control structure governing the implementation of and adherence to
		  policies, procedures, and methodologies for determining credit ratings, taking
		  into consideration such factors as the Commission may prescribe, by
		  rule.
											(B)Attestation
		  requirementThe Commission shall prescribe rules requiring each
		  nationally recognized statistical rating organization to submit to the
		  Commission an annual internal controls report, which shall contain—
												(i)a
		  description of the responsibility of the management of the nationally
		  recognized statistical rating organization in establishing and maintaining an
		  effective internal control structure under subparagraph (A);
												(ii)an
		  assessment of the effectiveness of the internal control structure of the
		  nationally recognized statistical rating organization; and
												(iii)the
		  attestation of the chief executive officer, or equivalent individual, of the
		  nationally recognized statistical rating
		  organization.
												;
								(2)in
		subsection (d)—
								(A)in the subsection
		heading, by inserting Fine, after Censure,;
								(B)by inserting
		fine, after censure, each place that term
		appears;
								(C)in paragraph (2),
		by redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
		respectively, and adjusting the clause margins accordingly;
								(D)by redesignating
		paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and
		adjusting the subparagraph margins accordingly;
								(E)in the matter
		preceding subparagraph (A), as so redesignated, by striking The
		Commission and inserting the following:
									
										(1)In
		  generalThe
		  Commission
										;
								(F)in subparagraph
		(D), as so redesignated, by striking or at the end;
								(G)in subparagraph
		(E), as so redesignated, by striking the period at the end and inserting a
		semicolon; and
								(H)by adding at the
		end the following:
									
										(F)has failed
		  reasonably to supervise, with a view to preventing a violation of the
		  securities laws, an individual who commits such a violation, if the individual
		  is subject to the supervision of that person.
										(2)Suspension or
		  revocation for particular class of securities
											(A)In
		  generalThe Commission may temporarily suspend or permanently
		  revoke the registration of a nationally recognized statistical rating
		  organization with respect to a particular class or subclass of securities, if
		  the Commission finds, on the record after notice and opportunity for hearing,
		  that the nationally recognized statistical rating organization does not have
		  adequate financial and managerial resources to consistently produce credit
		  ratings with integrity.
											(B)ConsiderationsIn
		  making any determination under subparagraph (A), the Commission shall
		  consider—
												(i)whether the
		  nationally recognized statistical rating organization has failed over a
		  sustained period of time, as determined by the Commission, to produce ratings
		  that are accurate for that class or subclass of securities; and
												(ii)such
		  other factors as the Commission may
		  determine.
												;
								(3)in
		subsection (h), by adding at the end the following:
								
									(3)Separation of
		  ratings from sales and marketing
										(A)Rules
		  requiredThe Commission shall issue rules to prevent the sales
		  and marketing considerations of a nationally recognized statistical rating
		  organization from influencing the production of ratings by the nationally
		  recognized statistical rating organization.
										(B)Contents of
		  rulesThe rules issued under subparagraph (A) shall provide
		  for—
											(i)exceptions for
		  small nationally recognized statistical rating organizations with respect to
		  which the Commission determines that the separation of the production of
		  ratings and sales and marketing activities is not appropriate; and
											(ii)suspension or
		  revocation of the registration of a nationally recognized statistical rating
		  organization, if the Commission finds, on the record, after notice and
		  opportunity for a hearing, that—
												(I)the nationally
		  recognized statistical rating organization has committed a violation of a rule
		  issued under this subsection; and
												(II)the violation of
		  a rule issued under this subsection affected a
		  rating.
												;
							(4)in
		subsection (j)—
								(A)by striking
		Each and inserting the following:
									
										(1)In
		  generalEach
										;
		  and
								(B)by adding at the
		end the following:
									
										(2)Limitations
											(A)In
		  generalExcept as provided in subparagraph (B), an individual
		  designated under paragraph (1) may not, while serving in the designated
		  capacity—
												(i)perform credit
		  ratings;
												(ii)participate in
		  the development of ratings methodologies or models;
												(iii)perform
		  marketing or sales functions; or
												(iv)participate in
		  establishing compensation levels, other than for employees working for that
		  individual.
												(B)ExceptionThe
		  Commission may exempt a small nationally recognized statistical rating
		  organization from the limitations under this paragraph, if the Commission finds
		  that compliance with such limitations would impose an unreasonable burden on
		  the nationally recognized statistical rating organization.
											(3)Other
		  dutiesEach individual designated under paragraph (1) shall
		  establish procedures for the receipt, retention, and treatment of—
											(A)complaints
		  regarding credit ratings, models, methodologies, and compliance with the
		  securities laws and the policies and procedures developed under this section;
		  and
											(B)confidential,
		  anonymous complaints by employees or users of credit ratings.
											(4)Annual reports
		  required
											(A)Annual reports
		  requiredEach individual designated under paragraph (1) shall
		  submit to the nationally recognized statistical rating organization an annual
		  report on the compliance of the nationally recognized statistical rating
		  organization with the securities laws and the policies and procedures of the
		  nationally recognized statistical rating organization that includes—
												(i)a
		  description of any material changes to the code of ethics and conflict of
		  interest policies of the nationally recognized statistical rating organization;
		  and
												(ii)a
		  certification that the report is accurate and complete.
												(B)Submission of
		  reports to the CommissionEach nationally recognized statistical
		  rating organization shall file the reports required under subparagraph (A)
		  together with the financial report that is required to be submitted to the
		  Commission under this section.
											;
		  and
								(5)by
		striking subsection (p) and inserting the following:
								
									(p)Regulation of
		  nationally recognized statistical rating organizations
										(1)Establishment
		  of Office of Credit Ratings
											(A)Office
		  establishedThe Commission shall establish within the Commission
		  an Office of Credit Ratings (referred to in this subsection as the
		  Office) to administer the rules of the Commission—
												(i)with
		  respect to the practices of nationally recognized statistical rating
		  organizations in determining ratings, for the protection of users of credit
		  ratings and in the public interest;
												(ii)to
		  promote accuracy in credit ratings issued by nationally recognized statistical
		  rating organizations; and
												(iii)to
		  ensure that such ratings are not unduly influenced by conflicts of
		  interest.
												(B)Director of the
		  OfficeThe head of the Office shall be the Director, who shall
		  report to the Chairman.
											(2)StaffingThe
		  Office established under this subsection shall be staffed sufficiently to carry
		  out fully the requirements of this section. The staff shall include persons
		  with knowledge of and expertise in corporate, municipal, and structured debt
		  finance.
										(3)Commission
		  examinations
											(A)Annual
		  examinations requiredThe Office shall conduct an examination of
		  each nationally recognized statistical rating organization at least
		  annually.
											(B)Conduct of
		  examinationsEach examination under subparagraph (A) shall
		  include a review of—
												(i)whether the
		  nationally recognized statistical rating organization conducts business in
		  accordance with the policies, procedures, and rating methodologies of the
		  nationally recognized statistical rating organization;
												(ii)the
		  management of conflicts of interest by the nationally recognized statistical
		  rating organization;
												(iii)implementation
		  of ethics policies by the nationally recognized statistical rating
		  organization;
												(iv)the
		  internal supervisory controls of the nationally recognized statistical rating
		  organization;
												(v)the
		  governance of the nationally recognized statistical rating organization;
												(vi)the
		  activities of the individual designated by the nationally recognized
		  statistical rating organization under subsection (j)(1);
												(vii)the
		  processing of complaints by the nationally recognized statistical rating
		  organization; and
												(viii)the policies
		  of the nationally recognized statistical rating organization governing the
		  post-employment activities of former staff of the nationally recognized
		  statistical rating organization.
												(C)Inspection
		  reportsThe Commission shall make available to the public, in an
		  easily understandable format, an annual report summarizing—
												(i)the
		  essential findings of all examinations conducted under subparagraph (A), as
		  deemed appropriate by the Commission;
												(ii)the
		  responses by the nationally recognized statistical rating organizations to any
		  material regulatory deficiencies identified by the Commission under clause (i);
		  and
												(iii)whether the
		  nationally recognized statistical rating organizations have appropriately
		  addressed the recommendations of the Commission contained in previous reports
		  under this subparagraph.
												(4)Rulemaking
		  authorityThe Commission shall—
											(A)establish, by
		  rule, fines, and other penalties applicable to any nationally recognized
		  statistical rating organization that violates the requirements of this
		  subsection and the rules thereunder; and
											(B)issue such rules
		  as may be necessary to carry out this subsection.
											(q)Transparency of
		  ratings performance
										(1)Rulemaking
		  requiredThe Commission shall, by rule, require that each
		  nationally recognized statistical rating organization publicly disclose
		  information on the initial credit ratings determined by the nationally
		  recognized statistical rating organization for each type of obligor, security,
		  and money market instrument, and any subsequent changes to such credit ratings,
		  for the purpose of allowing users of credit ratings to evaluate the accuracy of
		  ratings and compare the performance of ratings by different nationally
		  recognized statistical rating organizations.
										(2)ContentThe
		  rules of the Commission under this subsection shall require, at a minimum,
		  disclosures that—
											(A)are comparable
		  among nationally recognized statistical rating organizations, to allow users of
		  credit ratings to compare the performance of credit ratings across nationally
		  recognized statistical rating organizations;
											(B)are clear and
		  informative for investors who use or might use credit ratings;
											(C)include
		  performance information over a range of years and for a variety of types of
		  credit ratings, including for credit ratings withdrawn by the nationally
		  recognized statistical rating organization;
											(D)are published and
		  made freely available by the nationally recognized statistical rating
		  organization, on an easily accessible portion of its website, and in writing,
		  when requested; and
											(E)are appropriate
		  to the business model of a nationally recognized statistical rating
		  organization.
											(r)Credit ratings
		  methodologiesThe Commission shall prescribe rules, for the
		  protection of investors and in the public interest, with respect to the
		  procedures and methodologies, including qualitative and quantitative data and
		  models, used by nationally recognized statistical rating organizations that
		  require each nationally recognized statistical rating organization—
										(1)to
		  ensure that credit ratings are determined using procedures and methodologies,
		  including qualitative and quantitative data and models, that are—
											(A)approved by the
		  board of the nationally recognized statistical rating organization, a body
		  performing a function similar to that of a board, or the senior credit officer
		  of the nationally recognized statistical rating organization; and
											(B)in accordance
		  with the policies and procedures of the nationally recognized statistical
		  rating organization for the development and modification of credit rating
		  procedures and methodologies;
											(2)to
		  ensure that when material changes to credit rating procedures and methodologies
		  (including changes to qualitative and quantitative data and models) are made,
		  that—
											(A)the changes are
		  applied consistently to all credit ratings to which the changed procedures and
		  methodologies apply;
											(B)to the extent
		  that changes are made to credit rating surveillance procedures and
		  methodologies, the changes are applied to then-current credit ratings by the
		  nationally recognized statistical rating organization within a reasonable time
		  period determined by the Commission, by rule; and
											(C)the nationally
		  recognized statistical rating organization publicly discloses the reason for
		  the change; and
											(3)to
		  notify users of credit ratings—
											(A)of the version of
		  a procedure or methodology, including the qualitative methodology or
		  quantitative inputs, used with respect to a particular credit rating;
											(B)when a material
		  change is made to a procedure or methodology, including to a qualitative model
		  or quantitative inputs;
											(C)when a
		  significant error is identified in a procedure or methodology, including a
		  qualitative or quantitative model, that may result in credit rating actions;
		  and
											(D)of the likelihood
		  of a material change described in subparagraph (B) resulting in a change in
		  current credit ratings.
											(s)Transparency of
		  credit rating methodologies and information reviewed
										(1)Form for
		  disclosuresThe Commission shall require, by rule, each
		  nationally recognized statistical rating organization to prescribe a form to
		  accompany the publication of each credit rating that discloses—
											(A)information
		  relating to—
												(i)the
		  assumptions underlying the credit rating procedures and methodologies;
												(ii)the
		  data that was relied on to determine the credit rating; and
												(iii)if
		  applicable, how the nationally recognized statistical rating organization used
		  servicer or remittance reports, and with what frequency, to conduct
		  surveillance of the credit rating; and
												(B)information that
		  can be used by investors and other users of credit ratings to better understand
		  credit ratings in each class of credit rating issued by the nationally
		  recognized statistical rating organization.
											(2)FormatThe
		  form developed under paragraph (1) shall—
											(A)be easy to use
		  and helpful for users of credit ratings to understand the information contained
		  in the report;
											(B)require the
		  nationally recognized statistical rating organization to provide the content
		  described in paragraph (3)(B) in a manner that is directly comparable across
		  types of securities; and
											(C)be made readily
		  available to users of credit ratings, in electronic or paper form, as the
		  Commission may, by rule, determine.
											(3)Content of
		  form
											(A)Qualitative
		  contentEach nationally recognized statistical rating
		  organization shall disclose on the form developed under paragraph (1)—
												(i)the
		  credit ratings produced by the nationally recognized statistical rating
		  organization;
												(ii)the
		  main assumptions and principles used in constructing procedures and
		  methodologies, including qualitative methodologies and quantitative inputs and
		  assumptions about the correlation of defaults across obligors used in rating
		  structured products;
												(iii)the
		  potential limitations of the credit ratings, and the types of risks excluded
		  from the credit ratings that the nationally recognized statistical rating
		  organization does not comment on, including liquidity, market, and other
		  risks;
												(iv)information on
		  the uncertainty of the credit rating, including—
													(I)information on
		  the reliability, accuracy, and quality of the data relied on in determining the
		  credit rating; and
													(II)a
		  statement relating to the extent to which data essential to the determination
		  of the credit rating were reliable or limited, including—
														(aa)any
		  limits on the scope of historical data; and
														(bb)any
		  limits in accessibility to certain documents or other types of information that
		  would have better informed the credit rating;
														(v)whether and to
		  what extent third party due diligence services have been used by the nationally
		  recognized statistical rating organization, a description of the information
		  that such third party reviewed in conducting due diligence services, and a
		  description of the findings or conclusions of such third party;
												(vi)a
		  description of the data about any obligor, issuer, security, or money market
		  instrument that were relied upon for the purpose of determining the credit
		  rating;
												(vii)a
		  statement containing an overall assessment of the quality of information
		  available and considered in producing a rating for an obligor, security, or
		  money market instrument, in relation to the quality of information available to
		  the nationally recognized statistical rating organization in rating similar
		  issuances;
												(viii)information
		  relating to conflicts of interest of the nationally recognized statistical
		  rating organization; and
												(ix)such
		  additional information as the Commission may require.
												(B)Quantitative
		  contentEach nationally recognized statistical rating
		  organization shall disclose on the form developed under this subsection—
												(i)an
		  explanation or measure of the potential volatility of the credit rating,
		  including—
													(I)any factors that
		  might lead to a change in the credit ratings; and
													(II)the magnitude of
		  the change that a user can expect under different market conditions;
													(ii)information on
		  the content of the rating, including—
													(I)the historical
		  performance of the rating; and
													(II)the expected
		  probability of default and the expected loss in the event of default;
													(iii)information on
		  the sensitivity of the rating to assumptions made by the nationally recognized
		  statistical rating organization; and
												(iv)such
		  additional information as may be required by the Commission.
												(4)Due diligence
		  services for asset-backed securities
											(A)FindingsThe
		  issuer or underwriter of any asset-backed security shall make publicly
		  available the findings and conclusions of any third-party due diligence report
		  obtained by the issuer or underwriter.
											(B)Certification
		  requiredIn any case in which third-party due diligence services
		  are employed by a nationally recognized statistical rating organization, an
		  issuer, or an underwriter, the person providing the due diligence services
		  shall provide to any nationally recognized statistical rating organization that
		  produces a rating to which such services relate, written certification, as
		  provided in subparagraph (C).
											(C)Format and
		  contentThe Commission shall establish the appropriate format and
		  content for the written certifications required under subparagraph (B), to
		  ensure that providers of due diligence services have conducted a thorough
		  review of data, documentation, and other relevant information necessary for a
		  nationally recognized statistical rating organization to provide an accurate
		  rating.
											(D)Disclosure of
		  certificationThe Commission shall adopt rules requiring a
		  nationally recognized statistical rating organization, at the time at which the
		  nationally recognized statistical rating organization produces a rating, to
		  disclose the certification described in subparagraph (B) to the public in a
		  manner that allows the public to determine the adequacy and level of due
		  diligence services provided by a third party.
											(t)Corporate
		  governance, organization, and management of conflicts of interest
										(1)Board of
		  directorsEach nationally recognized statistical rating
		  organization shall have a board of directors.
										(2)Independent
		  directors
											(A)In
		  generalAt least ½ of the board of directors, but not fewer than
		  2 of the members thereof, shall be independent of the nationally recognized
		  statistical rating agency. A portion of the independent directors shall include
		  users of ratings from a nationally recognized statistical rating
		  organization.
											(B)Independence
		  determinationIn order to be considered independent for purposes
		  of this subsection, a member of the board of directors of a nationally
		  recognized statistical rating organization—
												(i)may
		  not, other than in his or her capacity as a member of the board of directors or
		  any committee thereof—
													(I)accept any
		  consulting, advisory, or other compensatory fee from the nationally recognized
		  statistical rating organization; or
													(II)be a person
		  associated with the nationally recognized statistical rating organization or
		  with any affiliated company thereof; and
													(ii)shall be
		  disqualified from any deliberation involving a specific rating in which the
		  independent board member has a financial interest in the outcome of the
		  rating.
												(C)Compensation
		  and termThe compensation of the independent members of the board
		  of directors of a nationally recognized statistical rating organization shall
		  not be linked to the business performance of the nationally recognized
		  statistical rating organization, and shall be arranged so as to ensure the
		  independence of their judgment. The term of office of the independent directors
		  shall be for a pre-agreed fixed period, not to exceed 5 years, and shall not be
		  renewable.
											(3)Duties of board
		  of directorsIn addition to the overall responsibilities of the
		  board of directors, the board shall oversee—
											(A)the
		  establishment, maintenance, and enforcement of policies and procedures for
		  determining credit ratings;
											(B)the
		  establishment, maintenance, and enforcement of policies and procedures to
		  address, manage, and disclose any conflicts of interest;
											(C)the effectiveness
		  of the internal control system with respect to policies and procedures for
		  determining credit ratings; and
											(D)the compensation
		  and promotion policies and practices of the nationally recognized statistical
		  rating organization.
											(4)Treatment of
		  nrsro subsidiariesIf a nationally recognized statistical rating
		  organization is a subsidiary of a parent entity, the board of the directors of
		  the parent entity may satisfy the requirements of this subsection by assigning
		  to a committee of such board of directors the duties under paragraph (3),
		  if—
											(A)at least ½ of the
		  members of the committee (including the chairperson of the committee) are
		  independent, as defined in this section; and
											(B)at least 1 member
		  of the committee is a user of ratings from a nationally recognized statistical
		  rating organization.
											(5)Exception
		  authorityIf the Commission finds that compliance with the
		  provisions of this subsection present an unreasonable burden on a small
		  nationally recognized statistical rating organization, the Commission may
		  permit the nationally recognized statistical rating organization to delegate
		  such responsibilities to a committee that includes at least one individual who
		  is a user of ratings of a nationally recognized statistical rating
		  organization.
										.
							933.State of mind
		in private actions
							(a)AccountabilitySection
		15E(m) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–7(m)) is amended
		to read as follows:
								
									(m)Accountability
										(1)In
		  generalThe enforcement and penalty provisions of this title
		  shall apply to statements made by a credit rating agency in the same manner and
		  to the same extent as such provisions apply to statements made by a registered
		  public accounting firm or a securities analyst under the securities laws, and
		  such statements shall not be deemed forward-looking statements for the purposes
		  of section 21E.
										(2)RulemakingThe
		  Commission shall issue such rules as may be necessary to carry out this
		  subsection.
										.
							(b)State of
		mindSection 21D(b)(2) of the
		Securities Exchange Act of 1934 (15 U.S.C. 78u–4(b)(2)) is amended—
								(1)by striking In any and
		inserting the following:
									
										(A)In
		  generalExcept as provided in subparagraph (B), in
		  any
										;
		  and
								(2)by
		adding at the end the following:
									
										(B)ExceptionIn the case of an action for money damages
		  brought against a credit rating agency or a controlling person under this
		  title, it shall be sufficient, for purposes of pleading any required state of
		  mind in relation to such action, that the complaint state with particularity
		  facts giving rise to a strong inference that the credit rating agency knowingly
		  or recklessly failed—
											(i)to conduct a reasonable investigation of
		  the rated security with respect to the factual elements relied upon by its own
		  methodology for evaluating credit risk; or
											(ii)to obtain reasonable verification of such
		  factual elements (which verification may be based on a sampling technique that
		  does not amount to an audit) from other sources that the credit rating agency
		  considered to be competent and that were independent of the issuer and
		  underwriter.
											.
								934.Referring tips
		to law enforcement or regulatory authoritiesSection 15E of the Securities Exchange Act
		of 1934 (15 U.S.C. 78o–7), as amended by this subtitle, is amended by adding at
		the end the following:
							
								(u)Duty To report
		  tips alleging material violations of law
									(1)Duty to
		  reportEach nationally recognized statistical rating organization
		  shall refer to the appropriate law enforcement or regulatory authorities any
		  information that the nationally recognized statistical rating organization
		  receives from a third party and finds credible that alleges that an issuer of
		  securities rated by the nationally recognized statistical rating organization
		  has committed or is committing a material violation of law that has not been
		  adjudicated by a Federal or State court.
									(2)Rule of
		  constructionNothing in paragraph (1) may be construed to require
		  a nationally recognized statistical rating organization to verify the accuracy
		  of the information described in paragraph
		  (1).
									.
						935.Consideration
		of information from sources other than the issuer in rating
		decisionsSection 15E of the
		Securities Exchange Act of 1934 (15 U.S.C. 78o–7), as amended by this subtitle,
		is amended by adding at the end the following:
							
								(v)Information
		  from sources other than the issuerIn producing a credit rating,
		  a nationally recognized statistical rating organization shall consider
		  information about an issuer that the nationally recognized statistical rating
		  organization has, or receives from a source other than the issuer, that the
		  nationally recognized statistical rating organization finds credible and
		  potentially significant to a rating
		  decision.
								.
		  
						936.Qualification
		standards for credit rating analystsNot later than 1 year after the date of
		enactment of this Act, the Commission shall issue rules that are reasonably
		designed to ensure that any person employed by a nationally recognized
		statistical rating organization to perform credit ratings—
							(1)meets standards of training, experience,
		and competence necessary to produce accurate ratings for the categories of
		issuers whose securities the person rates; and
							(2)is tested for knowledge of the credit
		rating process.
							937.Timing of
		regulationsUnless otherwise
		specifically provided in this subtitle, the Commission shall issue final
		regulations, as required by this subtitle and the amendments made by this
		subtitle, not later than 1 year after the date of enactment of this Act.
						938.Universal
		ratings symbols
							(a)RulemakingThe Commission shall require, by rule, each
		nationally recognized statistical rating organization to establish, maintain,
		and enforce written policies and procedures that—
								(1)assess the probability that an issuer of a
		security or money market instrument will default, fail to make timely payments,
		or otherwise not make payments to investors in accordance with the terms of the
		security or money market instrument;
								(2)clearly define
		and disclose the meaning of any symbol used by the nationally recognized
		statistical rating organization to denote a credit rating; and
								(3)apply any symbol
		described in paragraph (2) in a manner that is consistent for all types of
		securities and money market instruments for which the symbol is used.
								(b)Rule of
		constructionNothing in this section shall prohibit a nationally
		recognized statistical rating organization from using distinct sets of symbols
		to denote credit ratings for different types of securities or money market
		instruments.
							939.Government
		Accountability Office study and Federal agency review of required uses of
		nationally recognized statistical rating organization ratings
							(a)StudyThe
		Comptroller General of the United States shall conduct a study of the scope of
		provisions of Federal and State laws and regulations with respect to the
		regulation of securities markets, banking, insurance, and other areas that
		require the use of ratings issued by nationally recognized statistical rating
		organizations (in this section referred to as the ratings
		requirements).
							(b)Subjects for
		evaluation; process of evaluation
								(1)Subjects for
		evaluationIn conducting the study under subsection (a), the
		Comptroller General of the United States shall evaluate—
									(A)the necessity for
		and purpose of ratings requirements;
									(B)which ratings
		requirements, if any, could be removed with minimal disruption to the financial
		markets;
									(C)the potential
		impact on the financial markets and on investors if the ratings requirements
		identified under subparagraph (B) were rescinded; and
									(D)whether the
		financial markets and investors would benefit from the rescission of such
		ratings requirements.
									(2)Process of
		evaluationIn conducting the study under subsection (a), the
		Comptroller General of the United States shall research and take into
		consideration the views of—
									(A)the Federal
		financial regulatory agencies;
									(B)hedge
		funds;
									(C)banks;
									(D)brokerage
		firms;
									(E)mutual
		funds;
									(F)pension funds;
		and
									(G)all other
		interested parties.
									(c)Report and
		recommendationsNot later than 2 years after the date of
		enactment of this Act, the Comptroller General of the United States shall
		submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
		and the Committee on Financial Services of the House of Representatives a
		report on the results of the study conducted under subsection (a), including
		recommendations, if any, on—
								(1)which ratings
		requirements, if any, could be removed with minimal disruption to the markets;
		and
								(2)whether the
		financial markets and investors would benefit from the rescission of the
		ratings requirements identified under paragraph (1).
								(d)Federal agency
		review of ratings requirements
								(1)ReviewEach
		covered Federal agency shall review—
									(A)any regulation of
		the covered Federal agency that requires the use of an assessment of the credit
		worthiness of a security or money market instrument;
									(B)any other
		reference to credit ratings or requirement relating to credit ratings in a
		regulation of the covered Federal agency; and
									(C)alternative
		standards of creditworthiness that are based on market-generated indicators,
		including yield spreads, bond prices, and credit default swap spreads.
									(2)Modifications
		requiredExcept as provided in paragraph (3), each covered
		Federal agency shall modify any regulation identified under paragraph
		(1)—
									(A)to remove any
		reference to credit ratings or a credit ratings requirement in the regulation;
		and
									(B)to amend the
		regulation to require the use of a standard of credit worthiness that—
										(i)is not
		related to credit ratings; and
										(ii)the
		covered Federal agency determines appropriate.
										(3)ExceptionA
		covered Federal agency may elect not to amend a regulation identified under
		paragraph (1), if the covered Federal agency determines that—
									(A)there is no
		reasonable alternative standard of credit worthiness that could replace a
		credit rating for purposes of the regulation; and
									(B)an amendment to
		the regulation would be inconsistent with the purposes of the statute that
		authorized the regulation and not in the public interest.
									(4)ReportNot
		later than 1 year after the date on which the Comptroller General submits the
		report required under subsection (c), each covered Federal agency shall submit
		to Congress a report that contains—
									(A)a
		description of any amendment under paragraph (2); and
									(B)an explanation of
		any determination under paragraph (3).
									(5)DefinitionIn
		this subsection, the term covered Federal agency means—
									(A)the
		Commission;
									(B)the
		Corporation;
									(C)the Office of the
		Comptroller of the Currency;
									(D)the Board of
		Governors;
									(E)the National
		Credit Union Administration; and
									(F)the Federal
		Housing Finance Agency.
									939A.Securities
		and Exchange Commission study on strengthening credit rating agency
		independence
							(a)StudyThe
		Commission shall conduct a study of—
								(1)the
		independence of nationally recognized statistical rating organizations;
		and
								(2)how
		the independence of nationally recognized statistical rating organizations
		affects the ratings issued by the nationally recognized statistical rating
		organizations.
								(b)Subjects for
		evaluationIn conducting the study under subsection (a), the
		Commission shall evaluate—
								(1)the
		management of conflicts of interest raised by a nationally recognized
		statistical rating organization providing other services, including risk
		management advisory services, ancillary assistance, or consulting
		services;
								(2)the
		potential impact of rules prohibiting a nationally recognized statistical
		rating organization that provides a rating to an issuer from providing other
		services to the issuer; and
								(3)any
		other issue relating to nationally recognized statistical rating organizations,
		as the Chairman of the Commission determines is appropriate.
								(c)ReportNot
		later than 3 years after the date of enactment of this Act, the Chairman of the
		Commission shall submit to the Committee on Banking, Housing, and Urban Affairs
		of the Senate and the Committee on Financial Services of the House of
		Representatives a report on the results of the study conducted under subsection
		(a), including recommendations, if any, for improving the integrity of ratings
		issued by nationally recognized statistical rating organizations.
							939B.Government
		Accountability Office study on alternative business models
							(a)StudyThe
		Comptroller General of the United States shall conduct a study on alternative
		means for compensating nationally recognized statistical rating organizations
		in order to create incentives for nationally recognized statistical rating
		organizations to provide more accurate credit ratings, including any statutory
		changes that would be required to facilitate the use of an alternative means of
		compensation.
							(b)ReportNot
		later than 1 year after the date of enactment of this Act, the Comptroller
		General shall submit to the Committee on Banking, Housing, and Urban Affairs of
		the Senate and the Committee on Financial Services of the House of
		Representatives a report on the results of the study conducted under subsection
		(a), including recommendations, if any, for providing incentives to credit
		rating agencies to improve the credit rating process.
							939C.Government
		Accountability Office study on the creation of an independent professional
		analyst organization
							(a)StudyThe
		Comptroller General of the United States shall conduct a study on the
		feasibility and merits of creating an independent professional organization for
		rating analysts employed by nationally recognized statistical rating
		organizations that would be responsible for—
								(1)establishing
		independent standards for governing the profession of rating analysts;
								(2)establishing a
		code of ethical conduct; and
								(3)overseeing the
		profession of rating analysts.
								(b)ReportNot
		later than 1 year after the date of enactment of this Act, the Comptroller
		General shall submit to the Committee on Banking, Housing, and Urban Affairs of
		the Senate and the Committee on Financial Services of the House of
		Representatives a report on the results of the study conducted under subsection
		(a).
							DImprovements to
		the Asset-Backed Securitization Process
						941.Regulation of
		credit risk retention
							(a)Definition of
		asset-backed securitySection
		3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended by
		adding at the end the following:
								
									(77)Asset-backed
		  securityThe term asset-backed security—
										(A)means a
		  fixed-income or other security collateralized by any type of self-liquidating
		  financial asset (including a loan, a lease, a mortgage, or a secured or
		  unsecured receivable) that allows the holder of the security to receive
		  payments that depend primarily on cash flow from the asset, including—
											(i)a
		  collateralized mortgage obligation;
											(ii)a
		  collateralized debt obligation;
											(iii)a
		  collateralized bond obligation;
											(iv)a
		  collateralized debt obligation of asset-backed securities;
											(v)a
		  collateralized debt obligation of collateralized debt obligations; and
											(vi)a
		  security that the Commission, by rule, determines to be an asset-backed
		  security for purposes of this section; and
											(B)does not include
		  a security issued by a finance subsidiary held by the parent company or a
		  company controlled by the parent company, if none of the securities issued by
		  the finance subsidiary are held by an entity that is not controlled by the
		  parent
		  company.
										.
							(b)Credit risk
		retentionThe Securities
		Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after
		section 15F, as added by this Act, the following:
								
									15G.Credit risk
		  retention
										(a)DefinitionsIn
		  this section—
											(1)the term
		  Federal banking agencies means the Office of the Comptroller of
		  the Currency and the Federal Deposit Insurance Corporation;
											(2)the term
		  insured depository institution has the same meaning as in
		  section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));
											(3)the term
		  securitizer means—
												(A)an issuer of an
		  asset-backed security; or
												(B)a person who
		  organizes and initiates an asset-backed securities transaction by selling or
		  transferring assets, either directly or indirectly, including through an
		  affiliate, to the issuer; and
												(4)the term
		  originator means a person who—
												(A)through the
		  extension of credit or otherwise, creates a financial asset that collateralizes
		  an asset-backed security; and
												(B)sells an asset to
		  a securitizer.
												(b)In
		  generalNot later than 270 days after the date of enactment of
		  this section, the Federal banking agencies and the Commission shall jointly
		  prescribe regulations to require any securitizer to retain an economic interest
		  in a portion of the credit risk for any asset that the securitizer, through the
		  issuance of an asset-backed security, transfers, sells, or conveys to a third
		  party.
										(c)Standards for
		  regulations
											(1)StandardsThe
		  regulations prescribed under subsection (b) shall—
												(A)prohibit a
		  securitizer from directly or indirectly hedging or otherwise transferring the
		  credit risk that the securitizer is required to retain with respect to an
		  asset;
												(B)require a
		  securitizer to retain—
													(i)not
		  less than 5 percent of the credit risk for any asset that is transferred, sold,
		  or conveyed through the issuance of an asset-backed security by the
		  securitizer; or
													(ii)less
		  than 5 percent of the credit risk for an asset that is transferred, sold, or
		  conveyed through the issuance of an asset-backed security by the securitizer,
		  if the originator of the asset meets the underwriting standards prescribed
		  under paragraph (2)(B);
													(C)specify—
													(i)the
		  permissible forms of risk retention for purposes of this section; and
													(ii)the
		  minimum duration of the risk retention required under this section;
													(D)apply, regardless
		  of whether the securitizer is an insured depository institution; and
												(E)provide
		  for—
													(i)a
		  total or partial exemption of any securitization, as may be appropriate in the
		  public interest and for the protection of investors; and
													(ii)the
		  allocation of risk retention obligations between a securitizer and an
		  originator in the case of a securitizer that purchases assets from an
		  originator, as the Federal banking agencies and the Commission jointly
		  determine appropriate.
													(2)Asset
		  classes
												(A)Asset
		  classesThe regulations prescribed under subsection (b) shall
		  establish asset classes with separate rules for securitizers of different
		  classes of assets, including residential mortgages, commercial mortgages,
		  commercial loans, auto loans, and any other class of assets that the Federal
		  banking agencies and the Commission deem appropriate.
												(B)ContentsFor
		  each asset class established under subparagraph (A), the regulations prescribed
		  under subsection (b) shall establish underwriting standards that specify the
		  terms, conditions, and characteristics of a loan within the asset class that
		  indicate a reduced credit risk with respect to the loan.
												(d)OriginatorsIn
		  determining how to allocate risk retention obligations between a securitizer
		  and an originator under subsection (c)(1)(E)(ii), the Federal banking agencies
		  and the Commission shall—
											(1)reduce the
		  percentage of risk retention obligations required of the securitizer by the
		  percentage of risk retention obligations required of the originator; and
											(2)consider—
												(A)whether the
		  assets sold to the securitizer have terms, conditions, and characteristics that
		  reflect reduced credit risk;
												(B)whether the form
		  or volume of transactions in securitization markets creates incentives for
		  imprudent origination of the type of loan or asset to be sold to the
		  securitizer; and
												(C)the potential
		  impact of the risk retention obligations on the access of consumers and
		  businesses to credit on reasonable terms, which may not include the transfer of
		  credit risk to a third party.
												(e)Exemptions,
		  exceptions, and adjustments
											(1)In
		  generalThe Federal banking agencies and the Commission may
		  jointly adopt or issue exemptions, exceptions, or adjustments to the rules
		  issued under this section, including exemptions, exceptions, or adjustments for
		  classes of institutions or assets relating to the risk retention requirement
		  and the prohibition on hedging under subsection (c)(1).
											(2)Applicable
		  standardsAny exemption, exception, or adjustment adopted or
		  issued by the Federal banking agencies and the Commission under this paragraph
		  shall—
												(A)help ensure high
		  quality underwriting standards for the securitizers and originators of assets
		  that are securitized or available for securitization; and
												(B)encourage
		  appropriate risk management practices by the securitizers and originators of
		  assets, improve the access of consumers and businesses to credit on reasonable
		  terms, or otherwise be in the public interest and for the protection of
		  investors.
												(3)Farm credit
		  system institutionsA Farm Credit System institution, including
		  the Federal Agricultural Mortgage Corporation, that is chartered and subject to
		  the provisions of the Farm Credit Act of 1971, as amended (12 U.S.C. 2001 et
		  seq.), shall be exempt from the risk retention provisions of this
		  subsection.
											(f)EnforcementThe
		  regulations issued under this section shall be enforced by—
											(1)the appropriate
		  Federal banking agency, with respect to any securitizer that is an insured
		  depository institution; and
											(2)the Commission,
		  with respect to any securitizer that is not an insured depository
		  institution.
											(g)Authority of
		  CommissionThe authority of the Commission under this section
		  shall be in addition to the authority of the Commission to otherwise enforce
		  the securities laws.
										(h)Effective date
		  of regulationsThe regulations issued under this section shall
		  become effective—
											(1)with respect to
		  securitizers and originators of asset-backed securities backed by residential
		  mortgages, 1 year after the date on which final rules under this section are
		  published in the Federal Register; and
											(2)with respect to
		  securitizers and originators of all other classes of asset-backed securities, 2
		  years after the date on which final rules under this section are published in
		  the Federal
		  Register.
											.
							942.Disclosures
		and reporting for asset-backed securities
							(a)Securities
		Exchange Act of 1934Section
		15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is
		amended—
								(1)by
		striking (d) Each and inserting the following:
									
										(d)Supplementary
		  and periodic information
											(1)In
		  generalEach
											;
								(2)in
		the third sentence, by inserting after securities of each class
		the following: , other than any class of asset-backed
		securities,; and
								(3)by
		adding at the end the following:
									
										(2)Asset-backed
		  securities
											(A)Suspension of
		  duty to fileThe Commission may, by rule or regulation, provide
		  for the suspension or termination of the duty to file under this subsection for
		  any class of asset-backed security, on such terms and conditions and for such
		  period or periods as the Commission deems necessary or appropriate in the
		  public interest or for the protection of investors.
											(B)Classification
		  of issuersThe Commission may, for purposes of this subsection,
		  classify issuers and prescribe requirements appropriate for each class of
		  issuers of asset-backed
		  securities.
											.
								(b)Securities Act
		of 1933Section 7 of the Securities Act of 1933 (15 U.S.C. 77g)
		is amended by adding at the end the following:
								
									(c)Disclosure
		  requirements
										(1)In
		  generalThe Commission shall adopt regulations under this
		  subsection requiring each issuer of an asset-backed security to disclose, for
		  each tranche or class of security, information regarding the assets backing
		  that security.
										(2)Content of
		  regulationsIn adopting regulations under this subsection, the
		  Commission shall—
											(A)set standards for
		  the format of the data provided by issuers of an asset-backed security, which
		  shall, to the extent feasible, facilitate comparison of such data across
		  securities in similar types of asset classes; and
											(B)require issuers
		  of asset-backed securities, at a minimum, to disclose asset-level or loan-level
		  data necessary for investors to independently perform due diligence,
		  including—
												(i)data
		  having unique identifiers relating to loan brokers or originators;
												(ii)the
		  nature and extent of the compensation of the broker or originator of the assets
		  backing the security; and
												(iii)the
		  amount of risk retention by the originator and the securitizer of such
		  assets.
												.
							943.Representations
		and warranties in asset-backed offeringsNot later than 180 days after the date of
		enactment of this Act, the Securities and Exchange Commission shall prescribe
		regulations on the use of representations and warranties in the market for
		asset-backed securities (as that term is defined in section 3(a)(77) of the
		Securities Exchange Act of 1934, as added by this subtitle) that—
							(1)require each
		national recognized statistical rating organization to include in any report
		accompanying a credit rating a description of—
								(A)the
		representations, warranties, and enforcement mechanisms available to investors;
		and
								(B)how they differ
		from the representations, warranties, and enforcement mechanisms in issuances
		of similar securities; and
								(2)require any
		securitizer (as that term is defined in section 15G(a) of the Securities
		Exchange Act of 1934, as added by this subtitle) to disclose fulfilled and
		unfulfilled repurchase requests across all trusts aggregated by the
		securitizer, so that investors may identify asset originators with clear
		underwriting deficiencies.
							944.Exempted
		transactions under the Securities Act of 1933
							(a)Exemption
		eliminatedSection 4 of the Securities Act of 1933 (15 U.S.C.
		77d) is amended—
								(1)by
		striking paragraph (5); and
								(2)by
		striking (6) transactions and inserting the following:
									
										(5)transactions
										.
								(b)Conforming
		amendmentSection 3(a)(4)(B)(vii)(I) of the Securities Exchange
		Act of 1934 (15 U.S.C. 78c(a)(4)(B)(vii)(I)) is amended by striking
		4(6) and inserting 4(5).
							945.Due
		diligence analysis and disclosure in asset-backed securities
		issuesSection 7 of the
		Securities Act of 1933 (15 U.S.C. 77g), as amended by this subtitle, is amended
		by adding at the end the following:
							
								(d)Registration
		  statement for asset-backed securitiesNot later than 180 days
		  after the date of enactment of this subsection, the Commission shall issue
		  rules relating to the registration statement required to be filed by any issuer
		  of an asset-backed security (as that term is defined in section 3(a)(77) of the
		  Securities Exchange Act of 1934) that require any issuer of an asset-backed
		  security—
									(1)to
		  perform a due diligence analysis of the assets underlying the asset-backed
		  security; and
									(2)to
		  disclose the nature of the analysis under paragraph
		  (1).
									.
						EAccountability
		and Executive Compensation
						951.Shareholder vote on executive compensation
		disclosuresThe Securities
		Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after
		section 14 (15 U.S.C. 78n) the following:
							
								14A.Annual shareholder approval of executive
		  compensation
									(a)Separate
		  resolution requiredAny proxy
		  or consent or authorization for an annual or other meeting of the shareholders
		  occurring after the end of the 6-month period beginning on the date of
		  enactment of this section, for which the proxy solicitation rules of the
		  Commission require compensation disclosure, shall include a separate resolution
		  subject to shareholder vote to approve the compensation of executives, as
		  disclosed pursuant to section 229.402 of title 17, Code of Federal Regulations,
		  or any successor thereto.
									(b)Rule of
		  constructionThe shareholder
		  vote referred to in subsection (a) shall not be binding on the issuer or the
		  board of directors of an issuer, and may not be construed—
										(1)as overruling a decision by such issuer or
		  board of directors;
										(2)to create or imply any change to the
		  fiduciary duties of such issuer or board of directors;
										(3)to create or imply any additional fiduciary
		  duties for such issuer or board of directors; or
										(4)to restrict or limit the ability of
		  shareholders to make proposals for inclusion in proxy materials related to
		  executive
		  compensation.
										.
						952.Compensation
		committee independenceThe
		Securities Exchange Act of 1934 (15 U.S.C. 78 et seq.) is amended by inserting
		after section 10B, as added by section 753, the following:
							
								10C.Compensation
		  committees
									(a)Independence of
		  compensation committees
										(1)Listing
		  standardsThe Commission shall, by rule, direct the national
		  securities exchanges and national securities associations to prohibit the
		  listing of any security of an issuer that does not comply with the requirements
		  of this subsection.
										(2)Independence of
		  compensation committeesThe rules of the Commission under
		  paragraph (1) shall require that each member of the compensation committee of
		  the board of directors of an issuer be—
											(A)a member of the
		  board of directors of the issuer; and
											(B)independent.
											(3)IndependenceThe
		  rules of the Commission under paragraph (1) shall require that, in determining
		  the definition of the term independence for purposes of paragraph
		  (2), the national securities exchanges and the national securities associations
		  shall consider relevant factors, including—
											(A)the source of
		  compensation of a member of the board of directors of an issuer, including any
		  consulting, advisory, or other compensatory fee paid by the issuer to such
		  member of the board of directors; and
											(B)whether a member
		  of the board of directors of an issuer is affiliated with the issuer, a
		  subsidiary of the issuer, or an affiliate of a subsidiary of the issuer.
											(4)Exemption
		  authorityThe rules of the Commission under paragraph (1) shall
		  permit a national securities exchange or a national securities association to
		  exempt a particular relationship from the requirements of paragraph (2), with
		  respect to the members of a compensation committee, as the national securities
		  exchange or national securities association determines is appropriate, taking
		  into consideration the size of an issuer and any other relevant factors.
										(b)Independence of
		  compensation consultants and other compensation committee advisers
										(1)In
		  generalThe compensation committee of an issuer may only select a
		  compensation consultant, legal counsel, or other adviser to the compensation
		  committee after taking into consideration the factors identified by the
		  Commission under paragraph (2).
										(2)RulesThe
		  Commission shall identify factors that affect the independence of a
		  compensation consultant, legal counsel, or other adviser to a compensation
		  committee of an issuer, including—
											(A)the provision of
		  other services to the issuer by the person that employs the compensation
		  consultant, legal counsel, or other adviser;
											(B)the amount of
		  fees received from the issuer by the person that employs the compensation
		  consultant, legal counsel, or other adviser, as a percentage of the total
		  revenue of the person that employs the compensation consultant, legal counsel,
		  or other adviser;
											(C)the policies and
		  procedures of the person that employs the compensation consultant, legal
		  counsel, or other adviser that are designed to prevent conflicts of
		  interest;
											(D)any business or
		  personal relationship of the compensation consultant, legal counsel, or other
		  adviser with a member of the compensation committee; and
											(E)any stock of the
		  issuer owned by the compensation consultant, legal counsel, or other
		  adviser.
											(c)Compensation
		  committee authority relating to compensation consultants
										(1)Authority to
		  retain compensation consultant
											(A)In
		  generalThe compensation committee of an issuer, in its capacity
		  as a committee of the board of directors, may, in its sole discretion, retain
		  or obtain the advice of a compensation consultant.
											(B)Direct
		  responsibility of compensation committeeThe compensation
		  committee of an issuer shall be directly responsible for the appointment,
		  compensation, and oversight of the work of a compensation consultant.
											(C)Rule of
		  constructionThis paragraph may not be construed—
												(i)to
		  require the compensation committee to implement or act consistently with the
		  advice or recommendations of the compensation consultant; or
												(ii)to
		  affect the ability or obligation of a compensation committee to exercise its
		  own judgment in fulfillment of the duties of the compensation committee.
												(2)DisclosureIn
		  any proxy or consent solicitation material for an annual meeting of the
		  shareholders (or a special meeting in lieu of the annual meeting) occurring on
		  or after the date that is 1 year after the date of enactment of this section,
		  each issuer shall disclose in the proxy or consent material, in accordance with
		  regulations of the Commission, whether—
											(A)the compensation
		  committee of the issuer retained or obtained the advice of a compensation
		  consultant; and
											(B)the work of the
		  compensation consultant has raised any conflict of interest and, if so, the
		  nature of the conflict and how the conflict is being addressed.
											(d)Authority To
		  engage independent legal counsel and other advisers
										(1)In
		  generalThe compensation committee of an issuer, in its capacity
		  as a committee of the board of directors, may, in its sole discretion, retain
		  and obtain the advice of independent legal counsel and other advisers.
										(2)Direct
		  responsibility of compensation committeeThe compensation
		  committee of an issuer shall be directly responsible for the appointment,
		  compensation, and oversight of the work of independent legal counsel and other
		  advisers.
										(3)Rule of
		  constructionThis subsection may not be construed—
											(A)to require a
		  compensation committee to implement or act consistently with the advice or
		  recommendations of independent legal counsel or other advisers under this
		  subsection; or
											(B)to affect the
		  ability or obligation of a compensation committee to exercise its own judgment
		  in fulfillment of the duties of the compensation committee.
											(e)Compensation of
		  compensation consultants, independent legal counsel, and other
		  advisersEach issuer shall provide for appropriate funding, as
		  determined by the compensation committee in its capacity as a committee of the
		  board of directors, for payment of reasonable compensation—
										(1)to
		  a compensation consultant; and
										(2)to
		  independent legal counsel or any other adviser to the compensation
		  committee.
										(f)Commission
		  rules
										(1)In
		  generalNot later than 360 days after the date of enactment of
		  this section, the Commission shall, by rule, direct the national securities
		  exchanges and national securities associations to prohibit the listing of any
		  security of an issuer that is not in compliance with the requirements of this
		  section.
										(2)Opportunity to
		  cure defectsThe rules of the Commission under paragraph (1)
		  shall provide for appropriate procedures for an issuer to have a reasonable
		  opportunity to cure any defects that would be the basis for the prohibition
		  under paragraph (1), before the imposition of such prohibition.
										(3)Exemption
		  authority
											(A)In
		  generalThe rules of the Commission under paragraph (1) shall
		  permit a national securities exchange or a national securities association to
		  exempt a category of issuers from the requirements under this section, as the
		  national securities exchange or the national securities association determines
		  is appropriate.
											(B)ConsiderationsIn
		  determining appropriate exemptions under subparagraph (A), the national
		  securities exchange or the national securities association shall take into
		  account the potential impact of the requirements of this section on smaller
		  reporting
		  issuers.
											.
						953.Executive
		compensation disclosures
							(a)Disclosure of
		pay versus performanceSection 14 of the Securities Exchange Act
		of 1934 (15 U.S.C. 78n), as amended by this title, is amended by adding at the
		end the following:
								
									(i)Disclosure of
		  pay versus performanceThe Commission shall, by rule, require
		  each issuer to disclose in any proxy or consent solicitation material for an
		  annual meeting of the shareholders of the issuer a clear description of any
		  compensation required to be disclosed by the issuer under section 229.402 of
		  title 17, Code of Federal Regulations (or any successor thereto), including
		  information that shows the relationship between executive compensation actually
		  paid and the financial performance of the issuer, taking into account any
		  change in the value of the shares of stock and dividends of the issuer and any
		  distributions. The disclosure under this subsection may include a graphic
		  representation of the information required to be
		  disclosed.
									.
							(b)Additional
		disclosure requirements
								(1)In
		generalThe Commission shall amend section 229.402 of title 17,
		Code of Federal Regulations, to require each issuer to disclose in any filing
		of the issuer described in section 229.10(a) of title 17, Code of Federal
		Regulations (or any successor thereto)—
									(A)the median of the
		annual total compensation of all employees of the issuer, except the chief
		executive officer (or any equivalent position) of the issuer;
									(B)the annual total
		compensation of the chief executive officer (or any equivalent position) of the
		issuer; and
									(C)the ratio of the
		amount described in subparagraph (A) to the amount described in subparagraph
		(B).
									(2)Total
		compensationFor purposes of this subsection, the total
		compensation of an employee of an issuer shall be determined in accordance with
		section 229.402(c)(2)(x) of title 17, Code of Federal Regulations, as in effect
		on the day before the date of enactment of this Act.
								954.Recovery of
		erroneously awarded compensationThe Securities Exchange Act of 1934 is
		amended by inserting after section 10C, as added by section 952, the
		following:
							
								10D.Recovery of
		  erroneously awarded compensation policy
									(a)Listing
		  standardsThe Commission shall, by rule, direct the national
		  securities exchanges and national securities associations to prohibit the
		  listing of any security of an issuer that does not comply with the requirements
		  of this section.
									(b)Recovery of
		  fundsThe rules of the Commission under subsection (a) shall
		  require each issuer to develop and implement a policy providing—
										(1)for disclosure of
		  the policy of the issuer on incentive-based compensation that is based on
		  financial information required to be reported under the securities laws;
		  and
										(2)that, in the
		  event that the issuer is required to prepare an accounting restatement due to
		  the material noncompliance of the issuer with any financial reporting
		  requirement under the securities laws, the issuer will recover from any current
		  or former executive officer of the issuer who received incentive-based
		  compensation (including stock options awarded as compensation) during the
		  3-year period preceding the date on which the issuer is required to prepare an
		  accounting restatement, based on the erroneous data, in excess of what would
		  have been paid to the executive officer under the accounting
		  restatement.
										.
						955.Disclosure
		regarding employee and director hedgingSection 14 of the Securities Exchange Act of
		1934 (15 U.S.C. 78n), as amended by this title, is amended by adding at the end
		the following:
							
								(j)Disclosure of
		  hedging by employees and directorsThe Commission shall, by rule, require each
		  issuer to disclose in any proxy or consent solicitation material for an annual
		  meeting of the shareholders of the issuer whether any employee or member of the
		  board of directors of the issuer, or any designee of such employee or member,
		  is permitted to purchase financial instruments (including prepaid variable
		  forward contracts, equity swaps, collars, and exchange funds) that are designed
		  to hedge or offset any decrease in the market value of equity
		  securities—
									(1)granted to the employee or member of the
		  board of directors by the issuer as part of the compensation of the employee or
		  member of the board of directors; or
									(2)held, directly or indirectly, by the
		  employee or member of the board of
		  directors.
									.
						956.Excessive
		compensation by holding companies of depository institutionsSection 5 of the Bank Holding Company Act of
		1956 (12 U.S.C. 1844) is amended by adding at the end the following:
							
								(i)Excessive
		  compensation
									(1)In
		  generalNot later than 180
		  days after the transfer date established under section 311 of the Restoring
		  American Financial Stability Act of 2010, the Board of Governors, in
		  consultation with the Comptroller of the Currency and the Federal Deposit
		  Insurance Corporation, shall, by rule, establish standards prohibiting as an
		  unsafe and unsound practice any compensation plan of a bank holding company
		  that—
										(A)provides an executive officer, employee,
		  director, or principal shareholder of the bank holding company with excessive
		  compensation, fees, or benefits; or
										(B)could lead to material financial loss to
		  the bank holding company.
										(2)ConsiderationsIn establishing the standards under
		  paragraph (1), the Board of Governors shall take into consideration the
		  compensation standards described in section 39(c) of the Federal Deposit
		  Insurance Act (12 U.S.C. 1831p–1(c)) and the views and recommendations of the
		  Comptroller of the Currency and the Federal Deposit Insurance
		  Corporation.
									.
						957.Voting by
		brokersSection 6(b) of the
		Securities Exchange Act of 1934 (15 U.S.C. 78f(b)) is amended—
							(1)in
		paragraph (9)—
								(A)in subparagraph
		(A), by redesignating clauses (i) through (v) as subclauses (I) through (V),
		respectively, and adjusting the margins accordingly;
								(B)by redesignating
		subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and
		adjusting the margins accordingly;
								(C)by inserting
		(A) after (9); and
								(D)in the matter
		immediately following clause (iv), as so redesignated, by striking As
		used and inserting the following:
									
										(B)As
		  used
										.
								(2)by
		adding at the end the following:
								
									(10)(A)The rules of the
		  exchange prohibit any member that is not the beneficial owner of a security
		  registered under section 12 from granting a proxy to vote the security in
		  connection with a shareholder vote described in subparagraph (B), unless the
		  beneficial owner of the security has instructed the member to vote the proxy in
		  accordance with the voting instructions of the beneficial owner.
										(B)A shareholder vote described in this
		  subparagraph is a shareholder vote with respect to the election of a member of
		  the board of directors of an issuer, executive compensation, or any other
		  significant matter, as determined by the Commission, by rule.
										(C)Nothing in this paragraph shall be
		  construed to prohibit a national securities exchange from prohibiting a member
		  that is not the beneficial owner of a security registered under section 12 from
		  granting a proxy to vote the security in connection with a shareholder vote not
		  described in subparagraph
		  (A).
										.
							FImprovements to
		the Management of the Securities and Exchange Commission
						961.Report and
		Certification of Internal Supervisory Controls
							(a)Annual reports
		and certificationNot later than 90 days after the end of each
		fiscal year, the Commission shall submit a report to the Committee on Banking,
		Housing, and Urban Affairs of the Senate and the Committee on Financial
		Services of the House of Representatives on the conduct by the Commission of
		examinations of registered entities, enforcement investigations, and review of
		corporate financial securities filings.
							(b)Contents of
		reportsEach report under subsection (a) shall contain—
								(1)an
		assessment, as of the end of the most recent fiscal year, of the effectiveness
		of—
									(A)the internal
		supervisory controls of the Commission; and
									(B)the procedures of
		the Commission applicable to the staff of the Commission who perform
		examinations of registered entities, enforcement investigations, and reviews of
		corporate financial securities filings;
									(2)a
		certification that the Commission has adequate internal supervisory controls to
		carry out the duties of the Commission described in paragraph (1)(B);
		and
								(3)a
		summary by the Comptroller General of the United States of the review carried
		out under subsection (d).
								(c)Certification
								(1)SignatureThe
		certification under subsection (b)(2) shall be signed by the Director of the
		Division of Enforcement, the Director of the Division of Corporation Finance,
		and the Director of the Office of Compliance Inspections and Examinations (or
		the head of any successor division or office).
								(2)Content of
		certificationEach individual described in paragraph (1) shall
		certify that the individual—
									(A)is directly
		responsible for establishing and maintaining the internal supervisory controls
		of the Division or Office of which the individual is the head;
									(B)is knowledgeable
		about the internal supervisory controls of the Division or Office of which the
		individual is the head;
									(C)has evaluated the
		effectiveness of the internal supervisory controls during the 90-day period
		ending on the final day of the fiscal year to which the report relates;
		and
									(D)has disclosed to
		the Commission any significant deficiencies in the design or operation of
		internal supervisory controls that could adversely affect the ability of the
		Division or Office to consistently conduct inspections, or investigations, or
		reviews of filings with professional competence and integrity.
									(d)Review by the
		Comptroller GeneralNot later than the date on which the first
		report is submitted under subsection (a), the Comptroller General of the United
		States shall submit to the Committee on Banking, Housing, and Urban Affairs of
		the Senate and the Committee on Financial Services of the House of
		Representatives an initial report that contains a review of the adequacy and
		effectiveness of the internal supervisory control structure and procedures
		described in subsection (b)(1).
							962.Triennial
		report on personnel management
							(a)Triennial
		report requiredOnce every 3 years, the Comptroller General of
		the United States shall submit a report to the Committee on Banking, Housing,
		and Urban Affairs of the Senate and the Committee on Financial Services of the
		House of Representatives on the quality of personnel management by the
		Commission.
							(b)Contents of
		reportEach report under subsection (a) shall include—
								(1)an
		evaluation of—
									(A)the effectiveness
		of supervisors in using the skills, talents, and motivation of the employees of
		the Commission to achieve the goals of the Commission;
									(B)the criteria for
		promoting employees of the Commission to supervisory positions;
									(C)the fairness of
		the application of the promotion criteria to the decisions of the
		Commission;
									(D)the competence of
		the professional staff of the Commission;
									(E)the efficiency of
		communication between the units of the Commission regarding the work of the
		Commission (including communication between divisions and between subunits of a
		division) and the efforts by the Commission to promote such
		communication;
									(F)the turnover
		within subunits of the Commission, including the identification of supervisors
		whose subordinates have an unusually high rate of turnover;
									(G)whether there are
		excessive numbers of low-level, mid-level, or senior-level managers;
									(H)any initiatives
		of the Commission that increase the competence of the staff of the
		Commission;
									(I)the actions taken
		by the Commission regarding employees of the Commission who have failed to
		perform their duties; and
									(J)such other
		factors relating to the management of the Commission as the Comptroller General
		determines are appropriate;
									(2)an
		evaluation of any improvements made with respect to the areas described in
		paragraph (1) since the date of submission of the previous report; and
								(3)recommendations
		for how the Commission can use the human resources of the Commission more
		effectively and efficiently to carry out the mission of the Commission.
								(c)ConsultationIn
		preparing the report under subsection (a), the Comptroller General shall
		consult with current employees of the Commission, retired employees and other
		former employees of the Commission, the Inspector General of the Commission,
		persons that have business before the Commission, any union representing the
		employees of the Commission, private management consultants, academics, and any
		other source that the Comptroller General deems appropriate.
							(d)Report by
		CommissionNot later than 90 days after the date on which the
		Comptroller General submits each report under subsection (a), the Commission
		shall submit to the Committee on Banking, Housing, and Urban Affairs of the
		Senate and the Committee on Financial Services of the House of Representatives
		a report describing the actions taken by the Commission in response to the
		recommendations contained in the report under subsection (a).
							(e)Reimbursements
		for cost of reports
								(1)Reimbursements
		requiredThe Commission shall reimburse the Government
		Accountability Office for the full cost of making the reports under this
		section, as billed therefor by the Comptroller General.
								(2)Crediting and
		use of reimbursementsSuch reimbursements shall—
									(A)be credited to
		the appropriation account Salaries and Expenses, Government
		Accountability Office current when the payment is received; and
									(B)remain available
		until expended.
									963.Annual
		financial controls audit
							(a)Reports of
		commission
								(1)Annual reports
		requiredNot later than 6 months after the end of each fiscal
		year, the Commission shall publish and submit to Congress a report that—
									(A)describes the
		responsibility of the management of the Commission for establishing and
		maintaining an adequate internal control structure and procedures for financial
		reporting; and
									(B)contains an
		assessment of the effectiveness of the internal control structure and
		procedures for financial reporting of the Commission during that fiscal
		year.
									(2)AttestationThe
		reports required under paragraph (1) shall be attested to by the Chairman and
		chief financial officer of the Commission.
								(b)Report by
		Comptroller General
								(1)Report
		requiredNot later than 6 months after the end of the first
		fiscal year after the date of enactment of this Act, the Comptroller General of
		the United States shall submit a report to Congress that assesses—
									(A)the effectiveness
		of the internal control structure and procedures of the Commission for
		financial reporting; and
									(B)the assessment of
		the Commission under subsection (a)(1)(B).
									(2)AttestationThe
		Comptroller General shall attest to, and report on, the assessment made by the
		Commission under subsection (a).
								(c)Reimbursements
		for cost of reports
								(1)Reimbursements
		requiredThe Commission shall reimburse the Government
		Accountability Office for the full cost of making the reports under subsection
		(b), as billed therefor by the Comptroller General.
								(2)Crediting and
		use of reimbursementsSuch reimbursements shall—
									(A)be credited to
		the appropriation account Salaries and Expenses, Government
		Accountability Office current when the payment is received; and
									(B)remain available
		until expended.
									964.Report on
		oversight of national securities associations
							(a)Report
		requiredNot later than 2
		years after the date of enactment of this Act, and every 3 years thereafter,
		the Comptroller General of the United States shall submit to the Committee on
		Banking, Housing, and Urban Affairs of the Senate and the Committee on
		Financial Services of the House of Representatives a report that includes an
		evaluation of the oversight by the Commission of national securities
		associations registered under section 15A of the Securities Exchange Act of
		1934 (15 U.S.C. 78o–3) with respect to—
								(1)the
		governance of such national securities associations, including the
		identification and management of conflicts of interest by such national
		securities associations, together with an analysis of the impact of any
		conflicts of interest on the regulatory enforcement or rulemaking by such
		national securities associations;
								(2)the
		examinations carried out by the national securities associations, including the
		expertise of the examiners;
								(3)the
		executive compensation practices of such national securities
		associations;
								(4)the
		arbitration services provided by the national securities associations;
								(5)the
		review performed by national securities associations of advertising by the
		members of the national securities associations;
								(6)the
		cooperation with and assistance to State securities administrators by the
		national securities associations to promote investor protection;
								(7)how
		the funding of national securities associations is used to support the mission
		of the national securities associations, including—
									(A)the methods of
		funding;
									(B)the sufficiency
		of funds;
									(C)how funds are
		invested by the national securities association pending use; and
									(D)the impact of the
		methods, sufficiency, and investment of funds on regulatory enforcement by the
		national securities associations;
									(8)the
		policies regarding the employment of former employees of national securities
		associations by regulated entities;
								(9)the
		ongoing effectiveness of the rules of the national securities associations in
		achieving the goals of the rules;
								(10)the
		transparency of governance and activities of the national securities
		associations; and
								(11)any
		other issue that has an impact, as determined by the Comptroller General, on
		the effectiveness of such national securities associations in performing their
		mission and in dealing fairly with investors and members;
								(b)Reimbursements
		for cost of reports
								(1)Reimbursements
		requiredThe Commission shall reimburse the Government
		Accountability Office for the full cost of making the reports under subsection
		(a), as billed therefor by the Comptroller General.
								(2)Crediting and
		use of reimbursementsSuch reimbursements shall—
									(A)be credited to
		the appropriation account Salaries and Expenses, Government
		Accountability Office current when the payment is received; and
									(B)remain available
		until expended.
									965.Compliance
		ExaminersSection 4 of the
		Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end
		the following:
							
								(h)Examiners
									(1)Division of
		  Trading and MarketsThe Division of Trading and Markets of the
		  Commission, or any successor organizational unit, shall have a staff of
		  examiners who shall—
										(A)perform
		  compliance inspections and examinations of entities under the jurisdiction of
		  that Division; and
										(B)report to the
		  Director of that Division.
										(2)Division of
		  Investment ManagementThe Division of Investment Management of
		  the Commission, or any successor organizational unit, shall have a staff of
		  examiners who shall—
										(A)perform
		  compliance inspections and examinations of entities under the jurisdiction of
		  that Division; and
										(B)report to the
		  Director of that
		  Division.
										.
						966.Suggestion
		program for employees of the CommissionThe Securities Exchange Act of 1934 (15
		U.S.C. 78a et seq.) is amended by inserting after section 4C (15 U.S.C. 78d–3)
		the following:
							
								4D.Additional
		  duties of Inspector General
									(a)Suggestion
		  submissions by Commission employees
										(1)Hotline
		  establishedThe Inspector General of the Commission shall
		  establish and maintain a telephone hotline or other electronic means for the
		  receipt of—
											(A)suggestions by
		  employees of the Commission for improvements in the work efficiency,
		  effectiveness, and productivity, and the use of the resources, of the
		  Commission; and
											(B)allegations by
		  employees of the Commission of waste, abuse, misconduct, or mismanagement
		  within the Commission.
											(2)ConfidentialityThe
		  Inspector General shall maintain as confidential—
											(A)the identity of
		  any individual who provides information by the means established under
		  paragraph (1), unless the individual requests otherwise, in writing; and
											(B)at the request of
		  any such individual, any specific information provided by the
		  individual.
											(b)Consideration
		  of reportsThe Inspector General shall consider any suggestions
		  or allegations received by the means established under subsection (a)(1), and
		  shall recommend appropriate action in relation to such suggestions or
		  allegations.
									(c)RecognitionThe
		  Inspector General may recognize any employee who makes a suggestion under
		  subsection (a)(1) (or by other means) that would or does—
										(1)increase the work
		  efficiency, effectiveness, or productivity of the Commission; or
										(2)reduce waste,
		  abuse, misconduct, or mismanagement within the Commission.
										(d)ReportThe
		  Inspector General of the Commission shall submit to Congress an annual report
		  containing a description of—
										(1)the nature,
		  number, and potential benefits of any suggestions received under subsection
		  (a);
										(2)the nature,
		  number, and seriousness of any allegations received under subsection
		  (a);
										(3)any
		  recommendations made or actions taken by the Inspector General in response to
		  substantiated allegations received under subsection (a); and
										(4)any action the
		  Commission has taken in response to suggestions or allegations received under
		  subsection (a).
										(e)FundingThe
		  activities of the Inspector General under this subsection shall be funded by
		  the Securities and Exchange Commission Investor Protection Fund established
		  under section
		  21F.
									.
						GStrengthening
		Corporate Governance
						971.Election of
		Directors by Majority Vote in Uncontested ElectionsThe Securities Exchange Act of 1934 (15
		U.S.C. 78a et seq.) is amended by inserting after section 14A, as added by this
		title, the following:
							
								14B.Corporate
		  governance
									(a)Corporate
		  Governance Standards
										(1)Listing
		  standards
											(A)In
		  generalNot later than 1 year after the date of enactment of this
		  subsection, the Commission shall, by rule, direct the national securities
		  exchanges and national securities associations to prohibit the listing of any
		  security of an issuer that is not in compliance with any of the requirements of
		  this subsection.
											(B)Opportunity to
		  comply and cureThe rules established under this paragraph shall
		  allow an issuer to have an opportunity to come into compliance with the
		  requirements of this subsection, and to cure any defect that would be the basis
		  for a prohibition under subparagraph (A), before the imposition of such
		  prohibition.
											(C)Authority to
		  exemptThe Commission may, by rule or order, exempt an issuer
		  from any or all of the requirements of this subsection and the rules issued
		  under this subsection, based on the size of the issuer, the market
		  capitalization of the issuer, the number of shareholders of record of the
		  issuer, or any other criteria, as the Commission deems necessary and
		  appropriate in the public interest or for the protection of investors.
											(2)Commission
		  rules on electionsIn an election for membership on the board of
		  directors of an issuer—
											(A)that is
		  uncontested, each director who receives a majority of the votes cast shall be
		  deemed to be elected;
											(B)that is
		  contested, if the number of nominees exceeds the number of directors to be
		  elected, each director shall be elected by the vote of a plurality of the
		  shares represented at a meeting and entitled to vote; and
											(C)if a director of
		  an issuer receives less than a majority of the votes cast in an uncontested
		  election—
												(i)the
		  director shall tender the resignation of the director to the board of
		  directors; and
												(ii)the
		  board of directors—
													(I)shall—
														(aa)accept
		  the resignation of the director;
														(bb)determine a date
		  on which the resignation will take effect, within a reasonable period of time,
		  as established by the Commission; and
														(cc)make
		  the date under item (bb) public within a reasonable period of time, as
		  established by the Commission; or
														(II)shall, upon a
		  unanimous vote of the board, decline to accept the resignation and, not later
		  than 30 days after the date of the vote (or within such shorter period as the
		  Commission may establish), make public, together with a discussion of the
		  analysis used in reaching the conclusion, the specific reasons that—
														(aa)the
		  board chose not to accept the resignation; and
														(bb)the
		  decision was in the best interests of the issuer and the shareholders of the
		  issuer.
														.
						972.Proxy
		access
							(a)Proxy
		accessSection 14(a) of the Securities Exchange Act of 1934 (15
		U.S.C. 78n(a)) is amended—
								(1)by
		inserting (1) after (a); and
								(2)by
		adding at the end the following:
									
										(2)The rules and regulations prescribed
		  by the Commission under paragraph (1) may include—
											(A)a requirement that a solicitation of
		  proxy, consent, or authorization by (or on behalf of) an issuer include a
		  nominee submitted by a shareholder to serve on the board of directors of the
		  issuer; and
											(B)a requirement that an issuer follow a
		  certain procedure in relation to a solicitation described in subparagraph
		  (A).
											.
								(b)RegulationsThe Commission may issue rules permitting
		the use by shareholders of proxy solicitation materials supplied by an issuer
		of securities for the purpose of nominating individuals to membership on the
		board of directors of the issuer, under such terms and conditions as the
		Commission determines are in the interests of shareholders and for the
		protection of investors.
							973.Disclosures
		regarding chairman and CEO structuresSection 14B of the Securities Exchange Act
		of 1934, as added by section 971, is amended by adding at the end the
		following:
							
								(b)Disclosures
		  regarding chairman and CEO structuresNot later than 180 days after the date of
		  enactment of this subsection, the Commission shall issue rules that require an
		  issuer to disclose in the annual proxy sent to investors the reasons why the
		  issuer has chosen—
									(1)the same person to serve as chairman of the
		  board of directors and chief executive officer (or in equivalent positions);
		  or
									(2)different individuals to serve as chairman
		  of the board of directors and chief executive officer (or in equivalent
		  positions of the
		  issuer).
									.
						HMunicipal
		Securities
						975.Regulation of
		municipal securities and changes to the board of the MSRB
							(a)Registration of
		municipal securities dealers and municipal advisorsSection 15B(a) of the Securities Exchange
		Act of 1934 (15 U.S.C. 78o–4(a)) is amended—
								(1)in
		paragraph (1)—
									(A)by inserting
		(A) after (1); and
									(B)by adding at the
		end the following:
										
											(B)It shall be
		  unlawful for a municipal advisor to provide advice to or on behalf of a
		  municipal entity or obligated person with respect to municipal financial
		  products or the issuance of municipal securities, or to undertake a
		  solicitation of a municipal entity or obligated person, unless the municipal
		  advisor is registered in accordance with this
		  subsection.
											;
									(2)in
		paragraph (2), by inserting or municipal advisor after
		municipal securities dealer each place that term appears;
								(3)in
		paragraph (3), by inserting or municipal advisor after
		municipal securities dealer each place that term appears;
								(4)in
		paragraph (4), by striking dealer, or municipal securities dealer or
		class of brokers, dealers, or municipal securities dealers and
		inserting dealer, municipal securities dealer, or municipal advisor, or
		class of brokers, dealers, municipal securities dealers, or municipal
		advisors; and
								(5)by
		adding at the end the following:
									
										(5)No
		  municipal advisor shall make use of the mails or any means or instrumentality
		  of interstate commerce to provide advice to or on behalf of a municipal entity
		  or obligated person with respect to municipal financial products, the issuance
		  of municipal securities, or participation in the issuance of municipal
		  securities, or to undertake a solicitation of a municipal entity or obligated
		  person, in connection with which such municipal advisor engages in any
		  fraudulent, deceptive, or manipulative act or
		  practice.
										.
								(b)Municipal
		Securities Rulemaking BoardSection 15B(b) of the Securities
		Exchange Act of 1934 (15 U.S.C. 78o–4(b)) is amended—
								(1)in
		paragraph (1)—
									(A)in the first
		sentence, by striking Not later than and all that follows
		through appointed by the Commission and inserting The
		Municipal Securities Rulemaking Board shall be composed of 15 members, or such
		other number of members as specified by rules of the Board pursuant to
		paragraph (2)(B),;
									(B)by striking the
		second sentence and inserting the following: The members of the Board
		shall serve as members for a term of 3 years or for such other terms as
		specified by rules of the Board pursuant to paragraph (2)(B), and shall consist
		of (A) 8 individuals who are not associated with any broker, dealer, municipal
		securities dealer, or municipal advisor (other than by reason of being under
		common control with, or indirectly controlling, any broker or dealer which is
		not a municipal securities broker or municipal securities dealer), at least 1
		of whom shall be representative of institutional or retail investors in
		municipal securities, at least 1 of whom shall be representative of municipal
		entities, and at least 1 of whom shall be a member of the public with knowledge
		of or experience in the municipal industry (which members are hereinafter
		referred to as public representatives); and (B) 7 individuals
		who are associated with a broker, dealer, municipal securities dealer, or
		municipal advisor, including at least 1 individual who is associated with and
		representative of brokers, dealers, or municipal securities dealers that are
		not banks or subsidiaries or departments or divisions of banks (which members
		are hereinafter referred to as broker-dealer representatives),
		at least 1 individual who is associated with and representative of municipal
		securities dealers which are banks or subsidiaries or departments or divisions
		of banks (which members are hereinafter referred to as bank
		representatives), and at least 1 individual who is associated with a
		municipal advisor (which member is hereinafter referred to as the
		advisor representative).; and
									(C)in the third
		sentence, by striking initial;
									(2)in
		paragraph (2)—
									(A)in the matter
		preceding subparagraph (A)—
										(i)by
		inserting before the period at the end of the first sentence the following:
		and advice provided to or on behalf of municipal entities or obligated
		persons by brokers, dealers, municipal securities dealers, and municipal
		advisors with respect to municipal financial products, the issuance of
		municipal securities, or participation in the issuance of municipal securities,
		and solicitations of municipal entities or obligated persons undertaken by
		brokers, dealers, municipal securities dealers, and municipal advisors;
		and
										(ii)by
		striking the second sentence;
										(B)in subparagraph
		(A)—
										(i)in the matter
		preceding clause (i)—
											(I)by inserting
		, and no broker, dealer, municipal securities dealer, or municipal
		advisor shall provide advice to or on behalf of a municipal entity or obligated
		person with respect to municipal financial products, the issuance of municipal
		securities, or participation in the issuance of municipal securities
		after sale of, any municipal security; and
											(II)by inserting
		and municipal entities or obligated persons after
		protection of investors;
											(ii)in clause (i),
		by striking municipal securities brokers and municipal securities
		dealers each place that term appears and inserting municipal
		securities brokers, municipal securities dealers, and municipal
		advisors;
										(iii)in clause (ii),
		by adding and at the end;
										(iv)in clause (iii),
		by striking ; and and inserting a period; and
										(v)by striking
		clause (iv);
										(C)in subparagraph
		(B), by striking nominations and elections and all that follows
		through specify and inserting nominations and elections
		of public representatives, broker-dealer representatives, bank representatives,
		and advisor representatives. Such rules shall provide that the membership of
		the Board shall at all times be as evenly divided in number as possible between
		entities or individuals who are subject to regulation by the Board and entities
		or individuals not subject to regulation by the Board, provided, however, that
		a majority of the members of the Board shall at all times be public
		representatives. Such rules shall also specify;
									(D)in subparagraph
		(C)—
										(i)by inserting
		and municipal financial products after municipal
		securities the first two times that term appears;
										(ii)by inserting
		, municipal entities, obligated persons, before and the
		public interest;
										(iii)by striking
		between and inserting among;
										(iv)by striking
		issuers, municipal securities brokers, or municipal securities dealers,
		to fix and inserting municipal entities, obligated persons,
		municipal securities brokers, municipal securities dealers, or municipal
		advisors, to fix; and
										(v)by
		striking brokers or municipal securities dealers, to regulate
		and inserting brokers, municipal securities dealers, or municipal
		advisors, to regulate;
										(E)in subparagraph
		(D)—
										(i)by inserting
		and advice concerning municipal financial products after
		transactions in municipal securities;
										(ii)by striking
		That no and inserting that no;
										(iii)by inserting
		municipal advisor, before or person associated;
		and
										(iv)by striking
		a municipal securities broker or municipal securities dealer may be
		compelled and inserting a municipal securities broker, municipal
		securities dealer, or municipal advisor may be compelled;
										(F)in subparagraph
		(E)—
										(i)by striking
		municipal securities brokers and municipal securities dealers
		and inserting municipal securities brokers, municipal securities
		dealers, and municipal advisors; and
										(ii)by striking
		municipal securities broker or municipal securities dealer and
		inserting municipal securities broker, municipal securities dealer, or
		municipal advisor;
										(G)in subparagraph
		(G), by striking municipal securities brokers and municipal securities
		dealers and inserting municipal securities brokers, municipal
		securities dealers, and municipal advisors;
									(H)in subparagraph
		(J)—
										(i)by striking
		municipal securities broker and each municipal securities dealer
		and inserting municipal securities broker, municipal securities dealer,
		and municipal advisor; and
										(ii)by striking the
		period at the end of the second sentence and inserting , which may
		include charges for failure to submit to the Board required information or
		documents to any information system operated by the Board in a full, accurate,
		or timely manner, or any other failure to comply with the rules of the
		Board.;
										(I)in subparagraph
		(K)—
										(i)by inserting
		broker, dealer, or  before municipal securities
		dealer each place that term appears; and
										(ii)by striking
		municipal securities investment portfolio and inserting
		related account of a broker, dealer, or municipal securities
		dealer; and
										(J)by adding at the
		end the following:
										
											(L)provide
		  continuing education requirements for municipal advisors.
											(M)provide
		  professional standards.
											(N)not impose a
		  regulatory burden on small municipal advisors that is not necessary or
		  appropriate in the public interest and for the protection of investors,
		  municipal entities, and obligated
		  persons.
											;
									(3)by redesignating
		paragraph (3) as paragraph (7); and
								(4)by inserting
		after paragraph (2) the following:
									
										(3)The Board, in
		  conjunction with or on behalf of any Federal financial regulator or
		  self-regulatory organization, may—
											(A)establish
		  information systems; and
											(B)assess such
		  reasonable fees and charges for the submission of information to, or the
		  receipt of information from, such systems from any persons which systems may be
		  developed for the purposes of serving as a repository of information from
		  municipal market participants or otherwise in furtherance of the purposes of
		  the Board, a Federal financial regulator, or a self-regulatory
		  organization.
											(4)The Board shall
		  provide guidance and assistance in the enforcement of, and examination for,
		  compliance with the rules of the Board to the Commission, a registered
		  securities association under section 15A, or any other appropriate regulatory
		  agency, as
		  applicable.
										.
								(c)Discipline of
		dealers and municipal advisors and other mattersSection 15B(c)
		of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)) is amended—
								(1)in
		paragraph (1), by inserting , and no broker, dealer, municipal
		securities dealer, or municipal advisor shall make use of the mails or any
		means or instrumentality of interstate commerce to provide advice to or on
		behalf of a municipal entity or obligated person with respect to municipal
		financial products, the issuance of municipal securities, or participation in
		the issuance of municipal securities, or to undertake a solicitation of a
		municipal entity or obligated person, after any municipal
		security;
								(2)in
		paragraph (2), by inserting or municipal advisor after
		municipal securities dealer each place that term appears;
								(3)in
		paragraph (3)—
									(A)by inserting
		or municipal entities or obligated person after
		protection of investors each place that term appears; and
									(B)by inserting
		or municipal advisor after municipal securities
		dealer each place that term appears;
									(4)in
		paragraph (4), by inserting or municipal advisor after
		municipal securities dealer or obligated person each place that
		term appears;
								(5)in
		paragraph (6)(B), by inserting or municipal entities after
		protection of investors;
								(6)in
		paragraph (7)—
									(A)in subparagraph
		(A)—
										(i)in
		clause (i), by striking ; and and inserting a semicolon;
										(ii)in
		clause (ii), by striking the period and inserting ; and;
		and
										(iii)by
		adding at the end the following:
											
												(iii)the
		  Commission, or its designee, in the case of municipal
		  advisors.
												.
										(B)in subparagraph
		(B), by inserting or municipal entities or obligated person
		after protection of investors; and
									(7)by
		adding at the end the following:
									
										(9)(A)Fines collected by the
		  Commission for violations of the rules of the Board shall be equally divided
		  between the Commission and the Board.
											(B)Fines collected by a registered
		  securities association under section 15A(7) with respect to violations of the
		  rules of the Board shall be accounted for by such registered securities
		  association separately from other fines collected under section 15A(7) and
		  shall be allocated between such registered securities association and the Board
		  at the direction of the
		  Commission.
											.
								(d)Issuance of
		municipal securitiesSection 15B(d)(2) of the Securities Exchange
		Act of 1934 (15 U.S.C. 78o–4(d)) is amended—
								(1)by
		striking through a municipal securities broker or municipal securities
		dealer or otherwise and inserting through a municipal securities
		broker, municipal securities dealer, municipal advisor, or otherwise;
		and
								(2)by
		inserting or municipal advisors before to
		furnish.
								(e)DefinitionsSection
		15B of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4) is amended by
		adding at the end the following:
								
									(e)DefinitionsFor
		  purposes of this section—
										(1)the term
		  Board means the Municipal Securities Rulemaking Board established
		  under subsection (b)(1);
										(2)the term
		  guaranteed investment contract includes any investment that has
		  specified withdrawal or reinvestment provisions and a specifically negotiated
		  or bid interest rate, and also includes any agreement to supply investments on
		  2 or more future dates, such as a forward supply contract;
										(3)the term
		  investment strategies includes plans or programs for the
		  investment of the proceeds of municipal securities that are not municipal
		  derivatives, guaranteed investment contracts, and the recommendation of and
		  brokerage of municipal escrow investments;
										(4)the term
		  municipal advisor—
											(A)means a person
		  (who is not a municipal entity or an employee of a municipal entity)
		  that—
												(i)provides advice
		  to or on behalf of a municipal entity or obligated person with respect to
		  municipal financial products or the issuance of municipal securities, including
		  advice with respect to the structure, timing, terms, and other similar matters
		  concerning such financial products or issues;
												(ii)participates in
		  the issuance of municipal securities; or
												(iii)undertakes a
		  solicitation of a municipal entity;
												(B)includes
		  financial advisors, guaranteed investment contract brokers, third-party
		  marketers, placement agents, solicitors, finders, and swap advisors, if such
		  persons are described in any of clauses (i) through (iii) of subparagraph (A);
		  and
											(C)does not include
		  a broker, dealer, or municipal securities dealer serving as an underwriter (as
		  defined in section 2(a)(11) of the Securities Act of 1933) (15 U.S.C.
		  77b(a)(11)), any investment adviser registered under the Investment Advisers
		  Act of 1940, or persons associated with such investment advisers who are
		  providing investment advice, attorneys offering legal advice or providing
		  services that are of a traditional legal nature, or engineers providing
		  engineering advice;
											(5)the term
		  municipal derivative means any financial instrument or contract
		  designed to hedge a risk (including interest rate swaps, basis swaps, credit
		  default swaps, caps, floors, and collars);
										(6)the term
		  municipal financial product means municipal derivatives,
		  guaranteed investment contracts, and investment strategies;
										(7)the term
		  rules of the Board means the rules proposed and adopted by the
		  Board under subsection (b)(2);
										(8)the term
		  person associated with a municipal advisor or associated
		  person of an advisor means—
											(A)any partner,
		  officer, director, or branch manager of such municipal advisor (or any person
		  occupying a similar status or performing similar functions);
											(B)any other
		  employee of such municipal advisor who is engaged in the management, direction,
		  supervision, or performance of any activities relating to the provision of
		  advice to or on behalf of a municipal entity or obligated person with respect
		  to municipal financial products, the issuance of municipal securities, or
		  participation in the issuance of municipal securities; and
											(C)any person
		  directly or indirectly controlling, controlled by, or under common control with
		  such municipal advisor;
											(9)the term
		  municipal entity means any State, political subdivision of a
		  State, or municipal corporate instrumentality of a State, including—
											(A)any agency,
		  authority, or instrumentality of the State, political subdivision, or municipal
		  corporate instrumentality;
											(B)any plan,
		  program, or pool of assets sponsored or established by the State, political
		  subdivision, or municipal corporate instrumentality or any agency, authority,
		  or instrumentality thereof; and
											(C)any other issuer
		  of municipal securities;
											(10)the term
		  solicitation of a municipal entity or obligated person means a
		  direct or indirect communication with a municipal entity or obligated person
		  made by a person, for direct or indirect compensation, on behalf of a broker,
		  dealer, municipal securities dealer, municipal advisor, or investment adviser
		  (as defined in section 202 of the Investment Advisers Act of 1940) that does
		  not control, is not controlled by, or is not under common control with the
		  person undertaking such solicitation for the purpose of obtaining or retaining
		  an engagement by a municipal entity or obligated person of a broker, dealer,
		  municipal securities dealer, or municipal advisor for or in connection with
		  municipal financial products, the issuance of municipal securities, or
		  participation in the issuance of municipal securities, or of an investment
		  adviser to provide investment advisory services to or on behalf of a municipal
		  entity; and
										(11)the term
		  obligated person means any person, including an issuer of
		  municipal securities, who is either generally or through an enterprise, fund,
		  or account of such person, committed by contract or other arrangement to
		  support the payment of all or part of the obligations on the municipal
		  securities to be sold in an offering of municipal
		  securities.
										.
							(f)Registered
		securities associationSection 15A(b) of the Securities Exchange
		Act of 1934 (15 U.S.C. 78o–3(b)) is amended by adding at the end the
		following:
								
									(15)The rules of the
		  association provide that the association shall—
										(A)request guidance
		  from the Municipal Securities Rulemaking Board in interpretation of the rules
		  of the Municipal Securities Rulemaking Board; and
										(B)provide
		  information to the Municipal Securities Rulemaking Board about the enforcement
		  actions and examinations of the association under section 15B(b)(2)(E), so that
		  the Municipal Securities Rulemaking Board may—
											(i)assist in such
		  enforcement actions and examinations; and
											(ii)evaluate the
		  ongoing effectiveness of the rules of the
		  Board.
											.
							(g)Registration
		and regulation of brokers and dealersSection 15 of the
		Securities Exchange Act of 1934 is amended—
								(1)in
		subsection (b)(4), by inserting municipal advisor, after
		municipal securities dealer each place that term appears;
		and
								(2)in
		subsection (c), by inserting broker, dealer, or before
		municipal securities dealer each place that term appears.
								(h)Accounts and
		records, reports, examinations of exchanges, members, and
		othersSection 17(a)(1) of the Securities Exchange Act of 1934 is
		amended by inserting municipal advisor, after municipal
		securities dealer.
							(i)Savings
		clauseNotwithstanding any provision of the Over-the-Counter
		Derivatives Markets Act of 2010, or any amendment made pursuant to such Act,
		the provisions of this section, and the amendments made pursuant to this
		section, shall apply to any municipal derivative.
							(j)Effective
		dateThis section, and the amendments made by this section, shall
		take effect on October 1, 2010.
							976.Government
		Accountability Office study of increased disclosure to investors
							(a)StudyThe
		Comptroller General of the United States shall conduct a study and review of
		the disclosure required to be made by issuers of municipal securities.
							(b)Subjects for
		evaluationIn conducting the study under subsection (a), the
		Comptroller General of the United States shall—
								(1)broadly
		describe—
									(A)the size of the
		municipal securities markets and the issuers and investors; and
									(B)the disclosures
		provided by issuers to investors;
									(2)compare the
		amount, frequency, and quality of disclosures that issuers of municipal
		securities are required by law to provide for the benefit of municipal
		securities holders, including the amount of and frequency of disclosures
		actually provided by issuers of municipal securities, with the amount of and
		frequency of disclosures that issuers of corporate securities provide for the
		benefit of corporate securities holders, taking into account the differences
		between issuers of municipal securities and issuers of corporate
		securities;
								(3)evaluate the
		costs and benefits to various types of issuers of municipal securities of
		requiring issuers of municipal bonds to provide additional financial
		disclosures for the benefit of investors;
								(4)evaluate the
		potential benefit to investors from additional financial disclosures by issuers
		of municipal bonds; and
								(5)make
		recommendations relating to disclosure requirements for municipal issuers,
		including the advisability of the repeal or retention of section 15B(d) of the
		Securities Exchange Act of 1934 (15 U.S.C. 78o–4(d)) (commonly known as the
		Tower Amendment).
								(c)ReportNot
		later than 1 year after the date of enactment of this Act, the Comptroller
		General of the United States shall submit a report to Congress on the results
		of the study conducted under subsection (a), including recommendations for how
		to improve disclosure by issuers of municipal securities.
							977.Government
		Accountability Office study on the municipal securities markets
							(a)StudyThe
		Comptroller General of the United States shall conduct a study of the municipal
		securities markets.
							(b)ReportNot
		later than 180 days after the date of enactment of this Act, the Comptroller
		General of the United States shall submit a report to the Committee on Banking,
		Housing, and Urban Affairs of the Senate, and the Committee on Financial
		Services of the House of Representatives, with copies to the Special Committee
		on Aging of the Senate and the Commission, on the results of the study
		conducted under subsection (a), including—
								(1)an analysis of
		the mechanisms for trading, quality of trade executions, market transparency,
		trade reporting, price discovery, settlement clearing, and credit
		enhancements;
								(2)the
		needs of the markets and investors and the impact of recent innovations;
								(3)recommendations
		for how to improve the transparency, efficiency, fairness, and liquidity of
		trading in the municipal securities markets, including with reference to items
		listed in paragraph (1); and
								(4)potential uses of
		derivatives in the municipal securities markets.
								(c)ResponsesNot
		later than 180 days after receipt of the report required under subsection (b),
		the Commission shall submit a response to the Committee on Banking, Housing,
		and Urban Affairs of the Senate, and the Committee on Financial Services of the
		House of Representatives, with a copy to the Special Committee on Aging of the
		Senate, stating the actions the Commission has taken in response to the
		recommendations contained in such report.
							978.Study of
		funding for Government Accounting Standards Board
							(a)StudyThe
		Commission shall conduct a study that evaluates—
								(1)the
		role and importance of the Government Accounting Standards Board in the
		municipal securities markets;
								(2)the
		manner in which the Government Accounting Standards Board is funded, and how
		such manner of funding affects the financial information available to
		securities investors;
								(3)the
		advisability of changes to the manner in which the Government Accounting
		Standards Board is funded; and
								(4)whether
		legislative changes to the manner in which the Government Accounting Standards
		Board is funded are necessary for the benefit of investors and in the public
		interest.
								(b)ConsultationIn
		conducting the study required under subsection (a), the Commission shall
		consult with State and local government financial officers.
							(c)ReportNot
		later than 270 days after the date of enactment of this Act, the Commission
		shall submit to the Committee on Banking, Housing, and Urban Affairs of the
		Senate and the Committee on Financial Services of the House of Representatives
		a report on the study required under subsection (a).
							979.Commission
		Office of Municipal Securities
							(a)In
		generalThere shall be in the Commission an Office of Municipal
		Securities, which shall—
								(1)administer the
		rules of the Commission with respect to the practices of municipal securities
		brokers and dealers, municipal securities advisors, municipal securities
		investors, and municipal securities issuers; and
								(2)coordinate with
		the Municipal Securities Rulemaking Board for rulemaking and enforcement
		actions as required by law.
								(b)Director of the
		OfficeThe head of the Office of Municipal Securities shall be
		the Director, who shall report to the Chairman.
							(c)Staffing
								(1)In
		generalThe Office of Municipal Securities shall be staffed
		sufficiently to carry out the requirements of this section.
								(2)RequirementThe
		staff of the Office of Municipal Securities shall include individuals with
		knowledge of and expertise in municipal finance.
								IPublic Company
		Accounting Oversight Board, portfolio margining, and other matters
						981.Authority to
		share certain information with foreign authorities
							(a)DefinitionSection 2(a) of the Sarbanes-Oxley Act of
		2002 (15 U.S.C. 7201(a)) is amended by adding at the end the following:
								
									(17)Foreign auditor
		  oversight authorityThe term
		  foreign auditor oversight authority means any governmental body or
		  other entity empowered by a foreign government to conduct inspections of public
		  accounting firms or otherwise to administer or enforce laws related to the
		  regulation of public accounting
		  firms.
									.
							(b)Availability To
		Share informationSection 105(b)(5) of the Sarbanes-Oxley Act of
		2002 (15 U.S.C. 7215(b)(5)) is amended by adding at the end the
		following:
								
									(C)Availability to
		  foreign oversight authoritiesWithout the loss of its status as
		  confidential and privileged in the hands of the Board, all information referred
		  to in subparagraph (A) that relates to a public accounting firm that a foreign
		  government has empowered a foreign auditor oversight authority to inspect or
		  otherwise enforce laws with respect to, may, at the discretion of the Board, be
		  made available to the foreign auditor oversight authority, if—
										(i)the Board finds that it is necessary to
		  accomplish the purposes of this Act or to protect investors;
										(ii)the foreign auditor oversight authority
		  provides—
											(I)such assurances of confidentiality as the
		  Board may request;
											(II)a
		  description of the applicable information systems and controls of the foreign
		  auditor oversight authority; and
											(III)a description
		  of the laws and regulations of the foreign government of the foreign auditor
		  oversight authority that are relevant to information access; and
											(iii)the Board determines that it is appropriate
		  to share such
		  information.
										.
							(c)Conforming
		amendmentSection
		105(b)(5)(A) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(5)(A)) is
		amended by striking subparagraph (B) and inserting
		subparagraphs (B) and (C).
							982.Oversight of
		brokers and dealers
							(a)Definitions
								(1)Definitions
		amendedTitle I of the
		Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201 et seq.) is amended by adding at the
		end the following new section:
									
										110.DefinitionsFor the purposes of this title, the
		  following definitions shall apply:
											(1)AuditThe term audit means an
		  examination of the financial statements, reports, documents, procedures,
		  controls, or notices of any issuer, broker, or dealer by an independent public
		  accounting firm in accordance with the rules of the Board or the Commission,
		  for the purpose of expressing an opinion on the financial statements or
		  providing an audit report.
											(2)Audit
		  reportThe term audit
		  report means a document, report, notice, or other record—
												(A)prepared following
		  an audit performed for purposes of compliance by an issuer, broker, or dealer
		  with the requirements of the securities laws; and
												(B)in which a public
		  accounting firm either—
													(i)sets
		  forth the opinion of that firm regarding a financial statement, report, notice,
		  or other document, procedures, or controls; or
													(ii)asserts that no
		  such opinion can be expressed.
													(3)BrokerThe term broker means a broker
		  (as such term is defined in section 3(a)(4) of the Securities Exchange Act of
		  1934 (15 U.S.C. 78c(a)(4))) that is required to file a balance sheet, income
		  statement, or other financial statement under section 17(e)(1)(A) of such Act
		  (15 U.S.C. 78q(e)(1)(A)), where such balance sheet, income statement, or
		  financial statement is required to be certified by a registered public
		  accounting firm.
											(4)DealerThe term dealer means a
		  dealer (as such term is defined in section 3(a)(5) of the Securities Exchange
		  Act of 1934 (15 U.S.C. 78c(a)(5))) that is required to file a balance sheet,
		  income statement, or other financial statement under section 17(e)(1)(A) of
		  such Act (15 U.S.C. 78q(e)(1)(A)), where such balance sheet, income statement,
		  or financial statement is required to be certified by a registered public
		  accounting firm.
											(5)Professional
		  standardsThe term professional standards
		  means—
												(A)accounting
		  principles that are—
													(i)established by the
		  standard setting body described in section 19(b) of the Securities Act of 1933,
		  as amended by this Act, or prescribed by the Commission under section 19(a) of
		  that Act (15 U.S.C. 17a(s)) or section 13(b) of the Securities Exchange Act of
		  1934 (15 U.S.C. 78a(m)); and
													(ii)relevant to audit
		  reports for particular issuers, brokers, or dealers, or dealt with in the
		  quality control system of a particular registered public accounting firm;
		  and
													(B)auditing
		  standards, standards for attestation engagements, quality control policies and
		  procedures, ethical and competency standards, and independence standards
		  (including rules implementing title II) that the Board or the Commission
		  determines—
													(i)relate
		  to the preparation or issuance of audit reports for issuers, brokers, or
		  dealers; and
													(ii)are
		  established or adopted by the Board under section 103(a), or are promulgated as
		  rules of the Commission.
													(6)Self-regulatory
		  organizationThe term
		  self-regulatory organization has the same meaning as in section
		  3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
		  78c(a)).
											.
								(2)Conforming
		amendmentSection 2(a) of the Sarbanes-Oxley Act of 2002 (15
		U.S.C. 7201(a)) is amended in the matter preceding paragraph (1), by striking
		In this and inserting Except as otherwise specifically
		provided in this Act, in this.
								(b)Establishment
		and Administration of the Public Company Accounting Oversight
		BoardSection 101 of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
		7211) is amended—
								(1)by
		striking issuers each place that term appears and inserting
		issuers, brokers, and dealers; and
								(2)in
		subsection (a)—
									(A)by striking
		public companies and inserting companies;
		and
									(B)by
		striking for companies the securities of which are sold to, and held by
		and for, public investors.
									(c)Registration
		with the BoardSection 102 of
		the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7212) is amended—
								(1)in
		subsection (a)—
									(A)by striking
		Beginning 180 and all that follows through 101(d),
		it and inserting It; and
									(B)by striking
		issuer and inserting issuer, broker, or
		dealer;
									(2)in
		subsection (b)—
									(A)in paragraph
		(2)(A), by striking issuers and inserting issuers,
		brokers, and dealers; and
									(B)by
		striking issuer each place that term appears and inserting
		issuer, broker, or dealer.
									(d)Auditing and
		independenceSection 103(a) of the Sarbanes-Oxley Act of 2002 (15
		U.S.C. 7213(a)) is amended—
								(1)in
		paragraph (1), by striking and such ethics standards and
		inserting such ethics standards, and such independence
		standards;
								(2)in
		paragraph (2)(A)(iii), by striking describe in each audit report
		and inserting in each audit report for an issuer, describe;
		and
								(3)in
		paragraph (2)(B)(i), by striking issuers and inserting
		issuers, brokers, and dealers.
								(e)Inspections of
		registered public accounting firmsSection 104 of the
		Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214) is amended—
								(1)in
		subsection (a), by striking issuers and inserting
		issuers, brokers, and dealers; and
								(2)in
		subsection (b)(1)—
									(A)by striking
		audit reports for each place that term appears and inserting
		audit reports on annual financial statements for;
									(B)in subparagraph
		(A), by striking and at the end;
									(C)in
		subparagraph (B), by striking the period at the end and inserting ;
		and; and
									(D)by adding at the
		end the following:
										
											(C)with respect to
		  each registered public accounting firm that regularly provides audit reports
		  and that is not described in subparagraph (A) or (B), on a basis determined by
		  the Board, by rule, that is consistent with the public interest and protection
		  of
		  investors.
											.
									(f)Investigations
		and disciplinary proceedingsSection 105(c)(7)(B) of the
		Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(c)(7)(B)) is amended—
								(1)in
		the subparagraph heading, by inserting , broker, or dealer
		after issuer;
								(2)by
		striking any issuer each place that term appears and inserting
		any issuer, broker, or dealer; and
								(3)by
		striking an issuer under this subsection and inserting a
		registered public accounting firm under this subsection.
								(g)Foreign public
		accounting firmsSection 106(a) of the Sarbanes-Oxley Act of 2002
		(15 U.S.C. 7216(a)) is amended—
								(1)in
		paragraph (1), by striking issuer and inserting issuer,
		broker, or dealer; and
								(2)in
		paragraph (2), by striking issuers and inserting issuers,
		brokers, or dealers.
								(h)FundingSection 109 of the Sarbanes-Oxley Act of
		2002 (15 U.S.C. 7219) is amended—
								(1)in subsection
		(c)(2), by striking subsection (i) and inserting
		subsection (j);
								(2)in
		subsection (d)—
									(A)in paragraph (2),
		by striking allowing for differentiation among classes of issuers, as
		appropriate and inserting and among brokers and dealers, in
		accordance with subsection (h), and allowing for differentiation among classes
		of issuers, brokers and dealers, as appropriate; and
									(B)by adding at the
		end the following:
										
											(3)Brokers and
		  dealersThe Board shall begin the allocation, assessment, and
		  collection of fees under paragraph (2) with respect to brokers and dealers with
		  the payment of support fees to fund the first full fiscal year beginning after
		  the effective date of this
		  paragraph.
											;
									(3)by
		redesignating subsections (h), (i), and (j) as subsections (i), (j), and (k),
		respectively; and
								(4)by
		inserting after subsection (g) the following:
									
										(h)Allocation of
		  accounting support fees among brokers and dealers
											(1)Obligation to
		  payEach broker or dealer
		  shall pay to the Board the annual accounting support fee allocated to such
		  broker or dealer under this section.
											(2)AllocationAny
		  amount due from a broker or dealer (or from a particular class of brokers and
		  dealers) under this section shall be allocated among brokers and dealers and
		  payable by the broker or dealer (or the brokers and dealers in the particular
		  class, as applicable).
											(3)ProportionalityThe
		  amount due from a broker or dealer shall be in proportion to the net capital of
		  the broker or dealer, compared to the total net capital of all brokers and
		  dealers, in accordance with rules issued by the
		  Board.
											.
								(i)Referral of
		investigations to a self-regulatory organizationSection
		105(b)(4)(B) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(4)(B)) is
		amended—
								(1)by
		redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively;
		and
								(2)by
		inserting after clause (i) the following:
									
										(ii)to a self-regulatory organization, in the
		  case of an investigation that concerns an audit report for a broker or dealer
		  that is under the jurisdiction of such self-regulatory
		  organization;
										.
								(j)Use of documents
		related to an inspection or investigationSection
		105(b)(5)(B)(ii) of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
		7215(b)(5)(B)(ii)) is amended—
								(1)in
		subclause (III), by striking and at the end;
								(2)in
		subclause (IV), by striking the comma and inserting ; and;
		and
								(3)by
		inserting after subclause (IV) the following:
									
										(V)a self-regulatory organization, with
		  respect to an audit report for a broker or dealer that is under the
		  jurisdiction of such self-regulatory
		  organization,
										.
								(k)Effective
		dateThe amendments made by
		this section shall take effect 180 days after the date of enactment of this
		Act.
							983.Portfolio
		margining
							(a)AdvancesSection 9(a)(1) of the Securities Investor
		Protection Act of 1970 (15 U.S.C. 78fff–3(a)(1)) is amended by inserting
		or options on commodity futures contracts after claim for
		securities.
							(b)DefinitionsSection
		16 of the Securities Investor Protection Act of 1970 (15 U.S.C.
		78lll) is amended—
								(1)by
		striking paragraph (2) and inserting the following:
									
										(2)Customer
											(A)In
		  generalThe term customer of a debtor means any
		  person (including any person with whom the debtor deals as principal or agent)
		  who has a claim on account of securities received, acquired, or held by the
		  debtor in the ordinary course of its business as a broker or dealer from or for
		  the securities accounts of such person for safekeeping, with a view to sale, to
		  cover consummated sales, pursuant to purchases, as collateral, security, or for
		  purposes of effecting transfer.
											(B)Included
		  personsThe term customer includes—
												(i)any
		  person who has deposited cash with the debtor for the purpose of purchasing
		  securities;
												(ii)any person who has a claim against the
		  debtor for cash, securities, futures contracts, or options on futures contracts
		  received, acquired, or held in a portfolio margining account carried as a
		  securities account pursuant to a portfolio margining program approved by the
		  Commission; and
												(iii)any
		  person who has a claim against the debtor arising out of sales or conversions
		  of such securities.
												(C)Excluded
		  personsThe term customer does not include any
		  person, to the extent that—
												(i)the
		  claim of such person arises out of transactions with a foreign subsidiary of a
		  member of SIPC; or
												(ii)such
		  person has a claim for cash or securities which by contract, agreement, or
		  understanding, or by operation of law, is part of the capital of the debtor, or
		  is subordinated to the claims of any or all creditors of the debtor,
		  notwithstanding that some ground exists for declaring such contract, agreement,
		  or understanding void or voidable in a suit between the claimant and the
		  debtor.
												;
								(2)in
		paragraph (4)—
									(A)in subparagraph
		(C), by striking and at the end;
									(B)by redesignating
		subparagraph (D) as subparagraph (E); and
									(C)by inserting
		after subparagraph (C) the following:
										
											(D)in the case of a
		  portfolio margining account of a customer that is carried as a securities
		  account pursuant to a portfolio margining program approved by the Commission, a
		  futures contract or an option on a futures contract received, acquired, or held
		  by or for the account of a debtor from or for such portfolio margining account,
		  and the proceeds thereof;
		  and
											;
									(3)in
		paragraph (9), in the matter following subparagraph (L), by inserting after
		Such term the following: includes revenues earned by a
		broker or dealer in connection with a transaction in the portfolio margining
		account of a customer carried as securities accounts pursuant to a portfolio
		margining program approved by the Commission. Such term; and
								(4)in
		paragraph (11)—
									(A)in subparagraph
		(A)—
										(i)by
		striking filing date, all and all that follows through the end
		of the subparagraph and inserting the following: “filing date—
											
												(i)all
		  securities positions of such customer (other than customer name securities
		  reclaimed by such customer); and
												(ii)all
		  positions in futures contracts and options on futures contracts held in a
		  portfolio margining account carried as a securities account pursuant to a
		  portfolio margining program approved by the Commission, including all property
		  collateralizing such positions, to the extent that such property is not
		  otherwise included herein; minus
												;
		  and
										(B)in the matter
		following subparagraph (C), by striking In determining and
		inserting the following: A claim for a commodity futures contract
		received, acquired, or held in a portfolio margining account pursuant to a
		portfolio margining program approved by the Commission or a claim for a
		security futures contract, shall be deemed to be a claim with respect to such
		contract as of the filing date, and such claim shall be treated as a claim for
		cash. In determining.
									984.Loan or
		borrowing of securities
							(a)Rulemaking
		authoritySection 10 of the
		Securities Exchange Act of 1934 (15 U.S.C. 78j) is amended by adding at the end
		the following:
								
									(c)(1)To effect, accept, or
		  facilitate a transaction involving the loan or borrowing of securities in
		  contravention of such rules and regulations as the Commission may prescribe as
		  necessary or appropriate in the public interest or for the protection of
		  investors.
											(2)Nothing in paragraph (1) may be
		  construed to limit the authority of the appropriate Federal banking agency (as
		  defined in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
		  1813(q))), the National Credit Union Administration, or any other Federal
		  department or agency having a responsibility under Federal law to prescribe
		  rules or regulations restricting transactions involving the loan or borrowing
		  of securities in order to protect the safety and soundness of a financial
		  institution or to protect the financial system from systemic
		  risk.
											.
							(b)Rulemaking
		requiredNot later than 2 years after the date of enactment of
		this Act, the Commission shall promulgate rules that are designed to increase
		the transparency of information available to brokers, dealers, and investors,
		with respect to the loan or borrowing of securities.
							985.Technical
		corrections to Federal securities laws
							(a)Securities Act of
		1933The Securities Act of
		1933 (15 U.S.C. 77a et seq.) is amended—
								(1)in
		section 3(a)(4) (15 U.S.C. 77c(a)(4)), by striking individual;
		and inserting individual,;
								(2)in section 18 (15 U.S.C. 77r)—
									(A)in subsection (b)(1)(C), by striking
		is a security and inserting a security;
		and
									(B)in subsection (c)(2)(B)(i), by striking
		State, or and inserting State or;
									(3)in section 19(d)(6)(A) (15 U.S.C.
		77s(d)(6)(A)), by striking in paragraph (1) of (3) and inserting
		in paragraph (1) or (3); and
								(4)in section 27A(c)(1)(B)(ii) (15 U.S.C.
		77z–2(c)(1)(B)(ii)), by striking business entity; and inserting
		business entity,.
								(b)Securities
		Exchange Act of 1934The
		Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
								(1)in
		section 2 (15 U.S.C. 78b), by striking affected and inserting
		effected;
								(2)in section 3 (15 U.S.C. 78c)—
									(A)in subsection (a)(55)(A), by striking
		section 3(a)(12) of the Securities Exchange Act of 1934 and
		inserting section 3(a)(12) of this title; and
									(B)in subsection (g), by striking
		company, account person, or entity and inserting company,
		account, person, or entity;
									(3)in section 10A(i)(1)(B) (15 U.S.C.
		78j–1(i)(1)(B))—
									(A)in the subparagraph heading, by striking
		minimus and inserting
		minimis; and
									(B)in clause (i), by striking
		nonaudit and inserting non-audit;
									(4)in section 13(b)(1) (15 U.S.C. 78m(b)(1)),
		by striking earning statement and inserting earnings
		statement;
								(5)in section 15 (15 U.S.C. 78o)—
									(A)in subsection (b)(1)—
										(i)in
		subparagraph (B), by striking The order granting and all that
		follows through from such membership.; and
										(ii)in the
		undesignated matter immediately following subparagraph (B), by inserting after
		the first sentence the following: The order granting registration shall
		not be effective until such broker or dealer has become a member of a
		registered securities association, or until such broker or dealer has become a
		member of a national securities exchange, if such broker or dealer effects
		transactions solely on that exchange, unless the Commission has exempted such
		broker or dealer, by rule or order, from such membership.;
										(6)in section 15C(a)(2) (15 U.S.C.
		78o–5(a)(2))—
									(A)by redesignating
		clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and adjusting
		the subparagraph margins accordingly;
									(B)in
		subparagraph (B), as so redesignated, by striking The order
		granting and all that follows through from such
		membership.; and
									(C)in
		the matter following subparagraph (B), as so redesignated, by inserting after
		the first sentence the following: The order granting registration shall
		not be effective until such government securities broker or government
		securities dealer has become a member of a national securities exchange
		registered under section 6 of this title, or a securities association
		registered under section 15A of this title, unless the Commission has exempted
		such government securities broker or government securities dealer, by rule or
		order, from such membership.;
									(7)in section 17(b)(1)(B) (15 U.S.C.
		78q(b)(1)(B)), by striking 15A(k) gives and inserting
		15A(k), give; and
								(8)in section 21C(c)(2) (15 U.S.C.
		78u–3(c)(2)), by striking paragraph (1) subsection and inserting
		Paragraph (1).
								(c)Trust Indenture
		Act of 1939The Trust
		Indenture Act of 1939 (15 U.S.C. 77aaa et seq.) is amended—
								(1)in section 304(b) (15 U.S.C. 77ddd(b)), by
		striking section 2 of such Act and inserting section 2(a)
		of such Act; and
								(2)in section 317(a)(1) (15 U.S.C.
		77qqq(a)(1)), by striking , in the and inserting in
		the.
								(d)Investment
		Company Act of 1940The
		Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended—
								(1)in section 2(a)(19) (15 U.S.C.
		80a–2(a)(19)), in the matter following subparagraph (B)(vii)—
									(A)by striking clause (vi) each
		place that term appears and inserting clause (vii); and
									(B)in each of
		subparagraphs (A)(vi) and (B)(vi), by adding and at the end of
		subclause (III);
									(2)in section 9(b)(4)(B) (15 U.S.C.
		80a–9(b)(4)(B)), by adding or after the semicolon at the
		end;
								(3)in section 12(d)(1)(J) (15 U.S.C.
		80a–12(d)(1)(J)), by striking any provision of this subsection
		and inserting any provision of this paragraph;
								(4)in section 17(f) (15 U.S.C.
		80a–17(f))—
									(A)in paragraph (4), by striking No
		such member and inserting No member of a national securities
		exchange; and
									(B)in paragraph (6), by striking
		company may serve and inserting company, may
		serve; and
									(5)in section 61(a)(3)(B)(iii) (15 U.S.C.
		80a–60(a)(3)(B)(iii))—
									(A)by
		striking paragraph (1) of section 205 and inserting
		section 205(a)(1); and
									(B)by
		striking clause (A) or (B) of that section and inserting
		paragraph (1) or (2) of section 205(b).
									(e)Investment
		Advisers Act of 1940The
		Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) is amended—
								(1)in section 203 (15 U.S.C. 80b–3)—
									(A)in subsection (c)(1)(A), by striking
		principal business office and and inserting principal
		office, principal place of business, and ; and
									(B)in subsection (k)(4)(B), in the matter
		following clause (ii), by striking principal place of business
		and inserting principal office or place of business;
									(2)in section 206(3) (15 U.S.C. 80b–6(3)), by
		adding or after the semicolon at the end;
								(3)in section 213(a) (15 U.S.C. 80b–13(a)), by
		striking principal place of business and inserting
		principal office or place of business; and
								(4)in section 222 (15 U.S.C. 80b–18a), by
		striking principal place of business each place that term
		appears and inserting principal office and place of
		business.
								986.Conforming
		amendments relating to repeal of the Public Utility Holding Company Act of
		1935
							(a)Securities
		Exchange Act of 1934The
		Securities Exchange Act of 1934 (15 U.S.C. 78 et seq.) is amended—
								(1)in
		section 3(a)(47) (15 U.S.C. 78c(a)(47)), by striking the Public Utility
		Holding Company Act of 1935 (15 U.S.C. 79a et seq.),;
								(2)in
		section 12(k) (15 U.S.C. 78l(k)), by amending paragraph (7) to read as
		follows: 
									
										(7)DefinitionFor
		  purposes of this subsection, the term emergency means—
											(A)a major market
		  disturbance characterized by or constituting—
												(i)sudden
		  and excessive fluctuations of securities prices generally, or a substantial
		  threat thereof, that threaten fair and orderly markets; or
												(ii)a
		  substantial disruption of the safe or efficient operation of the national
		  system for clearance and settlement of transactions in securities, or a
		  substantial threat thereof; or
												(B)a
		  major disturbance that substantially disrupts, or threatens to substantially
		  disrupt—
												(i)the
		  functioning of securities markets, investment companies, or any other
		  significant portion or segment of the securities markets; or
												(ii)the
		  transmission or processing of securities
		  transactions.
												;
		  and
								(3)in
		section 21(h)(2) (15 U.S.C. 78u(h)(2)), by striking section 18(c) of the
		Public Utility Holding Company Act of 1935,.
								(b)Trust Indenture
		Act of 1939The Trust
		Indenture Act of 1939 (15 U.S.C. 77aaa et seq.) is amended—
								(1)in section 303 (15 U.S.C. 77ccc), by
		striking paragraph (17) and inserting the following:
									
										(17)The terms
		  Securities Act of 1933 and Securities Exchange Act of
		  1934 shall be deemed to refer, respectively, to such Acts, as amended,
		  whether amended prior to or after the enactment of this
		  title.
										;
								(2)in section 308 (15 U.S.C. 77hhh), by
		striking Securities Act of 1933, the Securities Exchange Act of 1934, or
		the Public Utility Holding Company Act of 1935 each place that term
		appears and inserting Securities Act of 1933 or the Securities Exchange
		Act of 1934;
								(3)in section 310 (15 U.S.C. 77jjj), by
		striking subsection (c);
								(4)in section 311 (15 U.S.C. 77kkk), by
		striking subsection (c);
								(5)in section 323(b) (15 U.S.C. 77www(b)), by
		striking Securities Act of 1933, or the Securities Exchange Act of 1934,
		or the Public Utility Holding Company Act of 1935 and inserting
		Securities Act of 1933 or the Securities Exchange Act of 1934;
		and
								(6)in section 326 (15 U.S.C. 77zzz), by
		striking Securities Act of 1933, or the Securities Exchange Act of 1934,
		or the Public Utility Holding Company Act of 1935, and inserting
		Securities Act of 1933 or the Securities Exchange Act of
		1934.
								(c)Investment
		Company Act of 1940The
		Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended—
								(1)in section 2(a)(44) (15 U.S.C.
		80a–2(a)(44)), by striking Public Utility Holding Company Act of
		1935,;
								(2)in section 3(c) (15 U.S.C. 80a–3(c)), by
		striking paragraph (8) and inserting the following:
									
										(8)[Repealed]
										;
								(3)in section 38(b) (15 U.S.C. 80a–37(b)), by
		striking the Public Utility Holding Company Act of 1935,;
		and
								(4)in section 50 (15 U.S.C. 80a–49), by
		striking the Public Utility Holding Company Act of 1935,.
								(d)Investment
		Advisers Act of 1940Section
		202(a)(21) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)(21)) is
		amended by striking Public Utility Holding Company Act of
		1935,.
							987.Amendment to
		definition of material loss and nonmaterial losses to the Deposit Insurance
		Fund for purposes of Inspector General reviews
							(a)In
		generalSection 38(k) of the
		Federal Deposit Insurance Act (U.S.C. 1831o(k)) is amended—
								(1)in
		paragraph (2), by striking subparagraph (B) and inserting the following:
									
										(B)Material loss
		  definedThe term
		  material loss means any estimated loss in excess of—
											(i)$100,000,000, if the loss occurs during the
		  period beginning on September 30, 2009, and ending on December 31, 2010;
											(ii)$75,000,000, if the loss occurs during the
		  period beginning on January 1, 2011, and ending on December 31, 2011;
		  and
											(iii)$50,000,000, if the loss occurs on or after
		  January 1,
		  2012.
											;
								(2)in
		paragraph (4)(A) by striking the report and inserting any
		report on losses required under this subsection,;
								(3)by
		striking paragraph (6);
								(4)by
		redesignating paragraph (5) as paragraph (6); and
								(5)by
		inserting after paragraph (4) the following:
									
										(5)Losses that are
		  not material
											(A)Semiannual
		  reportFor the 6-month period
		  ending on March 31, 2010, and each 6-month period thereafter, the Inspector
		  General of each Federal banking agency shall—
												(i)identify losses that the Inspector General
		  estimates have been incurred by the Deposit Insurance Fund during that 6-month
		  period, with respect to the insured depository institutions supervised by the
		  Federal banking agency;
												(ii)for
		  each loss incurred by the Deposit Insurance Fund that is not a material loss,
		  determine—
													(I)the grounds
		  identified by the Federal banking agency or State bank supervisor for
		  appointing the Corporation as receiver under section 11(c)(5); and
													(II)whether any
		  unusual circumstances exist that might warrant an in-depth review of the loss;
		  and
													(iii)prepare and submit a written report to the
		  appropriate Federal banking agency and to Congress on the results of any
		  determination by the Inspector General, including—
													(I)an identification of any loss that warrants
		  an in-depth review, together with the reasons why such review is warranted, or,
		  if the Inspector General determines that no review is warranted, an explanation
		  of such determination; and
													(II)for each loss identified under subclause
		  (I) that warrants an in-depth review, the date by which such review, and a
		  report on such review prepared in a manner consistent with reports under
		  paragraph (1)(A), will be completed and submitted to the Federal banking agency
		  and Congress.
													(B)Deadline for
		  semiannual reportThe
		  Inspector General of each Federal banking agency shall—
												(i)submit each report required under paragraph
		  (A) expeditiously, and not later than 90 days after the end of the 6-month
		  period covered by the report; and
												(ii)provide a copy of
		  the report required under paragraph (A) to any Member of Congress, upon
		  request.
												.
								(b)Technical and
		conforming amendmentThe
		heading for subsection (k) of section 38 of the Federal Deposit Insurance Act
		(U.S.C. 1831o(k)) is amended to read as follows:
								
									(k)Reviews
		  required when Deposit Insurance Fund incurs
		  losses
									.
							988.Amendment to
		definition of material loss and nonmaterial losses to the National Credit Union
		Share Insurance Fund for purposes of Inspector General reviews
							(a)In
		generalSection 216(j) of the
		Federal Credit Union Act (12 U.S.C. 1790d(j)) is amended to read as
		follows:
								
									(j)Reviews required
		  when share insurance fund experiences losses
										(1)In
		  generalIf the Fund incurs a
		  material loss with respect to an insured credit union, the Inspector General of
		  the Board shall—
											(A)submit to the
		  Board a written report reviewing the supervision of the credit union by the
		  Administration (including the implementation of this section by the
		  Administration), which shall include—
												(i)a
		  description of the reasons why the problems of the credit union resulted in a
		  material loss to the Fund; and
												(ii)recommendations
		  for preventing any such loss in the future; and
												(B)submit a copy of
		  the report under subparagraph (A) to—
												(i)the
		  Comptroller General of the United States;
												(ii)the
		  Corporation;
												(iii)in
		  the case of a report relating to a State credit union, the appropriate State
		  supervisor; and
												(iv)to
		  any Member of Congress, upon request.
												(2)Material loss
		  definedFor purposes of
		  determining whether the Fund has incurred a material loss with respect to an
		  insured credit union, a loss is material if it exceeds the sum of—
											(A)$25,000,000;
		  and
											(B)an amount equal to
		  10 percent of the total assets of the credit union on the date on which the
		  Board initiated assistance under section 208 or was appointed liquidating
		  agent.
											(3)Public
		  disclosure required
											(A)In
		  generalThe Board shall
		  disclose a report under this subsection, upon request under section 552 of
		  title 5, United States Code, without excising—
												(i)any
		  portion under section 552(b)(5) of title 5, United States Code; or
												(ii)any
		  information about the insured credit union (other than trade secrets) under
		  section 552(b)(8) of title 5, United States Code.
												(B)Rule of
		  constructionSubparagraph (A) may not be construed as requiring
		  the agency to disclose the name of any customer of the insured credit union
		  (other than an institution-affiliated party), or information from which the
		  identity of such customer could reasonably be ascertained.
											(4)Losses that are
		  not material
											(A)Semiannual
		  reportFor the 6-month period
		  ending on March 31, 2010, and each 6-month period thereafter, the Inspector
		  General of the Board shall—
												(i)identify any losses that the Inspector
		  General estimates were incurred by the Fund during such 6-month period, with
		  respect to insured credit unions;
												(ii)for
		  each loss to the Fund that is not a material loss, determine—
													(I)the grounds
		  identified by the Board or the State official having jurisdiction over a State
		  credit union for appointing the Board as the liquidating agent for any Federal
		  or State credit union; and
													(II)whether any
		  unusual circumstances exist that might warrant an in-depth review of the loss;
		  and
													(iii)prepare and submit a written report to the
		  Board and to Congress on the results of the determinations of the Inspector
		  General that includes—
													(I)an identification of any loss that warrants
		  an in-depth review, and the reasons such review is warranted, or if the
		  Inspector General determines that no review is warranted, an explanation of
		  such determination; and
													(II)for each loss identified in subclause (I)
		  that warrants an in-depth review, the date by which such review, and a report
		  on the review prepared in a manner consistent with reports under paragraph
		  (1)(A), will be completed.
													(B)Deadline for
		  semiannual reportThe
		  Inspector General of the Board shall—
												(i)submit each report required under
		  subparagraph (A) expeditiously, and not later than 90 days after the end of the
		  6-month period covered by the report; and
												(ii)provide a copy of
		  the report required under subparagraph (A) to any Member of Congress, upon
		  request.
												(5)GAO
		  reviewThe Comptroller
		  General of the United States shall, under such conditions as the Comptroller
		  General determines to be appropriate—
											(A)review each report made under paragraph
		  (1), including the extent to which the Inspector General of the Board complied
		  with the requirements under section 8L of the Inspector General Act of 1978 (5
		  U.S.C. App.) with respect to each such report; and
											(B)recommend improvements to the supervision
		  of insured credit unions (including improvements relating to the implementation
		  of this
		  section).
											.
							989.Government
		Accountability Office study on proprietary trading
							(a)DefinitionsIn
		this section—
								(1)the
		term covered entity means—
									(A)an insured
		depository institution, an affiliate of an insured depository institution, a
		bank holding company, a financial holding company, or a subsidiary of a bank
		holding company or a financial holding company, as those terms are defined in
		the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.); and
									(B)any other entity,
		as the Comptroller General of the United States may determine; and
									(2)the
		term proprietary trading means the act of a covered entity
		investing as a principal in securities, commodities, derivatives, hedge funds,
		private equity firms, or such other financial products or entities as the
		Comptroller General may determine.
								(b)Study
								(1)In
		generalThe Comptroller General of the United States shall
		conduct a study regarding the risks and conflicts associated with proprietary
		trading by and within covered entities, including an evaluation of—
									(A)whether
		proprietary trading presents a material systemic risk to the stability of the
		United States financial system, and if so, the costs and benefits of options
		for mitigating such systemic risk;
									(B)whether
		proprietary trading presents material risks to the safety and soundness of the
		covered entities that engage in such activities, and if so, the costs and
		benefits of options for mitigating such risks;
									(C)whether
		proprietary trading presents material conflicts of interest between covered
		entities that engage in proprietary trading and the clients of the institutions
		who use the firm to execute trades or who rely on the firm to manage assets,
		and if so, the costs and benefits of options for mitigating such conflicts of
		interest;
									(D)whether adequate
		disclosure regarding the risks and conflicts of proprietary trading is provided
		to the depositors, trading and asset management clients, and investors of
		covered entities that engage in proprietary trading, and if not, the costs and
		benefits of options for the improvement of such disclosure; and
									(E)whether the
		banking, securities, and commodities regulators of institutions that engage in
		proprietary trading have in place adequate systems and controls to monitor and
		contain any risks and conflicts of interest related to proprietary trading, and
		if not, the costs and benefits of options for the improvement of such systems
		and controls.
									(2)ConsiderationsIn
		carrying out the study required under paragraph (1), the Comptroller General
		shall consider—
									(A)current practice
		relating to proprietary trading;
									(B)the advisability
		of a complete ban on proprietary trading;
									(C)limitations on
		the scope of activities that covered entities may engage in with respect to
		proprietary trading;
									(D)the advisability
		of additional capital requirements for covered entities that engage in
		proprietary trading;
									(E)enhanced
		restrictions on transactions between affiliates related to proprietary
		trading;
									(F)enhanced
		accounting disclosures relating to proprietary trading;
									(G)enhanced public
		disclosure relating to proprietary trading; and
									(H)any other options
		the Comptroller General deems appropriate.
									(c)Report to
		CongressNot later than 15 months after the date of enactment of
		this Act, the Comptroller General shall submit a report to Congress on the
		results of the study conducted under subsection (b).
							(d)Access by
		Comptroller GeneralFor purposes of conducting the study required
		under subsection (b), the Comptroller General shall have access, upon request,
		to any information, data, schedules, books, accounts, financial records,
		reports, files, electronic communications, or other papers, things, or property
		belonging to or in use by a covered entity that engages in proprietary trading,
		and to the officers, directors, employees, independent public accountants,
		financial advisors, staff, and agents and representatives of a covered entity
		(as related to the activities of the agent or representative on behalf of the
		covered entity), at such reasonable times as the Comptroller General may
		request. The Comptroller General may make and retain copies of books, records,
		accounts, and other records, as the Comptroller General deems
		appropriate.
							(e)Confidentiality
		of reports
								(1)In
		generalExcept as provided in paragraph (2), the Comptroller
		General may not disclose information regarding—
									(A)any proprietary
		trading activity of a covered entity, unless such information is disclosed at a
		level of generality that does not reveal the investment or trading position or
		strategy of the covered entity for any specific security, commodity,
		derivative, or other investment or financial product; or
									(B)any individual
		interviewed by the Comptroller General for purposes of the study under
		subsection (b), unless such information is disclosed at a level of generality
		that does not reveal—
										(i)the
		name of or identifying details relating to such individual; or
										(ii)in the
		case of an individual who is an employee of a third party that provides
		professional services to a covered entity believed to be engaged in proprietary
		trading, the name of or any identifying details relating to such third
		party.
										(2)ExceptionsThe
		Comptroller General may disclose the information described in paragraph
		(1)—
									(A)to a department,
		agency, or official of the Federal Government, for official use, upon
		request;
									(B)to a committee of
		Congress, upon request; and
									(C)to a court, upon
		an order of such court.
									989A.Senior investor protections
							(a)DefinitionsAs used in this section—
								(1)the term
		eligible entity means—
									(A)a
		securities commission (or any agency or office performing like functions) of a
		State that the Office determines has adopted rules on the appropriate use of
		designations in the offer or sale of securities or investment advice that meet
		or exceed the minimum requirements of the NASAA Model Rule on the Use of
		Senior-Specific Certifications and Professional Designations (or any successor
		thereto);
									(B)the insurance
		commission (or any agency or office performing like functions) of any State
		that the Office determines has—
										(i)adopted
		rules on the appropriate use of designations in the sale of insurance products
		that, to the extent practicable, conform to the minimum requirements of the
		National Association of Insurance Commissioners Model Regulation on the Use of
		Senior-Specific Certifications and Professional Designations in the Sale of
		Life Insurance and Annuities (or any successor thereto); and
										(ii)adopted rules
		with respect to fiduciary or suitability requirements in the sale of annuities
		that meet or exceed the minimum requirements established by the Suitability in
		Annuity Transactions Model Regulation of the National Association of Insurance
		Commissioners (or any successor thereto); or
										(C)a
		consumer protection agency of any State, if—
										(i)the
		securities commission (or any agency or office performing like functions) of
		the State is eligible under subparagraph (A); or
										(ii)the
		insurance commission (or any agency or office performing like functions) of the
		State is eligible under subparagraph (B);
										(2)the term financial product
		means a security, an insurance product (including an insurance product that
		pays a return, whether fixed or variable), a bank product, and a loan
		product;
								(3)the term misleading
		designation—
									(A)means a certification, professional
		designation, or other purported credential that indicates or implies that a
		salesperson or adviser has special certification or training in advising or
		servicing seniors; and
									(B)does not include a certification,
		professional designation, license, or other credential that—
										(i)was issued by or obtained from an academic
		institution having regional accreditation;
										(ii)meets the standards for certifications,
		licenses, and professional designations outlined by the NASAA Model Rule on the
		Use of Senior-Specific Certifications and Professional Designations in the Sale
		of Life Insurance and Annuities, adopted by the National Association of
		Insurance Commissioners (or any successor thereto); or
										(iii)was issued by or obtained from a
		State;
										(4)the term misleading or fraudulent
		marketing means the use of a misleading designation by a person that
		sells to or advises a senior in connection with the sale of a financial
		product;
								(5)the term NASAA means the North
		American Securities Administrators Association;
								(6)the term
		Office means the Office of Financial Literacy of the Bureau;
		and
								(7)the term senior means any
		individual who has attained the age of 62 years or older.
								(b)Grants to States for enhanced protection of
		seniors from being misled by false designationsThe Office shall establish a program under
		which the Office may make grants to States or eligible entities—
								(1)to hire staff to identify, investigate, and
		prosecute (through civil, administrative, or criminal enforcement actions)
		cases involving misleading or fraudulent marketing;
								(2)to fund technology, equipment, and training
		for regulators, prosecutors, and law enforcement officers, in order to identify
		salespersons and advisers who target seniors through the use of misleading
		designations;
								(3)to fund technology, equipment, and training
		for prosecutors to increase the successful prosecution of salespersons and
		advisers who target seniors with the use of misleading designations;
								(4)to provide educational materials and
		training to regulators on the appropriateness of the use of designations by
		salespersons and advisers in connection with the sale and marketing of
		financial products;
								(5)to provide educational materials and
		training to seniors to increase awareness and understanding of misleading or
		fraudulent marketing;
								(6)to develop comprehensive plans to combat
		misleading or fraudulent marketing of financial products to seniors; and
								(7)to enhance provisions of State law to
		provide protection for seniors against misleading or fraudulent
		marketing.
								(c)ApplicationsA State or eligible entity desiring a grant
		under this section shall submit an application to the Office, in such form and
		in such a manner as the Office may determine, that includes—
								(1)a proposal for activities to protect
		seniors from misleading or fraudulent marketing that are proposed to be funded
		using a grant under this section, including—
									(A)an identification of the scope of the
		problem of misleading or fraudulent marketing in the State;
									(B)a description of how the proposed
		activities would—
										(i)protect seniors from misleading or
		fraudulent marketing in the sale of financial products, including by
		proactively identifying victims of misleading and fraudulent marketing who are
		seniors;
										(ii)assist in the investigation and prosecution
		of those using misleading or fraudulent marketing; and
										(iii)discourage and reduce cases of misleading
		or fraudulent marketing; and
										(C)a description of how the proposed
		activities would be coordinated with other State efforts; and
									(2)any other
		information, as the Office determines is appropriate.
								(d)Performance
		objectives and reporting requirementsThe Office may establish such performance
		objectives and reporting requirements for States and eligible entities
		receiving a grant under this section as the Office determines are necessary to
		carry out and assess the effectiveness of the program under this
		section.
							(e)Maximum
		amountThe amount of a grant
		under this section may not exceed—
								(1)$500,000 for each of 3 consecutive fiscal
		years, if the recipient is a State, or an eligible entity of a State, that has
		adopted rules—
									(A)on the appropriate use of designations in
		the offer or sale of securities or investment advice that meet or exceed the
		minimum requirements of the NASAA Model Rule on the Use of Senior-Specific
		Certifications and Professional Designations (or any successor thereto);
									(B)on the
		appropriate use of designations in the sale of insurance products that, to the
		extent practicable, conform to the minimum requirements of the National
		Association of Insurance Commissioners Model Regulation on the Use of
		Senior-Specific Certifications and Professional Designations in the Sale of
		Life Insurance and Annuities (or any successor thereto); and
									(C)with respect to
		fiduciary or suitability requirements in the sale of annuities that meet or
		exceed the minimum requirements established by the Suitability in Annuity
		Transactions Model Regulation of the National Association of Insurance
		Commissioners (or any successor thereto); and
									(2)$100,000 for each of 3 consecutive fiscal
		years, if the recipient is a State, or an eligible entity of a State, that has
		adopted—
									(A)rules on the
		appropriate use of designations in the offer or sale of securities or
		investment advice that meet or exceed the minimum requirements of the NASAA
		Model Rule on the Use of Senior-Specific Certifications and Professional
		Designations (or any successor thereto); or
									(B)rules—
										(i)on the
		appropriate use of designations in the sale of insurance products that, to the
		extent practicable, conform to the minimum requirements of the National
		Association of Insurance Commissioners Model Regulation on the Use of
		Senior-Specific Certifications and Professional Designations in the Sale of
		Life Insurance and Annuities (or any successor thereto); and
										(ii)with
		respect to fiduciary or suitability requirements in the sale of annuities that
		meet or exceed the minimum requirements established by the Suitability in
		Annuity Transactions Model Regulation of the National Association of Insurance
		Commissioners (or any successor thereto).
										(f)SubgrantsA
		State or eligible entity that receives a grant under this section may make a
		subgrant, as the State or eligible entity determines is necessary to carry out
		the activities funded using a grant under this section.
							(g)ReapplicationA
		State or eligible entity that receives a grant under this section may reapply
		for a grant under this section, notwithstanding the limitations on grant
		amounts under subsection (e).
							(h)Authorization of
		appropriationsThere are
		authorized to be appropriated to carry out this section, $8,000,000 for each of
		fiscal years 2011 through 2015.
							989B.Changes in appointment of certain
		Inspectors General
							(a)Elevation of certain Inspectors General to
		appointment pursuant to section 3 of the Inspector General Act of 1978
								(1)Inclusion in certain
		definitionsSection 12 of the
		Inspector General Act of 1978 (5 U.S.C. App.) is amended—
									(A)in paragraph (1), by striking or the
		Federal Cochairpersons of the Commissions established under section 15301 of
		title 40, United States Code; and inserting the Federal
		Cochairpersons of the Commissions established under section 15301 of title 40,
		United States Code; the Chairman of the Board of Governors of the Federal
		Reserve System; the Chairman of the Commodity Futures Trading Commission; the
		Chairman of the National Credit Union Administration; the Chairman of the Board
		of Directors of the Pension Benefit Guaranty Corporation; the Chairman of the
		Securities and Exchange Commission; or the Director of the Bureau of Consumer
		Financial Protection;; and
									(B)in paragraph (2), by striking or the
		Commissions established under section 15301 of title 40, United States
		Code, and inserting the Commissions established under section
		15301 of title 40, United States Code, the Board of Governors of the Federal
		Reserve System, the Commodity Futures Trading Commission, the National Credit
		Union Administration, the Pension Benefit Guaranty Corporation, the Securities
		and Exchange Commission, or the Director of the Bureau of Consumer Financial
		Protection,.
									(2)Exclusion from definition of designated
		Federal entitySection
		8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is
		amended—
									(A)by striking the Board of Governors
		of the Federal Reserve System,;
									(B)by striking the Commodity Futures
		Trading Commission,;
									(C)by striking the National Credit
		Union Administration,; and
									(D)by striking the Pension Benefit
		Guaranty Corporation, the Securities and Exchange Commission,.
									(b)Continuation of provisions relating to
		personnel
								(1)In generalThe Inspector General Act of 1978 (5 U.S.C.
		App.) is amended by inserting after section 8L the following:
									
										8M.Special provisions concerning certain
		  establishments
											(a)DefinitionFor purposes of this section, the term
		  covered establishment means the Board of Governors of the Federal
		  Reserve System, the Commodity Futures Trading Commission, the National Credit
		  Union Administration, the Pension Benefit Guaranty Corporation, and the
		  Securities and Exchange Commission.
											(b)Provisions relating to all covered
		  establishments
												(1)Provisions relating to Inspectors
		  GeneralIn the case of the
		  Inspector General of a covered establishment, subsections (b) and (c) of
		  section 4 of the Inspector General Reform Act of 2008 (Public Law 110–409; 122
		  Stat. 4304) shall apply in the same manner as if such covered establishment
		  were a designated Federal entity under section 8G of this Act. An Inspector
		  General who is subject to the preceding sentence shall not be subject to
		  section 3(e) of this Act.
												(2)Provisions relating to other
		  personnelNotwithstanding
		  paragraphs (7) and (8) of section 6(a), the Inspector General of a covered
		  establishment may select, appoint, and employ such officers and employees as
		  may be necessary for carrying out the functions, powers, and duties of the
		  Office of Inspector General of the covered establishment and to obtain the
		  temporary or intermittent services of experts or consultants or an organization
		  of experts or consultants, subject to the applicable laws and regulations that
		  govern such selections, appointments, and employment, and the obtaining of such
		  services, within the covered establishment.
												(c)Provision relating to the Board of
		  Governors of the Federal Reserve SystemThe provisions of subsection (a) of section
		  8D (other than the provisions of subparagraphs (A), (B), (C), and (E) of
		  paragraph (1) of such subsection (a)) shall apply to the Inspector General of
		  the Board of Governors of the Federal Reserve System and the Chairman of the
		  Board of Governors of the Federal Reserve System in the same manner as such
		  provisions apply to the Inspector General of the Department of the Treasury and
		  the Secretary of the Treasury,
		  respectively.
											.
								(2)Conforming amendmentParagraph (3) of section 8G(g) of the
		Inspector General Act of 1978 (5 U.S.C. App.) is repealed.
								(c)Corrective responses by heads of certain
		establishments to deficiencies identified by Inspectors GeneralThe Chairman of the Board of Governors, the
		Chairman of the Commodity Futures Trading Commission, the Chairman of the
		National Credit Union Administration, the Chairman of the Board of Directors of
		the Pension Benefit Guaranty Corporation, and the Chairman of the Commission
		shall each—
								(1)take action to address deficiencies
		identified by a report or investigation of the Inspector General of the
		establishment concerned; or
								(2)certify to the Senate and the House of
		Representatives that no action is necessary or appropriate in connection with a
		deficiency described in paragraph (1).
								(d)Effective date; transition rule
								(1)Effective
		dateThis section and the
		amendments made by this section shall take effect 30 days after the date of
		enactment of this Act.
								(2)Transition ruleAn individual serving as Inspector General
		of the Board of Governors, the Commodity Futures Trading Commission, the
		National Credit Union Administration, the Pension Benefit Guaranty Corporation,
		or the Commission on the effective date of this section pursuant to an
		appointment made under section 8G of the Inspector General Act of 1978 (5
		U.S.C. App.)—
									(A)may continue so serving until the President
		makes an appointment under section 3(a) of such Act with respect to the Board
		of Governors, the Commodity Futures Trading Commission, the National Credit
		Union Administration, the Pension Benefit Guaranty Corporation, or the
		Commission, as the case may be, consistent with the amendments made by
		subsection (a); and
									(B)shall, while serving under subparagraph
		(A)—
										(i)remain subject to the provisions of section
		8G of such Act that applied with respect to the Inspector General of the Board
		of Governors, the Commodity Futures Trading Commission, the National Credit
		Union Administration, the Pension Benefit Guaranty Corporation, or the
		Commission, as the case may be, on the day before the effective date of this
		section; and
										(ii)suffer no reduction in pay.
										JSelf-funding of
		the Securities and Exchange Commission
						991.Securities and
		exchange commission self-funding
							(a)Self-funding
		authoritySection 4 of the Securities Exchange Act of 1934 (15
		U.S.C. 78d) is amended—
								(1)in
		subsection (c), in the second sentence, by striking credited to the
		appropriated funds of the Commission and inserting deposited in
		the account described in subsection (i)(4);
								(2)in
		subsection (f), in the second sentence, by striking considered a
		reimbursement to the appropriated funds of the Commission and inserting
		deposited in the account described in subsection (i)(4);
		and
								(3)by
		adding at the end the following:
									
										(i)Funding of the
		  commission
											(1)BudgetFor
		  each fiscal year, the Chairman of the Commission shall prepare and submit to
		  Congress a budget to Congress. Such budget shall be submitted at the same time
		  the President submits a budget of the United States to Congress for such fiscal
		  year. The budget submitted by the Chairman of the Commission pursuant to this
		  paragraph shall not be considered a request for appropriations.
											(2)Treasury
		  payment
												(A)On the first day
		  of each fiscal year, the Treasury shall pay into the account described in
		  paragraph (4) an amount equal to the budget submitted by the Chairman of the
		  Commission pursuant to paragraph (1) for such fiscal year.
												(B)At or prior to
		  the end of each fiscal year, the Commission shall pay to the Treasury from fees
		  and assessments deposited in the account described in paragraph (4) an amount
		  equal to the amount paid by the Treasury pursuant to subparagraph (A) for such
		  fiscal year, unless there are not sufficient fees and assessments deposited in
		  such account at or prior to the end of the fiscal year to make such payment, in
		  which case the Commission shall make such payment in a subsequent fiscal
		  year.
												(3)Obligations and
		  expenses
												(A)In
		  generalThe Commission shall determine and prescribe the manner
		  in which—
													(i)the
		  obligations of the Commission shall be incurred; and
													(ii)the
		  disbursements and expenses of the Commission allowed and paid.
													(B)Insufficient
		  fundsIf, in the course of any fiscal year, the Chairman of the
		  Commission determines that, due to unforeseen circumstances, the obligations of
		  the Commission will exceed those provided for in the budget submitted under
		  paragraph (1), the Chairman of the Commission may notify Congress of the amount
		  and expected uses of the additional obligations.
												(C)Authority to
		  incur excess obligationsThe Commission may incur obligations in
		  excess of the budget submitted under paragraph (1) from amounts available in
		  the account described in paragraph (4).
												(D)Rule of
		  constructionAny notification to Congress under this paragraph
		  shall not be considered a request for appropriations.
												(4)Account
												(A)EstablishmentFees
		  and assessments collected under this title, section 6(b) of the Securities Act
		  of 1933 (15 U.S.C. 77f(b)), and section 24(f) of the Investment Company Act of
		  1940 (15 U.S.C. 80a–24(f)) and payments made by the Treasury pursuant to
		  paragraph (2)(A) for any fiscal year shall be deposited into an account
		  established at any regular Government depositary or any State or national
		  bank.
												(B)Rule of
		  constructionAny amounts deposited into the account established
		  under subparagraph (A) shall not be construed to be Government funds or
		  appropriated monies.
												(C)No
		  apportionmentAny amounts deposited into the account established
		  under subparagraph (A) shall not be subject to apportionment for the purpose of
		  chapter 15 of title 31, United States Code, or under any other
		  authority.
												(5)Use of account
		  funds
												(A)Permissible
		  usesAmounts available in the account described in paragraph (4)
		  may be withdrawn by the Commission and used for the purposes described in
		  paragraphs (2) and (3).
												(B)Impermissible
		  useExcept as provided in paragraph (6), no amounts available in
		  the account described in paragraph (4) shall be deposited and credited as
		  general revenue of the Treasury.
												(6)Excess
		  fundsIf, at the end of any fiscal year and after all payments
		  have been made to the Treasury pursuant to paragraph (2)(B) for such fiscal
		  year and all prior fiscal years, the balance of the account described in
		  paragraph (4) exceeds 25 percent of the budget of the Commission for the
		  following fiscal year, the amount by which the balance exceeds 25 percent of
		  such budget shall be credited as general revenue of the
		  Treasury.
											.
								(b)Conforming
		amendments to transaction fee provisionsSection 31 of the
		Securities Exchange Act of 1934 (15 U.S.C. 78ee) is amended—
								(1)by
		amending subsection (a) to read as follows:
									
										(a)Recovery of
		  costs and expenses
											(1)In
		  generalThe Commission shall, in accordance with this section,
		  collect transaction fees and assessments that are designed—
												(A)to recover the
		  reasonable costs and expenses of the Commission, as set forth in the annual
		  budget of the Commission; and
												(B)to provide funds
		  necessary to maintain a reserve.
												(2)OverpaymentsThe
		  authority to collect transaction fees and assessments in accordance with this
		  section shall include the authority to offset from such collection any
		  overpayment of transaction fees or assessments, regardless of the fiscal year
		  in which such overpayment is
		  made.
											;
								(2)in
		subsection (e)(2), by striking September 30 and inserting
		September 25;
								(3)in
		subsection (g), by striking April 30 and inserting August
		31;
								(4)by
		amending subsection (i) to read as follows:
									
										(i)Fee
		  collectionsFees and assessments collected pursuant to this
		  section shall be deposited and credited in accordance with section 4(g) of this
		  title.
										;
								(5)by
		amending subsection (j) to read as follows:
									
										(j)Adjustments to
		  transaction fee rates
											(1)Annual
		  adjustmentFor each fiscal year, the Commission shall by order
		  adjust each of the rates applicable under subsections (b) and (c) for such
		  fiscal year to a uniform adjusted rate that, when applied to the baseline
		  estimate of the aggregate dollar amount of sales for such fiscal year, is
		  reasonably likely to produce aggregate fee collections under this section
		  (including assessments collected under subsection (d)) that are equal to the
		  budget of the Commission for such fiscal year, plus amounts necessary to
		  maintain a reserve.
											(2)Mid-year
		  adjustmentFor each fiscal year, the Commission shall determine,
		  by March 1 of such fiscal year, whether, based on the actual aggregate dollar
		  volume of sales during the first 4 months of such fiscal year, the baseline
		  estimate of the aggregate dollar volume of sales used under paragraph (1) for
		  such fiscal year is reasonably likely to be 10 percent (or more) greater or
		  less than the actual aggregate dollar volume of sales for such fiscal year. If
		  the Commission so determines, the Commission shall by order, not later than
		  March 1, adjust each of the rates applicable under subsections (b) and (c) for
		  such fiscal year to a uniform adjusted rate that, when applied to the revised
		  estimate of the aggregate dollar amount of sales for the remainder of such
		  fiscal year, is reasonably likely to produce aggregate fee collections under
		  this section (including fees estimated to be collected under subsections (b)
		  and (c) during such fiscal year prior to the effective date of the new uniform
		  adjusted rate and assessments collected under subsection (d)) that are equal to
		  the budget of the Commission for such fiscal year, plus amounts necessary to
		  maintain a reserve. In making such revised estimate, the Commission shall,
		  after consultation with the Congressional Budget Office and the Office of
		  Management and Budget, use the same methodology required by paragraph
		  (4).
											(3)Review and
		  effective dateIn exercising its authority under this subsection,
		  the Commission shall not be required to comply with the provisions of section
		  553 of title 5 United States Code. An adjusted rate prescribed under paragraph
		  (1) or (2) and published under subsection (g) shall not be subject to judicial
		  review. An adjusted rate prescribed under paragraph (1) shall take effect on
		  the first day of the fiscal year to which such rate applies. An adjusted rate
		  prescribed under paragraph (2) shall take effect on April 1 of the fiscal year
		  to which such rate applies.
											(4)Baseline
		  estimate of the aggregate dollar amount of salesFor purposes of
		  this subsection, the baseline estimate of the aggregate dollar amount of sales
		  for any fiscal year is the baseline estimate of the aggregate dollar amount of
		  sales of securities (other than bonds, debentures, other evidences of
		  indebtedness, security futures products, and options on securities indexes
		  excluding a narrow-based security index) to be transacted on each national
		  securities exchange and by or through any member of each national securities
		  association (otherwise than on a national securities exchange) during such
		  fiscal year as determined by the Commission, after consultation with the
		  Congressional Budget Office and the Office of Management and Budget, using the
		  methodology required for making projections pursuant to section 907 of title
		  2.
											; and
								(6)by
		striking subsections (k) and (l).
								(c)Conforming
		amendments to registration fee provisions
								(1)Section 6(b) of
		the Securities Act of 1933Section 6(b) of the Securities Act of
		1933 (15 U.S.C. 77f(b)) is amended—
									(A)by striking
		offsetting each place that term appears and inserting
		fee;
									(B)in paragraph (3),
		in the paragraph heading, by striking Offsetting and inserting
		Fee;
									(C)in paragraph
		(11)(A), in the subparagraph heading, by striking offsetting and
		inserting fee;
									(D)by striking
		paragraphs (1), (3), (4), (6), (8), and (9);
									(E)by redesignating
		paragraph (2) as paragraph (1);
									(F)in paragraph (1),
		as so redesignated, by striking (5) or (6) and inserting
		(3);
									(G)by inserting
		after paragraph (1), as so redesignated, the following:
										
											(2)Fee
		  collectionsFees collected pursuant to this subsection shall be
		  deposited and credited in accordance with section 4(i) of the Securities
		  Exchange Act of
		  1934.
											;
									(H)by redesignating
		paragraph (5) as paragraph (3);
									(I)in paragraph (3),
		as redesignated—
										(i)by
		striking of the fiscal years 2003 through 2011 and inserting
		fiscal year; and
										(ii)by
		striking paragraph (2) and inserting paragraph
		(1);
										(J)by redesignating
		paragraph (7) as paragraph (4);
									(K)by inserting
		after paragraph (4), as so redesignated, the following:
										
											(5)Review and
		  effective dateIn exercising its authority under this subsection,
		  the Commission shall not be required to comply with the provisions of section
		  553 of title 5, United States Code. An adjusted rate prescribed under paragraph
		  (3) and published under paragraph (6) shall not be subject to judicial review.
		  An adjusted rate prescribed under paragraph (3) shall take effect on the first
		  day of the fiscal year to which such rate
		  applies.
											;
									(L)by redesignating
		paragraphs (10) and (11), as paragraphs (6) and (7);
									(M)in paragraph (6),
		as redesignated, by striking April 30 and inserting
		August 31; and
									(N)in paragraph (7),
		as redesignated—
										(i)by
		striking of the fiscal years 2002 through 2011 and inserting
		fiscal year; and
										(ii)by
		inserting at the end of the table in subparagraph (A) the following:
											
												
													
														2012 and each succeeding
				fiscal yearAn amount that is equal to the target fee
				collection amount for the prior fiscal year adjusted by the rate of
				inflation.
														
													
												
											
										(2)Section 13(e)
		of the Securities Exchange Act of 1934Section 13(e) of the
		Securities Exchange Act of 1934 (15 U.S.C. 78m(e)) is amended—
									(A)by striking
		offsetting each place that term appears and inserting
		fee;
									(B)in paragraph (3)
		by striking paragraphs (5) and (6) and inserting
		paragraph (5);
									(C)by amending
		paragraph (4) to read as follows:
										
											(4)Fee
		  collectionsFees collected pursuant to this subsection shall be
		  deposited and credited in accordance with section 4(g) of this
		  title.
											;
									(D)in paragraph (5),
		by striking of the fiscal years 2003 through 2011 and inserting
		fiscal year;
									(E)by striking
		paragraphs (6), (7), and (8);
									(F)by redesignating
		paragraph (7) as paragraph (6);
									(G)by inserting
		after paragraph (6), as so redesignated, the following:
										
											(7)Review and
		  effective dateIn exercising its authority under this subsection,
		  the Commission shall not be required to comply with the provisions of section
		  553 of title 5. An adjusted rate prescribed under paragraph (5) and published
		  under paragraph (8) shall not be subject to judicial review. An adjusted rate
		  prescribed under paragraph (5) shall take effect on the first day of the fiscal
		  year to which such rate
		  applies.
											;
									(H)by striking
		paragraph (9);
									(I)by redesignating
		paragraph (10) as paragraph (8); and
									(J)in paragraph (8),
		as so redesignated, by striking 6(b)(10) and inserting
		6(b)(6).
									(3)Section 14 of
		the Securities Exchange Act of 1934Section 14(g) of the
		Securities Exchange Act of 1934 (15 U.S.C. 78n(g)) is amended—
									(A)by striking the
		word offsetting each time that it appears and inserting in its
		place the word fee;
									(B)in paragraph
		(1)(A), by striking paragraphs (5) and (6) each time it appears
		and inserting paragraph (5);
									(C)in paragraph (3),
		by striking paragraphs (5) and (6) and inserting
		paragraph (5);
									(D)by amending
		paragraph (4) to read as follows:
										
											(4)Fee
		  collectionsFees collected pursuant to this subsection shall be
		  deposited and credited in accordance with section 4(g) of this
		  title.
											;
									(E)in paragraph (5),
		by striking of the fiscal years 2003 through 2011 and inserting
		fiscal year;
									(F)by striking
		paragraphs (6), (8), and (9);
									(G)by redesignating
		paragraph (7) as paragraph (6);
									(H)by inserting
		after paragraph (6), as so redesignated, the following:
										
											(7)Review and
		  effective dateIn exercising its authority under this subsection,
		  the Commission shall not be required to comply with the provisions of section
		  553 of title 5. An adjusted rate prescribed under paragraph (5) and published
		  under paragraph (8) shall not be subject to judicial review. An adjusted rate
		  prescribed under paragraph (5) shall take effect on the first day of the fiscal
		  year to which such rate
		  applies.
											;
									(I)by redesignating
		paragraphs (10) and (11) as paragraphs (8) and (9), respectively; and
									(J)in paragraph (9),
		as so redesignated, by striking 6(b)(10) and inserting
		6(b)(7).
									(d)Repeal of
		authorization of appropriationsSection 35 of the Securities
		Exchange Act of 1934 (15 U.S.C. 78kk) is repealed.
							(e)Effective date
		and transition provisions
								(1)In
		generalExcept as provided in paragraphs (2) and (3), the
		amendments made by this section shall be effective on the first day of the
		fiscal year following the fiscal year in which this Act is enacted.
								(2)Transition
		periodFor the fiscal year following the fiscal year in which
		this Act is enacted, the budget of the Commission shall be deemed to be the
		budget submitted by the Chairman of the Commission to the President for such
		fiscal year in accordance with the provisions of section 1108 of title 31,
		United States Code.
								(3)Other
		provisionsThe amendments made by this section to subsections (g)
		and (j)(1) of section 31 of the Securities Exchange Act of 1934 (15 U.S.C.
		78ee) shall be effective on the date of enactment of this Act, and shall
		require the Commission to make and publish an annual adjustment to the fee
		rates applicable under subsections (b) and (c) of section 31 of the Securities
		Exchange Act of 1934 (15 U.S.C. 78ee) for the fiscal year following the fiscal
		year in which this Act is enacted. The adjusted rate described in the preceding
		sentence shall supersede any previously published adjusted rate applicable
		under subsections (b) and (c) of section 31 of the Securities Exchange Act of
		1934 for the fiscal year following the fiscal year in which this Act is enacted
		and shall take effect on the first day of the fiscal year following the fiscal
		year in which this Act is enacted, except that, if this Act is enacted on or
		after August 31 and on or prior to September 30, the adjusted rate described in
		the first sentence shall be published not later than 15 days after the date of
		enactment of this Act and take effect 30 days thereafter, and the Commission
		shall continue to collect fees under subsections (b) and (c) of section 31 of
		the Securities Exchange Act of 1934 at the rate in effect during the preceding
		fiscal year until the adjusted rate is effective.
								XBureau
		of Consumer Financial Protection
					1001.Short
		titleThis title may be cited
		as the Consumer Financial Protection Act of 2010.
					1002.DefinitionsExcept as otherwise provided in this title,
		for purposes of this title, the following definitions shall apply:
						(1)AffiliateThe
		term affiliate means any person that controls, is controlled by,
		or is under common control with another person.
						(2)BureauThe
		term Bureau means the Bureau of Consumer Financial
		Protection.
						(3)Business of
		insuranceThe term business of insurance means the
		writing of insurance or the reinsuring of risks by an insurer, including all
		acts necessary to such writing or reinsuring and the activities relating to the
		writing of insurance or the reinsuring of risks conducted by persons who act
		as, or are, officers, directors, agents, or employees of insurers or who are
		other persons authorized to act on behalf of such persons.
						(4)ConsumerThe
		term consumer means an individual or an agent, trustee, or
		representative acting on behalf of an individual.
						(5)Consumer
		financial product or serviceThe term consumer financial
		product or service means any financial product or service that is
		described in one or more categories under—
							(A)paragraph (13)
		and is offered or provided for use by consumers primarily for personal, family,
		or household purposes; or
							(B)clause (i),
		(iii), (ix), or (x) of paragraph (13)(A), and is delivered, offered, or
		provided in connection with a consumer financial product or service referred to
		in subparagraph (A).
							(6)Covered
		personThe term covered person means—
							(A)any person that
		engages in offering or providing a consumer financial product or service;
		and
							(B)any affiliate of
		a person described in subparagraph (A) if such affiliate acts as a service
		provider to such person.
							(7)CreditThe
		term credit means the right granted by a person to a consumer to
		defer payment of a debt, incur debt and defer its payment, or purchase property
		or services and defer payment for such purchase.
						(8)Deposit-taking
		activityThe term deposit-taking activity
		means—
							(A)the acceptance of
		deposits, maintenance of deposit accounts, or the provision of services related
		to the acceptance of deposits or the maintenance of deposit accounts;
							(B)the acceptance of
		funds, the provision of other services related to the acceptance of funds, or
		the maintenance of member share accounts by a credit union; or
							(C)the receipt of
		funds or the equivalent thereof, as the Bureau may determine by rule or order,
		received or held by a covered person (or an agent for a covered person) for the
		purpose of facilitating a payment or transferring funds or value of funds
		between a consumer and a third party.
							(9)Designated
		transfer dateThe term designated transfer date
		means the date established under section 1062.
						(10)DirectorThe
		term Director means the Director of the Bureau.
						(11)Enumerated
		consumer lawsThe term enumerated consumer laws
		means—
							(A)the Alternative
		Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3801 et seq.);
							(B)the Consumer
		Leasing Act of 1976 (15 U.S.C. 1667 et seq.);
							(C)the Electronic
		Fund Transfer Act (15 U.S.C. 1693 et seq.);
							(D)the Equal Credit
		Opportunity Act (15 U.S.C. 1691 et seq.);
							(E)the Fair Credit
		Billing Act (15 U.S.C. 1666 et seq.);
							(F)the Fair Credit
		Reporting Act (15 U.S.C. 1681 et seq.), except with respect to sections 615(e)
		and 628 of that Act (15 U.S.C. 1681m(e), 1681w);
							(G)the Home Owners
		Protection Act of 1998 (12 U.S.C. 4901 et seq.);
							(H)the Fair Debt
		Collection Practices Act (15 U.S.C. 1692 et seq.);
							(I)subsections (c)
		through (f) of section 43 of the Federal Deposit Insurance Act (12 U.S.C.
		1831t(c)–(f));
							(J)sections 502
		through 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6802–6809);
							(K)the Home Mortgage
		Disclosure Act of 1975 (12 U.S.C. 2801 et seq.);
							(L)the Home
		Ownership and Equity Protection Act of 1994 (15 U.S.C. 1601 note);
							(M)the Real Estate
		Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.);
							(N)the S.A.F.E.
		Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.);
							(O)the Truth in
		Lending Act (15 U.S.C. 1601 et seq.); and
							(P)the Truth in
		Savings Act (12 U.S.C. 4301 et seq.).
							(12)Federal
		consumer financial lawThe term Federal consumer financial
		law means the provisions of this title, the enumerated consumer laws,
		the laws for which authorities are transferred under subtitles F and H, and any
		rule or order prescribed by the Bureau under this title, an enumerated consumer
		law, or pursuant to the authorities transferred under subtitles F and H.
						(13)Financial
		product or serviceThe term financial product or
		service—
							(A)means—
								(i)extending credit
		and servicing loans, including acquiring, purchasing, selling, brokering, or
		other extensions of credit (other than solely extending commercial credit to a
		person who originates consumer credit transactions);
								(ii)extending or
		brokering leases of personal or real property that are the functional
		equivalent of purchase finance arrangements, if—
									(I)the
		lease is on a non-operating basis;
									(II)the
		initial term of the lease is at least 90 days; and
									(III)in
		the case of a lease involving real property, at the inception of the initial
		lease, the transaction is intended to result in ownership of the leased
		property to be transferred to the lessee, subject to standards prescribed by
		the Bureau;
									(iii)providing real
		estate settlement services or performing appraisals of real estate or personal
		property;
								(iv)engaging in
		deposit-taking activities, transmitting or exchanging funds, or otherwise
		acting as a custodian of funds or any financial instrument for use by or on
		behalf of a consumer;
								(v)selling,
		providing, or issuing stored value or payment instruments, except that, in the
		case of a sale of, or transaction to reload, stored value, only if the seller
		exercises substantial control over the terms or conditions of the stored value
		provided to the consumer where, for purposes of this clause—
									(I)a
		seller shall not be found to exercise substantial control over the terms or
		conditions of the stored value if the seller is not a party to the contract
		with the consumer for the stored value product, and another person is
		principally responsible for establishing the terms or conditions of the stored
		value; and
									(II)advertising the
		nonfinancial goods or services of the seller on the stored value card or device
		is not in itself an exercise of substantial control over the terms or
		conditions;
									(vi)providing check
		cashing, check collection, or check guaranty services;
								(vii)providing
		payments or other financial data processing products or services to a consumer
		by any technological means, including processing or storing financial or
		banking data for any payment instrument, or through any payments systems or
		network used for processing payments data, including payments made through an
		online banking system or mobile telecommunications network, except that a
		person shall not be deemed to be a covered person with respect to financial
		data processing solely because the person—
									(I)unknowingly or
		incidentally processes, stores, or transmits over the Internet, telephone line,
		mobile network, or any other mode of transmission, as part of a stream of other
		types of data, financial data in a manner that such data is undifferentiated
		from other types of data of the same form that the person processes, stores, or
		transmits;
									(II)is
		a merchant, retailer, or seller of any nonfinancial good or service who engages
		in financial data processing by transmitting or storing payments data about a
		consumer exclusively for purpose of initiating payments instructions by the
		consumer to pay such person for the purchase of, or to complete a commercial
		transaction for, such nonfinancial good or service sold directly by such person
		to the consumer; or
									(III)provides access
		to a host server to a person for purposes of enabling that person to establish
		and maintain a website;
									(viii)providing
		financial advisory services to consumers on individual financial matters or
		relating to proprietary financial products or services (other than by
		publishing any bona fide newspaper, news magazine, or business or financial
		publication of general and regular circulation, including publishing market
		data, news, or data analytics or investment information or recommendations that
		are not tailored to the individual needs of a particular consumer),
		including—
									(I)providing credit
		counseling to any consumer; and
									(II)providing
		services to assist a consumer with debt management or debt settlement,
		modifying the terms of any extension of credit, or avoiding foreclosure;
									(ix)collecting,
		analyzing, maintaining, or providing consumer report information or other
		account information, including information relating to the credit history of
		consumers, used or expected to be used in connection with any decision
		regarding the offering or provision of a consumer financial product or service,
		except to the extent that—
									(I)a
		person—
										(aa)collects,
		analyzes, or maintains information that relates solely to the transactions
		between a consumer and such person; or
										(bb)provides
		the information described in item (aa) to an affiliate of such person;
		and
										(II)the
		information described in subclause (I)(aa) is not used by such person or
		affiliate in connection with any decision regarding the offering or provision
		of a consumer financial product or service to the consumer, other than credit
		described in section 1027(a)(2)(A);
									(x)collecting debt
		related to any consumer financial product or service; and
								(xi)such
		other financial product or service as may be defined by the Bureau, by
		regulation, for purposes of this title, if the Bureau finds that such financial
		product or service is—
									(I)entered into or
		conducted as a subterfuge or with a purpose to evade any Federal consumer
		financial law; or
									(II)permissible for
		a bank or for a financial holding company to offer or to provide under any
		provision of a Federal law or regulation applicable to a bank or a financial
		holding company, and has, or likely will have, a material impact on consumers;
		and
									(B)does not include
		the business of insurance.
							(14)Foreign
		exchangeThe term foreign exchange means the
		exchange, for compensation, of currency of the United States or of a foreign
		government for currency of another government.
						(15)Insured credit
		unionThe term insured credit union has the same
		meaning as in section 101 of the Federal Credit Union Act (12 U.S.C.
		1752).
						(16)Payment
		instrumentThe term payment instrument means a
		check, draft, warrant, money order, traveler’s check, electronic instrument, or
		other instrument, payment of funds, or monetary value (other than
		currency).
						(17)PersonThe
		term person means an individual, partnership, company,
		corporation, association (incorporated or unincorporated), trust, estate,
		cooperative organization, or other entity.
						(18)Person
		regulated by the commodity futures trading commissionThe term
		person regulated by the Commodity Futures Trading Commission means
		any person that is registered, or required by statute or regulation to be
		registered, with the Commodity Futures Trading Commission, but only to the
		extent that the activities of such person are subject to the jurisdiction of
		the Commodity Futures Trading Commission under the Commodity Exchange
		Act.
						(19)Person
		regulated by the commissionThe term person regulated by
		the Commission means a person who is—
							(A)a
		broker or dealer that is required to be registered under the Securities
		Exchange Act of 1934;
							(B)an investment
		adviser that is registered under the Investment Advisers Act of 1940;
							(C)an investment
		company that is required to be registered under the Investment Company Act of
		1940, and any company that has elected to be regulated as a business
		development company under that Act;
							(D)a
		national securities exchange that is required to be registered under the
		Securities Exchange Act of 1934;
							(E)a
		transfer agent that is required to be registered under the Securities Exchange
		Act of 1934;
							(F)a
		clearing corporation that is required to be registered under the Securities
		Exchange Act of 1934;
							(G)any
		self-regulatory organization that is required to be registered with the
		Commission;
							(H)any nationally
		recognized statistical rating organization that is required to be registered
		with the Commission;
							(I)any securities
		information processor that is required to be registered with the
		Commission;
							(J)any municipal
		securities dealer that is required to be registered with the Commission;
							(K)any other person
		that is required to be registered with the Commission under the Securities
		Exchange Act of 1934; and
							(L)any employee,
		agent, or contractor acting on behalf of, registered with, or providing
		services to, any person described in any of subparagraphs (A) through (K), but
		only to the extent that any person described in any of subparagraphs (A)
		through (K), or the employee, agent, or contractor of such person, acts in a
		regulated capacity.
							(20)Person
		regulated by a State insurance regulatorThe term person
		regulated by a State insurance regulator means any person that is
		engaged in the business of insurance and subject to regulation by any State
		insurance regulator, but only to the extent that such person acts in such
		capacity.
						(21)Person that
		performs income tax preparation activities for consumersThe term
		person that performs income tax preparation activities for
		consumers means—
							(A)any tax return
		preparer (as defined in section 7701(a)(36) of the Internal Revenue Code of
		1986), regardless of whether compensated, but only to the extent that the
		person acts in such capacity;
							(B)any person
		regulated by the Secretary under section 330 of title 31, United States Code,
		but only to the extent that the person acts in such capacity; and
							(C)any authorized
		IRS e-file Providers (as defined for purposes of section 7216 of the Internal
		Revenue Code of 1986), but only to the extent that the person acts in such
		capacity.
							(22)Prudential
		regulatorThe term prudential regulator
		means—
							(A)in the case of an
		insured depository institution, the appropriate Federal banking agency, as that
		term is defined in section 3 of the Federal Deposit Insurance Act; and
							(B)in the case of an
		insured credit union, the National Credit Union Administration.
							(23)Related
		personThe term related person—
							(A)shall apply only
		with respect to a covered person that is not a bank holding company (as that
		term is defined in section 2 of the Bank Holding Company Act of 1956), credit
		union, or depository institution;
							(B)shall be deemed
		to mean a covered person for all purposes of any provision of Federal consumer
		financial law; and
							(C)means—
								(i)any
		director, officer, or employee charged with managerial responsibility for, or
		controlling shareholder of, or agent for, such covered person;
								(ii)any
		shareholder, consultant, joint venture partner, or other person, as determined
		by the Bureau (by rule or on a case-by-case basis) who materially participates
		in the conduct of the affairs of such covered person; and
								(iii)any
		independent contractor (including any attorney, appraiser, or accountant) who
		knowingly or recklessly participates in any—
									(I)violation of any
		provision of law or regulation; or
									(II)breach of a
		fiduciary duty.
									(24)Service
		provider
							(A)In
		generalThe term service provider means any person
		that provides a material service to a covered person in connection with the
		offering or provision by such covered person of a consumer financial product or
		service, including a person that—
								(i)participates in
		designing, operating, or maintaining the consumer financial product or service;
		or
								(ii)processes
		transactions relating to the consumer financial product or service (other than
		unknowingly or incidentally transmitting or processing financial data in a
		manner that such data is undifferentiated from other types of data of the same
		form as the person transmits or processes).
								(B)ExceptionsThe
		term service provider does not include a person solely by virtue
		of such person offering or providing to a covered person—
								(i)a
		support service of a type provided to businesses generally or a similar
		ministerial service; or
								(ii)time
		or space for an advertisement for a consumer financial product or service
		through print, newspaper, or electronic media.
								(C)Rule of
		constructionA person that is a service provider shall be deemed
		to be a covered person to the extent that such person engages in the offering
		or provision of its own consumer financial product or service.
							(25)StateThe
		term State means any State, territory, or possession of the United
		States, the District of Columbia, the Commonwealth of Puerto Rico, the
		Commonwealth of the Northern Mariana Islands, Guam, American Samoa, or the
		United States Virgin Islands or any federally recognized Indian tribe, as
		defined by the Secretary of the Interior under section 104(a) of the Federally
		Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1(a)).
						(26)Stored
		valueThe term stored value means funds or monetary
		value represented in any electronic format, whether or not specially encrypted,
		and stored or capable of storage on electronic media in such a way as to be
		retrievable and transferred electronically, and includes a prepaid debit card
		or product, or any other similar product, regardless of whether the amount of
		the funds or monetary value may be increased or reloaded.
						(27)Transmitting
		or exchanging fundsThe term transmitting or exchanging
		funds means receiving currency, monetary value, or payment instruments
		from a consumer for the purpose of exchanging or transmitting the same by any
		means, including transmission by wire, facsimile, electronic transfer, courier,
		the Internet, or through bill payment services or through other businesses that
		facilitate third-party transfers within the United States or to or from the
		United States.
						ABureau of
		Consumer Financial Protection
						1011.Establishment
		of the Bureau
							(a)Bureau
		establishedThere is established in the Federal Reserve System
		the Bureau of Consumer Financial Protection, which shall regulate the offering
		and provision of consumer financial products or services under the Federal
		consumer financial laws.
							(b)Director and
		deputy director
								(1)In
		generalThere is established the position of the Director, who
		shall serve as the head of the Bureau.
								(2)AppointmentSubject
		to paragraph (3), the Director shall be appointed by the President, by and with
		the advice and consent of the Senate.
								(3)QualificationThe
		President shall nominate the Director from among individuals who are citizens
		of the United States.
								(4)CompensationThe
		Director shall be compensated at the rate prescribed for level II of the
		Executive Schedule under section 5313 of title 5, United States Code.
								(5)Deputy
		directorThere is established the position of Deputy Director,
		who shall—
									(A)be appointed by
		the Director; and
									(B)serve as acting
		Director in the absence or unavailability of the Director.
									(c)Term
								(1)In
		generalThe Director shall serve for a term of 5 years.
								(2)Expiration of
		termAn individual may serve as Director after the expiration of
		the term for which appointed, until a successor has been appointed and
		qualified.
								(3)Removal for
		causeThe President may remove the Director for inefficiency,
		neglect of duty, or malfeasance in office.
								(d)Service
		restrictionNo Director or Deputy Director may hold any office,
		position, or employment in any Federal reserve bank, Federal home loan bank,
		covered person, or service provider during the period of service of such person
		as Director or Deputy Director.
							(e)OfficesThe
		principal office of the Bureau shall be in the District of Columbia. The
		Director may establish regional offices of the Bureau, including in cities in
		which the Federal reserve banks, or branches of such banks, are located, in
		order to carry out the responsibilities assigned to the Bureau under the
		Federal consumer financial laws.
							1012.Executive and
		administrative powers
							(a)Powers of the
		bureauThe Bureau is authorized to establish the general policies
		of the Bureau with respect to all executive and administrative functions,
		including—
								(1)the
		establishment of rules for conducting the general business of the Bureau, in a
		manner not inconsistent with this title;
								(2)to
		bind the Bureau and enter into contracts;
								(3)directing the
		establishment and maintenance of divisions or other offices within the Bureau,
		in order to carry out the responsibilities under the Federal consumer financial
		laws, and to satisfy the requirements of other applicable law;
								(4)to
		coordinate and oversee the operation of all administrative, enforcement, and
		research activities of the Bureau;
								(5)to
		adopt and use a seal;
								(6)to
		determine the character of and the necessity for the obligations and
		expenditures of the Bureau;
								(7)the
		appointment and supervision of personnel employed by the Bureau;
								(8)the
		distribution of business among personnel appointed and supervised by the
		Director and among administrative units of the Bureau;
								(9)the
		use and expenditure of funds;
								(10)implementing the
		Federal consumer financial laws through rules, orders, guidance,
		interpretations, statements of policy, examinations, and enforcement actions;
		and
								(11)performing such
		other functions as may be authorized or required by law.
								(b)Delegation of
		authorityThe Director of the Bureau may delegate to any duly
		authorized employee, representative, or agent any power vested in the Bureau by
		law.
							(c)Autonomy of the
		bureau
								(1)Coordination
		with the board of governorsNotwithstanding section 18 of the
		Federal Trade Commission Act (15 U.S.C. 57a) and any other provision of law
		applicable to the supervision or examination of persons with respect to Federal
		consumer financial laws, the Board of Governors may delegate to the Bureau the
		authorities to examine persons subject to the jurisdiction of the Board of
		Governors for compliance with the Federal consumer financial laws.
								(2)AutonomyNotwithstanding
		the authorities granted to the Board of Governors under the Federal Reserve
		Act, the Board of Governors may not—
									(A)intervene in any
		matter or proceeding before the Director, including examinations or enforcement
		actions, unless otherwise specifically provided by law;
									(B)appoint, direct,
		or remove any officer or employee of the Bureau; or
									(C)merge or
		consolidate the Bureau, or any of the functions or responsibilities of the
		Bureau, with any division or office of the Board of Governors or the Federal
		reserve banks.
									(3)Rules and
		ordersNo rule or order of the Bureau shall be subject to
		approval or review by the Board of Governors. The Board of Governors may not
		delay or prevent the issuance of any rule or order of the Bureau.
								(4)Recommendations
		and testimonyNo officer or agency of the United States shall
		have any authority to require the Director or any other officer of the Bureau
		to submit legislative recommendations, or testimony or comments on legislation,
		to any officer or agency of the United States for approval, comments, or review
		prior to the submission of such recommendations, testimony, or comments to the
		Congress, if such recommendations, testimony, or comments to the Congress
		include a statement indicating that the views expressed therein are those of
		the Director or such officer, and do not necessarily reflect the views of the
		Board of Governors or the President.
								1013.Administration
							(a)Personnel
								(1)Appointment
									(A)In
		generalThe Director may fix the number of, and appoint and
		direct, all employees of the Bureau.
									(B)Employees of
		the bureauThe Director is authorized to employ attorneys,
		compliance examiners, compliance supervision analysts, economists,
		statisticians, and other employees as may be deemed necessary to conduct the
		business of the Bureau. Notwithstanding any other provision of law, all such
		employees shall be appointed and compensated on terms and conditions that are
		consistent with the terms and conditions set forth in section 11(l) of the
		Federal Reserve Act (12 U.S.C. 248(l)).
									(2)CompensationThe
		Director shall at all times provide compensation and benefits to each class of
		employees that, at a minimum, are equivalent to the compensation and benefits
		then being provided by the Board of Governors for the corresponding class of
		employees.
								(b)Specific
		functional units
								(1)ResearchThe
		Director shall establish a unit whose functions shall include researching,
		analyzing, and reporting on—
									(A)developments in
		markets for consumer financial products or services, including market areas of
		alternative consumer financial products or services with high growth rates and
		areas of risk to consumers;
									(B)access to fair
		and affordable credit for traditionally underserved communities;
									(C)consumer
		awareness, understanding, and use of disclosures and communications regarding
		consumer financial products or services;
									(D)consumer
		awareness and understanding of costs, risks, and benefits of consumer financial
		products or services; and
									(E)consumer behavior
		with respect to consumer financial products or services.
									(2)Community
		affairsThe Director shall establish a unit whose functions shall
		include providing information, guidance, and technical assistance regarding the
		offering and provision of consumer financial products or services to
		traditionally underserved consumers and communities.
								(3)Collecting and
		tracking complaints
									(A)In
		generalThe Director shall establish a unit whose functions shall
		include establishing a single, toll-free telephone number, a website, and a
		database to facilitate the centralized collection of, monitoring of, and
		response to consumer complaints regarding consumer financial products or
		services. The Director shall coordinate with other Federal agencies to route
		complaints to other Federal regulators, where appropriate.
									(B)Routing calls
		to StatesTo the extent practicable, State agencies may receive
		appropriate complaints from the systems established under subparagraph (A),
		if—
										(i)the
		State agency system has the functional capacity to receive calls or electronic
		reports routed by the Bureau systems; and
										(ii)the
		State agency has satisfied any conditions of participation in the system that
		the Bureau may establish, including treatment of personally identifiable
		information and sharing of information on complaint resolution or related
		compliance procedures and resources.
										(C)Reports to the
		congressThe Director shall present an annual report to Congress
		not later than March 31 of each year on the complaints received by the Bureau
		in the prior year regarding consumer financial products and services. Such
		report shall include information and analysis about complaint numbers,
		complaint types, and, where applicable, information about resolution of
		complaints.
									(D)Data sharing
		requiredTo facilitate preparation of the reports required under
		subparagraph (C), supervision and enforcement activities, and monitoring of the
		market for consumer financial products and services, the Bureau shall share
		consumer complaint information with prudential regulators, other Federal
		agencies, and State agencies, consistent with Federal law applicable to
		personally identifiable information. The prudential regulators and other
		Federal agencies shall share data relating to consumer complaints regarding
		consumer financial products and services with the Bureau, consistent with
		Federal law applicable to personally identifiable information.
									(c)Office of Fair
		Lending and Equal Opportunity
								(1)EstablishmentThe Director shall establish within the
		Bureau the Office of Fair Lending and Equal Opportunity.
								(2)FunctionsThe Office of Fair Lending and Equal
		Opportunity shall have such powers and duties as the Director may delegate to
		the Office, including—
									(A)providing
		oversight and enforcement of Federal laws intended to ensure the fair,
		equitable, and nondiscriminatory access to credit for both individuals and
		communities that are enforced by the Bureau, including the Equal Credit
		Opportunity Act and the Home Mortgage Disclosure Act;
									(B)coordinating fair
		lending and fair housing efforts of the Bureau with other Federal agencies and
		State regulators, as appropriate, to promote consistent, efficient, and
		effective enforcement of Federal fair lending laws;
									(C)working with
		private industry, fair lending, civil rights, consumer and community advocates
		on the promotion of fair lending compliance and education; and
									(D)providing annual
		reports to Congress on the efforts of the Bureau to fulfill its fair lending
		mandate.
									(3)Administration
		of officeThere is established the position of Assistant Director
		of the Bureau for Fair Lending and Equal Opportunity, who—
									(A)shall be appointed
		by the Director; and
									(B)shall carry out such duties as the Director
		may delegate to such Assistant Director.
									(d)Office of
		Financial Literacy
								(1)EstablishmentThe Director shall establish an Office of
		Financial Literacy, which shall be responsible for developing and implementing
		initiatives intended to educate and empower consumers to make better informed
		financial decisions.
								(2)Other
		DutiesThe Office of Financial Literacy shall develop and
		implement a strategy to improve the financial literacy of consumers that
		includes measurable goals and objectives, in consultation with the Financial
		Literacy and Education Commission, consistent with the National Strategy for
		Financial Education, through activities including providing opportunities for
		consumers to access—
									(A)financial
		counseling;
									(B)information to
		assist with the evaluation of credit products and the understanding of credit
		histories and scores;
									(C)savings,
		borrowing, and other services found at mainstream financial
		institutions;
									(D)activities
		intended to—
										(i)prepare
		the consumer for educational expenses and the submission of financial aid
		applications, and other major purchases;
										(ii)reduce
		debt; and
										(iii)improve the
		financial situation of the consumer;
										(E)assistance in
		developing long-term savings strategies; and
									(F)wealth building
		and financial services during the preparation process to claim earned income
		tax credits and Federal benefits.
									(3)CoordinationThe
		Office of Financial Literacy shall coordinate with other units within the
		Bureau in carrying out its functions, including—
									(A)working with the
		Community Affairs Office to implement the strategy to improve financial
		literacy of consumers; and
									(B)working with the
		research unit established by the Director to conduct research related to
		consumer financial education and counseling.
									(4)ReportNot
		later than 24 months after the designated transfer date, and annually
		thereafter, the Director shall submit a report on its financial literacy
		activities and strategy to improve financial literacy of consumers to—
									(A)the Committee on
		Banking, Housing, and Urban Affairs of the Senate; and
									(B)the Committee on
		Financial Services of the House of Representatives.
									(5)Membership In
		Financial Literacy And Education CommissionSection 513(c)(1) of the Financial Literacy
		and Education Improvement Act (20 U.S.C. 9702(c)(1)) is amended—
									(A)in subparagraph
		(B), by striking and at the end;
									(B)by redesignating
		subparagraph (C) as subparagraph (D); and
									(C)by inserting
		after subparagraph (B) the following new subparagraph:
										
											(C)the Director of
		  the Bureau of Consumer Financial Protection;
		  and
											.
									(6)Conforming
		amendmentSection 513(d) of the Financial Literacy and Education
		Improvement Act (20 U.S.C. 9702(d)) is amended by adding at the end the
		following: The Director of the Bureau of Consumer Financial Protection
		shall serve as the Vice Chairman..
								1014.Consumer
		Advisory Board
							(a)Establishment
		requiredThe Director shall establish a Consumer Advisory Board
		to advise and consult with the Bureau in the exercise of its functions under
		the Federal consumer financial laws, and to provide information on emerging
		practices in the consumer financial products or services industry, including
		regional trends, concerns, and other relevant information.
							(b)MembershipIn
		appointing the members of the Consumer Advisory Board, the Director shall seek
		to assemble experts in consumer protection, financial services, community
		development, fair lending, and consumer financial products or services and seek
		representation of the interests of covered persons and consumers, without
		regard to party affiliation. Not fewer than 6 members shall be appointed upon
		the recommendation of the regional Federal Reserve Bank Presidents, on a
		rotating basis.
							(c)MeetingsThe
		Consumer Advisory Board shall meet from time to time at the call of the
		Director, but, at a minimum, shall meet at least twice in each year.
							(d)Compensation
		and travel expensesMembers of the Consumer Advisory Board who
		are not full-time employees of the United States shall—
								(1)be
		entitled to receive compensation at a rate fixed by the Director while
		attending meetings of the Consumer Advisory Board, including travel time;
		and
								(2)be
		allowed travel expenses, including transportation and subsistence, while away
		from their homes or regular places of business.
								1015.CoordinationThe Bureau shall coordinate with the
		Commission, the Commodity Futures Trading Commission, and other Federal
		agencies and State regulators, as appropriate, to promote consistent regulatory
		treatment of consumer financial and investment products and services.
						1016.Appearances
		before and reports to Congress
							(a)Appearances
		before congressThe Director of the Bureau shall appear before
		the Committee on Banking, Housing, and Urban Affairs of the Senate and the
		Committee on Financial Services of the House of Representatives at semi-annual
		hearings regarding the reports required under subsection (b).
							(b)Reports
		requiredThe Bureau shall, concurrent with each semi-annual
		hearing referred to in subsection (a), prepare and submit to the President and
		to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
		Committee on Financial Services of the House of Representatives, a report,
		beginning with the session following the designated transfer date.
							(c)ContentsThe
		reports required by subsection (b) shall include—
								(1)a
		discussion of the significant problems faced by consumers in shopping for or
		obtaining consumer financial products or services;
								(2)a
		justification of the budget request of the previous year;
								(3)a
		list of the significant rules and orders adopted by the Bureau, as well as
		other significant initiatives conducted by the Bureau, during the preceding
		year and the plan of the Bureau for rules, orders, or other initiatives to be
		undertaken during the upcoming period;
								(4)an
		analysis of complaints about consumer financial products or services that the
		Bureau has received and collected in its central database on complaints during
		the preceding year;
								(5)a
		list, with a brief statement of the issues, of the public supervisory and
		enforcement actions to which the Bureau was a party during the preceding
		year;
								(6)the
		actions taken regarding rules, orders, and supervisory actions with respect to
		covered persons which are not credit unions or depository institutions;
								(7)an
		assessment of significant actions by State attorneys general or State
		regulators relating to Federal consumer financial law; and
								(8)an
		analysis of the efforts of the Bureau to fulfill the fair lending mission of
		the Bureau.
								1017.Funding;
		penalties and fines
							(a)Transfer of
		funds from Board Of Governors
								(1)In
		generalEach year (or quarter of such year), beginning on the
		designated transfer date, and each quarter thereafter, the Board of Governors
		shall transfer to the Bureau from the combined earnings of the Federal Reserve
		System, the amount determined by the Director to be reasonably necessary to
		carry out the authorities of the Bureau under Federal consumer financial law,
		taking into account such other sums made available to the Bureau from the
		preceding year (or quarter of such year).
								(2)Funding
		cap
									(A)In
		generalNotwithstanding paragraph (1), and in accordance with
		this paragraph, the amount that shall be transferred to the Bureau in each
		fiscal year shall not exceed a fixed percentage of the total operating expenses
		of the Federal Reserve System, as reported in the Annual Report, 2009, of the
		Board of Governors, equal to—
										(i)10
		percent of such expenses in fiscal year 2011;
										(ii)11
		percent of such expenses in fiscal year 2012; and
										(iii)12
		percent of such expenses in fiscal year 2013, and in each year
		thereafter.
										(B)Amount adjusted
		for inflationThe dollar amount referred to in subparagraph
		(A)(iii) shall be adjusted annually, using the percent by which the average
		urban consumer price index for the quarter preceding the date of the payment
		differs from the average of that index for the same quarter in the prior
		year.
									(3)Transition
		periodBeginning on the date of enactment of this Act and until
		the designated transfer date, the Board of Governors shall transfer to the
		Bureau the amount estimated by the Secretary needed to carry out the
		authorities granted to the Bureau under Federal consumer financial law, from
		the date of enactment of this Act until the designated transfer date.
								(4)Budget and
		financial management
									(A)Financial
		operating plans and forecastsThe Director shall provide to the
		Director of the Office of Management and Budget copies of the financial
		operating plans and forecasts of the Director, as prepared by the Director in
		the ordinary course of the operations of the Bureau, and copies of the
		quarterly reports of the financial condition and results of operations of the
		Bureau, as prepared by the Director in the ordinary course of the operations of
		the Bureau.
									(B)Financial
		statementsThe Bureau shall prepare annually a statement
		of—
										(i)assets
		and liabilities and surplus or deficit;
										(ii)income
		and expenses; and
										(iii)sources and
		application of funds.
										(C)Financial
		management systemsThe Bureau shall implement and maintain
		financial management systems that comply substantially with Federal financial
		management systems requirements and applicable Federal accounting
		standards.
									(D)Assertion of
		internal controlsThe Director shall provide to the Comptroller
		General of the United States an assertion as to the effectiveness of the
		internal controls that apply to financial reporting by the Bureau, using the
		standards established in section 3512(c) of title 31, United States
		Code.
									(E)Rule of
		constructionThis subsection may not be construed as implying any
		obligation on the part of the Director to consult with or obtain the consent or
		approval of the Director of the Office of Management and Budget with respect to
		any report, plan, forecast, or other information referred to in subparagraph
		(A) or any jurisdiction or oversight over the affairs or operations of the
		Bureau.
									(5)Audit of the
		bureau
									(A)In
		generalThe Comptroller General shall annually audit the
		financial transactions of the Bureau in accordance with the United States
		generally accepted government auditing standards, as may be prescribed by the
		Comptroller General of the United States. The audit shall be conducted at the
		place or places where accounts of the Bureau are normally kept. The
		representatives of the Government Accountability Office shall have access to
		the personnel and to all books, accounts, documents, papers, records (including
		electronic records), reports, files, and all other papers, automated data,
		things, or property belonging to or under the control of or used or employed by
		the Bureau pertaining to its financial transactions and necessary to facilitate
		the audit, and such representatives shall be afforded full facilities for
		verifying transactions with the balances or securities held by depositories,
		fiscal agents, and custodians. All such books, accounts, documents, records,
		reports, files, papers, and property of the Bureau shall remain in possession
		and custody of the Bureau. The Comptroller General may obtain and duplicate any
		such books, accounts, documents, records, working papers, automated data and
		files, or other information relevant to such audit without cost to the
		Comptroller General, and the right of access of the Comptroller General to such
		information shall be enforceable pursuant to section 716(c) of title 31, United
		States Code.
									(B)ReportThe
		Comptroller General shall submit to the Congress a report of each annual audit
		conducted under this subsection. The report to the Congress shall set forth the
		scope of the audit and shall include the statement of assets and liabilities
		and surplus or deficit, the statement of income and expenses, the statement of
		sources and application of funds, and such comments and information as may be
		deemed necessary to inform Congress of the financial operations and condition
		of the Bureau, together with such recommendations with respect thereto as the
		Comptroller General may deem advisable. A copy of each report shall be
		furnished to the President and to the Bureau at the time submitted to the
		Congress.
									(C)Assistance and
		costsFor the purpose of conducting an audit under this
		subsection, the Comptroller General may, in the discretion of the Comptroller
		General, employ by contract, without regard to section 3709 of the Revised
		Statutes of the United States (41 U.S.C. 5), professional services of firms and
		organizations of certified public accountants for temporary periods or for
		special purposes. Upon the request of the Comptroller General, the Director of
		the Bureau shall transfer to the Government Accountability Office from funds
		available, the amount requested by the Comptroller General to cover the full
		costs of any audit and report conducted by the Comptroller General. The
		Comptroller General shall credit funds transferred to the account established
		for salaries and expenses of the Government Accountability Office, and such
		amount shall be available upon receipt and without fiscal year limitation to
		cover the full costs of the audit and report.
									(b)Consumer
		Financial Protection Fund
								(1)Separate fund
		in Federal Reserve Board establishedThere is established in the
		Federal Reserve Board a separate fund, to be known as the Consumer
		Financial Protection Fund (referred to in this section as the
		Bureau Fund).
								(2)Fund
		receiptsAll amounts transferred to the Bureau under subsection
		(a) shall be deposited into the Bureau Fund.
								(3)Investment
		authority
									(A)Amounts in
		Bureau fund may be investedThe Bureau may request the Board of
		Governors to invest the portion of the Bureau Fund that is not, in the judgment
		of the Bureau, required to meet the current needs of the Bureau.
									(B)Eligible
		investmentsInvestments authorized by this paragraph shall be
		made by the Board of Governors in obligations of the United States or
		obligations that are guaranteed as to principal and interest by the United
		States, with maturities suitable to the needs of the Bureau Fund, as determined
		by the Bureau.
									(C)Interest and
		proceeds creditedThe interest on, and the proceeds from the sale
		or redemption of, any obligations held in the Bureau Fund shall be credited to
		the Bureau Fund.
									(c)Use of
		Funds
								(1)In
		generalFunds obtained by, transferred to, or credited to the
		Bureau Fund shall be immediately available to the Bureau and under the control
		of the Director, and shall remain available until expended, to pay the expenses
		of the Bureau in carrying out its duties and responsibilities. The compensation
		of the Director and other employees of the Bureau and all other expenses
		thereof may be paid from, obtained by, transferred to, or credited to the
		Bureau Fund under this section.
								(2)Funds that are
		not government fundsFunds obtained by or transferred to the
		Bureau Fund shall not be construed to be Government funds or appropriated
		monies.
								(3)Amounts not
		subject to apportionmentNotwithstanding any other provision of
		law, amounts in the Bureau Fund and in the Civil Penalty Fund established under
		subsection (d) shall not be subject to apportionment for purposes of chapter 15
		of title 31, United States Code, or under any other authority.
								(d)Penalties and
		Fines
								(1)Establishment
		of victims relief fundThere is established in the Federal
		Reserve Board a fund to be known as the Consumer Financial Protection
		Civil Penalty Fund (referred to in this subsection as the Civil
		Penalty Fund). If the Bureau obtains a civil penalty against any person
		in any judicial or administrative action under Federal consumer financial laws,
		the Bureau shall deposit into the Civil Penalty Fund, the amount of the penalty
		collected.
								(2)Payment to
		victimsAmounts in the Civil Penalty Fund shall be available to
		the Bureau, without fiscal year limitation, for payments to the victims of
		activities for which civil penalties have been imposed under the Federal
		consumer financial laws. To the extent such victims cannot be located or such
		payments are otherwise not practicable, the Bureau may use such funds for the
		purpose of consumer education and financial literacy programs.
								1018.Effective
		dateThis subtitle shall
		become effective on the date of enactment of this Act.
						BGeneral Powers of
		the Bureau
						1021.Purpose,
		objectives, and functions
							(a)PurposeThe
		Bureau shall seek to implement and, where applicable, enforce Federal consumer
		financial law consistently for the purpose of ensuring that markets for
		consumer financial products and services are fair, transparent, and
		competitive.
							(b)ObjectivesThe
		Bureau is authorized to exercise its authorities under Federal consumer
		financial law for the purposes of ensuring that, with respect to consumer
		financial products and services—
								(1)consumers are
		provided with timely and understandable information to make responsible
		decisions about financial transactions;
								(2)consumers are
		protected from unfair, deceptive, or abusive acts and practices and from
		discrimination;
								(3)outdated,
		unnecessary, or unduly burdensome regulations are regularly identified and
		addressed in order to reduce unwarranted regulatory burdens;
								(4)Federal consumer
		financial law is enforced consistently, without regard to the status of a
		person as a depository institution, in order to promote fair competition;
		and
								(5)markets for
		consumer financial products and services operate transparently and efficiently
		to facilitate access and innovation.
								(c)FunctionsThe
		primary functions of the Bureau are—
								(1)conducting
		financial education programs;
								(2)collecting,
		investigating, and responding to consumer complaints;
								(3)collecting,
		researching, monitoring, and publishing information relevant to the functioning
		of markets for consumer financial products and services to identify risks to
		consumers and the proper functioning of such markets;
								(4)subject to
		sections 1024 through 1026, supervising covered persons for compliance with
		Federal consumer financial law, and taking appropriate enforcement action to
		address violations of Federal consumer financial law;
								(5)issuing rules,
		orders, and guidance implementing Federal consumer financial law; and
								(6)performing such
		support activities as may be necessary or useful to facilitate the other
		functions of the Bureau.
								1022.Rulemaking
		authority
							(a)In
		generalThe Bureau is authorized to exercise its authorities
		under Federal consumer financial law to administer, enforce, and otherwise
		implement the provisions of Federal consumer financial law.
							(b)Rulemaking,
		orders, and guidance
								(1)General
		authorityThe Director may prescribe rules and issue orders and
		guidance, as may be necessary or appropriate to enable the Bureau to administer
		and carry out the purposes and objectives of the Federal consumer financial
		laws, and to prevent evasions thereof.
								(2)Standards for
		rulemakingIn prescribing a rule under the Federal consumer
		financial laws—
									(A)the Bureau shall
		consider the potential benefits and costs to consumers and covered persons,
		including the potential reduction of access by consumers to consumer financial
		products or services resulting from such rule;
									(B)the Bureau shall
		consult with the appropriate prudential regulators or other Federal agencies
		prior to proposing a rule and during the comment process regarding consistency
		with prudential, market, or systemic objectives administered by such agencies;
		and
									(C)if, during the
		consultation process described in subparagraph (B), a prudential regulator
		provides the Bureau with a written objection to the proposed rule of the Bureau
		or a portion thereof, the Bureau shall include in the adopting release a
		description of the objection and the basis for the Bureau decision, if any,
		regarding such objection, except that nothing in this clause shall be construed
		as altering or limiting the procedures under section 1023 that may apply to any
		rule prescribed by the Bureau.
									(3)Exemptions
									(A)In
		generalThe Bureau, by rule, may conditionally or unconditionally
		exempt any class of covered persons, service providers, or consumer financial
		products or services, from any provision of this title, or from any rule issued
		under this title, as the Bureau determines necessary or appropriate to carry
		out the purposes and objectives of this title, taking into consideration the
		factors in subparagraph (B).
									(B)FactorsIn
		issuing an exemption, as permitted under subparagraph (A), the Bureau shall, as
		appropriate, take into consideration—
										(i)the
		total assets of the class of covered persons;
										(ii)the
		volume of transactions involving consumer financial products or services in
		which the class of covered persons engages; and
										(iii)existing
		provisions of law which are applicable to the consumer financial product or
		service and the extent to which such provisions provide consumers with adequate
		protections.
										(4)Exclusive
		rulemaking authorityNotwithstanding any other provisions of
		Federal law, to the extent that a provision of Federal consumer financial law
		authorizes the Bureau and another Federal agency to issue regulations under
		that provision of law for purposes of assuring compliance with Federal consumer
		financial law and any regulations thereunder, the Bureau shall have the
		exclusive authority to prescribe rules subject to those provisions of
		law.
								(c)Monitoring
								(1)In
		generalIn order to support its rulemaking and other functions,
		the Bureau shall monitor for risks to consumers in the offering or provision of
		consumer financial products or services, including developments in markets for
		such products or services.
								(2)ConsiderationsIn
		allocating its resources to perform the monitoring required by this section,
		the Bureau may consider, among other factors—
									(A)likely risks and
		costs to consumers associated with buying or using a type of consumer financial
		product or service;
									(B)understanding by
		consumers of the risks of a type of consumer financial product or
		service;
									(C)the legal
		protections applicable to the offering or provision of a consumer financial
		product or service, including the extent to which the law is likely to
		adequately protect consumers;
									(D)rates of growth
		in the offering or provision of a consumer financial product or service;
									(E)the extent, if
		any, to which the risks of a consumer financial product or service may
		disproportionately affect traditionally underserved consumers; or
									(F)the types,
		number, and other pertinent characteristics of covered persons that offer or
		provide the consumer financial product or service.
									(3)ReportsThe
		Bureau shall publish not fewer than 1 report of significant findings of its
		monitoring required by this subsection in each calendar year, beginning with
		the first calendar year that begins at least 1 year after the designated
		transfer date.
								(4)Collection of
		informationIn conducting research on the offering and provision
		of consumer financial products or services, the Bureau shall have the authority
		to gather information from time to time regarding the organization, business
		conduct, markets, and activities of persons operating in consumer financial
		services markets. In order to gather such information, the Bureau may—
									(A)gather and
		compile information from examination reports concerning covered persons or
		service providers, assessment of consumer complaints, surveys, and interviews
		of covered persons and consumers, and review of available databases;
									(B)require persons
		to file with the Bureau, under oath or otherwise, in such form and within such
		reasonable period of time as the Bureau may prescribe, by rule or order, annual
		or special reports, or answers in writing to specific questions, furnishing
		such information as the Bureau may require; and
									(C)make public such
		information obtained by the Bureau under this section, as is in the public
		interest in reports or otherwise in the manner best suited for public
		information and use.
									(5)Confidentiality
		rulesThe Bureau shall prescribe rules regarding the confidential
		treatment of information obtained from persons in connection with the exercise
		of its authorities under Federal consumer financial law.
									(A)Access by the
		bureau to reports of other regulators
										(i)Examination and
		financial condition reportsUpon providing reasonable assurances
		of confidentiality, the Bureau shall have access to any report of examination
		or financial condition made by a prudential regulator or other Federal agency
		having jurisdiction over a covered person or service provider, and to all
		revisions made to any such report.
										(ii)Provision of
		other reports to the bureauIn addition to the reports described
		in clause (i), a prudential regulator or other Federal agency having
		jurisdiction over a covered person or service provider may, in its discretion,
		furnish to the Bureau any other report or other confidential supervisory
		information concerning any insured depository institution, credit union, or
		other entity examined by such agency under authority of any provision of
		Federal law.
										(B)Access by other
		regulators to reports of the bureau
										(i)Examination
		reportsUpon providing reasonable assurances of confidentiality,
		a prudential regulator, a State regulator, or any other Federal agency having
		jurisdiction over a covered person or service provider shall have access to any
		report of examination made by the Bureau with respect to such person, and to
		all revisions made to any such report.
										(ii)Provision of
		other reports to other regulatorsIn addition to the reports
		described in clause (i), the Bureau may, in its discretion, furnish to a
		prudential regulator or other agency having jurisdiction over a covered person
		or service provider any other report or other confidential supervisory
		information concerning such person examined by the Bureau under the authority
		of any other provision of Federal law.
										(6)Privacy
		considerationsIn collecting information from any person,
		publicly releasing information held by the Bureau, or requiring covered persons
		to publicly report information, the Bureau shall take steps to ensure that
		proprietary, personal, or confidential consumer information that is protected
		from public disclosure under section 552(b) or 552a of title 5, United States
		Code, or any other provision of law, is not made public under this
		title.
								(d)Assessment of
		significant rules
								(1)In
		generalThe Bureau shall conduct an assessment of each
		significant rule or order adopted by the Bureau under Federal consumer
		financial law. The assessment shall address, among other relevant factors, the
		effectiveness of the rule or order in meeting the purposes and objectives of
		this title and the specific goals stated by the Bureau. The assessment shall
		reflect available evidence and any data that the Bureau reasonably may
		collect.
								(2)ReportsThe
		Bureau shall publish a report of its assessment under this subsection not later
		than 5 years after the effective date of the subject rule or order.
								(3)Public comment
		requiredBefore publishing a report of its assessment, the Bureau
		shall invite public comment on recommendations for modifying, expanding, or
		eliminating the newly adopted significant rule or order.
								(e)Information
		gatheringIn conducting any monitoring or assessment required by
		this section, the Bureau may gather information through a variety of methods,
		including by conducting surveys or interviews of consumers.
							1023.Review of
		Bureau Regulations
							(a)Review of
		bureau regulationsOn the petition of a member agency of the
		Council, the Council may set aside a final regulation prescribed by the Bureau,
		or any provision thereof, if the Council decides, in accordance with subsection
		(c), that the regulation or provision would put the safety and soundness of the
		United States banking system or the stability of the financial system of the
		United States at risk.
							(b)Petition
								(1)ProcedureAn
		agency represented by a member of the Council may petition the Council, in
		writing, and in accordance with rules prescribed pursuant to subsection (f), to
		stay the effectiveness of, or set aside, a regulation if the member agency
		filing the petition—
									(A)has in good faith
		attempted to work with the Bureau to resolve concerns regarding the effect of
		the rule on the safety and soundness of the United States banking system or the
		stability of the financial system of the United States; and
									(B)files the
		petition with the Council not later than 10 days after the date on which the
		regulation has be
									(C)en published in
		the Federal Register.
									(2)PublicationAny
		petition filed with the Council under this section shall be published in the
		Federal Register and transmitted contemporaneously with filing to the Committee
		on Banking, Housing, and Urban Affairs of the Senate and the Committee on
		Financial Services of the House of Representatives.
								(c)Stays and set
		asides
								(1)Stay
									(A)In
		generalUpon the request of any member agency, the Chairperson of
		the Council may stay the effectiveness of a regulation for the purpose of
		allowing appropriate consideration of the petition by the Council.
									(B)ExpirationA
		stay issued under this paragraph shall expire on the earlier of—
										(i)90 days after the
		date of filing of the petition under subsection (b); or
										(ii)the date on
		which the Council makes a decision under paragraph (3).
										(2)No adverse
		inferenceAfter the expiration of any stay imposed under this
		section, no inference shall be drawn regarding the validity or enforceability
		of a regulation which was the subject of the petition.
								(3)Vote
									(A)In
		generalThe decision to issue a stay of, or set aside, any
		regulation under this section shall be made only with the affirmative vote in
		accordance with subparagraph (B) of 2/3 of the members of
		the Council then serving.
									(B)Authorization
		to voteA member of the Council may vote to stay the
		effectiveness of, or set aside, a final regulation prescribed by the Bureau
		only if the agency or department represented by that member has—
										(i)considered any
		relevant information provided by the agency submitting the petition and by the
		Bureau; and
										(ii)made an official
		determination, at a public meeting where applicable, that the regulation which
		is the subject of the petition would put the safety and soundness of the United
		States banking system or the stability of the financial system of the United
		States at risk.
										(4)Decisions to
		set aside
									(A)Effect of
		decisionA decision by the Council to set aside a regulation
		prescribed by the Bureau, or provision thereof, shall render such regulation,
		or provision thereof, unenforceable.
									(B)Timely action
		requiredThe Council may not issue a decision to set aside a
		regulation, or provision thereof, which is the subject of a petition under this
		section after the expiration of the later of—
										(i)45 days following
		the date of filing of the petition, unless a stay is issued under paragraph
		(1); or
										(ii)the expiration
		of a stay issued by the Council under this section.
										(C)Separate
		authorityThe issuance of a stay under this section does not
		affect the authority of the Council to set aside a regulation.
									(5)Dismissal due
		to inactionA petition under this section shall be deemed
		dismissed if the Council has not issued a decision to set aside a regulation,
		or provision thereof, within the period for timely action under paragraph
		(4)(B).
								(6)Publication of
		decisionAny decision under this subsection to issue a stay of,
		or set aside, a regulation or provision thereof shall be published by the
		Council in the Federal Register as soon as practicable after the decision is
		made, with an explanation of the reasons for the decision.
								(7)Rulemaking
		procedures inapplicableThe notice and comment procedures under
		section 553 of title 5, United States Code, shall not apply to any decision
		under this section of the Council to issue a stay of, or set aside, a
		regulation.
								(8)Judicial review
		of decisions by the councilA decision by the Council to set
		aside a regulation prescribed by the Bureau, or provision thereof, shall be
		subject to review under chapter 7 of title 5, United States Code.
								(d)Application of
		other lawNothing in this section shall be construed as altering,
		limiting, or restricting the application of any other provision of law, except
		as otherwise specifically provided in this section, including chapter 5 and
		chapter 7 of title 5, United States Code, to a regulation which is the subject
		of a petition filed under this section.
							(e)Savings
		clauseNothing in this section shall be construed as limiting or
		restricting the Bureau from engaging in a rulemaking in accordance with
		applicable law.
							(f)Implementing
		rulesThe Council shall prescribe procedural rules to implement
		this section.
							1024.Supervision
		of nondepository covered persons
							(a)Scope of
		coverage
								(1)ApplicabilityNotwithstanding
		any other provision of this title, and except as provided in paragraph (3),
		this section shall apply to any covered person who—
									(A)offers or
		provides origination, brokerage, or servicing of loans secured by real estate
		for use by consumers primarily for personal, family, or household purposes, or
		loan modification or foreclosure relief services in connection with such loans;
		or
									(B)is a larger
		participant of a market for other consumer financial products or services, as
		defined by rule in accordance with paragraph (2).
									(2)Rulemaking to
		define covered persons subject to this sectionThe Bureau shall
		consult with the Federal Trade Commission prior to issuing a rule to define
		covered persons subject to this section, in accordance with paragraph (1)(B).
		The Bureau shall issue its initial rule within 1 year of the designated
		transfer date.
								(3)Rules of
		construction
									(A)Certain persons
		excludedThis section shall not apply to persons described in
		section 1025(a) or 1026(a).
									(B)Activity
		levelsFor purposes of computing activity levels under paragraph
		(1) or rules issued thereunder, activities of affiliated companies (other than
		insured depository institutions or insured credit unions) shall be
		aggregated.
									(b)Supervision
								(1)In
		generalThe Bureau shall require reports and conduct examinations
		on a periodic basis of persons described in subsection (a) for purposes
		of—
									(A)assessing
		compliance with the requirements of Federal consumer financial law;
									(B)obtaining
		information about the activities and compliance systems or procedures of such
		person; and
									(C)detecting and
		assessing risks to consumers and to markets for consumer financial products and
		services.
									(2)Risk-based
		supervision programThe Bureau shall exercise its authority under
		paragraph (1) in a manner designed to ensure that such exercise, with respect
		to persons described in subsection (a), is based on the assessment by the
		Bureau of the risks posed to consumers in the relevant product markets and
		geographic markets, and taking into consideration, as applicable—
									(A)the asset size of
		the covered person;
									(B)the volume of
		transactions involving consumer financial products or services in which the
		covered person engages;
									(C)the risks to
		consumers created by the provision of such consumer financial products or
		services;
									(D)the extent to
		which such institutions are subject to oversight by State authorities for
		consumer protection; and
									(E)any other factors
		that the Bureau determines to be relevant to a class of covered persons.
									(3)CoordinationTo
		minimize regulatory burden, the Bureau shall coordinate its supervisory
		activities with the supervisory activities conducted by prudential regulators
		and the State bank regulatory authorities, including establishing their
		respective schedules for examining persons described in subsection (a) and
		requirements regarding reports to be submitted by such persons.
								(4)Use of existing
		reportsThe Bureau shall, to the fullest extent possible,
		use—
									(A)reports
		pertaining to persons described in subsection (a) that have been provided or
		required to have been provided to a Federal or State agency; and
									(B)information that
		has been reported publicly.
									(5)Preservation of
		authorityNothing in this title may be construed as limiting the
		authority of the Director to require reports from persons described in
		subsection (a), as permitted under paragraph (1), regarding information owned
		or under the control of such person, regardless of whether such information is
		maintained, stored, or processed by another person.
								(6)Reports of tax
		law noncomplianceThe Bureau shall provide the Commissioner of
		Internal Revenue with any report of examination or related information
		identifying possible tax law noncompliance.
								(7)Registration,
		recordkeeping, and other requirements for certain persons
									(A)In
		generalThe Bureau shall prescribe rules to facilitate
		supervision of persons described in subsection (a) and assessment and detection
		of risks to consumers.
									(B)Registration
										(i)In
		generalThe Bureau shall prescribe rules regarding registration
		requirements for persons described in subsection (a).
										(ii)Exception for
		related personsThe Bureau may not impose requirements under this
		section regarding the registration of a related person.
										(iii)Registration
		informationSubject to rules prescribed by the Bureau, the Bureau
		shall publicly disclose the registration information about persons described in
		subsection (a) to facilitate the ability of consumers to identify persons
		described in subsection (a) registered with the Bureau.
										(C)RecordkeepingThe
		Bureau may require a person described in subsection (a), to generate, provide,
		or retain records for the purposes of facilitating supervision of such persons
		and assessing and detecting risks to consumers.
									(D)Requirements
		concerning obligationsThe Bureau may prescribe rules regarding a
		person described in subsection (a), to ensure that such persons are legitimate
		entities and are able to perform their obligations to consumers. Such
		requirements may include background checks for principals, officers, directors,
		or key personnel and bonding or other appropriate financial
		requirements.
									(E)Consultation
		with State agenciesIn developing and implementing requirements
		under this paragraph, the Bureau shall consult with State agencies regarding
		requirements or systems (including coordinated or combined systems for
		registration), where appropriate.
									(c)Exclusive
		enforcement authority
								(1)The Bureau to
		have exclusive enforcement authorityTo the extent that Federal
		law authorizes the Bureau and another Federal agency to enforce Federal
		consumer financial law, the Bureau shall have exclusive authority to enforce
		that Federal consumer financial law with respect to any person described in
		subsection (a)(1)(B).
								(2)ReferralAny
		Federal agency authorized to enforce a Federal consumer financial law described
		in paragraph (1) may recommend in writing to the Bureau that the Bureau
		initiate an enforcement proceeding, as the Bureau is authorized by that Federal
		law or by this title.
								(3)Coordination
		with the Federal trade commission
									(A)In
		generalThe Bureau and the Federal Trade Commission shall
		coordinate enforcement actions for violations of Federal law regarding the
		offering or provision of consumer financial products or services by any covered
		person that is described in subsection (a)(1)(A), or service providers thereto.
		In carrying out this subparagraph, the agencies shall negotiate an agreement to
		establish procedures for such coordination, including procedures for notice to
		the other agency, where feasible, prior to initiating a civil action to enforce
		a Federal law regarding the offering or provision of consumer financial
		products or services.
									(B)Civil
		actionsWhenever a civil action has been filed by, or on behalf
		of, the Bureau or the Federal Trade Commission for any violation of any
		provision of Federal law described in subparagraph (A), or any regulation
		prescribed under such provision of law—
										(i)the
		other agency may not, during the pendency of that action, institute a civil
		action under such provision of law against any defendant named in the complaint
		in such pending action for any violation alleged in the complaint; and
										(ii)the
		Bureau or the Federal Trade Commission may intervene as a party in any such
		action brought by the other agency, and, upon intervening—
											(I)be
		heard on all matters arising in such enforcement action; and
											(II)file petitions
		for appeal in such actions.
											(C)Agreement
		termsThe terms of any agreement negotiated under subparagraph
		(A) may modify or supersede the provisions of subparagraph (B).
									(D)DeadlineThe
		agencies shall reach the agreement required under subparagraph (A) not later
		than 6 months after the designated transfer date.
									(d)Exclusive
		rulemaking and examination authorityNotwithstanding any other
		provision of Federal law, to the extent that Federal law authorizes the Bureau
		and another Federal agency to issue regulations or guidance, conduct
		examinations, or require reports from a person described in subsection (a)
		under such law for purposes of assuring compliance with Federal consumer
		financial law and any regulations thereunder, the Bureau shall have the
		exclusive authority to prescribe rules, issue guidance, conduct examinations,
		require reports, or issue exemptions with regard to a person described in
		subsection (a), subject to those provisions of law.
							(e)Service
		providersA service provider to a person described in subsection
		(a) shall be subject to the authority of the Bureau under this section, to the
		same extent as if such service provider were engaged in a service relationship
		with a bank, and the Bureau were an appropriate Federal banking agency under
		section 7(c) of the Bank Service Company Act (12 U.S.C. 1867(c)). In conducting
		any examination or requiring any report from a service provider subject to this
		subsection, the Bureau shall coordinate with the appropriate prudential
		regulator, as applicable.
							(f)Preservation of
		farm credit administration authorityNo provision of this title
		may be construed as modifying, limiting, or otherwise affecting the authority
		of the Farm Credit Administration.
							1025.Supervision
		of very large banks, savings associations, and credit unions
							(a)Scope of
		coverage
								(1)ApplicabilityThis
		section shall apply to any covered person that is—
									(A)an insured
		depository institution with total assets of more than $10,000,000,000 and any
		affiliate thereof; or
									(B)an insured credit
		union with total assets of more than $10,000,000,000 and any affiliate
		thereof.
									(2)Rule of
		constructionFor purposes of determining total assets under this
		section and section 1026, the Bureau shall rely on the same regulations and
		interim methodologies specified in section 312(e).
								(b)Supervision
								(1)In
		generalThe Bureau shall require reports and conduct examinations
		on a periodic basis of persons described in subsection (a) for purposes
		of—
									(A)assessing
		compliance with the requirements of Federal consumer financial laws;
									(B)obtaining
		information about the activities and compliance systems or procedures of such
		persons; and
									(C)detecting and
		assessing risks to consumers and to markets for consumer financial products and
		services.
									(2)CoordinationTo
		minimize regulatory burden, the Bureau shall coordinate its supervisory
		activities with the supervisory activities conducted by prudential regulators
		and the State bank regulatory authorities, including establishing their
		respective schedules for examining such persons described in subsection (a) and
		requirements regarding reports to be submitted by such persons.
								(3)Use of existing
		reportsThe Bureau shall, to the fullest extent possible,
		use—
									(A)reports
		pertaining to a person described in subsection (a) that have been provided or
		required to have been provided to a Federal or State agency; and
									(B)information that
		has been reported publicly.
									(4)Preservation of
		authorityNothing in this title may be construed as limiting the
		authority of the Director to require reports from a person described in
		subsection (a), as permitted under paragraph (1), regarding information owned
		or under the control of such person, regardless of whether such information is
		maintained, stored, or processed by another person.
								(5)Reports of tax
		law noncomplianceThe Bureau shall provide the Commissioner of
		Internal Revenue with any report of examination or related information
		identifying possible tax law noncompliance.
								(c)Primary
		enforcement authority
								(1)The bureau to
		have primary enforcement authorityTo the extent that the Bureau
		and another Federal agency are authorized to enforce a Federal consumer
		financial law, the Bureau shall have primary authority to enforce that Federal
		consumer financial law with respect to any person described in subsection
		(a).
								(2)ReferralAny
		Federal agency, other than the Federal Trade Commission, that is authorized to
		enforce a Federal consumer financial law may recommend, in writing, to the
		Bureau that the Bureau initiate an enforcement proceeding with respect to a
		person described in subsection (a), as the Bureau is authorized to do by that
		Federal consumer financial law.
								(3)Backup
		enforcement authority of other Federal agencyIf the Bureau does
		not, before the end of the 120-day period beginning on the date on which the
		Bureau receives a recommendation under paragraph (2), initiate an enforcement
		proceeding, the other agency referred to in paragraph (2) may initiate an
		enforcement proceeding, as permitted by the subject provision of Federal
		law.
								(d)Service
		providersA service provider to a person described in subsection
		(a) shall be subject to the authority of the Bureau under this section, to the
		same extent as if the Bureau were an appropriate Federal banking agency under
		section 7(c) of the Bank Service Company Act 12 U.S.C. 1867(c). In conducting
		any examination or requiring any report from a service provider subject to this
		subsection, the Bureau shall coordinate with the appropriate prudential
		regulator.
							(e)Simultaneous and
		coordinated supervisory action
								(1)ExaminationsA prudential regulator and the Bureau
		shall, with respect to each insured depository institution, insured credit
		union, or other covered person described in subsection (a) that is supervised
		by the prudential regulator and the Bureau, respectively—
									(A)coordinate the
		scheduling of examinations of the insured depository institution, insured
		credit union, or other covered person described in subsection (a);
									(B)conduct simultaneous examinations of each
		insured depository institution, insured credit union, or other covered person
		described in subsection (a), unless such institution requests examinations to
		be conducted separately;
									(C)share each draft
		report of examination with the other agency and permit the receiving agency a
		reasonable opportunity (which shall not be less than a period of 30 days after
		the date of receipt) to comment on the draft report before such report is made
		final; and
									(D)prior to issuing a
		final report of examination or taking supervisory action, take into
		consideration concerns, if any, raised in the comments made by the other
		agency.
									(2)Coordination
		with State bank supervisorsThe Bureau shall pursue arrangements
		and agreements with State bank supervisors to coordinate examinations,
		consistent with paragraph (1).
								(3)Avoidance of
		conflict in supervision
									(A)RequestIf
		the proposed supervisory determinations of the Bureau and a prudential
		regulator (in this section referred to collectively as the
		agencies) are conflicting, an insured depository institution,
		insured credit union, or other covered person described in subsection (a) may
		request the agencies to coordinate and present a joint statement of coordinated
		supervisory action.
									(B)Joint
		statementThe agencies shall provide a joint statement under
		subparagraph (A), not later than 30 days after the date of receipt of the
		request of the insured depository institution, credit union, or covered person
		described in subsection (a).
									(4)Appeals to
		governing panel
									(A)In
		generalIf the agencies do not resolve the conflict or issue a
		joint statement required by subparagraph (B), or if either of the agencies
		takes or attempts to take any supervisory action relating to the request for
		the joint statement without the consent of the other agency, an insured
		depository institution, insured credit union, or other covered person described
		in subsection (a) may institute an appeal to a governing panel, as provided in
		this subsection, not later than 30 days after the expiration of the period
		during which a joint statement is required to be filed under paragraph
		(3)(B).
									(B)Composition of
		governing panelThe governing panel for an appeal under this
		paragraph shall be composed of—
										(i)a
		representative from the Bureau and a representative of the prudential
		regulator, both of whom—
											(I)have
		not participated in the material supervisory determinations under appeal;
		and
											(II)do
		not directly or indirectly report to the person who participated materially in
		the supervisory determinations under appeal; and
											(ii)one
		individual representative, to be determined on a rotating basis, from among the
		Board of Governors, the Corporation, the National Credit Union Administration,
		and the Office of the Comptroller of the Currency, other than any agency
		involved in the subject dispute.
										(C)Conduct of
		appealIn an appeal under this paragraph—
										(i)the
		insured depository institution, insured credit union, or other covered person
		described in subsection (a)—
											(I)shall include in
		its appeal all the facts and legal arguments pertaining to the matter;
		and
											(II)may, through
		counsel, employees, or representatives, appear before the governing panel in
		person or by telephone; and
											(ii)the
		governing panel—
											(I)may
		request the insured depository institution, insured credit union, or other
		covered person described in subsection (a), the Bureau, or the prudential
		regulator to produce additional information relevant to the appeal; and
											(II)by
		a majority vote of its members, shall provide a final determination, in
		writing, not later than 30 days after the date of filing of an informationally
		complete appeal, or such longer period as the panel and the insured depository
		institution, insured credit union, or other covered person described in
		subsection (a) may jointly agree.
											(D)Public
		availability of determinationsA governing panel shall publish
		all information contained in a determination by the governing panel, with
		appropriate redactions of information that would be subject to an exemption
		from disclosure under section 552 of title 5, United States Code.
									(E)Prohibition
		against retaliationThe Bureau and the prudential regulators
		shall prescribe rules to provide safeguards from retaliation against the
		insured depository institution, insured credit union, or other covered person
		described in subsection (a) instituting an appeal under this paragraph, as well
		as their officers and employees.
									(F)LimitationThe
		process provided in this paragraph shall not apply to a determination by a
		prudential regulator to appoint a conservator or receiver for an insured
		depository institution or a liquidating agent for an insured credit union, as
		the case may be, or a decision to take action pursuant to section 38 of the
		Federal Deposit Insurance Act (12 U.S.C. 1831o) or section 212 of the Federal
		Credit Union Act (112 U.S.C. 1790a), as applicable.
									(G)Effect on other
		authorityNothing in this section shall modify or limit the
		authority of the Bureau to interpret, or take enforcement action under, any
		Federal consumer financial law.
									1026.Other banks,
		savings associations, and credit unions
							(a)Scope of
		coverageThis section shall apply to any covered person that
		is—
								(1)an
		insured depository institution with total assets of $10,000,000,000 or less;
		or
								(2)an
		insured credit union with total assets of $10,000,000,000 or less.
								(b)ReportsThe
		Director may require reports from a person described in subsection (a), as
		necessary to support the role of the Bureau in implementing Federal consumer
		financial law, to support its examination activities under subsection (c), and
		to assess and detect risks to consumers and consumer financial markets.
								(1)Use of existing
		reportsThe Bureau shall, to the fullest extent possible,
		use—
									(A)reports
		pertaining to a person described in subsection (a) that have been provided or
		required to have been provided to a Federal or State agency; and
									(B)information that
		has been reported publicly.
									(2)Preservation of
		authorityNothing in this subsection may be construed as limiting
		the authority of the Director from requiring from a person described in
		subsection (a), as permitted under paragraph (1), information owned or under
		the control of such person, regardless of whether such information is
		maintained, stored, or processed by another person.
								(3)Reports of tax
		law noncomplianceThe Bureau shall provide the Commissioner of
		Internal Revenue with any report of examination or related information
		identifying possible tax law noncompliance.
								(c)Examinations
								(1)In
		generalThe Bureau may, at its discretion, include examiners on a
		sampling basis of the examinations performed by the prudential regulator of
		persons described in subsection (a).
								(2)Agency
		coordinationThe prudential regulator shall—
									(A)provide all
		reports, records, and documentation related to the examination process for any
		institution included in the sample referred to in paragraph (1) to the Bureau
		on a timely and continual basis;
									(B)involve such
		Bureau examiner in the entire examination process for such person; and
									(C)consider input of
		the Bureau concerning the scope of an examination, conduct of the examination,
		the contents of the examination report, the designation of matters requiring
		attention, and examination ratings.
									(d)Enforcement
								(1)In
		generalExcept for requiring reports under subsection (b), the
		prudential regulator shall have exclusive authority to enforce compliance with
		respect to a person described in subsection (a).
								(2)Coordination
		with prudential regulator
									(A)ReferralWhen
		the Bureau has reason to believe that a person described in subsection (a) has
		engaged in a material violation of a Federal consumer financial law, the Bureau
		shall notify the prudential regulator in writing and recommend appropriate
		action to respond.
									(B)ResponseUpon
		receiving a recommendation under subparagraph (A), the prudential regulator
		shall provide a written response to the Bureau not later than 60 days
		thereafter.
									(e)Service
		providersA service provider to a substantial number of persons
		described in subsection (a) shall be subject to the authority of the Bureau
		under section 1025 to the same extent as if the Bureau were an appropriate
		Federal bank agency under section 7(c) of the Bank Service Company Act (12
		U.S.C. 1867(c)). When conducting any examination or requiring any report from a
		service provider subject to this subsection, the Bureau shall coordinate with
		the appropriate prudential regulator.
							1027.Limitations
		on authorities of the Bureau; preservation of authorities
							(a)Exclusion for
		merchants, retailers, and other sellers of nonfinancial goods or
		services
								(1)Sale or
		brokerage of nonfinancial good or serviceThe Bureau may not
		exercise any rulemaking, supervisory, enforcement or other authority under this
		title with respect to a person who is a merchant, retailer, or seller of any
		nonfinancial good or service and is engaged in the sale or brokerage of such
		nonfinancial good or service, except to the extent that such person is engaged
		in offering or providing any consumer financial product or service, or is
		otherwise subject to any enumerated consumer law or any law for which
		authorities are transferred under subtitle F or H.
								(2)Offering or
		provision of certain consumer financial products or services in connection with
		the sale or brokerage of nonfinancial good or service
									(A)In
		generalExcept as provided in subparagraph (B), and subject to
		subparagraph (C), the Bureau may not exercise any rulemaking, supervisory,
		enforcement, or other authority under this title with respect to a merchant,
		retailer, or seller of nonfinancial goods or services who—
										(i)extends
		credit directly to a consumer, in a case in which the good or service being
		provided is not itself a consumer financial product or service (other than
		credit described in this subparagraph), exclusively for the purpose of enabling
		that consumer to purchase such nonfinancial good or service directly from the
		merchant, retailer, or seller;
										(ii)directly, or
		through an agreement with another person, collects debt arising from credit
		extended as described in clause (i); or
										(iii)sells
		or conveys debt described in clause (i) that is delinquent or otherwise in
		default.
										(B)ApplicabilitySubparagraph
		(A) does not apply to any credit transaction or collection of debt, other than
		as described in subparagraph (C), arising from a transaction described in
		subparagraph (A)—
										(i)in
		which the merchant, retailer, or seller of nonfinancial goods or services
		assigns, sells or otherwise conveys to another person such debt owed by the
		consumer (except for a sale of debt that is delinquent or otherwise in default,
		as described in subparagraph (A)(iii));
										(ii)in
		which the credit extended exceeds the market value of the nonfinancial good or
		service provided, or the Bureau otherwise finds that the sale of the
		nonfinancial good or service is done as a subterfuge, so as to evade or
		circumvent the provisions of this title; or
										(iii)in
		which the merchant, retailer, or seller of nonfinancial goods or services
		regularly extends credit and the credit is—
											(I)subject to a
		finance charge; or
											(II)payable by
		written agreement in more than 4 installments.
											(C)LimitationNotwithstanding
		subparagraph (B), the Bureau may not exercise any rulemaking, supervisory,
		enforcement, or other authority under this title with respect to a merchant,
		retailer, or seller of nonfinancial goods or services that is not engaged
		significantly in offering or providing consumer financial products or
		services.
									(D)Rule of
		constructionNo provision of this title may be construed as
		modifying, limiting, or superseding the supervisory or enforcement authority of
		the Federal Trade Commission or any other agency (other than the Bureau) with
		respect to credit extended, or the collection of debt arising from such
		extension, directly by a merchant or retailer to a consumer exclusively for the
		purpose of enabling that consumer to purchase nonfinancial goods or services
		directly from the merchant or retailer.
									(b)Exclusion for
		real estate brokerage activities
								(1)Real estate
		brokerage activities excludedWithout limiting subsection (a),
		and except as permitted in paragraph (2), the Bureau may not exercise any
		rulemaking, supervisory, enforcement, or other authority under this title with
		respect to a person that is licensed or registered as a real estate broker or
		real estate agent, in accordance with State law, to the extent that such
		person—
									(A)acts as a real
		estate agent or broker for a buyer, seller, lessor, or lessee of real
		property;
									(B)brings together
		parties interested in the sale, purchase, lease, rental, or exchange of real
		property;
									(C)negotiates, on
		behalf of any party, any portion of a contract relating to the sale, purchase,
		lease, rental, or exchange of real property (other than in connection with the
		provision of financing with respect to any such transaction); or
									(D)offers to engage
		in any activity, or act in any capacity, described in subparagraph (A), (B), or
		(C).
									(2)Description of
		activitiesParagraph (1) shall not apply to any person to the
		extent that such person is engaged in the offering or provision of any consumer
		financial product or service or is otherwise subject to any enumerated consumer
		law or any law for which authorities are transferred under subtitle F or
		H.
								(c)Exclusion for manufactured home retailers
		and modular home retailers
								(1)In generalThe Director may not exercise any
		rulemaking, supervisory, enforcement, or other authority over a person to the
		extent that—
									(A)such person is not described in paragraph
		(2); and
									(B)such person—
										(i)acts as an agent or broker for a buyer or
		seller of a manufactured home or a modular home;
										(ii)facilitates the purchase by a consumer of a
		manufactured home or modular home, by negotiating the purchase price or terms
		of the sales contract (other than providing financing with respect to such
		transaction); or
										(iii)offers to engage in any activity described
		in clause (i) or (ii).
										(2)Description of activitiesA person is described in this paragraph to
		the extent that such person is engaged in the offering or provision of any
		consumer financial product or service or is otherwise subject to any enumerated
		consumer law or any law for which authorities are transferred under subtitle F
		or H.
								(3)DefinitionsFor purposes of this subsection, the
		following definitions shall apply:
									(A)Manufactured homeThe term manufactured home has
		the same meaning as in section 603 of the National Manufactured Housing
		Construction and Safety Standards Act of 1974 (42 U.S.C. 5402).
									(B)Modular homeThe term modular home means a
		house built in a factory in 2 or more modules that meet the State or local
		building codes where the house will be located, and where such modules are
		transported to the building site, installed on foundations, and
		completed.
									(d)Exclusion for
		accountants and tax preparers
								(1)In
		generalExcept as permitted in paragraph (2), the Bureau may not
		exercise any rulemaking, supervisory, enforcement, or other authority
		over—
									(A)any person that
		is a certified public accountant, permitted to practice as a certified public
		accounting firm, or certified or licensed for such purpose by a State, or any
		individual who is employed by or holds an ownership interest with respect to a
		person described in this subparagraph, when such person is performing or
		offering to perform—
										(i)customary and
		usual accounting activities, including the provision of accounting, tax,
		advisory, or other services that are subject to the regulatory authority of a
		State board of accountancy or a Federal authority; or
										(ii)other
		services that are incidental to such customary and usual accounting activities,
		to the extent that such incidental services are not offered or provided—
											(I)by
		the person separate and apart from such customary and usual accounting
		activities; or
											(II)to
		consumers who are not receiving such customary and usual accounting activities;
		or
											(B)any person, other
		than a person described in subparagraph (A) that performs income tax
		preparation activities for consumers.
									(2)Description of
		activities
									(A)In
		generalParagraph (1) shall not apply to any person described in
		paragraph (1)(A) or (1)(B) to the extent that such person is engaged in any
		activity which is not a customary and usual accounting activity described in
		paragraph (1)(A) or incidental thereto but which is the offering or provision
		of any consumer financial product or service, except to the extent that a
		person described in paragraph (1)(A) is engaged in an activity which is a
		customary and usual accounting activity described in paragraph (1)(A), or
		incidental thereto.
									(B)Not a customary
		and usual accounting activityFor purposes of this subsection,
		extending or brokering credit is not a customary and usual accounting activity,
		or incidental thereto.
									(C)Rule of
		constructionFor purposes of subparagraphs (A) and (B), a person
		described in paragraph (1)(A) shall not be deemed to be extending credit, if
		such person is only extending credit directly to a consumer, exclusively for
		the purpose of enabling such consumer to purchase services described in clause
		(i) or (ii) of paragraph (1)(A) directly from such person, and such credit
		is—
										(i)not
		subject to a finance charge; and
										(ii)not
		payable by written agreement in more than 4 installments.
										(D)Other
		limitationsParagraph (1) does not apply to any person described
		in paragraph (1)(A) or (1)(B) that is otherwise subject to any enumerated
		consumer law or any law for which authorities are transferred under subtitle F
		or H.
									(e)Exclusion for
		attorneys
								(1)In
		generalThe Bureau may not exercise any authority to conduct
		examinations of an attorney licensed by a State, to the extent that the
		attorney is engaged in the practice of law under the laws of such State.
								(2)Exception for
		enumerated consumer laws and transferred authoritiesParagraph
		(1) shall not apply to an attorney who is engaged in the offering or provision
		of any consumer financial product or service, or is otherwise subject to any
		enumerated consumer law or any law for which authorities are transferred under
		subtitle F or H.
								(f)Exclusion for
		persons regulated by a State insurance regulator
								(1)In
		generalNo provision of this title shall be construed as
		altering, amending, or affecting the authority of any State insurance regulator
		to adopt rules, initiate enforcement proceedings, or take any other action with
		respect to a person regulated by a State insurance regulator. Except as
		provided in paragraph (2), the Bureau shall have no authority to exercise any
		power to enforce this title with respect to a person regulated by a State
		insurance regulator.
								(2)Description of
		activitiesParagraph (1) does not apply to any person described
		in such paragraph to the extent that such person is engaged in the offering or
		provision of any consumer financial product or service or is otherwise subject
		to any enumerated consumer law or any law for which authorities are transferred
		under subtitle F or H.
								(g)Exclusion for
		employee benefit and compensation plans and certain other arrangements under
		the Internal Revenue Code of 1986
								(1)Preservation of
		authority of other agenciesNo provision of this title shall be
		construed as altering, amending, or affecting the authority of the Secretary of
		the Treasury, the Secretary of Labor, or the Commissioner of Internal Revenue
		to adopt regulations, initiate enforcement proceedings, or take any actions
		with respect to any specified plan or arrangement.
								(2)Activities not
		constituting the offering or provision of any consumer financial product or
		serviceFor purposes of this title, a person shall not be treated
		as having engaged in the offering or provision of any consumer financial
		product or service solely because such person is a specified plan or
		arrangement, or is engaged in the activity of establishing or maintaining, for
		the benefit of employees of such person (or for members of an employee
		organization), any specified plan or arrangement.
								(3)Limitation on
		bureau authority
									(A)In
		generalExcept as provided under subparagraphs (B) and (C), the
		Bureau may not exercise any rulemaking or enforcement authority with respect to
		products or services that relate to any specified plan or arrangement.
									(B)Bureau action
		only pursuant to agency requestThe Secretary and the Secretary
		of Labor may jointly issue a written request to the Bureau regarding
		implementation of appropriate consumer protection standards under this title
		with respect to the provision of services relating to any specified plan or
		arrangement. Subject to a request made under this subparagraph, the Bureau may
		exercise rulemaking authority, and may act to enforce a rule prescribed
		pursuant to such request, in accordance with the provisions of this title. A
		request made by the Secretary and the Secretary of Labor under this
		subparagraph shall describe the basis for, and scope of, appropriate consumer
		protection standards to be implemented under this title with respect to the
		provision of services relating to any specified plan or arrangement.
									(C)Description of
		products or servicesTo the extent that a person engaged in
		providing products or services relating to any specified plan or arrangement is
		subject to any enumerated consumer law or any law for which authorities are
		transferred under subtitle F or H, subparagraph (A) shall not apply with
		respect to that law.
									(4)Specified plan
		or arrangementFor purposes of this subsection, the term
		specified plan or arrangement means any plan, account, or
		arrangement described in section 220, 223, 401(a), 403(a), 403(b), 408, 408A,
		529, or 530 of the Internal Revenue Code of 1986, or any employee benefit or
		compensation plan or arrangement, including a plan that is subject to title I
		of the Employee Retirement Income Security Act of 1974.
								(h)Persons
		regulated by a State securities commission
								(1)In
		generalNo provision of this title shall be construed as
		altering, amending, or affecting the authority of any securities commission (or
		any agency or office performing like functions) of any State to adopt rules,
		initiate enforcement proceedings, or take any other action with respect to a
		person regulated by any securities commission (or any agency or office
		performing like functions) of any State. Except as permitted in paragraph (2)
		and subsection (f), the Bureau shall have no authority to exercise any power to
		enforce this title with respect to a person regulated by any securities
		commission (or any agency or office performing like functions) of any State,
		but only to the extent that the person acts in such regulated capacity.
								(2)Description of
		activitiesParagraph (1) shall not apply to any person to the
		extent such person is engaged in the offering or provision of any consumer
		financial product or service, or is otherwise subject to any enumerated
		consumer law or any law for which authorities are transferred under subtitle F
		or H.
								(i)Exclusion for
		persons regulated by the commission
								(1)In
		generalNo provision of this title may be construed as altering,
		amending, or affecting the authority of the Commission to adopt rules, initiate
		enforcement proceedings, or take any other action with respect to a person
		regulated by the Commission. The Bureau shall have no authority to exercise any
		power to enforce this title with respect to a person regulated by the
		Commission.
								(2)Consultation
		and coordinationNotwithstanding paragraph (1), the Commission
		shall consult and coordinate, where feasible, with the Bureau with respect to
		any rule (including any advance notice of proposed rulemaking) regarding an
		investment product or service that is the same type of product as, or that
		competes directly with, a consumer financial product or service that is subject
		to the jurisdiction of the Bureau under this title or under any other law. In
		carrying out this paragraph, the agencies shall negotiate an agreement to
		establish procedures for such coordination, including procedures for providing
		advance notice to the Bureau when the Commission is initiating a
		rulemaking.
								(j)Exclusion for
		persons regulated by the commodity futures trading commission
								(1)In
		generalNo provision of this title shall be construed as
		altering, amending, or affecting the authority of the Commodity Futures Trading
		Commission to adopt rules, initiate enforcement proceedings, or take any other
		action with respect to a person regulated by the Commodity Futures Trading
		Commission. The Bureau shall have no authority to exercise any power to enforce
		this title with respect to a person regulated by the Commodity Futures Trading
		Commission.
								(2)Consultation
		and coordinationNotwithstanding paragraph (1), the Commodity
		Futures Trading Commission shall consult and coordinate with the Bureau with
		respect to any rule (including any advance notice of proposed rulemaking)
		regarding a product or service that is the same type of product as, or that
		competes directly with, a consumer financial product or service that is subject
		to the jurisdiction of the Bureau under this title or under any other
		law.
								(k)Exclusion for
		Persons regulated by the farm credit administration
								(1)In
		generalNo provision of this title shall be construed as
		altering, amending, or affecting the authority of the Farm Credit
		Administration to adopt rules, initiate enforcement proceedings, or take any
		other action with respect to a person regulated by the Farm Credit
		Administration. The Bureau shall have no authority to exercise any power to
		enforce this title with respect to a person regulated by the Farm Credit
		Administration.
								(2)DefinitionFor
		purposes of this subsection, the term person regulated by the Farm
		Credit Administration means any Farm Credit System institution that is
		chartered and subject to the provisions of the Farm Credit Act of 1971 (12
		U.S.C. 2001 et seq.).
								(l)Exclusion for
		activities relating to charitable contributions
								(1)In
		generalThe Director and the Bureau may not exercise any
		rulemaking, supervisory, enforcement, or other authority, including authority
		to order penalties, over any activities related to the solicitation or making
		of voluntary contributions to a tax-exempt organization as recognized by the
		Internal Revenue Service, by any agent, volunteer, or representative of such
		organizations to the extent the organization, agent, volunteer, or
		representative thereof is soliciting or providing advice, information,
		education, or instruction to any donor or potential donor relating to a
		contribution to the organization.
								(2)LimitationThe
		exclusion in paragraph (1) does not apply to other activities not described in
		paragraph (1) that are the offering or provision of any consumer financial
		product or service, or are otherwise subject to any enumerated consumer law or
		any law for which authorities are transferred under subtitle F or H.
								(m)InsuranceThe
		Bureau may not define as a financial product or service, by regulation or
		otherwise, engaging in the business of insurance.
							(n)Limited
		authority of the bureauNotwithstanding subsections (a) through
		(h) and (l), a person subject to or described in one or more of such
		subsections—
								(1)may be a service
		provider; and
								(2)may
		be subject to requests from, or requirements imposed by, the Bureau regarding
		information in order to carry out the responsibilities and functions of the
		Bureau and in accordance with section 1022, 1052, or 1053.
								(o)No authority To
		impose usury limitNo provision of this title shall be construed
		as conferring authority on the Bureau to establish a usury limit applicable to
		an extension of credit offered or made by a covered person to a consumer,
		unless explicitly authorized by law.
							(p)Attorney
		generalNo provision of this title, including section 1024(c)(1),
		shall affect the authorities of the Attorney General under otherwise applicable
		provisions of law.
							(q)Secretary of
		the treasuryNo provision of this title shall affect the
		authorities of the Secretary, including with respect to prescribing rules,
		initiating enforcement proceedings, or taking other actions with respect to a
		person that performs income tax preparation activities for consumers.
							(r)Deposit
		insurance and share insuranceNothing in this title shall affect
		the authority of the Corporation under the Federal Deposit Insurance Act or the
		National Credit Union Administration Board under the Federal Credit Union Act
		as to matters related to deposit insurance and share insurance,
		respectively.
							1028.Authority to
		restrict mandatory pre-dispute arbitration
							(a)Study and
		reportThe Bureau shall conduct a study of, and shall provide a
		report to Congress concerning, the use of agreements providing for arbitration
		of any future dispute between covered persons and consumers in connection with
		the offering or providing of consumer financial products or services.
							(b)Further
		authorityThe Bureau, by regulation, may prohibit or impose
		conditions or limitations on the use of an agreement between a covered person
		and a consumer for a consumer financial product or service providing for
		arbitration of any future dispute between the parties, if the Bureau finds that
		such a prohibition or imposition of conditions or limitations is in the public
		interest and for the protection of consumers. The findings in such rule shall
		be consistent with the study conducted under subsection (a).
							(c)LimitationThe
		authority described in subsection (b) may not be construed to prohibit or
		restrict a consumer from entering into a voluntary arbitration agreement with a
		covered person after a dispute has arisen.
							(d)Effective
		dateNotwithstanding any other provision of law, any regulation
		prescribed by the Bureau under subsection (a) shall apply, consistent with the
		terms of the regulation, to any agreement between a consumer and a covered
		person entered into after the end of the 180-day period beginning on the
		effective date of the regulation, as established by the Bureau.
							1029.Effective
		dateThis subtitle shall
		become effective on the designated transfer date.
						CSpecific Bureau
		Authorities
						1031.Prohibiting
		unfair, deceptive, or abusive acts or practices
							(a)In
		generalThe Bureau may take any action authorized under subtitle
		E to prevent a covered person or service provider from committing or engaging
		in an unfair, deceptive, or abusive act or practice under Federal law in
		connection with any transaction with a consumer for a consumer financial
		product or service, or the offering of a consumer financial product or
		service.
							(b)RulemakingThe
		Bureau may prescribe rules applicable to a covered person or service provider
		identifying as unlawful unfair, deceptive, or abusive acts or practices in
		connection with any transaction with a consumer for a consumer financial
		product or service, or the offering of a consumer financial product or service.
		Rules under this section may include requirements for the purpose of preventing
		such acts or practices.
							(c)Unfairness
								(1)In
		generalThe Bureau shall have no authority under this section to
		declare an act or practice in connection with a transaction with a consumer for
		a consumer financial product or service, or the offering of a consumer
		financial product or service, to be unlawful on the grounds that such act or
		practice is unfair, unless the Bureau has a reasonable basis to conclude
		that—
									(A)the act or
		practice causes or is likely to cause substantial injury to consumers which is
		not reasonably avoidable by consumers; and
									(B)such substantial
		injury is not outweighed by countervailing benefits to consumers or to
		competition.
									(2)Consideration
		of public policiesIn determining whether an act or practice is
		unfair, the Bureau may consider established public policies as evidence to be
		considered with all other evidence. Such public policy considerations may not
		serve as a primary basis for such determination.
								(d)AbusiveThe
		Bureau shall have no authority under this section to declare an act or practice
		abusive in connection with the provision of a consumer financial product or
		service, unless the act or practice—
								(1)materially
		interferes with the ability of a consumer to understand a term or condition of
		a consumer financial product or service; or
								(2)takes
		unreasonable advantage of—
									(A)a lack of
		understanding on the part of the consumer of the material risks, costs, or
		conditions of the product or service;
									(B)the inability of
		the consumer to protect the interests of the consumer in selecting or using a
		consumer financial product or service; or
									(C)the reasonable
		reliance by the consumer on a covered person to act in the interests of the
		consumer.
									(e)ConsultationIn
		prescribing rules under this section, the Bureau shall consult with the Federal
		banking agencies, or other Federal agencies, as appropriate, concerning the
		consistency of the proposed rule with prudential, market, or systemic
		objectives administered by such agencies.
							1032.Disclosures
							(a)In
		generalThe Bureau may prescribe rules to ensure that the
		features of any consumer financial product or service, both initially and over
		the term of the product or service, are fully, accurately, and effectively
		disclosed to consumers in a manner that permits consumers to understand the
		costs, benefits, and risks associated with the product or service, in light of
		the facts and circumstances.
							(b)Model
		disclosures
								(1)In
		generalAny final rule prescribed by the Bureau under this
		section requiring disclosures may include a model form that may be used at the
		option of the covered person for provision of the required disclosures.
								(2)FormatA
		model form issued pursuant to paragraph (1) shall contain a clear and
		conspicuous disclosure that, at a minimum—
									(A)uses plain
		language comprehensible to consumers;
									(B)contains a clear
		format and design, such as an easily readable type font; and
									(C)succinctly
		explains the information that must be communicated to the consumer.
									(3)Consumer
		testingAny model form issued pursuant to this subsection shall
		be validated through consumer testing.
								(c)Basis for
		rulemakingIn prescribing rules under this section, the Bureau
		shall consider available evidence about consumer awareness, understanding of,
		and responses to disclosures or communications about the risks, costs, and
		benefits of consumer financial products or services.
							(d)Safe
		harborAny covered person that uses a model form included with a
		rule issued under this section shall be deemed to be in compliance with the
		disclosure requirements of this section with respect to such model form.
							(e)Trial
		disclosure programs
								(1)In
		generalThe Bureau may permit a covered person to conduct a trial
		program that is limited in time and scope, subject to specified standards and
		procedures, for the purpose of providing trial disclosures to consumers that
		are designed to improve upon any model form issued pursuant to subsection
		(b)(1), or any other model form issued to implement an enumerated statute, as
		applicable.
								(2)Safe
		harborThe standards and procedures issued by the Bureau shall be
		designed to encourage covered persons to conduct trial disclosure programs. For
		the purposes of administering this subsection, the Bureau may establish a
		limited period during which a covered person conducting a trial disclosure
		program shall be deemed to be in compliance with, or may be exempted from, a
		requirement of a rule or an enumerated consumer law.
								(3)Public
		disclosureThe rules of the Bureau shall provide for public
		disclosure of trial disclosure programs, which public disclosure may be
		limited, to the extent necessary to encourage covered persons to conduct
		effective trials.
								(f)Combined
		mortgage loan disclosureNot later than 1 year after the
		designated transfer date, the Bureau shall propose for public comment rules and
		model disclosures that combine the disclosures required under the Truth in
		Lending Act and the Real Estate Settlement Procedures Act of 1974, into a
		single, integrated disclosure for mortgage loan transactions covered by those
		laws, unless the Bureau determines that any proposal issued by the Board of
		Governors and the Secretary of Housing and Urban Development carries out the
		same purpose.
							1033.Consumer
		rights to access information
							(a)In
		generalSubject to rules prescribed by the Bureau, a covered
		person shall make available to a consumer, upon request, information in the
		control or possession of the covered person concerning the consumer financial
		product or service that the consumer obtained from such covered person,
		including information relating to any transaction, series of transactions, or
		to the account including costs, charges and usage data. The information shall
		be made available in an electronic form usable by consumers.
							(b)ExceptionsA
		covered person may not be required by this section to make available to the
		consumer—
								(1)any
		confidential commercial information, including an algorithm used to derive
		credit scores or other risk scores or predictors;
								(2)any
		information collected by the covered person for the purpose of preventing fraud
		or money laundering, or detecting, or making any report regarding other
		unlawful or potentially unlawful conduct;
								(3)any
		information required to be kept confidential by any other provision of law;
		or
								(4)any
		information that the covered person cannot retrieve in the ordinary course of
		its business with respect to that information.
								(c)No duty To
		maintain recordsNothing in this section shall be construed to
		impose any duty on a covered person to maintain or keep any information about a
		consumer.
							(d)Standardized
		formats for dataThe Bureau, by rule, shall prescribe standards
		applicable to covered persons to promote the development and use of
		standardized formats for information, including through the use of machine
		readable files, to be made available to consumers under this section.
							(e)ConsultationThe
		Bureau shall, when prescribing any rule under this section, consult with the
		Federal banking agencies and the Federal Trade Commission to ensure that the
		rules—
								(1)impose
		substantively similar requirements on covered persons;
								(2)take
		into account conditions under which covered persons do business both in the
		United States and in other countries; and
								(3)do
		not require or promote the use of any particular technology in order to develop
		systems for compliance.
								1034.Response to
		consumer complaints and inquiries
							(a)Timely
		regulator response to consumersThe Bureau shall establish, in
		consultation with the appropriate Federal regulatory agencies, reasonable
		procedures to provide a timely response to consumers, in writing where
		appropriate, to complaints against, or inquiries concerning, a covered person,
		including—
								(1)all
		steps that have been taken by the regulator in response to the complaint or
		inquiry of the consumer;
								(2)any
		responses received by the regulator from the covered person; and
								(3)any
		follow-up actions or planned follow-up actions by the regulator in response to
		the complaint or inquiry of the consumer.
								(b)Timely response
		to regulator by covered personA covered person subject to
		supervision and primary enforcement by the Bureau pursuant to section 1025
		shall provide a timely response, in writing where appropriate, to the Bureau,
		the prudential regulators, and any other agency having jurisdiction over such
		covered person concerning a consumer complaint or inquiry, including—
								(1)steps that have
		been taken by the covered person to respond to the complaint or inquiry of the
		consumer;
								(2)responses
		received by the covered person from the consumer; and
								(3)follow-up actions
		or planned follow-up actions by the covered person to respond to the complaint
		or inquiry of the consumer.
								(c)Provision of
		information to consumers
								(1)In
		generalA covered person subject to supervision and primary
		enforcement by the Bureau pursuant to section 1025 shall, in a timely manner,
		comply with a consumer request for information in the control or possession of
		such covered person concerning the consumer financial product or service that
		the consumer obtained from such covered person, including supporting written
		documentation, concerning the account of the consumer.
								(2)ExceptionsA
		covered person subject to supervision and primary enforcement by the Bureau
		pursuant to section 1025, a prudential regulator, and any other agency having
		jurisdiction over a covered person subject to supervision and primary
		enforcement by the Bureau pursuant to section 1025 may not be required by this
		section to make available to the consumer—
									(A)any confidential
		commercial information, including an algorithm used to derive credit scores or
		other risk scores or predictors;
									(B)any information
		collected by the covered person for the purpose of preventing fraud or money
		laundering, or detecting or making any report regarding other unlawful or
		potentially unlawful conduct;
									(C)any information
		required to be kept confidential by any other provision of law; or
									(D)any nonpublic or
		confidential information, including confidential supervisory
		information.
									(d)Agreements with
		other agenciesThe Bureau shall enter into a memorandum of
		understanding with any affected Federal regulatory agency to establish
		procedures by which any covered person, and the prudential regulators, and any
		other agency having jurisdiction over a covered person, including the Secretary
		of the Department of Housing and Urban Development and the Secretary of
		Education, shall comply with this section.
							1035.Private
		education loan ombudsman
							(a)EstablishmentThe
		Secretary, in consultation with the Director, shall designate a Private
		Education Loan Ombudsman (in this section referred to as the
		Ombudsman) within the Bureau, to provide timely assistance to
		borrowers of private education loans.
							(b)Public
		informationThe Secretary and the Director shall disseminate
		information about the availability and functions of the Ombudsman to borrowers
		and potential borrowers, as well as institutions of higher education, lenders,
		guaranty agencies, loan servicers, and other participants in private education
		student loan programs.
							(c)Functions of
		ombudsmanThe Ombudsman designated under this subsection
		shall—
								(1)in
		accordance with regulations of the Director, receive, review, and attempt to
		resolve informally complaints from borrowers of loans described in subsection
		(a), including, as appropriate, attempts to resolve such complaints in
		collaboration with the Department of Education and with institutions of higher
		education, lenders, guaranty agencies, loan servicers, and other participants
		in private education loan programs;
								(2)not
		later than 90 days after the designated transfer date, establish a memorandum
		of understanding with the student loan ombudsman established under section
		141(f) of the Higher Education Act of 1965 (20 U.S.C. 1018(f)), to ensure
		coordination in providing assistance to and serving borrowers seeking to
		resolve complaints related to their private education or Federal student
		loans;
								(3)compile and
		analyze data on borrower complaints regarding private education loans;
		and
								(4)make
		appropriate recommendations to the Director, the Secretary, the Secretary of
		Education, the Committee on Banking, Housing, and Urban Affairs and the
		Committee on Health, Education, Labor, and Pensions of the Senate and the
		Committee on Financial Services and the Committee on Education and Labor of the
		House of Representatives.
								(d)Annual
		reports
								(1)In
		generalThe Ombudsman shall prepare an annual report that
		describes the activities, and evaluates the effectiveness of the Ombudsman
		during the preceding year.
								(2)SubmissionThe
		report required by paragraph (1) shall be submitted on the same date annually
		to the Secretary, the Secretary of Education, the Committee on Banking,
		Housing, and Urban Affairs and the Committee on Health, Education, Labor, and
		Pensions of the Senate and the Committee on Financial Services and the
		Committee on Education and Labor of the House of Representatives.
								(e)DefinitionsFor
		purposes of this section, the terms private education loan and
		institution of higher education have the same meanings as in
		section 140 of the Truth in Lending Act (15 U.S.C. 1650).
							1036.Prohibited
		actsIt shall be unlawful for
		any person—
							(1)to—
								(A)advertise,
		market, offer, or sell a consumer financial product or service not in
		conformity with this title or applicable rules or orders issued by the
		Bureau;
								(B)enforce, or
		attempt to enforce, any agreement with a consumer (including any term or change
		in terms in respect of such agreement), or impose, or attempt to impose, any
		fee or charge on a consumer in connection with a consumer financial product or
		service that is not in conformity with this title or applicable rules or orders
		issued by the Bureau; or
								(C)engage in any
		unfair, deceptive, or abusive act or practice,
									except that
		no person shall be held to have violated this paragraph solely by virtue of
		providing or selling time or space to a person placing an advertisement;(2)to
		fail or refuse, as required by Federal consumer financial law, or any rule or
		order issued by the Bureau thereunder—
								(A)to permit access
		to or copying of records;
								(B)to establish or
		maintain records; or
								(C)to make reports
		or provide information to the Bureau; or
								(3)knowingly or
		recklessly to provide substantial assistance to another person in violation of
		the provisions of section 1031, or any rule or order issued thereunder, and
		notwithstanding any provision of this title, the provider of such substantial
		assistance shall be deemed to be in violation of that section to the same
		extent as the person to whom such assistance is provided.
							1037.Effective
		dateThis subtitle shall take
		effect on the designated transfer date.
						DPreservation of
		State law
						1041.Relation to
		State law
							(a)In
		general
								(1)Rule of
		constructionThis title, other than sections 1044 through 1048,
		may not be construed as annulling, altering, or affecting, or exempting any
		person subject to the provisions of this title from complying with, the
		statutes, regulations, orders, or interpretations in effect in any State,
		except to the extent that any such provision of law is inconsistent with the
		provisions of this title, and then only to the extent of the
		inconsistency.
								(2)Greater
		protection under State lawFor purposes of this subsection, a
		statute, regulation, order, or interpretation in effect in any State is not
		inconsistent with the provisions of this title if the protection that such
		statute, regulation, order, or interpretation affords to consumers is greater
		than the protection provided under this title. A determination regarding
		whether a statute, regulation, order, or interpretation in effect in any State
		is inconsistent with the provisions of this title may be made by the Bureau on
		its own motion or in response to a nonfrivolous petition initiated by any
		interested person.
								(b)Relation to
		other provisions of enumerated consumer laws that relate to State
		lawNo provision of this title, except as provided in section
		1083, shall be construed as modifying, limiting, or superseding the operation
		of any provision of an enumerated consumer law that relates to the application
		of a law in effect in any State with respect to such Federal law.
							(c)Additional
		consumer protection regulations in response to State action
								(1)Notice of
		proposed rule requiredThe Bureau shall issue a notice of
		proposed rulemaking whenever a majority of the States has enacted a resolution
		in support of the establishment or modification of a consumer protection
		regulation by the Bureau.
								(2)Bureau
		considerations required for issuance of final regulationBefore
		prescribing a final regulation based upon a notice issued pursuant to paragraph
		(1), the Bureau shall take into account whether—
									(A)the proposed
		regulation would afford greater protection to consumers than any existing
		regulation;
									(B)the intended
		benefits of the proposed regulation for consumers would outweigh any increased
		costs or inconveniences for consumers, and would not discriminate unfairly
		against any category or class of consumers; and
									(C)a
		Federal banking agency has advised that the proposed regulation is likely to
		present an unacceptable safety and soundness risk to insured depository
		institutions.
									(3)Explanation of
		considerationsThe Bureau—
									(A)shall include a
		discussion of the considerations required in paragraph (2) in the Federal
		Register notice of a final regulation prescribed pursuant to this subsection;
		and
									(B)whenever the
		Bureau determines not to prescribe a final regulation, shall publish an
		explanation of such determination in the Federal Register, and provide a copy
		of such explanation to each State that enacted a resolution in support of the
		proposed regulation, the Committee on Financial Services of the House of
		Representatives, and the Committee on Banking, Housing, and Urban Affairs of
		the Senate.
									(4)Reservation of
		authorityNo provision of this subsection shall be construed as
		limiting or restricting the authority of the Bureau to enhance consumer
		protection standards established pursuant to this title in response to its own
		motion or in response to a request by any other interested person.
								(5)Rule of
		constructionNo provision of this subsection shall be construed
		as exempting the Bureau from complying with subchapter II of chapter 5 of title
		5, United States Code.
								(6)DefinitionFor
		purposes of this subsection, the term consumer protection
		regulation means a regulation that the Bureau is authorized to prescribe
		under the Federal consumer financial laws.
								1042.Preservation
		of enforcement powers of States
							(a)In
		general
								(1)Action by
		StateThe attorney general (or the equivalent thereof) of any
		State may bring a civil action in the name of such State, as parens patriae on
		behalf of natural persons residing in such State, in any district court of the
		United States in that State or in State court having jurisdiction over the
		defendant, to enforce provisions of this title or regulations issued thereunder
		and to secure remedies under provisions of this title or remedies otherwise
		provided under other law. A State regulator may bring a civil action or other
		appropriate proceeding to enforce the provisions of this title or regulations
		issued thereunder with respect to any entity that is State-chartered,
		incorporated, licensed, or otherwise authorized to do business under State law,
		and to secure remedies under provisions of this title or remedies otherwise
		provided under other provisions of law with respect to a State-chartered
		entity.
								(2)Rule of
		constructionNo provision of this title shall be construed as
		modifying, limiting, or superseding the operation of any provision of an
		enumerated consumer law that relates to the authority of a State attorney
		general or State regulator to enforce such Federal law.
								(b)Consultation
		required
								(1)Notice
									(A)In
		generalBefore initiating any action in a court or other
		administrative or regulatory proceeding against any covered person to enforce
		any provision of this title, including any regulation prescribed by the
		Director under this title, a State attorney general or State regulator shall
		timely provide a copy of the complete complaint to be filed and written notice
		describing such action or proceeding to the Bureau and the prudential
		regulator, if any, or the designee thereof.
									(B)Emergency
		actionIf prior notice is not practicable, the State attorney
		general or State regulator shall provide a copy of the complete complaint and
		the notice to the Bureau and the prudential regulator, if any, immediately upon
		instituting the action or proceeding.
									(C)Contents of
		noticeThe notification required under this paragraph shall, at a
		minimum, describe—
										(i)the
		identity of the parties;
										(ii)the
		alleged facts underlying the proceeding; and
										(iii)whether there
		may be a need to coordinate the prosecution of the proceeding so as not to
		interfere with any action, including any rulemaking, undertaken by the
		Director, a prudential regulator, or another Federal agency.
										(2)Bureau
		responseIn any action described in paragraph (1), the Bureau
		may—
									(A)intervene in the
		action as a party;
									(B)upon
		intervening—
										(i)remove
		the action to the appropriate United States district court, if the action was
		not originally brought there; and
										(ii)be
		heard on all matters arising in the action; and
										(C)appeal any order
		or judgment, to the same extent as any other party in the proceeding
		may.
									(c)RegulationsThe
		Director shall prescribe regulations to implement the requirements of this
		section and, from time to time, provide guidance in order to further coordinate
		actions with the State attorneys general and other regulators.
							(d)Preservation of
		State authority
								(1)State
		claimsNo provision of this section shall be construed as
		altering, limiting, or affecting the authority of a State attorney general or
		any other regulatory or enforcement agency or authority to bring an action or
		other regulatory proceeding arising solely under the law in effect in that
		State.
								(2)State
		securities regulatorsNo provision of this title shall be
		construed as altering, limiting, or affecting the authority of a State
		securities commission (or any agency or office performing like functions) under
		State law to adopt rules, initiate enforcement proceedings, or take any other
		action with respect to a person regulated by such commission or
		authority.
								(3)State insurance
		regulatorsNo provision of this title shall be construed as
		altering, limiting, or affecting the authority of a State insurance commission
		or State insurance regulator under State law to adopt rules, initiate
		enforcement proceedings, or take any other action with respect to a person
		regulated by such commission or regulator.
								1043.Preservation
		of existing contractsThis
		title, and regulations, orders, guidance, and interpretations prescribed,
		issued, or established by the Bureau, shall not be construed to alter or affect
		the applicability of any regulation, order, guidance, or interpretation
		prescribed, issued, and established by the Comptroller of the Currency or the
		Director of the Office of Thrift Supervision regarding the applicability of
		State law under Federal banking law to any contract entered into on or before
		the date of the enactment of this title, by national banks, Federal savings
		associations, or subsidiaries thereof that are regulated and supervised by the
		Comptroller of the Currency or the Director of the Office of Thrift
		Supervision, respectively.
						1044.State law
		preemption standards for national banks and subsidiaries clarified
							(a)In
		generalChapter one of title
		LXII of the Revised Statutes of the United States (12 U.S.C. 21 et seq.) is
		amended by inserting after section 5136B the following new section:
								
									5136C.State law
		  preemption standards for national banks and subsidiaries clarified
										(a)DefinitionsFor purposes of this section, the following
		  definitions shall apply:
											(1)National
		  bankThe term national bank includes—
												(A)any bank
		  organized under the laws of the United States; and
												(B)any Federal
		  branch established in accordance with the International Banking Act of
		  1978.
												(2)State consumer
		  financial lawsThe term State consumer financial law
		  means a State law that does not directly or indirectly discriminate against
		  national banks and that directly and specifically regulates the manner,
		  content, or terms and conditions of any financial transaction (as may be
		  authorized for national banks to engage in), or any account related thereto,
		  with respect to a consumer.
											(3)Other
		  definitionsThe terms affiliate,
		  subsidiary, includes, and including have
		  the same meanings as in section 3 of the Federal Deposit Insurance Act.
											(b)Preemption
		  standard
											(1)In
		  generalState consumer financial laws are preempted, only
		  if—
												(A)application of a
		  State consumer financial law would have a discriminatory effect on national
		  banks, in comparison with the effect of the law on a bank chartered by that
		  State;
												(B)the preemption of
		  the State consumer financial law is in accordance with the legal standard of
		  the decision of the Supreme Court of the United States in Barnett Bank of
		  Marion County, N.A. v. Nelson, Florida Insurance Commissioner, et al, 517 U.S.
		  25 (1996), and a preemption determination under this subparagraph may be made
		  by a court or by regulation or order of the Comptroller of the Currency, in
		  accordance with applicable law, on a case-by-case basis, and any such
		  determination by a court shall comply with the standards set forth in
		  subsection (d), with the court making the finding under subsection (d), de
		  novo; or
												(C)the State
		  consumer financial law is preempted by a provision of Federal law other than
		  this title.
												(2)Savings
		  clauseThis title does not preempt, annul, or affect the
		  applicability of any State law to any subsidiary or affiliate of a national
		  bank (other than a subsidiary or affiliate that is chartered as a national
		  bank).
											(3)Case-by-case
		  basis
												(A)DefinitionAs
		  used in this section the term case-by-case basis refers to a
		  determination pursuant to this section made by the Comptroller concerning the
		  impact of a particular State consumer financial law on any national bank that
		  is subject to that law, or the law of any other State with substantively
		  equivalent terms.
												(B)ConsultationWhen
		  making a determination on a case-by-case basis that a State consumer financial
		  law of another State has substantively equivalent terms as one that the
		  Comptroller is preempting, the Comptroller shall first consult with the Bureau
		  of Consumer Financial Protection and shall take the views of the Bureau into
		  account when making the determination.
												(4)Rule of
		  constructionThis title does not occupy the field in any area of
		  State law.
											(5)Standards of
		  review
												(A)PreemptionA
		  court reviewing any determinations made by the Comptroller regarding preemption
		  of a State law by this title shall assess the validity of such determinations,
		  depending upon the thoroughness evident in the consideration of the agency, the
		  validity of the reasoning of the agency, the consistency with other valid
		  determinations made by the agency, and other factors which the court finds
		  persuasive and relevant to its decision.
												(B)Savings
		  clauseExcept as provided in subparagraph (A), nothing in this
		  section shall affect the deference that a court may afford to the Comptroller
		  in making determinations regarding the meaning or interpretation of title LXII
		  of the Revised Statutes of the United States or other Federal laws.
												(6)Comptroller
		  determination not delegableAny regulation, order, or
		  determination made by the Comptroller of the Currency under paragraph (1)(B)
		  shall be made by the Comptroller, and shall not be delegable to another officer
		  or employee of the Comptroller of the Currency.
											(c)Substantial
		  evidenceNo regulation or order of the Comptroller of the
		  Currency prescribed under subsection (b)(1)(B), shall be interpreted or applied
		  so as to invalidate, or otherwise declare inapplicable to a national bank, the
		  provision of the State consumer financial law, unless substantial evidence,
		  made on the record of the proceeding, supports the specific finding regarding
		  the preemption of such provision in accordance with the legal standard of the
		  decision of the Supreme Court of the United States in Barnett Bank of Marion
		  County, N.A. v. Nelson, Florida Insurance Commissioner, et al., 517 U.S. 25
		  (1996).
										(d)Other Federal
		  lawsNotwithstanding any other provision of law, the Comptroller
		  of the Currency may not prescribe a regulation or order pursuant to subsection
		  (b)(1)(B) until the Comptroller of the Currency, after consultation with the
		  Director of the Bureau of Consumer Financial Protection, makes a finding, in
		  writing, that a Federal law provides a substantive standard, applicable to a
		  national bank, which regulates the particular conduct, activity, or authority
		  that is subject to such provision of the State consumer financial law.
										(e)Periodic review
		  of preemption determinations
											(1)In
		  generalThe Comptroller of the Currency shall periodically
		  conduct a review, through notice and public comment, of each determination that
		  a provision of Federal law preempts a State consumer financial law. The agency
		  shall conduct such review within the 5-year period after prescribing or
		  otherwise issuing such determination, and at least once during each 5-year
		  period thereafter. After conducting the review of, and inspecting the comments
		  made on, the determination, the agency shall publish a notice in the Federal
		  Register announcing the decision to continue or rescind the determination or a
		  proposal to amend the determination. Any such notice of a proposal to amend a
		  determination and the subsequent resolution of such proposal shall comply with
		  the procedures set forth in subsections (a) and (b) of section 5244 of the
		  Revised Statutes of the United States (12 U.S.C. 43 (a), (b)).
											(2)Reports to
		  CongressAt the time of issuing a review conducted under
		  paragraph (1), the Comptroller of the Currency shall submit a report regarding
		  such review to the Committee on Financial Services of the House of
		  Representatives and the Committee on Banking, Housing, and Urban Affairs of the
		  Senate. The report submitted to the respective committees shall address whether
		  the agency intends to continue, rescind, or propose to amend any determination
		  that a provision of Federal law preempts a State consumer financial law, and
		  the reasons therefor.
											(f)Application of
		  State consumer financial law to subsidiaries and
		  affiliatesNotwithstanding any provision of this title, a State
		  consumer financial law shall apply to a subsidiary or affiliate of a national
		  bank (other than a subsidiary or affiliate that is chartered as a national
		  bank) to the same extent that the State consumer financial law applies to any
		  person, corporation, or other entity subject to such State law.
										(g)Preservation of
		  powers related to charging interestNo provision of this title
		  shall be construed as altering or otherwise affecting the authority conferred
		  by section 5197 of the Revised Statutes of the United States (12 U.S.C. 85) for
		  the charging of interest by a national bank at the rate allowed by the laws of
		  the State, territory, or district where the bank is located, including with
		  respect to the meaning of interest under such provision.
										(h)Transparency of
		  OCC preemption determinationsThe Comptroller of the Currency
		  shall publish and update no less frequently than quarterly, a list of
		  preemption determinations by the Comptroller of the Currency then in effect
		  that identifies the activities and practices covered by each determination and
		  the requirements and constraints determined to be
		  preempted.
										.
							(b)Clerical
		amendmentThe table of sections for chapter one of title LXII of
		the Revised Statutes of the United States is amended by inserting after the
		item relating to section 5136B the following new item:
								
									
										Sec. 5136C. State law preemption standards for national banks
		  and subsidiaries
		  clarified.
									
									.
							1045.Clarification
		of law applicable to nondepository institution subsidiariesSection 5136C of the Revised Statutes of the
		United States (as added by this subtitle) is amended by adding at the end the
		following:
							
								(i)Clarification
		  of law applicable to nondepository institution subsidiaries and affiliates of
		  national banks
									(1)DefinitionsFor
		  purposes of this subsection, the terms depository institution,
		  subsidiary, and affiliate have the same meanings as
		  in section 3 of the Federal Deposit Insurance Act.
									(2)Rule of
		  constructionNo provision of this title shall be construed as
		  preempting, annulling, or affecting the applicability of State law to any
		  subsidiary, affiliate, or agent of a national bank (other than a subsidiary,
		  affiliate, or agent that is chartered as a national
		  bank).
									.
		  
						1046.State law
		preemption standards for Federal savings associations and subsidiaries
		clarified
							(a)In
		generalThe Home Owners’ Loan Act (12 U.S.C. 1461 et seq.) is
		amended by inserting after section 5 the following new section:
								
									6.State law
		  preemption standards for Federal savings associations clarified
										(a)In
		  generalAny determination by a court or by the Director or any
		  successor officer or agency regarding the relation of State law to a provision
		  of this Act or any regulation or order prescribed under this Act shall be made
		  in accordance with the laws and legal standards applicable to national banks
		  regarding the preemption of State law.
										(b)Principles of
		  conflict preemption applicableNotwithstanding the authorities
		  granted under sections 4 and 5, this Act does not occupy the field in any area
		  of State
		  law.
										.
							(b)Clerical
		amendmentThe table of sections for the Home Owners' Loan Act (12
		U.S.C. 1461 et seq.) is amended by striking the item relating to section 6 and
		inserting the following new item:
								
									
										Sec. 6.. State law preemption
		  standards for Federal savings associations and subsidiaries
		  clarified.
									
									.
							1047.Visitorial
		standards for national banks and savings associations
							(a)National
		banksSection 5136C of the
		Revised Statutes of the United States (as added by this subtitle) is amended by
		adding at the end the following:
								
									(j)Visitorial
		  powers
										(1)In
		  generalNo provision of this title which relates to visitorial
		  powers to which any national bank is subject shall be construed as limiting or
		  restricting the authority of any attorney general (or other chief law
		  enforcement officer) of any State to bring any action in any court of
		  appropriate jurisdiction, as authorized under section 5240(a)—
											(A)to enforce any
		  applicable provision of Federal or State law, as authorized by such law;
		  or
											(B)on behalf of
		  residents of such State, to enforce any applicable provision of any Federal or
		  nonpreempted State law against a national bank, as authorized by such law, or
		  to seek relief for such residents from any violation of any such law by any
		  national bank.
											(2)Prior
		  consultation with OCC requiredThe attorney general (or other
		  chief law enforcement officer) of any State shall consult with the Comptroller
		  of the Currency before acting under paragraph (1).
										(k)Enforcement
		  actionsThe ability of the Comptroller of the Currency to bring
		  an enforcement action under this title or section 5 of the Federal Trade
		  Commission Act does not preclude any private party from enforcing rights
		  granted under Federal or State law in the
		  courts.
									.
							(b)Savings
		associationsSection 6 of the Home Owners' Loan Act (as added by
		this title) is amended by adding at the end the following:
								
									(c)Visitorial
		  powers
										(1)In
		  generalNo provision of this Act shall be construed as limiting
		  or restricting the authority of any attorney general (or other chief law
		  enforcement officer) of any State to bring any action in any court of
		  appropriate jurisdiction—
											(A)to enforce any
		  applicable provision of Federal or State law, as authorized by such law;
		  or
											(B)on behalf of
		  residents of such State, to enforce any applicable provision of any Federal or
		  nonpreempted State law against a Federal savings association, as authorized by
		  such law, or to seek relief for such residents from any violation of any such
		  law by any Federal savings association.
											(2)Prior
		  consultation with OCC requiredThe attorney general (or other
		  chief law enforcement officer) of any State shall consult with the Comptroller
		  of the Currency before acting under paragraph (1).
										(d)Enforcement
		  actionsThe ability of the Comptroller of the Currency to bring
		  an enforcement action under this Act or section 5 of the Federal Trade
		  Commission Act does not preclude any private party from enforcing rights
		  granted under Federal or State law in the
		  courts.
									.
							1048.Effective
		dateThis subtitle shall
		become effective on the designated transfer date.
						EEnforcement
		Powers
						1051.DefinitionsFor purposes of this subtitle, the following
		definitions shall apply:
							(1)Bureau
		investigationThe term Bureau investigation means
		any inquiry conducted by a Bureau investigator for the purpose of ascertaining
		whether any person is or has been engaged in any conduct that is a violation,
		as defined in this section.
							(2)Bureau
		investigatorThe term Bureau investigator means any
		attorney or investigator employed by the Bureau who is charged with the duty of
		enforcing or carrying into effect any Federal consumer financial law.
							(3)Civil
		investigative demand and demandThe terms civil
		investigative demand and demand mean any demand issued by
		the Bureau.
							(4)CustodianThe
		term custodian means the custodian or any deputy custodian
		designated by the Bureau.
							(5)Documentary
		materialThe term documentary material includes the
		original or any copy of any book, document, record, report, memorandum, paper,
		communication, tabulation, chart, logs, electronic files, or other data or data
		compilations stored in any medium.
							(6)ViolationThe
		term violation means any act or omission that, if proved, would
		constitute a violation of any provision of Federal consumer financial
		law.
							1052.Investigations
		and administrative discovery
							(a)Joint
		investigations
								(1)In
		generalThe Bureau or, where appropriate, a Bureau investigator,
		may engage in joint investigations and requests for information, as authorized
		under this title.
								(2)Fair
		lendingThe authority under paragraph (1) includes matters
		relating to fair lending, and where appropriate, joint investigations with, and
		requests for information from, the Secretary of Housing and Urban Development,
		the Attorney General of the United States, or both.
								(b)Subpoenas
								(1)In
		generalThe Bureau or a Bureau investigator may issue subpoenas
		for the attendance and testimony of witnesses and the production of relevant
		papers, books, documents, or other material in connection with hearings under
		this title.
								(2)Failure to
		obeyIn the case of contumacy or refusal to obey a subpoena
		issued pursuant to this paragraph and served upon any person, the district
		court of the United States for any district in which such person is found,
		resides, or transacts business, upon application by the Bureau or a Bureau
		investigator and after notice to such person, may issue an order requiring such
		person to appear and give testimony or to appear and produce documents or other
		material.
								(3)ContemptAny
		failure to obey an order of the court under this subsection may be punished by
		the court as a contempt thereof.
								(c)Demands
								(1)In
		generalWhenever the Bureau has reason to believe that any person
		may be in possession, custody, or control of any documentary material or
		tangible things, or may have any information, relevant to a violation, the
		Bureau may, before the institution of any proceedings under the Federal
		consumer financial law, issue in writing, and cause to be served upon such
		person, a civil investigative demand requiring such person to—
									(A)produce such
		documentary material for inspection and copying or reproduction in the form or
		medium requested by the Bureau;
									(B)submit such
		tangible things;
									(C)file written
		reports or answers to questions;
									(D)give oral
		testimony concerning documentary material, tangible things, or other
		information; or
									(E)furnish any
		combination of such material, answers, or testimony.
									(2)RequirementsEach
		civil investigative demand shall state the nature of the conduct constituting
		the alleged violation which is under investigation and the provision of law
		applicable to such violation.
								(3)Production of
		documentsEach civil investigative demand for the production of
		documentary material shall—
									(A)describe each
		class of documentary material to be produced under the demand with such
		definiteness and certainty as to permit such material to be fairly
		identified;
									(B)prescribe a
		return date or dates which will provide a reasonable period of time within
		which the material so demanded may be assembled and made available for
		inspection and copying or reproduction; and
									(C)identify the
		custodian to whom such material shall be made available.
									(4)Production of
		thingsEach civil investigative demand for the submission of
		tangible things shall—
									(A)describe each
		class of tangible things to be submitted under the demand with such
		definiteness and certainty as to permit such things to be fairly
		identified;
									(B)prescribe a
		return date or dates which will provide a reasonable period of time within
		which the things so demanded may be assembled and submitted; and
									(C)identify the
		custodian to whom such things shall be submitted.
									(5)Demand for
		written reports or answersEach civil investigative demand for
		written reports or answers to questions shall—
									(A)propound with
		definiteness and certainty the reports to be produced or the questions to be
		answered;
									(B)prescribe a date
		or dates at which time written reports or answers to questions shall be
		submitted; and
									(C)identify the
		custodian to whom such reports or answers shall be submitted.
									(6)Oral
		testimonyEach civil investigative demand for the giving of oral
		testimony shall—
									(A)prescribe a date,
		time, and place at which oral testimony shall be commenced; and
									(B)identify a Bureau
		investigator who shall conduct the investigation and the custodian to whom the
		transcript of such investigation shall be submitted.
									(7)ServiceAny
		civil investigative demand and any enforcement petition filed under this
		section may be served—
									(A)by any Bureau
		investigator at any place within the territorial jurisdiction of any court of
		the United States; and
									(B)upon any person
		who is not found within the territorial jurisdiction of any court of the United
		States—
										(i)in such
		manner as the Federal Rules of Civil Procedure prescribe for service in a
		foreign nation; and
										(ii)to the
		extent that the courts of the United States have authority to assert
		jurisdiction over such person, consistent with due process, the United States
		District Court for the District of Columbia shall have the same jurisdiction to
		take any action respecting compliance with this section by such person that
		such district court would have if such person were personally within the
		jurisdiction of such district court.
										(8)Method of
		serviceService of any civil investigative demand or any
		enforcement petition filed under this section may be made upon a person,
		including any legal entity, by—
									(A)delivering a duly
		executed copy of such demand or petition to the individual or to any partner,
		executive officer, managing agent, or general agent of such person, or to any
		agent of such person authorized by appointment or by law to receive service of
		process on behalf of such person;
									(B)delivering a duly
		executed copy of such demand or petition to the principal office or place of
		business of the person to be served; or
									(C)depositing a duly
		executed copy in the United States mails, by registered or certified mail,
		return receipt requested, duly addressed to such person at the principal office
		or place of business of such person.
									(9)Proof of
		service
									(A)In
		generalA verified return by the individual serving any civil
		investigative demand or any enforcement petition filed under this section
		setting forth the manner of such service shall be proof of such service.
									(B)Return
		receiptsIn the case of service by registered or certified mail,
		such return shall be accompanied by the return post office receipt of delivery
		of such demand or enforcement petition.
									(10)Production of
		documentary materialThe production of documentary material in
		response to a civil investigative demand shall be made under a sworn
		certificate, in such form as the demand designates, by the person, if a natural
		person, to whom the demand is directed or, if not a natural person, by any
		person having knowledge of the facts and circumstances relating to such
		production, to the effect that all of the documentary material required by the
		demand and in the possession, custody, or control of the person to whom the
		demand is directed has been produced and made available to the
		custodian.
								(11)Submission of
		tangible thingsThe submission of tangible things in response to
		a civil investigative demand shall be made under a sworn certificate, in such
		form as the demand designates, by the person to whom the demand is directed or,
		if not a natural person, by any person having knowledge of the facts and
		circumstances relating to such production, to the effect that all of the
		tangible things required by the demand and in the possession, custody, or
		control of the person to whom the demand is directed have been submitted to the
		custodian.
								(12)Separate
		answersEach reporting requirement or question in a civil
		investigative demand shall be answered separately and fully in writing under
		oath, unless it is objected to, in which event the reasons for the objection
		shall be stated in lieu of an answer, and it shall be submitted under a sworn
		certificate, in such form as the demand designates, by the person, if a natural
		person, to whom the demand is directed or, if not a natural person, by any
		person responsible for answering each reporting requirement or question, to the
		effect that all information required by the demand and in the possession,
		custody, control, or knowledge of the person to whom the demand is directed has
		been submitted.
								(13)Testimony
									(A)In
		general
										(i)Oath
		or affirmationAny Bureau investigator before whom oral testimony
		is to be taken shall put the witness under oath or affirmation, and shall
		personally, or by any individual acting under the direction of and in the
		presence of the Bureau investigator, record the testimony of the
		witness.
										(ii)TranscriptionThe
		testimony shall be taken stenographically and transcribed.
										(iii)Transmission
		to custodianAfter the testimony is fully transcribed, the Bureau
		investigator before whom the testimony is taken shall promptly transmit a copy
		of the transcript of the testimony to the custodian.
										(B)Parties
		presentAny Bureau investigator before whom oral testimony is to
		be taken shall exclude from the place where the testimony is to be taken all
		other persons, except the person giving the testimony, the attorney of that
		person, the officer before whom the testimony is to be taken, and any
		stenographer taking such testimony.
									(C)LocationThe
		oral testimony of any person taken pursuant to a civil investigative demand
		shall be taken in the judicial district of the United States in which such
		person resides, is found, or transacts business, or in such other place as may
		be agreed upon by the Bureau investigator before whom the oral testimony of
		such person is to be taken and such person.
									(D)Attorney
		representation
										(i)In
		generalAny person compelled to appear under a civil
		investigative demand for oral testimony pursuant to this section may be
		accompanied, represented, and advised by an attorney.
										(ii)AuthorityThe
		attorney may advise a person described in clause (i), in confidence, either
		upon the request of such person or upon the initiative of the attorney, with
		respect to any question asked of such person.
										(iii)ObjectionsA
		person described in clause (i), or the attorney for that person, may object on
		the record to any question, in whole or in part, and such person shall briefly
		state for the record the reason for the objection. An objection may properly be
		made, received, and entered upon the record when it is claimed that such person
		is entitled to refuse to answer the question on grounds of any constitutional
		or other legal right or privilege, including the privilege against
		self-incrimination, but such person shall not otherwise object to or refuse to
		answer any question, and such person or attorney shall not otherwise interrupt
		the oral examination.
										(iv)Refusal to
		answerIf a person described in clause (i) refuses to answer any
		question—
											(I)the
		Bureau may petition the district court of the United States pursuant to this
		section for an order compelling such person to answer such question; and
											(II)on
		grounds of the privilege against self-incrimination, the testimony of such
		person may be compelled in accordance with the provisions of section 6004 of
		title 18, United States Code.
											(E)TranscriptsFor
		purposes of this subsection—
										(i)after
		the testimony of any witness is fully transcribed, the Bureau investigator
		shall afford the witness (who may be accompanied by an attorney) a reasonable
		opportunity to examine the transcript;
										(ii)the
		transcript shall be read to or by the witness, unless such examination and
		reading are waived by the witness;
										(iii)any
		changes in form or substance which the witness desires to make shall be entered
		and identified upon the transcript by the Bureau investigator, with a statement
		of the reasons given by the witness for making such changes;
										(iv)the
		transcript shall be signed by the witness, unless the witness in writing waives
		the signing, is ill, cannot be found, or refuses to sign; and
										(v)if the
		transcript is not signed by the witness during the 30-day period following the
		date on which the witness is first afforded a reasonable opportunity to examine
		the transcript, the Bureau investigator shall sign the transcript and state on
		the record the fact of the waiver, illness, absence of the witness, or the
		refusal to sign, together with any reasons given for the failure to
		sign.
										(F)Certification
		by investigatorThe Bureau investigator shall certify on the
		transcript that the witness was duly sworn by him or her and that the
		transcript is a true record of the testimony given by the witness, and the
		Bureau investigator shall promptly deliver the transcript or send it by
		registered or certified mail to the custodian.
									(G)Copy of
		transcriptThe Bureau investigator shall furnish a copy of the
		transcript (upon payment of reasonable charges for the transcript) to the
		witness only, except that the Bureau may for good cause limit such witness to
		inspection of the official transcript of his testimony.
									(H)Witness
		feesAny witness appearing for the taking of oral testimony
		pursuant to a civil investigative demand shall be entitled to the same fees and
		mileage which are paid to witnesses in the district courts of the United
		States.
									(d)Confidential
		treatment of demand material
								(1)In
		generalDocumentary materials and tangible things received as a
		result of a civil investigative demand shall be subject to requirements and
		procedures regarding confidentiality, in accordance with rules established by
		the Bureau.
								(2)Disclosure to
		congressNo rule established by the Bureau regarding the
		confidentiality of materials submitted to, or otherwise obtained by, the Bureau
		shall be intended to prevent disclosure to either House of Congress or to an
		appropriate committee of the Congress, except that the Bureau is permitted to
		adopt rules allowing prior notice to any party that owns or otherwise provided
		the material to the Bureau and had designated such material as
		confidential.
								(e)Petition for
		enforcement
								(1)In
		generalWhenever any person fails to comply with any civil
		investigative demand duly served upon him under this section, or whenever
		satisfactory copying or reproduction of material requested pursuant to the
		demand cannot be accomplished and such person refuses to surrender such
		material, the Bureau, through such officers or attorneys as it may designate,
		may file, in the district court of the United States for any judicial district
		in which such person resides, is found, or transacts business, and serve upon
		such person, a petition for an order of such court for the enforcement of this
		section.
								(2)Service of
		processAll process of any court to which application may be made
		as provided in this subsection may be served in any judicial district.
								(f)Petition for
		order modifying or setting aside demand
								(1)In
		generalNot later than 20 days after the service of any civil
		investigative demand upon any person under subsection (b), or at any time
		before the return date specified in the demand, whichever period is shorter, or
		within such period exceeding 20 days after service or in excess of such return
		date as may be prescribed in writing, subsequent to service, by any Bureau
		investigator named in the demand, such person may file with the Bureau a
		petition for an order by the Bureau modifying or setting aside the
		demand.
								(2)Compliance
		during pendencyThe time permitted for compliance with the demand
		in whole or in part, as determined proper and ordered by the Bureau, shall not
		run during the pendency of a petition under paragraph (1) at the Bureau, except
		that such person shall comply with any portions of the demand not sought to be
		modified or set aside.
								(3)Specific
		groundsA petition under paragraph (1) shall specify each ground
		upon which the petitioner relies in seeking relief, and may be based upon any
		failure of the demand to comply with the provisions of this section, or upon
		any constitutional or other legal right or privilege of such person.
								(g)Custodial
		controlAt any time during which any custodian is in custody or
		control of any documentary material, tangible things, reports, answers to
		questions, or transcripts of oral testimony given by any person in compliance
		with any civil investigative demand, such person may file, in the district
		court of the United States for the judicial district within which the office of
		such custodian is situated, and serve upon such custodian, a petition for an
		order of such court requiring the performance by such custodian of any duty
		imposed upon him by this section or rule promulgated by the Bureau.
							(h)Jurisdiction of
		court
								(1)In
		generalWhenever any petition is filed in any district court of
		the United States under this section, such court shall have jurisdiction to
		hear and determine the matter so presented, and to enter such order or orders
		as may be required to carry out the provisions of this section.
								(2)AppealAny
		final order entered as described in paragraph (1) shall be subject to appeal
		pursuant to section 1291 of title 28, United States Code.
								1053.Hearings and
		adjudication proceedings
							(a)In
		generalThe Bureau is authorized to conduct hearings and
		adjudication proceedings with respect to any person in the manner prescribed by
		chapter 5 of title 5, United States Code in order to ensure or enforce
		compliance with—
								(1)the
		provisions of this title, including any rules prescribed by the Bureau under
		this title; and
								(2)any
		other Federal law that the Bureau is authorized to enforce, including an
		enumerated consumer law, and any regulations or order prescribed thereunder,
		unless such Federal law specifically limits the Bureau from conducting a
		hearing or adjudication proceeding and only to the extent of such
		limitation.
								(b)Special rules
		for cease-and-desist proceedings
								(1)Orders
		authorized
									(A)In
		generalIf, in the opinion of the Bureau, any covered person or
		service provider is engaging or has engaged in an activity that violates a law,
		rule, or any condition imposed in writing on the person by the Bureau, the
		Bureau may, subject to sections 1024, 1025, and 1026, issue and serve upon the
		covered person or service provider a notice of charges in respect
		thereof.
									(B)Content of
		noticeThe notice under subparagraph (A) shall contain a
		statement of the facts constituting the alleged violation or violations, and
		shall fix a time and place at which a hearing will be held to determine whether
		an order to cease and desist should issue against the covered person or service
		provider, such hearing to be held not earlier than 30 days nor later than 60
		days after the date of service of such notice, unless an earlier or a later
		date is set by the Bureau, at the request of any party so served.
									(C)ConsentUnless
		the party or parties served under subparagraph (B) appear at the hearing
		personally or by a duly authorized representative, such person shall be deemed
		to have consented to the issuance of the cease-and-desist order.
									(D)ProcedureIn
		the event of consent under subparagraph (C), or if, upon the record, made at
		any such hearing, the Bureau finds that any violation specified in the notice
		of charges has been established, the Bureau may issue and serve upon the
		covered person or service provider an order to cease and desist from the
		violation or practice. Such order may, by provisions which may be mandatory or
		otherwise, require the covered person or service provider to cease and desist
		from the subject activity, and to take affirmative action to correct the
		conditions resulting from any such violation.
									(2)Effectiveness
		of orderA cease-and-desist order shall become effective at the
		expiration of 30 days after the date of service of an order under paragraph (1)
		upon the covered person or service provider concerned (except in the case of a
		cease-and-desist order issued upon consent, which shall become effective at the
		time specified therein), and shall remain effective and enforceable as provided
		therein, except to such extent as the order is stayed, modified, terminated, or
		set aside by action of the Bureau or a reviewing court.
								(3)Decision and
		appealAny hearing provided for in this subsection shall be held
		in the Federal judicial district or in the territory in which the residence or
		principal office or place of business of the person is located unless the
		person consents to another place, and shall be conducted in accordance with the
		provisions of chapter 5 of title 5 of the United States Code. After such
		hearing, and within 90 days after the Bureau has notified the parties that the
		case has been submitted to the Bureau for final decision, the Bureau shall
		render its decision (which shall include findings of fact upon which its
		decision is predicated) and shall issue and serve upon each party to the
		proceeding an order or orders consistent with the provisions of this section.
		Judicial review of any such order shall be exclusively as provided in this
		subsection. Unless a petition for review is timely filed in a court of appeals
		of the United States, as provided in paragraph (4), and thereafter until the
		record in the proceeding has been filed as provided in paragraph (4), the
		Bureau may at any time, upon such notice and in such manner as the Bureau shall
		determine proper, modify, terminate, or set aside any such order. Upon filing
		of the record as provided, the Bureau may modify, terminate, or set aside any
		such order with permission of the court.
								(4)Appeal to court
		of appealsAny party to any proceeding under this subsection may
		obtain a review of any order served pursuant to this subsection (other than an
		order issued with the consent of the person concerned) by the filing in the
		court of appeals of the United States for the circuit in which the principal
		office of the covered person is located, or in the United States Court of
		Appeals for the District of Columbia Circuit, within 30 days after the date of
		service of such order, a written petition praying that the order of the Bureau
		be modified, terminated, or set aside. A copy of such petition shall be
		forthwith transmitted by the clerk of the court to the Bureau, and thereupon
		the Bureau shall file in the court the record in the proceeding, as provided in
		section 2112 of title 28 of the United States Code. Upon the filing of such
		petition, such court shall have jurisdiction, which upon the filing of the
		record shall except as provided in the last sentence of paragraph (3) be
		exclusive, to affirm, modify, terminate, or set aside, in whole or in part, the
		order of the Bureau. Review of such proceedings shall be had as provided in
		chapter 7 of title 5 of the United States Code. The judgment and decree of the
		court shall be final, except that the same shall be subject to review by the
		Supreme Court of the United States, upon certiorari, as provided in section
		1254 of title 28 of the United States Code.
								(5)No
		stayThe commencement of proceedings for judicial review under
		paragraph (4) shall not, unless specifically ordered by the court, operate as a
		stay of any order issued by the Bureau.
								(c)Special rules
		for temporary cease-and-desist proceedings
								(1)In
		generalWhenever the Bureau determines that the violation
		specified in the notice of charges served upon a person, including a service
		provider, pursuant to subsection (b), or the continuation thereof, is likely to
		cause the person to be insolvent or otherwise prejudice the interests of
		consumers before the completion of the proceedings conducted pursuant to
		subsection (b), the Bureau may issue a temporary order requiring the person to
		cease and desist from any such violation or practice and to take affirmative
		action to prevent or remedy such insolvency or other condition pending
		completion of such proceedings. Such order may include any requirement
		authorized under this subtitle. Such order shall become effective upon service
		upon the person and, unless set aside, limited, or suspended by a court in
		proceedings authorized by paragraph (2), shall remain effective and enforceable
		pending the completion of the administrative proceedings pursuant to such
		notice and until such time as the Bureau shall dismiss the charges specified in
		such notice, or if a cease-and-desist order is issued against the person, until
		the effective date of such order.
								(2)AppealNot
		later than 10 days after the covered person or service provider concerned has
		been served with a temporary cease-and-desist order, the person may apply to
		the United States district court for the judicial district in which the
		residence or principal office or place of business of the person is located, or
		the United States District Court for the District of Columbia, for an
		injunction setting aside, limiting, or suspending the enforcement, operation,
		or effectiveness of such order pending the completion of the administrative
		proceedings pursuant to the notice of charges served upon the person under
		subsection (b), and such court shall have jurisdiction to issue such
		injunction.
								(3)Incomplete or
		inaccurate records
									(A)Temporary
		orderIf a notice of charges served under subsection (b)
		specifies, on the basis of particular facts and circumstances, that the books
		and records of a covered person or service provider are so incomplete or
		inaccurate that the Bureau is unable to determine the financial condition of
		that person or the details or purpose of any transaction or transactions that
		may have a material effect on the financial condition of that person, the
		Bureau may issue a temporary order requiring—
										(i)the
		cessation of any activity or practice which gave rise, whether in whole or in
		part, to the incomplete or inaccurate state of the books or records; or
										(ii)affirmative
		action to restore such books or records to a complete and accurate state, until
		the completion of the proceedings under subsection (b)(1).
										(B)Effective
		periodAny temporary order issued under subparagraph (A)—
										(i)shall
		become effective upon service; and
										(ii)unless
		set aside, limited, or suspended by a court in proceedings under paragraph (2),
		shall remain in effect and enforceable until the earlier of—
											(I)the
		completion of the proceeding initiated under subsection (b) in connection with
		the notice of charges; or
											(II)the
		date the Bureau determines, by examination or otherwise, that the books and
		records of the covered person or service provider are accurate and reflect the
		financial condition thereof.
											(d)Special rules
		for enforcement of orders
								(1)In
		generalThe Bureau may in its discretion apply to the United
		States district court within the jurisdiction of which the principal office or
		place of business of the person is located, for the enforcement of any
		effective and outstanding notice or order issued under this section, and such
		court shall have jurisdiction and power to order and require compliance
		herewith.
								(2)ExceptionExcept
		as otherwise provided in this subsection, no court shall have jurisdiction to
		affect by injunction or otherwise the issuance or enforcement of any notice or
		order or to review, modify, suspend, terminate, or set aside any such notice or
		order.
								(e)RulesThe
		Bureau shall prescribe rules establishing such procedures as may be necessary
		to carry out this section.
							1054.Litigation
		authority
							(a)In
		generalIf any person violates a Federal consumer financial law,
		the Bureau may, subject to sections 1024, 1025, and 1026, commence a civil
		action against such person to impose a civil penalty or to seek all appropriate
		legal and equitable relief including a permanent or temporary injunction as
		permitted by law.
							(b)RepresentationThe
		Bureau may act in its own name and through its own attorneys in enforcing any
		provision of this title, rules thereunder, or any other law or regulation, or
		in any action, suit, or proceeding to which the Bureau is a party.
							(c)Compromise of
		actionsThe Bureau may compromise or settle any action if such
		compromise is approved by the court.
							(d)Notice to the
		attorney generalWhen commencing a civil action under Federal
		consumer financial law, or any rule thereunder, the Bureau shall notify the
		Attorney General and, with respect to a civil action against an insured
		depository institution or insured credit union, the appropriate prudential
		regulator.
							(e)Appearance
		before the supreme courtThe Bureau may represent itself in its
		own name before the Supreme Court of the United States, provided that the
		Bureau makes a written request to the Attorney General within the 10-day period
		which begins on the date of entry of the judgment which would permit any party
		to file a petition for writ of certiorari, and the Attorney General concurs
		with such request or fails to take action within 60 days of the request of the
		Bureau.
							(f)ForumAny
		civil action brought under this title may be brought in a United States
		district court or in any court of competent jurisdiction of a state in a
		district in which the defendant is located or resides or is doing business, and
		such court shall have jurisdiction to enjoin such person and to require
		compliance with any Federal consumer financial law.
							(g)Time for
		bringing action
								(1)In
		generalExcept as otherwise permitted by law or equity, no action
		may be brought under this title more than 3 years after the date of discovery
		of the violation to which an action relates.
								(2)Limitations
		under other Federal laws
									(A)In
		generalFor purposes of this subsection, an action arising under
		this title does not include claims arising solely under enumerated consumer
		laws.
									(B)Bureau
		authorityIn any action arising solely under an enumerated
		consumer law, the Bureau may commence, defend, or intervene in the action in
		accordance with the requirements of that provision of law, as
		applicable.
									(C)Transferred
		authorityIn any action arising solely under laws for which
		authorities were transferred under subtitles F and H, the Bureau may commence,
		defend, or intervene in the action in accordance with the requirements of that
		provision of law, as applicable.
									1055.Relief
		available
							(a)Administrative
		proceedings or court actions
								(1)JurisdictionThe
		court (or the Bureau, as the case may be) in an action or adjudication
		proceeding brought under Federal consumer financial law, shall have
		jurisdiction to grant any appropriate legal or equitable relief with respect to
		a violation of Federal consumer financial law, including a violation of a rule
		or order prescribed under a Federal consumer financial law.
								(2)ReliefRelief
		under this section may include, without limitation—
									(A)rescission or
		reformation of contracts;
									(B)refund of moneys
		or return of real property;
									(C)restitution;
									(D)disgorgement or
		compensation for unjust enrichment;
									(E)payment of
		damages or other monetary relief;
									(F)public
		notification regarding the violation, including the costs of
		notification;
									(G)limits on the
		activities or functions of the person; and
									(H)civil money
		penalties, as set forth more fully in subsection (c).
									(3)No
		exemplary or punitive damagesNothing in this subsection shall be
		construed as authorizing the imposition of exemplary or punitive
		damages.
								(b)Recovery of
		costsIn any action brought by the Bureau, a State attorney
		general, or any State regulator to enforce any Federal consumer financial law,
		the Bureau, the State attorney general, or the State regulator may recover its
		costs in connection with prosecuting such action if the Bureau, the State
		attorney general, or the State regulator is the prevailing party in the
		action.
							(c)Civil money
		penalty in court and administrative actions
								(1)In
		generalAny person that violates, through any act or omission,
		any provision of Federal consumer financial law shall forfeit and pay a civil
		penalty pursuant to this subsection.
								(2)Penalty
		amounts
									(A)First
		tierFor any violation of a law, rule, or final order or
		condition imposed in writing by the Bureau, a civil penalty may not exceed
		$5,000 for each day during which such violation or failure to pay
		continues.
									(B)Second
		tierNotwithstanding paragraph (A), for any person that
		recklessly engages in a violation of a Federal consumer financial law, a civil
		penalty may not exceed $25,000 for each day during which such violation
		continues.
									(C)Third
		tierNotwithstanding subparagraphs (A) and (B), for any person
		that knowingly violates a Federal consumer financial law, a civil penalty may
		not exceed $1,000,000 for each day during which such violation
		continues.
									(3)Mitigating
		factorsIn determining the amount of any penalty assessed under
		paragraph (2), the Bureau or the court shall take into account the
		appropriateness of the penalty with respect to—
									(A)the size of
		financial resources and good faith of the person charged;
									(B)the gravity of
		the violation or failure to pay;
									(C)the severity of
		the risks to or losses of the consumer, which may take into account the number
		of products or services sold or provided;
									(D)the history of
		previous violations; and
									(E)such other
		matters as justice may require.
									(4)Authority to
		modify or remit penaltyThe Bureau may compromise, modify, or
		remit any penalty which may be assessed or had already been assessed under
		paragraph (2). The amount of such penalty, when finally determined, shall be
		exclusive of any sums owed by the person to the United States in connection
		with the costs of the proceeding, and may be deducted from any sums owing by
		the United States to the person charged.
								(5)Notice and
		hearingNo civil penalty may be assessed under this subsection
		with respect to a violation of any Federal consumer financial law,
		unless—
									(A)the Bureau gives
		notice and an opportunity for a hearing to the person accused of the violation;
		or
									(B)the appropriate
		court has ordered such assessment and entered judgment in favor of the
		Bureau.
									1056.Referrals for
		criminal proceedingsIf the
		Bureau obtains evidence that any person, domestic or foreign, has engaged in
		conduct that may constitute a violation of Federal criminal law, the Bureau
		shall have the power to transmit such evidence to the Attorney General of the
		United States, who may institute criminal proceedings under appropriate law.
		Nothing in this section affects any other authority of the Bureau to disclose
		information.
						1057.Employee
		protection
							(a)In
		generalNo covered person or service provider shall terminate or
		in any other way discriminate against, or cause to be terminated or
		discriminated against, any covered employee or any authorized representative of
		covered employees by reason of the fact that such employee or representative,
		whether at the initiative of the employee or in the ordinary course of the
		duties of the employee (or any person acting pursuant to a request of the
		employee), has—
								(1)provided, caused
		to be provided, or is about to provide or cause to be provided, information to
		the employer, the Bureau, or any other State, local, or Federal, government
		authority or law enforcement agency relating to any violation of, or any act or
		omission that the employee reasonably believes to be a violation of, any
		provision of this title or any other provision of law that is subject to the
		jurisdiction of the Bureau, or any rule, order, standard, or prohibition
		prescribed by the Bureau;
								(2)testified or will
		testify in any proceeding resulting from the administration or enforcement of
		any provision of this title or any other provision of law that is subject to
		the jurisdiction of the Bureau, or any rule, order, standard, or prohibition
		prescribed by the Bureau;
								(3)filed,
		instituted, or caused to be filed or instituted any proceeding under any
		Federal consumer financial law; or
								(4)objected to, or
		refused to participate in, any activity, policy, practice, or assigned task
		that the employee (or other such person) reasonably believed to be in violation
		of any law, rule, order, standard, or prohibition, subject to the jurisdiction
		of, or enforceable by, the Bureau.
								(b)Definition of
		covered employeeFor the purposes of this section, the term
		covered employee means any individual performing tasks related to
		the offering or provision of a consumer financial product or service.
							(c)Procedures and
		Timetables
								(1)Complaint
									(A)In
		generalA person who believes that he or she has been discharged
		or otherwise discriminated against by any person in violation of subsection (a)
		may, not later than 180 days after the date on which such alleged violation
		occurs, file (or have any person file on his or her behalf) a complaint with
		the Secretary of Labor alleging such discharge or discrimination and
		identifying the person responsible for such act.
									(B)Actions of
		secretary of laborUpon receipt of such a complaint, the
		Secretary of Labor shall notify, in writing, the person named in the complaint
		who is alleged to have committed the violation, of —
										(i)the
		filing of the complaint;
										(ii)the
		allegations contained in the complaint;
										(iii)the
		substance of evidence supporting the complaint; and
										(iv)opportunities
		that will be afforded to such person under paragraph (2).
										(2)Investigation
		by Secretary of Labor
									(A)In
		generalNot later than 60 days after the date of receipt of a
		complaint filed under paragraph (1), and after affording the complainant and
		the person named in the complaint who is alleged to have committed the
		violation that is the basis for the complaint an opportunity to submit to the
		Secretary of Labor a written response to the complaint and an opportunity to
		meet with a representative of the Secretary of Labor to present statements from
		witnesses, the Secretary of Labor shall—
										(i)initiate an
		investigation and determine whether there is reasonable cause to believe that
		the complaint has merit; and
										(ii)notify
		the complainant and the person alleged to have committed the violation of
		subsection (a), in writing, of such determination.
										(B)Notice of
		relief availableIf the Secretary of Labor concludes that there
		is reasonable cause to believe that a violation of subsection (a) has occurred,
		the Secretary of Labor shall, together with the notice under subparagraph
		(A)(ii), issue a preliminary order providing the relief prescribed by paragraph
		(4)(B).
									(C)Request for
		hearingNot later than 30 days after the date of receipt of
		notification of a determination of the Secretary of Labor under this paragraph,
		either the person alleged to have committed the violation or the complainant
		may file objections to the findings or preliminary order, or both, and request
		a hearing on the record. The filing of such objections shall not operate to
		stay any reinstatement remedy contained in the preliminary order. Any such
		hearing shall be conducted expeditiously, and if a hearing is not requested in
		such 30-day period, the preliminary order shall be deemed a final order that is
		not subject to judicial review.
									(3)Grounds for
		determination of complaints
									(A)In
		generalThe Secretary of Labor shall dismiss a complaint filed
		under this subsection, and shall not conduct an investigation otherwise
		required under paragraph (2), unless the complainant makes a prima facie
		showing that any behavior described in paragraphs (1) through (4) of subsection
		(a) was a contributing factor in the unfavorable personnel action alleged in
		the complaint.
									(B)Rebuttal
		evidenceNotwithstanding a finding by the Secretary of Labor that
		the complainant has made the showing required under subparagraph (A), no
		investigation otherwise required under paragraph (2) shall be conducted, if the
		employer demonstrates, by clear and convincing evidence, that the employer
		would have taken the same unfavorable personnel action in the absence of that
		behavior.
									(C)Evidentiary
		standardsThe Secretary of Labor may determine that a violation
		of subsection (a) has occurred only if the complainant demonstrates that any
		behavior described in paragraphs (1) through (4) of subsection (a) was a
		contributing factor in the unfavorable personnel action alleged in the
		complaint. Relief may not be ordered under subparagraph (A) if the employer
		demonstrates by clear and convincing evidence that the employer would have
		taken the same unfavorable personnel action in the absence of that
		behavior.
									(4)Issuance of
		final orders; review procedures
									(A)TimingNot
		later than 120 days after the date of conclusion of any hearing under paragraph
		(2), the Secretary of Labor shall issue a final order providing the relief
		prescribed by this paragraph or denying the complaint. At any time before
		issuance of a final order, a proceeding under this subsection may be terminated
		on the basis of a settlement agreement entered into by the Secretary of Labor,
		the complainant, and the person alleged to have committed the violation.
									(B)Penalties
										(i)Order
		of Secretary of laborIf, in response to a complaint filed under
		paragraph (1), the Secretary of Labor determines that a violation of subsection
		(a) has occurred, the Secretary of Labor shall order the person who committed
		such violation—
											(I)to
		take affirmative action to abate the violation;
											(II)to
		reinstate the complainant to his or her former position, together with
		compensation (including back pay) and restore the terms, conditions, and
		privileges associated with his or her employment; and
											(III)to
		provide compensatory damages to the complainant.
											(ii)PenaltyIf
		an order is issued under clause (i), the Secretary of Labor, at the request of
		the complainant, shall assess against the person against whom the order is
		issued, a sum equal to the aggregate amount of all costs and expenses
		(including attorney fees and expert witness fees) reasonably incurred, as
		determined by the Secretary of Labor, by the complainant for, or in connection
		with, the bringing of the complaint upon which the order was issued.
										(C)Penalty for
		frivolous claimsIf the Secretary of Labor finds that a complaint
		under paragraph (1) is frivolous or has been brought in bad faith, the
		Secretary of Labor may award to the prevailing employer a reasonable attorney
		fee, not exceeding $1,000, to be paid by the complainant.
									(D)De novo
		review
										(i)Failure of the
		Secretary to actIf the Secretary of Labor has not issued a final
		order within 210 days after the date of filing of a complaint under this
		subsection, or within 90 days after the date of receipt of a written
		determination, the complainant may bring an action at law or equity for de novo
		review in the appropriate district court of the United States having
		jurisdiction, which shall have jurisdiction over such an action without regard
		to the amount in controversy, and which action shall, at the request of either
		party to such action, be tried by the court with a jury.
										(ii)ProceduresA
		proceeding under clause (i) shall be governed by the same legal burdens of
		proof specified in paragraph (3). The court shall have jurisdiction to grant
		all relief necessary to make the employee whole, including injunctive relief
		and compensatory damages, including—
											(I)reinstatement
		with the same seniority status that the employee would have had, but for the
		discharge or discrimination;
											(II)the
		amount of back pay, with interest; and
											(III)compensation
		for any special damages sustained as a result of the discharge or
		discrimination, including litigation costs, expert witness fees, and reasonable
		attorney fees.
											(E)Other
		appealsUnless the complainant brings an action under
		subparagraph (D), any person adversely affected or aggrieved by a final order
		issued under subparagraph (A) may file a petition for review of the order in
		the United States Court of Appeals for the circuit in which the violation with
		respect to which the order was issued, allegedly occurred or the circuit in
		which the complainant resided on the date of such violation, not later than 60
		days after the date of the issuance of the final order of the Secretary of
		Labor under subparagraph (A). Review shall conform to chapter 7 of title 5,
		United States Code. The commencement of proceedings under this subparagraph
		shall not, unless ordered by the court, operate as a stay of the order. An
		order of the Secretary of Labor with respect to which review could have been
		obtained under this subparagraph shall not be subject to judicial review in any
		criminal or other civil proceeding.
									(5)Failure to
		comply with order
									(A)Actions by the
		secretaryIf any person has failed to comply with a final order
		issued under paragraph (4), the Secretary of Labor may file a civil action in
		the United States district court for the district in which the violation was
		found to have occurred, or in the United States district court for the District
		of Columbia, to enforce such order. In actions brought under this paragraph,
		the district courts shall have jurisdiction to grant all appropriate relief
		including injunctive relief and compensatory damages.
									(B)Civil actions
		to compel complianceA person on whose behalf an order was issued
		under paragraph (4) may commence a civil action against the person to whom such
		order was issued to require compliance with such order. The appropriate United
		States district court shall have jurisdiction, without regard to the amount in
		controversy or the citizenship of the parties, to enforce such order.
									(C)Award of costs
		authorizedThe court, in issuing any final order under this
		paragraph, may award costs of litigation (including reasonable attorney and
		expert witness fees) to any party, whenever the court determines such award is
		appropriate.
									(D)Mandamus
		proceedingsAny nondiscretionary duty imposed by this section
		shall be enforceable in a mandamus proceeding brought under section 1361 of
		title 28, United States Code.
									(d)Unenforceability
		of certain agreements
								(1)No
		waiver of rights and remediesExcept as provided under paragraph
		(3), and notwithstanding any other provision of law, the rights and remedies
		provided for in this section may not be waived by any agreement, policy, form,
		or condition of employment, including by any predispute arbitration
		agreement.
								(2)No
		Predispute arbitration agreementsExcept as provided under
		paragraph (3), and notwithstanding any other provision of law, no predispute
		arbitration agreement shall be valid or enforceable to the extent that it
		requires arbitration of a dispute arising under this section.
								(3)ExceptionNotwithstanding
		paragraphs (1) and (2), an arbitration provision in a collective bargaining
		agreement shall be enforceable as to disputes arising under subsection (a)(4),
		unless the Bureau determines, by rule, that such provision is inconsistent with
		the purposes of this title.
								1058.Effective
		dateThis subtitle shall
		become effective on the designated transfer date.
						FTransfer of
		Functions and Personnel; Transitional Provisions
						1061.Transfer of
		consumer financial protection functions
							(a)Defined
		termsFor purposes of this subtitle—
								(1)the
		term consumer financial protection functions means research,
		rulemaking, issuance of orders or guidance, supervision, examination, and
		enforcement activities, powers, and duties relating to the offering or
		provision of consumer financial products or services; and
								(2)the terms
		transferor agency and transferor agencies mean,
		respectively—
									(A)the Board of
		Governors (and any Federal reserve bank, as the context requires), the Federal
		Deposit Insurance Corporation, the Federal Trade Commission, the National
		Credit Union Administration, the Office of the Comptroller of the Currency, the
		Office of Thrift Supervision, and the Department of Housing and Urban
		Development, and the heads of those agencies; and
									(B)the agencies
		listed in subparagraph (A), collectively.
									(b)In
		generalExcept as provided in subsection (c), consumer financial
		protection functions are transferred as follows:
								(1)Board of
		governors
									(A)Transfer of
		functionsAll consumer financial protection functions of the
		Board of Governors are transferred to the Bureau.
									(B)Board of
		governors authorityThe Bureau shall have all powers and duties
		that were vested in the Board of Governors, relating to consumer financial
		protection functions, on the day before the designated transfer date.
									(2)Comptroller of
		the currency
									(A)Transfer of
		functionsAll consumer financial protection functions of the
		Comptroller of the Currency are transferred to the Bureau.
									(B)Comptroller
		authorityThe Bureau shall have all powers and duties that were
		vested in the Comptroller of the Currency, relating to consumer financial
		protection functions, on the day before the designated transfer date.
									(3)Director of the
		office of thrift supervision
									(A)Transfer of
		functionsAll consumer financial protection functions of the
		Director of the Office of Thrift Supervision are transferred to the
		Bureau.
									(B)Director
		authorityThe Bureau shall have all powers and duties that were
		vested in the Director of the Office of Thrift Supervision, relating to
		consumer financial protection functions, on the day before the designated
		transfer date.
									(4)Federal deposit
		insurance corporation
									(A)Transfer of
		functionsAll consumer financial protection functions of the
		Federal Deposit Insurance Corporation are transferred to the Bureau.
									(B)Corporation
		authorityThe Bureau shall have all powers and duties that were
		vested in the Federal Deposit Insurance Corporation, relating to consumer
		financial protection functions, on the day before the designated transfer
		date.
									(5)Federal trade
		commission
									(A)Transfer of
		functionsExcept as provided in subparagraph (C), all consumer
		financial protection functions of the Federal Trade Commission are transferred
		to the Bureau.
									(B)Commission
		authorityExcept as provided in subparagraph (C), the Bureau
		shall have all powers and duties that were vested in the Federal Trade
		Commission relating to consumer financial protection functions on the day
		before the designated transfer date.
									(C)Continuation of
		certain commission authoritiesNotwithstanding subparagraphs (A)
		and (B), the Federal Trade Commission shall continue to have authority to
		enforce, and issue rules with respect to—
										(i)the
		Credit Repair Organizations Act (15 U.S.C. 1679 et seq.);
										(ii)section 5 of the
		Federal Trade Commission Act (15 U.S.C. 45); and
										(iii)the
		Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et
		seq.).
										(6)National credit
		union administration
									(A)Transfer of
		functionsAll consumer financial protection functions of the
		National Credit Union Administration are transferred to the Bureau.
									(B)National credit
		union administration authorityThe Bureau shall have all powers
		and duties that were vested in the National Credit Union Administration,
		relating to consumer financial protection functions, on the day before the
		designated transfer date.
									(7)Department of
		housing and urban development
									(A)Transfer of
		functionsAll consumer protection functions of the Secretary of
		the Department of Housing and Urban Development relating to the Real Estate
		Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) and the Secure and
		Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5102 et seq.)
		are transferred to the Bureau.
									(B)Authority of
		the Department of housing and urban developmentThe Bureau shall
		have all powers and duties that were vested in the Secretary of the Department
		of Housing and Urban Development relating to the Real Estate Settlement
		Procedures Act of 1974 (12 U.S.C. 2601 et seq.), and the Secure and Fair
		Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.), on the
		day before the designated transfer date.
									(c)Transfers of
		functions subject to examination and enforcement authority remaining with
		transferor agenciesThe transfers of functions in subsection (b)
		do not affect the authority of the agencies identified in subsection (b) from
		conducting examinations or initiating and maintaining enforcement proceedings,
		including performing appropriate supervisory and support functions relating
		thereto, in accordance with sections 1024, 1025, and 1026.
							(d)Effective
		dateSubsections (b) and (c) shall become effective on the
		designated transfer date.
							1062.Designated
		transfer date
							(a)In
		generalNot later than 60 days after the date of enactment of
		this Act, the Secretary shall—
								(1)in
		consultation with the Chairman of the Board of Governors, the Chairperson of
		the Corporation, the Chairman of the Federal Trade Commission, the Chairman of
		the National Credit Union Administration Board, the Comptroller of the
		Currency, the Director of the Office of Thrift Supervision, the Secretary of
		the Department of Housing and Urban Development, and the Director of the Office
		of Management and Budget, designate a single calendar date for the transfer of
		functions to the Bureau under section 1061; and
								(2)publish notice of
		that designated date in the Federal Register.
								(b)Changing
		designationThe Secretary—
								(1)may,
		in consultation with the Chairman of the Board of Governors, the Chairperson of
		the Federal Deposit Insurance Corporation, the Chairman of the Federal Trade
		Commission, the Chairman of the National Credit Union Administration Board, the
		Comptroller of the Currency, the Director of the Office of Thrift Supervision,
		the Secretary of the Department of Housing and Urban Development, and the
		Director of the Office of Management and Budget, change the date designated
		under subsection (a); and
								(2)shall publish
		notice of any changed designated date in the Federal Register.
								(c)Permissible
		dates
								(1)In
		generalExcept as provided in paragraph (2), any date designated
		under this section shall be not earlier than 180 days, nor later than 18
		months, after the date of enactment of this Act.
								(2)Extension of
		timeThe Secretary may designate a date that is later than 18
		months after the date of enactment of this Act if the Secretary transmits to
		appropriate committees of Congress—
									(A)a
		written determination that orderly implementation of this title is not feasible
		before the date that is 18 months after the date of enactment of this
		Act;
									(B)an explanation of
		why an extension is necessary for the orderly implementation of this title;
		and
									(C)a
		description of the steps that will be taken to effect an orderly and timely
		implementation of this title within the extended time period.
									(3)Extension
		limitedIn no case may any date designated under this section be
		later than 24 months after the date of enactment of this Act.
								1063.Savings
		provisions
							(a)Board of
		governors
								(1)Existing
		rights, duties, and obligations not affectedSection 1061(b)(1)
		does not affect the validity of any right, duty, or obligation of the United
		States, the Board of Governors (or any Federal reserve bank), or any other
		person that—
									(A)arises under any
		provision of law relating to any consumer financial protection function of the
		Board of Governors transferred to the Bureau by this title; and
									(B)existed on the
		day before the designated transfer date.
									(2)Continuation of
		suitsNo provision of this Act shall abate any proceeding
		commenced by or against the Board of Governors (or any Federal reserve bank)
		before the designated transfer date with respect to any consumer financial
		protection function of the Board of Governors (or any Federal reserve bank)
		transferred to the Bureau by this title, except that the Bureau, subject to
		sections 1024, 1025, and 1026, shall be substituted for the Board of Governors
		(or Federal reserve bank) as a party to any such proceeding as of the
		designated transfer date.
								(b)Federal deposit
		insurance corporation
								(1)Existing
		rights, duties, and obligations not affectedSection 1061(b)(4)
		does not affect the validity of any right, duty, or obligation of the United
		States, the Federal Deposit Insurance Corporation, the Board of Directors of
		that Corporation, or any other person, that—
									(A)arises under any
		provision of law relating to any consumer financial protection function of the
		Federal Deposit Insurance Corporation transferred to the Bureau by this title;
		and
									(B)existed on the
		day before the designated transfer date.
									(2)Continuation of
		suitsNo provision of this Act shall abate any proceeding
		commenced by or against the Federal Deposit Insurance Corporation (or the Board
		of Directors of that Corporation) before the designated transfer date with
		respect to any consumer financial protection function of the Federal Deposit
		Insurance Corporation transferred to the Bureau by this title, except that the
		Bureau, subject to sections 1024, 1025, and 1026, shall be substituted for the
		Federal Deposit Insurance Corporation (or Board of Directors) as a party to any
		such proceeding as of the designated transfer date.
								(c)Federal trade
		commission
								(1)Existing
		rights, duties, and obligations not affectedSection 1061(b)(5)
		does not affect the validity of any right, duty, or obligation of the United
		States, the Federal Trade Commission, or any other person, that—
									(A)arises under any
		provision of law relating to any consumer financial protection function of the
		Federal Trade Commission transferred to the Bureau by this title; and
									(B)existed on the
		day before the designated transfer date.
									(2)Continuation of
		suitsNo provision of this Act shall abate any proceeding
		commenced by or against the Federal Trade Commission before the designated
		transfer date with respect to any consumer financial protection function of the
		Federal Trade Commission transferred to the Bureau by this title, except that
		the Bureau, subject to sections 1024, 1025, and 1026, shall be substituted for
		the Federal Trade Commission as a party to any such proceeding as of the
		designated transfer date.
								(d)National credit
		union administration
								(1)Existing
		rights, duties, and obligations not affectedSection 1061(b)(6)
		does not affect the validity of any right, duty, or obligation of the United
		States, the National Credit Union Administration, the National Credit Union
		Administration Board, or any other person, that—
									(A)arises under any
		provision of law relating to any consumer financial protection function of the
		National Credit Union Administration transferred to the Bureau by this title;
		and
									(B)existed on the
		day before the designated transfer date.
									(2)Continuation of
		suitsNo provision of this Act shall abate any proceeding
		commenced by or against the National Credit Union Administration (or the
		National Credit Union Administration Board) before the designated transfer date
		with respect to any consumer financial protection function of the National
		Credit Union Administration transferred to the Bureau by this title, except
		that the Bureau, subject to sections 1024, 1025, and 1026, shall be substituted
		for the National Credit Union Administration (or National Credit Union
		Administration Board) as a party to any such proceeding as of the designated
		transfer date.
								(e)Office of the
		comptroller of the currency
								(1)Existing
		rights, duties, and obligations not affectedSection 1061(b)(2)
		does not affect the validity of any right, duty, or obligation of the United
		States, the Comptroller of the Currency, the Office of the Comptroller of the
		Currency, or any other person, that—
									(A)arises under any
		provision of law relating to any consumer financial protection function of the
		Comptroller of the Currency transferred to the Bureau by this title; and
									(B)existed on the
		day before the designated transfer date.
									(2)Continuation of
		suitsNo provision of this Act shall abate any proceeding
		commenced by or against the Comptroller of the Currency (or the Office of the
		Comptroller of the Currency) with respect to any consumer financial protection
		function of the Comptroller of the Currency transferred to the Bureau by this
		title before the designated transfer date, except that the Bureau, subject to
		sections 1024, 1025, and 1026, shall be substituted for the Comptroller of the
		Currency (or the Office of the Comptroller of the Currency) as a party to any
		such proceeding as of the designated transfer date.
								(f)Office of
		thrift supervision
								(1)Existing
		rights, duties, and obligations not affectedSection 1061(b)(3)
		does not affect the validity of any right, duty, or obligation of the United
		States, the Director of the Office of Thrift Supervision, the Office of Thrift
		Supervision, or any other person, that—
									(A)arises under any
		provision of law relating to any consumer financial protection function of the
		Director of the Office of Thrift Supervision transferred to the Bureau by this
		title; and
									(B)that existed on
		the day before the designated transfer date.
									(2)Continuation of
		suitsNo provision of this Act shall abate any proceeding
		commenced by or against the Director of the Office of Thrift Supervision (or
		the Office of Thrift Supervision) with respect to any consumer financial
		protection function of the Director of the Office of Thrift Supervision
		transferred to the Bureau by this title before the designated transfer date,
		except that the Bureau, subject to sections 1024, 1025, and 1026, shall be
		substituted for the Director (or the Office of Thrift Supervision) as a party
		to any such proceeding as of the designated transfer date.
								(g)Department of
		housing and urban development
								(1)Existing
		rights, duties, and obligations not affectedSection 1061(b)(7)
		shall not affect the validity of any right, duty, or obligation of the United
		States, the Secretary of the Department of Housing and Urban Development (or
		the Department of Housing and Urban Development), or any other person,
		that—
									(A)arises under any
		provision of law relating to any function of the Secretary of the Department of
		Housing and Urban Development with respect to the Real Estate Settlement
		Procedures Act of 1974 (12 U.S.C. 2601 et seq.) or the Secure and Fair
		Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5102 et seq.)
		transferred to the Bureau by this title; and
									(B)existed on the
		day before the designated transfer date.
									(2)Continuation of
		suitsThis title shall not abate any proceeding commenced by or
		against the Secretary of the Department of Housing and Urban Development (or
		the Department of Housing and Urban Development) with respect to any consumer
		financial protection function of the Secretary of the Department of Housing and
		Urban Development transferred to the Bureau by this title before the designated
		transfer date, except that the Bureau, subject to sections 1024, 1025, and
		1026, shall be substituted for the Secretary of the Department of Housing and
		Urban Development (or the Department of Housing and Urban Development) as a
		party to any such proceeding as of the designated transfer date.
								(h)Continuation of
		existing orders, rules, determinations, agreements, and
		resolutionsAll orders, resolutions, determinations, agreements,
		and rules that have been issued, made, prescribed, or allowed to become
		effective by any transferor agency or by a court of competent jurisdiction, in
		the performance of consumer financial protection functions that are transferred
		by this title and that are in effect on the day before the designated transfer
		date, shall continue in effect according to the terms of those orders,
		resolutions, determinations, agreements, and rules, and shall not be
		enforceable by or against the Bureau.
							(i)Identification
		of rules continuedNot later than the designated transfer date,
		the Bureau—
								(1)shall, after
		consultation with the head of each transferor agency, identify the rules
		continued under subsection (h) that will be enforced by the Bureau; and
								(2)shall publish a
		list of such rules in the Federal Register.
								(j)Status of rules
		proposed or not yet effective
								(1)Proposed
		rulesAny proposed rule of a transferor agency which that agency,
		in performing consumer financial protection functions transferred by this
		title, has proposed before the designated transfer date, but has not been
		published as a final rule before that date, shall be deemed to be a proposed
		rule of the Bureau.
								(2)Rules not yet
		effectiveAny interim or final rule of a transferor agency which
		that agency, in performing consumer financial protection functions transferred
		by this title, has published before the designated transfer date, but which has
		not become effective before that date, shall become effective as a rule of the
		Bureau according to its terms.
								1064.Transfer of
		certain personnel
							(a)In
		general
								(1)Certain Federal
		reserve system employees transferred
									(A)Identifying
		employees for transferThe Bureau and the Board of Governors
		shall—
										(i)jointly
		determine the number of employees of the Board of Governors necessary to
		perform or support the consumer financial protection functions of the Board of
		Governors that are transferred to the Bureau by this title; and
										(ii)consistent with
		the number determined under clause (i), jointly identify employees of the Board
		of Governors for transfer to the Bureau, in a manner that the Bureau and the
		Board of Governors, in their sole discretion, determine equitable.
										(B)Identified
		employees transferredAll employees of the Board of Governors
		identified under subparagraph (A)(ii) shall be transferred to the Bureau for
		employment.
									(C)Federal reserve
		bank employeesEmployees of any Federal reserve bank who, on the
		day before the designated transfer date, are performing consumer financial
		protection functions on behalf of the Board of Governors shall be treated as
		employees of the Board of Governors for purposes of subparagraphs (A) and
		(B).
									(2)Certain fdic
		employees transferred
									(A)Identifying
		employees for transferThe Bureau and the Board of Directors of
		the Federal Deposit Insurance Corporation shall—
										(i)jointly
		determine the number of employees of that Corporation necessary to perform or
		support the consumer financial protection functions of the Corporation that are
		transferred to the Bureau by this title; and
										(ii)consistent with
		the number determined under clause (i), jointly identify employees of the
		Corporation for transfer to the Bureau, in a manner that the Bureau and the
		Board of Directors of the Corporation, in their sole discretion, determine
		equitable.
										(B)Identified
		employees transferredAll employees of the Corporation identified
		under subparagraph (A)(ii) shall be transferred to the Bureau for
		employment.
									(3)Certain ncua
		employees transferred
									(A)Identifying
		employees for transferThe Bureau and the National Credit Union
		Administration Board shall—
										(i)jointly
		determine the number of employees of the National Credit Union Administration
		necessary to perform or support the consumer financial protection functions of
		the National Credit Union Administration that are transferred to the Bureau by
		this title; and
										(ii)consistent with
		the number determined under clause (i), jointly identify employees of the
		National Credit Union Administration for transfer to the Bureau, in a manner
		that the Bureau and the National Credit Union Administration Board, in their
		sole discretion, determine equitable.
										(B)Identified
		employees transferredAll employees of the National Credit Union
		Administration identified under subparagraph (A)(ii) shall be transferred to
		the Bureau for employment.
									(4)Certain Office
		of the Comptroller of the Currency Employees Transferred
									(A)Identifying
		employees for transferThe Bureau and the Comptroller of the
		Currency shall—
										(i)jointly
		determine the number of employees of the Office of the Comptroller of the
		Currency necessary to perform or support the consumer financial protection
		functions of the Office of the Comptroller of the Currency that are transferred
		to the Bureau by this title; and
										(ii)consistent with
		the number determined under clause (i), jointly identify employees of the
		Office of the Comptroller of the Currency for transfer to the Bureau, in a
		manner that the Bureau and the Office of the Comptroller of the Currency, in
		their sole discretion, determine equitable.
										(B)Identified
		employees transferredAll employees of the Office of the
		Comptroller of the Currency identified under subparagraph (A)(ii) shall be
		transferred to the Bureau for employment.
									(5)Certain Office
		of Thrift Supervision Employees Transferred
									(A)Identifying
		employees for transferThe Bureau and the Director of the Office
		of Thrift Supervision shall—
										(i)jointly
		determine the number of employees of the Office of Thrift Supervision necessary
		to perform or support the consumer financial protection functions of the Office
		of Thrift Supervision that are transferred to the Bureau by this title;
		and
										(ii)consistent with
		the number determined under clause (i), jointly identify employees of the
		Office of Thrift Supervision for transfer to the Bureau, in a manner that the
		Bureau and the Office of Thrift Supervision, in their sole discretion,
		determine equitable.
										(B)Identified
		employees transferredAll employees of the Office of Thrift
		Supervision identified under subparagraph (A)(ii) shall be transferred to the
		Bureau for employment.
									(6)Certain
		employees of department of housing and urban development transferred
									(A)Identifying
		employees for transferThe Bureau and the Secretary of the
		Department of Housing and Urban Development shall—
										(i)jointly
		determine the number of employees of the Department of Housing and Urban
		Development necessary to perform or support the consumer protection functions
		of the Department that are transferred to the Bureau by this title; and
										(ii)consistent with
		the number determined under clause (i), jointly identify employees of the
		Department of Housing and Urban Development for transfer to the Bureau in a
		manner that the Bureau and the Secretary of the Department of Housing and Urban
		Development, in their sole discretion, deem equitable.
										(B)Identified
		employees transferredAll employees of the Department of Housing
		and Urban Development identified under subparagraph (A)(ii) shall be
		transferred to the Bureau for employment.
									(7)Appointment
		authority for excepted service and senior executive service
		transferred
									(A)In
		generalIn the case of an employee occupying a position in the
		excepted service or the Senior Executive Service, any appointment authority
		established pursuant to law or regulations of the Office of Personnel
		Management for filling such positions shall be transferred, subject to
		subparagraph (B).
									(B)Declining
		transfers allowedAn agency or entity may decline to make a
		transfer of authority under subparagraph (A) (and the employees appointed
		pursuant thereto) to the extent that such authority relates to positions
		excepted from the competitive service because of their confidential,
		policy-making, policy-determining, or policy-advocating character, and
		non-career positions in the Senior Executive Service (within the meaning of
		section 3132(a)(7) of title 5, United States Code).
									(b)Timing of
		transfers and position assignmentsEach employee to be
		transferred under this section shall—
								(1)be
		transferred not later than 90 days after the designated transfer date;
		and
								(2)receive notice of
		a position assignment not later than 120 days after the effective date of his
		or her transfer.
								(c)Transfer of
		function
								(1)In
		generalNotwithstanding any other provision of law, the transfer
		of employees shall be deemed a transfer of functions for the purpose of section
		3503 of title 5, United States Code.
								(2)Priority of
		this titleIf any provisions of this title conflict with any
		protection provided to transferred employees under section 3503 of title 5,
		United States Code, the provisions of this title shall control.
								(d)Equal status
		and tenure positions
								(1)Employees
		transferred from fdic, ftc, hud, ncua, occ, and otsEach employee
		transferred from the Federal Deposit Insurance Corporation, the Federal Trade
		Commission, the National Credit Union Administration, the Office of the
		Comptroller of the Currency, the Office of Thrift Supervision, or the
		Department of Housing and Urban Development shall be placed in a position at
		the Bureau with the same status and tenure as that employee held on the day
		before the designated transfer date.
								(2)Employees
		transferred from the Federal reserve system
									(A)ComparabilityEach
		employee transferred from the Board of Governors or from a Federal reserve bank
		shall be placed in a position with the same status and tenure as that of an
		employee transferring to the Bureau from the Office of the Comptroller of the
		Currency who perform similar functions and have similar periods of
		service.
									(B)Service periods
		creditedFor purposes of this paragraph, periods of service with
		the Board of Governors or a Federal reserve bank shall be credited as periods
		of service with a Federal agency.
									(e)Additional
		certification requirements limitedExaminers transferred to the
		Bureau are not subject to any additional certification requirements before
		being placed in a comparable examiner position at the Bureau examining the same
		types of institutions as they examined before they were transferred.
							(f)Personnel
		actions limited
								(1)2-Year
		protectionExcept as provided in paragraph (2), each transferred
		employee holding a permanent position on the day before the designated transfer
		date may not, during the 2-year period beginning on the designated transfer
		date, be involuntarily separated, or involuntarily reassigned outside his or
		her locality pay area, as defined by the Office of Personnel Management.
								(2)ExceptionsParagraph
		(1) does not limit the right of the Bureau—
									(A)to separate an
		employee for cause or for unacceptable performance;
									(B)to terminate an
		appointment to a position excepted from the competitive service because of its
		confidential policy-making, policy-determining, or policy-advocating character;
		or
									(C)to reassign a
		supervisory employee outside his or her locality pay area, as defined by the
		Office of Personnel Management, when the Bureau determines that the
		reassignment is necessary for the efficient operation of the Bureau.
									(g)Pay
								(1)2-Year
		protectionExcept as provided in paragraph (2), each transferred
		employee shall, during the 2-year period beginning on the designated transfer
		date, receive pay at a rate equal to not less than the basic rate of pay
		(including any geographic differential) that the employee received during the
		pay period immediately preceding the date of transfer.
								(2)ExceptionsParagraph
		(1) does not limit the right of the Bureau to reduce the rate of basic pay of a
		transferred employee—
									(A)for cause;
									(B)for unacceptable
		performance; or
									(C)with the consent
		of the employee.
									(3)Protection only
		while employedParagraph (1) applies to a transferred employee
		only while that employee remains employed by the Bureau.
								(4)Pay increases
		permittedParagraph (1) does not limit the authority of the
		Bureau to increase the pay of a transferred employee.
								(h)Reorganization
								(1)Between 1st and
		3rd year
									(A)In
		generalIf the Bureau determines, during the 2-year period
		beginning 1 year after the designated transfer date, that a reorganization of
		the staff of the Bureau is required—
										(i)that
		reorganization shall be deemed a major reorganization for
		purposes of affording affected employees retirement under section 8336(d)(2) or
		8414(b)(1)(B) of title 5, United States Code;
										(ii)before
		the reorganization occurs, all employees in the same locality pay area as
		defined by the Office of Personnel Management shall be placed in a uniform
		position classification system; and
										(iii)any
		resulting reduction in force shall be governed by the provisions of chapter 35
		of title 5, United States Code, except that the Bureau shall—
											(I)establish
		competitive areas (as that term is defined in regulations issued by the Office
		of Personnel Management) to include at a minimum all employees in the same
		locality pay area as defined by the Office of Personnel Management;
											(II)establish
		competitive levels (as that term is defined in regulations issued by the Office
		of Personnel Management) without regard to whether the particular employees
		have been appointed to positions in the competitive service or the excepted
		service; and
											(III)afford
		employees appointed to positions in the excepted service (other than to a
		position excepted from the competitive service because of its confidential
		policy-making, policy-determining, or policy-advocating character) the same
		assignment rights to positions within the Bureau as employees appointed to
		positions in the competitive service.
											(B)Service credit
		for reductions in forceFor purposes of this paragraph, periods
		of service with a Federal home loan bank, a joint office of the Federal home
		loan banks, the Board of Governors, a Federal reserve bank, the Federal Deposit
		Insurance Corporation, or the National Credit Union Administration shall be
		credited as periods of service with a Federal agency.
									(2)After 3rd
		year
									(A)In
		generalIf the Bureau determines, at any time after the 3-year
		period beginning on the designated transfer date, that a reorganization of the
		staff of the Bureau is required, any resulting reduction in force shall be
		governed by the provisions of chapter 35 of title 5, United States Code, except
		that the Bureau shall establish competitive levels (as that term is defined in
		regulations issued by the Office of Personnel Management) without regard to
		types of appointment held by particular employees transferred under this
		section.
									(B)Service credit
		for reductions in forceFor purposes of this paragraph, periods
		of service with a Federal home loan bank, a joint office of the Federal home
		loan banks, the Board of Governors, a Federal reserve bank, the Federal Deposit
		Insurance Corporation, or the National Credit Union Administration shall be
		credited as periods of service with a Federal agency.
									(i)Benefits
								(1)Retirement
		benefits for transferred employees
									(A)In
		general
										(i)Continuation of
		existing retirement planExcept as provided in subparagraph (B),
		each transferred employee shall remain enrolled in his or her existing
		retirement plan, through any period of continuous employment with the
		Bureau.
										(ii)Employer
		contributionThe Bureau shall pay any employer contributions to
		the existing retirement plan of each transferred employee, as required under
		that plan.
										(B)Option for
		employees transferred from Federal reserve system to be subject to federal
		employee retirement program
										(i)ElectionAny
		transferred employee who was enrolled in a Federal Reserve System retirement
		plan on the day before his or her transfer to the Bureau may, during the 1-year
		period beginning 6 months after the designated transfer date, elect to be
		subject to the Federal employee retirement program.
										(ii)Effective date
		of coverageFor any employee making an election under clause (i),
		coverage by the Federal employee retirement program shall begin 1 year after
		the designated transfer date.
										(C)Bureau
		participation in Federal reserve system retirement plan
										(i)Separate
		account in Federal reserve system retirement plan
		establishedNotwithstanding any other provision of law, and
		subject to the terms and conditions of this section, a separate account in the
		Federal Reserve System retirement plan shall be established for Bureau
		employees who do not make the election under subparagraph (B).
										(ii)Funds
		attributable to transferred employees remaining in Federal reserve system
		retirement plan transferredThe proportionate share of funds in
		the Federal Reserve System retirement plan, including the proportionate share
		of any funding surplus in that plan, attributable to a transferred employee who
		does not make the election under subparagraph (B), shall be transferred to the
		account established under clause (i).
										(iii)Employer
		contributions depositedThe Bureau shall deposit into the account
		established under clause (i) the employer contributions that the Bureau makes
		on behalf of employees who do not make the election under subparagraph
		(B).
										(iv)Account
		administrationThe Bureau shall administer the account
		established under clause (i) as a participating employer in the Federal Reserve
		System retirement plan.
										(D)DefinitionsFor
		purposes of this paragraph—
										(i)the
		term existing retirement plan means, with respect to any employee
		transferred under this section, the particular retirement plan (including the
		Financial Institutions Retirement Fund) and any associated thrift savings plan
		of the agency or Federal reserve bank from which the employee was transferred,
		in which the employee was enrolled on the day before the designated transfer
		date; and
										(ii)the
		term Federal employee retirement program means the retirement
		program for Federal employees established by chapter 84 of title 5, United
		States Code.
										(2)Benefits other
		than retirement benefits for transferred employees
									(A)During 1st
		year
										(i)Existing plans
		continueEach transferred employee may, for 1 year after the
		designated transfer date, retain membership in any other employee benefit
		program of the agency or bank from which the employee transferred, including a
		dental, vision, long term care, or life insurance program, to which the
		employee belonged on the day before the designated transfer date.
										(ii)Employer
		contributionThe Bureau shall reimburse the agency or bank from
		which an employee was transferred for any cost incurred by that agency or bank
		in continuing to extend coverage in the benefit program to the employee, as
		required under that program or negotiated agreements.
										(B)Dental, vision,
		or life insurance after 1st yearIf, after the 1-year period
		beginning on the designated transfer date, the Bureau decides not to continue
		participation in any dental, vision, or life insurance program of an agency or
		bank from which an employee transferred, a transferred employee who is a member
		of such a program may, before the decision of the Bureau takes effect, elect to
		enroll, without regard to any regularly scheduled open season, in—
										(i)the
		enhanced dental benefits established by chapter 89A of title 5, United States
		Code;
										(ii)the
		enhanced vision benefits established by chapter 89B of title 5, United States
		Code; or
										(iii)the
		Federal Employees Group Life Insurance Program established by chapter 87 of
		title 5, United States Code, without regard to any requirement of
		insurability.
										(C)Long term care
		insurance after 1st yearIf, after the 1-year period beginning on
		the designated transfer date, the Bureau decides not to continue participation
		in any long term care insurance program of an agency or bank from which an
		employee transferred, a transferred employee who is a member of such a program
		may, before the decision of the Bureau takes effect, elect to apply for
		coverage under the Federal Long Term Care Insurance Program established by
		chapter 90 of title 5, United States Code, under the underwriting requirements
		applicable to a new active workforce member (as defined in part 875, title 5,
		Code of Federal Regulations).
									(D)Employee
		contributionAn individual enrolled in the Federal Employees
		Health Benefits program shall pay any employee contribution required by the
		plan.
									(E)Additional
		fundingThe Bureau shall transfer to the Federal Employees Health
		Benefits Fund established under section 8909 of title 5, United States Code, an
		amount determined by the Director of the Office of Personnel Management, after
		consultation with the Bureau and the Office of Management and Budget, to be
		necessary to reimburse the Fund for the cost to the Fund of providing benefits
		under this paragraph.
									(F)Credit for time
		enrolled in other plansFor employees transferred under this
		title, enrollment in a health benefits plan administered by a transferor agency
		or a Federal reserve bank, as the case may be, immediately before enrollment in
		a health benefits plan under chapter 89 of title 5, United States Code, shall
		be considered as enrollment in a health benefits plan under that chapter for
		purposes of section 8905(b)(1)(A) of title 5, United States Code.
									(G)Special
		provisions to ensure continuation of life insurance benefits
										(i)In
		generalAn annuitant (as defined in section 8901(3) of title 5,
		United States Code) who is enrolled in a life insurance plan administered by a
		transferor agency on the day before the designated transfer date shall be
		eligible for coverage by a life insurance plan under sections 8706(b), 8714a,
		8714b, and 8714c of title 5, United States Code, or in a life insurance plan
		established by the Bureau, without regard to any regularly scheduled open
		season and requirement of insurability.
										(ii)Employee
		contributionAn individual enrolled in a life insurance plan
		under this subparagraph shall pay any employee contribution required by the
		plan.
										(iii)Additional
		fundingThe Bureau shall transfer to the Employees’ Life
		Insurance Fund established under section 8714 of title 5, United States Code,
		an amount determined by the Director of the Office of Personnel Management,
		after consultation with the Bureau and the Office of Management and Budget, to
		be necessary to reimburse the Fund for the cost to the Fund of providing
		benefits under this subparagraph not otherwise paid for by the employee under
		clause (ii).
										(iv)Credit for
		time enrolled in other plansFor employees transferred under this
		title, enrollment in a life insurance plan administered by a transferor agency
		immediately before enrollment in a life insurance plan under chapter 87 of
		title 5, United States Code, shall be considered as enrollment in a life
		insurance plan under that chapter for purposes of section 8706(b)(1)(A) of
		title 5, United States Code.
										(3)OPM
		rulesThe Office of Personnel Management shall issue such rules
		as are necessary to carry out this subsection.
								(j)Implementation
		of uniform pay and classification systemNot later than 2 years
		after the designated transfer date, the Bureau shall implement a uniform pay
		and classification system for all employees transferred under this
		title.
							(k)Equitable
		treatmentIn administering the provisions of this section, the
		Bureau—
								(1)shall take no
		action that would unfairly disadvantage transferred employees relative to each
		other based on their prior employment by the Board of Governors, the Federal
		Deposit Insurance Corporation, the Federal Trade Commission, the National
		Credit Union Administration, the Office of the Comptroller of the Currency, the
		Office of Thrift Supervision, a Federal reserve bank, a Federal home loan bank,
		or a joint office of the Federal home loan banks; and
								(2)may
		take such action as is appropriate in individual cases so that employees
		transferred under this section receive equitable treatment, with respect to the
		status, tenure, pay, benefits (other than benefits under programs administered
		by the Office of Personnel Management), and accrued leave or vacation time of
		those employees, for prior periods of service with any Federal agency,
		including the Board of Governors, the Corporation, the Federal Trade
		Commission, the National Credit Union Administration, the Office of the
		Comptroller of the Currency, the Office of Thrift Supervision, a Federal
		reserve bank, a Federal home loan bank, or a joint office of the Federal home
		loan banks.
								(l)ImplementationIn
		implementing the provisions of this section, the Bureau shall coordinate with
		the Office of Personnel Management and other entities having expertise in
		matters related to employment to ensure a fair and orderly transition for
		affected employees.
							1065.Incidental
		transfers
							(a)Incidental
		transfers authorizedThe Director of the Office of Management and
		Budget, in consultation with the Secretary, shall make such additional
		incidental transfers and dispositions of assets and liabilities held, used,
		arising from, available, or to be made available, in connection with the
		functions transferred by this title, as the Director may determine necessary to
		accomplish the purposes of this title.
							(b)SunsetThe
		authority provided in this section shall terminate 5 years after the date of
		enactment of this Act.
							1066.Interim
		authority of the Secretary
							(a)In
		generalThe Secretary is authorized to perform the functions of
		the Bureau under this subtitle until the Director of the Bureau is confirmed by
		the Senate in accordance with section 1011.
							(b)Interim
		administrative services by the department of the treasuryThe
		Department of the Treasury may provide administrative services necessary to
		support the Bureau before the designated transfer date.
							1067.Transition
		oversight
							(a)PurposeThe
		purpose of this section is to ensure that the Bureau—
								(1)has
		an orderly and organized startup;
								(2)attracts and
		retains a qualified workforce; and
								(3)establishes
		comprehensive employee training and benefits programs.
								(b)Reporting
		requirement
								(1)In
		generalThe Bureau shall submit an annual report to the Committee
		on Banking, Housing, and Urban Affairs of the Senate and the Committee on
		Financial Services of the House of Representatives that includes the plans
		described in paragraph (2).
								(2)PlansThe
		plans described in this paragraph are as follows:
									(A)Training and
		workforce development planThe Bureau shall submit a training and
		workforce development plan that includes, to the extent practicable—
										(i)identification of
		skill and technical expertise needs and actions taken to meet those
		requirements;
										(ii)steps
		taken to foster innovation and creativity;
										(iii)leadership
		development and succession planning; and
										(iv)effective use of
		technology by employees.
										(B)Workplace
		flexibilities planThe Bureau shall submit a workforce
		flexibility plan that includes, to the extent practicable—
										(i)telework;
										(ii)flexible work
		schedules;
										(iii)phased
		retirement;
										(iv)reemployed
		annuitants;
										(v)part-time
		work;
										(vi)job
		sharing;
										(vii)parental leave
		benefits and childcare assistance;
										(viii)domestic
		partner benefits;
										(ix)other
		workplace flexibilities; or
										(x)any
		combination of the items described in clauses (i) through (ix).
										(C)Recruitment and
		retention planThe Bureau shall submit a recruitment and
		retention plan that includes, to the extent practicable, provisions relating
		to—
										(i)the
		steps necessary to target highly qualified applicant pools with diverse
		backgrounds;
										(ii)streamlined
		employment application processes;
										(iii)the
		provision of timely notification of the status of employment applications to
		applicants; and
										(iv)the
		collection of information to measure indicators of hiring effectiveness.
										(c)ExpirationThe
		reporting requirement under subsection (b) shall terminate 5 years after the
		date of enactment of this Act.
							(d)Rule of
		constructionNothing in this section may be construed to
		affect—
								(1)a
		collective bargaining agreement, as that term is defined in section 7103(a)(8)
		of title 5, United States Code, that is in effect on the date of enactment of
		this Act; or
								(2)the
		rights of employees under chapter 71 of title 5, United States Code.
								GRegulatory
		Improvements
						1071.Collection of
		deposit account data
							(a)PurposeThe
		purpose of this section is to promote awareness and understanding of the access
		of individuals and communities to financial services, and to identify business
		and community development needs and opportunities.
							(b)In
		general
								(1)Records
		requiredFor each branch, automated teller machine at which
		deposits are accepted, and other deposit taking service facility with respect
		to any financial institution, the financial institution shall maintain a record
		of the number and dollar amounts of the deposit accounts of customers.
								(2)Geo-coded
		addresses of depositorsCustomer addresses shall be geo-coded for
		the collection of data regarding the census tracts of the residences or
		business locations of customers.
								(3)Identification
		of depositor typeIn maintaining records on any deposit account
		under this section, the financial institution shall record whether the deposit
		account is for a residential or commercial customer.
								(4)Public
		availability
									(A)In
		generalEach financial institution shall make publicly available
		on an annual basis, from information collected under this section—
										(i)the
		address and census tract of each branch, automated teller machine at which
		deposits are accepted, and other deposit taking service facility with respect
		to the financial institution;
										(ii)the
		type of deposit account, including whether the account was a checking or
		savings account; and
										(iii)data
		on the number and dollar amount of the accounts, presented by census tract
		location of the residential and commercial customer.
										(B)Protection of
		identityIn making data publicly available, any personally
		identifiable data element shall be removed so as to protect the identities of
		the commercial and residential customers.
									(c)Availability of
		information
								(1)Submission to
		agenciesThe data required to be compiled and maintained under
		this section by any financial institution shall be submitted annually to the
		Bureau, or to a Federal banking agency, in accordance with rules prescribed by
		the Bureau.
								(2)Availability of
		informationInformation compiled and maintained under this
		section shall be retained for not less than 3 years after the date of
		preparation and shall be made available to the public, upon request, in the
		form required under rules prescribed by the Bureau.
								(d)Bureau
		useThe Bureau—
								(1)shall use the
		data on branches and deposit accounts acquired under this section as part of
		the examination of a covered person as part of an examination under this
		title;
								(2)shall assess the
		distribution of residential and commercial accounts at such financial
		institution across income and minority level of census tracts; and
								(3)may
		use the data for any other purpose as permitted by law.
								(e)Rules and
		guidanceThe Bureau shall prescribe such rules and issue guidance
		as may be necessary to carry out, enforce, and compile data pursuant to this
		section. The Bureau shall prescribe rules regarding the provision of data
		compiled under this section to the Federal banking agencies to carry out the
		purposes of this section, and shall issue guidance to financial institutions
		regarding measures to facilitate compliance with this section and the
		requirements of rules prescribed thereunder.
							(f)DefinitionsFor
		purposes of this section, the following definitions shall apply:
								(1)Deposit
		accountThe term deposit account includes any
		checking account, savings account, credit union share account, and other types
		of accounts, as defined by the Bureau.
								(2)Financial
		institutionThe term financial institution—
									(A)has the meaning
		given to the term insured depository institution in section
		3(c)(2) of the Federal Deposit Insurance Act; and
									(B)includes any
		credit union.
									(g)Effective
		dateThis section shall become effective on the designated
		transfer date.
							1072.Small
		business data collection
							(a)In
		generalThe Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.)
		is amended by inserting after section 704A the following:
								
									740B.Small
		  business loan data collection
										(a)PurposeThe
		  purpose of this section is to facilitate enforcement of fair lending laws and
		  enable communities, governmental entities, and creditors to identify business
		  and community development needs and opportunities of women-owned and
		  minority-owned small businesses.
										(b)Information
		  gatheringSubject to the requirements of this section, in the
		  case of any application to a financial institution for credit for a small
		  business, the financial institution shall—
											(1)inquire whether
		  the small business is a women- or minority-owned small business, without regard
		  to whether such application is received in person, by mail, by telephone, by
		  electronic mail or other form of electronic transmission, or by any other
		  means, and whether or not such application is in response to a solicitation by
		  the financial institution; and
											(2)maintain a record
		  of the responses to such inquiry, separate from the application and
		  accompanying information.
											(c)Right To
		  refuseAny applicant for credit may refuse to provide any
		  information requested pursuant to subsection (b) in connection with any
		  application for credit.
										(d)No access by
		  underwriters
											(1)LimitationWhere
		  feasible, no loan underwriter or other officer or employee of a financial
		  institution, or any affiliate of a financial institution, involved in making
		  any determination concerning an application for credit shall have access to any
		  information provided by the applicant pursuant to a request under subsection
		  (b) in connection with such application.
											(2)Limited
		  accessIf a financial institution determines that a loan
		  underwriter or other officer or employee of a financial institution, or any
		  affiliate of a financial institution, involved in making any determination
		  concerning an application for credit should have access to any information
		  provided by the applicant pursuant to a request under subsection (b), the
		  financial institution shall provide notice to the applicant of the access of
		  the underwriter to such information, along with notice that the financial
		  institution may not discriminate on the basis of such information.
											(e)Form and manner
		  of information
											(1)In
		  generalEach financial institution shall compile and maintain, in
		  accordance with regulations of the Bureau, a record of the information provided
		  by any loan applicant pursuant to a request under subsection (b).
											(2)ItemizationInformation
		  compiled and maintained under paragraph (1) shall be itemized in order to
		  clearly and conspicuously disclose—
												(A)the number of the
		  application and the date on which the application was received;
												(B)the type and
		  purpose of the loan or other credit being applied for;
												(C)the amount of the
		  credit or credit limit applied for, and the amount of the credit transaction or
		  the credit limit approved for such applicant;
												(D)the type of
		  action taken with respect to such application, and the date of such
		  action;
												(E)the census tract
		  in which is located the principal place of business of the small business loan
		  applicant;
												(F)the gross annual
		  revenue of the business in the last fiscal year of the small business loan
		  applicant preceding the date of the application;
												(G)the race and
		  ethnicity of the principal owners of the business; and
												(H)any additional
		  data that the Bureau determines would aid in fulfilling the purposes of this
		  section.
												(3)No personally
		  identifiable informationIn compiling and maintaining any record
		  of information under this section, a financial institution may not include in
		  such record the name, specific address (other than the census tract required
		  under paragraph (1)(E)), telephone number, electronic mail address, or any
		  other personally identifiable information concerning any individual who is, or
		  is connected with, the small business loan applicant.
											(4)Discretion to
		  delete or modify publicly available dataThe Bureau may, at its
		  discretion, delete or modify data collected under this section which is or will
		  be available to the public, if the Bureau determines that the deletion or
		  modification of the data would advance a compelling privacy interest.
											(f)Availability of
		  information
											(1)Submission to
		  BureauThe data required to be compiled and maintained under this
		  section by any financial institution shall be submitted annually to the
		  Bureau.
											(2)Availability of
		  informationInformation compiled and maintained under this
		  section shall be—
												(A)retained for not
		  less than 3 years after the date of preparation;
												(B)made available to
		  any member of the public, upon request, in the form required under regulations
		  prescribed by the Bureau;
												(C)annually made
		  available to the public generally by the Bureau, in such form and in such
		  manner as is determined appropriate by the Bureau.
												(3)Compilation of
		  aggregate dataThe Bureau may, at its discretion—
												(A)compile and
		  aggregate data collected under this section for its own use; and
												(B)make public such
		  compilations of aggregate data.
												(g)Bureau
		  action
											(1)In
		  generalThe Bureau shall prescribe such rules and issue such
		  guidance as may be necessary to carry out, enforce, and compile data pursuant
		  to this section.
											(2)ExceptionsThe
		  Bureau, by rule or order, may adopt exceptions to any requirement of this
		  section and may, conditionally or unconditionally, exempt any financial
		  institution or class of financial institutions from the requirements of this
		  section, as the Bureau deems necessary or appropriate to carry out the purposes
		  of this section.
											(3)GuidanceThe
		  Bureau shall issue guidance designed to facilitate compliance with the
		  requirements of this section, including assisting financial institutions in
		  working with applicants to determine whether the applicants are women- or
		  minority-owned for purposes of this section.
											(h)DefinitionsFor
		  purposes of this section, the following definitions shall apply:
											(1)Financial
		  institutionThe term financial institution means any
		  partnership, company, corporation, association (incorporated or
		  unincorporated), trust, estate, cooperative organization, or other entity that
		  engages in any financial activity.
											(2)MinorityThe
		  term minority has the same meaning as in section 1204(c)(3) of the
		  Financial Institutions Reform, Recovery, and Enforcement Act of 1989.
											(3)Minority-owned
		  small businessThe term minority-owned small
		  business means a small business—
												(A)more than 50
		  percent of the ownership or control of which is held by 1 or more minority
		  individuals; and
												(B)more than 50
		  percent of the net profit or loss of which accrues to 1 or more minority
		  individuals.
												(4)Small business
		  loanThe term small business loan shall be defined
		  by the Bureau, which may take into account—
												(A)the gross
		  revenues of the borrower;
												(B)the total number
		  of employees of the borrower;
												(C)the industry in
		  which the borrower has its primary operations; and
												(D)the size of the
		  loan.
												(5)Women-owned
		  small businessThe term women-owned small business
		  means a business—
												(A)more than 50
		  percent of the ownership or control of which is held by 1 or more women;
		  and
												(B)more than 50
		  percent of the net profit or loss of which accrues to 1 or more
		  women.
												.
							(b)Technical and
		conforming amendmentsSection 701(b) of the Equal Credit
		Opportunity Act (15 U.S.C. 1691(b)) is amended—
								(1)in
		paragraph (3), by striking or at the end;
								(2)in
		paragraph (4), by striking the period at the end and inserting ;
		or; and
								(3)by
		inserting after paragraph (4), the following:
									
										(5)to
		  make an inquiry under section 704B, in accordance with the requirements of that
		  section.
										.
								(c)Clerical
		amendmentThe table of sections for title VII of the Consumer
		Credit Protection Act is amended by inserting after the item relating to
		section 704A the following new item:
								
									
										704B. Small business loan data
		  collection.
									
									.
							(d)Effective
		dateThis section shall become effective on the designated
		transfer date.
							1073.GAO study on
		the effectiveness and impact of various appraisal methods
							(a)In
		generalThe Government Accountability Office shall conduct a
		study on the effectiveness and impact of various appraisal methods, including
		the cost approach, the comparative sales approach, the income approach, and
		others that may be available.
							(b)StudyNot
		later than—
								(1)1
		year after the date of enactment of this Act, the Government Accountability
		Office shall submit a study to the Committee on Banking, Housing, and Urban
		Affairs of the Senate and the Committee on Financial Services of the House of
		Representatives;
								(2)90
		days after the date of enactment of this Act, the Government Accountability
		Office shall provide a report on the status of the study and any preliminary
		findings to the Committee on Banking, Housing, and Urban Affairs of the Senate
		and the Committee on Financial Services of the House of Representatives.
								(c)Content of
		studyThe study required by this section shall include an
		examination of—
								(1)the
		prevalence, alone or in combination, of these approaches in purchase-money and
		refinance mortgage transactions;
								(2)the
		accuracy of the various approaches in assessing the property as
		collateral;
								(3)whether and how
		the approaches contributed to price speculation in the previous cycle;
								(4)the
		costs to consumers of these approaches;
								(5)the
		disclosure of fees to consumers in the appraisal process;
								(6)to
		what extent such approaches may be influenced by a conflict of interest between
		the mortgage lender and the appraiser and the mechanism by which the lender
		selects and compensates the appraiser; and
								(7)the suitability
		of appraisal approaches in rural versus urban areas.
								1074.Prohibition
		on certain prepayment penalties
							(a)In
		generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et
		seq.) is amended by inserting after section 129A (15 U.S.C. 1639a) the
		following new section:
								
									129B.Prohibition
		  on certain prepayment penalties
										(a)Prohibited on
		  certain loansA residential mortgage loan that is not a qualified
		  mortgage may not contain terms under which a consumer is required to pay a
		  prepayment penalty for paying all or part of the principal after the loan is
		  consummated.
										(b)Phased-out
		  penalties on qualified mortgages
											(1)In
		  generalA qualified mortgage may not contain terms under which a
		  consumer is required to pay a prepayment penalty for paying all or part of the
		  principal after the loan is consummated in excess of—
												(A)during the 1-year
		  period beginning on the date on which the loan is consummated, an amount equal
		  to 3 percent of the outstanding balance on the loan;
												(B)during the 1-year
		  period beginning immediately after the end of the period described in
		  subparagraph (A), an amount equal to 2 percent of the outstanding balance on
		  the loan; and
												(C)during the 1-year
		  period beginning immediately after the end of the 1-year period described in
		  subparagraph (B), an amount equal to 1 percent of the outstanding balance on
		  the loan.
												(2)ProhibitionAfter
		  the end of the 3-year period beginning on the date on which the loan is
		  consummated, no prepayment penalty may be imposed on a qualified
		  mortgage.
											(c)Option for no
		  prepayment penalty requiredA creditor may not offer a consumer a
		  residential mortgage loan product that has a prepayment penalty for paying all
		  or part of the principal after the loan is consummated as a term of the loan,
		  without offering to the consumer a residential mortgage loan product that does
		  not have a prepayment penalty as a term of the loan.
										(d)Prohibitions on
		  evasions, structuring of transactions, and reciprocal
		  arrangementsA creditor may not take any action in connection
		  with a residential mortgage loan—
											(1)to
		  structure a loan transaction as an open end consumer credit plan or another
		  form of loan for the purpose and with the intent of evading the provisions of
		  this section; or
											(2)to
		  divide any loan transaction into separate parts for the purpose and with the
		  intent of evading provisions of this section.
											(e)Publication of
		  average prime offer rate and APR thresholdsThe Board—
											(1)shall publish,
		  and update at least weekly, average prime offer rates;
											(2)may publish
		  multiple rates based on varying types of mortgage transactions; and
											(3)shall adjust the
		  thresholds of 1.50 percentage points in subsection (g)(3)(A)(v)(I), 2.50
		  percentage points in subsection (g)(3)(A)(v)(II), and 3.50 percentage points in
		  subsection (g)(3)(A)(v)(III), as necessary to reflect significant changes in
		  market conditions and to effectuate the purposes of this section.
											(f)Regulations
											(1)In
		  generalThe Bureau shall prescribe regulations to carry out this
		  section.
											(2)Revision of
		  safe harbor criteriaThe Bureau may prescribe regulations that
		  revise, add to, or subtract from the criteria that define a qualified mortgage,
		  upon a finding that such regulations are necessary or appropriate—
												(A)to ensure that
		  responsible, affordable mortgage credit remains available to consumers in a
		  manner consistent with the purposes of this section;
												(B)to effectuate the
		  purposes of this section;
												(C)to prevent
		  circumvention or evasion thereof; or
												(D)to facilitate
		  compliance with this section.
												(3)Interagency
		  harmonization
												(A)Determination
		  of Qualifying mortgage treatmentThe agencies and officials
		  described in subparagraph (B) shall, in consultation with the Bureau, prescribe
		  rules defining the types of loans they insure, guarantee, or administer, as the
		  case may be, that are qualified mortgages for purposes of this section, upon a
		  finding that such rules are consistent with the purposes of this section or are
		  appropriate to prevent circumvention or evasion thereof or to facilitate
		  compliance with this section.
												(B)Agencies and
		  officialsThe agencies and officials described in this
		  subparagraph are—
													(i)the
		  Secretary of the Department of Housing and Urban Development, with regard to
		  mortgages insured under title II of the National Housing Act (12 U.S.C. 1707 et
		  seq.);
													(ii)the
		  Secretary of Veterans Affairs, with regard to a loan made or guaranteed by the
		  Secretary of Veterans Affairs;
													(iii)the
		  Secretary of Agriculture, with regard to loans guaranteed by the Secretary of
		  Agriculture pursuant to section 502 of the Housing Act of 1949 (42 U.S.C.
		  1472(h));
													(iv)the
		  Federal Housing Finance Agency, with regard to loans meeting the conforming
		  loan standards of the Federal National Mortgage Association or the Federal Home
		  Loan Mortgage Corporation; and
													(v)the
		  Rural Housing Service, with regard to loans insured by the Rural Housing
		  Service.
													(4)ImplementationRegulations
		  required or authorized to be prescribed under this subsection—
												(A)shall be
		  prescribed in final form before the end of the 12-month period beginning on the
		  date of enactment of this section; and
												(B)shall take effect
		  not later than 18 months after the date of enactment of this section.
												(g)DefinitionsFor
		  purposes of this section, the following definitions shall apply:
											(1)Average prime
		  offer rateThe term average prime offer rate means
		  an annual percentage rate that is derived from average interest rates, points,
		  and other loan pricing terms currently offered to consumers by a representative
		  sample of creditors for mortgage transactions that have low-risk pricing
		  characteristics.
											(2)Prepayment
		  penaltyThe term prepayment penalty means any
		  penalty for paying all or part of the principal on an extension of credit
		  before the date on which the principal is due, including a computation of a
		  refund of unearned interest by a method that is less favorable to the consumer
		  than the actuarial method, as defined in section 933(d) of the Housing and
		  Community Development Act of 1992 (15 U.S.C. 1615(d)).
											(3)Qualified
		  mortgageThe term qualified mortgage means—
												(A)any residential
		  mortgage loan—
													(i)that
		  does not have an adjustable rate;
													(ii)that
		  does not allow a consumer to defer repayment of principal or interest, or is
		  not otherwise deemed a non-traditional mortgage under guidance,
		  advisories, or regulations prescribed by the Bureau;
													(iii)that does not
		  provide for a repayment schedule that results in negative amortization at any
		  time;
													(iv)for
		  which the terms are fully amortizing and which does not result in a balloon
		  payment, where a balloon payment is a scheduled payment that is
		  more than twice as large as the average of earlier scheduled payments;
													(v)which
		  has an annual percentage rate that does not exceed the average prime offer rate
		  for a comparable transaction, as of the date on which the interest rate is
		  set—
														(I)by
		  1.5 or more percentage points, in the case of a first lien residential mortgage
		  loan having an original principal obligation amount that is equal to or less
		  than the amount of the maximum limitation on the original principal obligation
		  of a mortgage in effect for a residence of the applicable size, as of the date
		  on which such interest rate is set, pursuant to the sixth sentence of section
		  305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
		  1454(a)(2));
														(II)by 2.5 or more
		  percentage points, in the case of a first lien residential mortgage loan having
		  an original principal obligation amount that is more than the amount of the
		  maximum limitation on the original principal obligation of a mortgage in effect
		  for a residence of the applicable size, as of the date on which such interest
		  rate is set, pursuant to the sixth sentence of section 305(a)(2) of the Federal
		  Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)); or
														(III)by 3.5 or more
		  percentage points, in the case of a subordinate lien residential mortgage
		  loan;
														(vi)for
		  which the income and financial resources relied upon to qualify the obligors on
		  the loan are verified and documented;
													(vii)for
		  which the underwriting process is based on a payment schedule that fully
		  amortizes the loan over the loan term and takes into account all applicable
		  taxes, insurance, and assessments;
													(viii)that does not
		  cause the total monthly debts of the consumer, including amounts under the
		  loan, to exceed a percentage established by regulation of the monthly gross
		  income of the consumer, or such other maximum percentage of such income, as may
		  be prescribed by regulation under subsection (g), which rules shall take into
		  consideration the income of the consumer available to pay regular expenses
		  after payment of all installment and revolving debt;
													(ix)for
		  which the total points and fees payable in connection with the loan do not
		  exceed 2 percent of the total loan amount, where the term points and
		  fees means points and fees as defined by Section 103(aa)(4) of the
		  Truth in Lending Act (15 U.S.C. 1602(aa)(4)); and
													(x)for
		  which the term of the loan does not exceed 30 years, except as such term may be
		  extended under subsection (g); and
													(B)any reverse
		  mortgage that is insured by the Federal Housing Administration or complies with
		  the condition established in subparagraph (A)(v).
												(4)Residential
		  mortgage loanThe term residential mortgage loan
		  means any consumer credit transaction that is secured by a mortgage, deed of
		  trust, or other equivalent consensual security interest on a dwelling or on
		  residential real property that includes a dwelling, other than a consumer
		  credit transaction under an open end credit plan or an extension of credit
		  relating to a plan described in section 101(53D) of title 11, United States
		  Code.
											.
							(b)Conforming
		amendmentsSection 129(c) of the Truth in Lending Act (15 U.S.C.
		1639(c)) is amended—
								(1)by
		striking paragraph (2);
								(2)by
		striking (1) In
		general.—; and
								(3)by
		redesignating subparagraphs (A) and (B) as paragraphs (1) and (2),
		respectively.
								1075.Assistance
		for economically vulnerable individuals and families
							(a)HERA
		amendmentsSection 1132 of the Housing and Economic Recovery Act
		of 2008 (12 U.S.C. 1701x note) is amended—
								(1)in
		subsection (a), by inserting in each of paragraphs (1), (2), (3), and (4) “or
		economically vulnerable individuals and families” after
		homebuyers each place that term appears;
								(2)in
		subsection (b)(1), by inserting or economically vulnerable individuals
		and families after homebuyers;
								(3)in
		subsection (c)(1)—
									(A)in subparagraph
		(A), by striking or at the end;
									(B)in subparagraph
		(B), by striking the period at the end and inserting ; or;
		and
									(C)by adding at the
		end the following:
										
											(C)a nonprofit
		  corporation that—
												(i)is
		  exempt from taxation under section 501(c)(3) of the Internal Revenue Code of
		  1986; and
												(ii)specializes or
		  has expertise in working with economically vulnerable individuals and families,
		  but whose primary purpose is not provision of credit counseling
		  services.
												;
		  and
									(4)in
		subsection (d)(1), by striking not more than 5.
								(b)ApplicabilityAmendments
		made by subsection (a) shall not apply to programs authorized by section 1132
		of the Housing and Economic Recovery Act of 2008 (12 U.S.C. 1701x note) that
		are funded with appropriations prior to fiscal year 2011.
							1076.Remittance
		transfers
							(a)Treatment of
		remittance transfersThe Electronic Fund Transfer Act (15 U.S.C. 1693 et
		seq.) is amended—
								(1)in
		section 902(b) (15 U.S.C. 1693(b)), by inserting and remittance
		after electronic fund;
								(2)by
		redesignating sections 919, 920, 921, and 922 as sections 920, 921, 922, and
		923, respectively; and
								(3)by
		inserting after section 918 the following:
									
										919.Remittance
		  transfers
											(a)Disclosures
		  required for remittance transfers
												(1)In
		  generalEach remittance transfer provider shall make disclosures
		  as required under this section and in accordance with rules prescribed by the
		  Board.
												(2)Storefront
		  disclosures
													(A)In
		  generalAt every physical storefront location owned or controlled
		  by a remittance transfer provider (with respect to remittance transfer
		  activities), the remittance transfer provider shall prominently post, and
		  update daily, a notice describing a model transfer for the amounts of $100 and
		  $200 (in United States dollars) showing the amount of currency that will be
		  received by the designated recipient, using the values of the currency into
		  which the funds will be exchanged for the 3 currencies to which that particular
		  storefront sends the greatest number of remittance transfer payments, measured
		  irrespective of the value of such payments. The values shall include all fees
		  charged by the remittance transfer provider, taken out of the $100 and $200
		  amounts.
													(B)Electronic
		  disclosureSubject to the rules prescribed by the Board, a
		  remittance transfer provider shall prominently post, and update daily, a notice
		  describing a model transfer, as described in subparagraph (A), on the Internet
		  site owned or controlled by the remittance transfer provider which senders use
		  to electronically conduct remittance transfer transactions.
													(3)Specific
		  disclosuresIn addition to any other disclosures applicable under
		  this title, and subject to paragraph (4), a remittance transfer provider shall
		  provide, in writing and in a form that the sender may keep, to each sender
		  requesting a remittance transfer, as applicable to the transaction—
													(A)at the time at
		  which the sender requests a remittance transfer to be initiated, and prior to
		  the sender making any payment in connection with the remittance transfer, a
		  disclosure describing the amount of currency that will be sent to the
		  designated recipient, using the values of the currency into which the funds
		  will be exchanged; and
													(B)at the time at
		  which the sender makes payment in connection with the remittance
		  transfer—
														(i)a
		  receipt showing—
															(I)the information
		  described in subparagraph (A);
															(II)the promised
		  date of delivery to the designated recipient; and
															(III)the name and
		  either the telephone number or the address of the designated recipient;
		  and
															(ii)a
		  statement containing—
															(I)information about
		  the rights of the sender under this section regarding the resolution of errors;
		  and
															(II)appropriate
		  contact information for—
																(aa)the
		  remittance transfer provider; and
																(bb)each
		  State or Federal agency supervising the remittance transfer provider, including
		  its State licensing authority or Federal regulator, as applicable.
																(4)Requirements
		  relating to disclosuresWith respect to each disclosure required
		  to be provided under paragraph (3), and subject to paragraph (5), a remittance
		  transfer provider shall—
													(A)provide an
		  initial notice and receipt, as required by subparagraphs (A) and (B) of
		  paragraph (3), and an error resolution statement, as required by subsection
		  (c), that clearly and conspicuously describe the information required to be
		  disclosed therein; and
													(B)with respect to
		  any transaction that a sender conducts electronically, comply with the
		  Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et
		  seq.).
													(5)Exemption
		  authorityThe Board may, by rule, permit a remittance transfer
		  provider to satisfy the requirements of—
													(A)paragraph (3)(A)
		  orally, if the transaction is conducted entirely by telephone;
													(B)paragraph (3)(B),
		  by mailing the documents required under such subparagraph to the sender, not
		  later than 1 business day after the date on which the transaction is conducted,
		  if the transaction is conducted entirely by telephone;
													(C)subparagraphs (A)
		  and (B) of paragraph (3) together in one written disclosure, but only to the
		  extent that the information provided in accordance with paragraph (3)(A) is
		  accurate at the time at which payment is made in connection with the subject
		  remittance transfer;
													(D)paragraph (3)(A),
		  if a sender initiates a transaction to one of those countries displayed, in the
		  exact amount of the transfers displayed pursuant to paragraph (2), if the Board
		  finds it to be appropriate; and
													(E)paragraph (3)(A),
		  without compliance with section 101(c) of the Electronic Signatures in Global
		  Commerce Act, if a sender initiates the transaction electronically and the
		  information is displayed electronically in a manner that the sender can
		  keep.
													(b)Foreign
		  language disclosures
												(1)In
		  generalThe disclosures required under this section shall be made
		  in English and in each of the same foreign languages principally used by the
		  remittance transfer provider, or any of its agents, to advertise, solicit, or
		  market, either orally or in writing, at that office.
												(2)AccountsIn
		  the case of a sender who holds a demand deposit, savings deposit, or other
		  asset account with the remittance transfer provider (other than an occasional
		  or incidental credit balance under an open end credit plan, as defined in
		  section 103(i) of the Truth in Lending Act), the disclosures required under
		  this section shall be made in the language or languages principally used by the
		  remittance transfer provider to communicate to the sender with respect to the
		  account.
												(c)Remittance
		  transfer errors
												(1)Error
		  resolution
													(A)In
		  generalIf a remittance transfer provider receives oral or
		  written notice from the sender within 180 days of the promised date of delivery
		  that an error occurred with respect to a remittance transfer, including the
		  amount of currency designated in subsection (a)(3)(A) that was to be sent to
		  the designated recipient of the remittance transfer, using the values of the
		  currency into which the funds should have been exchanged, but was not made
		  available to the designated recipient in the foreign country, the remittance
		  transfer provider shall resolve the error pursuant to this subsection and
		  investigate the reason for the error.
													(B)RemediesNot
		  later than 90 days after the date of receipt of a notice from the sender
		  pursuant to subparagraph (A), the remittance transfer provider shall, as
		  applicable to the error and as designated by the sender—
														(i)refund to the
		  sender the total amount of funds tendered by the sender in connection with the
		  remittance transfer which was not properly transmitted;
														(ii)make
		  available to the designated recipient, without additional cost to the
		  designated recipient or to the sender, the amount appropriate to resolve the
		  error;
														(iii)provide such
		  other remedy, as determined appropriate by rule of the Board for the protection
		  of senders; or
														(iv)provide written
		  notice to the sender that there was no error with an explanation responding to
		  the specific complaint of the sender.
														(2)RulesThe
		  Board shall establish, by rule issued not later than 1 calendar year after the
		  date of enactment of the Restoring American Financial Stability Act of 2010,
		  clear and appropriate standards for remittance transfer providers with respect
		  to error resolution relating to remittance transfers, to protect senders from
		  such errors. Standards prescribed under this paragraph shall include
		  appropriate standards regarding record keeping, as required, including
		  documentation—
													(A)of the complaint
		  of the sender;
													(B)that the sender
		  provides the remittance transfer provider with respect to the alleged error;
		  and
													(C)of the findings
		  of the remittance transfer provider regarding the investigation of the alleged
		  error that the sender brought to their attention.
													(d)Applicability
		  of this title
												(1)In
		  generalA remittance transfer that is not an electronic fund
		  transfer, as defined in section 903, shall not be subject to any of the
		  provisions of sections 905 through 913. A remittance transfer that is an
		  electronic fund transfer, as defined in section 903, shall be subject to all
		  provisions of this title, except for section 908, that are otherwise applicable
		  to electronic fund transfers under this title.
												(2)Rule of
		  constructionNothing in this section shall be construed—
													(A)to affect the
		  application to any transaction, to any remittance provider, or to any other
		  person of any of the provisions of subchapter II of chapter 53 of title 31,
		  United States Code, section 21 of the Federal Deposit Insurance Act (12 U.S.C.
		  1829b), or chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951–1959), or
		  any regulations promulgated thereunder; or
													(B)to cause any fund
		  transfer that would not otherwise be treated as such under paragraph (1) to be
		  treated as an electronic fund transfer, or as otherwise subject to this title,
		  for the purposes of any of the provisions referred to in subparagraph (A) or
		  any regulations promulgated thereunder.
													(e)Acts of
		  agentsA remittance transfer provider shall be liable for any
		  violation of this section by any agent, authorized delegate, or person
		  affiliated with such provider, when such agent, authorized delegate, or
		  affiliate acts for that remittance transfer provider.
											(f)DefinitionsAs
		  used in this section—
												(1)the term
		  designated recipient means any person located in a foreign country
		  and identified by the sender as the authorized recipient of a remittance
		  transfer to be made by a remittance transfer provider, except that a designated
		  recipient shall not be deemed to be a consumer for purposes of this Act;
												(2)the term
		  remittance transfer means the electronic (as defined in section
		  106(2) of the Electronic Signatures in Global and National Commerce Act (15
		  U.S.C. 7006(2))) transfer of funds requested by a sender located in any State
		  to a designated recipient that is initiated by a remittance transfer provider,
		  whether or not the sender holds an account with the remittance transfer
		  provider or whether or not the remittance transfer is also an electronic fund
		  transfer, as defined in section 903;
												(3)the term
		  remittance transfer provider means any person or financial
		  institution that provides remittance transfers for a consumer in the normal
		  course of its business, whether or not the consumer holds an account with such
		  person or financial institution; and
												(4)the term
		  sender means a consumer who requests a remittance provider to send
		  a remittance transfer for the consumer to a designated
		  recipient.
												.
								(b)Automated
		clearinghouse system
								(1)Expansion of
		systemThe Board of Governors shall work with the Federal reserve
		banks to expand the use of the automated clearinghouse system for remittance
		transfers to foreign countries, with a focus on countries that receive
		significant remittance transfers from the United States, based on—
									(A)the number,
		volume, and size of such transfers;
									(B)the significance
		of the volume of such transfers relative to the external financial flows of the
		receiving country, including—
										(i)the
		total amount transferred; and
										(ii)the
		total volume of payments made by United States Government agencies to
		beneficiaries and retirees living abroad;
										(C)the feasibility
		of such an expansion; and
									(D)the ability of
		the Federal Reserve System to establish payment gateways in different
		geographic regions and currency zones to receive remittance transfers and route
		them through the payments systems in the destination countries.
									(2)Report to
		congressNot later than one calendar year after the date of
		enactment of this Act, and on April 30 biennially thereafter during the 10-year
		period beginning on that date of enactment, the Board of Governors shall submit
		a report to the Committee on Banking, Housing, and Urban Affairs of the Senate
		and the Committee on Financial Services of the House of Representatives on the
		status of the automated clearinghouse system and its progress in complying with
		the requirements of this subsection. The report shall include an analysis of
		adoption rates of International ACH Transactions rules and formats, the
		efficacy of increasing adoption rates, and potential recommendations to
		increase adoption.
								(c)Expansion of
		financial institution provision of remittance transfers
								(1)Provision of
		guidelines to institutionsEach of the Federal banking agencies
		and the National Credit Union Administration shall provide guidelines to
		financial institutions under the jurisdiction of the agency regarding the
		offering of low-cost remittance transfers and no-cost or low-cost basic
		consumer accounts, as well as agency services to remittance transfer
		providers.
								(2)Assistance to
		financial literacy commissionAs part of its duties as members of
		the Financial Literacy and Education Commission, the Bureau, the Federal
		banking agencies, and the National Credit Union Administration shall assist the
		Financial Literacy and Education Commission in executing the Strategy for
		Assuring Financial Empowerment (or the SAFE Strategy), as it
		relates to remittances.
								(d)Federal Credit
		Union Act conforming amendmentParagraph (12) of section 107 of the
		Federal Credit Union Act (12 U.S.C.
		1757) is amended to read as follows:
								
									(12)in accordance
		  with regulations prescribed by the Board—
										(A)to sell, to
		  persons in the field of membership, negotiable checks (including travelers
		  checks), money orders, and other similar money transfer instruments (including
		  international and domestic electronic fund transfers);
										(B)to provide
		  remittance transfers, as defined in section 919 of the
		  Electronic Fund Transfer Act, to
		  persons in the field of membership; and
										(C)to cash checks
		  and money orders for persons in the field of membership for a
		  fee;
										.
							HConforming
		Amendments
						1081.Amendments to
		the Inspector General ActEffective on the date of enactment of this
		Act, the Inspector General Act of 1978 (5 U.S.C. App. 3) is amended—
							(1)in
		section 8G(a)(2), by inserting and the Bureau of Consumer Financial
		Protection after Board of Governors of the Federal Reserve
		System;
							(2)in
		section 8G(c), by adding at the end the following: For purposes of
		implementing this section, the Chairman of the Board of Governors of the
		Federal Reserve System shall appoint the Inspector General of the Board of
		Governors of the Federal Reserve System and the Bureau of Consumer Financial
		Protection. The Inspector General of the Board of Governors of the Federal
		Reserve System and the Bureau of Consumer Financial Protection shall have all
		of the authorities and responsibilities provided by this Act with respect to
		the Bureau of Consumer Financial Protection, as if the Bureau were part of the
		Board of Governors of the Federal Reserve System.; and
							(3)in
		section 8G(g)(3), by inserting and the Bureau of Consumer Financial
		Protection after Board of Governors of the Federal Reserve
		System the first place that term appears.
							1082.Amendments to
		the Privacy Act of 1974Effective on the date of enactment of this
		Act, section 552a of title 5, United States Code, is amended by adding at the
		end the following:
							
								(w)Applicability
		  to Bureau of Consumer Financial ProtectionExcept as provided in
		  the Consumer Financial Protection Act of 2010, this section shall apply with
		  respect to the Bureau of Consumer Financial
		  Protection.
								.
						1083.Amendments to
		the Alternative Mortgage Transaction Parity Act of 1982
							(a)In
		generalThe Alternative
		Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3801 et seq.) is
		amended—
								(1)in section 803 (12 U.S.C. 3802(1)), by
		striking 1974 and all that follows through described and
		defined and inserting the following: 1974), in which the
		interest rate or finance charge may be adjusted or renegotiated, described and
		defined; and
								(2)in
		section 804 (12 U.S.C. 3803)—
									(A)in subsection
		(a)—
										(i)in each
		of paragraphs (1), (2), and (3), by inserting after transactions
		made each place that term appears on or before the designated
		transfer date, as determined under section 1062 of the Consumer Financial
		Protection Act of 2010,;
										(ii)in
		paragraph (2), by striking and at the end;
										(iii)in
		paragraph (3), by striking the period at the end and inserting ;
		and; and
										(iv)by
		adding at the end the following new paragraph:
											
												(4)with respect to
		  transactions made after the designated transfer date, only in accordance with
		  regulations governing alternative mortgage transactions, as issued by the
		  Bureau of Consumer Financial Protection for federally chartered housing
		  creditors, in accordance with the rulemaking authority granted to the Bureau of
		  Consumer Financial Protection with regard to federally chartered housing
		  creditors under provisions of law other than this
		  section.
												;
										(B)by striking
		subsection (c) and inserting the following:
										
											(c)Preemption of
		  state lawAn alternative mortgage transaction may be made by a
		  housing creditor in accordance with this section, notwithstanding any State
		  constitution, law, or regulation that prohibits an alternative mortgage
		  transaction. For purposes of this subsection, a State constitution, law, or
		  regulation that prohibits an alternative mortgage transaction does not include
		  any State constitution, law, or regulation that regulates mortgage transactions
		  generally, including any restriction on prepayment penalties or late
		  charges.
											;
		  and
									(C)by adding at the
		end the following:
										
											(d)Bureau
		  actionsThe Bureau of Consumer Financial Protection shall—
												(1)review the
		  regulations identified by the Comptroller of the Currency and the National
		  Credit Union Administration, (as those rules exist on the designated transfer
		  date), as applicable under paragraphs (1) through (3) of subsection (a);
												(2)determine whether
		  such regulations are fair and not deceptive and otherwise meet the objectives
		  of the Consumer Financial Protection Act of 2010; and
												(3)promulgate
		  regulations under subsection (a)(4) after the designated transfer date.
												(e)Designated
		  transfer dateAs used in this section, the term designated
		  transfer date means the date determined under section 1062 of the
		  Consumer Financial Protection Act of
		  2010.
											.
									(b)Effective
		dateThis section and the amendments made by this section shall
		become effective on the designated transfer date.
							(c)Rule of
		constructionThe amendments made by subsection (a) shall not
		affect any transaction covered by the Alternative Mortgage Transaction Parity
		Act of l982 (12 U.S.C. 3801 et seq.) and entered into on or before the
		designated transfer date.
							1084.Amendments to
		the Electronic Fund Transfer ActThe Electronic Fund Transfer Act (15 U.S.C.
		1693 et seq.) is amended—
							(1)by striking Board each place
		that term appears and inserting Bureau, except in section 918
		(as so designated by the Credit Card Act of 2009) (15 U.S.C. 1693o);
							(2)in section 903 (15 U.S.C. 1693a), by
		striking paragraph (3) and inserting the following:
								
									(3)the term
		  Bureau means the Bureau of Consumer Financial
		  Protection;
									;
							(3)in section 916(d)
		(as so designated by section 401 of the Credit CARD Act of 2009) (15 U.S.C.
		1693m)—
								(A)by striking
		Federal reserve
		system and inserting Bureau of Consumer Financial
		Protection; and
								(B)by striking
		Federal Reserve System and inserting Bureau of Consumer
		Financial Protection; and
								(4)in
		section 918 (as so designated by the Credit CARD Act of 2009) (15 U.S.C.
		1693o)—
								(A)in subsection
		(a)—
									(i)by
		striking Compliance and inserting Except as otherwise
		provided by subtitle B of the Consumer Financial Protection Act of 2010,
		compliance; and
									(ii)by
		striking paragraph (2) and inserting the following:
										
											(2)subtitle E of the
		  Consumer Financial Protection Act of 2010, by the
		  Bureau;
											;
		  and
									(B)by striking
		subsection (c) and inserting the following:
									
										(c)Overall
		  enforcement authority of the Federal Trade CommissionExcept to
		  the extent that enforcement of the requirements imposed under this title is
		  specifically committed to some other Government agency under subsection (a),
		  and subject to subtitle B of the Consumer Financial Protection Act of 2010, the
		  Federal Trade Commission shall enforce such requirements. For the purpose of
		  the exercise by the Federal Trade Commission of its functions and powers under
		  the Federal Trade Commission Act, a violation of any requirement imposed under
		  this title shall be deemed a violation of a requirement imposed under that Act.
		  All of the functions and powers of the Federal Trade Commission under the
		  Federal Trade Commission Act are available to the Federal Trade Commission to
		  enforce compliance by any person subject to the jurisdiction of the Federal
		  Trade Commission with the requirements imposed under this title, irrespective
		  of whether that person is engaged in commerce or meets any other jurisdictional
		  tests under the Federal Trade Commission
		  Act.
										.
								1085.Amendments to
		the Equal Credit Opportunity ActThe Equal Credit Opportunity Act (15 U.S.C.
		1691 et seq.) is amended—
							(1)by striking
		Board each place that term appears and inserting
		Bureau;
							(2)in
		section 702 (15 U.S.C. 1691a), by striking subsection (c) and inserting the
		following:
								
									(c)The term
		  Bureau means the Bureau of Consumer Financial
		  Protection.
									;
							(3)in
		section 703 (15 U.S.C. 1691b)—
								(A)by striking the
		section heading and inserting the following:
									
										703.Promulgation
		  of regulations by the
		  Bureau
										;
								(B)by striking
		(a) Regulations.—;
								(C)by striking
		subsection (b);
								(D)by redesignating
		paragraphs (1) through (5) as subsections (a) through (e), respectively;
		and
								(E)in subsection
		(c), as so redesignated, by striking paragraph (2) and inserting
		subsection (b);
								(4)in
		section 704 (15 U.S.C. 1691c)—
								(A)in subsection
		(a)—
									(i)by
		striking Compliance and inserting Except as otherwise
		provided by subtitle B of the Consumer Protection Financial Protection Act of
		2010; and
									(ii)by
		striking paragraph (2) and inserting the following:
										
											(2)Subtitle E of the
		  Consumer Financial Protection Act of 2010, by the
		  Bureau.
											;
		  
									(B)by striking
		subsection (c) and inserting the following:
									
										(c)Overall
		  enforcement authority of Federal trade commissionExcept to the
		  extent that enforcement of the requirements imposed under this title is
		  specifically committed to some other Government agency under subsection (a),
		  and subject to subtitle B of the Consumer Financial Protection Act of 2010, the
		  Federal Trade Commission shall enforce such requirements. For the purpose of
		  the exercise by the Federal Trade Commission of its functions and powers under
		  the Federal Trade Commission Act (15 U.S.C. 41 et seq.), a violation of any
		  requirement imposed under this subchapter shall be deemed a violation of a
		  requirement imposed under that Act. All of the functions and powers of the
		  Federal Trade Commission under the Federal Trade Commission Act are available
		  to the Federal Trade Commission to enforce compliance by any person with the
		  requirements imposed under this title, irrespective of whether that person is
		  engaged in commerce or meets any other jurisdictional tests under the Federal
		  Trade Commission Act, including the power to enforce any rule prescribed by the
		  Bureau under this title in the same manner as if the violation had been a
		  violation of a Federal Trade Commission trade regulation
		  rule.
										;
		  and
								(C)in subsection
		(d), by striking Board and inserting Bureau;
		and
								(5)in
		section 706(e) (15 U.S.C. 1691e(e))—
								(A)in the subsection
		heading—
									(i)by
		striking Board each place that term appears and
		inserting Bureau; and
									(ii)by
		striking Federal reserve
		system and inserting Bureau of Consumer Financial
		Protection; and
									(B)by striking
		Federal Reserve System and inserting Bureau of Consumer
		Financial Protection.
								1086.Amendments to
		the Expedited Funds Availability Act
							(a)Amendment to
		Section 603Section 603(d)(1) of
		the Expedited Funds Availability Act (12 U.S.C. 4002) is amended by inserting
		after Board the following , jointly with the Director of
		the Bureau of Consumer Financial Protection,.
							(b)Amendments to
		Section 604Section 604 of the
		Expedited Funds Availability Act (12 U.S.C. 4003) is amended—
								(1)by
		inserting after Board each place that term appears, other than
		in subsection (f), the following: , jointly with the Director of the
		Bureau of Consumer Financial Protection,; and
								(2)in
		subsection (f), by striking Board. each place that term appears
		and inserting the following: Board, jointly with the Director of the
		Bureau of Consumer Financial Protection..
								(c)Amendments to
		Section 605Section 605 of the
		Expedited Funds Availability Act (12 U.S.C. 4004) is amended—
								(1)by
		inserting after Board each place that term appears, other than
		in the heading for section 605(f)(1), the following: , jointly with the
		Director of the Bureau of Consumer Financial Protection,; and
								(2)in
		subsection (f)(1), in the paragraph heading, by inserting
		and
		Bureau after board.
								(d)Amendments to
		Section 609Section 609 of the
		Expedited Funds Availability Act (12 U.S.C. 4008) is amended:
								(1)in
		subsection (a), by inserting after Board the following ,
		jointly with the Director of the Bureau of Consumer Financial
		Protection,; and
								(2)by
		striking subsection (e) and inserting the following:
									
										(e)ConsultationsIn
		  prescribing regulations under subsections (a) and (b), the Board and the
		  Director of the Bureau of Consumer Financial Protection, in the case of
		  subsection (a), and the Board, in the case of subsection (b), shall consult
		  with the Comptroller of the Currency, the Board of Directors of the Federal
		  Deposit Insurance Corporation, and the National Credit Union Administration
		  Board.
										.
								(e)Expedited funds
		availability improvementsSection 603 of the Expedited Funds
		Availability Act (12 U.S.C. 4002) is amended—
								(1)in
		subsection (a)(2)(D), by striking “$100” and inserting $200;
		and
								(2)in
		subsection (b)(3)(C), in the subparagraph heading, by striking
		$100 and inserting $200; and
								(3)in
		subsection (c)(1)(B)(iii), in the clause heading, by striking
		$100
		and inserting $200.
								(f)Regular
		adjustments for inflationSection 607 of the Expedited Funds
		Availability Act (12 U.S.C. 4006) is amended by adding at the end the
		following:
								
									(f)Adjustments to
		  dollar amounts for inflationThe dollar amounts under this title
		  shall be adjusted every 5 years after December 31, 2011, by the annual
		  percentage increase in the Consumer Price Index for Urban Wage Earners and
		  Clerical Workers, as published by the Bureau of Labor Statistics, rounded to
		  the nearest multiple of
		  $25.
									.
							1087.Amendments to
		the Fair Credit Billing ActThe Fair Credit Billing Act (15 U.S.C.
		1666–1666j) is amended by striking Board each place that term
		appears and inserting Bureau.
						1088.Amendments to
		the Fair Credit Reporting Act and the Fair and Accurate Credit Transactions
		Act
							(a)Fair Credit
		Reporting ActThe Fair Credit Reporting Act (15 U.S.C. 1681 et
		seq.) is amended—
								(1)in
		section 603 (15 U.S.C. 1681a)—
									(A)by redesignating
		subsections (w) and (x) as subsections (x) and (y), respectively; and
									(B)by inserting
		after subsection (v) the following:
										
											(w)The term
		  Bureau means the Bureau of Consumer Financial
		  Protection.
											;
		  and
									(2)except as
		otherwise specifically provided in this subsection—
									(A)by striking
		Federal Trade Commission each place that term appears and
		inserting Bureau;
									(B)by striking
		FTC each place that term appears and inserting
		Bureau;
									(C)by striking
		the Commission each place that term appears and inserting
		the Bureau; and
									(D)by striking
		The Federal banking agencies, the National Credit Union Administration,
		and the Commission shall jointly each place that term appears and
		inserting The Bureau shall;
									(3)in
		section 603(k)(2) (15 U.S.C. 1681a(k)(2)), by striking Board of
		Governors of the Federal Reserve System and inserting
		Bureau;
								(4)in
		section 604(g) (15 U.S.C. 1681b(g))—
									(A)in paragraph (3),
		by striking subparagraph (C) and inserting the following:
										
											(C)as otherwise
		  determined to be necessary and appropriate, by regulation or order, by the
		  Bureau (consistent with the enforcement authorities prescribed under section
		  621(b)), or the applicable State insurance authority (with respect to any
		  person engaged in providing insurance or
		  annuities).
											;
									(B)by striking
		paragraph (5) and inserting the following:
										
											(5)Regulations and
		  effective date for paragraph (2)
												(A)Regulations
		  requiredThe Bureau may, after notice and opportunity for
		  comment, prescribe regulations that permit transactions under paragraph (2)
		  that are determined to be necessary and appropriate to protect legitimate
		  operational, transactional, risk, consumer, and other needs (and which shall
		  include permitting actions necessary for administrative verification purposes),
		  consistent with the intent of paragraph (2) to restrict the use of medical
		  information for inappropriate purposes.
												;
		  and
									(C)by striking
		paragraph (6);
									(5)in
		section 611(e)(2) (15 U.S.C. 1681i(e)), by striking paragraph (2) and inserting
		the following:
									
										(2)ExclusionComplaints
		  received or obtained by the Bureau pursuant to its investigative authority
		  under the Consumer Financial Protection Act of 2010 shall not be subject to
		  paragraph
		  (1).
										;
								(6)in
		section 615(h)(6) (15 U.S.C. 1681m(h)(6)), by striking subparagraph (A) and
		inserting the following:
									
										(A)Rules
		  requiredThe Bureau shall prescribe rules to carry out this
		  subsection.
										;
								(7)in
		section 621 (15 U.S.C. 1681s)—
									(A)by striking
		subsection (a) and inserting the following:
										
											(a)Enforcement by
		  Federal Trade Commission
												(1)In
		  generalExcept as otherwise provided by subtitle B of the
		  Consumer Financial Protection Act of 2010, compliance with the requirements
		  imposed under this title shall be enforced under the Federal Trade Commission
		  Act (15 U.S.C. 41 et seq.) by the Federal Trade Commission, with respect to
		  consumer reporting agencies and all other persons subject thereto, except to
		  the extent that enforcement of the requirements imposed under this title is
		  specifically committed to some other Government agency under subsection (b).
		  For the purpose of the exercise by the Federal Trade Commission of its
		  functions and powers under the Federal Trade Commission Act, a violation of any
		  requirement or prohibition imposed under this title shall constitute an unfair
		  or deceptive act or practice in commerce, in violation of section 5(a) of the
		  Federal Trade Commission Act (15 U.S.C. 45(a)), and shall be subject to
		  enforcement by the Federal Trade Commission under section 5(b) of that Act with
		  respect to any consumer reporting agency or person that is subject to
		  enforcement by the Federal Trade Commission pursuant to this subsection,
		  irrespective of whether that person is engaged in commerce or meets any other
		  jurisdictional tests under the Federal Trade Commission Act. The Federal Trade
		  Commission shall have such procedural, investigative, and enforcement powers
		  (except as otherwise provided by subtitle B of the Consumer Financial
		  Protection Act of 2010), including the power to issue procedural rules in
		  enforcing compliance with the requirements imposed under this title and to
		  require the filing of reports, the production of documents, and the appearance
		  of witnesses, as though the applicable terms and conditions of the Federal
		  Trade Commission Act were part of this title. Any person violating any of the
		  provisions of this title shall be subject to the penalties and entitled to the
		  privileges and immunities provided in the Federal Trade Commission Act as
		  though the applicable terms and provisions of such Act are part of this
		  title.
												(2)Penalties
													(A)Knowing
		  violationsExcept as otherwise provided by subtitle B of the
		  Consumer Financial Protection Act of 2010, in the event of a knowing violation,
		  which constitutes a pattern or practice of violations of this title, the
		  Federal Trade Commission may commence a civil action to recover a civil penalty
		  in a district court of the United States against any person that violates this
		  title. In such action, such person shall be liable for a civil penalty of not
		  more than $2,500 per violation.
													(B)Determining
		  penalty amountIn determining the amount of a civil penalty under
		  subparagraph (A), the court shall take into account the degree of culpability,
		  any history of such prior conduct, ability to pay, effect on ability to
		  continue to do business, and such other matters as justice may require.
													(C)LimitationNotwithstanding
		  paragraph (2), a court may not impose any civil penalty on a person for a
		  violation of section 623(a)(1), unless the person has been enjoined from
		  committing the violation, or ordered not to commit the violation, in an action
		  or proceeding brought by or on behalf of the Federal Trade Commission, and has
		  violated the injunction or order, and the court may not impose any civil
		  penalty for any violation occurring before the date of the violation of the
		  injunction or
		  order.
													;
									(8)by
		striking subsection (b) and inserting the following:
									
										(b)Enforcement by
		  other agencies
											(1)In
		  generalExcept as otherwise provided by subtitle B of the
		  Consumer Financial Protection Act of 2010, compliance with the requirements
		  imposed under this title with respect to consumer reporting agencies, persons
		  who use consumer reports from such agencies, persons who furnish information to
		  such agencies, and users of information that are subject to section 615(d)
		  shall be enforced under—
												(A)section 8 of the
		  Federal Deposit Insurance Act (12 U.S.C. 1818), in the case of—
													(i)any
		  national bank, and any Federal branch or Federal agency of a foreign bank, by
		  the Office of the Comptroller of the Currency;
													(ii)any
		  member bank of the Federal Reserve System (other than a national bank), a
		  branch or agency of a foreign bank (other than a Federal branch, Federal
		  agency, or insured State branch of a foreign bank), a commercial lending
		  company owned or controlled by a foreign bank, and any organization operating
		  under section 25 or 25A of the Federal Reserve Act, by the Board of Governors
		  of the Federal Reserve System; and
													(iii)any
		  bank insured by the Federal Deposit Insurance Corporation (other than a member
		  of the Federal Reserve System) and any insured State branch of a foreign bank,
		  by the Board of Directors of the Federal Deposit Insurance Corporation;
													(B)subtitle E of the
		  Consumer Financial Protection Act of 2010, by the Bureau;
												(C)the Federal
		  Credit Union Act (12 U.S.C. 1751 et seq.), by the Administrator of the National
		  Credit Union Administration with respect to any Federal credit union;
												(D)subtitle IV of
		  title 49, United States Code, by the Secretary of Transportation, with respect
		  to all carriers subject to the jurisdiction of the Surface Transportation
		  Board;
												(E)the Federal
		  Aviation Act of 1958 (49 U.S.C. App. 1301 et seq.), by the Secretary of
		  Transportation, with respect to any air carrier or foreign air carrier subject
		  to that Act;
												(F)the Packers and
		  Stockyards Act, 1921 (7 U.S.C. 181 et seq.) (except as provided in section 406
		  of that Act), by the Secretary of Agriculture, with respect to any activities
		  subject to that Act;
												(G)the Commodity
		  Exchange Act, with respect to a person subject to the jurisdiction of the
		  Commodity Futures Trading Commission; and
												(H)the Federal
		  securities laws, and any other laws that are subject to the jurisdiction of the
		  Securities and Exchange Commission, with respect to a person that is subject to
		  the jurisdiction of the Securities and Exchange Commission.
												(2)Incorporated
		  definitionsThe terms used in paragraph (1) that are not defined
		  in this title or otherwise defined in section 3(s) of the Federal Deposit
		  Insurance Act (12 U.S.C. 1813(s)) have the same meanings as in section 1(b) of
		  the International Banking Act of 1978 (12 U.S.C.
		  3101).
											;
								(9)by
		striking subsection (e) and inserting the following:
									
										(e)Regulatory
		  authorityThe Bureau shall prescribe such regulations as are
		  necessary to carry out the purposes of this Act. The regulations prescribed by
		  the Bureau under this subsection shall apply to any person that is subject to
		  this Act, notwithstanding the enforcement authorities granted to other agencies
		  under this section.
										;
		  and
								(10)in
		section 623 (15 U.S.C. 1681s–2)—
									(A)in subsection
		(a)(7), by striking subparagraph (D) and inserting the following:
										
											(D)Model
		  disclosure
												(i)Duty of
		  BureauThe Bureau shall prescribe a brief model disclosure that a
		  financial institution may use to comply with subparagraph (A), which shall not
		  exceed 30 words.
												(ii)Use of model
		  not requiredNo provision of this paragraph may be construed to
		  require a financial institution to use any such model form prescribed by the
		  Bureau.
												(iii)Compliance
		  using modelA financial institution shall be deemed to be in
		  compliance with subparagraph (A) if the financial institution uses any model
		  form prescribed by the Bureau under this subparagraph, or the financial
		  institution uses any such model form and rearranges its
		  format.
												;
		  and
									(B)by striking
		subsection (e) and inserting the following:
										
											(e)Accuracy
		  guidelines and regulations required
												(1)GuidelinesThe
		  Bureau shall, with respect to persons or entities that are subject to the
		  enforcement authority of the Bureau under section 621—
													(A)establish and
		  maintain guidelines for use by each person that furnishes information to a
		  consumer reporting agency regarding the accuracy and integrity of the
		  information relating to consumers that such entities furnish to consumer
		  reporting agencies, and update such guidelines as often as necessary;
		  and
													(B)prescribe
		  regulations requiring each person that furnishes information to a consumer
		  reporting agency to establish reasonable policies and procedures for
		  implementing the guidelines established pursuant to subparagraph (A).
													(2)CriteriaIn
		  developing the guidelines required by paragraph (1)(A), the Bureau
		  shall—
													(A)identify
		  patterns, practices, and specific forms of activity that can compromise the
		  accuracy and integrity of information furnished to consumer reporting
		  agencies;
													(B)review the
		  methods (including technological means) used to furnish information relating to
		  consumers to consumer reporting agencies;
													(C)determine whether
		  persons that furnish information to consumer reporting agencies maintain and
		  enforce policies to ensure the accuracy and integrity of information furnished
		  to consumer reporting agencies; and
													(D)examine the
		  policies and processes that persons that furnish information to consumer
		  reporting agencies employ to conduct reinvestigations and correct inaccurate
		  information relating to consumers that has been furnished to consumer reporting
		  agencies.
													.
									(b)Fair and
		Accurate Credit Transactions Act of 2003Section 214(b)(1) of the Fair and Accurate
		Credit Transactions Act of 2003 (15 U.S.C. 1681s–3 note) is amended by striking
		paragraph (1) and inserting the following:
								
									(1)In
		  generalRegulations to carry
		  out section 624 of the Fair Credit Reporting Act (15 U.S.C. 1681s–3), shall be
		  prescribed, as described in paragraph (2), by—
										(A)the Commodity Futures Trading Commission,
		  with respect to entities subject to its enforcement authorities;
										(B)the Securities and Exchange Commission,
		  with respect to entities subject to its enforcement authorities; and
										(C)the Bureau, with respect to other entities
		  subject to this
		  Act.
										.
							1089.Amendments to
		the Fair Debt Collection Practices ActThe Fair Debt Collection Practices Act (15
		U.S.C. 1692 et seq.) is amended—
							(1)by striking Commission each
		place that term appears and inserting Bureau;
							(2)in
		section 803 (15 U.S.C. 1692a)—
								(A)by striking
		paragraph (1) and inserting the following:
									
										(1)The term
		  Bureau means the Bureau of Consumer Financial
		  Protection.
										;
								(3)in
		section 814 (15 U.S.C. 1692l)—
								(A)by striking
		subsection (a) and inserting the following:
									
										(a)Federal Trade
		  CommissionExcept as otherwise provided by subtitle B of the
		  Consumer Financial Protection Act of 2010, compliance with this title shall be
		  enforced by the Federal Trade Commission, except to the extent that enforcement
		  of the requirements imposed under this title is specifically committed to
		  another Government agency under subsection (b). For purpose of the exercise by
		  the Federal Trade Commission of its functions and powers under the Federal
		  Trade Commission Act (15 U.S.C. 41 et seq.), a violation of this title shall be
		  deemed an unfair or deceptive act or practice in violation of that Act. All of
		  the functions and powers of the Federal Trade Commission under the Federal
		  Trade Commission Act are available to the Federal Trade Commission to enforce
		  compliance by any person with this title, irrespective of whether that person
		  is engaged in commerce or meets any other jurisdictional tests under the
		  Federal Trade Commission Act, including the power to enforce the provisions of
		  this title, in the same manner as if the violation had been a violation of a
		  Federal Trade Commission trade regulation
		  rule.
										;
		  and
								(B)in subsection
		(b)—
									(i)by
		striking Compliance and inserting Except as otherwise
		provided by subtitle B of the Consumer Financial Protection Act of 2010,
		compliance; and
									(ii)by
		striking paragraph (2) and inserting the following:
										
											(2)subtitle E of the
		  Consumer Financial Protection Act of 2010, by the
		  Bureau;
											;
		  and
									(4)in
		subsection (d), by striking Neither the Commission and all that
		follows through the end of the subsection and inserting the following:
		The Bureau may prescribe rules with respect to the collection of debts
		by debt collectors, as defined in this Act..
							1090.Amendments to
		the Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C.
		1811 et seq.) is amended—
							(1)in section 8(t) (12 U.S.C. 1818(t)), by
		adding at the end the following:
								
									(6)Referral to
		  Bureau of Consumer Financial ProtectionSubject to subtitle B of
		  the Consumer Financial Protection Act of 2010, each appropriate Federal banking
		  agency shall make a referral to the Bureau of Consumer Financial Protection
		  when the Federal banking agency has a reasonable belief that a violation of an
		  enumerated consumer law, as defined in the Consumer Financial Protection Act of
		  2010, has been committed by any insured depository institution or
		  institution-affiliated party within the jurisdiction of that appropriate
		  Federal banking agency.
									;
		  and
							(2)in
		section 43 (12 U.S.C. 1831t)—
								(A)in subsection
		(c), by striking Federal Trade Commission and inserting
		Bureau;
								(B)in subsection
		(d), by striking Federal Trade Commission and inserting
		Bureau;
								(C)in subsection
		(e)—
									(i)in
		paragraph (2), by striking Federal Trade Commission and
		inserting Bureau; and
									(ii)by
		adding at the end the following new paragraph:
										
											(5)BureauThe
		  term Bureau means the Bureau of Consumer Financial
		  Protection.
											;
		  and
									(D)in subsection
		(f)—
									(i)by
		striking paragraph (1) and inserting the following:
										
											(1)Limited
		  enforcement authorityCompliance with the requirements of
		  subsections (b), (c), and (e), and any regulation prescribed or order issued
		  under such subsection, shall be enforced under the Consumer Financial
		  Protection Act of 2010, by the Bureau, subject to subtitle B of the Consumer
		  Financial Protection Act of 2010, and under the Federal Trade Commission Act
		  (15 U.S.C. 41 et seq.) by the Federal Trade
		  Commission.
											;
		  and
									(ii)in
		paragraph (2), by striking subparagraph (C) and inserting the following:
										
											(C)Limitation on
		  State action while Federal action pendingIf the Bureau or
		  Federal Trade Commission has instituted an enforcement action for a violation
		  of this section, no appropriate State supervisory agency may, during the
		  pendency of such action, bring an action under this section against any
		  defendant named in the complaint of the Bureau or Federal Trade Commission for
		  any violation of this section that is alleged in that
		  complaint.
											.
									1091.Amendments to
		the Gramm-Leach-Bliley ActTitle V of the Gramm-Leach-Bliley Act (15
		U.S.C. 6801 et seq.) is amended—
							(1)in
		section 504(a)(1) (15 U.S.C. 6804(a)(1))—
								(A)by striking
		The Federal banking agencies, the National Credit Union Administration,
		the Secretary of the Treasury, and inserting The Bureau of
		Consumer Financial Protection and; and
								(B)by striking
		, and the Federal Trade Commission;
								(2)in
		section 505(a) (15 U.S.C. 6805(a))—
								(A)by striking
		This subtitle and all that follows through as
		follows: and inserting Except as otherwise provided by subtitle
		B of the Consumer Financial Protection Act of 2010, this subtitle and the
		regulations prescribed thereunder shall be enforced by the Bureau of Consumer
		Financial Protection, the Federal functional regulators, the State insurance
		authorities, and the Federal Trade Commission with respect to financial
		institutions and other persons subject to their jurisdiction under applicable
		law, as follows:;
								(B)in paragraph
		(1)—
									(i)in
		subparagraph (B), by inserting and after the semicolon;
									(ii)in
		subparagraph (C), by striking ; and and inserting a period;
		and
									(iii)by
		striking subparagraph (D); and
									(C)by adding at the
		end the following:
									
										(8)Under the
		  Consumer Financial Protection Act of 2010, by the Bureau of Consumer Financial
		  Protection, in the case of any financial institution and other covered person
		  or service provider that is subject to the jurisdiction of the Bureau under
		  that Act, but not with respect to the standards under section
		  501.
										;
		  and
								(3)in
		section 505(b)(1) (15 U.S.C. 6805(b)(1)), by inserting , other than the
		Bureau of Consumer Financial Protection,  after subsection
		(a).
							1092.Amendments to
		the Home Mortgage Disclosure ActThe Home Mortgage Disclosure Act of 1975 (12
		U.S.C. 2801 et seq.) is amended—
							(1)except as
		otherwise specifically provided in this section, by striking
		Board each place that term appears and inserting
		Bureau;
							(2)in
		section 303 (12 U.S.C. 2802)—
								(A)by redesignating
		paragraphs (1) through (6) as paragraphs (2) through (7), respectively;
		and
								(B)by inserting
		before paragraph (2) the following:
									
										(1)the term
		  Bureau means the Bureau of Consumer Financial
		  Protection;
										;
								(3)in
		section 304 (12 U.S.C. 2803)—
								(A)in subsection
		(b)—
									(i)in
		paragraph (4), by inserting age, before and
		gender;
									(ii)in
		paragraph (3), by striking and at the end;
									(iii)in
		paragraph (4), by striking the period at the end and inserting a semicolon;
		and
									(iv)by
		adding at the end the following:
										
											(5)the number and
		  dollar amount of mortgage loans grouped according to measurements of—
												(A)the total points
		  and fees payable at origination in connection with the mortgage as determined
		  by the Bureau, taking into account 15 U.S.C. 1602(aa)(4);
												(B)the difference
		  between the annual percentage rate associated with the loan and a benchmark
		  rate or rates for all loans;
												(C)the term in
		  months of any prepayment penalty or other fee or charge payable on repayment of
		  some portion of principal or the entire principal in advance of scheduled
		  payments; and
												(D)such other
		  information as the Bureau may require; and
												(6)the number and
		  dollar amount of mortgage loans and completed applications grouped according to
		  measurements of—
												(A)the value of the
		  real property pledged or proposed to be pledged as collateral;
												(B)the actual or
		  proposed term in months of any introductory period after which the rate of
		  interest may change;
												(C)the presence of
		  contractual terms or proposed contractual terms that would allow the mortgagor
		  or applicant to make payments other than fully amortizing payments during any
		  portion of the loan term;
												(D)the actual or
		  proposed term in months of the mortgage loan;
												(E)the channel
		  through which application was made, including retail, broker, and other
		  relevant categories;
												(F)as the Bureau may
		  determine to be appropriate, a unique identifier that identifies the loan
		  originator as set forth in section 1503 of the S.A.F.E. Mortgage Licensing Act
		  of 2008;
												(G)as the Bureau may
		  determine to be appropriate, a universal loan identifier;
												(H)as the Bureau may
		  determine to be appropriate, the parcel number that corresponds to the real
		  property pledged or proposed to be pledged as collateral;
												(I)the credit score
		  of mortgage applicants and mortgagors, in such form as the Bureau may
		  prescribe, except that the Bureau shall modify or require modification of
		  credit score data that is or will be available to the public to protect the
		  compelling privacy interest of the mortgage applicant or mortgagors; and
												(J)such other
		  information as the Bureau may
		  require.
												;
									(B)in subsection
		(i), by striking subsection (b)(4) and inserting
		subsections (b)(4), (b)(5), and (b)(6);
								(C)in subsection
		(j)—
									(i)in
		paragraph (1), by striking (as and inserting (containing
		loan-level and application-level information relating to disclosures required
		under subsections (a) and (b) and as otherwise;
									(ii)by
		striking paragraph (3) and inserting the following:
										
											(3)Change of form
		  not requiredA depository institution meets the disclosure
		  requirement of paragraph (1) if the institution provides the information
		  required under such paragraph in such formats as the Bureau may
		  require
											;
		  and
									(iii)in
		paragraph (2)(A), by striking in the format in which such information is
		maintained by the institution and inserting in such formats as
		the Bureau may require;
									(D)in subsection
		(m), by striking paragraph (2) and inserting the following:
									
										(2)Form of
		  informationIn complying with paragraph (1), a depository
		  institution shall provide the person requesting the information with a copy of
		  the information requested in such formats as the Bureau may
		  require
										;
								(E)by striking
		subsection (h) and inserting the following:
									
										(h)Submission to
		  agencies
											(1)In
		  generalThe data required to be disclosed under subsection (b)
		  shall be submitted to the Bureau or to the appropriate agency for the
		  institution reporting under this title, in accordance with rules prescribed by
		  the Bureau. Notwithstanding the requirement of subsection (a)(2)(A) for
		  disclosure by census tract, the Bureau, in cooperation with other appropriate
		  regulators described in paragraph (2), shall develop regulations that—
												(A)prescribe the
		  format for such disclosures, the method for submission of the data to the
		  appropriate regulatory agency, and the procedures for disclosing the
		  information to the public;
												(B)require the
		  collection of data required to be disclosed under subsection (b) with respect
		  to loans sold by each institution reporting under this title;
												(C)require
		  disclosure of the class of the purchaser of such loans; and
												(D)permit any
		  reporting institution to submit in writing to the Bureau or to the appropriate
		  agency such additional data or explanations as it deems relevant to the
		  decision to originate or purchase mortgage loans.
												(2)Other
		  appropriate agenciesThe appropriate regulators described in this
		  paragraph are—
												(A)the Office of the
		  Comptroller of the Currency (hereafter referred to in this Act as
		  Comptroller) for national banks and Federal branches, Federal
		  agencies of foreign banks, and savings associations;
												(B)the Federal
		  Deposit Insurance Corporation for banks insured by the Federal Deposit
		  Insurance Corporation (other than members of the Federal Reserve System),
		  mutual savings banks, insured State branches of foreign banks, and any other
		  depository institution described in section 303(2)(A) which is not otherwise
		  referred to in this paragraph;
												(C)the National
		  Credit Union Administration Board for credit unions; and
												(D)the Secretary of
		  Housing and Urban Development for other lending institutions not regulated by
		  the agencies referred to in subparagraphs (A) through
		  (C).
												;
		  and
								(F)by adding at the
		end the following:
									
										(n)Timing of
		  certain disclosuresThe data required to be disclosed under
		  subsection (b) shall be submitted to the Bureau or to the appropriate agency
		  for any institution reporting under this title, in accordance with regulations
		  prescribed by the Bureau. Institutions shall not be required to report new data
		  under paragraph (5) or (6) of subsection (b) before the first January 1 that
		  occurs after the end of the 9-month period beginning on the date on which
		  regulations are issued by the Bureau in final form with respect to such
		  disclosures.
										;
								(4)in
		section 305 (12 U.S.C. 2804)—
								(A)by striking
		subsection (b) and inserting the following:
									
										(b)Powers of
		  certain other agencies
											(1)In
		  generalExcept as otherwise provided by subtitle B of the
		  Consumer Financial Protection Act of 2010, compliance with the requirements of
		  this title shall be enforced—
												(A)under section 8
		  of the Federal Deposit Insurance Act, in the case of—
													(i)any
		  national bank, and any Federal branch or Federal agency of a foreign bank, by
		  the Office of the Comptroller of the Currency;
													(ii)any
		  member bank of the Federal Reserve System (other than a national bank), branch
		  or agency of a foreign bank (other than a Federal branch, Federal agency, and
		  insured State branch of a foreign bank), commercial lending company owned or
		  controlled by a foreign bank, and any organization operating under section 25
		  or 25(a) of the Federal Reserve Act, by the Board; and
													(iii)any
		  bank insured by the Federal Deposit Insurance Corporation (other than a member
		  of the Federal Reserve System), any mutual savings bank as, defined in section
		  3(f) of the Federal Deposit Insurance Act (12 U.S.C. 1813(f)), any insured
		  State branch of a foreign bank, and any other depository institution not
		  referred to in this paragraph or subparagraph (B) or (C), by the Federal
		  Deposit Insurance Corporation;
													(B)under subtitle E
		  of the Consumer Financial Protection Act of 2010, by the Bureau;
												(C)under the Federal
		  Credit Union Act, by the Administrator of the National Credit Union
		  Administration with respect to any insured credit union; and
												(D)with respect to
		  other lending institutions, by the Secretary of Housing and Urban
		  Development.
												(2)Incorporated
		  definitionsThe terms used in paragraph (1) that are not defined
		  in this title or otherwise defined in section 3(s) of the Federal Deposit
		  Insurance Act (12 U.S.C. 1813(s)) shall have the same meanings as in section
		  1(b) of the International Banking Act of 1978 (12 U.S.C.
		  3101).
											;
		  and
								(B)by adding at the
		end the following:
									
										(d)Overall
		  enforcement authority of the Bureau of Consumer Financial
		  ProtectionSubject to subtitle B of the Consumer Financial
		  Protection Act of 2010, enforcement of the requirements imposed under this
		  title is committed to each of the agencies under subsection (b). The Bureau may
		  exercise its authorities under the Consumer Financial Protection Act of 2010 to
		  exercise principal authority to examine and enforce compliance by any person
		  with the requirements of this
		  title.
										;
								(5)in
		section 306 (12 U.S.C. 2805(b)), by striking subsection (b) and inserting the
		following:
								
									(b)Exemption
		  authorityThe Bureau may, by regulation, exempt from the
		  requirements of this title any State-chartered depository institution within
		  any State or subdivision thereof, if the agency determines that, under the law
		  of such State or subdivision, that institution is subject to requirements that
		  are substantially similar to those imposed under this title, and that such law
		  contains adequate provisions for enforcement. Notwithstanding any other
		  provision of this subsection, compliance with the requirements imposed under
		  this subsection shall be enforced by the Office of the Comptroller of the
		  Currency under section 8 of the Federal Deposit Insurance Act, in the case of
		  national banks and savings associations, the deposits of which are insured by
		  the Federal Deposit Insurance
		  Corporation.
									;
		  and
							(6)by
		striking section 307 (12 U.S.C. 2806) and inserting the following:
								
									307.Compliance
		  improvement methods
										(a)In
		  general
											(1)Consultation
		  requiredThe Director of the Bureau of Consumer Financial
		  Protection, with the assistance of the Secretary, the Director of the Bureau of
		  the Census, the Board of Governors of the Federal Reserve System, the Federal
		  Deposit Insurance Corporation, and such other persons as the Bureau deems
		  appropriate, shall develop or assist in the improvement of, methods of matching
		  addresses and census tracts to facilitate compliance by depository institutions
		  in as economical a manner as possible with the requirements of this
		  title.
											(2)Authorization
		  of appropriationsThere are authorized to be appropriated, such
		  sums as may be necessary to carry out this subsection.
											(3)Contracting
		  authorityThe Director of the Bureau of Consumer Financial
		  Protection is authorized to utilize, contract with, act through, or compensate
		  any person or agency in order to carry out this subsection.
											(b)Recommendations
		  to CongressThe Director of the Bureau of Consumer Financial
		  Protection shall recommend to the Committee on Banking, Housing, and Urban
		  Affairs of the Senate and the Committee on Financial Services of the House of
		  Representatives, such additional legislation as the Director of the Bureau of
		  Consumer Financial Protection deems appropriate to carry out the purpose of
		  this
		  title.
										.
							1093.Amendments to
		the Homeowners Protection Act of 1998Section 10 of the Homeowners Protection Act
		of 1998 (12 U.S.C. 4909) is amended—
							(1)in
		subsection (a)—
								(A)by striking
		Compliance and inserting Except as otherwise provided by
		subtitle B of the Consumer Financial Protection Act of 2010,
		compliance;
								(B)in paragraph (2),
		by striking and at the end;
								(C)in paragraph (3),
		by striking the period at the end and inserting ; and;
		and
								(D)by adding at the
		end the following:
									
										(4)subtitle E of the
		  Consumer Financial Protection Act of 2010, by the Bureau of Consumer Financial
		  Protection.
										;
		  and
								(2)in
		subsection (b)(2), by inserting before the period at the end the following:
		, subject to subtitle B of the Consumer Financial Protection Act of
		2010.
							1094.Amendments to
		the Home Ownership and Equity Protection Act of 1994The Home Ownership and Equity Protection Act
		of 1994 (15 U.S.C. 1601 note) is amended—
							(1)in
		section 158(a), by striking Consumer Advisory Council of the
		Board and inserting Advisory Board to the Bureau;
		and
							(2)by
		striking Board each place that term appears and inserting
		Bureau.
							1095.Amendments to
		the Omnibus Appropriations Act, 2009Section 626 of the Omnibus Appropriations
		Act, 2009 (15 U.S.C. 1638 note) is amended—
							(1)by
		striking subsection (a) and inserting the following:
								
									(a)(1)The Bureau of Consumer
		  Financial Protection shall have authority to prescribe rules with respect to
		  mortgage loans in accordance with section 553 of title 5, United States Code.
		  Such rulemaking shall relate to unfair or deceptive acts or practices regarding
		  mortgage loans, which may include unfair or deceptive acts or practices
		  involving loan modification and foreclosure rescue services. Any violation of a
		  rule prescribed under this paragraph shall be treated as a violation of a rule
		  prohibiting unfair, deceptive, or abusive acts or practices under the Consumer
		  Financial Protection Act of 2010 and a violation of a rule under section 18 of
		  the Federal Trade Commission Act (15 U.S.C. 57a) regarding unfair or deceptive
		  acts or practices.
										(2)The Bureau of Consumer Financial
		  Protection shall enforce the rules issued under paragraph (1) in the same
		  manner, by the same means, and with the same jurisdiction, powers, and duties,
		  as though all applicable terms and provisions of the Consumer Financial
		  Protection Act of 2010 were incorporated into and made part of this
		  subsection.
										;
		  and
							(2)in
		subsection (b)—
								(A)by striking
		paragraph (1) and inserting the following:
									
										(1)Except as
		  provided in paragraph (6), in any case in which the attorney general of a State
		  has reason to believe that an interest of the residents of the State has been
		  or is threatened or adversely affected by the engagement of any person subject
		  to a rule prescribed under subsection (a) in practices that violate such rule,
		  the State, as parens patriae, may bring a civil action on behalf of its
		  residents in an appropriate district court of the United States or other court
		  of competent jurisdiction—
											(A)to enjoin that
		  practice;
											(B)to enforce
		  compliance with the rule;
											(C)to obtain
		  damages, restitution, or other compensation on behalf of the residents of the
		  State; or
											(D)to obtain
		  penalties and relief provided under the Consumer Financial Protection Act of
		  2010, the Federal Trade Commission Act, and such other relief as the court
		  deems
		  appropriate.
											;
								(B)in paragraphs (2)
		and (3), by striking the primary Federal regulator each time the
		term appears and inserting the Bureau of Consumer Financial Protection
		or the Commission, as appropriate;
								(C)in paragraph (3),
		by inserting and subject to subtitle B of the Consumer Financial
		Protection Act of 2010, after paragraph (2),; and
								(D)in paragraph (6),
		by striking the primary Federal regulator each place that term
		appears and inserting the Bureau of Consumer Financial Protection or the
		Commission.
								1096.Amendments to
		the Real Estate Settlement Procedures ActThe Real Estate Settlement Procedures Act of
		1974 (12 U.S.C. 2601 et seq.) is amended—
							(1)in
		section 3 (12 U.S.C. 2602)—
								(A)in paragraph (7),
		by striking and at the end;
								(B)in paragraph (8),
		by striking the period at the end and inserting ; and;
		and
								(C)by adding at the
		end the following:
									
										(9)the term
		  Bureau means the Bureau of Consumer Financial
		  Protection.
										;
								(2)in
		section 4 (12 U.S.C. 2603)—
								(A)in subsection
		(a), by striking the first sentence and inserting the following: The
		Bureau shall publish a single, integrated disclosure for mortgage loan
		transactions (including real estate settlement cost statements) which includes
		the disclosure requirements of this title, in conjunction with the disclosure
		requirements of the Truth in Lending Act that, taken together, may apply to a
		transaction that is subject to both or either provisions of law. The purpose of
		such model disclosure shall be to facilitate compliance with the disclosure
		requirements of this title and the Truth in Lending Act, and to aid the
		borrower or lessee in understanding the transaction by utilizing readily
		understandable language to simplify the technical nature of the
		disclosures.;
								(B)by striking
		Secretary each place that term appears and inserting
		Bureau; and
								(C)by striking
		form each place that term appears and inserting
		forms;
								(3)in
		section 5 (12 U.S.C. 2604)—
								(A)by striking
		Secretary each place that term appears and inserting
		Bureau; and
								(B)in subsection
		(a), by striking the first sentence and inserting the following: The
		Bureau shall prepare and distribute booklets jointly addressing compliance with
		the requirements of the Truth in Lending Act and the provisions of this title,
		in order to help persons borrowing money to finance the purchase of residential
		real estate better to understand the nature and costs of real estate settlement
		services.;
								(4)in
		section 6(j)(3) (12 U.S.C. 2605(j)(3))—
								(A)by striking
		Secretary and inserting Bureau; and
								(B)by striking
		, by regulations that shall take effect not later than April 20,
		1991,;
								(5)in
		section 7(b) (12 U.S.C. 2606(b)) by striking Secretary and
		inserting Bureau;
							(6)in
		section 8(d) (12 U.S.C. 2607(d))—
								(A)in the subsection
		heading, by inserting Bureau and before Secretary; and
								(B)by striking
		paragraph (4), and inserting the following:
									
										(4)The Bureau, the
		  Secretary, or the attorney general or the insurance commissioner of any State
		  may bring an action to enjoin violations of this section. Except, to the extent
		  that a person is subject to the jurisdiction of the Bureau, the Secretary, or
		  the attorney general or the insurance commissioner of any State, the Bureau
		  shall have primary authority to enforce or administer this section, subject to
		  subtitle B of the Consumer Financial Protection Act of
		  2010.
										.
								(7)in
		section 10(c) (12 U.S.C. 2609(c) and (d)), by striking Secretary
		and inserting Bureau;
							(8)in
		section 16 (12 U.S.C. 2614), by inserting the Bureau, before
		the Secretary;
							(9)in
		section 18 (12 U.S.C. 2616), by striking Secretary each place
		that term appears and inserting Bureau; and
							(10)in
		section 19 (12 U.S.C. 2617)—
								(A)in the section
		heading by striking Secretary and inserting
		Bureau;
								(B)by striking
		Secretary each place that term appears and inserting
		Bureau;
								(C)in subsection
		(b), by inserting the Bureau before the
		Secretary; and
								(D)in subsection
		(c), by inserting or the Bureau after the
		Secretary each time that term appears.
								1097.Amendments to
		the Right to Financial Privacy Act of 1978The Right to Financial Privacy Act of 1978
		(12 U.S.C. 3401 et seq.) is amended—
							(1)in
		section 1101—
								(A)in paragraph
		(6)—
									(i)in subparagraph
		(A), by inserting and after the semicolon;
									(ii)in subparagraph
		(B), by striking and at the end; and
									(iii)by striking
		subparagraph (C); and
									(B)in paragraph (7),
		by striking subparagraph (E), and inserting the following:
									
										(E)the Bureau of
		  Consumer Financial
		  Protection;
										;
								(2)in section
		1112(e) (12 U.S.C. 3412(e)), by striking and the Commodity Futures
		Trading Commission is permitted and inserting the Commodity
		Futures Trading Commission, and the Bureau of Consumer Financial Protection is
		permitted; and
							(3)in section 1113
		(12 U.S.C. 3413), by adding at the end the following new subsection:
								
									(r)Disclosure to
		  the Bureau of Consumer Financial ProtectionNothing in this title
		  shall apply to the examination by or disclosure to the Bureau of Consumer
		  Financial Protection of financial records or information in the exercise of its
		  authority with respect to a financial
		  institution.
									.
							1098.Amendments to
		the Secure and Fair Enforcement for Mortgage Licensing Act of
		2008The S.A.F.E. Mortgage
		Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended—
							(1)by
		striking a Federal banking agency each place that term appears,
		other than in paragraphs (7) and (11) of section 1503 and section 1507(a)(1),
		and inserting the Bureau;
							(2)by
		striking Federal banking agencies each place that term appears
		and inserting “Bureau”; and
							(3)by
		striking Secretary each place that term appears and inserting
		Director;
							(4)in
		section 1503 (12 U.S.C. 5102)—
								(A)by redesignating
		paragraphs (2) through (12) as (3) through (13), respectively;
								(B)by striking
		paragraph (1) and inserting the following:
									
										(1)BureauThe
		  term Bureau means the Bureau of Consumer Financial
		  Protection.
										(2)Federal banking
		  agencyThe term Federal banking agency means the
		  Board of Governors of the Federal Reserve System, the Office of the Comptroller
		  of the Currency, the National Credit Union Administration, and the Federal
		  Deposit Insurance Corporation.
										;
		  and
								(C)by striking
		paragraph (10), as so designated by this section, and inserting the
		following:
									
										(10)DirectorThe
		  term Director means the Director of the Bureau of Consumer
		  Financial Protection.
										;
		  and
								(5)in
		section 1507 (12 U.S.C. 5106)—
								(A)in subsection
		(a)—
									(i)by
		striking paragraph (1) and inserting the following:
										
											(1)In
		  generalThe Bureau shall develop and maintain a system for
		  registering employees of a depository institution, employees of a subsidiary
		  that is owned and controlled by a depository institution and regulated by a
		  Federal banking agency, or employees of an institution regulated by the Farm
		  Credit Administration, as registered loan originators with the Nationwide
		  Mortgage Licensing System and Registry. The system shall be implemented before
		  the end of the 1-year period beginning on the date of enactment of the Consumer
		  Financial Protection Act of 2010.
											;
		  and
									(ii)in
		paragraph (2)—
										(I)by
		striking appropriate Federal banking agency and the Farm Credit
		Administration and inserting Bureau; and
										(II)by
		striking employees's identity and inserting identity of
		the employee; and
										(B)in subsection
		(b), by striking through the Financial Institutions Examination Council,
		and the Farm Credit Administration, and inserting and the Bureau
		of Consumer Financial Protection;
								(6)in
		section 1508 (12 U.S.C. 5107)—
								(A)by striking the
		section heading and inserting the following: Sec. 1508. Bureau of Consumer Financial Protection
		backup authority to establish loan originator licensing
		system.; and
								(B)by adding at the
		end the following:
									
										(f)Regulation
		  authority
											(1)In
		  generalThe Bureau is authorized to promulgate regulations
		  setting minimum net worth or surety bond requirements for residential mortgage
		  loan originators and minimum requirements for recovery funds paid into by loan
		  originators.
											(2)ConsiderationsIn
		  issuing regulations under paragraph (1), the Bureau shall take into account the
		  need to provide originators adequate incentives to originate affordable and
		  sustainable mortgage loans, as well as the need to ensure a competitive
		  origination market that maximizes consumer access to affordable and sustainable
		  mortgage
		  loans.
											;
								(7)by
		striking section 1510 (12 U.S.C. 5109) and inserting the following:
								
									1510.FeesThe Bureau, the Farm Credit Administration,
		  and the Nationwide Mortgage Licensing System and Registry may charge reasonable
		  fees to cover the costs of maintaining and providing access to information from
		  the Nationwide Mortgage Licensing System and Registry, to the extent that such
		  fees are not charged to consumers for access to such system and
		  registry.
									;
							(8)by
		striking section 1513 (12 U.S.C. 5112) and inserting the following:
								
									1513.Liability
		  provisionsThe Bureau, any
		  State official or agency, or any organization serving as the administrator of
		  the Nationwide Mortgage Licensing System and Registry or a system established
		  by the Director under section 1509, or any officer or employee of any such
		  entity, shall not be subject to any civil action or proceeding for monetary
		  damages by reason of the good faith action or omission of any officer or
		  employee of any such entity, while acting within the scope of office or
		  employment, relating to the collection, furnishing, or dissemination of
		  information concerning persons who are loan originators or are applying for
		  licensing or registration as loan
		  originators.
									;
		  and
							(9)in
		section 1514 (12 U.S.C. 5113) in the section heading, by striking
		Under HUD backup licensing
		system and inserting By the Bureau.
							1099.Amendments to
		the Truth in Lending ActThe
		Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended—
							(1)in section 103 (5 U.S.C. 1602)—
								(A)by redesignating
		subsections (b) through (bb) as subsections (c) through (cc), respectively;
		and
								(B)by inserting
		after subsection (a) the following:
									
										(b)BureauThe
		  term Bureau means the Bureau of Consumer Financial
		  Protection.
										;
								(2)by
		striking Board each place that term appears, other than in
		section 140(d) and section 108(a), as amended by this section, and inserting
		Bureau;
							(3)by
		striking Federal Trade Commission each place that term appears,
		other than in section 108(c) and section 129(m), as amended by this Act, and
		other than in the context of a reference to the Federal Trade Commission Act,
		and inserting Bureau;
							(4)in
		section 105(a) (15 U.S.C. 1604(a)), in the second sentence—
								(A)by striking
		Except in the case of a mortgage referred to in section 103(aa), these
		regulations may contain such and inserting Except with respect
		to the provisions of section 129 that apply to a mortgage referred to in
		section 103(aa), such regulations may contain such additional
		requirements,; and
								(B)by inserting
		all or after exceptions for;
								(5)in
		section 105(b) (15 U.S.C. 1604(b)), by striking the first sentence and
		inserting the following: The Bureau shall publish a single, integrated
		disclosure for mortgage loan transactions (including real estate settlement
		cost statements) which includes the disclosure requirements of this title in
		conjunction with the disclosure requirements of the Real Estate Settlement
		Procedures Act of 1974 that, taken together, may apply to a transaction that is
		subject to both or either provisions of law. The purpose of such model
		disclosure shall be to facilitate compliance with the disclosure requirements
		of this title and the Real Estate Settlement Procedures Act of 1974, and to aid
		the borrower or lessee in understanding the transaction by utilizing readily
		understandable language to simplify the technical nature of the
		disclosures.;
							(6)in
		section 105(f)(1) (15 U.S.C. 1604(f)(1)), by inserting all or
		after from all or part of this title;
							(7)in
		section 108 (15 U.S.C. 1607)—
								(A)by striking
		subsection (a) and inserting the following:
									
										(a)Enforcing
		  agenciesExcept as otherwise provided in subtitle B of the
		  Consumer Financial Protection Act of 2010, compliance with the requirements
		  imposed under this title shall be enforced under—
											(1)section 8 of the
		  Federal Deposit Insurance Act, in the case of—
												(A)any national
		  bank, and Federal branch or Federal agency of a foreign bank, by the Office of
		  the Comptroller of the Currency;
												(B)any member bank
		  of the Federal Reserve System (other than a national bank), any branch or
		  agency of a foreign bank (other than a Federal branch, Federal agency, or
		  insured State branch of a foreign bank), any commercial lending company owned
		  or controlled by a foreign bank, and organizations operating under section 25
		  or 25(a) of the Federal Reserve Act, by the Board; and
												(C)any bank insured
		  by the Federal Deposit Insurance Corporation (other than a member of the
		  Federal Reserve System) and an insured State branch of a foreign bank, by the
		  Board of Directors of the Federal Deposit Insurance Corporation;
												(2)subtitle E of the
		  Consumer Financial Protection Act of 2010, by the Bureau;
											(3)the Federal
		  Credit Union Act, by the Director of the National Credit Union Administration,
		  with respect to any Federal credit union;
											(4)the Federal
		  Aviation Act of 1958, by the Secretary of Transportation, with respect to any
		  air carrier or foreign air carrier subject to that Act;
											(5)the Packers and
		  Stockyards Act, 1921 (except as provided in section 406 of that Act), by the
		  Secretary of Agriculture, with respect to any activities subject to that Act;
		  and
											(6)the Farm Credit
		  Act of 1971, by the Farm Credit Administration with respect to any Federal land
		  bank, Federal land bank association, Federal intermediate credit bank, or
		  production credit association.
											;
		  and
								(B)by striking
		subsection (c) and inserting the following:
									
										(c)Overall
		  enforcement authority of the Federal trade commissionExcept to
		  the extent that enforcement of the requirements imposed under this title is
		  specifically committed to some other Government agency under subsection (a),
		  and subject to subtitle B of the Consumer Financial Protection Act of 2010, the
		  Federal Trade Commission shall enforce such requirements. For the purpose of
		  the exercise by the Federal Trade Commission of its functions and powers under
		  the Federal Trade Commission Act, a violation of any requirement imposed under
		  this title shall be deemed a violation of a requirement imposed under that Act.
		  All of the functions and powers of the Federal Trade Commission under the
		  Federal Trade Commission Act are available to the Federal Trade Commission to
		  enforce compliance by any person with the requirements under this title,
		  irrespective of whether that person is engaged in commerce or meets any other
		  jurisdictional tests under the Federal Trade Commission
		  Act.
										;
								(8)in
		section 129 (15 U.S.C. 1639), by striking subsection (m) and inserting the
		following:
								
									(m)Civil penalties
		  in Federal trade commission enforcement actionsFor purposes of
		  enforcement by the Federal Trade Commission, any violation of a regulation
		  issued by the Bureau pursuant to subsection (l)(2) shall be treated as a
		  violation of a rule promulgated under section 18 of the Federal Trade
		  Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts or
		  practices.
									;
		  and
							(9)in chapter 5 (15
		U.S.C. 1667 et seq.)—
								(A)by striking
		the Board each place that term appears and inserting the
		Bureau; and
								(B)by striking
		The Board each place that term appears and inserting The
		Bureau.
								1100.Amendments to
		the Truth in Savings ActThe
		Truth in Savings Act (12 U.S.C. 4301 et seq.) is amended—
							(1)by striking Board each place
		that term appears and inserting Bureau;
							(2)in section 270(a) (12 U.S.C. 4309)—
								(A)by striking
		Compliance and inserting Except as otherwise provided in
		subtitle B of the Consumer Financial Protection Act of 2010,
		compliance;
								(B)in paragraph
		(1)—
									(i)in
		subparagraph (B), by striking and at the end; and
									(ii)by
		striking subparagraph (C);
									(C)in paragraph (2),
		by striking the period at the end and inserting ; and;
		and
								(D)by adding at the
		end the following:
									
										(3)subtitle E of the
		  Consumer Financial Protection Act of 2010, by the
		  Bureau.
										;
								(3)in
		section 272(b) (12 U.S.C. 4311(b)), by striking regulation prescribed by
		the Board each place that term appears and inserting regulation
		prescribed by the Bureau; and
							(4)in
		section 274 (12 U.S.C. 4313), by striking paragraph (4) and inserting the
		following:
								
									(4)BureauThe
		  term Bureau means the Bureau of Consumer Financial
		  Protection.
									.
							1101.Amendments to
		the Telemarketing and Consumer Fraud and Abuse Prevention Act
							(a)Amendments to
		Section 3Section 3 of the
		Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6102) is
		amended by striking subsections (b) and (c) and inserting the following:
								
									(b)Rulemaking
		  authorityThe Commission shall have authority to prescribe rules
		  under subsection (a), in accordance with section 553 of title 5, United States
		  Code. In prescribing a rule under this section that relates to the provision of
		  a consumer financial product or service that is subject to the Consumer
		  Financial Protection Act of 2010, including any enumerated consumer law
		  thereunder, the Commission shall consult with the Bureau of Consumer Financial
		  Protection regarding the consistency of a proposed rule with standards,
		  purposes, or objectives administered by the Bureau of Consumer Financial
		  Protection.
									(c)ViolationsAny
		  violation of any rule prescribed under subsection (a)—
										(1)shall be treated
		  as a violation of a rule under section 18 of the Federal Trade Commission Act
		  regarding unfair or deceptive acts or practices; and
										(2)that is committed
		  by a person subject to the Consumer Financial Protection Act of 2010 shall be
		  treated as a violation of a rule under section 1031 of that Act regarding
		  unfair, deceptive, or abusive acts or
		  practices.
										.
							(b)Amendments to
		Section 4Section 4(d) of the
		Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6103(d))
		is amended by inserting after Commission each place that term
		appears the following: or the Bureau of Consumer Financial
		Protection.
							(c)Amendments to
		Section 5Section 5(c) of the
		Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6104(c))
		is amended by inserting after Commission each place that term
		appears the following: or the Bureau of Consumer Financial
		Protection.
							(d)Amendment to
		Section 6Section 6 of the
		Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6105) is
		amended by adding at the end the following:
								
									(d)Enforcement by
		  Bureau of Consumer Financial ProtectionExcept as otherwise
		  provided in sections 3(d), 3(e), 4, and 5, and subject to subtitle B of the
		  Consumer Financial Protection Act of 2010, this Act shall be enforced by the
		  Bureau of Consumer Financial Protection under subtitle E of the Consumer
		  Financial Protection Act of
		  2010.
									.
							1102.Amendments to
		the Paperwork Reduction Act
							(a)Designation as
		an independent agencySection 2(5) of the Paperwork Reduction Act
		(44 U.S.C. 3502(5)) is amended by inserting the Bureau of Consumer
		Financial Protection, the Office of Financial Research, after
		the Securities and Exchange Commission,.
							(b)Comparable
		treatmentSection 3513 of title 44, United States Code, is
		amended by adding at the end the following:
								
									(c)Comparable
		  treatmentNotwithstanding any other provision of law, the
		  Director shall treat or review a rule or order prescribed or proposed by the
		  Director of the Bureau of Consumer Financial Protection on the same terms and
		  conditions as apply to any rule or order prescribed or proposed by the Board of
		  Governors of the Federal Reserve
		  System.
									.
							1103.Adjustments
		for inflation in the Truth in Lending Act
							(a)Caps
								(1)Credit
		transactionsSection 104(3) of the Truth in Lending Act (15
		U.S.C. 1603(3)) is amended by striking $25,000 and inserting
		$50,000.
								(2)Consumer
		leasesSection 181(1) of the Truth in Lending Act (15 U.S.C.
		1667(1)) is amended by striking $25,000 and inserting
		$50,000.
								(b)Adjustments for
		inflationOn and after December 31, 2011, the Bureau may adjust
		annually the dollar amounts described in sections 104(3) and 181(1) of the
		Truth in Lending Act (as amended by this section), by the annual percentage
		increase in the Consumer Price Index for Urban Wage Earners and Clerical
		Workers, as published by the Bureau of Labor Statistics, rounded to the nearest
		multiple of $100, or $1,000, as applicable.
							1104.Effective
		dateExcept as otherwise
		provided in this subtitle and the amendments made by this subtitle, this
		subtitle and the amendments made by this subtitle, other than sections 1081 and
		1082, shall become effective on the designated transfer date.
						XIFederal
		Reserve System provisions
					1151.Federal
		Reserve Act amendments on emergency lending authorityThe third undesignated paragraph of section
		13 of the Federal Reserve Act (12 U.S.C. 343) (relating to emergency lending
		authority) is amended—
						(1)by
		inserting (3)(A) before In unusual;
						(2)by
		striking individual, partnership, or corporation the first place
		that term appears and inserting the following: participant in any
		program or facility with broad-based eligibility;
						(3)by
		striking exchange for an individual or a partnership or
		corporation and inserting exchange,;
						(4)by
		striking such individual, partnership, or corporation and
		inserting the following: such participant in any program or facility
		with broad-based eligibility;
						(5)by
		striking for individuals, partnerships, corporations and
		inserting for any participant in any program or facility with
		broad-based eligibility;
						(6)by
		striking may prescribe. and inserting the following: “may
		prescribe.
							
								(B)(i)As soon as is
		  practicable after the date of enactment of this subparagraph, the Board shall
		  establish, by regulation, in consultation with the Secretary of the Treasury,
		  the policies and procedures governing emergency lending under this paragraph.
		  Such policies and procedures shall be designed to ensure that any emergency
		  lending program or facility is for the purpose of providing liquidity to the
		  financial system, and not to aid a failing financial company, and that the
		  collateral for emergency loans is of sufficient quality to protect taxpayers
		  from losses.
									(ii)The Board may not establish any
		  program or facility under this paragraph without the prior approval of the
		  Secretary of the Treasury.
									(C)The Board shall
		  provide to the Committee on Banking, Housing, and Urban Affairs of the Senate
		  and the Committee on Financial Services of the House of Representatives—
									(i)not
		  later than 7 days after providing any loan or other financial assistance under
		  this paragraph, a report that includes—
										(I)the justification
		  for the exercise of authority to provide such assistance;
										(II)the identity of
		  the recipients of such assistance, subject to subparagraph (D);
										(III)the date and
		  amount of the assistance, and form in which the assistance was provided;
		  and
										(IV)the material
		  terms of the assistance, including—
											(aa)duration;
											(bb)collateral
		  pledged and the value thereof;
											(cc)all
		  interest, fees, and other revenue or items of value to be received in exchange
		  for the assistance;
											(dd)any
		  requirements imposed on the recipient with respect to employee compensation,
		  distribution of dividends, or any other corporate decision in exchange for the
		  assistance; and
											(ee)the
		  expected costs to the taxpayers of such assistance; and
											(ii)once
		  every 30 days, with respect to any outstanding loan or other financial
		  assistance under this paragraph, written updates on—
										(I)the value of
		  collateral;
										(II)the amount of
		  interest, fees, and other revenue or items of value received in exchange for
		  the assistance; and
										(III)the expected or
		  final cost to the taxpayers of such assistance.
										(D)(i)The Board shall
		  disclose, not later than 1 year after the date on which assistance was first
		  received under the program or facility, unless the Board determines that such
		  disclosure likely would reduce the effectiveness of the program or facility in
		  addressing or mitigating the financial market disruptions, financial market
		  conditions, or other unusual and exigent circumstances sought to be addressed
		  or mitigated by the program or facility, or would otherwise have a significant
		  effect on economic or financial market conditions—
										(I)the identity of the participants in an
		  emergency lending program or facility commenced under this paragraph;
										(II)the amounts borrowed by each participant
		  in any such program or facility; and
										(III)identifying details concerning the
		  assets or collateral held by, under, or in connection with such a program or
		  facility within 1 year of the date on which assistance was first received under
		  the program or facility.
										(ii)If the Board determines not to
		  make the disclosures required by clause (i) within 1 year of the date on which
		  a participant first received assistance under a program or facility, the Board
		  shall—
										(I)provide to the Committee on Banking,
		  Housing, and Urban Affairs of the Senate and the Committee on Financial
		  Services of the House of Representatives a written report explaining the
		  reasons for delaying the disclosures about such program or facility not later
		  than 30 days after making such determination; and
										(II)provide to the Committee on Banking,
		  Housing, and Urban Affairs of the Senate and the Committee on Financial
		  Services of the House of Representatives each year thereafter a written report
		  explaining the reasons for continuing to delay disclosure, until the
		  disclosures are complete.
										(iii)The disclosures required by
		  clause (i) shall be made not later than 12 months after the effective date of
		  the termination of the facility by the Board.
									(iv)If the Board determines not to
		  make the disclosures required by clause (i), the Comptroller General of the
		  United States shall issue a report to the Committee on Banking, Housing, and
		  Urban Affairs of the Senate and the Committee on Financial Services of the
		  House of Representatives evaluating whether that determination is
		  reasonable.
									.
						1152.Reviews of
		special Federal reserve credit facilities
						(a)ReviewsSection
		714 of title 31, United States Code, is amended by adding at the end the
		following:
							
								(f)Reviews of
		  credit facilities of the Federal reserve system
									(1)DefinitionIn
		  this subsection, the term credit facility means a program or
		  facility, including any special purpose vehicle or other entity established by
		  or on behalf of the Board of Governors of the Federal Reserve System or a
		  Federal reserve bank, authorized by the Board of Governors under the third
		  undesignated paragraph of section 13 of the Federal Reserve Act (12 U.S.C.
		  343), that is not subject to audit under subsection (e), including—
										(A)the Asset-Backed
		  Commercial Paper Money Market Mutual Fund Liquidity Facility;
										(B)the Term
		  Asset-Backed Securities Loan Facility;
										(C)the Primary
		  Dealer Credit Facility;
										(D)the Commercial
		  Paper Funding Facility; and
										(E)the Term
		  Securities Lending Facility.
										(2)Authority for
		  reviews and examinationsSubject to paragraph (3), and
		  notwithstanding any limitation in subsection (b) on the auditing and oversight
		  of certain functions of the Board of Governors of the Federal Reserve System or
		  any Federal reserve bank, the Comptroller General of the United States may
		  conduct reviews, including onsite examinations, of the Board of Governors, a
		  Federal reserve bank, or a credit facility, if the Comptroller General
		  determines that such reviews are appropriate, solely for the purposes of
		  assessing, with respect to a credit facility—
										(A)the operational
		  integrity, accounting, financial reporting, and internal controls of the credit
		  facility;
										(B)the effectiveness
		  of the collateral policies established for the facility in mitigating risk to
		  the relevant Federal reserve bank and taxpayers;
										(C)whether the
		  credit facility inappropriately favors one or more specific participants over
		  other institutions eligible to utilize the facility; and
										(D)the policies
		  governing the use, selection, or payment of third-party contractors by or for
		  any credit facility.
										(3)Reports and
		  delayed disclosure
										(A)Reports
		  requiredA report on each review conducted under paragraph (2)
		  shall be submitted by the Comptroller General to the Congress before the end of
		  the 90-day period beginning on the date on which such review is
		  completed.
										(B)ContentsThe
		  report under subparagraph (A) shall include a detailed description of the
		  findings and conclusions of the Comptroller General with respect to the matters
		  described in paragraph (2) that were reviewed and are the subject of the
		  report, together with such recommendations for legislative or administrative
		  action relating to such matters as the Comptroller General may determine to be
		  appropriate.
										(C)Delayed release
		  of certain information
											(i)In
		  generalThe Comptroller General shall not disclose to any person
		  or entity, including to Congress, the names or identifying details of specific
		  participants in any credit facility, the amounts borrowed by specific
		  participants in any credit facility, or identifying details regarding assets or
		  collateral held by, under, or in connection with any credit facility, and any
		  report provided under subparagraph (A) shall be redacted to ensure that such
		  names and details are not disclosed.
											(ii)Delayed
		  releaseThe nondisclosure obligation under clause (i) shall
		  expire with respect to any participant on the date on which the Board of
		  Governors, directly or through a Federal reserve bank, publicly discloses the
		  identity of the subject participant or the identifying details of the subject
		  assets or collateral.
											(iii)General
		  releaseThe Comptroller General shall release a nonredacted
		  version of any report on a credit facility 1 year after the effective date of
		  the termination by the Board of Governors of the authorization for the credit
		  facility. For purposes of this clause, a credit facility shall be deemed to
		  have terminated 24 months after the date on which the credit facility ceases to
		  make extensions of credit and loans, unless the credit facility is otherwise
		  terminated by the Board of Governors.
											(iv)ExceptionsThe
		  nondisclosure obligation under clause (i) shall not apply to the credit
		  facilities Maiden Lane, Maiden Lane II, and Maiden Lane
		  III.
											.
						(b)Access to
		recordsSection 714(d) of title 31, United States Code, is
		amended—
							(1)in
		paragraph (2), by inserting or any person or entity described in
		paragraph (3)(A) after used by an agency;
							(2)in
		paragraph (3), by inserting or (f) after subsection
		(e) each place that term appears; and
							(3)in
		paragraph (3)(B), by adding at the end the following: The Comptroller
		General may make and retain copies of books, accounts, and other records
		provided under subparagraph (A) as the Comptroller General deems appropriate.
		The Comptroller General shall provide to any person or entity described in
		subparagraph (A) a current list of officers and employees to whom, with proper
		identification, records and property may be made available, and who may make
		notes or copies necessary to carry out a review or examination under this
		subsection..
							1153.Public access
		to informationSection 2B of
		the Federal Reserve Act (12 U.S.C. 225b) is amended by adding at the end the
		following:
						
							(c)Public access
		  to informationThe Board shall place on its home Internet
		  website, a link entitled Audit, which shall link to a webpage
		  that shall serve as a repository of information made available to the public
		  for a reasonable period of time, not less than 6 months following the date of
		  release of the relevant information, including—
								(1)the reports
		  prepared by the Comptroller General under section 714 of title 31, United
		  States Code;
								(2)the annual
		  financial statements prepared by an independent auditor for the Board in
		  accordance with section 11B;
								(3)the reports to
		  the Committee on Banking, Housing, and Urban Affairs of the Senate required
		  under the third undesignated paragraph of section 13 (relating to emergency
		  lending authority); and
								(4)such other
		  information as the Board reasonably believes is necessary or helpful to the
		  public in understanding the accounting, financial reporting, and internal
		  controls of the Board and the Federal reserve
		  banks.
								.
					1154.Liquidity
		event determination
						(a)Determination
		and written recommendation
							(1)Determination
		requestThe Secretary may request the Corporation and the Board
		of Governors to determine whether a liquidity event exists that warrants use of
		the guarantee program authorized under section 1155.
							(2)Requirements of
		determinationAny determination pursuant to paragraph (1)
		shall—
								(A)be written;
		and
								(B)contain an
		evaluation of the evidence that—
									(i)a
		liquidity event exists;
									(ii)failure to take
		action would have serious adverse effects on financial stability or economic
		conditions in the United States; and
									(iii)actions
		authorized under section 1155 are needed to avoid or mitigate potential adverse
		effects on the United States financial system or economic conditions.
									(b)ProceduresNotwithstanding
		any other provision of Federal or State law, upon the determination of both the
		Corporation (upon a vote of not fewer than 2/3 of the
		members of the Corporation then serving) and the Board of Governors (upon a
		vote of not fewer than 2/3 of the members of the Board of
		Governors then serving) under subsection (a) that a liquidity event exists that
		warrants use of the guarantee program authorized under section 1155, and with
		the written consent of the Secretary—
							(1)the
		Corporation shall take action in accordance with section 1155(a); and
							(2)the
		Secretary (in consultation with the President) shall take action in accordance
		with section 1155(c).
							(c)Documentation
		and review
							(1)DocumentationThe
		Secretary shall—
								(A)maintain the
		written documentation of each determination of the Corporation and the Board of
		Governors under this section; and
								(B)provide the
		documentation for review under paragraph (2).
								(2)GAO
		reviewThe Comptroller General of the United States shall review
		and report to Congress on any determination of the Corporation and the Board of
		Governors under subsection (a), including—
								(A)the basis for the
		determination; and
								(B)the likely effect
		of the actions taken.
								(d)Report to
		CongressOn the earlier of the date of a submission made to
		Congress under section 1155(c), or within 30 days of the date of a
		determination under subsection (a), the Secretary shall provide written notice
		of the determination of the Corporation and the Board of Governors to the
		Committee on Banking, Housing, and Urban Affairs of the Senate and the
		Committee on Financial Services of the House of Representatives, including a
		description of the basis for the determination.
						1155.Emergency
		financial stabilization
						(a)In
		generalUpon the written determination of the Corporation and the
		Board of Governors under section 1154, the Corporation shall create a widely
		available program to guarantee obligations of solvent insured depository
		institutions or solvent depository institution holding companies (including any
		affiliates thereof) during times of severe economic distress, except that a
		guarantee of obligations under this section may not include the provision of
		equity in any form.
						(b)Rulemaking and
		terms and conditions
							(1)Policies and
		proceduresAs soon as is practicable after the date of enactment
		of this Act, the Corporation shall establish, by regulation, and in
		consultation with the Secretary, policies and procedures governing the issuance
		of guarantees authorized by this section. Such policies and procedures may
		include a requirement of collateral as a condition of any such
		guarantee.
							(2)Terms and
		conditionsThe terms and conditions of any guarantee program
		shall be established by the Corporation, with the concurrence of the
		Secretary.
							(c)Determination
		of guaranteed amount
							(1)In
		generalIn connection with any program established pursuant to
		subsection (a) and subject to paragraph (2) of this subsection, the Secretary
		(in consultation with the President) shall determine the maximum amount of debt
		outstanding that the Corporation may guarantee under this section, and the
		President may transmit to Congress a written report on the plan of the
		Corporation to exercise the authority under this section to issue guarantees up
		to that maximum amount. Upon the expiration of the 5-calendar-day period
		beginning on the date on which Congress receives the report on the plan of the
		Corporation, the Corporation may exercise the authority under this section to
		issue guarantees up to that specified maximum amount, unless there is enacted,
		within that 5-calendar-day period, a joint resolution disapproving such report,
		as provided in subsection (d).
							(2)Additional debt
		guarantee authorityIf the Secretary (in consultation with the
		President) determines, after a submission to Congress under paragraph (1), that
		the maximum guarantee amount should be raised, and the Council concurs with
		that determination, the President may transmit to Congress a written report on
		the plan of the Corporation to exercise the authority under this section to
		issue guarantees up to the increased maximum debt guarantee amount. Upon the
		expiration of the 5-calendar-day period beginning on the date on which Congress
		receives the report on the plan of the Corporation, the Corporation may
		exercise the authority under this section to issue guarantees up to that
		specified maximum amount, unless there is enacted, within that 5-calendar-day
		period, a joint resolution disapproving such report, as provided in subsection
		(d).
							(d)Joint
		resolution
							(1)Fast track
		consideration in house of representatives
								(A)Contents of
		joint resolutionFor purposes of this section, the term
		joint resolution means only a joint resolution—
									(i)that is
		introduced not later than 3 calendar days after the date on which the report of
		the Secretary referred to in section 1154(d) is received by Congress;
									(ii)that
		does not have a preamble;
									(iii)the
		title of which is as follows: Joint resolution relating to the
		disapproval of a plan to guarantee obligations under section 1155 of the
		Restoring American Financial Stability Act of 2010; and
									(iv)the
		matter after the resolving clause of which is as follows: That Congress
		disapproves the obligation of any amount described in section 1155(c) of the
		Restoring American Financial Stability Act of 2010..
									(B)ReconveningUpon
		receipt of a report under subsection (c), the Speaker, if the House of
		Representatives would otherwise be adjourned, shall notify the Members of the
		House of Representatives that, pursuant to this section, the House of
		Representatives shall convene not later than the second calendar day after the
		date of receipt of such report.
								(C)Reporting and
		dischargeAny committee of the House of Representatives to which
		a joint resolution is referred shall report it to the House of Representatives
		not later than 4 calendar days after the date of receipt of the report under
		subsection (c). If a committee fails to report the joint resolution within that
		period, the committee shall be discharged from further consideration of the
		joint resolution and the joint resolution shall be referred to the appropriate
		calendar.
								(D)Proceeding to
		considerationAfter each committee authorized to consider a joint
		resolution reports it to the House of Representatives or has been discharged
		from its consideration, it shall be in order, not later than the 5th day after
		Congress receives the report under subsection (c), to move to proceed to
		consider the joint resolution in the House of Representatives. All points of
		order against the motion are waived. Such a motion shall not be in order after
		the House of Representatives has disposed of a motion to proceed on the joint
		resolution. The previous question shall be considered as ordered on the motion
		to its adoption without intervening motion. The motion shall not be debatable.
		A motion to reconsider the vote by which the motion is disposed of shall not be
		in order.
								(E)ConsiderationThe
		joint resolution shall be considered as read. All points of order against the
		joint resolution and against its consideration are waived. The previous
		question shall be considered as ordered on the joint resolution to its passage
		without intervening motion except 2 hours of debate equally divided and
		controlled by the proponent and an opponent. A motion to reconsider the vote on
		passage of the joint resolution shall not be in order.
								(2)Fast track
		consideration in Senate
								(A)ReconveningUpon
		receipt of a report under subsection (c), if the Senate has adjourned or
		recessed for more than 2 days, the majority leader of the Senate, after
		consultation with the minority leader of the Senate, shall notify the Members
		of the Senate that, pursuant to this section, the Senate shall convene not
		later than the second calendar day after receipt of such message.
								(B)Placement on
		calendarUpon introduction in the Senate, the joint resolution
		shall be placed immediately on the calendar.
								(C)Floor
		consideration
									(i)In
		generalNotwithstanding Rule XXII of the Standing Rules of the
		Senate, it is in order at any time during the period beginning on the 4th day
		after the date on which Congress receives a report under subsection (c), and
		ending on the 5th day after the date on which Congress receives a report under
		subsection (c) (even though a previous motion to the same effect has been
		disagreed to) to move to proceed to the consideration of the joint resolution,
		and all points of order against the joint resolution (and against consideration
		of the joint resolution) are waived. The motion to proceed is not debatable.
		The motion is not subject to a motion to postpone. A motion to reconsider the
		vote by which the motion is agreed to or disagreed to shall not be in order. If
		a motion to proceed to the consideration of the resolution is agreed to, the
		joint resolution shall remain the unfinished business until disposed of.
									(ii)DebateDebate
		on the joint resolution, and on all debatable motions and appeals in connection
		therewith, shall be limited to not more than 10 hours, which shall be divided
		equally between the majority and minority leaders or their designees. A motion
		further to limit debate is in order and not debatable. An amendment to, or a
		motion to postpone, or a motion to proceed to the consideration of other
		business, or a motion to recommit the joint resolution is not in order.
									(iii)Vote on
		passageThe vote on passage shall occur immediately following the
		conclusion of the debate on the joint resolution, and a single quorum call at
		the conclusion of the debate if requested in accordance with the rules of the
		Senate.
									(iv)Rulings of the
		chair on procedureAppeals from the decisions of the Chair
		relating to the application of the rules of the Senate, as the case may be, to
		the procedure relating to a joint resolution shall be decided without
		debate.
									(3)Rules relating
		to Senate and House of Representatives
								(A)Coordination
		with action by other houseIf, before the passage by one House of
		a joint resolution of that House, that House receives from the other House a
		joint resolution, then the following procedures shall apply:
									(i)The
		joint resolution of the other House shall not be referred to a
		committee.
									(ii)With
		respect to a joint resolution of the House receiving the resolution—
										(I)the
		procedure in that House shall be the same as if no joint resolution had been
		received from the other House; but
										(II)the
		vote on passage shall be on the joint resolution of the other House.
										(B)Treatment of
		joint resolution of other houseIf one House fails to introduce
		or consider a joint resolution under this section, the joint resolution of the
		other House shall be entitled to expedited floor procedures under this
		section.
								(C)Treatment of
		companion measuresIf, following passage of the joint resolution
		in the Senate, the Senate then receives the companion measure from the House of
		Representatives, the companion measure shall not be debatable.
								(D)Consideration
		after passage
									(i)In
		generalIf Congress passes a joint resolution, the period
		beginning on the date the President is presented with the joint resolution and
		ending on the date the President takes action with respect to the joint
		resolution shall be disregarded in computing the 5-day period described in
		subsection (c).
									(ii)VetoesIf
		the President vetoes the joint resolution—
										(I)the
		period beginning on the date the President vetoes the joint resolution and
		ending on the date the Congress receives the veto message with respect to the
		joint resolution shall be disregarded in computing the 5-day period described
		in subsection (c); and
										(II)debate on a veto
		message in the Senate under this section shall be 1 hour equally divided
		between the majority and minority leaders or their designees.
										(E)Rules of House
		of Representatives and SenateThis subsection is enacted by
		Congress—
									(i)as an
		exercise of the rulemaking power of the Senate and House of Representatives,
		respectively, and as such it is deemed a part of the rules of each House,
		respectively, but applicable only with respect to the procedure to be followed
		in that House in the case of a joint resolution, and it supersedes other rules
		only to the extent that it is inconsistent with such rules; and
									(ii)with
		full recognition of the constitutional right of either House to change the
		rules (so far as relating to the procedure of that House) at any time, in the
		same manner, and to the same extent as in the case of any other rule of that
		House.
									(e)Funding
							(1)Fees and other
		chargesThe Corporation shall charge fees and other assessments
		to all participants in the program established pursuant to this section, in
		such amounts as are necessary to offset projected losses and administrative
		expenses, including amounts borrowed pursuant to paragraph (3), and such
		amounts shall be available to the Corporation.
							(2)Excess
		fundsIf, at the conclusion of the program established under this
		section, there are any excess funds collected from the fees associated with
		such program, the funds shall be deposited in the General Fund of the
		Treasury.
							(3)Authority of
		corporationThe Corporation—
								(A)may borrow funds
		from the Secretary of the Treasury and issue obligations of the Corporation to
		the Secretary for amounts borrowed, and the amounts borrowed shall be available
		to the Corporation for purposes of carrying out a program established pursuant
		to this section, including the payment of reasonable costs of administering the
		program, and the obligations issued shall be repaid in full with interest
		through fees and charges paid by participants in accordance with paragraphs (1)
		and (4), as applicable; and
								(B)may not borrow
		funds from the Deposit Insurance Fund established pursuant to section 11(a)(4)
		of the Federal Deposit Insurance Act.
								(4)Backup special
		assessmentsTo the extent that the funds collected pursuant to
		paragraph (1) are insufficient to cover any losses or expenses, including
		amounts borrowed pursuant to paragraph (3), arising from a program established
		pursuant to this section, the Corporation shall impose a special assessment
		solely on participants in the program, in amounts necessary to address such
		insufficiency, and which shall be available to the Corporation to cover such
		losses or expenses.
							(5)Authority of
		the SecretaryThe Secretary may purchase any obligations issued
		under paragraph (3)(A). For such purpose, the Secretary may use the proceeds of
		the sale of any securities issued under chapter 31 of title 31, United States
		Code, and the purposes for which securities may be issued under that chapter 31
		are extended to include such purchases, and the amount of any securities issued
		under that chapter 31 for such purpose shall be treated in the same manner as
		securities issued under section 208(n)(3)(B).
							(f)Rule of
		constructionFor purposes of this section, a guarantee of
		deposits held by insured depository institutions shall not be treated as a debt
		guarantee program.
						(g)DefinitionsFor
		purposes of this section, the following definitions shall apply:
							(1)CompanyThe
		term company means any entity other than a natural person that is
		incorporated or organized under Federal law or the laws of any State.
							(2)Depository
		institution holding companyThe term depository institution
		holding company has the same meaning as in section 3 of the Federal
		Deposit Insurance Act (12 U.S.C. 1813).
							(3)Liquidity
		eventThe term liquidity event means—
								(A)a
		reduction in the usual ability of financial market participants—
									(i)to sell
		a type of financial asset, without a significant reduction in price; or
									(ii)to
		borrow using that type of asset as collateral without a significant increase in
		margin; or
									(B)a
		significant reduction in the usual ability of financial and nonfinancial market
		participants to obtain unsecured credit.
								(4)SolventThe
		term solvent means that the value of the assets of an entity
		exceed its obligations to creditors.
							1156.Additional
		related amendments
						(a)Suspension of
		parallel Federal deposit insurance Act authorityEffective upon
		the date of enactment of this section, the Corporation may not exercise its
		authority under section 13(c)(4)(G)(i) of the Federal Deposit Insurance Act (12
		U.S.C. 1823(c)(4)(G)(i)) to establish any widely available debt guarantee
		program for which section 1155 would provide authority.
						(b)MitigationSection
		13(c)(4)(G)(i) of the Federal Deposit Insurance Act (12 U.S.C.
		1823(c)(4)(G)(i)) is amended by striking such effects. and
		inserting such effects, provided the insured depository institution has
		been placed in receivership..
						(c)Effect of
		Default on an FDIC GuaranteeIf an insured depository institution
		or depository institution holding company (as those terms are defined in
		section 3 of the Federal Deposit Insurance Act) participating in a program
		under section 1155, or any participant in a debt guarantee program established
		pursuant to section 13(c)(4)(G)(i) of the Federal Deposit Insurance Act
		defaults on any obligation guaranteed by the Corporation after the date of
		enactment of this Act, the Corporation shall—
							(1)appoint itself as
		receiver for the insured depository institution that defaults; and
							(2)with
		respect to any other participating company that is not an insured depository
		institution that defaults—
								(A)require—
									(i)consideration of
		whether a determination shall be made, as provided in section 202 to resolve
		the company under section 203; and
									(ii)the
		company to file a petition for bankruptcy under section 301 of title 11, United
		States Code, if the Corporation is not appointed receiver pursuant to section
		203 within 30 days of the date of default; or
									(B)file a petition
		for involuntary bankruptcy on behalf of the company under section 303 of title
		11, United States Code.
								1157.Federal
		Reserve Act amendments on Federal reserve bank governanceThe Federal Reserve Act (12 U.S.C. 221 et
		seq.) is amended in section 4 by adding at the end the following:
						
							(25)Selection of
		  the President of the Federal reserve bank of New
		  YorkNotwithstanding any other provision of this section, after
		  the date of enactment of the Restoring American Financial Stability Act of
		  2010, the president of the Federal Reserve Bank of New York shall be appointed
		  by the President, by and with the advice and consent of the Senate, for terms
		  of 5 years.
							(26)Limitation on
		  eligibility to vote for or serve as a Federal reserve bank
		  directorNotwithstanding any other provision of this section,
		  after the date of enactment of the Restoring American Financial Stability Act
		  of 2010, no company, or subsidiary or affiliate of a company that is supervised
		  by the Board, may vote for members of the board of directors of a Federal
		  reserve bank, and no past or current officer, director, or employee of such
		  company, or subsidiary or affiliate of such company, may serve as a member of
		  the board of directors of a Federal reserve
		  bank.
							.
					1158.Amendments to
		the Federal Reserve Act relating to supervision and regulation policy
						(a)Establishment
		of the position of vice chairman for supervision
							(1)Position
		establishedThe second undesignated paragraph of section 10 of
		the Federal Reserve Act (12 U.S.C. 242) (relating to the Chairman and Vice
		Chairman of the Board) is amended by striking the third sentence and inserting
		the following: Of the persons thus appointed, 1 shall be designated by
		the President, by and with the advice and consent of the Senate, to serve as
		Chairman of the Board for a term of 4 years, and 2 shall be designated by the
		President, by and with the advice and consent of the Senate, to serve as Vice
		Chairmen of the Board, each for a term of 4 years, 1 of whom shall serve in the
		absence of the Chairman, as provided in the fourth undesignated paragraph of
		this section, and 1 of whom shall be designated Vice Chairman for Supervision.
		The Vice Chairman for Supervision shall develop policy recommendations for the
		Board regarding supervision and regulation of depository institution holding
		companies and other financial firms supervised by the Board, and shall oversee
		the supervision and regulation of such firms..
							(2)Effective
		dateThe amendment made by subsection (a) takes effect on the
		date of enactment of this title and applies to individuals who are designated
		by the President on or after that date to serve as Vice Chairman of
		Supervision.
							(b)Financial
		stability as board functionSection 10 of the Federal Reserve Act
		(12 U.S.C. 241) is amended by adding at the end the following:
							
								(11)Financial
		  stability functionThe Board of Governors shall identify,
		  measure, monitor, and mitigate risks to the financial stability of the United
		  States.
								.
						(c)Appearances
		before congressSection 10 of the Federal Reserve Act (12 U.S.C.
		241) is amended by adding at the end the following:
							
								(12)Appearances
		  before congressThe Vice Chairman for Supervision shall appear
		  before the Committee on Banking, Housing, and Urban Affairs of the Senate and
		  the Committee on Financial Services of the House of Representatives and at
		  semi-annual hearings regarding the efforts, activities, objectives, and plans
		  of the Board with respect to the conduct of supervision and regulation of
		  depository institution holding companies and other financial firms supervised
		  by the
		  Board.
								.
						(d)Board
		responsibility To set supervision and regulatory policySection
		11 of the Federal Reserve Act (12 U.S.C. 248) (relating to enumerated powers of
		the Board) is amended by adding at the end of subsection (k) (relating to
		delegation) the following: The Board of Governors may not delegate to a
		Federal reserve bank its functions for the establishment of policies for the
		supervision and regulation of depository institution holding companies and
		other financial firms supervised by the Board of Governors..
						XIIImproving
		access to mainstream financial institutions
					1201.Short titleThis title may be cited as the
		Improving Access to Mainstream Financial Institutions Act of
		2010.
					1202.PurposeThe purpose of this title is to encourage
		initiatives for financial products and services that are appropriate and
		accessible for millions of Americans who are not fully incorporated into the
		financial mainstream.
					1203.DefinitionsIn this title, the following definitions
		shall apply:
						(1)AccountThe
		term account means an agreement between an individual and an
		eligible entity under which the individual obtains from or through the entity 1
		or more banking products and services, and includes a deposit account, a
		savings account (including a money market savings account), an account for a
		closed-end loan, and other products or services, as the Secretary deems
		appropriate.
						(2)Community
		development financial institutionThe term community
		development financial institution has the same meaning as in section
		103(5) of the Community Development Banking and Financial Institutions Act of
		1994 (12 U.S.C. 4702(5)).
						(3)Eligible
		entityThe term
		eligible entity means—
							(A)an organization described in section
		501(c)(3) of the Internal Revenue Code of 1986, and exempt from tax under
		section 501(a) of such Code;
							(B)a federally insured depository
		institution;
							(C)a community development financial
		institution;
							(D)a State, local,
		or tribal government entity; or
							(E)a partnership or other joint venture
		comprised of 1 or more of the entities described in subparagraphs (A) through
		(D), in accordance with regulations prescribed by the Secretary under this
		title.
							(4)Federally
		insured depository institutionThe term federally insured
		depository institution means any insured depository institution (as that
		term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
		1813)) and any insured credit union (as that term is defined in section 101 of
		the Federal Credit Union Act (12 U.S.C. 1752)).
						(5)Payday
		loanThe term payday
		loan means any transaction in which a small cash advance is made to a
		consumer in exchange for—
							(A)the personal check or share draft of the
		consumer, in the amount of the advance plus a fee, where presentment or
		negotiation of such check or share draft is deferred by agreement of the
		parties until a designated future date; or
							(B)the authorization of the consumer to debit
		the transaction account or share draft account of the consumer, in the amount
		of the advance plus a fee, where such account will be debited on or after a
		designated future date.
							1204.Expanded
		access to mainstream financial institutions
						(a)In
		generalThe Secretary is authorized to establish a multiyear
		program of grants, cooperative agreements, financial agency agreements, and
		similar contracts or undertakings to promote initiatives designed—
							(1)to
		enable low- and moderate-income individuals to establish one or more accounts
		in a federally insured depository institution that are appropriate to meet the
		financial needs of such individuals; and
							(2)to
		improve access to the provision of accounts, on reasonable terms, for low- and
		moderate-income individuals.
							(b)Program
		eligibility and activities
							(1)In
		generalThe Secretary shall restrict participation in any program
		established under subsection (a) to an eligible entity. Subject to regulations
		prescribed by the Secretary under this title, 1 or more eligible entities may
		participate in 1 or several programs established under subsection (a).
							(2)Account
		activitiesSubject to regulations prescribed by the Secretary, an
		eligible entity may, in participating in a program established under subsection
		(a), offer or provide to low- and moderate-income individuals products and
		services relating to accounts, including—
								(A)small-dollar
		value loans; and
								(B)financial
		education and counseling relating to conducting transactions in and managing
		accounts.
								1205.Low-cost
		alternatives to payday loans
						(a)Grants
		authorizedThe Secretary is
		authorized to establish multiyear demonstration programs by means of grants,
		cooperative agreements, financial agency agreements, and similar contracts or
		undertakings, with eligible entities to provide low-cost, small loans to
		consumers that will provide alternatives to more costly payday loans.
						(b)Terms and
		conditions
							(1)In
		generalLoans under this section shall be made on terms and
		conditions, and pursuant to lending practices, that are reasonable for
		consumers.
							(2)Financial
		literacy and education opportunities
								(A)In
		generalEach eligible entity awarded a grant under this section
		shall promote and take appropriate steps to ensure the provision of financial
		literacy and education opportunities, such as relevant counseling services,
		educational courses, or wealth building programs, to each consumer provided
		with a loan pursuant to this section.
								(B)Authority to
		expand accessAs part of the grants, agreements, and undertakings
		established under this section, the Secretary may implement reasonable measures
		or programs designed to expand access to financial literacy and education
		opportunities, including relevant counseling services, educational courses, or
		wealth building programs to be provided to individuals who obtain loans from
		eligible entities under this section.
								1206.Grants to
		establish loan-loss reserve fundsThe Community Development Banking and
		Financial Institutions Act of 1994 (12 U.S.C. 4701 et seq.) is amended by
		adding at the end the following:
						
							122.Grants to
		  establish loan-loss reserve funds
								(a)PurposesThe
		  purposes of this section are—
									(1)to
		  make financial assistance available from the Fund in order to help community
		  development financial institutions defray the costs of operating small dollar
		  loan programs, by providing the amounts necessary for such institutions to
		  establish their own loan loss reserve funds to mitigate some of the losses on
		  such small dollar loan programs; and
									(2)to
		  encourage community development financial institutions to establish and
		  maintain small dollar loan programs that would help give consumers access to
		  mainstream financial institutions and combat payday lending.
									(b)Grants
									(1)Loan-loss
		  reserve fund grantsThe Fund shall make grants to community
		  development financial institutions or to any partnership between such community
		  development financial institutions and any other federally insured depository
		  institution with a primary mission to serve targeted investment areas, as such
		  areas are defined under section 103(16), to enable such institutions or any
		  partnership of such institutions to establish a loan-loss reserve fund in order
		  to defray the costs of a small dollar loan program established or maintained by
		  such institution.
									(2)Matching
		  requirementA community development financial institution or any
		  partnership of institutions established pursuant to paragraph (1) shall provide
		  non-Federal matching funds in an amount equal to 50 percent of the amount of
		  any grant received under this section.
									(3)Use of
		  fundsAny grant amounts received by a community development
		  financial institution or any partnership between or among such institutions
		  under paragraph (1)—
										(A)may not be used
		  by such institution to provide direct loans to consumers;
										(B)may be used by
		  such institution to help recapture a portion or all of a defaulted loan made
		  under the small dollar loan program of such institution; and
										(C)may be used to
		  designate and utilize a fiscal agent for services normally provided by such an
		  agent.
										(4)Technical
		  assistance grantsThe Fund shall make technical assistance grants
		  to community development financial institutions or any partnership between or
		  among such institutions to support and maintain a small dollar loan program.
		  Any grant amounts received under this paragraph may be used for technology,
		  staff support, and other costs associated with establishing a small dollar loan
		  program.
									(c)DefinitionsFor
		  purposes of this section—
									(1)the term
		  consumer reporting agency that compiles and maintains files on consumers
		  on a nationwide basis has the same meaning given such term in section
		  603(p) of the Fair Credit Reporting Act (15 U.S.C. 1681a(p)); and
									(2)the term
		  small dollar loan program means a loan program wherein a community
		  development financial institution or any partnership between or among such
		  institutions offers loans to consumers that—
										(A)are made in
		  amounts not exceeding $2,500;
										(B)must be repaid in
		  installments;
										(C)have no
		  pre-payment penalty;
										(D)the institution
		  has to report payments regarding the loan to at least 1 of the consumer
		  reporting agencies that compiles and maintains files on consumers on a
		  nationwide basis; and
										(E)meet any other
		  affordability requirements as may be established by the
		  Administrator.
										.
					1207.Procedural
		provisionsAn eligible entity
		desiring to participate in a program or obtain a grant under this title shall
		submit an application to the Secretary, in such form and containing such
		information as the Secretary may require.
					1208.Authorization
		of appropriations
						(a)Authorization
		to the SecretaryThere are authorized to be appropriated to the
		Secretary, such sums as are necessary to both administer and fund the programs
		and projects authorized by this title, to remain available until
		expended.
						(b)Authorization
		to the fundThere is authorized to be appropriated to the Fund
		for each fiscal year beginning in fiscal year 2010, an amount equal to the
		amount of the administrative costs of the Fund for the operation of the grant
		program established under this title.
						1209.Regulations
						(a)In
		generalThe Secretary is
		authorized to promulgate regulations to implement and administer the grant
		programs and undertakings authorized by this title.
						(b)Regulatory
		authorityRegulations prescribed under this section may contain
		such classifications, differentiations, or other provisions, and may provide
		for such adjustments and exceptions for any class of grant programs,
		undertakings, or eligible entities, as, in the judgment of the Secretary, are
		necessary or proper to effectuate the purposes of this title, to prevent
		circumvention or evasion of this title, or to facilitate compliance with this
		title.
						1210.Evaluation and
		reports to CongressFor each
		fiscal year in which a program or project is carried out under this Title, the
		Secretary shall submit a report to the Committee on Banking, Housing, and Urban
		Affairs of the Senate and the Committee on Financial Services of the House of
		Representatives containing a description of the activities funded, amounts
		distributed, and measurable results, as appropriate and available.
					